                                                            Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 1 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Filetto, Carmelita
16736 123 Ter N
Jupiter, FL 33478                              20887    9/30/2020        24 Hour Fitness USA, Inc.                $1,643.44                                                                           $1,643.44
Martell, Theresa
5216 Seashore Dr., #B
Newport Beach, CA 92663                        20888    9/29/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
HUGHELL, JAMES E
12255 TOLUCA DR
SAN RAMON, CA 94583                            20889    9/30/2020     24 Hour Fitness Worldwide, Inc.              $171.00                                                                              $171.00
Huang, Ta-Yang
1566 Vista Club Cir, 203
Santa Clara, CA 95054                          20890    9/30/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Chae, Joeon
3243 Santa Susana Way
Union City, CA 94587                           20891    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
DS Fountain Valley LP
c/o Jennifer L. Pruski, Esquire
Trainor Fairbrook
980 Fulton Avenue
Sacramento, CA 95825                           20892    9/30/2020        24 Hour Fitness USA, Inc.             $400,039.75                       $18,500.00                                         $418,539.75
Alexander, Jesse
302 N Alexandria Ave
Apt 205
Los Angeles, CA 90004                          20893    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
City of Thousand Oaks
2100 E. Thousand Oaks Blvd
Thousand Oaks, CA 91362                        20894    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,540.18                                                                           $2,540.18
Davis, Crystal
4614 Murdock Avenue
Bronx, NY 10466                                20895    10/2/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Armat, Hazel David
2530 Colony Dr
Tracy, CA 95376                                20896    10/3/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Bahr, Alison Kim
2033 NE 53rd Avenue
Portland, OR 97213                             20897    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $120.00                                                              $120.00
Giannotti, Lynette
PO Box 2599
Dublin, CA 94568                               20898    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Shakoor, Asibullah Abdul
622 Las Colinas Drive
Escondido, CA 92029                            20899    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Sheu, Alice
16150 Promontory Rd.
Chino Hills, CA 91709                          20900    9/30/2020     24 Hour Fitness Worldwide, Inc.               $23.18                                                                               $23.18
Yusilon, Edilyn
677 Tuolumne Drive
Walnut, CA 91789-4123                          20901    9/30/2020     24 Hour Fitness Worldwide, Inc.              $194.99                                                                              $194.99




                                                                                         Page 1324 of 1762
                                                          Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 2 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Peri, Edna
6329 Garland Way
Roseville, CA 95747                          20902    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $50.00                                                               $50.00
Suurinburneebaatar, Suvderdene
733 Jean St, apt 16
Oakland, CA 94610                            20903    9/16/2020    24 Hour Fitness United States, Inc.           $960.00                                                                              $960.00
Kitchell, Melissa
800 Berquist Drive
Ballwin, MO 63011                            20904    10/1/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Cheung, Evan
1025 Regent St
Alameda, CA 94501                            20905    9/30/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Avendano, Odalis
13221 NW Park Street
Banks, OR 97106                              20906    9/30/2020     24 Hour Fitness Worldwide, Inc.               $33.06                                                                               $33.06
Arizaga, Ashley
201 E Chapman Ave. Apt 31N
Placentia, CA 92870                          20907    9/30/2020     24 Hour Fitness Worldwide, Inc.              $852.00                                                                              $852.00
Polisini, Wendy
5446 Valkeith Drive
Houston, TX 77096                            20908    10/4/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Payne, Greg W
1917 Los Robles Blvd
Sacramento, CA 95838                         20909    9/30/2020     24 Hour Fitness Worldwide, Inc.              $359.00                                                                              $359.00
Tang, Shirley Manman
4193 Genoa Way
Yorba Linda, CA 92886                        20910    10/3/2020        24 Hour Fitness USA, Inc.                $6,192.00                                                                           $6,192.00
Shaikhbahai, Kevin Kayvan
23308 Valerio Street
West Hills, CA 91304                         20911    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Grady, Sean C
1652 Clint Canyon Dr.
Henderson, NV 89002                          20912    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vargas, Diana
7393 Jake Way
Eastvale, CA 92880                           20913     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
UTC Venture LLC
c/o Barclay Damon, LLP
Attn: Niclas Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                          20914    9/30/2020        24 Hour Fitness USA, Inc.             $384,725.65     $330,462.41                                                          $715,188.06
Borchard, Nicole
6007 Barrett Cove Ct.
Richmond, TX 77407                           20915    10/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,163.98                                                           $1,163.98
Ezimora, Jacinta
3826 Rosenparke Way
Sacramento, CA 95834                         20916    9/30/2020     24 Hour Fitness Worldwide, Inc.              $322.49                                                                              $322.49
Martin, Justen
4443 W 68th Avenue
Westminster, CO 80030                        20917    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00

                                                                                       Page 1325 of 1762
                                                           Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 3 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Volkmer, Dan J
1020 SW Cheltenham CT
Portland, OR 97239-2611                       20918    9/30/2020        24 Hour Fitness USA, Inc.                                $1,216.00                                                           $1,216.00
Speights, Mason
4820 East Arizona Avenue
Denver, CO 80246                              20919    10/1/2020     24 Hour Fitness Worldwide, Inc.              $179.47                                                                              $179.47
Smal, Oksana
8429 Arrowroot Cir
Antelope, CA 95843                            20920    10/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Genius, Joyes
565 Pier Avenue #107
Hermosa Beach, CA 90254                       20921    9/30/2020        24 Hour Fitness USA, Inc.                                $3,312.00                                                           $3,312.00
Simpson, Veta
3860 Edgehill Drive
Los Angeles, CA 90008                         20922    9/30/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Martin, William
18100 Hambletonian Drive
Tehachapi, CA 93561                           20923    10/4/2020     24 Hour Fitness Worldwide, Inc.                             $3,120.00                                                           $3,120.00
Shahverdian, Alice
211 w ash ave (Backhouse)
Burbank, CA 91502                             20924    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chapman, Yelena
5405 W 16th Ave
Lakewood, CO 80214                            20925    9/30/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Ganch, Robert T
171 Hill Road
Berkeley, CA 94708                            20926    9/30/2020     24 Hour Fitness Worldwide, Inc.           $10,782.00                                                                           $10,782.00
Hauss, Frances
10604 Misty Redwood Trail
Fort Worth, TX 76177                          20927    9/30/2020        24 Hour Fitness USA, Inc.                $1,357.02                                                                           $1,357.02
Haase, Natalie
333 W Aster Dr
Chandler, AZ 85248                            20928    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00        $4,500.00                                                           $5,400.00
Backlund, Jarad
336 Pettis Avenue
Mountain View, CA 94041                       20929    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,368.00                                                                           $1,368.00
Gwynn, Dave James
11660 Magdalena Avenue
Los Altos Hills, CA 94024                     20930    10/3/2020     24 Hour Fitness Worldwide, Inc.              $649.78                                                                              $649.78
McCoy, Barbara C
2310 Poco Dr
Missouri City, TX 77489                       20931    9/30/2020     24 Hour Fitness Worldwide, Inc.              $408.64                                                                              $408.64
Sutherland, Jack
2460 Sidon Ave
La Habra, CA 90631                            20932    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Natalia Diaz as Private Attorney General
Bradley/Grombacher, LLP
31365 Oak Crest Dr, Ste 240
Westlake Village, CA 91361                    20933    10/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00


                                                                                        Page 1326 of 1762
                                                          Case 20-11568-KBO          Doc 72-7      Filed 04/19/21      Page 4 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Amodei, Shane G
25520 139th Ave SE
Kent, WA 98042                               20934    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
VANMETER, MICHAEL
David Nisson Attorney at Law
17291 Irvine Blvd., Suite 154
Tustin, CA 92780-3147                        20935    10/1/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Tondravi, Ali
2003 Harriman Lane B
Redondo Beach, CA 90278                      20936    9/30/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Huang, Zongwei
18529 Andrada Dr.
Rowland Heights, CA 91748-2843               20937    10/2/2020     24 Hour Fitness Worldwide, Inc.               $160.00                                                                             $160.00
Quiros, Joshua
2204 SW 104th ave
Miramar, FL 33025                            20938    10/2/2020     24 Hour Fitness Worldwide, Inc.               $236.27                                                                             $236.27
Ramos, John
348 Livorna Hts. Rd.
Alamo, CA 94507                              20939    9/30/2020    24 Hour Fitness United States, Inc.          $1,437.99                                                                           $1,437.99
Flores, Steven
9212 Earl Fife Drive
Elk Grove, CA 95624                          20940    9/30/2020     24 Hour Fitness Worldwide, Inc.               $137.17                                                                             $137.17
Roudman, Debra
9813 Davona Dr.
San Ramon, CA 94583                          20941    9/30/2020        24 Hour Fitness USA, Inc.                  $524.93                                                                             $524.93
Evans, Kristine
1358 Felipe
San Clemente, CA 92673                       20942    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Boyle, Roberta
2331 West Avenue K10
Lancaster, CA 93536-1124                     20943    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Osaki, Meaghan
PO Box 8598
Fountain Valley, CA 92728                    20944    9/30/2020     24 Hour Fitness Worldwide, Inc.                $72.00                                                                              $72.00
Ellner, David
127 Wyckoff Place
Woodmere, NY 11598                           20945    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,611.99                                                                           $2,611.99
Merchain, Shantal
7510 Oakwood Ave.
Los Angeles, CA 90036                        20946    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,499.00                        $2,499.00                          $4,998.00
Carlson, Scott
13549 Fairbanks Place
Chino, CA 91710                              20947    10/1/2020    24 Hour Fitness United States, Inc.                           $210.00                                                              $210.00
Yaqubi, Habib
6723 Torenia Trail, Apt. 241
San Diego, CA 92130                          20948    9/30/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
Blas, Antonio C
3119 N Pinewood St
Orange, CA 92865                             20949    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,289.97                          $1,289.97


                                                                                       Page 1327 of 1762
                                                                            Case 20-11568-KBO        Doc 72-7       Filed 04/19/21   Page 5 of 439


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Samuels, Mercedes
19 James St
Newark, NJ 07102                                               20950    9/30/2020    24 Hour Fitness Worldwide, Inc.             $26.24                                                                               $26.24
Tang, Jingyi
654 Santa Paula
Sunnyvale, CA 94085                                            20951    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $429.99                            $429.99
Prindle, Goetz, Barnes & Reinholtz
310 Golden Shore, Fourth Floor
Long Beach, CA 90802                                           20952    10/1/2020       24 Hour Fitness USA, Inc.            $340,902.31                                                                         $340,902.31
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street
Suite 120
Newport Beach, CA 92660                                        20953    9/30/2020       24 Hour Fitness USA, Inc.            $199,905.15     $66,635.04                                                          $266,540.19
Ceme, James
7825 Bear Claw Run
Orlando, FL 32825                                              20954    10/2/2020    24 Hour Fitness Worldwide, Inc.            $225.77                                                                              $225.77
Saenz, Aldis
14516 Kingsdale Ave
Lawndale, CA 90260                                             20955    10/1/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Sahba, Fatemeh
8528 Ruette Monte Carlo
La Jolla, CA 92037                                             20956    9/30/2020    24 Hour Fitness Worldwide, Inc.           $2,100.00                                                                           $2,100.00
Rangi, Harinder
5506 Almond Falls Way
Rancho Cordova, CA 95742                                       20957    9/30/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Soto, Robyn
9690 Briarwood Ave.
Fontana, CA 92335                                              20958    9/30/2020    24 Hour Fitness Worldwide, Inc.             $12.89                                                                               $12.89
Jacoob, Stephanie
7056 Archibald Ste 102-156
Corona, CA 92880                                               20959    10/1/2020    24 Hour Fitness Worldwide, Inc.          $11,155.00                                                                          $11,155.00
2500 Dunstan LLC (successor-in-interest to JTVP Corporation
and NL Ventures VII Dunstan, L.L.C)
Jackson Walker LLP, Attn: Bruce J. Ruzinsky
1401 McKinney Street, Suite 1900
Houston, TX 77010                                              20960    9/30/2020       24 Hour Fitness USA, Inc.            $254,281.69                                                                         $254,281.69
Enns, Kyle
24801 SE 38th St.
Sammamish, WA 98029                                            20961    9/30/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Rekhtman, Lillian M
2634 East 19th Street
Brooklyn, NY 11235                                             20962    9/30/2020    24 Hour Fitness Worldwide, Inc.            $119.97                                                                              $119.97
Flo Water, Inc.
Attn: Chris Liccardi
4045 Pecos Street STE160
Denver, CO 80211-2562                                          20963    10/1/2020       24 Hour Fitness USA, Inc.            $178,157.63                                                                         $178,157.63
Burks, Edric
4355 Sepulveda Blvd. #225
Sherman Oaks, CA 91403                                         20964    10/2/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00

                                                                                                       Page 1328 of 1762
                                                          Case 20-11568-KBO        Doc 72-7       Filed 04/19/21      Page 6 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gamboa, Veronica
2527 Deborah Ln
Stockton , CA 95206                          20965    9/30/2020    24 Hour Fitness Worldwide, Inc.               $429.99                                                                           $429.99
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            20966    9/30/2020    24 Hour Fitness Worldwide, Inc.                $90.05                                                                            $90.05
Berchel, Stephania
210 Almador
Irvine, CA 92614                             20967    9/30/2020    24 Hour Fitness Worldwide, Inc.               $161.42                                                                           $161.42
Watkins, Rosalind M
432 E. Spruce Ave., Unit 96
Inglewood, CA 90301                          20968    9/30/2020    24 Hour Fitness Worldwide, Inc.               $300.00       $300.00                                                             $600.00
Eccles, David A
3506 S Morning Wood Ct
Salt Lake City, UT 84106                     20969    9/30/2020       24 Hour Fitness USA, Inc.                  $132.58                                                                           $132.58
Hickernell, Megan
106 Rubio Avenue
Camarillo, CA 93010                          20970    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $103.55                                                             $103.55
Jones, Amanda
28182 Bluebell Drive
Laguna Niguel, CA 92677                      20971    9/30/2020    24 Hour Fitness Worldwide, Inc.                $29.00                                                                            $29.00
Bernal, Arthur
17818 Nearbank Dr.
Rowland Hts., CA 91748                       20972    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $144.00                                                             $144.00
600 Broadway Partners LLC
Seyfarth Shaw LLP
Edward M. Fox
620 Eighth Avenue
New York, NY 10018                           20973    9/30/2020       24 Hour Fitness USA, Inc.            $16,496,976.05                                                                   $16,496,976.05
Doyle, Nikki
4115 Waterhouse Rd.
Oakland, CA 94602                            20974    9/30/2020    24 Hour Fitness Worldwide, Inc.               $162.00                                                                           $162.00
Cueto, Ryan
17201 10th Ave. NE
Shoreline, WA 98155                          20975    9/30/2020    24 Hour Fitness Worldwide, Inc.               $612.94                                                                           $612.94
Schliebe, Lisa A
630 W Broadway
Apt 208
Anaheim, CA 92805                            20976    9/30/2020    24 Hour Fitness Worldwide, Inc.               $869.99                                                                           $869.99
Petrovich, Laura
1019 Wycliffe
Irvine, CA 92602                             20977    9/30/2020    24 Hour Fitness Worldwide, Inc.              $1,520.00                                                                        $1,520.00
Pompa, Kristen
106 Meadowgate Dr
League City, TX 77573                        20978    9/30/2020    24 Hour Fitness Worldwide, Inc.               $277.92                                                                           $277.92
Dominguez, Carla
4124 Meadow Field Ct.
Fairfax, VA 22033                            20979    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00




                                                                                     Page 1329 of 1762
                                                          Case 20-11568-KBO        Doc 72-7       Filed 04/19/21     Page 7 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Weiler, Roy
848 N Rainbow Blvd #3616
Las Vegas, NV 89107                          20980    9/30/2020       24 Hour Fitness USA, Inc.                              $1,283.32                                                           $1,283.32
Myers, Patricia
265 Diablo Ave
Mountain View, CA 94043                      20981    9/30/2020       24 Hour Fitness USA, Inc.               $255.00                                                                              $255.00
Cummings, Travis
1470 Munich Ave
Parker, CO 80134                             20982    10/1/2020    24 Hour Fitness Worldwide, Inc.            $132.27                                                                              $132.27
Tondravi, Arman
2003 Harriman Lane B
Redondo Beach, CA 90278                      20983    9/30/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Abu-Najm, Mona
1427 Floribunda Ave Apt #203
Burlingame, CA 94010                         20984    9/30/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Leary, Susan M.
261 Balceta Ct.
Danville, CA 94526                           20985    9/30/2020       24 Hour Fitness USA, Inc.                                            $477,594.35                                         $477,594.35
Suarez, Jessica
1101 N Maryland Ave, Apt E
Glendale, CA 91207                           20986    10/3/2020    24 Hour Fitness Worldwide, Inc.                            $938.98                                                              $938.98
Lerner, Jay
136 Tapatio St.
Henderson, NV 89074                          20987    10/1/2020    24 Hour Fitness Worldwide, Inc.             $36.74                                                                               $36.74
Morales Sosa, Jessica Yoana
14090 Weeping Willow Lane
Fontana, CA 92337                            20988    9/30/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Gambino, Maria
1252 S Butterfield Rd
West Covina, CA 91791                        20989    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fong, Carly
7739 Pineville Cir
Castro Valley, CA 94552                      20990    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Huang, Grace
170 W Norman Ave.
Arcadia, CA 91007                            20991    9/30/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Chen, Annie
3338 S. Hacienda Blvd.
Hacienda Heights , CA 91745                  20992    10/1/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Harvey, Mark
27351 Palo Verde Place. #202
Santa Clarita, CA 91387                      20993    10/1/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Casillas, Raymond
4436 Saint Andrews Drive
Chino Hills, CA 91709                        20994    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Kelner, Abbie
24 Franciscan Way
Fair Lawn, NJ 07410                          20995    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $150.00                            $150.00




                                                                                     Page 1330 of 1762
                                                          Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 8 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kissler, Chie
6848 Zenobia St. Unit 8
Westminister, CO 80030                       20996    9/30/2020    24 Hour Fitness United States, Inc.            $69.00                                                                               $69.00
Wang, Renhong
15 Hampton Ct.
Township of Washington, NJ 07676             20997    9/30/2020        24 Hour Fitness USA, Inc.                  $99.38                                                                               $99.38
Williamson, David
8 Sunflower
Irvine, CA 92604                             20998    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Demars, Debbie
2831 104th PL. SE.
Everett, WA 98208                            20999    9/30/2020     24 Hour Fitness Worldwide, Inc.               $85.99                                                                               $85.99
Leu, Debaree
1364 N.E. 183rd Ave.
Portland, OR 97230                           21000    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Chung, Ben
33024 Sotelo Dr
Temecula, CA 92592                           21001    9/30/2020        24 Hour Fitness USA, Inc.                 $429.87                                                                              $429.87
Enriquez, Ramon
1252 S Butterfield Rd
West Covina, CA 91791                        21002    10/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Luong, Mary Quynh
31 Lakeview Drive
Pittsburg, CA 94565                          21003    10/1/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Rajpurohit, Hansa
629 Grove St
Ridgewood, NJ 07450-5529                     21004    10/1/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Hou, Peter
4356 Crestwood St.
Fremont, CA 94538                            21005    10/1/2020     24 Hour Fitness Worldwide, Inc.           $14,649.35                                                                           $14,649.35
Tedja, Hudson
                                             21006    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Jackson, Byron
1817 Hailey St.
Houston, TX 77020                            21007    10/1/2020     24 Hour Fitness Worldwide, Inc.              $184.00                                                                              $184.00
Tian, Lijun
15 Hampton Court
TWP Washington, NJ 07676                     21008    9/30/2020        24 Hour Fitness USA, Inc.                  $99.38                                                                               $99.38
Childers IV, James Wilson
19907 Mildred Ave
Torrance, CA 90503                           21009    9/30/2020     24 Hour Fitness Worldwide, Inc.              $277.00                                                                              $277.00
Watson, Marlene
305 Thistle Circle
Martinez, CA 94553                           21010    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,375.00       $3,025.00                                                           $5,400.00
Spenger, Elizabeth
907 24th St
Oakland, CA 94607                            21011    10/2/2020     24 Hour Fitness Worldwide, Inc.              $394.15                                                                              $394.15




                                                                                       Page 1331 of 1762
                                                             Case 20-11568-KBO        Doc 72-7       Filed 04/19/21   Page 9 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
OConnell, Courtney
495 E 3rd Street
Apt H3
San Bernardino, CA 92410                        21012    9/30/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Moniz, Nathan
557 Banyan Circle
Walnut Creek, CA 94598                          21013    10/3/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Kebede, Bemnet
6403 Guidon Court
Rocklin, CA 95765                               21014    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Paskor, Ann M.
243 Toronto Avenue
Massapequa, NY 10011                            21015    8/31/2020    24 Hour Fitness Worldwide, Inc.            $440.00                                                                              $440.00
Sharveh, Sedigheh
8654-2 Villa La Jolla Dr., Unit #2
La Jolla, CA 92037                              21016    10/1/2020    24 Hour Fitness Worldwide, Inc.            $916.00                                                                              $916.00
Bassey, Jeff
8300 Amazon Jade St
Bakersfield , CA 93313                          21017    10/4/2020    24 Hour Fitness Worldwide, Inc.            $112.00                                                                              $112.00
Archibeque, Angela
1244 Coventry Ave
Ventura, CA 94004                               21018    10/2/2020    24 Hour Fitness Worldwide, Inc.            $324.50                                                                              $324.50
Ware, Lori
8377 Raven Avenue
Las Vegas, NV 89113                             21019    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,195.44                                                                           $1,195.44
Ortega, Alexis
17225 Saticoy St.
Van Nuys , CA 91406                             21020    10/1/2020    24 Hour Fitness Worldwide, Inc.             $94.00                                                                               $94.00
Polisini, John
5446 Valkeith Drive
Houston, TX 77096                               21021    10/4/2020    24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00
Bacon, Mary
1055 Lakeview Drive
Hillsborough, CA 94010-7320                     21022    10/1/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Childers IV, James Wilson
19907 Mildred Ave
Torrance, CA 90503                              21023    10/1/2020    24 Hour Fitness Worldwide, Inc.            $277.00                                                                              $277.00
Hard, Sheila Ann
4857 Wind Creek Dr.
Sacramento, CA 95838                            21024    10/2/2020       24 Hour Fitness USA, Inc.                              $1,560.00                                                           $1,560.00
West, Randy
33971 Calle Acordarse
San Juan Capitrano, CA 92675                    21025    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                              $700.00                            $700.00
Gless, Jordan
311 Whedbee St.
Fort Collins, CO 80524                          21026    10/4/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Nguyen, Quynh-Mai
3551 Rowley Dr.
San Jose, CA 95132                              21027    10/1/2020       24 Hour Fitness USA, Inc.               $400.00                                                                              $400.00


                                                                                        Page 1332 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 10 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
To, Mitch
3029 Luedke Place
San Jose, CA 95111                            21028     9/5/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
KIM, SUNGTAE
3391 AGATE DRIVE
SANTA CLARA, CA 95051                         21029    9/30/2020    24 Hour Fitness Worldwide, Inc.                                             $429.99                                             $429.99
Lau, Ly C
10 Gold Moon Ct
Sacramento, CA 95824                          21030    9/30/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
RETAIL ZIPLINE INC.
2370 MARKET STREET
SUITE 436
SAN FRANCISCO, CA 94114                       21031    9/30/2020       24 Hour Fitness USA, Inc.             $36,791.95                                                                          $36,791.95
Flatbush Delaware Holding LLC
Edward M. Fox
 c/o Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018                            21032    9/30/2020           24 New York LLC                  $128,016.66                                                                         $128,016.66
93 Bovet Lease Partners, LLC
c/o Julia M. Baigent
7041 Carmel Valley Rd.
Carmel, CA 93923                              21033    9/30/2020       24 Hour Fitness USA, Inc.            $170,430.52                                                                         $170,430.52
Matsuura, Makaela
7343 Perera Cir
Sacramento, CA 95831                          21034    9/30/2020    24 Hour Fitness Worldwide, Inc.            $272.00                                                                              $272.00
Mission Valley Shoppingtown, LLC
Attn: Niclas Ferland
c/o Barclay Damon, LLP
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                           21035    9/30/2020       24 Hour Fitness USA, Inc.            $144,080.49    $149,177.33                                                          $293,257.82
Skolem Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       21036    9/30/2020       24 Hour Fitness USA, Inc.            $675,900.15                                                                         $675,900.15
Lewis, Anthony
2823 Cherry Street
Falls Church, VA 22042                        21037    9/30/2020    24 Hour Fitness Worldwide, Inc.            $492.00                                                                              $492.00
Nolen, Justin
14970 SE Brightwood Ave.
Milwaukie, OR 97267                           21038    10/1/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Enrigh, Ericka D
6511 Third Street
San Francisco, CA 94124                       21039    9/30/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Washburn, Connie
401 N Sunnyside Ave
Sierra Madre, CA 91024                        21040    10/1/2020       24 Hour Fitness USA, Inc.               $500.00                                                                              $500.00




                                                                                      Page 1333 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 11 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
AV Now, Inc.
Paul S. Jasper, Esq.
Rimon, P.C.
One Embarcadero Ctr.
Suite 400
San Francisco, CA 94111                      21041    9/30/2020        24 Hour Fitness USA, Inc.             $320,280.30                                                                          $320,280.30
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            21042    9/30/2020     24 Hour Fitness Worldwide, Inc.              $106.93                                                                              $106.93
Kissler, William Flynn
6848 Zenobia St. Unit 8
Westminster, CO 80030                        21043    9/30/2020    24 Hour Fitness United States, Inc.            $86.02                                                                               $86.02
Barahona, Yareli
18361 Strathern St
Unit 3
Reseda, CA 91335                             21044    9/30/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Minoff, Jonathan
7510 Brompton St. Apt. 569
Houston, TX 77025                            21045    9/30/2020        24 Hour Fitness USA, Inc.                 $271.01                                                                              $271.01
Marin Country Mart, LLC
Jordan Lavinsky
Hanson Bridgett LLP
425 Market Street, 26th Floor
San Francisco, CA 94105                      21046    9/30/2020        24 Hour Fitness USA, Inc.             $447,684.03                                                      $304,873.59         $752,557.62
Clemens, Paula S
3802 Glenmeade Drive
Houston, TX 77059                            21047    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $870.00                                                              $870.00
Perez, Francisco
2069 Oak St
Santa Ana, CA 92707                          21048    10/1/2020     24 Hour Fitness Worldwide, Inc.              $194.12                                                                              $194.12
Acevedo, Angel
P.O. Box 2347
Mecca , CA 92254                             21049    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
NGUYEN, SY
5752 PLAYA DEL REY
SAN JOSE, CA 95123                           21050    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tharanum, Shaistha Akbar
4041 Hatton St
San Diego, CA 92111                          21051    9/30/2020    24 Hour Fitness United States, Inc.            $59.98                                                                               $59.98
Gamboa, Alberto
2527 Deborah Lane
Stockton, CA 95206                           21052    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mollica, Jim
7913 Astral Avenue
Las Vegas, NV 89149                          21053    9/30/2020     24 Hour Fitness Worldwide, Inc.              $155.52                                                                              $155.52
Labib, Nardeen
19371 Sidani Ln
Santa Clarita , CA 91350                     21054    10/3/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00




                                                                                       Page 1334 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 12 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Landeros, Maria
12020 Longvale Ave
Lynwood , CA 90262                           21055    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Moniz, Jeremy
557 Banyan Circle
Walnut Creek, CA 94598                       21056    10/3/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Gurtner, Thomas
220 Trinidad Dr
Tiburon, CA 94920                            21057    10/3/2020          24 San Francisco LLC                                   $1,200.00                                                           $1,200.00
Tan, Yuzana
1233 Indian Place
North Brunswick, NJ 08902                    21058    9/30/2020        24 Hour Fitness USA, Inc.                $2,072.62                                                                           $2,072.62
Securitas Security Services USA, Inc.
Richard Cruz
Attn: WOC - Business Services Manager
4330 Park Terrace Drive
Westlake Village, CA 91361                   21059    9/30/2020        24 Hour Fitness USA, Inc.             $151,531.16                                                                          $151,531.16
Wilson, Phyllis
1725 Shuey Ave.
#401
Walnut Creek, CA 94596                       21060    10/3/2020        24 Hour Fitness USA, Inc.                  $58.78                                                                               $58.78
Zhou, Quinton
3243 Santa Susana Way
Union City, CA 94587                         21061    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
MOUA, MAIK
8617 SPICEWOOD SPRINGS RD
UNIT 229
AUSTIN , TX 78759                            21062    10/1/2020        24 Hour Fitness USA, Inc.                 $225.00                                                                              $225.00
Cho, Emily
16024 La Lindura Dr
Whittier, CA 90603                           21063    10/1/2020     24 Hour Fitness Worldwide, Inc.              $161.90                                                                              $161.90
Maxwell, Miranda
15028 Dickens Street #2
Sherman Oaks, CA 91403                       21064    10/1/2020     24 Hour Fitness Worldwide, Inc.               $62.98                                                                               $62.98
Le, Sophia
20018 Cypresswood Lake Dr.
Spring, TX 77373                             21065    9/30/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Bangua, Anne
2205 Maplye Valley Hwy
Apt 211
Renton, WA 98057                             21066    10/1/2020        24 Hour Fitness USA, Inc.                  $44.48                                                                               $44.48
Taylor, David
16671 Litchfield RD, Apt 126
Surprise, AZ 85374                           21067    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Braude, Solna
P O Box 3130
Santa Clara, CA 95055-3130                   21068    10/2/2020        24 Hour Fitness USA, Inc.                                $1,802.29                                                           $1,802.29
Karam, Elie
1427 Floribunda Ave
Burlingame, CA 94010                         21069    9/30/2020     24 Hour Fitness Worldwide, Inc.              $477.00                                                                              $477.00

                                                                                       Page 1335 of 1762
                                                                                 Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 13 of 439


                                                                                                                  Claim Register
                                                                                                               In re RS FIT NW LLC
                                                                                                               Case No. 20-11568

                                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                                     Amount                                           Amount           Amount
Bingham, Sherry
5448 Milkwood Ln
Las Vegas, NV 89149                                                  21070    10/1/2020        24 Hour Fitness USA, Inc.                 $835.77                                                                              $835.77
Butcher, Cassandra
3429 Canyon Crest Dr.
APT. 12B
Riverside, CA 92507                                                  21071    9/30/2020     24 Hour Fitness Worldwide, Inc.              $470.00                                                                              $470.00
Tran-Math, Carolyn
2268-C Warfield Way
San Jose, CA 95122                                                   21072    10/2/2020     24 Hour Fitness Worldwide, Inc.              $161.25                                                                              $161.25
Hall Jr., Lester Leonard
1211 W. River Lane
Santa Ana, CA 92706                                                  21073    9/30/2020    24 Hour Fitness United States, Inc.                          $3,000.00                                                           $3,000.00
Mohan, Muthupandian
3018 Threecastles Way
Dublin, CA 94568                                                     21074    10/1/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
GARCIA, ELIZABETH REQUEJO
12210 FIDEL AVE
WHITTIER , CA 90605                                                  21075    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
LAVORICO, ALAN
13531 OTTOMAN ST.
ARLETA, CA 91331                                                     21076    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $379.08                                                              $379.08
Zube, Janet
501 Pinecreek Court
Roseville, CA 95747                                                  21077    10/1/2020     24 Hour Fitness Worldwide, Inc.              $563.00                                                                              $563.00
Gibson, John
4214 W.Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                                                    21078    9/29/2020    24 Hour Fitness United States, Inc.           $636.35                                                                              $636.35
WATSON, STACIA
3225 ALLEGHENY CT
WESTLAKE VILLAGE, CA 91362                                           21079    9/29/2020        24 Hour Fitness USA, Inc.                  $75.96                                                                               $75.96
Tucker, Lisa W
16906 Antioch Ave.
Pflugerville, TX 78660                                               21080    9/30/2020     24 Hour Fitness Worldwide, Inc.               $98.69                                                                               $98.69
Metro Locksmiths Inc
2045 Divisadero St.
San Francisco, CA 94115                                              21081    9/29/2020        24 Hour Fitness USA, Inc.                $1,091.17                                                                           $1,091.17
Roberts, Robyn
1839 West 35th Place
Los Angeles, CA 90018                                                21082    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Fasano, Giacomo
2394 Quill Court
Mahwah, NJ 07430                                                     21083    9/30/2020     24 Hour Fitness Worldwide, Inc.               $56.00                                                                               $56.00
SR 19 Mark II Portfolio, LLC, ARKA Miramar II, L.P., and Pacifica
Real Estate III, LLC
Greenberg Glusker Fields Claman & Machtinger LLP
c/o Jeffrey Krieger
2049 Century Park East, Ste. 2600
Los Angeles, CA 90067                                                21084    9/30/2020        24 Hour Fitness USA, Inc.             $235,520.00                                                                          $235,520.00

                                                                                                               Page 1336 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 14 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Schwartzer, Geraldine H.
Lenard E. Schwartzer
2850 S Jones Blvd., Suite 1
Las Vegas, NV 89146                           21085    9/30/2020       24 Hour Fitness USA, Inc.                                $20.00                                                               $20.00
Lamhofer, Michele
8219 E. Skyview Drive
Orange, CA 92869                              21086    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $92.72                             $92.72
Smith, Christopher
3167 Rosemont Drive
Sacramento, CA 95826                          21087    9/30/2020    24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Sadat, Neda
7651 Laurel Canyon Blvd
Apt 303
North Hollywood, CA 91605                     21088    9/30/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Adams, Wendy-Ann
1455 Jesup Ave
Apt 5F
Bronx, NY 10452                               21089    10/1/2020    24 Hour Fitness Worldwide, Inc.            $252.00                                                                              $252.00
Gunawan, Joseph Anthony
15936 Lujon St
Hacienda Heights, CA 91745                    21090    9/30/2020       24 Hour Fitness USA, Inc.               $418.45                                                                              $418.45
The Rice-Tinsley Corporation
Womble Bond Dickinson (US) LLP
Kevin J. Mangan
Todd A. Atkinson
1313 North Market Street, Suite 1200
Wilmington, DE 19801                          21091    9/30/2020       24 Hour Fitness USA, Inc.             $70,093.35                     $347,237.85                                         $417,331.20
Ogawa, Vivian
1404 McCart Ave.
Brea, CA 92821                                21092    10/2/2020    24 Hour Fitness Worldwide, Inc.             $79.98                                                                               $79.98
Oliva, Kaipo K
Rhonda Oliva
28275 Murcia St
Hayward, CA 94544                             21093    9/30/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
TAMER, SAMA
835 SHEPARD CREST DR.
CORONA, CA 92882                              21094    9/30/2020    24 Hour Fitness Worldwide, Inc.          $14,400.00                                                                          $14,400.00
Witt, Katherine
1948 E Crary Street
Pasadena, CA 91104                            21095    9/30/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Sun, Lei Wey
3942 Blacow Court
Pleasanton, CA 94566                          21096    9/30/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Virgen, Gregorio
701 Arnold Way 4C
Half Moon Bay, CA 94019                       21097    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,300.00                                                                           $1,300.00
Polacek, Michael
318 W 700 N
Salt Lake City, UT 84103                      21098    9/30/2020       24 Hour Fitness USA, Inc.                $17.56                                                                               $17.56


                                                                                      Page 1337 of 1762
                                                        Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 15 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Teese, Michael
11879 Hickory Loop
Thornton, TX 76687                          21099    9/30/2020       24 Hour Fitness USA, Inc.                                             $61,004.63                                          $61,004.63
Hall Jr., Lester Leonard
1211 W River Lane
Santa Ana, CA 92706                         21100    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $3,000.00                                                           $3,000.00
LIBURDI, MICHELLE
5060 TOPAZ DR
COLORADO SPRINGS, CO 80918                  21101    9/30/2020    24 Hour Fitness Worldwide, Inc.            $788.38                                                                              $788.38
Kinney, Myra
1227 E. Carson St, #2
Carson, CA 90745                            21102    9/29/2020    24 Hour Fitness Worldwide, Inc.                           $2,838.00                                                           $2,838.00
WILSON, SUSAN LOUISE
7228 SE 34TH AVENUE
PORTLAND, OR 97202-8306                     21103    9/30/2020    24 Hour Fitness Worldwide, Inc.            $972.00                                                                              $972.00
Tran, Thuy B
1273 Thornmill Way
San Jose, CA 95121                          21104    10/3/2020    24 Hour Fitness Worldwide, Inc.            $349.00                                                                              $349.00
Forrest Kalisch, Kent
                                            21105    10/3/2020    24 Hour Fitness Worldwide, Inc.                            $358.33                                                              $358.33
Wang, Antony
7261 SVL Box
Victorville, CA 92395                       21106    9/30/2020       24 Hour Fitness USA, Inc.               $250.00                                                                              $250.00
Arakawa, Kayla
244 Kaia Street
Honolulu, HI 96813                          21107    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $125.00                            $125.00
CICIRETTO, CHARLES
854 UNION STREET
SAN FRANCISCO, CA 94133                     21108    9/30/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
SanFilippo, Maria
2046 Calvert Ave
Costa Mesa, CA 92626                        21109    9/30/2020       24 Hour Fitness USA, Inc.              $1,548.00                                                                           $1,548.00
Eiteneer, Nikolai
7429 Thalia Ct
Citrus Heights, CA 95621                    21110    10/1/2020    24 Hour Fitness Worldwide, Inc.            $191.94                                                                              $191.94
Lockner, Lisa M
32622 NW Pekin Ferry Rd
Ridgefield, WA 98642                        21111    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $3,956.70                                                           $3,956.70
Bailey, Clyde H
2717 Mira Bella Circle
Morgan Hill, CA 95037                       21112    10/1/2020    24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Deckard, Teresa
18002 Bryce Place
Santa Ana, CA 92705                         21113    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,500.00                          $1,500.00
Eaton, Gregory
2500 Steck Ave Apt 37
Austin, TX 78757-8102                       21114    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $820.00                                                              $820.00




                                                                                    Page 1338 of 1762
                                                        Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 16 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Spears, Brightny
8852 La Riviera Dr
Unit B
Sacramento, CA 95826                        21115    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $261.25                            $261.25
Kerber, Rebecca
8200 Haven Avenue #14311
Rancho Cucamonga, CA 91730                  21116    9/30/2020     24 Hour Fitness Worldwide, Inc.              $492.00                                                                              $492.00
Vanderplas, Ruth
11860 Cardinal Ct.
Loma Linda, CA 92354                        21117    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Navarro, Cynthia
10359 Damask Rose St
Apple Valley, CA 92308                      21118    10/1/2020     24 Hour Fitness Worldwide, Inc.              $420.89                                                                              $420.89
Mohan, Venkatraj
3018 Threecastles way
Dublin, CA 94568                            21119    10/1/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Daniel, De'Rein
7957 Hummingbird LN
Apt D
San Diego, CA 92123                         21120    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Cheney, Suzanne
18775 NW LaPine Street
Portland, OR 97229                          21121    9/30/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Killough, Maurine
816 E 4th Avenue
San Mateo, CA 94401                         21122    9/29/2020     24 Hour Fitness Worldwide, Inc.              $103.97                                                                              $103.97
Leap, Tanna
4126 Hillcrest Dr #D
Los Angeles, CA 90008                       21123    10/1/2020     24 Hour Fitness Worldwide, Inc.              $167.98                                                                              $167.98
Levy-Craven, Sheila
5901 Donlyn Drive
Huntington Beach, CA 92649                  21124    10/1/2020     24 Hour Fitness Worldwide, Inc.              $741.00                                                                              $741.00
Anaya, Jacqueline
1865 Rice Canyon Rd.
Fallbrook, CA 92028                         21125    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                    21126    10/1/2020      24 Hour Fitness Holdings LLC                                $700.00                                                              $700.00
Nguyen, Steven
5371 Colony Green Drive
San Jose, CA 95123                          21127    10/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Gathings, Leslie
1236 W 89th Street
Los Angeles, CA 90044                       21128    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Mattioli, Rita
3130 Kingsbridge Ave
Apt B
Bronx, NY 10463                             21129    9/30/2020    24 Hour Fitness United States, Inc.                           $692.00                                                              $692.00




                                                                                      Page 1339 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 17 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Powitzky, Kristine
3706 Sheldon Dr.
Pearland, TX 77584                           21130    10/1/2020    24 Hour Fitness Worldwide, Inc.               $62.24                                                                             $62.24
Bentzen, Roy
16 Mountain View Drive
Woodland Park, NJ 07424                      21131    10/2/2020    24 Hour Fitness Worldwide, Inc.              $110.86                                                                            $110.86
Goldman, Steve
7221 S.W. Canyon Lane
Portland, OR 97225                           21132    9/30/2020       24 Hour Fitness USA, Inc.                  $24.00                                                                             $24.00
Wooden, Josie
3923 Ingraham St. V207
San Diego, CA 92109                          21133    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fretwell, Bryan
303 Lynn Drive
Ventura, CA 93003                            21134    10/1/2020    24 Hour Fitness Worldwide, Inc.               $80.00                                                                             $80.00
Claim docketed in error
                                             21135    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00
ESTRADA, EDDIE
P.O. BOX 9505
Marina Del Rey, CA 90295                     21136    10/1/2020       24 Hour Fitness USA, Inc.                  $20.00                                                                             $20.00
Yu, Yaxuan
4445 Stevenson Blvd #22
Freemont, CA 94538                           21137    10/1/2020         24 San Francisco LLC                     $94.48                                                                             $94.48
Zhang, Zhaohui
2756 Bristol Way
Redwood City, CA 94061                       21138    10/1/2020       24 Hour Fitness USA, Inc.                               $591.63                                                              $591.63
McDowell, Cameron
9426 Yakima Ln NW
Quincy, WA 98848                             21139    10/1/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                            $300.00
Chae, Joeon
3243 Santa Susana Way
Union City, CA 94587                         21140    10/1/2020    24 Hour Fitness Worldwide, Inc.              $599.00                                                                            $599.00
Li, Yue
3109 Wildwood Ct
Chino Hills, CA 91709                        21141    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $429.00                            $429.00
TOUTOUNCHI, ASLAN
879 Bettina court apartment 660
Houston, TX 77024                            21142    10/1/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                            $400.00
Burkhart, Diane
7361 Elmwood Circle
Pleasanton, CA 94588                         21143    10/1/2020       24 Hour Fitness USA, Inc.                 $648.00                                                                            $648.00
33 JOURNAL SQUARE OWNER, LLC
c/o Optimum Properties
924 Bergen Avenue-Suite 513
Jersey City, NJ 07306                        21144    10/1/2020           24 New York LLC                  $1,209,202.59                                                                     $1,209,202.59
Brimmer, Brenda
27709 Seminole Way
Hayward, CA 94544-5067                       21145    9/29/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                            $399.00




                                                                                     Page 1340 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 18 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gorshkova, Olga
450 Central Way Unit 2503
Kirkland, WA 98033-4572                      21146    10/1/2020    24 Hour Fitness United States, Inc.            $72.28                                                                               $72.28
SAGALE, ALEXANDER D.
3226 CASPIAN AVE
LONG BEACH, CA 90810                         21147    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
ANDRAS, DALLOS
3112 CAMDON CT
PLEASANTON, CA 94588                         21148    10/1/2020        24 Hour Fitness USA, Inc.                              $36,750.85            $0.00                                          $36,750.85
Calderon, Jose L.
613 N. Northcape
San Dimas, CA 91773                          21149    9/30/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
CARDER, STEVE
29 ALEVERA ST
IRVINE, CA 92618-7018                        21150    10/1/2020        24 Hour Fitness USA, Inc.                                $1,520.00                                                           $1,520.00
Acevedo, Keli
P.O. Box 2347
Mecca, CA 92254                              21151    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Lee, YangJa
3243 Santa Susana Way
Union City, CA 94587                         21152    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Barnum, Troi
11530 NE Yacht Harbor Dr D107
Portland, OR 97217                           21153    10/1/2020        24 Hour Fitness USA, Inc.                 $571.39                                                                              $571.39
Marwah, Shalini Shelley
24 Bay Vista Drive
Mill Valley, CA 94941                        21154    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Reed, Cynthia
7601 Halliday Ave
Oakland, CA 94605                            21155    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Patel, Neela
1314 11th St
Manhattan Beach, CA 90266                    21156    10/4/2020    24 Hour Fitness United States, Inc.            $69.00                                                                               $69.00
Valenzuela, Lori Maxine
797 Hollowbrook Court
San Marcos, , CA 92078                       21157    10/2/2020        24 Hour Fitness USA, Inc.                             $205,554.43                                                          $205,554.43
Rochanahusdin, Usra
395 Imperial Way 325
Daly City, CA 94015                          21158    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wong, Jason
702 Anza Ct.
Walnut Creek, CA 94597                       21159    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,270.00                                                                           $1,270.00
Nigam, Sumit
16053 NE 8th Street Apt 310
Bellevue, WA 98008                           21160    10/1/2020        24 Hour Fitness USA, Inc.                 $100.53                                                                              $100.53
Gutierrez, Luis Angel
15031 Chatsworth St
Apt 1
Mission Hills, CA 91345                      21161    10/1/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99


                                                                                       Page 1341 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 19 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Guillory, Manda M
40 Landers Street
San Francisco, CA 94114                       21162    9/29/2020          24 San Francisco LLC                    $632.00                                                                              $632.00
Alex, Peter Joel
935 Mastline Drive
Annapolis, MD 21401                           21163    10/1/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Wieman, Amy
2340 Westcliffe Ln Unit I
Walnut Creek, CA 94597                        21164    10/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
SAMRA, SANDY
4327 SAN JUAN AVE
FREMONT, CA 94536-4735                        21165    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Liburd, Theresa
8812 S. Crescent Drive
Miramar, FL 33025                             21166    10/1/2020     24 Hour Fitness Worldwide, Inc.               $35.70                                                                               $35.70
Smith, Rutherford
4500 Crestwood Way
Sacramento, CA 95822                          21167    10/1/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Choi, David
350 S. Via El Modena #4
Orange, CA 92869                              21168    10/3/2020     24 Hour Fitness Worldwide, Inc.               $98.65                                                                               $98.65
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                            21169    10/1/2020        24 Hour Fitness USA, Inc.                  $46.99                                                                               $46.99
Hammermeister, Kristen N.
2915 Lomina Ave.
Long Beach, CA 90815                          21170    10/1/2020     24 Hour Fitness Worldwide, Inc.              $239.07                                                                              $239.07
Dagley, June
10171 Ludwig St.
Villa Park, CA 92861                          21171    9/30/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
24 Hour Arvada, LLLP
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                         21172    10/1/2020        24 Hour Fitness USA, Inc.             $445,138.10                                                                          $445,138.10
Bohrer, George Raymond
7782 Paseo La Jolla
Carlsbad, CA 92009                            21173    10/1/2020     24 Hour Fitness Worldwide, Inc.              $377.00                                                                              $377.00
Chamberlain, Michael
2373 N Comstock Street
Orange, CA 92865                              21174    10/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Kwek, Crisetta
31523 Silvertide dr
Union City, CA 94587-6009                     21175    10/1/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Luong, Anne
2530 Berryessa Rd. #218
San Jose, CA 95132                            21176    10/1/2020        24 Hour Fitness USA, Inc.                 $305.00                                                                              $305.00
Sheiman, Aubry Anne
13527 Leadwell St, Unit A
Van Nuys, CA 91405                            21177    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                        Page 1342 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 20 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Byun, Hae Rie Jessica
9646 Eagle Ridge Drive
Bethesda, MD 20817                          21178    10/1/2020        24 Hour Fitness USA, Inc.                  $24.25                                                                               $24.25
camacho, suzzana
811 Pecan Circle
Orland, CA 95963                            21179    10/1/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Hsiao, Jevon
2356 Cantalise Drive
Dublin, CA 94568                            21180    10/1/2020        24 Hour Fitness USA, Inc.                  $29.00                                                                               $29.00
Denkler, Megan
1066 Cinnamon Lane
Corona , CA 92882                           21181    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
GONZALEZ, KARINA
91167 CIELO CT
MECCA, CA 92254                             21182    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831-4601                   21183    10/1/2020     24 Hour Fitness Worldwide, Inc.              $552.00                                                                              $552.00
Saiyed, Zawwar
PO Box 16861
Irvine, CA 92623                            21184    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
ROBINSON, ROBERT
15342 HAWTHORNE BLVD SUITE 410
LAWNDALE, CA 90260                          21185    10/1/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Fong Law, Sin Hing
1663 45th Avenue
San Francisco, CA 94122                     21186    10/1/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Hwang, Tzong-Yueh
12829 Alconbury St
Cerritos, CA 90703                          21187    10/1/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Halabian, Saman
20351 East Main Street
Riverside, CA 92507                         21188    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Reed, Rodney
7601 Halliday Ave
Oakland, CA 94605                           21189    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Zeff, Sheri
14 Vista Alegre Court
Sacramento, CA 95831                        21190    10/1/2020        24 Hour Fitness USA, Inc.                $1,224.00                                                                           $1,224.00
Westmar I DFW, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                       21191    10/1/2020        24 Hour Fitness USA, Inc.             $365,370.61                                                                          $365,370.61
Parson, Hyang
6123 George Baylor Dr.
Centreville, VA 20121                       21192    9/29/2020    24 Hour Fitness United States, Inc.           $140.97                                                                              $140.97
Edington, Terry
3409 66th Ave Apt B
Oakland, CA 94605                           21193    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                        $6,999.99                         $10,024.99

                                                                                      Page 1343 of 1762
                                                         Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 21 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Villegas, Jose
659 Stage Coach Dr
Lathrop, CA 95330                            21194    10/2/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
CAMPOS, ESTEBAN
1232 F STREET
SACRAMENTO, CA 95814                         21195    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Ewig, Greg
91-3005 Makalea Loop
Ewa Beach, HI 96706                          21196    10/1/2020     24 Hour Fitness Worldwide, Inc.               $78.48                                                                               $78.48
Gonzalez, Samuel
91167 Cielo Ct
Mecca, CA 92254                              21197    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Mass, Jessica
7392 S. Canyon Centre Pkwy Unit 4
Salt Lake City, UT 84121                     21198    10/4/2020     24 Hour Fitness Worldwide, Inc.                                                              $5,087.00                          $5,087.00
Cimino, Diana
933 Balboa Ave
Laguna Beach, CA 92651                       21199    10/1/2020    24 Hour Fitness United States, Inc.            $39.00                                                                               $39.00
Batong Bacal, Enrico (Eric)
361 Skander Lane
Pleasant Hill, CA 94523                      21200    9/29/2020    24 Hour Fitness United States, Inc.           $168.00                                                                              $168.00
Duran, Sandra K
681 Agate Avenue
Manteca, CA 95336                            21201    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Davis, Pamela
11935 Adenmoor Ave
Downey, CA 90242                             21202    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Rodriguez, Erick
445 E. 3rd street #308
Long Beach, CA 90802                         21203    10/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zuleta Maya, Sebastian
1901 12th St. Apt. B
Santa Monica, CA 90404                       21204    10/1/2020     24 Hour Fitness Worldwide, Inc.              $924.00                                                                              $924.00
Shiferaw, Selamawit
101 West Weddell Drive. Apt 207
Sunnyvale, CA 94089                          21205    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Eison, Samuel
5171 Lindell Rd Unit 206
Las Vegas, NV 89118                          21206    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Flores, Karen Suzanne
2961 San Francisco Ave
Long Beach, CA 90806                         21207    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,757.67                                                                           $1,757.67
Caldwell, Steven
1402 NE 34th St Apt. A
Oakland Park, FL 33334                       21208    10/1/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00       $25,000.00                         $25,000.00
Orozco, Frank L
15930 Stanmort St
Whitter, CA 90603                            21209    9/30/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00




                                                                                       Page 1344 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 22 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Simon-Hobbs, Bertha
5835 Fair Forest Dr.
Houston, TX 77088                            21210    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Stewart, Otalia
3692 Old Archivald Ranch RD.
Ontario, CA 91761
Canada                                       21211    9/30/2020     24 Hour Fitness Worldwide, Inc.               $59.00                                                                               $59.00
Martin, William
18100 Hambletonian Drive
Tehachapi, CA 93561                          21212    10/4/2020     24 Hour Fitness Worldwide, Inc.                             $3,930.00                                                           $3,930.00
Colgan, Brendan
1815 SW 16th Ave
Apt 301
Portland, OR 97201                           21213    10/1/2020    24 Hour Fitness United States, Inc.          $1,823.90                                                                           $1,823.90
Hashimoto, Skye
1439 Ala Amoamo St
Honolulu, HI 96819-1708                      21214    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rehe, Stephanie
11860 Cardinal Ct.
Loma Linda, CA 92354                         21215    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Eguia , Andria
536 41st Street, APT 28
Oakland, CA 94609                            21216    10/1/2020     24 Hour Fitness Worldwide, Inc.              $413.00                                                                              $413.00
Donnelly, Nicole
9669 SE King Way
Happy Valley, OR 97086                       21217    10/1/2020        24 Hour Fitness USA, Inc.                                  $94.22                                                               $94.22
HUAMAI...LANI, LLC
CADES SCHUTTE LLP
THEODORE D.C. YOUNG, ESQ.
1000 BISHOP STREET, SUITE 1200
HONOLULU, HI 96813                           21218    9/30/2020        24 Hour Fitness USA, Inc.             $235,627.26                                                                          $235,627.26
YANG, SHU-TING
12829 ALCONBURY ST
CERRITOS, CA 90703                           21219    10/1/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Town, Andrea
11650 S Shannan St
Apt 1512
Olathe, KS 66062                             21220    10/1/2020     24 Hour Fitness Worldwide, Inc.              $108.01                                                                              $108.01
Enright, Stephanie
6511 Third street
San Francisco , CA 94124                     21221    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Islam, Asma
17634 Wren Drive
Canyon Country, CA 91387                     21222    10/1/2020     24 Hour Fitness Worldwide, Inc.              $107.50                                                                              $107.50
Hailey, Tyler B.
1330 SE 67th Ave
Hillsboro, OR 97123                          21223    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                       Page 1345 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 23 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Westmar II, LP
Steven L. Bryson
Law Office of Steven L. Bryson
11150 W. Olympic Blvd., Ste 1120
Los Angeles, CA 90064                         21224    10/1/2020        24 Hour Fitness USA, Inc.             $1,042,366.55                                                                      $1,042,366.55
Les Mills United States Trading, Inc
Greenberg Traurig, LLP
c/o John D. Elrod
Terminus 200
3333 Piedmont Road, NE, Suite 2500
Atlanta, GA 30305                             21225    10/1/2020     24 Hour Fitness Worldwide, Inc.           $499,274.07                                                                         $499,274.07
Citi, Rocky T
926 22nd St
Apt#22
Sacramento, CA 95816                          21226    10/1/2020    24 Hour Fitness United States, Inc.            $300.00                                                                             $300.00
Evand , Ted
1358 Felipe
San Clemente, CA 92673                        21227    10/1/2020     24 Hour Fitness Worldwide, Inc.               $800.00                                                                             $800.00
Lira, Antonio R.
459 W. Stonehurst St
Altadena, CA 91001                            21228    10/1/2020     24 Hour Fitness Worldwide, Inc.               $469.00                                                                             $469.00
Petty, Holly L
4504 Abelia Dr
Austin, TX 78727                              21229    10/1/2020    24 Hour Fitness United States, Inc.             $74.97                                                                              $74.97
Powell, Donnell
4455 49th St Apt E
San Diego, CA 92115                           21230    10/1/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Rosses, Stacy
4455 49th St Apt E
San Diego, CA 92115                           21231    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Yaacoubian, Patil
3402 Conata Street
Duarte, CA 91010                              21232    10/1/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Bement, Debra
PO Box 232826
Encinitas, CA 92023                           21233    10/1/2020     24 Hour Fitness Worldwide, Inc.                $11.80                                                                              $11.80
Mengis, Jennifer
5313 Grand Lake Street
Bellaire, TX 77401                            21234    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,575.00                                                                           $1,575.00
Cannon, Robert Dwain
1113 Hilton Drive
Mansfield, TX 76063                           21235    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,278.79                                                                           $3,278.79
Edington, Terry
3409 66th Ave Apt B
Oakland, CA 94605                             21236    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                        $6,999.99                         $10,024.99
Alden, Jennifer
175 S Ventura Ave #303
Ventura, CA 93001                             21237    10/1/2020     24 Hour Fitness Worldwide, Inc.               $466.00                                                                             $466.00




                                                                                        Page 1346 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 24 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                            21238    10/1/2020        24 Hour Fitness USA, Inc.                  $137.52                                                                             $137.52
VUONG, NGOC
PO BOX 2282
GARDEN GROVE, CA 92842                        21239    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,000.00                          $2,000.00
Clay, Morgan
2750 E. OAK HILL DR. UNIT 32
Ontario, CA 91761                             21240    10/1/2020    24 Hour Fitness United States, Inc.            $759.00                                                                             $759.00
Webster, Chandrielle Mae
9942 S Electra Ln
Sandy, UT 84094                               21241    10/1/2020        24 Hour Fitness USA, Inc.                  $304.50                                                                             $304.50
Fox, Alex T
337 Laurel Rd
Boyertown, PA 19512                           21242    10/1/2020     24 Hour Fitness Worldwide, Inc.               $675.00                                                                             $675.00
Hovda, Earl
646 James Lane
Reno, NV 89503                                21243    10/4/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Weingarten Realty Investors
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                             21244    10/1/2020        24 Hour Fitness USA, Inc.             $1,921,421.84                                                                      $1,921,421.84
McGaffin, Roger D
9202 Cymbal Court
Houston, TX 77040                             21245    10/1/2020     24 Hour Fitness Worldwide, Inc.                $75.00                                                                              $75.00
COLPITTS, YOKO
917 - 12TH AVE. E.
SEATTLE, WA 98102-4515                        21246    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,729.45                                                           $1,729.45
Bloch Schoolhouse LLC
Darren Bloch
1200 112th Ave. NE, #A101
Bellevue, WA 98004                            21247    10/1/2020     24 Hour Fitness Worldwide, Inc.           $348,677.73                                                                         $348,677.73
Wade, Kayde
1710 W. Hillcrest Dr., Apartment 13
Newbury Park, CA 91320                        21248    10/1/2020     24 Hour Fitness Worldwide, Inc.               $115.90                                                                             $115.90
East Texas Canopy Inc
11221 CR 2130
PO Box 1439
Whitehouse, TX 75791                          21249    10/1/2020        24 Hour Fitness USA, Inc.               $74,281.55                                                                          $74,281.55
Jones, Kathy
7561 Collingwood Street
Sacramento, CA 95822                          21250    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Roddriguez, Maria
63 Heather Dr.
San Pablo, CA 94806                           21251    10/4/2020              RS FIT CA LLC                        $100.00                                                                             $100.00
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                             21252    9/29/2020        24 Hour Fitness USA, Inc.                  $636.35                                                                             $636.35


                                                                                        Page 1347 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 25 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Carcamo, Vanessa
10366 Hole Ave
Riverside, CA 92505                           21253    10/5/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Wei, Baron
                                              21254    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Smith, Stephanie
2509 Hillary Trail
Mansfield, TX 76063                           21255    9/29/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Bibbs, Mackinzie
2327 Cedar Ave #4
Long Beach, CA 90806                          21256    10/4/2020    24 Hour Fitness Worldwide, Inc.                                                                $0.00                              $0.00
Gann, Shannon
424 Mistletoe St
Vista, CA 92083                               21257    10/1/2020    24 Hour Fitness Worldwide, Inc.           $6,000.00                                                                           $6,000.00
Shanley, Kathleen
Law Offices Rosemarie Arnold
1386 Palisade Avenue
Fort Lee, NJ 07024                            21258    10/1/2020       24 Hour Fitness USA, Inc.                                 $0.00                                                                $0.00
Samra, Jeff
4327 San Juan Ave
Fremont, CA 94536-4735                        21259    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lucett, Francisco
21540 Lake Chabot Road
Castro Valley, CA 94546                       21260    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Boyd, Danielle
16713 1/2 Ardmore Avenue
Bellflower, CA 90706                          21261    10/1/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Diaz, Delilah
4600 Beechwood Street #56
Bakersfield, CA 93309                         21262    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Chau, Nga
9095 S Tolman Farms Cir
Sandy, UT 84070                               21263    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Massot, Teo
14652 Spotted Sandpiper Blvd.
Winter Garden, FL 34787                       21264    10/1/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Mollard-Zimmerman, Erin S.
357 Sycamore Street
Rahway, NJ 07065                              21265    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,948.02                                                                           $1,948.02
Levecchio, Donna J
1706 Carmel Drive
Plano, TX 75075                               21266    9/29/2020    24 Hour Fitness Worldwide, Inc.            $912.00                                                                              $912.00
DONNELLY, RYAN
9669 SE KING WAY
HAPPY VALLEY, OR 97086                        21267    10/1/2020       24 Hour Fitness USA, Inc.                                $94.22                                                               $94.22
Kraemer, Jeff
12105 SW Tremont Street
Portland, OR 97225                            21268    10/4/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00




                                                                                      Page 1348 of 1762
                                                                              Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 26 of 439


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Loo, William
1707 W Randall Way
West Covina, CA 91790                                             21269    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,320.00                                                                           $1,320.00
Blackwell, Sandra
1466 N. Clybourn Avenue
Burbank, CA 91505                                                 21270    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00
Sykes, Barbara
5308 Marsh Creek Dr.
Austin, TX 78759                                                  21271    9/29/2020     24 Hour Fitness Worldwide, Inc.              $984.00                                                                              $984.00
Lira, Fernando E.
459 W.Stonehurst St.
Altadena, CA 91001                                                21272    10/1/2020     24 Hour Fitness Worldwide, Inc.              $469.00                                                                              $469.00
King, Charles
2032 Pelham Drivel
Norman , OK 73071                                                 21273    9/29/2020        24 Hour Fitness USA, Inc.                 $228.00                                                                              $228.00
Montano, Eric
4905 N Crescent St
San Bernardino, CA 92407                                          21274    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
MGP XI Ballinger, LLC, a Delaware limited liability company as
Transferee of BHF, a California limit
c/o Melone Geier Partners
Attn: Gabriela Parcella
Lease Administration, Unit #725-020
425 California Street, 10th Floor
San Francisco, CA 94104-2113                                      21275    10/1/2020        24 Hour Fitness USA, Inc.             $756,421.71                                                                          $756,421.71
LEE, YONG S
13370 ST ANDREWS DR MUTUAL 12 #69F
SEAL BEACH, CA 90740                                              21276    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                                                 21277    9/29/2020         24 Hour Holdings II LLC                  $636.35                                                                              $636.35
Bulpin, Richard W
22118 4th Ave SE
Bothell, WA 98021                                                 21278    10/1/2020     24 Hour Fitness Worldwide, Inc.               $99.98         $274.96                                                              $374.94
Lee, Angela
20535 Victor St.
Torrance, CA 90503                                                21279    10/1/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Bagnas, Emma Semper
10692 Carver Drive
Cupertino, CA 95014                                               21280    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Bae, Young
430 Calle Cabezal
Morgan Hill, CA 95037                                             21281    10/4/2020        24 Hour Fitness USA, Inc.                $1,998.00                                                                           $1,998.00
Onsum, David
1700 Ashe Road #12
Bakersfield, CA 93309                                             21282    10/1/2020     24 Hour Fitness Worldwide, Inc.               $16.50                                                                               $16.50




                                                                                                            Page 1349 of 1762
                                                           Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 27 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Franklin, David Miles
Miles and Kym Franklin
3209 Chalice Well Drive
Pflugerville,, TX 78660                        21283    10/1/2020        24 Hour Fitness USA, Inc.                 $181.80                                                                              $181.80
Lee, Sangeun
17800 Colima Rd Apt 86
Rowland Heights, CA 91748                      21284    10/1/2020     24 Hour Fitness Worldwide, Inc.               $52.55                                                                               $52.55
Bagnas, Marilyn Ingles
10692 Carver Drive
Cupertino, CA 95014                            21285    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Steinhagen, James
Steinhagen
253 Borrego Drive
Henderson, NV 89074                            21286    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Rodgers, Kashira
3150 E Ave Q4
Palmdale, CA 93550                             21287    10/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Pacheco, Diana
8891 Sunrise Lakes Blvd
210
Sunrise, FL 33322                              21288    10/1/2020     24 Hour Fitness Worldwide, Inc.             $4,224.00                                                                           $4,224.00
Myers , Keegan
PO Box 555 NE Forest Ln
Cascade Locks, OR 97014                        21289    10/1/2020     24 Hour Fitness Worldwide, Inc.              $919.96                                                                              $919.96
Johnson, Gwendolyn
1400 N.W. 54th Street
Apt. 722
Miami, FL 33142                                21290    10/1/2020        24 Hour Fitness USA, Inc.             $366,523.68                                                                          $366,523.68
Sharrock, Julia
3183 Wilshire Blvd
Unit 201
Los Angeles, CA 90010                          21291    10/1/2020    24 Hour Fitness United States, Inc.           $656.00                                                                              $656.00
Ross, Robert
5201 Bascule Ave
Woodland Hills, CA 91364                       21292    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Friary, Ann L
2251 N Rampart Blvd #303
Las Vegas, NV 89128                            21293    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
WRI West Gate South, L.P.
Weingarten Realty Investors
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                              21294    10/1/2020        24 Hour Fitness USA, Inc.             $614,353.38                                                                          $614,353.38
Bader, Kevin
1336 Felicita Lane
Escondido, CA 92029                            21295    10/1/2020        24 Hour Fitness USA, Inc.                $3,274.99                                                                           $3,274.99
Smith, Lillian A
5702 Everhart Manor Ln
Katy, TX 77494                                 21296    9/30/2020     24 Hour Fitness Worldwide, Inc.              $913.00                                                                              $913.00


                                                                                         Page 1350 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 28 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Jagannathan, Sridevi
265 Fairchild Drive
Mountain View, CA 94043                      21297    10/1/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                         21298    10/1/2020       24 Hour Fitness USA, Inc.                                            $263,624.00                                         $263,624.00
Falkner, Shelley
22225 93rd Ave So
Kent, WA 98031                               21299    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $549.98                                                              $549.98
A'bell, Madeleine
PO Box 232826
Encinitas, CA 92023                          21300    10/1/2020    24 Hour Fitness Worldwide, Inc.             $39.95                                                                               $39.95
Cook , Kristine
923 Blue Ridge Dr
Annapolis, MD 21409                          21301    10/1/2020    24 Hour Fitness Worldwide, Inc.            $335.00                                                                              $335.00
Mushegain, Lynne
7208 Chino Ave
Ontario, CA 91761                            21302    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,790.99                                                                           $1,790.99
Mikolas, Doug
37093 Richardson Gap Road
Scio, OR 97374                               21303    10/1/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Turant, Caitlyn
170 North Lakeside Drive
Piscataway, NJ 08854                         21304    10/1/2020    24 Hour Fitness Worldwide, Inc.            $124.36                                                                              $124.36
RU Rainbow Blvd Las Vegas NV, LLC
Goe Forsythe & Hodges LLP
Marc C. Forsythe, Attorney
18101 Von Karman Avenue
Suite 1200
Irvine, CA 92612                             21305    10/1/2020       24 Hour Fitness USA, Inc.            $948,541.92                                                                         $948,541.92
Korsunsky, Alla
414 Ave N Apt 4B
Brooklyn, NY 11230                           21306    9/30/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
SENIOURS, JOYCE
2750 E. OAK HILL DR. UNIT 32
ONTARIO, CA 91761                            21307    10/1/2020       24 Hour Fitness USA, Inc.               $759.00                                                                              $759.00
Rogers, Kristine
4105 Fairbanks Ct
Irving, TX 75062                             21308    10/1/2020    24 Hour Fitness Worldwide, Inc.             $53.04                                                                               $53.04
Arbiso, Dayna
19701 Crestknoll Dr.
Yorba Linda, CA 92886                        21309    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $2,694.94                                                           $2,694.94
WIKER, THOMAS
32851 SAN JUAN CT.
TEMECULA, CA 92592                           21310    10/1/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
Karra, Shyaam
6847 Haskell Avenue
Unit 7
Van Nuys, CA 91406                           21311    10/4/2020           24 New York LLC                    $1,000.00                                                                           $1,000.00

                                                                                     Page 1351 of 1762
                                                                   Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 29 of 439


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Ngo, Nicole
1223 20th Street
Apt 303
Santa Monica, CA 90404                                 21312    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $51.79                                                               $51.79
BRIGGS, CARLENE A
5225 PARAGON STREET
ROCKLIN, CA 95677                                      21313    10/1/2020    24 Hour Fitness Worldwide, Inc.            $373.41                                                                              $373.41
Pineda, Oscar A.
25 W. Olsen Rd. #80
Thousand Oaks, CA 91360                                21314    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
LOVELESS, JAMES DANIEL
13808 BATES ASTON ROAD
HASLET, TX 76052                                       21315    10/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
VANN REALTY CO. on behalf of CRICQ Plantation Trust
9290 W. Dodge Rd., Suite 102
OMAHA, NE 68114                                        21316    10/1/2020       24 Hour Fitness USA, Inc.            $202,280.66                                                                         $202,280.66
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                                   21317    10/2/2020    24 Hour Fitness Worldwide, Inc.             $89.97                                                                               $89.97
lucatero, janiri
18252 MCCAULEY ST
FONTANA, CA 92335                                      21318    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Bhargava, Rohan
1217 Hawk Feather Trl
Leander, TX 78641                                      21319    10/1/2020       24 Hour Fitness USA, Inc.              $3,264.00                                                                           $3,264.00
McFarlane, Virginia
6376 Rancho Mission Road
Unit 412
San Diego, CA 92108                                    21320    10/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Sharples, Stacy
246-12 135TH AVE
ROSEDALE, NY 11422                                     21321    10/1/2020    24 Hour Fitness Worldwide, Inc.             $43.06                                                                               $43.06
Pederson, Melissa
3290 W 19th Ave
Denver, CO 80204                                       21322    10/1/2020    24 Hour Fitness Worldwide, Inc.            $330.00                                                                              $330.00
Williams, Jessica
Stephen M. Fishback
Daniel L. Keller
Dan C. Bolton
28720 Canwood St., Ste 200
Agoura Hills, CA 91301                                 21323    10/1/2020       24 Hour Fitness USA, Inc.                $87.24                                                                               $87.24
Goren, Yoav
2707 Pearl Street
Santa Monica, CA 90405                                 21324    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $858.00                                                              $858.00
TARVER, JEROME EDWARD
4423 WEST SLAUSON AVENUE
WINDSOR HILLS, CA 90043                                21325    10/1/2020       24 Hour Fitness USA, Inc.             $45,000.00                                                                          $45,000.00
Davidson, Mariam
34180 Siward Drive
Fremont, CA 94555                                      21326    10/1/2020       24 Hour Fitness USA, Inc.                $50.00                                                                               $50.00

                                                                                               Page 1352 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 30 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhang, Yawen
981 Mooney Dr
Monterey Park, CA 91755                      21327    10/2/2020     24 Hour Fitness Worldwide, Inc.             $4,300.00                                                                           $4,300.00
Guggenheim, Janet
763 Miller Ave.
Mill Valley , CA 94941                       21328    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Patel, Trishen
1314 11th St
Manhattan Beach, CA 90266                    21329    10/4/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Senterfitt, Judy
9608 Pebble Beach Drive
Santee, CA 92071                             21330    9/29/2020     24 Hour Fitness Worldwide, Inc.               $22.50                                                                               $22.50
Storms, Kevin
121 Alamo Ranch Rd
Alamo, CA 94507                              21331    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Mayfield, Robert S
2055 W Robin Way
West Jordan, UT 84084                        21332    9/29/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Broadnax, Tommy
386 Beautycrest Ct.
Dallas, TX 75217                             21333    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Strodtman, Justin M
42-12 28th St 29C
Long Island City, NY 11101                   21334    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
White, Stephen
112 Avenida Lucia
San Clemente, CA 92673                       21335    10/1/2020     24 Hour Fitness Worldwide, Inc.              $320.83                                                                              $320.83
RUIZ, CESARIO
95650 STONEMOSS AVE
DELHI, CA 95315                              21336    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lavarias, Romeo Balagtas
1700 SW 78th Avenue, Apt 311
Plantation, FL 33324                         21337    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,752.00                                                                           $1,752.00
Richards, Heather
6681 Cherry Creek Drive
Parker, CO 80134                             21338    10/1/2020        24 Hour Fitness USA, Inc.                 $417.92                                                                              $417.92
Blanc, Nancy E
118 Gentry Circle
Vacaville, CA 95687                          21339    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Goren, Yahli
Yoav Goren
2707 Pearl Street
Santa Monica, CA 90405                       21340    10/1/2020     24 Hour Fitness Worldwide, Inc.               $41.99          $41.99                                                               $83.98
Davis, Murphy
11935 Adenmoor Ave
Fairfield, CA 94533                          21341    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Kitaygorodskaya, Vera
525 Ocean Parkway
Apt 3B
Brooklyn, NY 11218                           21342    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $212.52                                                              $212.52

                                                                                       Page 1353 of 1762
                                                           Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 31 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
TKG Nordhoff-Tampa Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
c/o David Primack, Esq.
300 Delaware Ave., Suite 770
Wilmington, DE 19801                           21343    10/1/2020       24 Hour Fitness USA, Inc.             $78,647.98                                                                          $78,647.98
Sandoval, Joseph
12091 Pearce Ave
Garden Grove, CA 92843                         21344    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $429.99                                                              $429.99
Hansen, Gordon J.
6113 So. Dee PArk Dr.
Taylorsville, UT 84129                         21345    9/30/2020       24 Hour Fitness USA, Inc.              $1,134.00                                                                           $1,134.00
Henry, Denise
526 W Ventura St.
Altadena,, CA 91001                            21346    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
R.J. Allen, Inc.
c/o Thomas M. Padian
Lanak & Hanna, P.C.
625 The City Drive South, Suite 190
Orange, CA 92868                               21347    10/1/2020    24 Hour Fitness Worldwide, Inc.                                          $12,727.00                                          $12,727.00
FLEURANT, STEVEN
5695 HIGH MEADOW PLACE
ALTA LOMA, CA 91737                            21348    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Ghanem, John Paul
Arnoldo Casillas, Esq.
CASILLAS & ASSOCIATES
3777 Long Beach Blvd., Third Floor
Long Beach, CA 90807                           21349    10/1/2020       24 Hour Fitness USA, Inc.            $750,000.00                                                                         $750,000.00
Beauvoir, Fekier
117 PO Box
Spring Valley, NY 10977                        21350    10/1/2020           24 New York LLC                      $59.99                                                                               $59.99
Wakatake, Edward Etsuo
25502 157 AVE SE
Covington,, WA 98042                           21351    10/2/2020       24 Hour Fitness USA, Inc.                               $699.99                                                              $699.99
FLORES, BENJAMIN R
1524 REGENT ST, APT 2
REDWOOD CITY, CA 94061                         21352    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,177.00                                                                           $1,177.00
Pogoriler, Eve
2598 S Johnson Ct.
Lakewood, CO 80227                             21353    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $299.99                                                              $299.99
Kary, Gabrielle Elektra
11439 Ptarmigan Dr. Unit A
Austin, TX 78758                               21354    10/1/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Antalek, Melissa Frontino
16051 Augusta Dr
Chino Hills, CA 91709                          21355    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
AL-Ramahy, Muneer
12108 Freeway Pl
Everett , WA 98208                             21356    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $0.00          $800.00                                             $800.00




                                                                                       Page 1354 of 1762
                                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 32 of 439


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Yu, Lina
8355 Halford St.
San Gabriel, CA 91775                                       21357    10/2/2020        24 Hour Fitness USA, Inc.                $2,800.00                                                                           $2,800.00
Nguyen, Kim
4312 Jenkins Drive
Plano, TX 75021                                             21358    10/1/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
RUFFIN, LAURA
3890 CARDINAL TERRACE
FREMONT, CA 94555                                           21359    9/29/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Medina, Magda
631 W. Hill Ave
Fullerton, CA 92832                                         21360    10/1/2020         24 Hour Holdings II LLC                 $4,253.16                                                                           $4,253.16
Alony, Arieh
2 Willowbrook
Irvine, CA 92604                                            21361    10/1/2020        24 Hour Fitness USA, Inc.                                 $955.00                                                              $955.00
Mills, Linda S
6348 S Quail St
Littleton, CO 80127                                         21362    10/1/2020     24 Hour Fitness Worldwide, Inc.               $51.41                                                                               $51.41
Abnoosi, Tadeh
10620 Plainview Ave Unit 19
Tujunga, CA 91042                                           21363    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
24 Salem Partners, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                                       21364    10/1/2020        24 Hour Fitness USA, Inc.             $423,343.41                                                                          $423,343.41
Lovegren, Curtis Lee
1411 9th Street
Manhattan Beach, CA 90266                                   21365    10/1/2020     24 Hour Fitness Worldwide, Inc.               $28.00                                                                               $28.00
ACE American Insurance Company, on its own behalf and on
behalf of all the Ace Companies
Duane Morris LLP
Wendy M. Simkulak
30 S. 17th Street
Philadelphia, PA 19103                                      21366    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Singh, Prakash
10484 investment circle Apt 42
Rancho Cordova, CA 95670                                    21367    10/1/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Goodson, Nancy Elizabeth
23004 Fonthill Ave
Torrance, CA 90505                                          21368    10/1/2020    24 Hour Fitness United States, Inc.                                                             $240.00                            $240.00
RAZI, JODY
PO BOX 140335
Denver, CO 80214                                            21369    10/1/2020     24 Hour Fitness Worldwide, Inc.               $58.80                                                                               $58.80
Tramontana, Suzanne
360 Allaire Ave.
Leonia, NJ 07605                                            21370    10/1/2020        24 Hour Fitness USA, Inc.                $9,182.52                                                                           $9,182.52
Sirbu, Gregory Justin
2106 Rockefeller Lane, Unit E
Redondo Beach, CA 90278                                     21371    10/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00

                                                                                                      Page 1355 of 1762
                                                                            Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 33 of 439


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Federal Insurance Company on its own behalf and on behalf of
all of the Chubb Companies
Duane Morris LLP
Wendy M. Simkulak
30 S. 17th Street
Philadelphia, PA 19103                                          21372    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Apodaca, Jeff
7323 Las Brisas Ct.
Carlsbad, CA 92009                                              21373    10/1/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Youngblood, Kateenya V.
P.O. Box 160402
Miami , FL 33116                                                21374    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $3,767.50                                                           $3,767.50
Garcia, Maria
13247 Foothill Blvd Apt 5105
Rancho Cucamonga, CA 91739                                      21375    10/1/2020    24 Hour Fitness Worldwide, Inc.            $567.90                                                                              $567.90
Huizar, Cristina
82900 Rustic Valley Dr.
Indio, CA 92203                                                 21376    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00
Lopez, Monica
4360 Victoria Ave
Union City, CA 94587                                            21377    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Bryan, Marna K.
22118 4th Ave SE
Bothell, WA 98021                                               21378    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $336.60                                                              $336.60
Case, Ari
6941 Hessler Avenue
Arverne, NY 11692                                               21379    10/1/2020    24 Hour Fitness Worldwide, Inc.            $104.94                                                                              $104.94
Henry, Patricia
928 Station Way
Huntington Station , NY 11746                                   21380    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,586.71                                                                           $1,586.71
Burke-Glennon, Jenna
33 Elysian Ave
Apt #2
Nyack, NY 10960                                                 21381    10/1/2020    24 Hour Fitness Worldwide, Inc.            $133.97                                                                              $133.97
Rasmussen, Randy
765 10th St
Lake Oswego, OR 97034                                           21382    10/1/2020    24 Hour Fitness Worldwide, Inc.             $20.00                                                                               $20.00
Ramirez, Bryan P
210 H Street Apt. A1
Chula Vista, CA 91910                                           21383    10/1/2020       24 Hour Fitness USA, Inc.               $415.00                                                                              $415.00
Grinblat, Michael
Law Offices of Michael Grinblat
10 East 39th Street, 12th Floor
New York, NY 10016                                              21384    10/1/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                          $20,000.00
City of Murphy Texas
206 N. Murphy Road
Murphy, TX 75094                                                21385    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,226.16                                                                           $1,226.16
Monette, Eddie
1624 N. Coast Highway 101 SPC-30
Encinitas, CA 92024-1041                                        21386    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $73.48                             $73.48

                                                                                                        Page 1356 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 34 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Jackson, Shiquita
2363 108th Avenue
Oakland , CA 94603                           21387    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Nguyen, Sebastian
5940 Riverbank Circle
Stockton, CA 95219                           21388    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $333.00                            $333.00
Mai, Michael
2815 Montella Ave
Hacienda Heights, CA 91745                   21389    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Bowen, Chris
15708 Ojai Rd
Santa Paula, CA 93060                        21390    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00
Chang, Rachel
362 Ralcam Place
Costa Mesa, CA 92627                         21391    10/1/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Mancarti, Gail
2225 Meer Way
Sacramento, CA 95822                         21392    10/1/2020    24 Hour Fitness Worldwide, Inc.            $470.00                                                                              $470.00
Munar, Shirlnella
380 Naglee Ave
San Francisco, CA 94112                      21393    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Urie, Darren
5303 Atascocita Rd
Apt 322
Humble, TX 77346                             21394    10/1/2020    24 Hour Fitness Worldwide, Inc.            $105.00                                                                              $105.00
Aguilar, Violeta E
18737 vanowen st
Reseda, CA 91335                             21395    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $600.00                                                              $600.00
Wilson, Kennard B.
567 Head Street
San Francisco, CA 94132                      21396    10/1/2020    24 Hour Fitness Worldwide, Inc.            $260.00                                                                              $260.00
Jolly, Justin
1612 Wind Star Way
Fort Worth , TX 76108                        21397    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $850.00                                                              $850.00
Thiel-Klare, Karina
6515 N Amherst St
Portland, OR 97203                           21398    10/1/2020    24 Hour Fitness Worldwide, Inc.             $76.04                                                                               $76.04
Peacock, Elizabeth M.
922 Alkire Court
Golden, CO 80401                             21399    10/1/2020       24 Hour Fitness USA, Inc.               $312.49                                                                              $312.49
Baltz, Robert
3755 Terstena Pl Apt 176
Santa Clara, CA 95051                        21400    10/1/2020       24 Hour Fitness USA, Inc.                               $946.00                                                              $946.00
Ablov, Sergey
1350 East 5th Street
Apt.3M
Brooklyn, NY 11230-4669                      21401    10/1/2020    24 Hour Fitness Worldwide, Inc.            $167.88                                                                              $167.88
Russo, Christine
21324 Nashville Street
Chatsworth, CA 91311                         21402    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,548.00                                                                           $1,548.00

                                                                                     Page 1357 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 35 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Wachowicz, Darek
507 Pine Bluff Dr.
Friendswood, TX 77546                        21403    10/1/2020    24 Hour Fitness Worldwide, Inc.             $94.13                                                                               $94.13
Mansukhani, Aashna
5211 Demarcus Blvd Apt 269
Dublin, CA 94568                             21404    10/1/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Villareal, Brandy
19107 Plum Bough Ct
Houston, TX 77084                            21405    10/1/2020    24 Hour Fitness Worldwide, Inc.            $779.98                                                                              $779.98
The Retail Property Trust
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                       21406    10/1/2020    24 Hour Fitness Worldwide, Inc.         $373,452.30    $410,334.58                                                          $783,786.88
Dewey, Andrew Gardner
4817 Algonquin Court
San Diego, CA 92130                          21407    10/1/2020       24 Hour Fitness USA, Inc.                           $389,525.94            $0.00                                         $389,525.94
Tautiva, Flor
122 East Harding Street
Orlando, FL 32806                            21408    10/1/2020    24 Hour Fitness Worldwide, Inc.            $280.00                                                                              $280.00
Banfield, Larry
1208 Lindell Dr
Walnut Creek, CA 94596                       21409    9/29/2020    24 Hour Fitness Worldwide, Inc.            $170.00                                                                              $170.00
CARRENO, NITA M
286 ASH AVE
CHULA VISTA, CA 91910                        21410    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                         $5,000.00                          $5,000.00
McAuliffe, Kevin
19457 Olson Ave.
Lake Oswego, OR 97034                        21411    10/1/2020    24 Hour Fitness Worldwide, Inc.          $12,114.88                                                                          $12,114.88
Hashimoto, Mike M.
PO Box 1474
Wilsonville, OR 97070                        21412    10/1/2020    24 Hour Fitness Worldwide, Inc.            $123.00                                                                              $123.00
Lambie, Robert
1414 SW 3rd Avenue
#2404
Portland, OR 97201                           21413    10/2/2020       24 Hour Fitness USA, Inc.               $383.99                                                                              $383.99
Rahabi, Joseph
1227 Avenue Y
Brooklyn, NY 11235                           21414    10/1/2020    24 Hour Fitness Worldwide, Inc.            $305.20                                                                              $305.20
Levine, Stephen
2274 Sierra Blvd., Apt. a
Sacramento, CA 95825                         21415    9/29/2020    24 Hour Fitness Worldwide, Inc.            $497.00                                                                              $497.00
Le, Thinh Minh
3721 South Parton Street
Santa Ana, CA 92707                          21416    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Bent, Maureen
170 North Lakeside Drive
Piscataway, NJ 08843                         21417    10/1/2020    24 Hour Fitness Worldwide, Inc.            $124.36                                                                              $124.36
APPLEGATE, JENNIFER
1157 GREENHILLS ROAD
SACRAMENTO, CA 95864                         21418    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,065.00                                                                           $1,065.00

                                                                                     Page 1358 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 36 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
(Nava,Houman,Soheil)Ighani+Shahin Moslehi
2807 Prairie CT
Wylie, TX 75098                              21419    10/1/2020     24 Hour Fitness Worldwide, Inc.             $7,200.00                                                                           $7,200.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                       21420    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Bedney, Niesha J
3300 D Street SE
Washington, DC 20019                         21421    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $103.98                                             $103.98
Rojas, Rafael
2715 Tigertail Av, Ap 201
Miami, FL 33133                              21422    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $299.00                                                              $299.00
Rakhshandeh, Negar
144 Arbuckle Ave
Folsom, CA 95630                             21423    10/1/2020    24 Hour Fitness United States, Inc.           $252.00                                                                              $252.00
Steuer, Brigitte
502 Erbes Road
Thousand Oaks, CA 91362                      21424    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Jennings, Tammy
118 Caroline Ln
Gilroy, CA 95020                             21425    10/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Isaacs, Alan
41 Delmar St
San Francisco, CA 94117                      21426    10/1/2020     24 Hour Fitness Worldwide, Inc.             $2,304.00                                                                           $2,304.00
Haeseker, Steve
812 NW 41st St
Vancouver, WA 98660                          21427    10/1/2020        24 Hour Fitness USA, Inc.                $1,040.00                                                                           $1,040.00
Gopinath, Manu
10 Durango Ct
Aliso Viejo, CA 92656                        21428    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,460.00                                                                           $1,460.00
JONES, APRIL
10805 NE FREMONT ST
PORTLAND, OR 97220                           21429    10/1/2020     24 Hour Fitness Worldwide, Inc.              $209.95                                                                              $209.95
BOWEN, PETER
15708 OJAI RD
SANTA PAULA, CA 93060                        21430    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tran, Thanh
2006 E Union St, Apt 2
Seattle, WA 98122                            21431    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $783.90                                             $783.90
Washington County
155 N 1st Ave Suite 130
Hillsboro, OR 97124                          21432    9/29/2020     24 Hour Fitness Worldwide, Inc.                           $46,211.66       $46,211.66                                          $92,423.32
Du, Yuzhang
13818 Cherry Hollow Ln
Houston, TX 77082                            21433    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Stein, Pamela
4296 24th Street #4
San Francisco, CA 94114                      21434    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                       Page 1359 of 1762
                                                           Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 37 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Grekov, Tim
248 E Howard St
Pasadena, CA 91104-2123                        21435    10/1/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Loveless, Wendy
7338 Santa Elise Circle
Buena Park, CA 90620                           21436    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Tramontana, James
360 Allaire Ave.
Leonia, NJ 07605                               21437    10/1/2020        24 Hour Fitness USA, Inc.                $8,293.20                                                                           $8,293.20
Bohrer, Margaret D
7782 Paseo La Jolla
Carlsbad, CA 92009                             21438    10/1/2020     24 Hour Fitness Worldwide, Inc.              $493.00                                                                              $493.00
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                           21439    10/1/2020        24 Hour Fitness USA, Inc.                                            $1,521,936.00                                       $1,521,936.00
Sabat, Mary
2355 East 12th Street
Apt. 4W
Brooklyn, NY 11229                             21440    10/1/2020     24 Hour Fitness Worldwide, Inc.               $66.00                                                                               $66.00
DINH, HANH
6653 FRIENDSWAY DR
FORT WORTH, TX 76137                           21441    10/1/2020    24 Hour Fitness United States, Inc.           $324.74                                                                              $324.74
TKG Nordhoff-Tampa Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
c/o David Primack, Esq.
300 Delaware Ave., Suite 770
Wilmington, DE 19801                           21442    10/1/2020        24 Hour Fitness USA, Inc.             $339,248.63                                                                          $339,248.63
RPAI Lakewood, LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Floor
Wilmington, DE 19801                           21443    10/1/2020        24 Hour Fitness USA, Inc.             $472,505.47                                                                          $472,505.47
Goldsmith, Charles I
340 20th Street
Santa Monica, CA 90402                         21444    9/29/2020        24 Hour Fitness USA, Inc.                                $1,315.80                                                           $1,315.80
Zangakis, Helene
747 Jane Drive
Manahawkin, NJ 08050                           21445    10/1/2020        24 Hour Fitness USA, Inc.                 $790.00                                                                              $790.00
Kweller, Josh
336 Harrison St.
Denver, CO 80206                               21446    10/1/2020              24 Denver LLC                       $200.00                                                                              $200.00
FRANCO, NATALIA
83-74 TALBOT ST, APT 3A
KEW GARDENS, NY 11415                          21447    10/1/2020            24 New York LLC                                      $1,425.00                                                           $1,425.00
Leal, Mayra
1865 Rice Canyon Rd.
Fallbrook, CA 92028                            21448    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                         Page 1360 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 38 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Davies, Douglas Rolf
3605 W. HIDDEN LANE #106
R.H.E, CA 90274                              21449    9/29/2020     24 Hour Fitness Worldwide, Inc.              $657.88                                                                              $657.88
Donovan, Brian R
580 Vernon Street
Unit 15
Oakland, CA 94610                            21450    9/29/2020        24 Hour Fitness USA, Inc.                                                                 $1,155.75                          $1,155.75
FIRE SAFE PROTECTION SERVICES, LP
1815 SHERWOOD FOREST
HOUSTON, TX 77043                            21451    9/29/2020        24 Hour Fitness USA, Inc.                                               $20,321.77                                          $20,321.77
Scheiner, Norman H.
c/o Kenneth D. Schnur
Kimball, Tirey & St. John LLP
2300 Clayton Road, Suite 1350
Concord, CA 94520                            21452    10/1/2020        24 Hour Fitness USA, Inc.             $809,339.38                                                                          $809,339.38
Shah, Dina
37 Evergreeen Drive
North Caldwell, NJ 07006                     21453    10/1/2020        24 Hour Fitness USA, Inc.                                 $246.84                                                              $246.84
Paddock, Jeff
922 Alkire Ct
Golden, CO 80401                             21454    10/1/2020        24 Hour Fitness USA, Inc.                 $375.00                                                                              $375.00
Karayev, Dovran
6111 Winsome Ln, Apt 8
Houston, TX 77057                            21455    10/1/2020     24 Hour Fitness Worldwide, Inc.              $133.65                                                                              $133.65
Walbridge, James F
2233 Hale Drive
Burlingame, CA 94010                         21456    10/1/2020        24 Hour Fitness USA, Inc.                $1,362.48                                                                           $1,362.48
Hart, Sara
1726 Champa St.
Apt 5F
Denver, CO 80202                             21457    10/1/2020    24 Hour Fitness United States, Inc.            $59.52                                                                               $59.52
Duenes, Mr. John
28771 Via Los Arboles
San Juan Capistrano, CA 92675                21458    10/1/2020    24 Hour Fitness United States, Inc.          $1,300.00                                                                           $1,300.00
Mai, Ho Shen
2815 Montellano Ave
Hacienda Heights, CA 91745                   21459    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ando, Tatsuo
534 Brosnan Court
South San Francisco, CA 94080                21460    10/1/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Duenes, Mr John L
28771 Via Los Arboles
San Juan Capistrano, CA 92675                21461    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,360.00                                                                           $1,360.00
Yun, Sun Young
7434 Kyle Court
West Hills, CA 91307                         21462    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Samoletov, Vladimir
248 E Howard St
Pasadena, CA 91104-2123                      21463    10/1/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99


                                                                                       Page 1361 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 39 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
SUN WEST PLUMBING
ATTN: HEDDA EVANS
9889 HIBERT ST.
SUITE D
SAN DIEGO, CA 92131                           21464    9/29/2020    24 Hour Fitness United States, Inc.          $1,357.39                                                                           $1,357.39
Nkwuo, Starr F
2000 Monterey Hwy Apt 340
San Jose, CA 95112                            21465    10/1/2020     24 Hour Fitness Worldwide, Inc.               $97.21                                                                               $97.21
Shih, May
13036 Cheju Circle
Eastvale, CA 92880                            21466    10/1/2020              RS FIT CA LLC                                       $800.00                                                              $800.00
WIRTH, MICHAEL
184 RUSSELL RD
OAKDALE, NY 11769                             21467    9/29/2020    24 Hour Fitness United States, Inc.           $245.60                                                                              $245.60
Sanders, John W
10420 Holly Grove Dr
Fort Worth, TX 76108-3745                     21468    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
PPR Redmond Adjacent LLC
Phillip W. Nelson
Holland & Knight LLP
150 N. Riversde Plaza, Suite 2700
Chicago, IL 60606                             21469    10/1/2020        24 Hour Fitness USA, Inc.             $319,240.21                                                                          $319,240.21
Berger, Gian
7356 Juncus Court
San Diego, CA 92129                           21470    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Itata, Itata
1720 Morning Dove
Aubrey, TX 76227                              21471    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Calton-Cummings, Melanie A
14740 Munich Ave
Parker, CO 80134                              21472    10/1/2020     24 Hour Fitness Worldwide, Inc.              $179.95                                                                              $179.95
Patel, Girish C
1314 11th St
Manhattan Beach , Ca 90266                    21473    10/4/2020    24 Hour Fitness United States, Inc.                            $49.00                                                               $49.00
Richelieu, Carole R
623 Inuwai Place
Honolulu, HI 96825                            21474    10/1/2020     24 Hour Fitness Worldwide, Inc.              $103.66                                                                              $103.66
Johnson, Loren
907 24th St
Oakland, CA 94607                             21475    10/2/2020     24 Hour Fitness Worldwide, Inc.              $394.15                                                                              $394.15
Lee, Suk
17785 W. 59th Dr.
Golden, CO 80403                              21476    10/1/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Ramanathan, Govindaraj
23973 NE 101st Pl
Redmond, WA 98053                             21477    10/4/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Baggett, Jheri
2613 Cascade Cove Drive
Little Elm, TX 75068                          21478    10/4/2020     24 Hour Fitness Worldwide, Inc.               $69.26                                                                               $69.26


                                                                                        Page 1362 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 40 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tong, Leasha
1027 N. Lido Street
Anaheim, CA 92801                             21479    10/2/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
DE LA FUENTE, RENE
14562 E. REIS ST.
WHITTIER, CA 90604                            21480    10/2/2020    24 Hour Fitness Worldwide, Inc.            $111.00                                                                              $111.00
Thompson, Alexandra Nicole
4639 West Avenue J4
Lancaster, CA 93536                           21481    10/2/2020    24 Hour Fitness Worldwide, Inc.            $370.00                                                                              $370.00
Ridore, Evald M.
2030 Dracena Drive Apt 31
Los Angeles, CA 90027                         21482    10/1/2020    24 Hour Fitness Worldwide, Inc.            $180.43                                                                              $180.43
Villegas, Miguel
18759 8th St
Bloomington, CA 92316                         21483    10/1/2020    24 Hour Fitness Worldwide, Inc.             $83.98                                                                               $83.98
Craven, Mitch
207 Devia Drive
Newbury Park, CA 91320                        21484    10/1/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Escolastico, Mary
85-02 139th street Apt 6A
Briarwood, NY 11435                           21485    10/1/2020           24 New York LLC                    $1,387.99                                                                           $1,387.99
White, Donna
253 Clark Blvd.
Massapequa Park, NY 11762-2824                21486    10/1/2020       24 Hour Fitness USA, Inc.               $710.76                                                                              $710.76
Bloch Schoolhouse LLC
Darren Bloch
Bloch Schoolhouse LLC
1200 112th Ave NE, #A101
Bellevue,, WA 98004                           21487    10/1/2020            RS FIT NW LLC                   $348,677.73                                                                         $348,677.73
Lustig, Jason
945 Catalina Avenue
Seal Beach, CA 90740                          21488    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $600.00                                                              $600.00
OB Frank Properties, LLC
Schweet Linde & Coulson, PLLC
Michael M. Sperry
575 South Michigan St.
Seattle, WA 98108                             21489    10/1/2020       24 Hour Fitness USA, Inc.            $350,265.75     $210,159.45                                                         $560,425.20
Wald, Sandy
41 Hillshire Drive
Lake Oswego, OR 97034                         21490    10/2/2020    24 Hour Fitness Worldwide, Inc.           $8,983.70                                                                           $8,983.70
Bowman, Michael
17255 Pecos Drive
Splendora, TX 77372                           21491    10/5/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Openano, Aurorazita T
26832 Basswood Ave.
Rancho Palos Verdes, CA 90275                 21492    10/1/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Schmeidler, Dina
1111 South Corning Street, Apt. 305
Los Angeles, CA 90035                         21493    10/1/2020    24 Hour Fitness Worldwide, Inc.          $26,754.00                                                                          $26,754.00


                                                                                      Page 1363 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 41 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hernandez, Christopher
6104 Gold Spirit St.
Eastvale, CA 92880                           21494    10/4/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
PEARSON, JOHN
46 SOUND CREST AVE
NORTHPORT, NY 11768                          21495    10/1/2020     24 Hour Fitness Worldwide, Inc.              $614.50                                                                              $614.50
Huelsse, Matthias
8018 Pinot Noir Way
Sacramento , CA 95829                        21496    10/1/2020        24 Hour Fitness USA, Inc.                 $402.00                                                                              $402.00
Desikan, Kathleen Mary
8500 West Highway 71
#1831
Austin, TX 78735                             21497    9/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Jain, Naresh
7741 Agate Beach Way
Antelope, CA 95843-6036                      21498    9/29/2020     24 Hour Fitness Worldwide, Inc.              $333.00                                                                              $333.00
Lewis, Julia
3670 Monica Ave
Long Beach, CA 90808                         21499    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,553.00                                                                           $2,553.00
ABM Parking Services
Attn: Susan Kim
14201 Franklin Ave
Tustin, CA 92780                             21500    10/1/2020     24 Hour Fitness Worldwide, Inc.             $6,347.67                                                                           $6,347.67
Faulconer, Leland
6404 Tralee Dr NW
Olympia, WA 98502                            21501    9/29/2020     24 Hour Fitness Worldwide, Inc.              $412.07                                                                              $412.07
Schultz, Angelique
4636 Mataro Drive
San Diego, CA 92115                          21502    10/1/2020     24 Hour Fitness Worldwide, Inc.              $167.99                                                                              $167.99
Faiz, Mursal
36163 Fremont Blvd, Apt #55
Fremont, CA 94536                            21503    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yee, Dennis
2610 S. Buffalo Dr.
Las Vegas, NV 89117                          21504    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00           $99.00                             $99.00
Schulz, Daniel
2921 Calle Frontera
San Clemente, CA 92673                       21505    10/1/2020    24 Hour Fitness United States, Inc.            $74.50                                                                               $74.50
Baldoz, Eligio
1510 Morton Street Apt A
Alameda, CA 94501                            21506    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Marasco, Paul
127 W. Glen Road
Denville, NY 07834                           21507    10/1/2020     24 Hour Fitness Worldwide, Inc.               $77.00                                                                               $77.00
Sept, Thwin
7214 Lyndhurst Village Ln
Spring, TX 77379                             21508    10/1/2020     24 Hour Fitness Worldwide, Inc.              $999.84                                                                              $999.84
Tiedemann, Joseph S.
619 Maryland Street
El Segundo, CA 90245-3116                    21509    9/29/2020        24 Hour Fitness USA, Inc.                                $1,332.00                                                           $1,332.00

                                                                                       Page 1364 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 42 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hammermeister, Elaine
2915 Lomina Ave.
Long Beach, CA 90815                         21510    10/1/2020     24 Hour Fitness Worldwide, Inc.              $239.07                                                                              $239.07
Pool, Julie Hines
1001 E California Ave
Apt #17
Glendale, CA 91206                           21511    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
ROGERS, KYLE
7771 S SPRUCE ST
CENTENNIAL, CO 80112                         21512    10/1/2020     24 Hour Fitness Worldwide, Inc.              $104.59                                                                              $104.59
Angnos, Gregory
11002 SW Springwood Dr
Tigard, OR 97223                             21513    10/1/2020        24 Hour Fitness USA, Inc.                  $91.98                                                                               $91.98
Shu, Wei
50 Glasgow Circle
Danville, LA 94526                           21514    9/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Clemons
828 W. Plum St
Compton, CA 90222                            21515    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Smith, Wesley E
8505 Tangleridge Drive
Fort Worth, TX 76123                         21516    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Yang, Ziliang
20617 Amhurst Dr
Walnut, CA 91789                             21517    9/29/2020    24 Hour Fitness United States, Inc.          $1,850.00                                                                           $1,850.00
Long, Denise
513 N. Westside Drive
El Cajon, CA 92020                           21518    10/1/2020     24 Hour Fitness Worldwide, Inc.              $731.00                                                                              $731.00
ACS Solar, LLC
c/o Pacific Power Renewables
12970 Earhart Ave., Ste. 110
Auburn, CA 95602                             21519    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,097.22                                        $4,837.28                          $7,934.50
Fowler, Hugh
236 Lake Wichita Drive
Wylie, TX 75098                              21520    10/1/2020        24 Hour Fitness USA, Inc.                  $65.00                                                                               $65.00
Thomas, Kelvin L
9542 Hollow Creek Way
Elk Grove, CA 95624                          21521    10/1/2020        24 Hour Fitness USA, Inc.              $21,323.52                                                                           $21,323.52
Diaz, Natalia
Bradley/Grombacher, LLP
31365 Oak CRest Dr, Ste 240
Westlake Village, CA 91361                   21522    10/1/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Roberts, Bill
5912 Fairbairn Drive
North Highlands, CA 95660                    21523    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,400.00                                                           $1,400.00
Dunn, Amy
2861 East Morgan Drive
Holladay, UT 84124                           21524    10/2/2020        24 Hour Fitness USA, Inc.                  $52.80                                                                               $52.80




                                                                                       Page 1365 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 43 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                            21525    9/29/2020     24 Hour Fitness Worldwide, Inc.               $636.35                                                                             $636.35
Zheng, Yuan
7830 Serenity Falls Road
Eastvale, CA 92880-3395                      21526    10/1/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
JSW GREELEY, LLC
c/o Alan I. Nahmias
21860 Burbank Boulevard, Suite 360
Woodland Hills, CA 91367                     21527    10/1/2020     24 Hour Fitness Worldwide, Inc.          $5,561,475.33                                                                      $5,561,475.33
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                            21528    9/29/2020          24 San Francisco LLC                     $636.35                                                                             $636.35
Shelton, Keith
1275 Fairchild St
Las Vegas, NV 89110                          21529    10/1/2020        24 Hour Fitness USA, Inc.                                  $99.00                                                               $99.00
Artiga, Runy
1270 E 18th Street Apt. 2h
Brooklyn, NY 11230                           21530    10/4/2020     24 Hour Fitness Worldwide, Inc.                $44.72                                                                              $44.72
Amezquita, Yolanda
21525 Banyan St
Hayward, CA 94541                            21531    10/1/2020     24 Hour Fitness Worldwide, Inc.               $180.00                                                                             $180.00
Heab, Eang
2780 Wilkey CT
San Jose, CA 95127-3940                      21532    10/1/2020     24 Hour Fitness Worldwide, Inc.               $232.91                                                                             $232.91
Bydlik, Stephen
235 W Passaic Street Apt D-12
Rochelle Park, NJ 07662                      21533    10/1/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Avrov, George
57 Douglas Drive
Towaco, NJ 07082                             21534    9/29/2020     24 Hour Fitness Worldwide, Inc.               $153.41                                                                             $153.41
Bak, Charley
102 Woodcrest Lane
Aliso Viejo, CA 92656                        21535    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Bhattacharya, Joy
2180 Goldenrod Ln
San Ramon, CA 94582                          21536    10/1/2020    24 Hour Fitness United States, Inc.                           $100.00                                                              $100.00
Lin, Yunong
55 Iluna
Irvine, CA 92618                             21537    10/1/2020     24 Hour Fitness Worldwide, Inc.                $56.99                                                                              $56.99
Logan, Sean
12 Severn Ave.
Annapolis, MD 21403                          21538    10/1/2020        24 Hour Fitness USA, Inc.                    $3.00                                        $1,956.96                          $1,959.96
Jenkins, Greg
5025 Aspen Dr.
Bow Mar, CO 80123                            21539    9/29/2020        24 Hour Fitness USA, Inc.                $1,183.00                                                                           $1,183.00




                                                                                       Page 1366 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 44 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Napolitano, Frank
Samantha Bank, Esquire
1600 Market Street, Suite 3600
Philadelphia, PA 19103-7286                  21540    10/1/2020        24 Hour Fitness USA, Inc.             $633,589.03           $0.00            $0.00                                         $633,589.03
Hernandez, Erika A
2220 Julian Ave
San Diego, CA 92113                          21541    9/29/2020    24 Hour Fitness United States, Inc.                           $125.00                                                              $125.00
Soria, Sandra
24 Beryl Ct
Sacramento, CA 95834                         21542    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Gooden, Nadirah
2114 Chianti Drive
Santa Rosa, CA 95403                         21543    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
George, Tela R.
15829 Hart Street
Van Nuys, CA 91406                           21544    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,200.00                          $1,200.00
Knapke, Tammy
18201 E. Peakview Place
Aurora, CO 80016                             21545    10/1/2020        24 Hour Fitness USA, Inc.                  $30.00                                                                               $30.00
Wong, William
1240 S Leland Ave
West Covina, CA 91790                        21546    10/1/2020     24 Hour Fitness Worldwide, Inc.              $220.43                                                                              $220.43
Locke, Cameron
6976 Hillstone Ct
Livermore, CA 94551                          21547    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Mercury TIC, LLC
Morgan L. Patterson, Esq.
Womble Bond Dickinson (US) LLP
1313 N. Market Street Suite 1200
Wilmington , Delaware 19801                  21548    10/1/2020        24 Hour Fitness USA, Inc.             $570,939.86                                                                          $570,939.86
Dillard, Tiffany
3025 Sparrow street
Houston, TX 77051                            21549    9/30/2020     24 Hour Fitness Worldwide, Inc.               $75.76                                                                               $75.76
Jones, Lester
1413 Paseo Madrones
San Dimas, CA 91773-4213                     21550    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wategaonkar, Rashmi
5 Fremont
Irvine, CA 92620                             21551    10/1/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Kimberly Becker f/k/a Kimberly Anderson
Jester, Gibson, & Moore, LLP
Brian Moore, Esq.
1999 Broadway, Suite 3225
Denver, CO 80202                             21552    10/1/2020        24 Hour Fitness USA, Inc.             $792,463.47                                                                          $792,463.47
Thorne , Mary Ellen
8887 Betelgeuse Way
San Diego, CA 92126                          21553    10/5/2020     24 Hour Fitness Worldwide, Inc.              $309.85                                                                              $309.85
Tinter, Jobina
1001 E Sunset Rd #94892
Las Vegas, NV 89193                          21554    10/2/2020        24 Hour Fitness USA, Inc.                 $495.34                                                                              $495.34

                                                                                       Page 1367 of 1762
                                                       Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 45 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
McGuire, Darren
8422 Oak View Dr
Chattanooga, TN 37421                      21555    10/5/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Frazier, Denise
1837 Willowhurst Road
Cleveland, OH 44112                        21556    10/1/2020        24 Hour Fitness USA, Inc.             $913,949.76      $13,650.00                                                          $927,599.76
Anderson, Tara
13 Calella
Laguna Niguel, CA 92677                    21557    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $8.40                                                                               $8.40
Rendon, Lorenzo
1480 Mariposa Way
Fairfield, CA 94533                        21558    10/1/2020          24 San Francisco LLC                   $1,000.00                                                                           $1,000.00
Testagrose, Frank
14 Phyllis Drive
East Northport, NY 11731                   21559    9/29/2020            24 New York LLC                        $93.98                                                                               $93.98
Smal, Anatoliy
8429 Arrowroot Cir
Antelope, CA 95843                         21560    10/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                          21561    9/29/2020              24 Denver LLC                       $636.35                                                                              $636.35
Bingham, Al
5448 Milkwood Lane
Las Vegas, NV 89149                        21562    10/2/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Fischer, Matthew
11998 Giles Street
Las Vegas , NV 89183                       21563    10/1/2020     24 Hour Fitness Worldwide, Inc.              $486.00                                                                              $486.00
Cheney, Dina Michelle
17 Willowmere Circle
Riverside, CT 06878                        21564    10/1/2020        24 Hour Fitness USA, Inc.                                $6,663.00                                                           $6,663.00
Karr, Monette
4983 Northaven Avenue
San Diego, CA 92110                        21565    10/1/2020    24 Hour Fitness United States, Inc.           $830.00                                                                              $830.00
Meastas, Vivian Robles
618 Washington Ave.
                                           21566    10/1/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
BOLANOS, ROSSANNA
525 KIRKLAND AVENUE,
VALLEJO,, CA 94592                         21567    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pistone, Norma M.
9024 W. Hammer Lane
Las Vegas, NV 89149                        21568    10/1/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Yu, Anthony
945 Taraval Street #628
San Francisco, CA 94116                    21569    10/1/2020     24 Hour Fitness Worldwide, Inc.              $394.02                                                                              $394.02
LENON, MARY JANE
74 CUVAISON LANE
AMERICAN CANYON, CA 94503                  21570    9/29/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00


                                                                                     Page 1368 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 46 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
24 Retail Hunter Plaza, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                         21571    10/1/2020       24 Hour Fitness USA, Inc.            $365,403.38                                                                         $365,403.38
Rodriguez, Arely
3335 Homestead Rd
Apt 27
Santa Clara, CA 95051                         21572    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Smith, Carmen Tomasa
25910 Silver Timbers Ln
Katy, TX 77494                                21573    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Vickerman, Louise
970 Lake Street
Salt Lake City, UT 84105                      21574    10/1/2020    24 Hour Fitness Worldwide, Inc.            $249.00                                                                              $249.00
Karri, Kundan
38623 Cherry Ln #180
Fremont, CA 94536                             21575    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Vanstar Construction Co.
c/o Katherine I McLaughlin
Jenkins & Kling, P.C.
150 N Meramec, Suite 400
St. Louis, MO 63105                           21576    10/1/2020       24 Hour Fitness USA, Inc.             $44,923.00                                                                          $44,923.00
RAJPUROHIT, DAVE
629 GROVE ST
RIDGEWOOD, NJ 07450-5529                      21577    10/1/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Low, Dori
1 Las Piedras Court
Burlingame, CA 94010                          21578    10/1/2020    24 Hour Fitness Worldwide, Inc.            $134.97                                                                              $134.97
Ohara, Margaret
148 Bayhurst Drive
Vallejo, CA 94591                             21579    10/1/2020    24 Hour Fitness Worldwide, Inc.           $2,219.94                                                                           $2,219.94
Wolters, Kevin
585 Lands End Way #232
Oceanside, CA 92058                           21580    10/1/2020    24 Hour Fitness Worldwide, Inc.            $244.93                                                                              $244.93
Kidwell, Robert
4527 W 171st Street
Lawndale, CA 90260                            21581    10/1/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Jimenez, Alexander
500 N. Rosemead Blvd. #4
Pasadena, CA 91107                            21582    10/1/2020    24 Hour Fitness Worldwide, Inc.            $688.00                                                                              $688.00
VANDERWALL, ERIC
1369 E HYDE PARK BOULEVARD
APT 501
CHICAGO, IL 60615                             21583    9/29/2020    24 Hour Fitness Worldwide, Inc.             $99.98                                                                               $99.98
Gang, Maya
64 FREELAND
IRVINE, CA 92602                              21584    9/29/2020       24 Hour Fitness USA, Inc.                                                                  $54.00                             $54.00




                                                                                      Page 1369 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 47 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gasparian, Rita
Avetisyan Law Group
Richard Avetisyan, Esq.
1700 W. Magnolia Blvd. Suite 200
Burbank, CA 91506                             21585    10/1/2020     24 Hour Fitness Worldwide, Inc.           $350,000.00                                                                         $350,000.00
Robles, Rocio
1570 165th Ave Apt 205
San Leandro, CA 94578                         21586    10/1/2020      24 Hour Fitness Holdings LLC                 $429.99                                                                             $429.99
Feinblatt-Grushka, Susan
c/o Law Offices of Michael S. Lamonsoff
32 Old Slip, 8th Floor
New York, NY 10005                            21587    10/1/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Realty Income Corporation
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                             21588    10/1/2020    24 Hour Fitness United States, Inc.        $389,358.10                                                                         $389,358.10
Hott, Stefanie
11998 Giles Street
Las vegas, NV 89183                           21589    10/1/2020     24 Hour Fitness Worldwide, Inc.               $486.00                                                                             $486.00
Vickroy, Jocelyn
33 Hinterland Way
Ladera Ranch, CA 92694                        21590    10/1/2020     24 Hour Fitness Worldwide, Inc.                $44.01                                                                              $44.01
ASHIZAWA, LORETTA
1508 KINGSFORD DRIVE
CARMICHAEL , CA 95608                         21591    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $936.00                                                              $936.00
Johnson, Ernest
P.O. Box 71573
Oakland, CA 94612                             21592    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
BROWN, LARRY
8022 DURHAM RUN LN
RICHMOND, TX 77407                            21593    10/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,069.50                                                           $1,069.50
Martin, Barbara
21 Steven Drive
Petaluma, CA 94952                            21594    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.99                             $99.99
Davis, Sharon L.
260 Milagra Drive
Pacifica, CA 94044                            21595    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00
Meyer, Derek
Kendrick Moxon
Law Office of Kendrick L. Moxon
3500 West Olive Ave., Suite 300
Burbank, CA 91505                             21596    9/29/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
A.T. Kearney, Inc.
c/o Jason J. Ben
111 W. Washington St. Suite 1221
Chicago, IL 60602                             21597    10/1/2020        24 Hour Fitness USA, Inc.             $3,870,293.00                                                                      $3,870,293.00




                                                                                        Page 1370 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 48 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
TR Wateridge LLC
c/o Barbra R. Parlin, Esq.
Holland & Knight LLP
31 West 52nd Street, 12th Floor
New York, NY 10019                            21598    10/1/2020       24 Hour Fitness USA, Inc.             $57,090.00                                                                          $57,090.00
Dyke, Ada
1326 W. 11th St
Apt 301
Los Angeles, CA 90015-1260                    21599    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,120.00                                                                           $1,120.00
Scheiner, Norman H.
c/o Kenneth D. Schnur
Kimball, Tirey & St. John, LLP
2300 Clayton Road, Suite 1350
Concord, CA 94520                             21600    10/1/2020       24 Hour Fitness USA, Inc.            $809,339.38                                                                         $809,339.38
Davis, Robert
905 Topsail Ct.
Oxnard, CA 93035                              21601    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $198.00                                                              $198.00
Jorle, Migdalia
27 Dwight Avenue
Spring Valley, NY 10977                       21602    10/1/2020    24 Hour Fitness Worldwide, Inc.           $8,000.00                                                                           $8,000.00
WU, DEBBIE
2009 MARSTON DR
WOODLAND, CA 95776                            21603    9/29/2020       24 Hour Fitness USA, Inc.                               $125.97                                                              $125.97
Pierce, Trina
1016 Tilton Avenue
San Mateo, CA 94401                           21604    10/1/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Vanstar Construction Co.
Jenkins & Kling, P.C.
c/o Katherine McLaughlin
150 N. Meramec, Suite 400
St. Louis, MO 63105                           21605    10/1/2020       24 Hour Fitness USA, Inc.            $251,119.39                                                                         $251,119.39
Sims, Whitney
7045 Flight Avenue
Los Angeles, CA 90045                         21606    10/5/2020    24 Hour Fitness Worldwide, Inc.                            $250.00                                                              $250.00
Dimmock, Jonathan
2551 Diamond Street
San Francisco, CA 94131                       21607    10/4/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Pocklington, Anne
227 Sherman St NW
Olympia, WA 98512                             21608    10/1/2020       24 Hour Fitness USA, Inc.               $100.00                                                                              $100.00
King, Kielen
6316 NE 59th Ct
Vancouver, WA 98661                           21609    10/1/2020    24 Hour Fitness Worldwide, Inc.            $487.79                                                                              $487.79
Goh, Christina
2022 Central Rd. Apt 202
Fort Lee, NJ 07024                            21610    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $649.99                                                              $649.99
Healon, Katheryn
1677 Green Briar Ln
Fallbrook, CA 92028                           21611    10/1/2020    24 Hour Fitness Worldwide, Inc.          $37,313.67                                                                          $37,313.67


                                                                                      Page 1371 of 1762
                                                              Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 49 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Terry, Carole
37 Harbor Lane 2A
New Rochelle, NY 10805                            21612    10/2/2020    24 Hour Fitness Worldwide, Inc.           $7,000.00                                                                           $7,000.00
Trifu, Doru G
8747 Blythe Avenue
Orangevale, CA 95662                              21613    10/1/2020    24 Hour Fitness Worldwide, Inc.            $129.00                                                                              $129.00
Morgan, Lewis & Bockius LLP
ATTN: Ronald Marks
1701 Market Street
Philadelphia, PA 19103-2921                       21614    10/1/2020       24 Hour Fitness USA, Inc.             $18,474.05       $2,938.05                                                          $21,412.10
DML HVAC, Inc.
4214 FM 244 Rd
Anderson, TX 77830                                21615    10/1/2020       24 Hour Fitness USA, Inc.                                            $170,433.00                                         $170,433.00
Baguinon, Guiller
335 Olivine Ave
Lathrop , CA 95330                                21616    10/1/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Stiles, Sharon
2815 Kings Crossing Dr #116
Kingwood, TX 77345                                21617    10/1/2020    24 Hour Fitness Worldwide, Inc.            $228.05                                                                              $228.05
Lee, Daisy
1566 Ridgecrest Way
Monterey Park, CA 91754                           21618    10/4/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Heab, Suri
                                                  21619    10/1/2020    24 Hour Fitness Worldwide, Inc.            $232.91                                                                              $232.91
SECOND & SANTA MONICA BLVD ASSOCIATES
12381 WILSHIRE BLVD
STE 201
LOS ANGELES, CA 90025                             21620    10/1/2020       24 Hour Fitness USA, Inc.            $739,969.57                                                                         $739,969.57
Morga, Rodolfo
4557 Pacific Riviera Way
San Diego, CA 92154                               21621    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Wendt Industries, Inc. dba Club Resource Group
Attn. Katie Kovenich
1875 N. MacArthur Drive
TRACY, CA 95376                                   21622    10/1/2020       24 Hour Fitness USA, Inc.            $611,934.31                   $2,004,684.43                                       $2,616,618.74
Heab, Eang Hoy
                                                  21623    10/1/2020    24 Hour Fitness Worldwide, Inc.            $232.31                                                                              $232.31
Maddi, Siddhartha
1920 Latham St
Apt 6
Mountain View, CA 94040                           21624    10/1/2020       24 Hour Fitness USA, Inc.              $1,014.00                                                                           $1,014.00
Choi, Yeunchul
134 Cartier Aisle
Irvine, CA 92620                                  21625    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Roseman, Stephen
523 Highland Dr.
Danville, CA 94526                                21626    10/1/2020         24 San Francisco LLC                   $60.00                                                                               $60.00
Song, Danny
729 El Camino Real Apt. 208
Burlingame, CA 94010                              21627    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $429.99                            $429.99

                                                                                          Page 1372 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 50 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ghanem, Yolla
Arnoldo Casillas, Esq.
Casillas & Associates
3777 Long Beach Blvd., Third Floor
Long Beach, CA 90807                          21628    10/1/2020        24 Hour Fitness USA, Inc.              $750,000.00                                                                         $750,000.00
Meastas, Randy
P:(909) 268-7853
nospeed@verizon.net
                                              21629    10/1/2020     24 Hour Fitness Worldwide, Inc.               $360.00                                                                             $360.00
Arami, Hilda E.
12402 Barbizon Dr.
Houston, TX 77089                             21630    10/1/2020     24 Hour Fitness Worldwide, Inc.               $631.92                                                                             $631.92
Plechetero, Carla Mae
975 53rd St, Unit 1
Oakland, CA 94608                             21631    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $143.97                            $143.97
Linda Anthony Member # HO47048
6217 Westcott St
Unit A
Houston, TX 77007                             21632    10/4/2020        24 Hour Fitness USA, Inc.                                $1,357.64                                                           $1,357.64
Modeste, Andrea
273 Alpine Way
Woodbridge, NJ 07095                          21633    10/4/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Lewis, Jeffrey & Maria
533 Broadway, Unit 9
Santa Cruz, CA 95060                          21634    9/29/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Wang, Alice
51 Golden Glen St
Irvine, CA 92604                              21635    10/2/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                              $41.99
Smith, Sheryl
2729 Dashwood St
Lakewood, CA 90712                            21636    10/1/2020     24 Hour Fitness Worldwide, Inc.               $306.67                                                                             $306.67
Romo, Josue M.
3037 Salonie Ct
Modesto, CA 95355                             21637    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
MONTESDEOCA, ANGELO
28 CHURCH ST UNIT 5
LODI, NJ 07644-2437                           21638    10/1/2020     24 Hour Fitness Worldwide, Inc.               $268.70                                                                             $268.70
Horton, Victoria Gaye
1415 L Street
Suite 250
Sacramento, CA 95814                          21639    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,480.00                                                                           $1,480.00
Basser-Kaufman 222, LLC
Attn: Steven Kaufman
Attn: Marc Kemp
151 Irving Place
Woodmere, NY 11598                            21640    10/1/2020        24 Hour Fitness USA, Inc.             $1,694,765.84                                                                      $1,694,765.84
Overchuck, Adeline
4620 Randolph Road
Rockville, MD 20852                           21641    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00


                                                                                        Page 1373 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 51 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           21642    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
WILLIAMS, CHARLOTTE
520 EVERGREEN ST APT 4
INGLEWOOD , CA 90302                         21643    9/29/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
Wilson, Blake
8070 E Treeview CT
Anaheim, CA 92808                            21644    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                         21645    10/1/2020       24 Hour Fitness USA, Inc.                                            $565,538.00                                         $565,538.00
Mollman, Mark
5141 W Wooley Rd
Oxnard, CA 93035                             21646    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $3,504.00                                                           $3,504.00
1601 PCH, LP
Husch Blackwell LLP
c/o Caleb T. Holzaepfel
736 Georgia Avenue, Suite 300
Chattanooga, TN 37402                        21647    10/1/2020       24 Hour Fitness USA, Inc.            $409,685.94     $410,563.91                                                         $820,249.85
RU Rainbow Blvd Las Vegas NV, LLC
Marc C. Forsythe, Attorney
Goe Forsythe & Hodges LLP
18101 Von Karman Avenue, Suite 1200
Irvine, CA 92612                             21648    10/1/2020       24 Hour Fitness USA, Inc.            $237,135.48                                                                         $237,135.48
Teodoro, Erika
3956 E Lindenwood Dr.
Ontario, CA 91761                            21649    10/5/2020    24 Hour Fitness Worldwide, Inc.                             $46.99                                                               $46.99
Carr, Amanda
25443 Navajo Dr
Lake Forest, CA 92630                        21650    10/1/2020    24 Hour Fitness Worldwide, Inc.           $3,002.00                                                                           $3,002.00
Riordan, Christopher P
6796 Corte Adalina
Carlsbad, CA 92009                           21651    10/1/2020       24 Hour Fitness USA, Inc.                             $32,194.00                                                          $32,194.00
KONE, Inc.
Nilan Johnson Lewis PA
Gregory Bromen
250 Marquette Ave. South, Suite 800
Minneapolis, MN 55401                        21652    10/1/2020       24 Hour Fitness USA, Inc.            $144,267.94                      $19,399.52                                         $163,667.46
Briggs, Jill
239 East 115th Street
Apartment E2
New York, NY 10029                           21653    10/1/2020       24 Hour Fitness USA, Inc.               $420.00                                                                              $420.00
Formosa, Carla
1 San Pedro Pl.
San Ramon, CA 94583                          21654    10/1/2020       24 Hour Fitness USA, Inc.               $112.71                                                                              $112.71
MESCO, RICHARD H.
1186 NEW YORK DRIVE
ALTADENA, CA 91001-5139                      21655    10/1/2020       24 Hour Fitness USA, Inc.                              $2,149.95                                                           $2,149.95

                                                                                     Page 1374 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 52 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
DAVIS, AUDREY
28212 HOT SPRINGS AVE
CANYON COUNTRY, CA 91351                      21656    9/29/2020    24 Hour Fitness Worldwide, Inc.             $59.14                                                                               $59.14
Meador, Rick
8921 Kittiwake Street
Littleton, CO 80126                           21657    10/1/2020    24 Hour Fitness Worldwide, Inc.          $14,400.00                                                                          $14,400.00
Weingarten Nostat, Inc.
Jenny J. Hyun
Vice President/Associate General Counsel
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                             21658    10/1/2020       24 Hour Fitness USA, Inc.            $661,993.96                                                                         $661,993.96
Forey, Roxanne
533 Pepper Tree Dr.
Brea, CA 92821                                21659    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Medina, Anthony
212 S Kraemer blvd, #1503
Placentia, CA 92870                           21660    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Gibson, John
4214 W.Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                             21661    9/29/2020            RS FIT NW LLC                      $636.35                                                                              $636.35
Allen, Alana
Sharlene Ligons
Law Offices of John L. Burris
Ben Nisenbaum
7677 Oakport Street, Suite 1120
Oakland, CA 94621                             21662    10/1/2020       24 Hour Fitness USA, Inc.            $100,000.00                                                                         $100,000.00
Arnold, Rose
25 Olga Way
Roseville, CA 95661                           21663    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $75.00                                                               $75.00
Yohannan, Nancy
3100 La Terrace Cir.
San Jose, CA 95123-5317                       21664    10/1/2020       24 Hour Fitness USA, Inc.               $288.00                                                                              $288.00
Benedict, Eileen
984 Vista Pointe Place
Santa Paula, CA 93060                         21665    10/1/2020    24 Hour Fitness Worldwide, Inc.             $95.00                                                                               $95.00
MIZUO, JANNA
99832 MEA'ALA STREET
AIEA, HI 96701                                21666    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Gambino, Cathy
1331 N. Craig Allen Drive
Azusa, CA 91702                               21667    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Duncantell, Rose
12664 Shorewood Ln
Victorville, CA 92395                         21668    10/3/2020    24 Hour Fitness Worldwide, Inc.            $292.95                                                                              $292.95
Robinson, Melba
9822 Retherford Drive
Houston , TX 77086                            21669    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00


                                                                                      Page 1375 of 1762
                                                           Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 53 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
KRISHTAL, ELLA
12 EXETER RD
FORDS, NJ 08863                                21670    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $510.37                            $510.37
Johnson, Kathryn S
01017 SW Comus St
Portland, OR 97219                             21671    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,644.00                                                                           $1,644.00
Lopez, Omar
3216 International Blvd, apt 12
Oakland, CA 94601                              21672    10/1/2020    24 Hour Fitness Worldwide, Inc.                                             $429.99                                             $429.99
TR Wateridge LLC
Holland & Knight LLP
c/o Barbra R. Parlin, Esq.
31 West 52nd Street
New York, NY 10019                             21673    10/1/2020       24 Hour Fitness USA, Inc.                            $10,469.07                                                           $10,469.07
Bullman, Vicki L
719 Cragmont Ave
Berkeley, CA 94708                             21674    10/1/2020       24 Hour Fitness USA, Inc.                               $459.00                                                              $459.00
PWRP - Kent LLC
Hahn & Hahn LLP
c/o Dean G. Rallis Jr.
301 E. Colorado Blvd., Ninth Floor
Pasadena, CA 91101-1977                        21675    10/1/2020       24 Hour Fitness USA, Inc.            $139,523.44    $133,701.48                                                          $273,224.92
Crump, Heidie
12614 C Bar Drive
Santa Fe, TX 77510                             21676    10/2/2020    24 Hour Fitness Worldwide, Inc.            $373.33                                                                              $373.33
Saephanh, Man
1867 Minnesota St
Fairfield, CA 94533                            21677    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $200.00                                                              $200.00
Yang, Vam
2707 Toy Ave
Sacramento, CA 95822                           21678    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Vanstar Construction Co.
Jenkins & Kling, P.C.
c/o: Katherine I McLaughline
150 N. Meramec, Suite 400
St. Louis, MO 63105                            21679    10/1/2020       24 Hour Fitness USA, Inc.             $44,170.58                                                                          $44,170.58
Lewis, Jamaal
625 W. 112th St.
Los Angeles , CA 90044                         21680    10/2/2020    24 Hour Fitness Worldwide, Inc.          $70,000.00                                                                          $70,000.00
Kathke, Claudia
5313 Collins Avenue # 1004
Miami Beach, FL 33140                          21681    10/3/2020       24 Hour Fitness USA, Inc.               $499.92                                                                              $499.92
MCMILLAN, SAMUEL
2425 DUNAWAY DR.
SANTA ROSA, CA 95403                           21682    10/1/2020       24 Hour Fitness USA, Inc.              $1,551.44                                                                           $1,551.44
Carson, Eugene
18857 Ravenhurst Way
Riverside, CA 92504                            21683    10/2/2020    24 Hour Fitness Worldwide, Inc.          $15,544.00                                                                          $15,544.00




                                                                                       Page 1376 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 54 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Clark, Shannon
1111 Columbus Drive
Milpitas, CA 95035                           21684    10/1/2020    24 Hour Fitness Worldwide, Inc.             $59.98                                                                               $59.98
Zook, Peter
6717 Sycamore Ave NW
Seattle, WA 98117                            21685    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $1,250.74                                                           $1,250.74
Ronan, Anne Dudek
259 Forest Road
Douglaston, NY 11363                         21686    10/5/2020    24 Hour Fitness Worldwide, Inc.           $3,597.00                                                                           $3,597.00
Meyer, Derek
Law Office of Kendrick Moxon
Kendrick Moxon
3500 West Olive Ave,. Ste. 300
Burbank, CA 91505                            21687    10/2/2020    24 Hour Fitness Worldwide, Inc.            $230.00                                                                              $230.00
Ross, Barbara
3424 Mirasol Avenue
Oakland, CA 94605                            21688    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,011.00                                                                           $1,011.00
Jackson, Emma
4443 W 68th Avenue
Westminster, CO 80030                        21689    10/3/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Schick, Michael
2647 W 900 N
Lehi, UT 84043                               21690    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
TRAVERS, TIMOTHY J.
1053 LOMA DR.
HERMOSA BEACH, CA 90254                      21691    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $700.00                                                              $700.00
Patel, Ankit
4029 Lambert Way
Hayward, CA 94541                            21692    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $880.00                                                              $880.00
Underwood, Eli
Ellen Franklin
264 E. Washington Blvd Apt.111
Pasadena, CA 91104                           21693    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $144.95                                                              $144.95
Estevez, Jose
1111 POST OAK BLVD APT 316
Houston, TX 77056                            21694    10/1/2020       24 Hour Fitness USA, Inc.               $262.32                                                                              $262.32
Hill, Ronald
1190 Napa Avenue
Chula Vista, CA 91911                        21695    10/1/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Hobday, Tracy & Lorie
36089 Donny Circle
Palm Desert, CA 92211                        21696    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Bierbrodt, Candace
6218 Córdoba Court
Long Beach, CA 90803                         21697    10/1/2020    24 Hour Fitness Worldwide, Inc.             $60.00                                                                               $60.00
Joadder, Pinaki
35001 Lilac Loop
Union City, CA 94587                         21698    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                     Page 1377 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 55 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Josue, Marissa C
1608 Country Vistas Lane
Bonita, CA 91902                              21699    10/2/2020    24 Hour Fitness Worldwide, Inc.            $444.57                                                                              $444.57
DIAZ, JOSEFINE RAELINE
2214 CEDAR STREET
SANTA ANA, CA 92707                           21700    10/1/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Liu, Valerie Kam
33561 Marlinspike Dr.
Dana Point, CA 92629                          21701    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
AHLHEIM, STEPHEN & LAURA
2209 FIRST CAPITOL DRIVE
ST. CHARLES, MO 63301                         21702    10/1/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Perez, Albert
95 195 Kehepue Pl.
Mililani, HI 96789                            21703    10/1/2020    24 Hour Fitness Worldwide, Inc.            $367.61                                                                              $367.61
Sherrod-Myrick, Jolita
29 Williamson Ave.
Hillside, NJ 07205                            21704    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $500.00                                                              $500.00
Johnson Controls Security Solutions LLC
10405 Crosspoint Blvd
Indianapolis, IN 46256                        21705    10/1/2020     24 Hour Fitness Holdings LLC           $243,532.98                                                                         $243,532.98
Mu, Xiyan
14310 Hillcrest Dr
Chino Hills , CA 91709                        21706    10/3/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Kirkpatrick, Carla
P.O. Box 91449
San Diego, CA 92169                           21707    10/1/2020    24 Hour Fitness Worldwide, Inc.             $36.74                                                                               $36.74
JOHNSON CONTROLS FIRE PROTECTION
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                        21708    10/1/2020     24 Hour Fitness Holdings LLC           $361,482.19                                                                         $361,482.19
Nat, III, Andrew A.
21402 Crystal Greens Dr.
Katy, TX 77450                                21709    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Lim, Victor
850 Prospect Ave.
Oakland, CA 94610                             21710    10/2/2020    24 Hour Fitness Worldwide, Inc.            $483.00                                                                              $483.00
Uribe, Maria
P.O. Box 281
Magnolia, TX 77353                            21711    10/1/2020    24 Hour Fitness Worldwide, Inc.            $360.00                                                                              $360.00
SW3LH, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       21712    10/2/2020       24 Hour Fitness USA, Inc.            $285,892.89     $41,861.40                                                          $327,754.29
Sridhar, Akshayalakshmi
19115 Ballinger Way NE, Apt 201
Lake Forest Park, WA 98155                    21713    10/2/2020    24 Hour Fitness Worldwide, Inc.            $173.89                                                                              $173.89
Dickerson, Chris
P.O. Box 61158
Los Angeles, CA 90061                         21714    10/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00


                                                                                      Page 1378 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 56 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Seven Hills Properties 31, LLC
Ballard Spahr LLP
Craig Solomon Ganz
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                             21715    10/1/2020     24 Hour Fitness Worldwide, Inc.          $230,071.00                                                                          $230,071.00
Jimenez Jr., Ricardo
13115 Le Parc Blvd. #37
Chino Hills, CA 91709                         21716    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Ashkar, George
2267 29th St
Santa Monica, CA 90405-2007                   21717    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Harutyunyan, Anna
555 John Muir Dr, Apt B602
San Francisco, CA 94132                       21718    10/3/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
MYERS, STEVEN
1906 EAGLE POINT ROAD
CROSBY, TX 77532                              21719    10/1/2020     24 Hour Fitness Worldwide, Inc.              $192.13                                                                              $192.13
Collins, Linda Susan
6524 Silent Creek SE
Snoqualmie, WA 98065                          21720    10/1/2020     24 Hour Fitness Worldwide, Inc.              $814.00                                                                              $814.00
Chard-Yaron, Sharon
5216 Renaissance Ave.
San Diego, CA 92122                           21721    10/1/2020     24 Hour Fitness Worldwide, Inc.               $69.40                                                                               $69.40
Chang, Denise L
99-832 Meaala St.
Aiea, HI 96701                                21722    10/1/2020     24 Hour Fitness Worldwide, Inc.              $684.00                                                                              $684.00
Green, Cheryl A.
1200 Warburton Ave Unit #44
Yonkers, NY 10701                             21723    10/1/2020      24 Hour Fitness Holdings LLC               $1,424.00                                                                           $1,424.00
Alvarez, Elena
3226 Eagle St.
Los Angeles, CA 90063                         21724    10/1/2020     24 Hour Fitness Worldwide, Inc.               $27.55                                                                               $27.55
FORMOSA, MARIO
1 SAN PEDRO PL.
SAN RAMON, CA 94583                           21725    10/1/2020        24 Hour Fitness USA, Inc.                  $76.90                                                                               $76.90
Cook, Aalyah
9830 Dale Ave
#142
Spring Valley, CA 91977                       21726    10/1/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Cebulske, Jeffrey S
300 Eagles Court
Trophy Club, TX 76262                         21727    10/1/2020    24 Hour Fitness United States, Inc.           $135.63                                                                              $135.63
ITATA, DARA
1720 MORNING DOVE
AUBREY, TX 76227                              21728    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Bhardwaj, Sumita
3113 Naomi Court
Pinole, CA 94564                              21729    10/2/2020        24 Hour Fitness USA, Inc.                                                  $441.99                                             $441.99




                                                                                        Page 1379 of 1762
                                                        Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 57 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
LEE, YONG S
13370 ST ANDREWS DR MUTUAL 12 #69F
SEAL BEACH, CA 90740                        21730    9/29/2020    24 Hour Fitness Worldwide, Inc.             $31.99                                                                               $31.99
Uchitel, Kathleen
2012 W Vine Dr
Fort Collins, CO 80521                      21731    10/4/2020    24 Hour Fitness Worldwide, Inc.            $125.97                                                                              $125.97
Errante, Joseph
105 Vreeland Ave
Boonton, NJ 07005                           21732    10/1/2020       24 Hour Fitness USA, Inc.               $162.25                                                                              $162.25
Thompson, Debra
1001 Cooper Point Rd SW
Suite 140-167
Olympia, WA 98502                           21733    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $1,574.56                                                           $1,574.56
Knapke, Jamie
18201 E. Peakview Place
Aurora, CO 80016                            21734    10/1/2020       24 Hour Fitness USA, Inc.                $17.83                                                                               $17.83
SunBrewer Partners, L.P.
Michael D. Breslauer, Esq.
Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, CA 92101                         21735    10/1/2020    24 Hour Fitness Worldwide, Inc.         $261,473.61                                                                         $261,473.61
Brown, Kenneth W.
3600 Data Drive Apt 370
Rancho Cordova, CA 95670-7403               21736    10/1/2020    24 Hour Fitness Worldwide, Inc.            $988.00                                                                              $988.00
Serpas, Rene
10531 Huntington Way Dr
Houston, TX 77099                           21737    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $572.00                            $572.00
Session, Sonya
402 Broadway St. Apt 85
San Francisco., Ca. 94133                   21738    10/3/2020    24 Hour Fitness Worldwide, Inc.                           $3,025.00                        $3,057.00                          $6,082.00
NDI ITATA
1720 Morning Dove
Aubrey, TX 76227                            21739    10/1/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Gonzalez, Eric
2301 Kentia St
Oxnard, CA 93036                            21740    10/1/2020    24 Hour Fitness Worldwide, Inc.            $119.04                                                                              $119.04
HAMMOND, CHESTER
10108 FAYWOOD ST
BELLFLOWER, CA 90706                        21741    10/1/2020    24 Hour Fitness Worldwide, Inc.            $234.00                                                                              $234.00
HINES, AUSTIN
1001 E CALIFORNIA AVE
APT #17
GLENDALE, CA 91206                          21742    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,100.00                                                                           $1,100.00
Hansen, Sean
4969 Eastridge Ln
Apt. #175
Salt Lake City, UT 84117                    21743    10/1/2020       24 Hour Fitness USA, Inc.               $124.89                                                                              $124.89
Stephens, Samarra
451 Nova Albion Way
San Rafael , CA 94903                       21744    10/1/2020    24 Hour Fitness Worldwide, Inc.            $315.00                                                                              $315.00

                                                                                    Page 1380 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 58 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Battle, Anyesha
134-32 232nd Street
Queens, NY 11413                              21745    10/2/2020     24 Hour Fitness Holdings LLC                 $92.38                                                                             $92.38
Huff, Charles
Samantha Banks, Esquire
1600 Market Street, Suite 3600
Philadelphia, PA 19103-7286                   21746    10/1/2020       24 Hour Fitness USA, Inc.            $1,576,688.83        $0.00            $0.00                                       $1,576,688.83
Weir, Jeanne
1256 Oak Street
San Mateo, CA 94402                           21747    10/2/2020    24 Hour Fitness Worldwide, Inc.              $901.00                                                                            $901.00
RASTAVAN, NAHID
4980 WINDY CIRCLE
YORBA LINDA, CA 92867                         21748    10/1/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                            $399.00
Stevens, Danny
2129 FM 2920 Ste 190-122
Spring, TX 77388                              21749    10/1/2020    24 Hour Fitness Worldwide, Inc.              $657.00                                                                            $657.00
Caparino, Valerie J
15945 Rosalita Drive
La Mirada, CA 90638-4135                      21750    10/1/2020    24 Hour Fitness Worldwide, Inc.              $474.00                                                                            $474.00
Astudillo, Gustavo
4956 Melrose Ave
Los Angeles, CA 90029                         21751    10/1/2020    24 Hour Fitness Worldwide, Inc.               $83.98                                                                             $83.98
Alharbi, Mazen
7040 Hanover Parkway
Apt. D1
Greenbelt, MD 20770                           21752    10/1/2020       24 Hour Fitness USA, Inc.                  $89.98                                                                             $89.98
Derezil, Sandy
118-17 234th Street
Cambria Heights, NY 11411                     21753    10/1/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                            $250.00
STEINER, PEGGY
24260 - 133RD AVE. S.E.
KENT, WA 98042                                21754    10/1/2020    24 Hour Fitness Worldwide, Inc.              $309.26                                                                            $309.26
Powitzky, Kristine
3706 Sheldon Dr.
Pearland, TX 77584-8378                       21755    10/1/2020       24 Hour Fitness USA, Inc.                  $62.24                                                                             $62.24
Podhorecki, Mark
31 Rebecca Lane
San Francisco, CA 94124                       21756    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00
Ur, Gary
24452 Lantern Hill Drive
Unit F
Dana Point, CA 92629                          21757    10/1/2020    24 Hour Fitness Worldwide, Inc.           $16,378.00                                                                         $16,378.00
Li, Jennifer
231 Helado Road
Fremont, CA 94539                             21758    10/1/2020       24 Hour Fitness USA, Inc.                               $699.99                                                              $699.99
Lake, Rachelle
2917 Cottingham St.
Oceanside, CA 92054                           21759    10/1/2020    24 Hour Fitness Worldwide, Inc.              $750.00                                                                            $750.00




                                                                                      Page 1381 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 59 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Aboytes, Jeanette
407 Standish St
Redwood City, CA 94063                       21760    10/2/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Yani, Moheb Shawky
2267 29th St
Santa Monica, CA 90405-2007                  21761    10/1/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Pesce, Ida
8365 Shore Road
Brooklyn, NY 11209                           21762    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                          21763    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00
Greenberg, Saminh
PO BOX 8863
Calabasas, CA 91372                          21764    10/1/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Steubs, Eric
1006 California St.
Apt C
Huntington Beach, CA 92648                   21765    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,299.00                                                           $1,299.00
Mendoza, Maria Elena
14142 Dumont Ln
Westminster, CA 92683                        21766    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Donovan, Isaiah
10309 stone ave north
Seattle, FL 98113                            21767    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $126.00                                                              $126.00
Sterlin, Oleg
8 Mount Venon Way
Whippany, NJ 07981                           21768    10/1/2020    24 Hour Fitness United States, Inc.            $150.00                                                                             $150.00
Cal Select Builders, Inc
Amy D. Brown
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange Street, Suite 300
Wilmington, DE 19801                         21769    10/1/2020        24 Hour Fitness USA, Inc.             $1,622,005.79                                                                      $1,622,005.79
Blackwell, Sandra
1466 N. Clybourn Avenue
Burbank, CA 91505                            21770    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00
JOHNSON CONTROLS FIRE PROTECTION
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                       21771    10/1/2020      24 Hour Fitness Holdings LLC             $361,482.19                                                                         $361,482.19
O'Rourke, Maureen
19020 Dorena St
Portland, OR 97229                           21772    10/1/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
JACKSON, DAWSON
1028 ELM LANE 1
PASADENA, CA 91103                           21773    10/1/2020     24 Hour Fitness Worldwide, Inc.               $599.00                                                                             $599.00
Foster, Tiara R
8241 Elliott Green
Buena Park, CA 90621                         21774    10/1/2020     24 Hour Fitness Worldwide, Inc.               $312.00                                                                             $312.00




                                                                                       Page 1382 of 1762
                                                        Case 20-11568-KBO        Doc 72-7      Filed 04/19/21   Page 60 of 439


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Benedict, Kregar
984 Vista Pointe Place
Santa Paula, CA 93060                       21775    10/1/2020    24 Hour Fitness Worldwide, Inc.            $90.00                                                                               $90.00
Gardner, Mark A.
3917 Lighthouse Ave.
Las Vegas, NV 89110                         21776    10/1/2020    24 Hour Fitness Worldwide, Inc.            $45.00                                                                               $45.00
Johnson, Christopher
211 Via La Soledad
Redondo Beach, CA 90277                     21777    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,380.00                                                                           $1,380.00
Linson, Felicia
14287 Baker St.
Westminster, CA 92683                       21778    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $901.14                                                              $901.14
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           21779    9/29/2020             RS FIT CA LLC                    $636.35                                                                              $636.35
Agharanya, Chima
118-17 234th Street
Cambria Heights, NY 11411                   21780    10/1/2020    24 Hour Fitness Worldwide, Inc.            $95.00                                                                               $95.00
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                          21781    10/1/2020    24 Hour Fitness Worldwide, Inc.        $296,255.70                                                                         $296,255.70
Matzuk, Chris
11 Homer Ave
Morris Plains, NJ 07950                     21782    10/1/2020    24 Hour Fitness Worldwide, Inc.            $55.44                                                                               $55.44
Almanza, Lia M
415 4th Place
Port Hueneme, CA 93041                      21783    10/1/2020    24 Hour Fitness Worldwide, Inc.            $55.59                                                                               $55.59
Gonsalves, Denny
7 Lyndhurst Court
Belmont, CA 94002                           21784    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,224.00                                                                           $1,224.00
Barba, Fernando
3720 Emerald St. Apt C3
Torrance, CA 90503                          21785    10/1/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Delaney, Ron
152 Spotted Rail Ridge
Leander, TX 78641                           21786    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $400.00                                                              $400.00
Buck, Jody
9200 Greenwood Ave N #207
Seattle, WA 98103                           21787    10/1/2020    24 Hour Fitness Worldwide, Inc.           $153.01                                                                              $153.01
Phy, Thomas
4804 Jennifer Ct
Union City, CA 94587                        21788    10/1/2020    24 Hour Fitness Worldwide, Inc.           $450.00                                                                              $450.00
Jadhav, Shruti
667 Hancock Drive
Folsom, CA 95630                            21789    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.00                            $699.00




                                                                                    Page 1383 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 61 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Seven Hills Properties 31, LLC
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                             21790    10/1/2020     24 Hour Fitness Worldwide, Inc.          $230,071.00                                                                          $230,071.00
Vital Pharmaceuticals, Inc.
1600 North Park Drive
Weston, FL 33326                              21791    10/1/2020     24 Hour Fitness Worldwide, Inc.          $754,436.40                                                                          $754,436.40
Braden, Janet
2294 Almaden Road #A
San Jose, CA 95125                            21792    10/1/2020     24 Hour Fitness Worldwide, Inc.               $50.04                                                                               $50.04
Matavosian, Selena
3041 W. 7th St Apt #504
Los Angeles, CA 90005                         21793    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
LIANG, SOPHIA
275 E GREEN ST
1451
PASADENA, CA 91101                            21794    10/1/2020    24 Hour Fitness United States, Inc.           $289.99                                                                              $289.99
Shaw, Barbara Lynn
150 East Joseph St
Moonachie, NJ 07074                           21795    10/1/2020     24 Hour Fitness Worldwide, Inc.               $64.98                                                                               $64.98
Chan, Wendy
1371 35th Ave.
San Francisco, CA 94122                       21796    10/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Young, Maria A.
8 Carwall Ave
Mount Vemon, NY 10552                         21797    10/2/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                            21798    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vanstar Construction Co.
Jenkins & Kling, P.C
c/o: Katherine I McLaughlin
150 N. Meramec, Suite 400
St. Louis, MO 63105                           21799    10/1/2020        24 Hour Fitness USA, Inc.                $1,204.00                                                                           $1,204.00
Pradhan, Rachel
220 N. Curtis Way
Anaheim, CA 92806                             21800    10/2/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
TIGNO, MELISSA
16479 PATINA COURT
Chino Hills, CA 91709                         21801    10/1/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Kent, Justin
3001 N. Broadway # 31322
Los Angeles, CA 90031                         21802    10/2/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00
Pham, Tony
205 Summit Vista
Lake Forest, CA 92630                         21803    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Johnson, Terry
2278 W La Loma Dr
Rancho Cordova, CA 95670                      21804    10/1/2020     24 Hour Fitness Worldwide, Inc.              $412.00                                                                              $412.00

                                                                                        Page 1384 of 1762
                                                       Case 20-11568-KBO        Doc 72-7      Filed 04/19/21    Page 62 of 439


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
SCHULLER, TERRY
9764 LOST COLT CIRCLE
LAS VEGAS, NV 89117                        21805    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $49.00                             $49.00
Nguyen, Trinh
381 Hyde Park Dr
San Jose, CA 95136                         21806    10/1/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                           21807    10/1/2020    24 Hour Fitness Worldwide, Inc.           $120.00                                                                              $120.00
Rettig, Brandy
9450 14th Ave. SW
Seattle, WA 98106                          21808    10/1/2020    24 Hour Fitness Worldwide, Inc.            $77.50                                                                               $77.50
CARDENAS, CHRISTINA M.
212 SOUTH ORANGE AVE APT106
BREA, CA 92821-4995                        21809    10/1/2020    24 Hour Fitness Worldwide, Inc.           $105.00                                                                              $105.00
Jimenez, Juan E Medina
212 S. Kraemer Blvd, #1503
Placentia, CA 92870                        21810    10/1/2020    24 Hour Fitness Worldwide, Inc.           $181.86                                                                              $181.86
Cho, Kyong
12639 Burgess Ave.
La Mirada, CA 90638                        21811    10/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
McLaurin, Sheryl
3 Park Lane #2F
Mount Vernon, NY 10552                     21812    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Yuan, He
1252 Spaich Dr
San Jose, CA 95117                         21813    10/1/2020    24 Hour Fitness Worldwide, Inc.           $324.99                                                                              $324.99
LUQUE, LEE
19425 SOLEDAD CANYON RD #188
CANYON COUNTRY, CA 91350                   21814    10/1/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
ANDERSON, ERIC
13 Calella
Laguna Niguel, CA 92677                    21815    10/1/2020    24 Hour Fitness Worldwide, Inc.               $8.40                                                                              $8.40
Hong, Marion M
1811 Helene Court
San Mateo, CA 94401                        21816    10/1/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
BUCCOLA, KEVIN
4238 THERESA LANE
MERCED, CA 95348                           21817    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Johnson, Steven R
01017 SW Comus St
Portland, OR 97219                         21818    10/1/2020    24 Hour Fitness Worldwide, Inc.            $49.99                                                                               $49.99
Post-Letourneau, Lisa
7733 E. Appaloosa Trail
Orange, CA 92869                           21819    10/1/2020    24 Hour Fitness Worldwide, Inc.            $52.76                                                                               $52.76
DELMURO, STEPHEN P
1622 W. ELSEGUNDO BLVD #15
GARDENA, CA 90249-2017                     21820    10/1/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00




                                                                                   Page 1385 of 1762
                                                                      Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 63 of 439


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
DENG, XUAN
2611 NE 123rd
Seattle, WA 98125                                         21821    10/1/2020       24 Hour Fitness USA, Inc.               $650.00                                                                              $650.00
Ramon, Miranda
c/o Glaze Garret, PLLC
P.O. Box 1599
Gilmer, TX 75644                                          21822    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Martinez, Alex
1840 W.Whittier Blvd #74
LA Habra, CA 90631                                        21823    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Ramirez, Yeovany Cheron
4844 Lancaster Dr NE Apt 234
Salem, OR 97305                                           21824    10/1/2020    24 Hour Fitness Worldwide, Inc.            $173.68                                                                              $173.68
Jones, Viletta L.
1413 Paseo Madrones
San Dimas, CA 91773-4213                                  21825    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Goldberg, JoAnna
1000 Fairwinds Drive
Annapolis, MD 21409                                       21826    10/1/2020    24 Hour Fitness Worldwide, Inc.            $910.00                                                                              $910.00
Spectrum Reach
Spectrum
1600 Dublin Rd
Columbus, OH 43215                                        21827    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sunnybrook Ridge Owners Care of Doug Bean & Associates
P.O. Box 2519
Portland, OR 97208                                        21828    10/1/2020       24 Hour Fitness USA, Inc.                                              $9,725.00                                           $9,725.00
Ramon, Miranda
Miranda Ramon in the care of
Glaze Garrett PLLC
P.O. Box 1599
Gilmer, TX 75644                                          21829    10/1/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Sprick, Jim
28261 La Bajada
Laguna Niguel, CA 92677                                   21830    9/29/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Wendt Industries, Inc. dba Club Resource Group
Attn. Katie Kovenich
Wendt Industries, Inc. dba Club Resource Group
1875 N. MacArthur Drive
Tracy, CA 95376                                           21831    10/1/2020          RS FIT Holdings LLC                 $4,784.96                                                                           $4,784.96
Koessel, Kassandra
5823 Alameda Ave
Richmond, CA 94804                                        21832    10/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
LHR Renaissance Marketplace South, LLC
Brian T. Harvey, Esq.
Buchalter, A Professional Corporation
1000 Wlshire Blvd., Suite 1500
Los Angeles, CA 90017                                     21833    10/1/2020    24 Hour Fitness Worldwide, Inc.          $41,009.44                                                                          $41,009.44
Showers, Donald D.
5066 Miguel Drive
Oakley, CA 94561                                          21834    10/1/2020    24 Hour Fitness Worldwide, Inc.           $3,500.00                                                                           $3,500.00

                                                                                                  Page 1386 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 64 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lalwani, Sunil
916 Calle Canta
Glendale, CA 91208                           21835    10/1/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Puerner, Jennifer
1320 Stonehaven Avenue
Broomfield, CO 80020                         21836    10/1/2020    24 Hour Fitness Worldwide, Inc.             $96.00                                                                               $96.00
Delaney, Joan
152 Spotted Rail Ridge
Leander, TX 78641                            21837    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $400.00                                                              $400.00
Falldine, Jeni
800 Harrison St., Apt. D
Seattle, WA 98109                            21838    10/1/2020    24 Hour Fitness Worldwide, Inc.            $105.81                                                                              $105.81
Minassian, Theodean
10059 Pinewood Ave. #105
Tujunga, CA 91042                            21839    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $3,025.00                                                           $3,025.00
Quan, Eric
1131 W. 185th Street
Gardena, CA 90248                            21840    10/5/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Wang, Yining
1326 Mountain Ave, Apt G
Duarte, CA 91010-2461                        21841    10/2/2020    24 Hour Fitness Worldwide, Inc.            $276.25                                                                              $276.25
Tamaru, Michyle
91-1039 Holi Street
Kapolei, HI 96707                            21842     9/9/2020    24 Hour Fitness Worldwide, Inc.             $59.61                                                                               $59.61
Schaefer, Josef
1645 Rock Creek Ridge Blvd
SW North Bend, WA 98045                      21843    9/18/2020       24 Hour Fitness USA, Inc.              $1,399.89                                                                           $1,399.89
Santijaroennon, Thongchai
15357 Cabell Ave
Bellflower, CA 90706                         21844    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Wong, Matthew
17903 Doty Ave
Torrance, CA 90504                           21845    10/1/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
COOMBS, SUSAN H
217 BRECKENWOOD WAY
SACRAMENTO, CA 95864                         21846    9/29/2020       24 Hour Fitness USA, Inc.               $450.00                                                                              $450.00
Sprick, Jacob
28261 La Bajada
Laguna Niguel, CA 92677                      21847    9/29/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Sakirkin, Sergey
1080 West 3300 South Apt. 2146
Salt Lake City, UT 84119                     21848    9/29/2020       24 Hour Fitness USA, Inc.                                 $0.00                             $0.00                              $0.00
Letourneau, David
7733 E. Appaloosa Trail
Orange , CA 92869                            21849    10/1/2020    24 Hour Fitness Worldwide, Inc.             $52.50                                                                               $52.50
Wright, Dave
9553 Beach Ave #39
Bellflower, Ca 90706                         21850    10/2/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00




                                                                                     Page 1387 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 65 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Dunphy, Katie
54589 Tanglewood
La Quinta, CA 92253                           21851     9/3/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Gurtiza, Richard
23218 74th Ave W.
Edmonds, WA 98026                             21852    10/1/2020     24 Hour Fitness Worldwide, Inc.             $7,000.00                                                                           $7,000.00
Sung, Kian
2151 Vollan Way
Sacramento, CA 95822                          21853    10/1/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Cronquist, Steven
4409 Onyx Ct.
Bakersfield, CA 93308                         21854    9/29/2020     24 Hour Fitness Worldwide, Inc.            $25,000.00                                                                          $25,000.00
Hall, Michelle
1534 W. Heartland Dr. C103
Kuna, ID 83634                                21855    9/29/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Joslin, Audra
2208 Lavern St. #B
Arlington, TX 76013                           21856    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lyons Market Street, LLC
St. James Law, P.C.
22 Battery Street, Suite 888
San Francisco, CA 94111                       21857    9/29/2020        24 Hour Fitness USA, Inc.             $1,021,491.81                                                                      $1,021,491.81
McCarville, Mike
13515 Choco Rd.
Apple Valley, CA 92308                        21858    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
SAKOI, ALAN
PO BOX 720667
San Diego, CA 92172-0667                      21859    10/1/2020     24 Hour Fitness Worldwide, Inc.                $30.00                                                                              $30.00
McCarville, Mara
13515 Choco Rd.
Apple Valley, CA 92308                        21860    9/29/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Parents of Jayden Villegas, A Minor
5915 Ponce de Leon Bl
#21
Coral Gables, FL 33146-2435                   21861    9/29/2020        24 Hour Fitness USA, Inc.              $100,000.00                                                                         $100,000.00
Caballero, Alexandra
421 Encina Avenue
Menlo Park, CA 94025                          21862    10/1/2020     24 Hour Fitness Worldwide, Inc.               $290.00                                                                             $290.00
CHIMED, SAIKHANBILEG
1271 BRETTONWOOD WAY
LITTLETON, CO 80129                           21863    9/29/2020              24 Denver LLC                      $1,120.00                                                                           $1,120.00
McIntyre, Lloyd
3067 Cray Ct
SAN JOSE, CA 95121                            21864    10/1/2020     24 Hour Fitness Worldwide, Inc.             $8,991.67                                                                           $8,991.67
Cronquist, Ruth
4409 Onyx Ct.
Bakersfield, CA 93308                         21865    9/29/2020     24 Hour Fitness Worldwide, Inc.            $25,000.00                                                                          $25,000.00
Ramirez, Angela
1925 Clyde Jean Place
Fairfield, CA 94533                           21866    10/1/2020     24 Hour Fitness Worldwide, Inc.               $720.00                                                                             $720.00

                                                                                        Page 1388 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 66 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Singh, Harmanjit
8 Trenton
Irvine, CA 92620                             21867    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Arafa, Mostapha
29307 Quaiwood Dr
Rolling Hills Estates, CA 90275              21868    10/1/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Colin, Sadrac
2453 Cherokee Park Place
Colorado Springs, CO 80915                   21869    10/1/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
VALDEZ, BEATRIZ
23142 BOTKINS RD
HOCKLEY, TX 77447                            21870    10/1/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Haile, Yohanes
3730 W. 27th Street
Apt. 303
Los Angeles, CA 90018                        21871    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Asakawa, Stuart
8927 Adobe Bluffs Drive
San Diego, CA 92129-4400                     21872    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
do it outdoors media, llc
3111 Farmtrail Road
York, PA 17406                               21873    10/1/2020        24 Hour Fitness USA, Inc.              $98,725.00                                                                           $98,725.00
GARRITANO , KELLI
2413 ANTLER POINT DR
HENDERSON, NV 89074                          21874    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rodriguez, Abigail
3335 Homestead Rd., Apt. 27
Santa Clara, CA                              21875    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ho, Ken
9329 Pitkin Street
Rosemead, CA 91770                           21876    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $30.00                                                               $30.00
Ur, Ryan
156 West 15 th street, Apt # 2C
NewYork, NY 10011                            21877    10/1/2020     24 Hour Fitness Worldwide, Inc.           $16,375.00                                                                           $16,375.00
Thanh, Danielle Mae
3525 Ruby Place
San Jose, CA 95148                           21878    10/1/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Powers, Chiristine
2766 ValleyCreek Circle
Chula Vista, CA 91914                        21879    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
PHUNG, LAM
18839 CHASE STREET
NORTHRIDGE, CA 91324                         21880    10/1/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Ausejo, Pamela
592 E 40th
Eugene, OR 97405                             21881    10/1/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Reza, Syed Sajjad
657 Huntington Dr
Highlands Ranch, CO 80126-4738               21882    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                       Page 1389 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 67 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Story, Jennifer
233 Crepe Myrtle Lane
Murphy, TX 75094                             21883    10/1/2020       24 Hour Fitness USA, Inc.               $699.99                                                                              $699.99
Mant, Anita Gail
9469 Yew St
Rancho Cucamonga, CA 91730-2249              21884    9/30/2020    24 Hour Fitness Worldwide, Inc.          $17,512.60                                                                          $17,512.60
Dyer, Jason
304 Sarahs Lane
Liberty Hill, TX 78642                       21885    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Popick, Noah Kane
271 E 16th St
Costa Mesa, CA 92627                         21886    10/1/2020    24 Hour Fitness Worldwide, Inc.             $41.88                                                                               $41.88
Yannam, Jaya
17484 NW Woodrush Way
Portland, OR 97229                           21887    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Serna, Raymond
3196 Wicklow Dr
Riverside, CA 92503                          21888    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Tatum, Martinez
2453 Cherokee Park Place Colorado
Springs, CO 80915                            21889    10/1/2020    24 Hour Fitness Worldwide, Inc.            $105.00                                                                              $105.00
Damirez, Ja Verlet
838 Ashcomb Dr
La Puente, CA 91744                          21890    10/1/2020    24 Hour Fitness Worldwide, Inc.            $249.96                                                                              $249.96
Templado, Soyoon
276 Rodeo
Irvine, CA 92602                             21891    10/1/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                             21892    10/1/2020    24 Hour Fitness Worldwide, Inc.            $360.00                                                                              $360.00
Jackson, Annice
1028 Elm Lane
Pasadena, CA 91103                           21893    10/1/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Eitapence jk, Darlene
7832 LaCresta Street
Highland, CA 92346                           21894    10/1/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Olsen, Cara R
127 W 24TH STREET
VANCOUVER, WA 98660                          21895    10/1/2020       24 Hour Fitness USA, Inc.               $251.18                                                                              $251.18
Canencia, Rayson
91-2188 Kanela St.
Ewa Beach, HI 96706                          21896    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Richardson, Donna M.
29 Meghan Ln
Dracut, MA 01826-2587                        21897    10/1/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Reddy, Reginald
716 Hensley Ave #3
San Bruno , CA 94066                         21898    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00




                                                                                     Page 1390 of 1762
                                                                                Case 20-11568-KBO          Doc 72-7       Filed 04/19/21      Page 68 of 439


                                                                                                                 Claim Register
                                                                                                              In re RS FIT NW LLC
                                                                                                              Case No. 20-11568

                                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                                    Amount                                           Amount           Amount
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                                                    21899    10/1/2020     24 Hour Fitness Worldwide, Inc.                $360.00                                                                            $360.00
Gallagher, Harry
528 Palm Ave
Coronado, CA 92118                                                  21900    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Maksimov, Ben
5308 Glenleigh Ct
Antelope, CA 95843                                                  21901    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Realty Income Corporation
Ballard Spahr LLP
Craig Solomon Ganz, Katherine Anderson Sanchez
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                                   21902    10/1/2020     24 Hour Fitness Worldwide, Inc.            $623,265.53                                                                        $623,265.53
Henry Shihad and Ismail Imran, indiv and on behalf of all others
similarly situated
Reuben Nathan, Attorney at Law
2901 W Coast Hwy., Ste 200
Newport Beach, CA 92663                                             21903    10/1/2020     24 Hour Fitness Worldwide, Inc.          $30,000,000.00                                                                    $30,000,000.00
Javier, Robyn
84 E Sierra Madre Blvd
Sierra Madre, CA 91024                                              21904    10/1/2020     24 Hour Fitness Worldwide, Inc.                $429.00                                                                            $429.00
Skinner, Marianne
7501 Derby Lane
Cotati, CA 94931                                                    21905    9/30/2020     24 Hour Fitness Worldwide, Inc.               $1,622.00                                                                         $1,622.00
Alan, Jeanne Louise
908 Vallecito Drive
Ventura, CA 93001                                                   21906    9/30/2020     24 Hour Fitness Worldwide, Inc.                $466.56                                                                            $466.56
Ngo, Christian Quoc
3525 Ruby Place
San Jose, CA 95148                                                  21907    10/1/2020    24 Hour Fitness United States, Inc.             $500.00                                                                            $500.00
Richards, Leshawn
6804 Merion Ct
North Lauderdale, FL 33069                                          21908    10/1/2020     24 Hour Fitness Worldwide, Inc.                $109.67                                                                            $109.67
Axiom DR Construction, LLC d/b/a Axiom Construction
Company, LLC
Brian Melton
20516 Elder Road
Conroe, TX 77385                                                    21909    10/1/2020        24 Hour Fitness USA, Inc.                     $0.00                  $5,281,121.41                                       $5,281,121.41
Realty Income Corporation
Craig Solomon Ganz
Katherine E. Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                                   21910    10/1/2020        24 Hour Fitness USA, Inc.               $181,377.51                                                                        $181,377.51
Morrison, Andrew
3319 Ramona Street
Palo Alto, CA 94306                                                 21911    10/2/2020     24 Hour Fitness Worldwide, Inc.                $399.00                                                                            $399.00




                                                                                                              Page 1391 of 1762
                                                         Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 69 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Stitt, Tyler
950 Venice Blvd Apt F
Venice, CA 90291                             21912    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nandago, Margaret Hope
W.M. Velotas,CPA
14300 Cornerstone Village Dr
Suite 113
Houston, TX 77014                            21913    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $136.36                                                              $136.36
Randle, Joy
2082 Promontory Point Lane
Gold River, CA 95670                         21914    9/30/2020     24 Hour Fitness Worldwide, Inc.              $640.00                                                                              $640.00
Tashakor, Nosrat
3510 West Way
Sacramento, CA 95821                         21915    10/1/2020    24 Hour Fitness United States, Inc.           $850.00                                                                              $850.00
Shi, Jing
4455 Lilac Cir
Chino Hills, CA 91709                        21916    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Ausejo, Pamela
592 E 40th Ave
Eugene, OR 97405                             21917    10/1/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             21918    10/2/2020    24 Hour Fitness United States, Inc.          $6,743.76                                                                           $6,743.76
Guerra, Marlene
83 NORTH 16TH ST
PROSPECT PARK, NJ 07508                      21919    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $153.41          $153.41                            $306.82
Savage, Jane
4109 191st St SW
Lynnwood, WA 98036                           21920    10/1/2020     24 Hour Fitness Worldwide, Inc.               $36.53                                                                               $36.53
Han, Yeting
4779 Boone Dr
Fremont, CA 94538                            21921    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Franco, Shannon
10178 Stafford St.
Rancho Cucamonga, CA 91730                   21922    10/1/2020     24 Hour Fitness Worldwide, Inc.              $375.95                                                                              $375.95
Yang, Wenxia
P.O. BOX 641862
SAN JOSE, CA 95164                           21923    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Stackel, Jill
3995 Ventura Way
Las Vegas, NV 89121                          21924    10/1/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Vora, Raj K
9105 Dona Villa Pl
Austin, TX 78726                             21925    10/1/2020     24 Hour Fitness Worldwide, Inc.              $285.00                                                                              $285.00
Guan, Xue
2180 Goldenrod Ln.
San Ramon, CA 94582                          21926    10/1/2020    24 Hour Fitness United States, Inc.                           $350.00                                                              $350.00
Hudgies, Joyce
4121 Creed Avenue
Los Angeles, CA 90008                        21927    10/1/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98

                                                                                       Page 1392 of 1762
                                                                 Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 70 of 439


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address           Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Sakoi, Kelly
PO Box 720667
San Diego, CA 92172-0667                             21928    10/1/2020     24 Hour Fitness Worldwide, Inc.                $30.00                                                                              $30.00
Luo, Tao
3867 Haven Ave
Fremont, CA 94538                                    21929    10/4/2020    24 Hour Fitness United States, Inc.            $350.00                                                                             $350.00
Shindle, David
13 La Sombra Ct
Orinda, CA 94563                                     21930    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,170.00                                                                           $1,170.00
Holguin, Leslie
24238 Friar Street
Woodland Hills, CA 91367                             21931    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
PCM Sales Inc.
Craig Solomon Ganz, Katherine E. Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                    21932    10/1/2020     24 Hour Fitness Worldwide, Inc.          $1,314,871.46                                                                      $1,314,871.46
Reliant Energy Retail Services, LLC
Attention: Bankruptcy Department
P.O. Box 1046
Houston, TX 77251-9995                               21933    10/1/2020        24 Hour Fitness USA, Inc.                   $25.74                                      $118,544.53                        $118,570.27
Gomez, Elizabeth
1307 N Pearl Ave
Compton, CA 90221                                    21934    10/1/2020     24 Hour Fitness Worldwide, Inc.               $430.00                                                                             $430.00
The Gas Company, LLC DBA Hawaii Gas
PO Box 3000
Honolulu, HI 96802                                   21935    10/1/2020     24 Hour Fitness Worldwide, Inc.               $777.45                                                                             $777.45
SANDOVAL, ANA
231 WATERFORD LANE
FILLMORE, CA 93015                                   21936    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $83.98                             $83.98
Riley, Margaret
138 Mountain View Drive
Tustin, CA 92780                                     21937    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                        21938    10/4/2020    24 Hour Fitness United States, Inc.         $52,635.76                                                                          $52,635.76
Nesmith, John
20036 Burke Ave N.
Shoreline, Wa 98133                                  21939    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Moore, Ted W
8766 Tulare Drive Unit 403B
Huntington Beach, CA 92646                           21940    10/6/2020         24 Hour Holdings II LLC                   $289.99                                                                             $289.99
Tai, Hsinshen
5952 Valley Meadow Ct
San Jose, , CA 95135                                 21941    10/1/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Stephenson, Kyle Graham
504 Ridge Lake Blvd
Norman, OK 73071                                     21942    10/1/2020        24 Hour Fitness USA, Inc.                                $3,048.00                                                           $3,048.00




                                                                                               Page 1393 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 71 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Diaz, Araceli
7514 Andiron Cir
Houston, TX 77041                             21943    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $639.60                                                              $639.60
Havlin, Jennifer
7009 Via Dono Dr
Austin, TX 78749                              21944    10/1/2020    24 Hour Fitness Worldwide, Inc.            $125.65                                                                              $125.65
Garcia, Enrique
1157 78th Avenue
Oakland, CA 94621                             21945    10/1/2020    24 Hour Fitness Worldwide, Inc.            $149.00                                                                              $149.00
Padula, Cali Ann
16276 E Warner Dr
Denver, CO 80239                              21946    10/1/2020            24 Denver LLC                       $10.00                                           $315.00                            $325.00
Munoz, Judy
3007 E. Landen Street
Camarillo, CA 93010                           21947    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Haddadou, Saddek
2790 Folsom St #2
San Francisco, CA 94110                       21948    10/6/2020    24 Hour Fitness Worldwide, Inc.                             $79.99                                                               $79.99
Wu, Jingbo
99 Vista Montana Ave
Apt #3121
San Jose, CA 95134                            21949    10/1/2020       24 Hour Fitness USA, Inc.              $1,560.00                                                                           $1,560.00
Domingo, Althea
PO Box 12414
San Francisco, CA 94112                       21950    10/1/2020    24 Hour Fitness Worldwide, Inc.            $193.00                                                                              $193.00
Agarwal, Ankit
2248 Richelieu Dr
Vienna, VA 22182                              21951    10/6/2020    24 Hour Fitness Worldwide, Inc.            $608.00                                                                              $608.00
Barefield, Jennifer L
7809 Sproat Way
Bakersfield, CA 93309                         21952    10/5/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Trahan, Carlos
350 Ward Ave #106-270
Honolulu, HI 96814                            21953    10/5/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Zhu, Hui Jiao
742 Grant Ave
San Lorenzo, CA 94580                         21954    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Fagel, Kevin
1514 Ferrnside Blvd
Alameda, CA 94501                             21955    10/1/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                            21956    10/1/2020       24 Hour Fitness USA, Inc.            $296,255.70                                                                         $296,255.70
Ho, Melanie
501 Red River Circle
Walnut, CA 91789-4201                         21957    10/1/2020    24 Hour Fitness Worldwide, Inc.            $499.00                                                                              $499.00




                                                                                      Page 1394 of 1762
                                                      Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 72 of 439


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Realty Income Corporation
Ballard Spahr LLP
Craig Solomon Ganz
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                         21958    10/1/2020       24 Hour Fitness USA, Inc.            $389,358.10                                                                         $389,358.10
COMM-WORKS LLC
ATTN: DAVID TILLMAN
1405 XENIUM LANE N
SUITE 120
PLYMOUTH, MN 55441                        21959    10/1/2020       24 Hour Fitness USA, Inc.            $333,932.37                                                                         $333,932.37
SUNNYBROOK RIDGE OWNERS CARE OF DOUG
C/O DOUG BEAN & ASSOCIATES INC
PO BOX 2519
PORTLAND, OR 97208                        21960    10/1/2020       24 Hour Fitness USA, Inc.                                             $32,540.58                                          $32,540.58
Tamm, Emil
2690 Curry St
Pleasanton, CA 94588                      21961    10/1/2020    24 Hour Fitness Worldwide, Inc.            $129.98                                                                              $129.98
Varadharajan, Sowndherya
1350 Cuciz Lane
Milpitas, CA 95035                        21962    10/5/2020    24 Hour Fitness Worldwide, Inc.            $687.96                                                                              $687.96
Dell, Palma
1760 Magnolia Way
Walnut Creek, CA 94595                    21963    10/1/2020       24 Hour Fitness USA, Inc.               $246.66                                                                              $246.66
San Jose Central Travel, Inc.
c/o Song & Lee, LLP
Attn: Brian H. Song, Esq.
2559 S. Bascom Ave
Campbell, CA 95008                        21964    10/1/2020       24 Hour Fitness USA, Inc.             $45,432.06                                                                          $45,432.06
Brescoll, Daniel
4512 Saturn St.
Los Angeles, CA 90019-5847                21965    10/1/2020       24 Hour Fitness USA, Inc.             $17,469.00                                                                          $17,469.00
Chadwick, Gary G.
18 Amarillo Dr
Nanuet, NY 10954                          21966    10/1/2020           24 New York LLC                          $0.00                                                                             $0.00
Ozler, Seren
1000 E Aloha St Apt#3
Seattle, WA 98102                         21967    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,795.20                                                                           $1,795.20
Satalino, Rachael
211 Brooks Street #9000
Unit 102
Oceanside, CA 92051-7001                  21968    10/1/2020       24 Hour Fitness USA, Inc.                              $1,440.00                                                           $1,440.00
Lee, Andrew
746 E Lawnbrook Dr
Fresno, CA 93720                          21969    10/1/2020    24 Hour Fitness Worldwide, Inc.            $135.41                                                                              $135.41
Steele, Rozlyn
1006 NE Ravenna Blvd.
Unit 1
Seattle, WA 98105                         21970    10/5/2020    24 Hour Fitness Worldwide, Inc.                            $550.00                                                              $550.00




                                                                                  Page 1395 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 73 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Khanessari, Kiyarash
425 Discovery Lane
Unit 425
Brea, CA 92821                                21971    10/1/2020       24 Hour Fitness USA, Inc.                 $350.00                                                                            $350.00
Pelka, Elise
42 Rockledge Ave
White Plains , NY 10601                       21972    10/5/2020    24 Hour Fitness Worldwide, Inc.            $2,100.00                                                                          $2,100.00
Wu, Yanfeng
PO Box 335
Mountlake Terrace , WA 98043                  21973    10/1/2020       24 Hour Fitness USA, Inc.                  $50.96                                                                             $50.96
Pratt, Carol
10041 Signet Circle
Huntington Beach, CA 92646                    21974    10/1/2020       24 Hour Fitness USA, Inc.               $1,095.00                                                                          $1,095.00
Newland, Linda
8301 Edgemoor Pl.
Austin, TX 78749-3704                         21975    10/1/2020       24 Hour Fitness USA, Inc.                              $1,872.00                                                           $1,872.00
Joshi, Harshal Nilesh
153 E 32nd St Apt 14C
New York, NY 10016                            21976    10/1/2020       24 Hour Fitness USA, Inc.                 $296.02                                                                            $296.02
Prindle, Goetz, Barnes & Reinholtz
310 Golden Shore, 4th Floor
Long Beach , CA 90802                         21977    10/1/2020          RS FIT Holdings LLC                  $5,981.70                                                                          $5,981.70
Jadhav, Shruti
667 Hancock Dr.
Folsom, CA 95630                              21978    10/1/2020       24 Hour Fitness USA, Inc.                                                               $1,419.88                          $1,419.88
Claim docketed in error
                                              21979    10/5/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00
Hunt, Benjamin
1110 W. Town and Country Rd. Apt. #415
Orange, CA 92868                              21980    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                          $1,520.00
Smith, Aubrey
3420 Arborcrest Dr
Plano, TX 75074                               21981    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Wolfe, Carol
6007 Shelter Bay Ave
Mill Valley, CA 94941                         21982    10/3/2020    24 Hour Fitness Worldwide, Inc.              $311.25                                                                            $311.25
Teng, Victor
220 Lombard Street, Apt. 317
San Francisco, CA 94111                       21983    10/1/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                            $500.00
Neuner, Kirk
11844 Mayfield Ave.
Apt. 3
Los Angeles, CA 90049                         21984    10/3/2020    24 Hour Fitness Worldwide, Inc.          $252,500.00                                                                        $252,500.00
33 Journal Square Owner, LLC
Abraham Esses
c/o Optimum Properties
924 Bergen Ave, Suite 513
Jersey City, NJ 07306                         21985    10/1/2020    24 Hour Fitness Worldwide, Inc.         $6,486,908.10                                                                     $6,486,908.10




                                                                                      Page 1396 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 74 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
DITOMASSO, ELIZABETH A.
306 LAKE AVENUE
APT 320
MAITLAND, FL 32751                           21986    10/1/2020    24 Hour Fitness Worldwide, Inc.           $3,000.00                                                                           $3,000.00
Tong, Phuong
9609 Lanneau Court
Bakersfield, CA 93311                        21987    9/30/2020       24 Hour Fitness USA, Inc.               $250.00                                                                              $250.00
Hoover, Mike
3303 Masterson Ct
Evans, CO 80620-9130                         21988    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Finney-Beverly, Arneta
13302 Stanford Ave
Los Angeles, CA 90059                        21989    10/5/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Ferris, Dylan Scott
15511 Rio Plaza Dr.
Houston, TX 77083                            21990    10/1/2020       24 Hour Fitness USA, Inc.              $1,631.76                                                                           $1,631.76
MGP XI-GPI Laurel Plaza, LLC
David M. Guess
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, CA 92612                             21991    10/1/2020       24 Hour Fitness USA, Inc.                            $246,710.15                                                         $246,710.15
Khanam, Nahida
1408 79th St Fl 2
Brooklyn, NY 11228-2506                      21992    10/6/2020           24 New York LLC                     $215.00         $215.00                           $215.00                            $645.00
Nowotny, Barbara
1578 Sue Barnett Dr.
Houston , TX 77018                           21993    10/5/2020    24 Hour Fitness Worldwide, Inc.             $53.04                                                                               $53.04
Yung, Angela Szewun
274 Streamwood
Irvine, CA 92620                             21994    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Suzuki, Kaori
54 Plymouth
Irvine, CA 92620                             21995    10/5/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Romeo, Jennie
628 Sterling Place, Apt# 1-A
Brooklyn, NY 11238                           21996    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $66.00                                                               $66.00
Powers, Tyler Lee
2766 ValleyCreek Circle
Chula Vista, CA 91914                        21997    10/1/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Castillo, Michael
13610 Lynnwood
Sugar Land, TX 77498                         21998    10/1/2020    24 Hour Fitness Worldwide, Inc.            $130.00                                                                              $130.00
Walls, Laura
4250 Carolyn Dr.
Las Vegas, NV 89103                          21999    10/1/2020    24 Hour Fitness Worldwide, Inc.            $289.00                                            $60.00                            $349.00
Roberts, Zena
27530 247th CT SE
Maple Valley, WA 98038                       22000    10/1/2020    24 Hour Fitness Worldwide, Inc.           $2,032.80                                                                           $2,032.80




                                                                                     Page 1397 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 75 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Aguayo, Priscilla
1527 Monte Stella Pl
Manteca, CA 95337                            22001    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Luna Norte, LLC
7371 Mohawk Street
La Mesa, CA 91942                            22002    10/6/2020       24 Hour Fitness USA, Inc.              $2,636.08                                                                           $2,636.08
Brawner, Kent
422 Acacia Avenue
Corona Del Mar, CA 92625                     22003    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Yee, Fei Yock
15544 Rojas Street
Hacienda Heights, CA 91745                   22004    9/30/2020       24 Hour Fitness USA, Inc.             $14,000.00                                                                          $14,000.00
Kanczewski, Justine
7 Wren Place
Pompton Plains, NJ 07444                     22005    10/1/2020    24 Hour Fitness Worldwide, Inc.            $372.05                                                                              $372.05
Simon, Esther
1312 Ozone Ave
Santa Monica, CA 90405                       22006    9/30/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
WAN, JOSHUA
20112 MEADOWBROOK LN.
WALNUT, CA 91789                             22007    10/1/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Hulse, Suzanne
20440 NW 20TH CT
Miami Gardens, FL 33056                      22008    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $822.00                                                              $822.00
Ojuolape, Akinola
586 Berry Ave Apt #5
Hayward, CA 94544                            22009    10/1/2020    24 Hour Fitness Worldwide, Inc.             $60.00                                                                               $60.00
Sotolongo, Carlos
3811 37th St 1/2
San Diego, CA 92015                          22010    10/1/2020    24 Hour Fitness Worldwide, Inc.            $160.00                                                                              $160.00
Burian, Heath
171 Main St #615
Los Altos, CA 94022                          22011    10/1/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Wallace, Carol Hannay
6474 Willow Place
Carlsbad, CA 92011                           22012    9/30/2020    24 Hour Fitness Worldwide, Inc.           $1,599.99                                                                           $1,599.99
Phan, Khanh
2406 Langston Street
Houston, TX 77007                            22013    10/1/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Foraker, Shannon
1982 S Cherry St
Denver, CO 80222                             22014    10/1/2020    24 Hour Fitness Worldwide, Inc.            $649.00                                                                              $649.00
SONG, HENRY
6200 ROLLING ROAD #2541
SPRINGFIELD, VA 22152                        22015    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Jadhav, Shruti
667 Hancock Dr
Folsom, CA 95630                             22016    10/1/2020       24 Hour Fitness USA, Inc.                                                                 $699.00                            $699.00




                                                                                     Page 1398 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 76 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Auman, Patricia
8776 E Shea Blvd Bldg 106 Apt 113
Scottsdale , AZ 85260                        22017    10/1/2020     24 Hour Fitness Worldwide, Inc.             $7,000.00                                                                           $7,000.00
Garcia, Jesus
1306 Mesquite St.
Baytown, TX 77521                            22018    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Handa, Geraldine
PO Box 410148
San Francisco, CA 94141-0148                 22019    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Murad, Anna
5749 Stonecrest Drive
Agoura Hills, CA 91301                       22020    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Lavia, Cynthia
37 Partisan Pl.
Irvine, CA 92602                             22021    9/30/2020    24 Hour Fitness United States, Inc.           $840.00                                                                              $840.00
Ohm, Blake
3601 Kodiak Ct
Fort Worth, TX 76137                         22022    10/1/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Carrington, Gloria
3025 Fairlands Drive
Reno, NV 89523                               22023    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $938.00                                                              $938.00
TAPIA, GABRIELA
2531 DAMUTH ST APT 4
OAKLAND, CA 94602                            22024    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Benitez, Brendan
7107 Kester Ave Apt.106
Van Nuys, CA 91405                           22025    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Buttera, Robert
1534 N Moorpark Rd #301
Thousand Oaks, CA 91360                      22026    10/1/2020     24 Hour Fitness Worldwide, Inc.              $209.95                                                                              $209.95
Letsos, George
P.O. Box 6504
Katy, TX 77491                               22027    9/30/2020    24 Hour Fitness United States, Inc.            $53.87                                                                               $53.87
Newell, Caleb
3720 Westview Drive
Bedford, TX 76021                            22028    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Price, Nicole
4 Chester Ave
N Massapequa, NY 11758                       22029    9/30/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
McLean, Matthew
4236 Aubergine Way
Mather, CA 95655                             22030    10/1/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Rivera, Manuel
7450 Tallgrass Drive
Reno, NV 89506                               22031    10/1/2020     24 Hour Fitness Worldwide, Inc.              $727.00                                                                              $727.00
Gutierrez, Eugenia
1875 Dalton Dr
Miltipas, CA 95035                           22032    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                       Page 1399 of 1762
                                                                      Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 77 of 439


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Sunnybrook Ridge Owners Care of Doug Bean & Associates
P.O. Box 2519
Portland, OR 97208                                        22033    10/1/2020        24 Hour Fitness USA, Inc.                                              $296,489.94                                         $296,489.94
Simmerman, Sarah L
2081 Vestal Ct
San Leandro, CA 94577                                     22034    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $249.99                                                              $249.99
Behtaj, Bahman
PO Box 110361
Campbell, CA 95011-0361                                   22035    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Casillas, Selina A.
4436 Saint Andrews Drive
Chino Hills, CA 91709                                     22036    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hughes, Erica
4805 Piney Branch Road
Fairfax, VA 22030                                         22037    9/30/2020     24 Hour Fitness Worldwide, Inc.              $970.00                                                                              $970.00
Singh, Bina Lama
10484 Investment Circle #42
Rancho Cordova, CA 95670                                  22038    10/1/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Ribao, Amanda
Amanda Ribao
659 Maalo Street
Kahului, HI 96732                                         22039    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,037.49                                                                           $1,037.49
Gu, Pamela
579 JACKSON DR
PALO ALTO, CA 94303                                       22040    10/1/2020        24 Hour Fitness USA, Inc.                                 $103.98                                                              $103.98
Mokhnatyuk, Aleksandr
5447 Toltec Drive
Santa Barbara, CA 93111                                   22041    9/30/2020        24 Hour Fitness USA, Inc.                                                $3,000.00                                           $3,000.00
Nightingale, Lyubov
2728 Kings Hwy Apt B2
Brooklyn, NY 11229                                        22042    10/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Haumai...Lani,LLC
Theodore D.C. Young, Esq.
Cades Schutte LLP
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                                        22043    9/30/2020        24 Hour Fitness USA, Inc.                                                                               $55,151.63          $55,151.63
Newccom, Donald
4795 Mayapan Dr
La Mesa, CA 91941                                         22044    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Dang, Lisa
3444 Monte Sereno Ter.
Fremont, CA 94539                                         22045    9/30/2020    24 Hour Fitness United States, Inc.          $1,440.00                                                                           $1,440.00
Chen, Steven
626 Broken Bow Lane
Walnut, CA 91789                                          22046    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Eshraghi, Bahman
3510 West Way
Sacramento, CA 95821                                      22047    10/1/2020    24 Hour Fitness United States, Inc.           $850.00                                                                              $850.00




                                                                                                    Page 1400 of 1762
                                                                                Case 20-11568-KBO        Doc 72-7        Filed 04/19/21     Page 78 of 439


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Rafayana, Claudius
1415 Broadway
Apt 343
Alameda, CA 94501                                                   22048    9/30/2020       24 Hour Fitness USA, Inc.                  $749.81                                                                           $749.81
Henry Shihad and Ismail Imran, individually and on behalf of all
others similarly situated
Reuben Nathan, Attorney at Law
2901 W. Coast Hwy., Ste. 200
Newport Beach, CA 92663                                             22049    10/1/2020       24 Hour Fitness USA, Inc.            $30,000,000.00                                                                   $30,000,000.00
D. B., minor chilid (Kevin Brown, parent, )
1907 Boys Republic Drive
Chino Hills, CA 91709                                               22050    10/1/2020    24 Hour Fitness Worldwide, Inc.                $83.98                                                                            $83.98
Jadhav, Shruti
667 Hancock Drive
Folsom, CA 95630                                                    22051    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,419.88                          $1,419.88
D.T., a minor child at the time of membership purchase,
(Jeannie Toy, parent)
Jeannie Toy
554 Fallen Leaf Cir
San Ramon, CA 94583                                                 22052    9/30/2020    24 Hour Fitness Worldwide, Inc.               $583.33                                                                           $583.33
Frederick J. Meno, Solely In His Capacity As Receiver Of
Renaissance Victorville Shopping Center
The Woodmont Company
2100 West 7th Street
Fort Worth, TX 76107                                                22053    10/1/2020       24 Hour Fitness USA, Inc.              $604,969.29                                                                       $604,969.29
Srebro, Laura
197 Greenwood Circle
Walnut Creek, CA 94597                                              22054    10/1/2020       24 Hour Fitness USA, Inc.                 $1,520.00                                                                        $1,520.00
Fleury, Denise
303 Avenida Salvador
San Clemente, CA 92672                                              22055    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $1,548.00                                                           $1,548.00
Martinez, Erika
850 Barri Drive
San Leandro, CA 94578                                               22056    9/30/2020    24 Hour Fitness Worldwide, Inc.               $140.80                                                                           $140.80
Trent, Lynn
1367 Camino Peral A
Moraga, CA 94556                                                    22057    10/1/2020    24 Hour Fitness Worldwide, Inc.               $344.00                                                                           $344.00
Hale, Donna Marie
12510 63rd Ave E
Puyallup, WA 98373                                                  22058    9/30/2020       24 Hour Fitness USA, Inc.                 $1,353.98                                                                        $1,353.98
Radle, Destiny
159 Luben Lane
Arcadia, CA 91006                                                   22059    10/1/2020    24 Hour Fitness Worldwide, Inc.               $150.00                                                                           $150.00
Tewari, Amit
2328 Jackson Street
Fremont , CA 94539                                                  22060    10/6/2020       24 Hour Fitness USA, Inc.                  $583.00                                                                           $583.00
Battle, Anyesha
134-32 232nd Street
Queens, NY 11413                                                    22061    10/2/2020       24 Hour Fitness USA, Inc.                   $92.38                                                                            $92.38


                                                                                                            Page 1401 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 79 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Velikodnyy, Anton
8591 Mescalero Rd.
Pinon Hills, CA 92372                        22062    9/30/2020    24 Hour Fitness Worldwide, Inc.            $374.38                                                                              $374.38
Legacy Retail LLC
Schwartz Law, PLLC
Samuel A. Schwartz, Esq.
601 East Bridger Avenue
Las Vegas, NV 89101                          22063    10/1/2020       24 Hour Fitness USA, Inc.            $161,701.11                                                                         $161,701.11
Williams, Jenna
204 S. East Rd
Texas City, TX 77591                         22064    9/30/2020    24 Hour Fitness Worldwide, Inc.            $324.74                                                                              $324.74
San, Sovan
5030 Downey Ave
Lakewood, CA 90712                           22065    10/1/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Joshi, Rajesh S
62 Night Bloom
Irvine, CA 92602                             22066    10/1/2020    24 Hour Fitness Worldwide, Inc.            $360.00                                                                              $360.00
Chen, Qing
1453 Carrington Ridge Ln
Vienna, VA 22182                             22067    10/1/2020    24 Hour Fitness Worldwide, Inc.            $640.75                                                                              $640.75
Pine Castle NV
Attn: Sarah Diaz
72 Beverly Park
Beverly Hills, CA 90210                      22068    10/1/2020       24 Hour Fitness USA, Inc.            $587,761.06                                                                         $587,761.06
Monroe, Alex
2746 Westwood DR NW
Olympia,, WA 98502                           22069    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $358.40                                                              $358.40
Moon, Martha M
813 Black Aroow Dr.
Colorado Springs, CO 80921                   22070    9/30/2020    24 Hour Fitness Worldwide, Inc.           $1,848.00                                                                           $1,848.00
Rosales, Raymond
1231 E 3545 S.
Salt Lake City, UT 84106                     22071    9/30/2020    24 Hour Fitness Worldwide, Inc.            $100.82                                                                              $100.82
PINECREST DIAMOND LLC
ATTN : DAVID CHANG
1440 N. HARBOR BLVD
FULLERTON, CA 92835                          22072    10/1/2020       24 Hour Fitness USA, Inc.            $108,311.97                                                                         $108,311.97
Toy, Jeannie
554 Fallen Leaf Cir
San Ramon, CA 94583                          22073    9/30/2020    24 Hour Fitness Worldwide, Inc.             $69.50                                                                               $69.50
Hulsey, Don W
5341 Westmoreland Dr.
Yobra Linda, CA 92886-0543                   22074    9/30/2020    24 Hour Fitness Worldwide, Inc.            $697.62                                                                              $697.62
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                          22075    9/30/2020     24 Hour Fitness Holdings LLC                             $3,000.00                                                           $3,000.00
Pavlatos, Irene A
12160 NW Lovejoy St.
Portland, OR 97229                           22076    10/1/2020    24 Hour Fitness Worldwide, Inc.            $125.00                                                                              $125.00


                                                                                     Page 1402 of 1762
                                                                           Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 80 of 439


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Torres, Carmen R
804 Chateau Pl.
Richmond, TX 77469                                             22077    9/30/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Young-Klanko, Angela
C/O Unit A. 1404 Victory Blvd.
Burbank, CA 91506                                              22078    10/1/2020        24 Hour Fitness USA, Inc.                                $1,398.28                                                           $1,398.28
Stearns, Conrad and Schmidt, Consulting Engineers, Inc. dba
SCS Engineers
3900 Kilroy Airport Way, Suite 100
Long Beach, CA 90806                                           22079    10/1/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Mach, Crystal
2830 Mataro Street
Pasadena, CA 91107                                             22080    10/1/2020     24 Hour Fitness Worldwide, Inc.                $79.99                                                                              $79.99
Pechacek, Jenny
118 Raff Avenue
Elmont, NY 11003                                               22081    9/30/2020            24 New York LLC                                                                         $675.00                            $675.00
Precor, Inc.
20031 NE 142nd Avenue
Woodinville, WA 98072                                          22082    10/1/2020    24 Hour Fitness United States, Inc.        $762,103.14                                                                         $762,103.14
Geneva Crossing Carol Stream IL LLC
SATC|Law
Attn: Robert D. Tepper
222 West Adams, Suite 3050
Chicago, IL 60606                                              22083    10/1/2020        24 Hour Fitness USA, Inc.             $4,974,059.67                                                                      $4,974,059.67
Orenstein, Sandra
17 White Birch CT.
New City, NY 10956                                             22084    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $465.00                            $465.00
Barnes, Tabitha D.
932 E. Helmick Street
Carson, CA 90746                                               22085    10/1/2020     24 Hour Fitness Worldwide, Inc.                $49.99                                                                              $49.99
Second & Santa Monica Blvd. Associates, LLC
Attn: Doug Lambeck
12381 Wilshire Blvd.
Suite 201
Los Angeles, CA 90025                                          22086    10/1/2020        24 Hour Fitness USA, Inc.              $739,969.57                                                                         $739,969.57
Tedeschi, Patricia
34362 Port Lantern
Dana Point, CA 92629                                           22087    9/30/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
KALBAUGH PFUND & MESSERSMITH PC
901 MOOREFIELD PARK DRIVE
SUITE 200
RICHMOND, VA 23236                                             22088    9/30/2020        24 Hour Fitness USA, Inc.                $2,284.17                                                                           $2,284.17
Legacy Retail LLC
Samuel A. Schwartz, Esq.
Schwartz Law, PLLC
601 East Bridger Avenue
Las Vegas, NV 89101                                            22089    10/1/2020        24 Hour Fitness USA, Inc.              $128,292.53                                                                         $128,292.53
Nguyen, Tiffany
18686 Bushard St.
Fountain Valley, CA 92708                                      22090    10/1/2020     24 Hour Fitness Worldwide, Inc.               $650.00                                                                             $650.00

                                                                                                         Page 1403 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 81 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tigno, Mar
16479 Patina Court
Chino Hills, CA 91709                        22091    10/1/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Thanh, Danielle
7188 Alder Spring Way
San Jose, CA 95139                           22092    10/1/2020    24 Hour Fitness United States, Inc.            $444.81                                                                             $444.81
Basser-Kaufman 222, LLC
Attn: Marc Kemp
151 Irving Place
Woodmere, NY 11598                           22093    10/1/2020     24 Hour Fitness Worldwide, Inc.          $1,694,765.84                                                                      $1,694,765.84
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                          22094    9/30/2020         24 Hour Holdings II LLC                                 $3,000.00                                                           $3,000.00
Post-Letourneau, Lisa
7733 E. Appaloosa Trail
Orange, CA 92869                             22095    10/1/2020     24 Hour Fitness Worldwide, Inc.                $35.00                                                                              $35.00
SANTIAGO, DEANNA
410 DEAUVILLE PARKWAY
LINDENHURST, NY 11757                        22096    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ngo, Angela
3444 Monte Sereno Ter.
Fremont, CA 94539                            22097    9/30/2020    24 Hour Fitness United States, Inc.          $1,440.00                                                                           $1,440.00
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                          22098    9/30/2020        24 Hour Fitness USA, Inc.                                $3,000.00                                                           $3,000.00
Khatkar, Onkar
33222 Lake Pyramid St
Fremont, CA 94555                            22099    10/1/2020          24 San Francisco LLC                     $500.00                                                                             $500.00
Ramirez, Eduardo
1925 Clyde Jean Place
Fairfield, CA 94533                          22100    10/1/2020     24 Hour Fitness Worldwide, Inc.               $720.00                                                                             $720.00
Alvarez, Leonor
1330 S Southills Dr
West Covina, CA 91791                        22101    10/1/2020     24 Hour Fitness Worldwide, Inc.               $175.00                                                                             $175.00
Trifekta Media, Inc.
23233 North Pima Road
Suite 113-277
Scottsdale, AZ 85255                         22102    10/1/2020        24 Hour Fitness USA, Inc.               $25,750.00                                                                          $25,750.00
Fu, Chihchiang
1208 Damsel Grey Trail
Lewisville, TX 75056                         22103    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Kapolei Hawaii Property Company LLC
c/o Debartolo Developement, LLC
4401 W Kennedy Boulevard
3rd Floor
Attn:Seth Layton, Asset Manager
Tampa, Fl 33609                              22104    9/30/2020        24 Hour Fitness USA, Inc.              $266,741.81                                                                         $266,741.81




                                                                                       Page 1404 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 82 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cal Select Builders, Inc.
Amy D. Brown
Gellert Scali Busenkell & Brown, LLC
1201 N. Orange Street, Suite 300
Wilmington 19801                              22105    10/2/2020        24 Hour Fitness USA, Inc.             $1,934,900.00                                                                      $1,934,900.00
Valentine, Alison Elaine
1810 Ridgebury Way
Fairfield, CA 94533                           22106    10/2/2020     24 Hour Fitness Worldwide, Inc.           $100,000.00                                                                         $100,000.00
Galante, Mary Ann F.
3 Winslow St.
Ladera Ranch, CA 92694                        22107    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,674.00                                                                           $1,674.00
Fickett, Patricia
2554 Aaron Dr.
Santa Cruz, CA 95062-1900                     22108    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $972.00                                                              $972.00
Foraker, Erin
983 S. York Street
Denver, CO 80209                              22109    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Levensen, Kathryn Louise
1014 Everett Street
El Cerrito, CA 94530                          22110    9/30/2020          24 San Francisco LLC                                    $803.00                                                              $803.00
Gutierrez, Julio
1875 Dalton Dr
Milpitas, CA 95035                            22111    10/1/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Blatnik, Lauren
2687 S 1900 E
Salt Lake City, UT 84106                      22112    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,041.00                                                                           $2,041.00
Miller, Derrick
6130 West Flamingo Road #770
Las Vegas , NV 89103                          22113    10/1/2020     24 Hour Fitness Worldwide, Inc.               $334.32                                                                             $334.32
Starr, Antonio
532 Broadway
El Cajon, CA 92021                            22114    10/1/2020    24 Hour Fitness United States, Inc.            $600.00                                                                             $600.00
Schmitcke, Bradley D.
2917 S C St
Tacoma, WA 98402                              22115    10/1/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Woods, Vincent
11749 Christopher Ave
Inglewood, CA 90303                           22116    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
JeAri, Scott
31928 Corte Montoya
Temecula, CA 92592                            22117    10/2/2020     24 Hour Fitness Worldwide, Inc.               $484.00                                                                             $484.00
Kroll, Leah
Rabbi Leah Kroll
15508 La Maida St
Encino, CA 91436                              22118    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,232.00                                                                           $1,232.00
Deosaran, Stacie
426 Acacia Tree Way
Kissimmee, FL 34758                           22119    10/1/2020     24 Hour Fitness Worldwide, Inc.                $90.28                                                                              $90.28




                                                                                        Page 1405 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 83 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Whaley, Robert
2545 E Avenue I, Spc 95, 26
Lancaster, CA 93535                           22120    10/1/2020        24 Hour Fitness USA, Inc.                  $100.97                                                                             $100.97
Baird, Sherri
804 W Shadow Wood Dr
Murray, UT 84123                              22121    10/1/2020     24 Hour Fitness Worldwide, Inc.               $331.57                                                                             $331.57
Calderon, Gilma Aracely
                                              22122    10/1/2020     24 Hour Fitness Worldwide, Inc.               $274.96                                                                             $274.96
Victoria, Frances M
7929 Eastern Ave
Bell Gardens, CA 90201                        22123    10/1/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Bertha, Brian
10 Ross Court
Danville, CA 94526                            22124    10/1/2020     24 Hour Fitness Worldwide, Inc.               $224.95                                                                             $224.95
Luu, Emily
9089 Durness Way
Sacramento, CA 95829                          22125    10/1/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98
Chacon, Michael
1659 Branham Lane
Suite F #212
San Jose, Ca 95118                            22126    10/5/2020     24 Hour Fitness Worldwide, Inc.               $111.80                                                                             $111.80
SINGHANI, NIKITA
14 MEADOW LANE
ALLENDALE, NJ 07401                           22127    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,421.54                                                           $1,421.54
Du, Odette
P.O. Box 18750
Stanford, CA 94309                            22128    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $996.00                                                              $996.00
Chang, Fennie
1808 Sage St.
West Covina, CA 91791                         22129    10/1/2020     24 Hour Fitness Worldwide, Inc.               $355.00                                                                             $355.00
Silverado Ranch Centre II, LLC
John M. Netzorg
2810 W. Charleston Blvd. Ste F-62
Las Vegas, NV 89102                           22130    10/1/2020     24 Hour Fitness Worldwide, Inc.          $1,134,023.46                                                                      $1,134,023.46
Neal, Nikeysha
221 2nd Avenue
Piscataway, NJ 08854-3519                     22131    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $863.00                            $863.00
Snider, Aree
24736 1/2 4th St.
San Bernardino, CA 92410                      22132    10/1/2020     24 Hour Fitness Worldwide, Inc.               $142.90                                                                             $142.90
WOO, THOMAS
4342 TERRABELLA WAY
OAKLAND, CA 94619                             22133    10/1/2020          24 San Francisco LLC                     $500.00                                                                             $500.00
Durff, Thomas
1014 Camino Verde Cir.
Walnut Creek, CA 94597                        22134    10/1/2020     24 Hour Fitness Worldwide, Inc.               $792.00                                                                             $792.00
PINE CASTLE NV
ATTN: SARAH DIAZ
72 BEVERLY PARK
BEVERLY HILLS, CA 90210                       22135    10/1/2020    24 Hour Fitness United States, Inc.        $587,761.06                                                                         $587,761.06

                                                                                        Page 1406 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 84 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Shahzad, Nabia
13417 Pine Needle St
Manor, TX 78653                              22136    10/1/2020    24 Hour Fitness Worldwide, Inc.              $399.98                                                                            $399.98
Ault, Janet C
21324 Nashville Street
Chatsworth, CA 1311                          22137    10/1/2020    24 Hour Fitness Worldwide, Inc.              $599.98                                                                            $599.98
TYSON, STEPHINIE
2021 N. Riddle Ave
Los Angeles, CA 90059                        22138    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Torre, Camila de la
2723 Gillespie Ct.
Grand Prairie , TX 75052                     22139    10/1/2020    24 Hour Fitness Worldwide, Inc.               $79.54                                                                             $79.54
Fong, James
1552 Sunnyvale Ave
Walnut Creek, CA 94597                       22140    10/1/2020    24 Hour Fitness Worldwide, Inc.               $62.98                                                                             $62.98
Cummins, Laura
PO Box 246
Saddle River, NJ 07458                       22141    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                          $1,020.00
Copperwood Square, LLC
c/o Property Management Advisors
Vickie Miller, Property Manager
1234-B East 17th Street
Santa Ana, CA 92701                          22142    10/1/2020       24 Hour Fitness USA, Inc.            $1,378,710.78                                                                     $1,378,710.78
Zukoff, Michelle
7410 Bluefield Dr.
Dallas, TX 75248                             22143    10/1/2020    24 Hour Fitness Worldwide, Inc.               $94.55                                                                             $94.55
Akbarut, Levent
275 Wallis Street
Pasadena, CA 91106                           22144    10/1/2020    24 Hour Fitness Worldwide, Inc.            $2,729.35                                                                          $2,729.35
Woods, Valerii
11749 Christopher Ave
Inglewood , CA 90303                         22145    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                          $1,100.00
Purtteman, Jennifer
5681 Scripps Street
San Diego, CA 92122                          22146    10/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Serles, Tammi K
16151 Chadwick Ct
Chino HIlls, CA 91709-8756                   22147    10/1/2020    24 Hour Fitness Worldwide, Inc.              $523.00       $523.00                                                            $1,046.00
Le, Jennifer
1000 E Aloha St
Seattle, WA 98102                            22148    10/2/2020    24 Hour Fitness Worldwide, Inc.              $922.00                                                                            $922.00
Koko Marina Holdings, LLC
c/o Sofos Realty Corporation
600 Kapiolani Blvd., Suite 200
Honolulu, HI 96813                           22149    9/30/2020       24 Hour Fitness USA, Inc.             $280,638.50                                                                        $280,638.50
Morales, Jimena
3000 Cole Street
Golden, CO 80401                             22150    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $143.97                            $143.97




                                                                                     Page 1407 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 85 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Toy, Kenneth
554 Fallen Leaf Cir
San Ramon, CA 94583                         22151    9/30/2020     24 Hour Fitness Worldwide, Inc.               $56.75                                                                               $56.75
Callender, David
2088 Royal Acres Trl
Frisco, TX 75036                            22152    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $36.59                                                               $36.59
Zeltser, Aleksandr
35 Seacoast Terrace, Apt. 8B
Brooklyn, NY 11235                          22153    9/30/2020     24 Hour Fitness Worldwide, Inc.              $303.86                                                                              $303.86
Johnson, Jeffrey Wade
1035 Lonsdale Dr
Vista, CA 92084                             22154    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $190.25                                                              $190.25
Mannella, Stephen
505 N Kenwood St
Apt 5
Glendale, CA 91206                          22155    10/1/2020     24 Hour Fitness Worldwide, Inc.              $820.00                                                                              $820.00
Laliberte, Marie Michelle
1135 Valentine Creek Drive
Crownsville, MD 21032                       22156    9/30/2020     24 Hour Fitness Worldwide, Inc.              $343.94                                                                              $343.94
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                         22157    9/30/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Foraker, Shannon
1982 s cherry st
Denver, CO 80222                            22158    10/1/2020              24 Denver LLC                       $649.00                                                                              $649.00
Gomez, Gabriel
1307 N. Pearl Ave.
Compton, CA 90221                           22159    10/1/2020     24 Hour Fitness Worldwide, Inc.              $358.00                                                                              $358.00
Jordan, Patricia A
20154 E. Grand Lane
Aurora, CO 80015                            22160    10/1/2020     24 Hour Fitness Worldwide, Inc.               $73.80                                                                               $73.80
Crowley, Aubree
1035 Lonsdale Drive
Vista, CA 92084                             22161    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $580.00                                                              $580.00
LaVerghetta, Martha
1287 Olympic Circle
Greenacres, FL 33413                        22162    10/1/2020        24 Hour Fitness USA, Inc.                                $1,802.00                                                           $1,802.00
Allegra, Anthony J
27326 Eaglehelm Dr.
Santa Clarita, CA 91387                     22163    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,323.00                                                                           $1,323.00
Bertha, Brian
10 Ross Court
Danville, CA 94526                          22164    10/1/2020     24 Hour Fitness Worldwide, Inc.              $224.95                                                                              $224.95
Jimenez, Karina
1641 East Woodmen Road Apt #164
Colorado Springs, CO 80920                  22165    10/1/2020    24 Hour Fitness United States, Inc.                                                             $319.97                            $319.97
Protelsch, Vera
12918 Ashford Brook Drive
Houston, TX 77082                           22166    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                      Page 1408 of 1762
                                                             Case 20-11568-KBO          Doc 72-7      Filed 04/19/21     Page 86 of 439


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                    Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
lopez jr, william
                                                 22167    10/1/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00
Hoffman, Patricia
3328 Lakeside View Drive
Falls Church , VA 22041                          22168    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kassab, Joandark
10202 Challenge Blvd
La Mesa , CA 91941                               22169    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Montes, Carmen
4821 American River Drive
Carmichael, CA 95608                             22170    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,240.00                                                                           $3,240.00
Rialto Water Services
PO Box 60450
Los Angeles, CA 90060-0450                       22171    9/30/2020     24 Hour Fitness Worldwide, Inc.                                               $208.11                                             $208.11
Bowman Sanders, Dyrene K
10420 Holly Grove Dr
Fort Worth, TX 76108                             22172    10/1/2020     24 Hour Fitness Worldwide, Inc.              $108.26                                                                              $108.26
Burns, Debra
511 Hillock Pl
Encinitas, CA 92024                              22173    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $656.00                                                              $656.00
Jones , Marvin
221 Grissom Street
Hercules, CA 94547                               22174    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bennett, LaVonne
5316 Pocassett Dr.
Arlington, TX 76018                              22175    10/1/2020     24 Hour Fitness Worldwide, Inc.              $115.00                                                                              $115.00
Su, Xiaoyan
2201 Cromwell Dr
Arlington, TX 76018                              22176    10/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Shipman, Myria D
3218 Dashiell Road
Falls Church, VA 22042                           22177    10/1/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Magana, Lorena
9074 Glennon Avenue
Las Vegas, NV 89148                              22178    10/1/2020     24 Hour Fitness Worldwide, Inc.              $207.00                                                                              $207.00
Qualls, Sjon
15300 Laverne Drive
San Leandro, CA 94579                            22179    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $210.00          $219.99                                             $429.99
Ho, Denise
501 Red River Cir
Walnut, CA 91789                                 22180    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jung, Erik Arlan
167 Peach Terrace
Santa Cruz, CA 95060                             22181    9/30/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Rodriguez, Robert A.
11360 Iowa Ave
#107
Los Angeles, CA 90025                            22182    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                           Page 1409 of 1762
                                                              Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 87 of 439


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Mardirossian, Sevan
2140 N. Hollywood Way, #7430
Burbank, CA 91505                                 22183    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
GUTIERREZ, JESUS
1875 DALTON DR.
MILPITAS, CA 95035                                22184    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Singer, Tyler
150 La Serena Ave
Alamo, CA 94507                                   22185    10/1/2020     24 Hour Fitness Worldwide, Inc.               $91.98                                                                               $91.98
Saldana, Ricardo
36 Gramercy Gardens
Middlesex, NJ 08846                               22186    10/6/2020    24 Hour Fitness United States, Inc.           $100.22                                                                              $100.22
GRIFFIN, KIMBERLY D
2569 PARK BLVD
APT T105
PALO ALTO, CA 94306                               22187    10/1/2020        24 Hour Fitness USA, Inc.                             $616,161.79                                                          $616,161.79
Gonzalez, Edwin
11563 Potter Street
Norwalk, CA 90650                                 22188    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Do , Cam Thuy
32263 Mecury Way
Union City, CA 94587                              22189    10/1/2020          24 San Francisco LLC                                    $325.00                                                              $325.00
Khatkar, Surbjit K
33222 Lake Pyramid St
Fremont, CA 94555                                 22190    10/1/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Vu, Billy
18686 Bushard St.
Fountain Valley, CA 92708                         22191    10/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Tran, Hanh
845 McFadden Ave
Santa Ana, CA 92707                               22192    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Realty Income Corporation
Craig Solomon Ganz, Katherine Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                 22193    10/1/2020            24 New York LLC                   $623,265.53                                                                          $623,265.53
Foraker, Erin
983 S York St
Denver, CO 80209                                  22194    10/1/2020              24 Denver LLC                      $1,500.00                                                                           $1,500.00
Kolber, Rebecca
2254 Lisa Lane
Pleasant Hill, CA 94523                           22195    10/1/2020     24 Hour Fitness Worldwide, Inc.               $51.00                                                                               $51.00
Gwynn, Mark Bernard
2909 NE 165th Ave
Vancouver, WA 98682                               22196    10/2/2020        24 Hour Fitness USA, Inc.                 $589.57                                                                              $589.57
Boxer, Karen
171 E. 3rd Ave., #511
Salt Lake City, UT 84103                          22197    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,300.00                                                                           $2,300.00




                                                                                            Page 1410 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 88 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sae-Euiw, Metta
2060 S Della Lane
Anaheim, CA 92802                           22198    10/2/2020     24 Hour Fitness Worldwide, Inc.              $179.96                                                                              $179.96
Davis, Tricia M.
701 Alta St Sw
Apt. F 105
Olympia, WA 98502                           22199    10/1/2020        24 Hour Fitness USA, Inc.                 $395.70                                                                              $395.70
Washington, Dexter
13063 Norcia Dr.
Rancho Cucamonga, CA 91739                  22200    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kent, Jeffrey W.
4311 Sendero Dr.
Austin, TX 78735                            22201    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Bratton, Corina Guadalupe
3259 Sitio Avellana
Carlsbad, CA 92009                          22202    10/2/2020     24 Hour Fitness Worldwide, Inc.              $552.77                                                                              $552.77
Hammons, Glen Stephan
1075 Dancing Horse Dr.
Colorado Springs, CO 80919                  22203    10/1/2020    24 Hour Fitness United States, Inc.          $1,368.00                                                                           $1,368.00
Baker, Norman
124 Sandstone Bend LN
Dickinson, TX 77539-4445                    22204    9/29/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Ton, Samuel
427 Everett Ave Apt. B
Monterey Park, CA 91755                     22205    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                      22206    10/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Wines, Thalia
6601 Azorella Court
Las Vegas, NV 89149                         22207    10/1/2020    24 Hour Fitness United States, Inc.           $984.00                                                                              $984.00
Filippis, Peter De
354 State Street #5C
Brooklyn, NY 11217                          22208    10/2/2020            24 New York LLC                      $2,000.00                                                                           $2,000.00
Phillips, Lauren L
39 Bridgewood Drive
San Francisco, CA 94124                     22209    9/23/2020        24 Hour Fitness USA, Inc.                                 $858.00                                                              $858.00
Greenough, Jennifer
840 NE 91st ST
Seattle, WA 98115                           22210    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,418.40                                                                           $1,418.40
Bechdolt, Stacey
3120 E. Memorial Drive
Muncie, IN 47302                            22211    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,012.50                                                                           $1,012.50
Nguyen, Xuanlan Thi
3510 Maricopa Apt 1306
Torrance, CA 90503                          22212    10/1/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Pastor, Peter
47 Celilia Drive
Wayne, NJ 07470-4649                        22213    9/30/2020      24 Hour Fitness Holdings LLC                 $60.72                                                                               $60.72


                                                                                      Page 1411 of 1762
                                                       Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 89 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Parra, Janet
1243 prairie view dr
Las Vegas, NV 89110                        22214    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Baietti, Sarah
1414 catalpa court
Fort Collins, CO 80521                     22215    10/1/2020     24 Hour Fitness Worldwide, Inc.              $490.99                                                                              $490.99
Dickinson, Marjorie L
3049 Palm Hill Dr
Vista, CA 92084                            22216    10/1/2020        24 Hour Fitness USA, Inc.                             $173,625.67                                                          $173,625.67
SAKOVICH, ANNEKA
205 CREST DRIVE
MANHATTAN BEACH, CA 90266                  22217    10/2/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
Guan, Lei
579 JACKSON DR.
PALO ALTO, CA 94303                        22218    10/1/2020        24 Hour Fitness USA, Inc.                                  $91.98                                                               $91.98
Choi, NamHee
618 Summit Ave
Hackensack, NJ 07601                       22219    10/1/2020        24 Hour Fitness USA, Inc.                 $150.30                                                                              $150.30
Deaver, Tatiana
84 Las Quebradas Ln
Alamo, CA 94507                            22220    10/1/2020        24 Hour Fitness USA, Inc.                                 $500.00                                                              $500.00
Castro, Silvia
31995 Calle Ballentine
Temecula, CA 92592                         22221    10/1/2020    24 Hour Fitness United States, Inc.           $390.00                                                                              $390.00
Mattingly, Sharron
2370 Westminster Way
Livermore, CA 94551                        22222    10/1/2020     24 Hour Fitness Worldwide, Inc.              $598.00                                                                              $598.00
Hossain, Nowreen
33723 11th Street
Union City, CA 94587                       22223    10/1/2020        24 Hour Fitness USA, Inc.                 $566.88                                                                              $566.88
Rankine, Arlene
284 Sweeny St.
San Francisco, CA 94134                    22224    10/1/2020          24 San Francisco LLC                                   $1,000.00                                                           $1,000.00
Kunze, Allison
18918 NE 202nd Street
Woodinville, WA 98077                      22225    10/2/2020     24 Hour Fitness Worldwide, Inc.               $76.71                                                                               $76.71
Jones, Marquis
221 Grissom Street
Hercules, CA 94547                         22226    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Spears, Al
3688 Yerba Buena Ave
San Jose, CA 95121                         22227    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                             $0.00                             $49.00
White, Rosetta
766 MESA WAY
RICHMOND, CA 94805                         22228    10/1/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Vertin, Vanessa
801 Smith Rd.
Mill Valley, CA 94941                      22229    9/30/2020     24 Hour Fitness Worldwide, Inc.              $125.72                                                                              $125.72




                                                                                     Page 1412 of 1762
                                                                       Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 90 of 439


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
Dobbins, Shawn
840 Van Ness Ave. #102
San Francisco, CA 94109                                    22230    9/30/2020         24 San Francisco LLC                  $429.00                                                                              $429.00
De Carlo, Mary Ann
Seven Wilson Court
Saddle Brook, NJ 07663                                     22231    9/30/2020    24 Hour Fitness Worldwide, Inc.            $268.31                                                                              $268.31
Mackenzie
1515 SE Water Ave Suite 100
Portland, OR 97214                                         22232    10/1/2020       24 Hour Fitness USA, Inc.            $149,350.57                                                                         $149,350.57
Garcia, Juan
244 Fashion Park Place
Oxnard, CA 93033                                           22233    10/1/2020       24 Hour Fitness USA, Inc.              $2,171.21                                                                           $2,171.21
Schwary, Paula
436 Wainee Street
Lahaina, HI 96761                                          22234    10/1/2020    24 Hour Fitness Worldwide, Inc.             $96.00                                                                               $96.00
Wojnarowski, Doris Ann
7183 S Versailles Way
Aurora, CO 80016                                           22235    10/1/2020            24 Denver LLC                       $66.00                                                                               $66.00
LHR Renaissance Marketplace South LLC
Buchalter, A Professional Corporation
Brian T. Harvey
1000 Wilshire Blvd., Suite 1500
Los Angeles, CA 90017                                      22236    10/1/2020       24 Hour Fitness USA, Inc.             $41,009.44                                                                          $41,009.44
Vaccaro, Sean
208 Gibson Blvd
Apt 8
Clark, NJ 07066                                            22237    10/1/2020       24 Hour Fitness USA, Inc.              $1,000.00                                                                           $1,000.00
Sani, Ramin
221 Hawk CT
Alamo, CA 94507                                            22238    10/1/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
E. M.
909 Redwood Dr.
Richardson, TX 75080                                       22239    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $324.74                                                              $324.74
Albright, J O.
PO Box 101315
Arlington, VA 22210                                        22240    10/1/2020       24 Hour Fitness USA, Inc.                              $1,168.00                                                           $1,168.00
Coulibaly, Julie C.
1767 Via Redondo
San Lorenzo, CA 94580                                      22241    10/1/2020    24 Hour Fitness Worldwide, Inc.             $24.99                                                                               $24.99
Icon Owner Pool I West/Southwest, LLC
Singer & Levick, PC
c/o Michelle E. Shriro
16200 Addison Road, Suite 140
Addison, TX 75001                                          22242    10/1/2020       24 Hour Fitness USA, Inc.             $53,554.01                                                                          $53,554.01
Mesa Verde Associates, a California Limited Partnership
Best Best & Krieger LLP
Caroline R. Djang
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612                                           22243    10/1/2020       24 Hour Fitness USA, Inc.            $655,530.46                                                                         $655,530.46


                                                                                                   Page 1413 of 1762
                                                            Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 91 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Ominsky, David
725 Camino Concordia
Camarillo, CA 93010                             22244    10/1/2020     24 Hour Fitness Worldwide, Inc.              $118.49                                                                              $118.49
Salesforce.com, Inc.
Bialson, Bergen & Schwab
C/O Lawrence Schwab/Gaye Heck
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                            22245    10/1/2020     24 Hour Fitness Worldwide, Inc.           $38,826.49      $94,868.51                                                          $133,695.00
Pantoja Jr., David
410 E. Pinehurst Ave.
La Habra, CA 90631                              22246    10/1/2020     24 Hour Fitness Worldwide, Inc.               $35.00                                                                               $35.00
Martinez, Julian
1840 W. Whittier Blvd #74
LA Habra, CA 90631                              22247    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Hong
6181 Potrero Drive
Newark, CA 94560                                22248    10/1/2020     24 Hour Fitness Worldwide, Inc.              $330.21                                                                              $330.21
Del Carmen, Christian
PO BOX 120476
CHULA VISTA , CA 91912                          22249    10/1/2020     24 Hour Fitness Worldwide, Inc.               $62.98                                                                               $62.98
Ford, Alisha
1180 Kentwood LN Apt 602
San Leandro, CA 94578                           22250    10/1/2020              RS FIT NW LLC                    $30,000.00                                                                           $30,000.00
Mashin, Steven
3499 E Bayshore Road Spc 8
Redwood City, CA 94063-4616                     22251    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
The Sherwin-Williams Company
Lanak & Hanna, P.C.
c/o Lauren B. Stec
625 The City Drive South, Suite 190
Orange, CA 92868                                22252    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $11,850.55                                          $11,850.55
Breidenthal, Stephen
2691 Ortiz Ave
Woodland, CA 95776                              22253    10/2/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Corporate Center at Cornell Oaks Association
c/o Jones Lang LaSalle
15455 NW Greenbrier Parkway, Suite 245
Beaverton, OR 97006                             22254    10/1/2020        24 Hour Fitness USA, Inc.                $3,977.95                                                                           $3,977.95
Carrasco, Selena
1875 Dalton Dr
Milpitas, CA 95035                              22255    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Morales, Rosalinda E
5847 Hathaway Ave
Dublin, OH 43016-6723                           22256    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,039.74                                                                           $1,039.74
McNair, John
72 Peony
Irvine, CA 92618                                22257    10/1/2020    24 Hour Fitness United States, Inc.           $139.00                                                                              $139.00
Szczebak, Kerem A.
690 N. Pennsylvenia St #4
Denver, CO 80203                                22258    9/30/2020              24 Denver LLC                      $1,608.00                                                                           $1,608.00

                                                                                          Page 1414 of 1762
                                                                   Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 92 of 439


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Orozco, Jeasmin K
2200 SE 45th Ave Unit 48,
Hillsboro,, OR 97123                                   22259    10/1/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Morales, Aurelio
5947 Hathaway Ave
Dublin, OH 43016-6723                                  22260    10/1/2020    24 Hour Fitness Worldwide, Inc.            $199.95                                                                              $199.95
Nett, Matthew Lawrence
8910 NE Hazel Dell Ave.
Apt. #F-102
Vancouver, WA 98665                                    22261    10/1/2020    24 Hour Fitness Worldwide, Inc.            $416.25                                                                              $416.25
Commercial Laundry 1 dba United Laundry & Linen Co.
PO Box 366
Clifside Park, NJ 07010                                22262    10/1/2020       24 Hour Fitness USA, Inc.             $41,136.64                                                                          $41,136.64
Mayor, Kim
15-1681 1st Ave #A9
Keaau, HI 96749                                        22263    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,279.00                                                                           $1,279.00
Villarreal, Roberto
1307 N. Pearl Ave.
Compton, CA 90221                                      22264    10/1/2020    24 Hour Fitness Worldwide, Inc.            $133.00                                                                              $133.00
Robinson, Brandon
David Burstein, Esq.
Law Offices of David Burstein
9107 Wilshire Blvd., Suite # 450
Beverly Hills, CA 90210                                22265    10/1/2020       24 Hour Fitness USA, Inc.             $22,500.00                                                                          $22,500.00
Franco, Cesar
10178 Stafford St.
Rancho Cucamonga, CA 91730                             22266    10/1/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Cino, Lenora
9 Somerset Drive
11F
Suffern, NY 10901                                      22267    10/1/2020       24 Hour Fitness USA, Inc.               $200.40                                                                              $200.40
Day, Chester
333 E Valmonte Sur
Palm Springs, CA 92262                                 22268    10/1/2020       24 Hour Fitness USA, Inc.               $179.27                                                                              $179.27
Letourneau, David
7733 E. Appaloosa Trail
Orange , CA 92869                                      22269    10/1/2020    24 Hour Fitness Worldwide, Inc.             $35.00                                                                               $35.00
Precor, Inc.
20031 NE 142nd Avenue
Woodinville, WA 98072                                  22270    10/1/2020       24 Hour Fitness USA, Inc.            $762,103.14                                                                         $762,103.14
Smith, Helene
6 Pelham Court
Nanuet, NY 1095-3431                                   22271    9/30/2020    24 Hour Fitness Worldwide, Inc.            $583.00                                                                              $583.00
Ringler, Sarah
231 W Haley St
Santa Barbara, CA 93101                                22272    10/2/2020    24 Hour Fitness Worldwide, Inc.            $596.27                                                                              $596.27
Noel, Peter
20 E Central Ave
Wharton , NJ 07885                                     22273    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $3,000.00                                                           $3,000.00


                                                                                               Page 1415 of 1762
                                                                                   Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 93 of 439


                                                                                                                  Claim Register
                                                                                                               In re RS FIT NW LLC
                                                                                                               Case No. 20-11568

                                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                           Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                                    Amount                                           Amount           Amount
Nye, Alexander E
888 8th Ave, 15H
New York, NY 10019                                                     22274    10/1/2020    24 Hour Fitness Worldwide, Inc.            $349.97                                                                              $349.97
White, Timothy
766 Mesa Way
Richmond, CA 94805                                                     22275    10/1/2020    24 Hour Fitness Worldwide, Inc.            $195.00                                                                              $195.00
Winger, Harley
13654 Rockledge Drive
Victorville, CA 92392                                                  22276    9/29/2020    24 Hour Fitness Worldwide, Inc.             $53.54                                                                               $53.54
Jessica Williams individually and on behalf of all others similarly
situated
Daniel L. Keller
Keller, Fishback & Jackson LLP
28720 Canwood Street
Suite 200
Agoura Hills, CA 91301                                                 22277    10/1/2020       24 Hour Fitness USA, Inc.                $87.24                                                                               $87.24
Boyd, Stephen
16713 1/2 Ardmore Ave
Upstairs
Bellflower, CA 90706                                                   22278    10/1/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
HI TECH TILE & MARBLE
ATTN: MIKE MIZRAHI
7315 CANOGA AVENUE
CANOGA PARK, CA 91303                                                  22279    10/1/2020    24 Hour Fitness Worldwide, Inc.          $39,318.00                                                                          $39,318.00
Montroy, Hayley
6053 Vantage Ave
North Hollywood, CA 91606                                              22280    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Gordon, Matthew
4216 N. Castle Ave.
Portland, OR 97217                                                     22281    10/2/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
KABOLI, HOSSEIN
9 N SAN MARCOS RD UNIT B
SANTA BARBARA, CA 93111                                                22282    10/1/2020       24 Hour Fitness USA, Inc.               $499.92                                                                              $499.92
WINCHESTER, MICHAEL D & CHRISTOPHER
7001 FONTAINE PLACE
RANCHO CUCAMONGA, CA 91739                                             22283    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Chang, Sandra
2500 kalakaua Ave., ste.2105
Honolulu, HI 96815                                                     22284    9/30/2020    24 Hour Fitness Worldwide, Inc.            $980.10                                                                              $980.10
Bruntz, Hannah
2076 S Lincoln St
Denver, CO 80210                                                       22285    10/1/2020            24 Denver LLC                      $400.00                                                                              $400.00
Romero, Vanessa
56 Magnolia Drive
Ventura, CA 93001                                                      22286    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Larkin, Jenna
59 Sherwood Drive
East Islip, NY 11730                                                   22287    10/1/2020    24 Hour Fitness Worldwide, Inc.            $204.17                                                                              $204.17




                                                                                                               Page 1416 of 1762
                                                          Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 94 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Orenstein, Bruce
17 White Birch Ct.
New City, NY 10956                            22288    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $557.97                            $557.97
Venkatesh, Ranjini
22 Abeto
Irvine, CA 92620                              22289    10/1/2020     24 Hour Fitness Worldwide, Inc.              $126.42                                                                              $126.42
Nantel, Estrella
2202 Charter Way
San Leandro, CA 94579                         22290    10/1/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Zhang, Yufang
205 De Anza Blvd #238
San Mateo, CA 94402                           22291    10/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ball, Jeromi
5210 Southlea
Houston, TX 77033                             22292    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Sanwal, Shawn
5020 Screech Owl Creek Road
El Dorado Hills, CA 95762                     22293    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
VAN NESS POST CENTER LLC
ATTN: JOSEPH FANG
23 GEARY ST.
SUITE 1100
SAN FRANCISCO, CA 94108                       22294    9/29/2020        24 Hour Fitness USA, Inc.             $293,548.42                                                                          $293,548.42
Nguyen, Kevin
4791 Lakeshore Drive
Santa Clara, CA 95054                         22295    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tolliver, Wayne
8185 E Lowry BLVD Unit 206
Denver, CO 80230-7242                         22296    10/1/2020              24 Denver LLC                                      $1,120.00                                                           $1,120.00
Frazer, Justin
4714 215th St E
Spanaway, WA 98387                            22297    10/2/2020     24 Hour Fitness Worldwide, Inc.              $365.35                                                                              $365.35
ABP Pearl HIghlands LLC
Theodore D.C. Young
Cades Schutte LLP
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                            22298    9/30/2020        24 Hour Fitness USA, Inc.             $675,015.87                                                                          $675,015.87
Lee, Chia-Ning
19412 SE 9th Cir
Camas, WA 98607                               22299    10/1/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Kelley, Karen P
8064 E Oberlin Pl
Denver, CO 80237                              22300    9/30/2020    24 Hour Fitness United States, Inc.                          $1,543.30                                                           $1,543.30
ABP Pearl Highlands LLC
Cades Schutte LLP
Theodore D.C. Young, Esq.
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                            22301    9/30/2020        24 Hour Fitness USA, Inc.                                                                              $125,909.36         $125,909.36




                                                                                        Page 1417 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 95 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Urrea, Natalie
1559 Copper Lantern Dr.
Hacienda Heights, CA 91745                   22302    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mohr, Ray
9200 E Cherry Creek So Dr #60
Denver, CO 80231                             22303    9/30/2020        24 Hour Fitness USA, Inc.                 $623.97                                                                              $623.97
Mayes, Erick
6333 College Grove Way #4108
San Diego, CA 92115                          22304    10/1/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
FITZGERALD, JENNIFER
PO BOX 835
CARPINTERIA, CA 93014                        22305    10/2/2020     24 Hour Fitness Worldwide, Inc.              $112.99                                                                              $112.99
Nguyen, Lee Ngoc
407 S. 15th St
Renton, WA 98055                             22306    10/1/2020     24 Hour Fitness Worldwide, Inc.               $44.70                                                                               $44.70
Osborne, Rosemarie
13710 Locust Circle
Westminster, CA 92683                        22307    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Baker, Dillion
16848 W 69th Circle
Arvada, CO 80007                             22308    9/30/2020     24 Hour Fitness Worldwide, Inc.               $94.08                                                                               $94.08
HEINTZ, AMY
12020 BROKEN HILL ROAD
RENO, NV 89511-9286                          22309    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00
Handa, John
PO Box 410148
San Francisco, CA 94141-0148                 22310    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
KIDANE, WENTANA
1380 EAST 32 STREET
OAKLAND, CA 94602                            22311    10/2/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Kebede, Gulelat
6403 Guidon Court
Rocklin, CA 95765                            22312    10/2/2020     24 Hour Fitness Worldwide, Inc.              $166.00                                                                              $166.00
Lewis, Kim
P.O. Box 370554
Montara, CA 94037                            22313    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Martin, Noriko
20922 Sharmila
Lake Forest, CA 92630                        22314    10/6/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Ng, Harold
15 Knickerbocker Lane
Orinda, CA 94563                             22315    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Knapp, Marilyn
5565 Preston Oaks Rd. #182
Dallas, TX 75254                             22316    9/30/2020        24 Hour Fitness USA, Inc.                 $107.17                                                                              $107.17
Craver, Eric
2303 Denridge
Houston, TX 77038                            22317    10/1/2020     24 Hour Fitness Worldwide, Inc.              $190.52                                                                              $190.52




                                                                                       Page 1418 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21    Page 96 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lakdawala, Kush
340 5th Ave.
Half Moon Bay, CA 94019                      22318    10/1/2020     24 Hour Fitness Worldwide, Inc.             $8,250.00                                                                           $8,250.00
Moreno, Giovanna B.
14 Algonquin Avenue
Rockaway, NJ 07866                           22319    10/1/2020     24 Hour Fitness Worldwide, Inc.               $50.10                                                                               $50.10
Balleza, Raul
4629 Crenshaw Ave
Fort Worth, TX 76105                         22320    10/1/2020     24 Hour Fitness Worldwide, Inc.              $381.30                                                                              $381.30
Lopez, Anthony
1750 Grand Ave, Unit 5
Long Beach, CA 90804                         22321    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Shayer, Steve
2407 Crocus Drive
Bakersfield, CA 93311                        22322    10/1/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Mao, Austin
2847 Vila Alta Pl
Hacienda Heights, CA 91745                   22323    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Arens Electric Inc
Attn: Amy Arens
4735 So. Santa Fe Cr.
Englewood, CO 80110-6468                     22324    9/30/2020     24 Hour Fitness Worldwide, Inc.              $155.00                                                                              $155.00
Clemens, Robert
3802 Glenmeade Drive
Houston, TX 77059                            22325    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $783.00                                                              $783.00
Ubaydullah, Aliyah
415 N I St, Apt 103
Tacoma, WA 98403                             22326    10/1/2020     24 Hour Fitness Worldwide, Inc.               $26.40                                                                               $26.40
Gardner, Karen
                                             22327    10/5/2020    24 Hour Fitness United States, Inc.           $112.12                                                                              $112.12
Pacleb, Rosyl
2654 West Shadow Lane
Anaheim, CA 92801                            22328    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Nantel, Normand
2202 Charter Way
San Leandro, CA 94579                        22329    10/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Kuah , Mark
2432 Almaden Blvd.
Union City , CA 94587                        22330    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hammill, Diana
1050-182 Borregas Ave.
Sunnyvale, CA 94089                          22331    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Carrigan, Chris
3268 Travis Ave
Simi Valley, CA 93063                        22332    10/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ogawa, Landon
91-1047 Haawina Street
Kapolei, HI 96707                            22333    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00




                                                                                       Page 1419 of 1762
                                                         Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 97 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Truong, Christina
4791 Lakeshore Dr
Santa Clara, CA 95054                        22334    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Peters, Carolyn
2314B San Juan Ave
Walnut Creek, CA 94597-3050                  22335    10/1/2020    24 Hour Fitness Worldwide, Inc.            $792.00                                                                              $792.00
Latney, Rollo
7321 Linbrook Place
San Diego, CA 92111                          22336    10/2/2020    24 Hour Fitness Worldwide, Inc.          $15,642.90                                                                          $15,642.90
Pettit, Michael
13708 NW 52nd Ave
Vancouver, WA 98685                          22337    10/1/2020    24 Hour Fitness Worldwide, Inc.             $85.98                                                                               $85.98
Yu, Ying
36346 Crystal Springs Ct
Newark, CA 94560                             22338    10/1/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Laris, Roberto
1328 S CHRISTY LN
Las Vegas, NV 89142                          22339    10/2/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Sanwal, Shawn
5020 Screech Owl Creek Road
El Dorado Hills, CA 95762                    22340    10/2/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Bullen, Stuart
2007 Robinson St
Unit A
Redondo Beach, CA 90278                      22341    10/2/2020       24 Hour Fitness USA, Inc.               $699.00                                                                              $699.00
Li, Xianwu
11046 Goodwin Way NE
Seattle, WA 98125                            22342    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Nielson Jr, Walter
4425 Tropaz Lane
Tracy, CA 95377                              22343    10/1/2020    24 Hour Fitness Worldwide, Inc.            $186.52                                                                              $186.52
Roberts, Kenneth
120-11 171st Street
Jamaica Queens, NY 11434                     22344    10/1/2020           24 New York LLC                      $43.99                                                                               $43.99
McDonald, Brenda
20101 Wayne Avenue
Torrance, CA 90503                           22345    9/30/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Silva, Emiliano
1170 Willma Dr. APT B
Hollister, CA 95023                          22346    10/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Sim, Sunae
285 Pua'ehu St
Wailuku, HI 96793                            22347    10/2/2020        24 Hour Holdings II LLC                $520.00                                                                              $520.00
Larkin, Patricia
9 Connecticut Avenue
Massapequa, NY 11758                         22348    10/1/2020    24 Hour Fitness Worldwide, Inc.            $189.58                                                                              $189.58
Romero, Janelle
8250 E Harvard Avenue Apt 1202
Denver, CO 80231                             22349    10/1/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00


                                                                                     Page 1420 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21    Page 98 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Morrison, Monique
3319 Ramona St
Palo Alto, CA 94306                           22350    10/2/2020    24 Hour Fitness Worldwide, Inc.                                             $429.99                                             $429.99
Ruiz, Carmen
2065 Grand Concourse APT 110
Bronx, NY 10453                               22351    10/2/2020    24 Hour Fitness Worldwide, Inc.              $179.85                                                                            $179.85
Felan, Jessica
16151 CHADWICK CT
CHINO HILLS, CA 91709-8756                    22352    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $523.00                                                              $523.00
GP Partners, NC, LLC
c/o David Neal Stern, Esq.
Frank, Weinberg & Black, P.L.
1875 N.W. Corp. Blvd, Suite 100
Boca Raton, FL 33431                          22353    10/1/2020       24 Hour Fitness USA, Inc.            $1,769,175.00                                                                     $1,769,175.00
Warren, Wanda
2153 N. Fairview St.
Santa Ana, CA 92706                           22354    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $7,680.00                                                           $7,680.00
Chui, Rockwing
2201 Cromwell Dr
Arlington, TX 76018                           22355    10/2/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                            $400.00
Chui Wan Chau Mao, Carol
2847 villa alta place
Hacienda Heights, CA 91745                    22356    10/1/2020       24 Hour Fitness USA, Inc.                  $98.00                                                                             $98.00
Neeme, Christopher
6502 Ben Ave.
North Hollywood, CA 91606                     22357    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $132.00                                                              $132.00
Pakvis, Amanda
7672 Whispering Marsh Dr.
Las Vegas, NV 89131                           22358    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                              $500.00                            $500.00
Boyer, Kelsey
3410 Myrtle St
Evans, CO 80620                               22359    10/1/2020    24 Hour Fitness Worldwide, Inc.              $321.92                                                                            $321.92
Pollins, Barbara
PO Box10234
Pleasanton, CA 94588                          22360    10/2/2020            RS FIT NW LLC                                     $2,400.00                                                           $2,400.00
Hardin, Carma
443 Camino de las Colinas
Redondo Beach, CA 90277-6519                  22361    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $1,064.00                                                           $1,064.00
Vuong, Kiet
250 South Park Victoria Drive
Milpitas, CA 95035                            22362    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $350.00                                                              $350.00
Siemens Industry, Inc.
Stephanie Mitchell
800 North Point Parkway, Suite 450
Alpharetta, GA 30005                          22363    10/1/2020       24 Hour Fitness USA, Inc.              $68,941.66                                                                         $68,941.66
Strong, Derek
1532 Ewe Turn
Kaysville, UT 84037                           22364    10/2/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                            $449.99




                                                                                      Page 1421 of 1762
                                                          Case 20-11568-KBO        Doc 72-7        Filed 04/19/21   Page 99 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Coullahan, Delaney
20861 Shell Harbor Circle
Huntington Beach, CA 92646                    22365    10/2/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Demos, Mary Ann
5416 Biltmore Way
Fair Oaks, CA 95628                           22366    10/2/2020    24 Hour Fitness Worldwide, Inc.            $279.19                                                                              $279.19
Hassett, Sean
211 W. Temple Street, Suite 1000
Los Angeles, CA 90012                         22367    9/29/2020    24 Hour Fitness Worldwide, Inc.                            $120.00                            $60.00                            $180.00
Larkin, Patricia
9 Connecticut Avenue
Massapequa, NY 11758                          22368    10/1/2020    24 Hour Fitness Worldwide, Inc.            $189.58                                                                              $189.58
Wilson, Juliana
4200 Warbler Loop
Fremont, CA 94555                             22369    10/2/2020    24 Hour Fitness Worldwide, Inc.            $380.00                                                                              $380.00
Marquez, Sara G.
1882 Glen Ave
Pasadena, CA 91103                            22370    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Carrington, Robert
3025 Fairlands Drive
Reno, NV 89523                                22371    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $288.00                                                              $288.00
Munro, Leann C
1044 Hayer Circle
Rio Linda, CA 95673                           22372    10/1/2020    24 Hour Fitness Worldwide, Inc.          $10,224.00                                                                          $10,224.00
Hogan, David G
1069 Koko Uka Pl
Honolulu, HI 96825                            22373    10/1/2020    24 Hour Fitness Worldwide, Inc.             $81.66                                                                               $81.66
Jones , Cheryl K
23303 Colony Park Drive
Carson, CA 90745                              22374    10/1/2020    24 Hour Fitness Worldwide, Inc.             $17.62                                                                               $17.62
Byrd, Erika
7626 Skiros Way
Sacramento, CA 95823                          22375    10/2/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Hamsayeh, Jhaleh (Jennifer) G.
4299 Kingspark Drive
San Jose, CA 95136                            22376    9/30/2020       24 Hour Fitness USA, Inc.               $236.31                                                                              $236.31
Forrest, Reilly
14445 127th Ln NE unit S-15
Kirkland, WA 98034                            22377    10/2/2020       24 Hour Fitness USA, Inc.               $636.35                                                                              $636.35
Zhang, Ri
7329 SE Lois St
Hillsboro, OR 97123                           22378    10/2/2020    24 Hour Fitness Worldwide, Inc.             $86.50                                                                               $86.50
Bennett, Steven
7262 Alliance Court
San Diego, CA 92119                           22379    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $116.25                                                              $116.25
Ryba, Anthony W.
3725 30th. Street
San Diego, CA 92104                           22380    9/30/2020       24 Hour Fitness USA, Inc.               $113.97                                                                              $113.97




                                                                                      Page 1422 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 100 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Luo, Wenge
2640 E. Garvey Ave., South #201
West Covina, CA 91791                         22381    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ngo, Alysa
Lisa Dang
3444 Monte Sereno Ter.
Fremont, CA 94539                             22382    9/30/2020    24 Hour Fitness United States, Inc.          $1,440.00                                                                           $1,440.00
Cole, Linnea
8723 Washington Blvd SW
Lakewood, CA 98498-2632                       22383    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Osborne, David
1121 N Ogden St
Apt 103
Denver, CO 80218                              22384    10/1/2020              24 Denver LLC                       $116.11                                                                              $116.11
SINHA, KUNAL
5400N LAKE RD
MERCED, CA 95343                              22385    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Joseph, Debbie
43 Trestle Drive
Hayward, CA 94544-1388                        22386    9/30/2020     24 Hour Fitness Worldwide, Inc.              $183.26                                                                              $183.26
Simpson, Marsha
41 East 59th Street
Brooklyn, NY 11203                            22387    9/30/2020         24 Hour Holdings II LLC                  $330.00                                                                              $330.00
Robinson, Shawn
1271 Washington Ave. #595
San Leandro, CA 94577                         22388    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Edelman, Eduard
2270 Plumb 1st street apt.6A
Brooklyn, NY 11229                            22389    10/1/2020            24 New York LLC                                       $252.00                                                              $252.00
Avila Peraza, Jeffrey
17778 Walnut St
Hesperia, CA 92345                            22390    10/2/2020    24 Hour Fitness United States, Inc.           $148.50                                                                              $148.50
Swieca, Christopher
6973 Glagys Rd
Riverside, CA 92506                           22391    10/5/2020     24 Hour Fitness Worldwide, Inc.              $139.17                                                                              $139.17
Cervantez, Jacob
2493 Regal Dr
Union City, CA 94587                          22392    10/1/2020     24 Hour Fitness Worldwide, Inc.              $405.00                                                                              $405.00
Wang, Hengyuan
2601 McBride Lane
Santa Rosa, CA 95403                          22393    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Yukihiro, Calvin Michio
7408 W Cedar Circle
Lakewood, CO 80226                            22394    9/30/2020        24 Hour Fitness USA, Inc.                    $49.59                                                                             $49.59
Yang, Li
1490 Clearview Way
San Marcos, CA 92078                          22395    10/2/2020     24 Hour Fitness Worldwide, Inc.              $487.49                                                                              $487.49
Penn, Raina
110 126th St E
Tacoma , WA 98445                             22396    10/2/2020        24 Hour Fitness USA, Inc.                                 $511.00                                                              $511.00

                                                                                        Page 1423 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 101 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wells, Bart A
7555 Owensmouth Ave #12
Canoga Park, , CA 91303                      22397    10/1/2020    24 Hour Fitness Worldwide, Inc.             $464.99                                                                              $464.99
Olmedo, Alex
24 N. Dunning St.
Ventura, CA 93003                            22398    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Balanay, Neil
1162 Summit Oak Drive
Lake Forest, CA 92679                        22399    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $71.51                                                                            $71.51
Perez, David
159 Hedge Road
Menlo Park, CA 94025                         22400    10/2/2020    24 Hour Fitness Worldwide, Inc.             $670.00                                                                              $670.00
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         22401    10/2/2020         24 San Francisco LLC                                  $1,548.00                                                           $1,548.00
MA, KAYU
2118 MASON ST
SAN FRANCISCO, CA 94133                      22402    10/2/2020         24 San Francisco LLC                   $303.00                                                                              $303.00
Beehler, Michael J.
22110 NE 118th Circle
Brush Prairie, WA 98606                      22403    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $728.45                                                              $728.45
Hansen, Lonnie
6113 So. Dee Park Dr.
Taylorsville, UT 84129                       22404    9/30/2020       24 Hour Fitness USA, Inc.               $1,260.00                                                                           $1,260.00
Teng, Meiqin
220 Lombard Street, Apt. 317
San Francisco, CA 94111                      22405    10/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Maglangit Jr, Daniel A
91-1034 Ft Weaver Rd
Ewa Beach, HI 96706                          22406    10/1/2020       24 Hour Fitness USA, Inc.                $848.13                                                                              $848.13
Williamson, Juhee Lee
9222 Brian Drive
Vienna, VA 22180                             22407    9/30/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Lee, Linda
6307 SW Orchid Dr.
Portland, OR 97219                           22408    10/1/2020       24 Hour Fitness USA, Inc.               $4,435.00                                                                           $4,435.00
Pascual, Edward
15024 Long View Dr.
Fontana, CA 92337                            22409    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Nagrani, Priya N
36094 Forestwood Drive
Newark, CA 94560                             22410    10/1/2020       24 Hour Fitness USA, Inc.                                                                $1,460.00                          $1,460.00
Torrico, Mario
2548 sparkling water ct.
Palmdale, CA 93550-4611                      22411    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
La Tour III, Larry
766 Mesa Way
Richmond, CA 94805                           22412    10/1/2020    24 Hour Fitness Worldwide, Inc.             $245.00                                                                              $245.00


                                                                                     Page 1424 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 102 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Raymond, Patrick A.
1109 Teakwood Trl.
Pflugerville, TX 78660                      22413    10/1/2020       24 Hour Fitness USA, Inc.                               $1,680.00                                                           $1,680.00
Nguyen, Steven
4791 LAKESHORE DR
SANTA CLARA, CA 95054                       22414    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Lara, Maria
908 W. Myrrh St.
Compton, CA 90220                           22415    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Parillo, Melany
10415 Byron Ave
Oakland, CA 94603                           22416    10/2/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Rodriguez, Ma del Carmen
930 N Unruh Ave Apt 19
La Puente, CA 91744                         22417    10/2/2020    24 Hour Fitness Worldwide, Inc.             $231.91                                                                              $231.91
Xie, Shawn
2012 Arctic St
San Leandro, CA 94577                       22418    10/1/2020    24 Hour Fitness Worldwide, Inc.             $323.00                                                                              $323.00
Wysocki, Patryk
1215 Olympic Circle
Green Acres, FL 33413                       22419    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Cervantez, Jose
2493 Regal Dr
Union City, CA 94587                        22420    10/1/2020    24 Hour Fitness Worldwide, Inc.             $567.00                                                                              $567.00
Yarchin, Ashley
4017 Travis Street
Dallas, TX 75204                            22421    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $67.65                                                                            $67.65
Mason, Yaris C
303 Plainfield Avenue
Apt B5
Edison, NJ 08817                            22422    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $923.91                                             $923.91
SALESFORCE.COM, INC.
c/o Lawrence Schwab/Gaye Heck
Bialson, Bergen & Schwab
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                        22423    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                           $29,669.30          $29,669.30
Wachowicz, Eva
507 Pine Bluff Dr
Friendswood, TX 77546                       22424    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $83.11                                                                            $83.11
Hamilton, Shannon
10001 Miller St.
Westminster, CO 80021                       22425    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Worrall, Jessica
11811 Quarter Horse Court
Oakton, VA 22124                            22426    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Quezada, Jennifer
15625 Ramona Drive
Fontana, CA 92336                           22427    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                    Page 1425 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 103 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stretch, Kimberli
2120 W. Lemhi Circle
Boise, ID 83705                               22428    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Le, Mong
16068 Rue Cir
Fountain Valley, CA 92708                     22429    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Ferrara, Teresa
590 Farrington Hwy 524-267
Kapolei, HI 96707                             22430    10/2/2020    24 Hour Fitness Worldwide, Inc.             $451.44                                                                              $451.44
Franklin, Wendy
1520 Harvest Loop
Folsom, CA 95630-5333                         22431    10/1/2020    24 Hour Fitness Worldwide, Inc.             $456.53                                                                              $456.53
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                          22432    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $89.67                                                                            $89.67
Ruiz, Genaro
6503 Millux Ave
Pico Rivera, CA 90660                         22433    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $1.00                                                                             $1.00
Liu, James
3272 Traviata Pl
San Jose, CA 95117                            22434    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Artigas, Paula
6612 Ariock Cove
Austin, TX 78739                              22435    10/1/2020    24 Hour Fitness Worldwide, Inc.             $397.22                                                                              $397.22
Fuhs, Jennifer
13032 Triumph Dr
Poway, CA 92064                               22436    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Bocek, Juan L.
1302 Cambridge Drive
Friendswood, TX 77546                         22437    10/1/2020       24 Hour Fitness USA, Inc.             $30,000.00                                                                           $30,000.00
FORDHAM, REGINA P
102-51 186 STREET
HOLLIS, NY 11413                              22438    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Arreola, Isabel J
14284 Caryn Circle
Fontana, CA 92336                             22439    10/1/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Aker, Eric
2439 South Dr
Santa Clara, CA 95051-1250                    22440    10/2/2020       24 Hour Fitness USA, Inc.                                $150.00                                                              $150.00
Chen, Jessica
1630 S. Glendora Ave.
Glendora, CA 91740                            22441    10/1/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Statham, Rhonda
Mark J. Berumen
Berumen Law Firm, PC
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                       22442    10/2/2020       24 Hour Fitness USA, Inc.            $951,195.22                                                                          $951,195.22




                                                                                      Page 1426 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 104 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Reagan Electric, LLC
Attn: John R. Smith
8743 Doves Fly Way
Laurel, MD 20723-1247                         22443    10/1/2020       24 Hour Fitness USA, Inc.             $19,612.50        $4,020.00                                                          $23,632.50
Tran, Shawna
3216 Ravenswood Way
San Jose, CA 95148                            22444    10/2/2020       24 Hour Fitness USA, Inc.               $1,250.00                                                                           $1,250.00
Ortega, Roxanna
2412 Haller Street
San Diego, CA 92104                           22445    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Meyer, Marcus Clinton
27302 Becedas
Mission Viejo, CA 92691                       22446    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $38.60                                                                            $38.60
Weiss, Gayle K.
6000 19th Street North
Arlington , VA 22205                          22447    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,092.00                                                           $1,092.00
Teal, David Laurence
110 Lafayette Avenue
Hayward, CA 94544                             22448    10/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Venkatesh, Ranjini
22 Abeto
Irvine, CA 92620                              22449    10/1/2020    24 Hour Fitness Worldwide, Inc.             $126.42                                                                              $126.42
Reyna, Rachel
1228 S Almond Ave.
Ontario, CA 91762                             22450    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
He, Lili
4708 Deer Valley Lane
Richardson, TX 75082                          22451    10/1/2020    24 Hour Fitness Worldwide, Inc.             $336.37                                                                              $336.37
Sun, Guifeng
20345 Via Almeria
Yorba Linda, CA 92887                         22452    9/30/2020       24 Hour Fitness USA, Inc.                    $66.00                                                                            $66.00
Coe, Darl
720 Patio St.
Aubrey, TX 76227                              22453    10/1/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Sakura, Mark
115 Lucca Dr.
South San Francisco, CA 94080                 22454    10/2/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
AJ a minor Alene Jenner a parent
21812 Oceanbreeze Ln
Huntington Beach, CA 92646                    22455    10/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Moreno, Giovanna
14 Algonquin Avenue
Rockaway, NJ 07866                            22456    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $50.10                                                                            $50.10
Leget, Ariel
27 Marvin Lane
Piscataway, NJ 08854                          22457    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $85.28                                                                            $85.28
Tran, Shawna
3216 Ravenswood Way
San Jose, CA 95148                            22458    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,250.00                                                                           $1,250.00


                                                                                      Page 1427 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 105 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Wang, Song
36684 Capistrano Dr.
Fremont, CA 94536                           22459    10/1/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Braithwaite, Cameron
4888 E Willow Brook Circle
Eden, UT 84310                              22460    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Brown, Kevin
1907 Boys Republic Drive
Chino Hills, CA 91709                       22461    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Ludka, Viktoriya
3233 SE 122nd Ave Apt A
Portland, OR 97236                          22462    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $35.84                                                                            $35.84
Clark, Kevin
6702 Gold Moss Cv
Austin, TX 78745                            22463    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $150.00                                                              $150.00
Harris, Teresa
9D Queen Victoria Way
Chester, MD 21619                           22464    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $499.98                                                              $499.98
Radle, Dean
159 Luben Lane
Arcadia, CA 91006                           22465    10/1/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00
Jones, Monik C
12627 S Halo Dr
E Rancho Dominguez, CA 90221-1828           22466    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $25.20                                                                            $25.20
Heilman, GD
Gale Heilman
16835 Algonquin Street, #156
Huntington Beach, CA 92649                  22467    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $801.34                                                              $801.34
Tiburzi, Regina A
3 Honey Lane
East Northport , NY 11731                   22468    10/1/2020    24 Hour Fitness Worldwide, Inc.              $499.99                                                                             $499.99
Plascencia, Isabella
16372 Canon Ln.
Chino Hills, CA 91709                       22469    10/2/2020    24 Hour Fitness Worldwide, Inc.                              $67.08                                                               $67.08
Trillana, Dennis
1905 E San Bernardino Ave
San Bernardino , CA 92408                   22470    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $91.00                                                                            $91.00
Jarosz, Lukasz
114 Lincoln Ave
Colonia, NJ 07067-4048                      22471    10/1/2020    24 Hour Fitness Worldwide, Inc.              $337.53                                                                             $337.53
Mendivil, Cecilia
3701 Ben Street
San Diego, CA 92111                         22472    10/1/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Sunshine MZL LLC
c/o KPR
Josh Katz
254 W. 31st Street
4th Floor
New York, NY 10001                          22473    10/1/2020       24 Hour Fitness USA, Inc.            $2,531,901.50                                                                      $2,531,901.50


                                                                                    Page 1428 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 106 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Chao, Fey
7742 Sweetbrier Way
Sacramento, CA 98532                        22474    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Fleming, Brittany
22995 Lava Way
Nuevo, CA 92567                             22475    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $941.99                                                              $941.99
Leaf, Valerie A
6219 23rd Ave NE
Seattle, WA 98115                           22476    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,426.90                                                                           $1,426.90
Havenner, Briana
6007 Lewis Street
Arvada, CO 80004                            22477    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Ngo, Jennifer R.
7621 Telfer Way
Sacramento, CA 95823                        22478    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $2,000.00                          $2,000.00
SANCHEZ, VICENTE S
790 LOCKHAVEN DR
PACIFICA, CA 94044                          22479    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Baird, Rick
804 W Shadow Wood Dr
Murray, UT 84123                            22480    10/1/2020    24 Hour Fitness Worldwide, Inc.             $531.75                                                                              $531.75
Wysocki, Patryk
1215 Olympic Circle
Green Acres, FL 33413                       22481    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Rezaii, Mohammad Garakani
19061 Austin Way
Saratoga, CA 95070                          22482    10/1/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Kanczewski, Kathryn
7 Wren Place
Pompton Plains, NJ 07444                    22483    10/1/2020    24 Hour Fitness Worldwide, Inc.             $372.05                                                                              $372.05
Katsura, Chris
1217 11th Pl
Hermosa Beach, CA 90254                     22484    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $21.00                                                                            $21.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                         22485    10/1/2020       24 Hour Fitness USA, Inc.               $1,909.00                                                                           $1,909.00
Sandoval-Artigas, Yolanda
6612 Ariock Cove
Austin, TX 78739                            22486    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Murad, Jack
5749 Stonecrest Drive
Agoura Hills, CA 91301                      22487    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Fathollahi, Yadollah
1499 Asterbell Drive
San Ramon, CA 94582                         22488    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.99                            $699.99
Cowger, Lydia
636 Hewitt ST
San Fernando, Ca 91340                      22489    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                    Page 1429 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 107 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Alcala, Mary
5030 W 16th St
Santa Ana, CA 92703                          22490    10/1/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Ansari, Nahid
275 Wallis Street
Pasadena, CA 91106                           22491    10/1/2020    24 Hour Fitness Worldwide, Inc.             $380.87                                                                              $380.87
Shcherbakov, Denis
504 Vine St Apt C2
Elizabeth , NJ 07202                         22492    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $495.12                                                              $495.12
Akbarut, Rasheed
275 Wallis Street
Pasadena, CA 91106                           22493    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.87                                                                              $400.87
Wilson-McFarland, Janet
5836 Sassa St.
Las Vegas, NV 89130                          22494    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Hickey, Patrick T.
32307 Old Grove Ct
Winchester, CA 92596                         22495    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,330.00                                                                           $1,330.00
Hammond, John
4622 Still Springs Dr.
Humble, TX 77346                             22496    10/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Reich, Thomas
2500 El Camino Real Apt. 419
Palo Alto, CA 94306                          22497    10/1/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Schneider, David Paul
6530 Salizar Street
San Diego, CA 92111-3242                     22498    10/1/2020    24 Hour Fitness Worldwide, Inc.             $174.99                                                                              $174.99
Schneider, David Paul
6530 Salizar Street
San Diego, CA 92111-3242                     22499    10/1/2020    24 Hour Fitness Worldwide, Inc.             $174.99                                                                              $174.99
Spencer, Rachel
PO Box 523
Rancho Cucamonga, CA 91729                   22500    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $70.00                                                               $70.00
Long, Jason Daniel
2724 Federal Blvd Unit 4
Denver, CO 80211                             22501    10/1/2020       24 Hour Fitness USA, Inc.                $864.00                                                                              $864.00
Urrea, Yolanda O.
1559 Copper Lantern Dr.
Hacienda Heights, CA 91745                   22502    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Sims, Elma Jean
1213 Crest Ridge Dr.
Glenn Heights, TX 75154-0138                 22503    10/1/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
The Joanthony Lanard McGee Estate
Jo Ali Tr
3839 McKinney Avenue
155-2205
Dallas, TX                                   22504    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $649.36            $0.00                                             $649.36
Yeager, Andrea L
PO Box 1634
Spring Valley, CA 91977                      22505    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $44.99                                                                            $44.99

                                                                                     Page 1430 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 108 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Snyder, Briana
4133 Redwood Ave Unit 3030
Los Angeles, CA 90066                       22506    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Gaitan, Paul Michael
10931 Kane Ave
Whittier, CA 90604                          22507    10/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Snider, Aree
24736 1/2 4th St.
San Bernardino, CA 92410                    22508    10/1/2020    24 Hour Fitness Worldwide, Inc.             $142.90                                                                              $142.90
Alcala, Michael G
2227 N Broadway #A
Santa Ana, CA 92706                         22509    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Mazumdar, Adnan
1825 Racquet Ct
North Lauderdale, FL 33068                  22510    10/1/2020    24 Hour Fitness Worldwide, Inc.             $143.95                                                                              $143.95
Turner, Yvette
5391 Old Stage Highway
Smithfield, VA 23430                        22511    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $63.98                                                               $63.98
Foist, Brian L.
17182 Cobra Lane
Huntington Beach, CA 92647                  22512    10/2/2020    24 Hour Fitness Worldwide, Inc.            $7,171.58                                                                           $7,171.58
Nguyen, Nga T
P.O. Box 401352
Hesperia, CA 92340-1352                     22513    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,012.20                                                           $1,012.20
Herrick, Kara M
574 Bob Way
Ripon, CA 95366-9587                        22514    10/1/2020    24 Hour Fitness Worldwide, Inc.            $2,079.00                                                                           $2,079.00
Contreras, Daniel
1402 Tam O Shanter
Ontario, CA 91761                           22515    10/2/2020       24 Hour Fitness USA, Inc.                $408.32                                                                              $408.32
Imperial, Xavier
94-294 Lupua Place
Mililani, HI 96789                          22516    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,840.95                                                                           $1,840.95
Baksh, Zaleela
1050 SW 100th ter
Pembroke Pines, FL 33025                    22517    10/1/2020    24 Hour Fitness Worldwide, Inc.             $321.00                                                                              $321.00
Diaz, Priscilla
714 1/2 N. Avenue 57
Highland Park, CA 90042                     22518    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
TAMAYO, MARY ANN
25921 DOLLAR STREET
HAYWARD, CA 94544                           22519    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,596.00                          $1,596.00
Elliot Jr., Malcolm Malik
2715 Applewood Drive
Ontario, CA 91761                           22520    10/1/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Wong-Martinez, Amy
1335 Cresthaven Drive
Pasadena, CA 91105                          22521    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                    Page 1431 of 1762
                                                       Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 109 of 439


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Tiffany, Josephine
630 Masselin Ave
Apt #308
Los Angeles, CA 90036                       22522    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $400.00                            $400.00
Mashek, Pamela
c/o Andrea Reese
348 Cayden Way
Cantonment, FL 32533                        22523    10/2/2020    24 Hour Fitness Worldwide, Inc.           $374.96                                                                              $374.96
Wang, Janet
3314 Cowper Street
Palo Alto, CA 94306                         22524    10/1/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Salehikasaei, Parvin
2494 Henry Ave
Pinole, CA 94564                            22525    10/1/2020    24 Hour Fitness Worldwide, Inc.           $900.00                                                                              $900.00
Warner, Patricia
2949 Mobley St
San Diego, CA 92123                         22526    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $72.00                                                               $72.00
Snyder, Nathan
2601 McBride Ln. #96
Santa Rosa, CA 95403                        22527    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,621.96                                                                           $1,621.96
Pierga, Kelly
1208 Falconcrest Blvd
Apoka, FL 32712                             22528    10/1/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Lakdawala, Jyoti K
340 5th Ave.
Half Moon Bay, CA 94019                     22529    10/1/2020    24 Hour Fitness Worldwide, Inc.          $7,870.00                                                                           $7,870.00
PATTON, TERESA
2115 LAKE FORK LN
LITTLE ELM, TX 75068                        22530    9/29/2020    24 Hour Fitness Worldwide, Inc.           $155.30                                                                              $155.30
Lim, Jean
14913 NE 74th Court
Redmond, WA 98052                           22531    10/1/2020    24 Hour Fitness Worldwide, Inc.           $189.38                                                                              $189.38
NIECESTRO, PAULA S
1525 - 209TH AVE NE
SAMMAMISH, WA 98074                         22532    10/1/2020    24 Hour Fitness Worldwide, Inc.              $39.60                                                                             $39.60
Pierga, Kelly
1208 Falconcrest Blvd
Apopka, FL 32712                            22533    10/1/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
LEWIS, ALEXA
2345 CLEMENT ST, APT B
SAN FRANCISCO, CA 94121                     22534    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $107.50                            $107.50
Denning, Barbara
7038 Eveningsong Dr
Huntington Beach, CA 92648                  22535    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,358.63                                                                           $1,358.63
Shakya, Rozyl
112 Noriega Street
San Francisco, CA 94122                     22536    10/1/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Pearl, Carole A
11886 Pyxis Cir
Rancho Cordova, CA 95742                    22537    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00

                                                                                    Page 1432 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 110 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hopper, Julie Marie
PO Box 98
Gladstone, OR 97027                          22538    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $93.98                                                               $93.98
Ackerman, Ellen
7009 Quartermile Ln
Dallas, TX 75248                             22539    9/30/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Yuan, Jinqiu
17616 Caliente Place
Cerritos, CA 90703                           22540    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,116.14                                                                           $1,116.14
Miller, Jason
9528 Grapefruit Ave
 Hesperia , Ca 92345                         22541    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kumar, Keith
1148 Nimitz Drive
Daly City, CA 94015                          22542    10/2/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Russo, Christine
21324 Nashville Street
Chatsworth, CA 91311                         22543    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Ferris, James
6338 Sullivan Ave
San Diego , CA 92114-4226                    22544    10/2/2020     24 Hour Fitness Worldwide, Inc.              $119.97                                                                              $119.97
Wells, Bart A
7555 Owensmouth Ave #12
Canoga Park, CA 91303                        22545    10/1/2020     24 Hour Fitness Worldwide, Inc.              $464.99                                                                              $464.99
Larkin, Thomas
9 Connecticut Avenue
Massapequa, NY 11758                         22546    10/1/2020     24 Hour Fitness Worldwide, Inc.              $189.58                                                                              $189.58
White, Pamela
3875 Marcy St
Mohegan Lake, NY 10547                       22547    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Furman, Victoria
2980 Van Sansul Ave, #5
San Jose, CA 95128                           22548    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rodriguez, Ma del Carmen
930 N Unruh Ave Apt19
La Puente, CA 91744                          22549    10/2/2020     24 Hour Fitness Worldwide, Inc.              $231.91                                                                              $231.91
Battle, Anyesha
134-32 232nd Street
Queens, NY 11413                             22550    10/2/2020            24 New York LLC                          $92.38                                                                             $92.38
Shon, Don
25041 Woodward Ave #C
Lomita, CA 90717                             22551    10/2/2020     24 Hour Fitness Worldwide, Inc.              $629.99                                                                              $629.99
Held, Hilda
900 Saturn Dr #701
Colorado Springs, CO 80905                   22552    10/2/2020     24 Hour Fitness Worldwide, Inc.              $878.78                                                                              $878.78
Boxer, Karen
171 E. 3rd Ave., #511
Salt Lake City, UT 84103                     22553    10/2/2020        24 Hour Fitness USA, Inc.                $2,300.00                                                                           $2,300.00




                                                                                       Page 1433 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 111 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Villada Garcia, Julie Alejandra
400 Melrose Ave E
Apt 302
Seattle, WA 98102                             22554    10/1/2020     24 Hour Fitness Worldwide, Inc.              $125.71                                                                              $125.71
Pantoja, James
1262 N Hill Ave.
Pasadena, CA 91104                            22555    10/2/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                           22556    9/28/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Anderson, April
149 Castro St, Apt 2
San Francisco , CA, 94114                     22557    10/2/2020        24 Hour Fitness USA, Inc.                 $599.98                                                                              $599.98
Punzalan, Medina
1420 Butterfield Ave
San Dimas, CA 91773                           22558    10/2/2020     24 Hour Fitness Worldwide, Inc.              $459.00                                                                              $459.00
Henry, Araya
3340 Bailey Avenue Apt. 17F
Bronx, NY 10463                               22559    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,536.00                                                                           $1,536.00
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                          22560    10/2/2020            24 New York LLC                       $749.90                                                                              $749.90
Bunetta, Michael
29282 Dean Street
Laguna Niguel, CA 92677                       22561    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wienert, John
13913 Canterbury Castle Drive
Charlotte, NC 28273                           22562    10/2/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Pradhan, Nirvan
220 N. Curtis Way
Anaheim, CA 92806                             22563    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Black, Sean
914 Valetta Flat Ave
Las Vegas, NV 89183                           22564    10/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Klaric, Lesly
879 NW 99th Ave
Plantation, FL 33324                          22565    10/6/2020        24 Hour Fitness USA, Inc.                $1,631.76                                                                           $1,631.76
Santo, Angela Elizabeth
9748 Spruce Court
Cypress, CA 90630                             22566    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Ardaryan, Armine
                                              22567    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hortsch, John M
765 Olney St SE
Aumsville, OR 97325                           22568    10/1/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Almalla, Mohammad
3645 Oakfield Drive
Sherman Oaks, CA 91423                        22569    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.61                                                                             $79.61




                                                                                        Page 1434 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 112 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Carr, Benjamin
25 Charles Samuel Way
Wrentham , MA 02093                            22570    10/2/2020       24 Hour Fitness USA, Inc.                $601.74                                                                              $601.74
Kannan, Kavitha
6213 Main Branch Rd
San Ramon, CA 94582                            22571    10/2/2020    24 Hour Fitness Worldwide, Inc.             $582.00                                                                              $582.00
Kennedys CMK
David M. Kupfer, Esq.
P.O. Box 650
Basking Ridge, NJ 07920                        22572    10/2/2020           24 New York LLC                     $5,601.50                                                                           $5,601.50
Palacio, Sharon
6773 Aster Ct
Chino , CA 91710                               22573    10/2/2020       24 Hour Fitness USA, Inc.                $563.00        $3,025.00                                                           $3,588.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         22574    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Breanna Franco and Ronnie Montes
10400 Arrow Route
Apartment 21-01
Rancho Cucamonga , CA 91730                    22575    10/6/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Akhunov, Ildar
(925) 420-7777
mealwayslucky@gmail.com
                                               22576    10/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ocuma, Juliet
2237 Branden Street, #2
Los Angeles, CA 90026                          22577    10/2/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Husain, Nauman
3724 Gildas Path
Pflugerville, TX 78660                         22578    10/2/2020       24 Hour Fitness USA, Inc.                $291.67                                                                              $291.67
Mao, Karry
2847 Villa Alta Place
Hacienda Heights, CA 91745                     22579    10/2/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Welscher, Craig
The Welscher Martinez Law Firm
1111 North Loop West, Ste 702
Houston , TX 77008                             22580    10/6/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Sholokhova, Lyudmila
2928 West 5th Street, Apt. 3H
Brooklyn, NY 11224                             22581    10/2/2020       24 Hour Fitness USA, Inc.                $900.00                                                                              $900.00
Schwartz, Caryn
435 HAYES ST APT 33
SAN FRANCISCO, CA 94102                        22582    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Kitazawa, Tomoyo
805 Bancroft Ave.
San Leandro, CA 94577                          22583    10/2/2020       24 Hour Fitness USA, Inc.                    $27.98                                                                            $27.98
Bailon, Claire
38 Stonecreek Dr.
American Canyon, CA 94503                      22584    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $52.48                                                                            $52.48

                                                                                       Page 1435 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 113 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hopf, Taylor T
137 Lockwood Ave
Woodbridge, NJ 07095                           22585    10/1/2020    24 Hour Fitness Worldwide, Inc.              $129.67                                                                             $129.67
Amador, Andrew
993 Wynn Circle
Livermore, CA 94550                            22586    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Taylor, Soraya
Berumen Law Firm, P.C.
Mark J. Berumen
13611 E. 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                        22587    10/2/2020       24 Hour Fitness USA, Inc.             $813,666.13                                                                         $813,666.13
Chen, Sarah
3905 Dry Creek Drive
Austin, TX 78731                               22588    10/2/2020       24 Hour Fitness USA, Inc.                                $876.00                                                              $876.00
AVG Austin L.P.
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22589    10/2/2020       24 Hour Fitness USA, Inc.            $1,368,280.05                                                          $0.00       $1,368,280.05
AVG Partners
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22590    10/2/2020       24 Hour Fitness USA, Inc.             $157,500.00     $34,457.14                                                          $191,957.14
Matson, Kari
2545 E 3210 S
Salt Lake City, UT 84109                       22591    10/2/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                             $100.00
Nelson, Joy
130-04 232nd St
Laurelton, NY 11413                            22592    10/4/2020           24 New York LLC                     $1,848.00                                                                           $1,848.00
Sharp, George
10915 Greengate Lane SW
Lakewood, WA 98498                             22593    10/1/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Tang, Benny
34156 O'Neil Terrace
Fremont, CA 94555                              22594    9/30/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Talbert, Chelsea
1306 E 49th St
Tacoma, WA 98404                               22595    9/30/2020    24 Hour Fitness Worldwide, Inc.              $103.56                                                                             $103.56
Natale, Frank Peter
1300 Barbis Way
Concord, CA 94518-1218                         22596    10/2/2020         24 San Francisco LLC                                   $645.00          $645.00          $645.00                          $1,935.00
Lee, Norman
7445 NE Shaleen
Hillsboro, OR 97124                            22597    10/1/2020       24 Hour Fitness USA, Inc.                 $429.00                                                                             $429.00
Spence, Christina H
680 Hawthorne Drive
Tiburon, CA 94920                              22598    10/2/2020    24 Hour Fitness Worldwide, Inc.          $125,000.00                                                                         $125,000.00
Lee, Yuen Han
4501 Capewood Terrace
Fremont, CA 94538                              22599    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                                                              $300.00

                                                                                       Page 1436 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 114 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Griffin, Kimberly D
2569 Park Blvd. T105
Palo Alto, CA 94306                          22600    10/2/2020       24 Hour Fitness USA, Inc.                             $616,161.79                                                         $616,161.79
Acevedo, Armando
55 Evelyn Pl
Apt 5D
Bronx, NY 10468                              22601    10/2/2020    24 Hour Fitness Worldwide, Inc.             $179.94                                                                              $179.94
Parillo, Melany
10415 Byron Ave
Oakland, CA 94603                            22602    10/2/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Jackson, Jon Kimball
1011 Maple Run Dr
Spring, TX 77373                             22603    10/2/2020       24 Hour Fitness USA, Inc.                              $12,270.00                                                          $12,270.00
Le, Minh Q
23122 Carlow Road
Torrance, CA 90505-5354                      22604    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Greene, Eric
2089 Fuller Rd
Colorado Springs, CO 80920                   22605    10/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Thibodeaux, Desiree J
10007 Carlow Ln
La Porte, TX 77571                           22606    9/30/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                                                               $0.00
Song, Audrey
1646 Stanford
Irvine, CA 92612                             22607    10/2/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                         22608    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $75.07                                                                            $75.07
Lee, Kyoo J
3143 Knowland Ave
Oakland, CA 94619                            22609    10/5/2020         24 San Francisco LLC                       $49.00                                                                            $49.00
Holland, Antionette
296 Malcolm Drive
Richmond, CA 94801                           22610    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,794.70       $1,794.70        $1,794.70                          $5,384.10
Espinoza, Feliciano
3341 NE 57th Ave #10
Vancouver, WA 98661                          22611    10/6/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Schaefer, Ted
5342 Yarwell Dr.
Houston, TX 77096                            22612    10/2/2020       24 Hour Fitness USA, Inc.                                $888.02                                                              $888.02
Medina, Arturo
15118 Western Skies Drive
Houston, TX 77086                            22613    10/1/2020    24 Hour Fitness Worldwide, Inc.             $432.99                                                                              $432.99
Nguyen, Vinh
4317 Boston Ave.
San Diego, CA 92113                          22614    10/6/2020    24 Hour Fitness Worldwide, Inc.             $114.00                                                                              $114.00
Harris, Richard Harti
P.O. Box 726
Vista, CA 92085                              22615    10/2/2020    24 Hour Fitness Worldwide, Inc.             $785.45                                                                              $785.45


                                                                                     Page 1437 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 115 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Dominguez, Marielle
16804 View Park Ave.
Bellflower, CA 90706                          22616    10/2/2020       24 Hour Fitness USA, Inc.                $174.96                                                                              $174.96
Li, Mingqi
1324 216th Ave NE
Sammanish, WA 98074                           22617    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,029.00                                                                           $1,029.00
Beadling, Jacqueline
929 Jefferson Ave
Rahway, NJ 07065                              22618    10/2/2020    24 Hour Fitness Worldwide, Inc.             $593.38                                                                              $593.38
Boland, Jenny
11651 N Arnicas Ct
Hayden, ID 83835                              22619    10/2/2020    24 Hour Fitness Worldwide, Inc.             $249.50                                                                              $249.50
Kumar, Tuhin
5705 Canfield Way
Chino Hills, CA 91709                         22620    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ibarra, Nicole M
3522 2nd Avenue
Sacramento, CA 95817                          22621    10/2/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Berger, Clarissa
7356 Juncus Court
San Diego, CA 92129                           22622    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Thompson, Ian
1232 Fairway Drive
El Sobrante, CA 94803                         22623    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ruiz, Melissa
2574 Spinnaker Ave
Port Hueneme, CA 93041                        22624    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Schmeidler, Dina
1111 South Corning Street, Apt. 305
Los Angeles, CA 90035                         22625    10/2/2020    24 Hour Fitness Worldwide, Inc.          $18,181.00                                                                           $18,181.00
Tistadt, Charles W.
8723 NE Rockspring St.
Hillsboro, OR 97006                           22626    10/1/2020    24 Hour Fitness Worldwide, Inc.             $516.00                                                                              $516.00
Casimir, Kayla
206-16 86th Rd 3B
Queens Village , NY 11427                     22627    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,890.00                                                                           $2,890.00
Odemis, Merve
12 Adelante
Irvine, CA 92614                              22628    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,760.68                                                           $1,760.68
Charlesworth, Jillian
1271 w Cerritos #79
Anaheim, CA 92802                             22629    10/2/2020           24 New York LLC                          $90.00                                                                            $90.00
Gwynn, Mark Bernard
2909 NE 165th Ave
Vancouver, WA 98682                           22630    10/2/2020       24 Hour Fitness USA, Inc.                $589.57                                                                              $589.57




                                                                                      Page 1438 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 116 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Guthrie, MaryAnn
Berumen Law Firm, PC
Mark J. Berumen
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                      22631    10/2/2020     24 Hour Fitness Worldwide, Inc.           $300,000.00                                                                         $300,000.00
Powell, Katie
10713 S Dimple Dell Drive
Sandy , UT 84092                             22632    10/2/2020     24 Hour Fitness Worldwide, Inc.               $899.80                                                                             $899.80
Lee, Eun Young
4037 Larwin Ave
Cypress, CA 90630                            22633    10/2/2020        24 Hour Fitness USA, Inc.                  $210.97                                                                             $210.97
Johnson, Jason
5056 College View Ave.
Los Angeles, CA 90041                        22634    10/2/2020        24 Hour Fitness USA, Inc.                    $82.19                                                                             $82.19
COLE, DAVID A.
C/O DARLING & WILSON, PC
1626 19TH ST., SUITE 23
BAKERSFIELD, CA 93301                        22635    10/2/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Wigington, Brenda Gail
16048 Abajo Circle
Fountain Valley, CA 92708                    22636    10/1/2020    24 Hour Fitness United States, Inc.            $349.00                                                                             $349.00
Lum, Mark
24427 Park St
Torrance, CA 90505                           22637    10/2/2020        24 Hour Fitness USA, Inc.                    $28.58                                                                             $28.58
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22638    10/2/2020        24 Hour Fitness USA, Inc.             $2,097,092.78   $401,613.75                                                        $2,498,706.53
Williams, Steven A.
717 Kerwin Ct
Wylie, TX 75098                              22639    10/1/2020     24 Hour Fitness Worldwide, Inc.               $160.68                                                                             $160.68
Sone, Mieko
8150 Warren Ct
Granite Bay, CA 95746                        22640    10/2/2020     24 Hour Fitness Worldwide, Inc.               $135.00                                                                             $135.00
Rezai, Lauren
2696 Antonio Drive
Camarillo, CA 93010                          22641    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Harris, Claire
100 DeHaven Dr, Apt 304
Yonkers, NY 10703                            22642    10/1/2020     24 Hour Fitness Worldwide, Inc.               $143.00                                                                             $143.00
Morton, Laquantis Shonte
Laquantis Morton
6720 Heritage Grande Apt 3107
Boynton Beach, FL 33437                      22643    10/2/2020     24 Hour Fitness Worldwide, Inc.               $134.79                                                                             $134.79
Suarez, Justin
1726 Bear Bay Cove
Orlando, FL 32824                            22644    10/2/2020     24 Hour Fitness Worldwide, Inc.               $168.11                                                                             $168.11




                                                                                       Page 1439 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 117 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Iannarelli, Elisabeth
3262 Elizabeth Street Apt 4
Miami, FL 33133                              22645    10/2/2020     24 Hour Fitness Worldwide, Inc.              $191.00                                                                              $191.00
Yen, Sophia
9101 Arcadia Avenue
San Gabriel, CA 91775                        22646    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pilipenko, Valeri I
7000 Hawaii Kai Dr. #3406
Honolulu, HI 96825                           22647    10/1/2020    24 Hour Fitness United States, Inc.                                                             $650.00                            $650.00
Laris, Luz
1328 S Christy LN
Las Vegas, NV 89142                          22648    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
DENEVICH, SVETLANA
1806 VOORHIES AVE APT 1D
BROOKLYN, NY 11234                           22649    10/2/2020        24 Hour Fitness USA, Inc.                 $179.96                                                                              $179.96
Lee, Vicquie
8150 Warren Ct.
Granite Bay, CA 95746                        22650    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Yang, Yadi
4027 Dobbins Loop
Dublin, CA 94568                             22651    10/2/2020     24 Hour Fitness Worldwide, Inc.              $725.00                                                                              $725.00
Yu, Stephen
4991 Lori Ann Ln
Irvine, CA 92604                             22652    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Molina, Marisa
5057 Park Rim Dr.
San Diego, CA 92117                          22653    10/2/2020     24 Hour Fitness Worldwide, Inc.              $959.00                                                                              $959.00
Parra, Marco A.
1243 Prairie View Dr.
Las Vegas, NV 89110                          22654    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Frank, Gabor
8306 Wilshire Blvd., #1517
Beverly Hills, CA 90211                      22655    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,250.00                                                                           $5,250.00
Martin, Peter E
3608 E Burnside St
Portland, OR 97214                           22656    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
Ristich, Sarah L.
4970 Huasna Townsite Rd.
Arroyo Grande, CA 93420                      22657    10/1/2020     24 Hour Fitness Worldwide, Inc.              $437.43                                                                              $437.43
Laase, Ellen
138 Monte Cresta Ave. Apt. #306
Oakland, CA 94611                            22658    10/2/2020        24 Hour Fitness USA, Inc.                 $125.83                                                                              $125.83
Nagel, Emily
3314 110th St SE
Everett, WA 98208                            22659    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
Thomas, Heath
4230 Canyon Coral Ln
Yorba Linda, CA 92886                        22660    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 1440 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 118 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gadilov, Rael
959 Palm Ave # 214
West Hollywood, CA 90069                     22661    10/2/2020    24 Hour Fitness Worldwide, Inc.              $550.00                                                                             $550.00
Griffith, Levi J
1165 Red Ravine Rd
Newcastle, CA 95658                          22662    10/2/2020    24 Hour Fitness Worldwide, Inc.              $636.00                                                                             $636.00
Lara, Monica
The Wallace Firm, PC
16000 Ventura Blvd
Suite 330
Encino, CA 91436                             22663    10/2/2020       24 Hour Fitness USA, Inc.            $2,000,000.00                                                                      $2,000,000.00
Blenkle, Jr., Vincent
233 4th Avenue #4
Venice , CA 90291                            22664    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Trumbo, Kristal
3936 Maplewood Pl
Riverside, CA 92506                          22665    10/2/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00
Millinger, Julie
728 E. Norman Avenue
Arcadia, CA 91006                            22666    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
AGRAWAL, DEEPAK
4335 GIBRALTAR DRIVE
FREMONT, CA 94536                            22667    10/2/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Nguyen, Jennifer
1792 Main St.
Wailuku, HI 96793                            22668    10/2/2020       24 Hour Fitness USA, Inc.               $2,270.00                                                                           $2,270.00
Fatemi, Fae
25691 LaLanne Court
Los Altos Hills, CA 94022                    22669    10/2/2020    24 Hour Fitness Worldwide, Inc.              $199.99                                                                             $199.99
Hamilton, Jacqueline
P.O. Box 90892
Los Angeles, CA 90009                        22670    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $302.76          $247.26                                             $550.02
Cahir, Mary Alice
5132 10th Rdn
Arlington, VA 22205                          22671    9/30/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Le, Debra
23122 Carlow Road
Torrance, CA 90505                           22672    10/1/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                          22673    10/2/2020       24 Hour Fitness USA, Inc.             $328,250.00       $4,011.83                                                         $332,261.83
Washington, Yuko
4682 Warner Ave A201
Huntington Beach, CA 92649                   22674    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $33.00                                                                            $33.00
Otoole, Tim
12026 Magnolia Blvd
#5
North Hollywood, CA 91607                    22675    10/2/2020    24 Hour Fitness Worldwide, Inc.              $235.00                                                                             $235.00


                                                                                     Page 1441 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 119 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
De La Cruz-Santulli, Maritzel
1203 River Road APT 2B
Edgewater, NJ 07020                          22676    10/2/2020    24 Hour Fitness United States, Inc.          $1,084.00                                                                           $1,084.00
Kruze, Ann
2629 TAMALPAIS AVE
EL CERRITO, CA 94530                         22677    10/2/2020     24 Hour Fitness Worldwide, Inc.              $577.21                                                                              $577.21
Trumbo, Kristal
3936 Maplewood Pl.
Riverside, CA 92506                          22678    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
VALENTINE, WILLIAM
1810 RIDGEBURY WAY
FAIRFIELD, CA 94533                          22679    10/2/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Juarez, Valerie M
144 N. Ellen Drive
West Covina, CA 91790                        22680    10/2/2020     24 Hour Fitness Worldwide, Inc.              $910.00         $910.00                                                            $1,820.00
Bohardt, Anita
586 Los Vallecitos Blvd #211
San Marcos, CA 92069                         22681    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $15.00                                                                             $15.00
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                      22682    10/1/2020        24 Hour Fitness USA, Inc.             $290,830.19                                                                          $290,830.19
Brame, Dave
2832 Puente St
Fullerton, CA 92835-2724                     22683    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hwang, Sun
116 Driftwood Dr
Cedar Park , TX 78613                        22684    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $415.68                                                              $415.68
Palacio, Nicholas
6773 Aster Ct
Chino, CA 91710                              22685    10/2/2020        24 Hour Fitness USA, Inc.                 $541.91                                                                              $541.91
Tomi, Amy M.
94-608 Lumiauau Street
Waipahu, HI 96797                            22686    10/1/2020    24 Hour Fitness United States, Inc.              $86.00                                                                             $86.00
Brame, Andy
2832 Puente St
Fullerton, CA 92835-2724                     22687    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Manalo, Melanie
11940 Cantara Street
North Hollywood, CA 91605                    22688    10/1/2020     24 Hour Fitness Worldwide, Inc.              $279.94                                                                              $279.94
Wong, Fanny
192 Linda Vista Dr
Daly City, CA 94014                          22689    10/2/2020     24 Hour Fitness Worldwide, Inc.              $123.29                                                                              $123.29
Georgi, Georgiev
5239 Prism Pl
Las Vegas, NV 89118                          22690    10/2/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00




                                                                                       Page 1442 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 120 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kirkhart, Michael
427 N. Adams St.
Apt. 7
Glendale, CA 91206                           22691    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $117.00                            $117.00
Unemori, Christopher
6595 Hawaii Kai Drive
Honolulu, HI 96825                           22692    10/1/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
Rubicon Global
Lydia Hilton, Esq.
Berman Fink Van Horn
Suite 1100
3475 Piedmont Road
Atlanta, GA 30305                            22693    10/2/2020       24 Hour Fitness USA, Inc.            $759,353.84                                                                          $759,353.84
Avila, Raymond
908 W Myrrh St
Compton, CA 90220                            22694    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Nguyen, Tram
4791 Lakeshore Drive
Santa Clara, CA 95054                        22695    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Saleebyan, Bliss
427 North Adams Street
Glendale, CA 91206                           22696    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $117.00                            $117.00
Lapash, Ross
20365 E 49th Ave
Denver, CO 80249                             22697    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ogu, Trena
1919 Ygnacio Valley Road #21
Walnut Creek, CA 94619                       22698    10/2/2020    24 Hour Fitness Worldwide, Inc.             $262.50                                                                              $262.50
BRIAN, LOW L
19304 MOUNT LASSEN DR
CASTRO VALLEY, CA 94552                      22699    10/2/2020       24 Hour Fitness USA, Inc.             $92,106.75                                                                           $92,106.75
Lara, Daniel
908 W MYRRH ST
COMPTON, CA 90220                            22700    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Bailey, Valerie
1509 Terra Rosa Ave
Longmont, CA 80501                           22701    10/2/2020    24 Hour Fitness Worldwide, Inc.             $604.10                                                                              $604.10
Albert, Peter
316 N Maple St.
Apt. 216
Burbank, CA 91505                            22702    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,958.98                                                                           $1,958.98
AGRAWAL, SHAIL
4335 GIBRALTAR DRIVE
FREMONT, CA 94536                            22703    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $400.00                            $400.00
Gallon, Franklin G
6724 Plymouth Road, Apt 102
Stockton, CA 95207                           22704    10/2/2020    24 Hour Fitness Worldwide, Inc.             $230.00                                                                              $230.00
Parra, Jesus D
1243 Prairie View Dr.
Las Vegas, NV 89110                          22705    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00

                                                                                     Page 1443 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 121 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Greene, Eric
1040 C St #507
Sparks, NV 89431                               22706    10/2/2020    24 Hour Fitness Worldwide, Inc.             $346.43                                                                              $346.43
Martinez, Giovanna
23105 Little Mountain Rd
Nuevo, CA 92567                                22707    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Ledesma, Amy Elizabeth
1861 W Harlow CT
Lancaster, CA 93534                            22708    10/1/2020    24 Hour Fitness Worldwide, Inc.          $25,000.00                                                                           $25,000.00
Guevara, Melany Parillo
10415 Byron Ave.
Oakland, CA 94603                              22709    10/2/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Yamauchi, Leisha
2441 Halenoho Pl
Honolulu, HI 96816                             22710    10/2/2020    24 Hour Fitness Worldwide, Inc.             $239.44                                                                              $239.44
Newman, Catherine
1724 W 127th Street
Los Angeles, CA 90047                          22711    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $28.00                                                                            $28.00
Withrow, Kevin
126 E 60th. Street
Long Beach, CA 90805                           22712    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Gulyaeva, Anna
2637 Centinela Ave, #5
Santa Monica, CA 90405                         22713    10/2/2020       24 Hour Fitness USA, Inc.                $172.28                                                                              $172.28
Bolanos, Ronaldo
525 Kirkland Avenue
Vallejo, CA 94592                              22714    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Radtke, Amanda
9417 W. Ontario Drive
Littleton, CO 80128                            22715    10/2/2020            24 Denver LLC                           $73.48                                                                            $73.48
Provost, Laura
50924 Taylor Street Apt 5
New Baltimore, MI 48047                        22716    10/2/2020         24 San Francisco LLC                   $143.97                                                                              $143.97
Cantarella, Joseph
2054 President Pl
Costa Mesa, CA 92627                           22717    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22718    10/2/2020       24 Hour Fitness USA, Inc.            $312,032.67                                                                          $312,032.67
Ta, Lien M.
5839 S. Meadowcrest Dr.
Salt Lake City, UT 84107                       22719    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mao, Maximillian
2833 Bryant St
Palo Alto, CA 94306                            22720    10/2/2020    24 Hour Fitness Worldwide, Inc.             $583.00                                                                              $583.00
Kim, Dianne
250 Travelodge Dr.
El Cajon, CA 92020                             22721    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99


                                                                                       Page 1444 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 122 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
McGloin, Mary
365 E 2nd. St #1
Brooklyn, NY 11218                             22722    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $86.00                                                                             $86.00
Chan, Elizabeth
18 Donna Maria Way
Orinda, CA 94563                               22723    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,299.98                                                                           $1,299.98
Sheng, Bo
135 E 54TH ST APT 10F
NEW YORK, NY 10022                             22724    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $84.99                                                                             $84.99
Lee, Juliet
8150 Warren Ct.
Granite Bay, CA 95746                          22725    10/2/2020     24 Hour Fitness Worldwide, Inc.               $135.00                                                                             $135.00
TESFAI, NIGISTI
3435 WILSHIRE BLVD
# 1800
LOS ANGELES, CA 90010-2004                     22726    10/1/2020        24 Hour Fitness USA, Inc.             $5,000,000.00                                                                      $5,000,000.00
TSENG, CHIU-YEN HOU
18232 GALATINA ST
ROWLAND HEIGHTS, CA 91748                      22727    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Battle, Anyesha
134-32 232ND STREET
QUEENS, NY 11413                               22728    10/2/2020         24 Hour Holdings II LLC                     $92.38                                                                             $92.38
Low, Selene
18775 Lamson Road
Castro Valley, CA 94546                        22729    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                           22730    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,627.00                                                                           $2,627.00
HUH/DI OCP Cinque Terre LLC
c/o Douglas B. Rosner
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                               22731    10/2/2020        24 Hour Fitness USA, Inc.             $1,613,982.44                                                     $37,889.26       $1,651,871.70
Brewer, Ryan
44378 North El Macero Dr
El Macero, CA 95618                            22732    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Amaro, Ingrid
54 Brookside Drive West
Harriman, NY 10926                             22733    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,683.00                                                                           $1,683.00
McConville II, Theodore "Danny"
2012 Wayward Sun Dr
Austin, TX 78754                               22734    10/2/2020     24 Hour Fitness Worldwide, Inc.               $202.96                                                                             $202.96
Perng, Simon
1027 N. Lido Street,
Anaheim, CA 92801                              22735    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Bellevue Pacific Center Limited Partnership
c/o Jameson Pepple Cantu PLLC
Attn: Jeffrey M. Hawkinson
801 Second Avenue, Suite 700
Seattle, WA 98104                              22736    10/1/2020    24 Hour Fitness United States, Inc.         $65,105.07                                                                          $65,105.07

                                                                                         Page 1445 of 1762
                                                         Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 123 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Endo, Mitzi
18506 36th Ave W Unit A
Lynnwood, WA 98037                            22737    10/1/2020    24 Hour Fitness Worldwide, Inc.              $70.70                                                                             $70.70
Erwin, Bryan
3938 Verdugo View Dr
Los Angeles, CA 90065                         22738    10/2/2020    24 Hour Fitness Worldwide, Inc.           $899.97                                                                              $899.97
Parent, Karen
1218 Saint Andrews Court
Puyallup, WA 98372                            22739    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $659.32                                                              $659.32
Coomaraswamy, Suzanne
10700 Ashton Cove
Austin, TX 78750                              22740    9/29/2020    24 Hour Fitness Worldwide, Inc.           $679.66                                                                              $679.66
Mulvaney, Nicole
2507 111th Pl SE
Everett, WA 98208                             22741    10/2/2020    24 Hour Fitness Worldwide, Inc.           $219.59                                                                              $219.59
Rucka, Micha
18227 Ramsey Rd
Crosby, TX 77532                              22742    10/2/2020    24 Hour Fitness Worldwide, Inc.           $234.55                                                                              $234.55
Velidanda, Renuka
2089 Fuller Rd
Colorado Springs, CO 80920                    22743    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Nemo, Benjamin A
10333 Old Eagle River Ln
McKinney, TX 75072                            22744    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,122.40                                                                           $1,122.40
TESFU, AKLILU
PO BOX 1098
HALF MOON BAY, CA 94019                       22745    10/2/2020    24 Hour Fitness Worldwide, Inc.           $450.00                                                                              $450.00
Arnold, Robert
8619 Wendy LN E
West Palm Beach , FL 33411                    22746    10/2/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Williams, Tina R
19 Deppe Place, Apt. 3M
Staten Island, NY 10314                       22747    10/2/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Melnichuk, Valentina
911 N. Orange Ave., Apt. 406
Orlando, FL 32801                             22748    10/2/2020    24 Hour Fitness Worldwide, Inc.           $167.86                                                                              $167.86
Spelman, Lorre
9650 SW Ventura Ct
Tigard, OR 97223                              22749    10/2/2020    24 Hour Fitness Worldwide, Inc.           $419.97                                                                              $419.97
Fauser, Friedrich
491 Maar Ave
Fremont, CA 94536                             22750    10/2/2020    24 Hour Fitness Worldwide, Inc.           $859.98                                                                              $859.98
Gallegos, Cristina
138 Mountain View St
Oak View, CA 93022                            22751    10/2/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Fassler, Nancy
3215 Oliphant Street
San Diego, CA 92106                           22752    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,750.00                                                                           $2,750.00




                                                                                      Page 1446 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 124 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Inglis, Kyle N
2223 N. Greenbrier Street
Arlington, VA 22205                          22753    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,991.86                                                                           $1,991.86
To, Linda
8572 Blue Maiden way
Elk Grove, CA 95624                          22754    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Guico-Williams Cooper, Ma Catherine
2000 Park Ave #42
Long Beach, CA 90815                         22755    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yang, Shi Ping
15814 Ellington Way
Chino Hills, CA 91709                        22756    10/2/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Simmons, Ronald
300 Parker Ave
Hackensack, NJ 07601                         22757    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Tseng, Helen Yi-Wen
18232 Galatina St
Rowland Heights, CA 91748                    22758    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Tesfaj, Nigisti
3435 Wilshire Blvd
#1800
Los Angeles, CA 90010-2004                   22759    10/1/2020        24 Hour Fitness USA, Inc.             $5,000,000.00                                                                      $5,000,000.00
Satysheva, Anya
110 Avon Terrace
Sunnyvale, CA 94087                          22760    10/2/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Chen, Yiwei
637 Hildebrand Cir
Folsom, CA 95630                             22761    10/2/2020    24 Hour Fitness United States, Inc.            $400.00                                                                             $400.00
Soto, Eileen
9403 Utica PL
Springdale, MD 20774                         22762    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $47.00                                                                             $47.00
Soule, Amanda
7005 Valhalla rd
Fort Worth, TX 76116                         22763    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $329.43                                                              $329.43
Easter, Karen
2071 Cannon Dr
Mansfield, TX 76063                          22764    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00
Tang, Eirleen
15761 Hanover Ln
Fontana, CA 92336                            22765    10/2/2020     24 Hour Fitness Worldwide, Inc.               $180.00                                                                             $180.00
Lopez, Omar
13223 Lefloss Ave
Norwalk, CA 90650                            22766    10/2/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Tamai, Sally
469 Ena Rd Apt 1107
Honolulu, HI 96815                           22767    10/2/2020     24 Hour Fitness Worldwide, Inc.               $434.55                                                                             $434.55
FONTENO, MIA
8002 Albin Lane
Houston, TX 77071                            22768    10/2/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00


                                                                                       Page 1447 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 125 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Chon, Na Y
14975 S. Highland Ave Unit 86
Fontana, CA 92336                           22769    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Laguna LLC, Avg
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                     22770    10/2/2020       24 Hour Fitness USA, Inc.            $353,847.64       $38,016.98                                                         $391,864.62
RICK BERGER ELECTRICAL CONTRACTORS, INC.
C/O J D HERBERGER & ASSOCIATES, PC
11767 KATY FREEWAY, SUITE 920
HOUSTON, TX 77079                           22771    9/30/2020       24 Hour Fitness USA, Inc.                                             $161,374.50                                         $161,374.50
Song, Qingqing
20901 Silverwood Dr
Walnut, CA 91789                            22772    10/2/2020    24 Hour Fitness Worldwide, Inc.             $427.00                                                                              $427.00
Builder's Associates #3, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                     22773    10/2/2020       24 Hour Fitness USA, Inc.            $262,500.00       $43,958.37                                                         $306,458.37
McMahon, Scott Allen
23319 Cape Cottage Ct
Spring, TX 77373                            22774    10/2/2020       24 Hour Fitness USA, Inc.               $6,313.60                                                                           $6,313.60
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills , CA 90212                    22775    10/2/2020       24 Hour Fitness USA, Inc.            $231,487.36       $45,683.80                                                         $277,171.16
Santo, Joseph Michael
9748 Spruce Court
Cypress, CA 90630                           22776    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Esposito, Mark
10 Ryan Street
Syosset, NY 11791                           22777    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Jin, Kate
12500 Fisher Dr.
Englewood, CO 80112                         22778    10/2/2020            24 Denver LLC                       $160.00                                                                              $160.00
Schwat, Dennis
2405 Hawkins Ave
Redondo Beach, California 90278             22779    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $649.99                                                              $649.99
Pagan, Chante
725 N. Clifford Ave
Rialto, CA 92376                            22780    10/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Battles, Del
P O Box 382204
Duncanville , TX 75138                      22781    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Sakura, Yukari
115 Lucca Dr. South
San Francisco, CA 94080                     22782    10/2/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
Trevizo, Lorenzo
420 Sugar Mill Road
Cedar Hill, TX 75104                        22783    10/5/2020    24 Hour Fitness Worldwide, Inc.             $123.37                                                                              $123.37


                                                                                    Page 1448 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 126 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Long, Brittany
9017 E 550 N
Otterbein, IN 47970                          22784    10/6/2020       24 Hour Fitness USA, Inc.                $377.99                                                                              $377.99
Cook, Charles
14444 Terra Bella St #112
Panorama City, CA 91402                      22785    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                                                              $300.00
Pereira, Lyle
3600 NW 26th Ave
Camas, WA                                    22786    10/6/2020    24 Hour Fitness Worldwide, Inc.             $633.06                                                                              $633.06
Cahir, Michael B.
5132 10th Rd N
Arlington, VA 22205                          22787    9/30/2020       24 Hour Fitness USA, Inc.                $472.79                                                                              $472.79
Bell, Carol
918 Gulfwind Way
Sacramento, CA 95831                         22788    9/30/2020    24 Hour Fitness Worldwide, Inc.             $470.00                                                                              $470.00
Pock, Bunya
18314 E. Gaillard Street
Azusa, CA 91702                              22789    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $250.83                           $250.83                            $501.66
Chen, Lang
1304 Lakeshore Circle
San Jose, CA 95131                           22790    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $43.99                                                                            $43.99
AVG Cyress L.P.
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22791    10/2/2020    24 Hour Fitness Worldwide, Inc.         $386,999.67       $55,964.22                                                         $442,963.89
Avila, Ronny
908 W Myrrh St
Compton, CA 90220                            22792    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tong, Ieng
2264 Hollowpark Court
Thousand Oaks, CA 91362                      22793    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Gagnon, Charles
5425 Carpinteria Ave. #835
Carpinteria, CA 93013                        22794    10/2/2020    24 Hour Fitness Worldwide, Inc.             $148.75                                                                              $148.75
Keeton, Carol
27821 32nd PI S
Auburn, WA 98001                             22795    10/2/2020    24 Hour Fitness Worldwide, Inc.             $963.60                                                                              $963.60
Matson, Benjamin Robert
2545 E 3210 S
Salt Lake City, UT 84109                     22796    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
The Kuk and Yongae Chung Living Trust
Attn: Kuk Chung
1133 Littleoak Circle
San Jose, CA 95129                           22797    9/25/2020    24 Hour Fitness Worldwide, Inc.          $10,352.24                                                                           $10,352.24
Fathollahi, Jade
1499 Asterbell Drive
San Ramon, CA 94582                          22798    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.99                            $699.99
Trillana, Donnadel
1905 E San Bernardino Ave
San Bernardino, CA 92408                     22799    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99

                                                                                     Page 1449 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 127 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gjertsen Jr, Ricky Darren
2367 Currier Pl
Fairfield, CA 94533-2629                      22800    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Lothian, Patricia A.
471 Westchester St.
Hayward, CA 94544                             22801    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $219.00                                                              $219.00
Harter, Susanna M.
17182 Cobra lane
Huntington Beach, CA 92647                    22802    10/2/2020    24 Hour Fitness Worldwide, Inc.            $8,525.11                                                                           $8,525.11
Galvez, Demie
12131 Turquoise Street
Garden Grove, CA 92845                        22803    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Felton, Robert
25526 Redlands Blvd
Spc. 74
Loma Linda, CA 92354                          22804    10/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Punzalan, Justin
1420 Butterfield Ave
San Dimas, CA 91773                           22805    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,029.00                                                                           $1,029.00
Simion, Eric
1625 Central Ave Apt D
Alameda, CA 94501                             22806    10/2/2020    24 Hour Fitness Worldwide, Inc.             $612.49                                                                              $612.49
Puckett, Lonnie
233 4th Avenue #4
Venice, CA 90291                              22807    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Trujillo, Nancy Eulalia
28451 Calle Mira Monte
San Juan Capistrano, CA 92675                 22808    10/2/2020    24 Hour Fitness Worldwide, Inc.         $138,000.00                                                                          $138,000.00
Wong, Sue
7640 Marina Cove Drive
Sacramento, CA 95831                          22809    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hayama, Christine
131 Milford Drive
Corona Del Mar, CA 92625                      22810    10/2/2020       24 Hour Fitness USA, Inc.                $620.25                                                                              $620.25
Wu, Sai-Yan
16821 Ardath Ave.
Torrance, CA 90504                            22811    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $243.75                                                              $243.75
Peak Holdings LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       22812    10/2/2020       24 Hour Fitness USA, Inc.            $218,418.01       $41,755.25                                                         $260,173.26
Corkery, Neal
1013 60th St.
Oakland, CA 94608                             22813    10/2/2020    24 Hour Fitness Worldwide, Inc.             $140.25                                                                              $140.25
AVG Oakland LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       22814    10/2/2020       24 Hour Fitness USA, Inc.            $310,881.38       $68,312.89                                                         $379,194.27




                                                                                      Page 1450 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 128 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Penwell, Randy D.
1734 Garvin Avenue
Simi Valley, CA 93065                          22815    10/2/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Vargas, Orlando
9545 Olive St
Bellflower, CA 90706                           22816    10/2/2020    24 Hour Fitness Worldwide, Inc.             $545.43                                                                              $545.43
Keller, Heather
Berumen Law Firm, PC
Mark J. Berumen
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                        22817    10/2/2020       24 Hour Fitness USA, Inc.            $530,087.00                                                                          $530,087.00
Maker, Shannon
334 Quarterdeck Alley
Annapolis, MD 21401                            22818    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $81.25                                                                            $81.25
Denogean, Romy
681 Deerhunter Lane
Camarillo, CA 93010                            22819    10/2/2020    24 Hour Fitness Worldwide, Inc.             $129.50                                                                              $129.50
Mohammed, Humza
3009 Crestwater Ridge
Keller, TX 76248                               22820    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Yian, Rebecca
1217 11th Pl.
Hermosa Beach, CA 90254                        22821    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $42.09                                                                            $42.09
Chow, Hanzel T.
2146 E Florida St Apt 3
Long Beach, CA 90814                           22822    10/2/2020    24 Hour Fitness Worldwide, Inc.             $130.00                                                                              $130.00
lakshya, fnu
4782 west 141st street
hawthorne, CA 90250                            22823    10/2/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Arine, Drex
Please send notices to the following email:
drex.rifelry@gmail.com
Or reach out to that email
if further info is required.
                                               22824    10/2/2020    24 Hour Fitness Worldwide, Inc.             $523.48                                                                              $523.48
PUNZALAN, RODOLFO
1420 BUTTERFIELD AVE.
SAN DIMAS, CA 91773                            22825    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,029.00                                                                           $1,029.00
AVG Partners I, LLC
Scott Mayer
Teresa M. Throenle
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22826    10/2/2020       24 Hour Fitness USA, Inc.            $302,125.26      $138,288.63                                                         $440,413.89
Pham, Quoc Anh Thanh
4157 44th St.
San Diego, CA 92105                            22827    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Mohammed, Saad
3009 Crestwater Ridge
Keller, TX 76248                               22828    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00

                                                                                       Page 1451 of 1762
                                                        Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 129 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Chen, Mandy
422 E 16th Ave, Apt 2
San Mateo, CA 94402                          22829    10/2/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
Berhel, Hiram Alexander
5200 Lakeshore Drive
Fairfield, CA 94534                          22830    10/6/2020    24 Hour Fitness Worldwide, Inc.           $120.00                                                                              $120.00
Guerra, Elizabeth
15521 Woodcrest Drive
Whittier, CA 90604                           22831    10/2/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Millinger, Renee
728 E. Norman Avenue
Arcadia, CA 91006                            22832    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Fonteno, Mia
8002 Albin Lane
Houston, TX 77071                            22833    10/2/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Kaur, Taranveer
1501 Decoto Rd, Apt 270
Union City, CA 94587                         22834    10/2/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
Kaur, Taranveer
1501 Decoto Rd, Apt 270
Union City, CA 94587                         22835    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,541.00                                                                           $1,541.00
Bajwa, Amarpal
8209 Normanton Drive
Bakersfield, CA 93313                        22836    10/5/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Ho, Brandon
10962 Hardy Pecan Ct.
Fontana, CA 92337                            22837    10/2/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Mack, Jewel
138-54 222nd Street
Laurelton, NY 11413                          22838    10/2/2020    24 Hour Fitness Worldwide, Inc.           $160.05                                                                              $160.05
Chen, Justin T
772 Messina Gardens Ln
San Jose, CA 95133                           22839    10/2/2020    24 Hour Fitness Worldwide, Inc.           $344.14                                                                              $344.14
Grahame, William E
1435 Beech Place
Escondido, CA 92026                          22840    10/2/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00
Gautam, Girija
570 North Broadway
Yonkers, NY 10701                            22841    10/1/2020    24 Hour Fitness Worldwide, Inc.           $319.97                                                                              $319.97
Vernon, Nykkes Heathland
600 Central Ave
Apt 274
Riverside, CA 92507                          22842    10/2/2020    24 Hour Fitness Worldwide, Inc.           $120.52                                                                              $120.52
Frontroth, Maria
435 Hayes St Apt 33
San Francisco, CA 94102                      22843    10/2/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Tam, Yun Hoi
1393 West 6th Street
Brooklyn, NY 11204                           22844    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99


                                                                                     Page 1452 of 1762
                                                       Case 20-11568-KBO        Doc 72-7        Filed 04/19/21     Page 130 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
WEIR, ROSS
1256 OAK STREET
SAN MATEO, CA 94402                         22845    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,204.00                                                                           $1,204.00
Chen, Jessica
9163 SW Salmon St.
Portland, OR 97225                          22846    10/2/2020    24 Hour Fitness Worldwide, Inc.                $99.00                                                                            $99.00
Panju, Arif
506 Lockhart Drive
Austin, TX 78704                            22847    10/2/2020    24 Hour Fitness Worldwide, Inc.         $13,300.00                                                                           $13,300.00
Sim, Sunae
285 Pua'ehu st
Wailuku, HI 96793                           22848    10/2/2020        24 Hour Holdings II LLC                $520.00                                                                              $520.00
Travers, Melissa
1053 Loma Dr.
Hermosa Beach, CA 90254                     22849    10/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Han, Sun Woo
3141 Frieda St
West Covina, CA 91792                       22850    10/2/2020    24 Hour Fitness Worldwide, Inc.            $330.00                                                                              $330.00
Wang, Chihyu
2646 Mueller Ave Unit 9
San Jose, CA 95116                          22851    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $618.00                                                              $618.00
Wan, Lu
1367 Alder Lake Ct
San Jose, CA 95131                          22852    10/2/2020    24 Hour Fitness Worldwide, Inc.                $77.10                                                                            $77.10
HIRANI, AJIT
3614 MacArthur Drive
Orlando, FL 32806                           22853    10/2/2020    24 Hour Fitness Worldwide, Inc.            $408.00                                                                              $408.00
Santorum, Giovanny Maurizio
1136 N Escondido Blvd
Apt 109
Escondido, CA 92026                         22854    10/2/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Aoki, Guy
1122 Campbell Street #13
Glendale , CA 91207                         22855    10/2/2020    24 Hour Fitness Worldwide, Inc.                $27.07                                                                            $27.07
Ramos, Nathan
1464 Mondana Place
Pittsburg, CA 94565                         22856    10/2/2020    24 Hour Fitness Worldwide, Inc.            $584.00                                                                              $584.00
Ludka, Sean
3233 SE 122nd Ave Apt A
Portland, OR 97236                          22857    10/2/2020    24 Hour Fitness Worldwide, Inc.                $34.14                                                                            $34.14
Madriz, Diane
8200 Oceanview Terrace #106
San Francisco, CA 94132                     22858    10/2/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Diaz, Nazareth
2591 Easton Way, Apt 101
San Jose, CA 95133                          22859    10/2/2020    24 Hour Fitness Worldwide, Inc.            $499.92                                                                              $499.92
Apostol-Maughan, Rosemary M
813 Kaiser Rd NW
Olympia, WA 98502                           22860    10/2/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00


                                                                                    Page 1453 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 131 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Duff, Catherine T.
1305 Ridgerun Drive
Roseville, CA 95747-7638                    22861    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
ADAM, DAVID
1312 W BURBANK BLVD
BURBANK, CA 91506                           22862    10/2/2020    24 Hour Fitness United States, Inc.           $182.87                                                                              $182.87
Maged Soliman
476 Smith Ave.
Islip, NY 11751                             22863    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,560.00                                                           $1,560.00
Wu, Guang
15761 Hanover Ln
Fontana, CA 92336                           22864    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Zhang, Ke
4455 Lilac Cir
Chino Hills, CA 91709                       22865    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Purcell, Jim Cao
1518 Palm Ave #E
San Gabriel, CA 91776                       22866    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Arredondo, Josue
118 S Louise Avenue
Azusa, CA 91702                             22867    10/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Tseng, Philip Po-Ching
18232 Galatina St
Rowland Heights, CA 91748                   22868    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Battle, Anyesha
134-32 232nd Street
, Queens NY
11413                                       22869    10/2/2020    24 Hour Fitness United States, Inc.              $92.38                                                                             $92.38
Thurson, Daniel
2310 Donegal Ct
Deer Park, TX 77536                         22870    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.23                                                                             $79.23
Susannah & Andrew Chadwick
11292 E Mexico Ave
Aurora, CO 80012                            22871    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.72                                                                              $150.72
Tsan, Jenny
1518 Palm Ave Apt.E
San Gabriel, CA 91776                       22872    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ilar, JC Karl Loui Yago
22018 Hawaiian Ave.
Apt. B
Hawaiian Gardens, CA 90716                  22873    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Topcu, Sevim
2449 Madeline Loop
Cedar Park, TX 78613                        22874    10/2/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Dobelman, AJ
4922 Holly Street
Bellaire, TX 77401                          22875    10/2/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
HREN, GARY
9836 21ST AVE SW
SEATTLE, WA 98106                           22876    10/2/2020        24 Hour Fitness USA, Inc.                 $279.54                                                                              $279.54

                                                                                      Page 1454 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 132 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
BATTLE, ANYESHA
134-32 232ND STREET
QUEENS, NY 11413                             22877    10/2/2020     24 Hour Fitness Worldwide, Inc.                $92.38                                                                              $92.38
Bolden, Keesha J
8215 Santa Monica Terrace
Tamarac, FL 33321                            22878    10/2/2020     24 Hour Fitness Worldwide, Inc.              $113.21                                                                              $113.21
McCullough, Jessica
15629 Edgeview Rd, #2304
Fort Worth, TX 76177                         22879    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Perkins, Rich
901 Valley Creek Drive
Plano, TX 75075                              22880    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
YEOM, SUNYOUNG
6648 MT WELLINGTON DR
SAN JOSE, CA 95120                           22881    10/2/2020    24 Hour Fitness United States, Inc.                            $80.13                             $0.00                             $80.13
Baker, Kevin
Johnstone Moyer Inc.
875 San Pedro Ave
Morgan Hill, CA 95037                        22882    10/2/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Sanchez, Cynthia
175 Overmount Ave, Apt E
Woodland Park, NJ 07424                      22883    10/2/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Uecker, Grace
8608 Beaver Dr.
Bakersfield, CA 93312                        22884    10/2/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Uecker, Jeff
8608 Beaver Dr.
Bakersfield, CA 93312                        22885    10/2/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Viray, Jaron Sebastian
1284 Hillcrest Blvd
Millbrae, CA 94030                           22886    10/2/2020     24 Hour Fitness Worldwide, Inc.                $97.16                                                                              $97.16
Rodriguez, Catherine
20266 Hathaway Ave.
Hayward, CA 94541                            22887    10/2/2020     24 Hour Fitness Worldwide, Inc.          $196,975.00        $3,025.00                                                         $200,000.00
Tong, Davy
2264 Hollowpark Court
Thousand Oaks, CA 91362                      22888    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Jones, Shalonda Y.
14215 Brunswick Point Ln.
Houston, TX 77047                            22889    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Torres, Manuel
2731 Blue Springs Place
Wesley Chapel, FL 33544                      22890    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Easley, Ronnie Charles
3804 Granada Gorge Ln
North Las Vegas, NV 89084                    22891    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
MacDonald, Jennifer
850 NW 86th Ave., Apt 520
Plantation, FL 33324                         22892    10/2/2020     24 Hour Fitness Worldwide, Inc.              $444.00                                                                              $444.00


                                                                                       Page 1455 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 133 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Maker, Michael
334 Quarterdeck Alley
Annapolis, MD 21401                           22893    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $81.25                                                                            $81.25
Fuentes, Raquel
10060 Carrillo Ave
Montclair, CA 91763                           22894    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $270.00                            $270.00
Robles, Greg
1400 Mathias Place
Rohnert Park, CA 94928                        22895    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Bullard, Daunte
13420 Hawthorne Blvd
Ste 3
Hawthorne, CA 90250                           22896    10/2/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Brown, Michael G
1686 Ridgemark Dr.
Sandy, UT 84092                               22897    10/2/2020       24 Hour Fitness USA, Inc.                $227.28                                                                              $227.28
Kauffman, Ariela
1550 Rexford Drive
Los Angeles, CA 90035                         22898    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,750.00                                                                           $1,750.00
Douglas, Donna
1451 McLean Mews Court
McLean, VA 22101                              22899    10/2/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Todd, Emily
711 Belvedere Way
Santa Rosa, Ca 95404                          22900    10/2/2020    24 Hour Fitness Worldwide, Inc.             $843.44                                                                              $843.44
Mejia, Valeria
6828 Kempster Lane
Fontana, CA 92336                             22901    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
LATNEY, JULIE
7321 LINBROOK PLACE
SAN DIEGO, CA 92111                           22902    10/2/2020    24 Hour Fitness Worldwide, Inc.          $15,642.86                                                                           $15,642.86
PATEL, ANUP
34864 MISSION BLVD APT 148
UNION CITY, CA 94587                          22903    10/2/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
AVG Partners
Scott Mayer
9595 Wilshire Boulevard., Suite 700
Beverly Hills, CA 90212                       22904    10/2/2020       24 Hour Fitness USA, Inc.            $193,462.51       $32,481.47                                                         $225,943.98
de Jesus, Stuart
3911 Moulton Drive
San Bruno, CA 94066                           22905    10/2/2020       24 Hour Fitness USA, Inc.                $283.60                                                                              $283.60
Jain, Gardadevi
3416 Spartan Way
Sacramento, CA 95826                          22906    10/2/2020    24 Hour Fitness Worldwide, Inc.            $8,500.00                                                                           $8,500.00
Dennis, Kylie
127 Jefferson Ave
Fl 2
Brooklyn, NY 11216                            22907    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,280.00                                                                           $1,280.00




                                                                                      Page 1456 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 134 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Builder's Associates #3
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      22908    10/2/2020        24 Hour Fitness USA, Inc.             $190,764.30                                                                          $190,764.30
Garcia, Raisa
3277 South White Road
PMB 1694
San Jose, CA 95148                           22909    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Allen, Randi
11030 Summit Ave
Santee, CA 92071                             22910    10/2/2020    24 Hour Fitness United States, Inc.              $52.48                                                                             $52.48
Belcher, Althea V.
94 Briarwood
Irvine, CA 92604                             22911    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Newman, Carla Michelle
1602 W Bruin Street
Los Angeles, CA 90047                        22912    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Barna, Gregory Michael
2938 Maiden Lane
Altadena, CA 91001                           22913    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $389.99                            $389.99
EIVERS, ROBERT
7601 BETHUNE AVE UNIT A
AUSTIN, TX 78752                             22914    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Beallor, Brian L.
110 W. Greenway Blvd.
Falls Church, VA                             22915    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,871.00                                                           $1,871.00
Cantor, Richard
Keosian Law
16530 Ventura Blvd., Suite 555
Encino, CA 91436                             22916    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cantor, Richard
Keosian Law
16530 Ventura Blvd.
Suite 555
Encino, CA 91436                             22917    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Welscher, Norma
The Welscher Martinez Law Firm
1111 North Loop West, Ste 702
Houston, TX 77008                            22918    10/6/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Tolliver, Wayne
8185 E Lowry Blvd Unit 206
Denver, CO 80230-7242                        22919    10/2/2020        24 Hour Fitness USA, Inc.                                $1,120.00                                                           $1,120.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502-6843                      22920    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Leong, Janie J.
38950 Bluebell Drive
Newark, CA 94560                             22921    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.00                                                                             $81.00




                                                                                       Page 1457 of 1762
                                                            Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 135 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
LAP Empire Avenue, LLC
Dustin P. Branch, Esq
Ballard Spahr LLP
2029 Century Park East
Suite 1400
Los Angeles, CA 90067-2915                       22922    10/2/2020    24 Hour Fitness Worldwide, Inc.          $406,454.61                                                     $464,701.04         $871,155.65
Dunn, Michael
14245 Tiara Street
Sherman Oaks, CA 91401                           22923    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                            $52.00
United Parcel Service Inc. and its affiliates
Morrison & Foerster LLP
Attn: Erica Richards
250 W 55th St.
New York, NY 10019                               22924    10/2/2020    24 Hour Fitness Worldwide, Inc.          $779,767.18                                                                         $779,767.18
Argenyi, Esther
18205 159th Ave NE
Woodinville, WA 98072                            22925    10/2/2020    24 Hour Fitness Worldwide, Inc.              $476.28                                                                             $476.28
Eaves, Christopher
1253 SW Othello St
Seattle, WA 98106                                22926    10/2/2020       24 Hour Fitness USA, Inc.                    $75.10                                                                            $75.10
Li, Esther
669 N Capitol Ave
San Jose, CA 95133                               22927    10/2/2020    24 Hour Fitness Worldwide, Inc.              $451.58                                                                             $451.58
DeGryse, Ronald E
PO Box 11772
Newport Beach, CA 92658                          22928    10/1/2020       24 Hour Fitness USA, Inc.                 $399.00                                                                             $399.00
Doral Court Retail Investments, LLC
Tobin & Reyes, P.A.
Attn: Adrian J. Alvarez
225 N.E Mizner Blvd, Suite 510
Boca Raton, FL 33433                             22929    10/2/2020    24 Hour Fitness Worldwide, Inc.         $1,143,342.00                                                                      $1,143,342.00
Foster, Alissa
11711 Collett Ave #1531
Riverside, CA 92505                              22930    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $42.99                                                                            $42.99
Simonson, Pete
3416 Pecos St
Denver, CO 80211                                 22931    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $2,445.00                                                           $2,445.00
Violett, Heather Leeann
8 Lunette Avenue
Foothill Ranch, CA 92610                         22932    10/2/2020    24 Hour Fitness Worldwide, Inc.              $165.40                                                                             $165.40
Ekman, Siri
6009 Avenida Cortez
La Jolla , CA 92037                              22933    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Lubic, Robert
9288 West Naples Drive
Las Vegas, NV 89147                              22934    10/2/2020    24 Hour Fitness Worldwide, Inc.              $252.00                                                                             $252.00




                                                                                         Page 1458 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 136 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pavecon Commercial Concrete, Ltd.
Bryan Cannon
Attorney at Law
P. O. Box 1733
Grapevine, TX 76099                          22935    10/2/2020        24 Hour Fitness USA, Inc.                                               $97,779.55                                          $97,779.55
Najor, Brian
1138 Dawnridge Ave
El Cajon, CA 92021-3306                      22936    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $399.00                                                              $399.00
SUGIMOTO, CAROLE
824 N. ARROYO PLACE
FULLERTON, CA 92833                          22937    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Oehler, Patricia L
2100 25th Street
Sacramento, CA 95818                         22938    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
CHANDER, SURESH
326 N PLACER PRIVADO
ONTARIO, CA 91764                            22939    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
George, Sheba
16512 Langfield Ave
Cerritos, CA 90703                           22940    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Edet, Nkebre
389 Vernon Street #209
Oakland, CA 94610                            22941    10/2/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Jara, Montrea
P.O. Box 5563
Riverside, CA 92517                          22942    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                         22943    10/2/2020         24 Hour Holdings II LLC                  $749.90                                                                              $749.90
Wong, Matthew
236 Bicknell Ave, apt 10
Santa Monica, CA 90405                       22944    10/2/2020     24 Hour Fitness Worldwide, Inc.              $138.00                                                                              $138.00
Powell, John Tyler
102 St Pauls Rd. N.
Hempstead, NY 11550                          22945    10/2/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Arellano, Leticia
55 Evelyn Pl Apt 5D
Bronx, NY 10468                              22946    10/2/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Fordham Associates, LLC
Chiesa Shanian & Giantomasi
Francis M. Giantomasi, Esq.
One Boland Drive
West Orange
NJ, 7052                                     22947    10/2/2020            24 New York LLC                   $899,302.34                                                                          $899,302.34
Name on file
15850 Alicante Rd
#22
La Mirada, CA 90638                          22948    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00




                                                                                       Page 1459 of 1762
                                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 137 of 439


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Spencer, Scott
528 Amberstone Lane
San Ramon , CA 94582                                         22949    10/2/2020          24 San Francisco LLC                                   $2,500.00                                                           $2,500.00
Rowe, Brent K
10310 W. 73rd Street
Shawnee, KS 66203                                            22950    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $54.55                                                                             $54.55
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Buchalter, A Professional Corporation
Shawn M. Christianson, Esq.
55 Second Street, 17th Floor
San Francisco, CA 94105                                      22951    10/2/2020        24 Hour Fitness USA, Inc.                                                               $348,404.36                        $348,404.36
McGuire, Emmett
19203 E Fair Pl
Aurora, CO 80016                                             22952    10/2/2020              24 Denver LLC                       $325.00                                                                              $325.00
ATT Mobility
Services Inc.
Karen A. Cavagnaro - Paralegal
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                                         22953    10/2/2020        24 Hour Fitness USA, Inc.                $3,694.93                                                                           $3,694.93
Hernandez, Anthony
5713 Diablo Pl
Fontana, CA 92336                                            22954    10/2/2020     24 Hour Fitness Worldwide, Inc.              $438.14                                                                              $438.14
AG UPLAND LLC
Scott Mayer
9595 Wilshire Blvd
Suite 700
Beverly Hills, CA 90212                                      22955    10/2/2020        24 Hour Fitness USA, Inc.             $217,239.88      $37,374.07                                                          $254,613.95
BluIP, Inc.
Legal Notices
410 S. Rampart, Ste. 460
Las Vegas, NV 89145                                          22956    10/2/2020        24 Hour Fitness USA, Inc.             $633,502.38                                                                          $633,502.38
Smith, Tatyana C.
1520 Carmelita Ave.
Redondo Beach, CA 90278                                      22957    10/2/2020    24 Hour Fitness United States, Inc.                           $500.00                                                              $500.00
AVG Laguna LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                                      22958    10/2/2020        24 Hour Fitness USA, Inc.             $480,169.47      $38,016.98                                                          $518,186.45
Paulick, Cameron
18 Smokerise Pl
The Woodlands, TX 77381                                      22959    10/2/2020        24 Hour Fitness USA, Inc.              $10,400.00                                                                           $10,400.00
Trufusion Soho LLC
c/o Cory Reade Dows & Shafer
1333 North Buffalo Dr
Ste 210
Las Vegas, NV 89128                                          22960    10/2/2020        24 Hour Fitness USA, Inc.              $18,005.00                                                                           $18,005.00
Gonzalez, Felicita
230 First Street
Dunellen , NJ 08812                                          22961    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00

                                                                                                       Page 1460 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 138 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Merrell, Gregory
1410 Colby Lane
Cedar Park, TX 78613                          22962    10/2/2020    24 Hour Fitness Worldwide, Inc.              $137.64                                                                             $137.64
SMBP LLC
Goulston & Storrs PC
c/o Douglas B. Rosner
400 Atlantic Avenue
Boston, MA 02110                              22963    10/2/2020       24 Hour Fitness USA, Inc.             $250,229.65                                                      $78,320.92         $328,550.57
Vargas, Robin
11519 Kirby Place
San Diego, CA 92126                           22964    10/2/2020    24 Hour Fitness Worldwide, Inc.              $584.00                                                                             $584.00
Zuo, Fengling
170 E College Street
#5033
Covina, CA 91723                              22965    10/1/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Follett, Clint
3975 S 565 E
Salt Lake City, UT 84107                      22966    10/2/2020       24 Hour Fitness USA, Inc.                    $81.00                                                                            $81.00
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       22967    10/2/2020       24 Hour Fitness USA, Inc.            $3,028,735.68    $723,163.34                                                       $3,751,899.02
Cerriots Retail CenterCal, LLC
Susan Musich
c/o Princial Financial Group
711 High Street
Des Moines, IA 50392                          22968    10/2/2020       24 Hour Fitness USA, Inc.             $319,795.40                                                     $252,709.80         $572,505.20
Foster, Tyler C
2203 Four Hills Ct
Pflugerville, TX 78660                        22969    10/2/2020       24 Hour Fitness USA, Inc.                                $161.45                                                              $161.45
Smith, Robert
The Wallace Firm, PC
16000 Ventura Blvd., Suite 440
Encino,, CA 91436                             22970    10/2/2020       24 Hour Fitness USA, Inc.             $350,000.00                                                                         $350,000.00
Irwin, Julie M.
22202 159th Ave SE
Kent, WA 98042                                22971    10/2/2020    24 Hour Fitness Worldwide, Inc.              $649.99                                                                             $649.99
Grigoryev, Evgeniy
100 Azalea Ct
Vallejo , CA 94589                            22972    10/2/2020    24 Hour Fitness Worldwide, Inc.                                               $70.00                                              $70.00
Chow, Stanley M
331 Halemaumau Place
Honolulu, HI 96821                            22973    10/2/2020       24 Hour Fitness USA, Inc.                 $364.90                                                                             $364.90
Work Play Fitness, LLC
Riker Danzig Scherer Hyland & Perretti LLP
Attn: Curtis M. Plaza, Esq.
Headquarters Plaza
1 Speedwell Avenue
Morristown, NJ 07962                          22974    10/2/2020           24 New York LLC                           $0.00                                                                             $0.00


                                                                                      Page 1461 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 139 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Namjoshi, Animesh
26911 Monarch Valley
Katy, TX 77494                                22975    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $50.87                                                                            $50.87
Larson , Steven
284 Edisto PL
Apopka, FL 32712                              22976    10/2/2020    24 Hour Fitness Worldwide, Inc.             $229.56                                                                              $229.56
Ashcraft, Karen Lee
3416 Pecos St
Denver, CO 80211-3517                         22977    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,520.00                                                           $1,520.00
Ardissoni, Amanda J
2002 Rohdea Way
Oxnard, CA 93030                              22978    10/2/2020    24 Hour Fitness Worldwide, Inc.             $157.96                                                                              $157.96
Chiang, Wendy
4901 Thorntree Dr.,
Plano, , TX 75024                             22979    10/2/2020    24 Hour Fitness Worldwide, Inc.             $129.86                                                                              $129.86
Roth, Debra
136 S.5th Street
LaSalle, Co 80645                             22980    10/2/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Rohr, La Rita
6420 Mountain View Dr
Parker, CO 80134                              22981    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Wintermeyer, Keith
610 Mockingbird Lane
Plantation, FL 33324                          22982    10/2/2020    24 Hour Fitness Worldwide, Inc.             $186.75                                                                              $186.75
CoPool Sys, Inc.
c/o Guy Humphries, Esq.
7761 Shaffer Parkway
Suite 105
Littleton, CO 80127                           22983    10/2/2020       24 Hour Fitness USA, Inc.                                             $861,768.00                                         $861,768.00
Paul, Nina
45030 Pawnee Drive
Fremont, CA 94539                             22984    10/2/2020    24 Hour Fitness Worldwide, Inc.                              $29.00                                                               $29.00
Tulinius-Osborne, Karen E
2312 Via Chalupa
San Clemente, CA 92673                        22985    10/1/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Hsu, Jennfer
3410 Nation Dr.
Frisco, TX 75034                              22986    10/2/2020    24 Hour Fitness Worldwide, Inc.             $162.50                          $487.49                                             $649.99
Einfalt, Lori
1203 Woodlawn Drive
Pflugerville, TX 78660                        22987    10/2/2020    24 Hour Fitness Worldwide, Inc.             $264.00                                                                              $264.00
Puorro, Beth
914 Juniper Street
Austin, TX 78702                              22988    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $729.00                            $729.00
Shaklee Corporation
ATTN: Legal Department
4747 WIillow Road
Pleasanton, CA 94588                          22989    10/2/2020       24 Hour Fitness USA, Inc.             $55,664.00                                                                           $55,664.00




                                                                                      Page 1462 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 140 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wiley, Matthew
4202 Bell Avenue
Richmond, CA 94804                             22990    10/2/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                             $350.00
Yaeger, Dick
864 Lusterleaf Dr.
Sunnyvale, CA 94086                            22991    10/1/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Phillips, Brenna M
116 Valley View Way #208
Sutter Creek, CA 95685                         22992    10/2/2020    24 Hour Fitness Worldwide, Inc.              $245.64                                                                             $245.64
Young, Grace
13248 Waco Street
Baldwin Park, CA 91706                         22993    10/6/2020    24 Hour Fitness Worldwide, Inc.                                              $699.00                                             $699.00
Brame, Linda
2832 Puente St
Fullerton, CA 92835-2724                       22994    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Leslie, Heather
3342 Coyote Hills Way
Castle Rock, CO 80109                          22995    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,463.00                                                                           $1,463.00
Iwuagwu, Ekene
40 Brandt Terrace
Yonkers, NY 10710                              22996    10/2/2020           24 New York LLC                          $33.58                                                                            $33.58
Wilger, Thomas
Kindwald Law Offices, P.C.
105 W. Madison St., Ste. 603
Chicago, IL 60602                              22997    10/2/2020       24 Hour Fitness USA, Inc.                                              $14,216.00                                          $14,216.00
The Watchlight Corporation
Attn: Adrienne Owen
111 S. Marshall Avenue
El Cajon, CA 92020                             22998    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,112.30                                                                           $1,112.30
Pomogaeva, Lidia
14369 Merced St.
San Leandro, CA 94579                          22999    10/2/2020    24 Hour Fitness Worldwide, Inc.              $393.30                                                                             $393.30
Arch Insurance Company
Francine Petrosino, Legal Assistant
210 Hudson Street, Suite 300
Jersey City, NJ 07311                          23000    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
Addison, Natalee
49 Voorhees St
Teaneck, NJ 07666                              23001    10/2/2020    24 Hour Fitness Worldwide, Inc.              $702.98                                                                             $702.98
Aguailar, Andrew
3939 Madison Street
Ventura, CA 93003                              23002    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Woodbridge Avenel, LLC
Francis M. Giantomasi, Esq
Chiesa Shahinian & Giantomasi
One Boland Drive
West Orange, NJ 07052                          23003    10/2/2020       24 Hour Fitness USA, Inc.            $1,408,251.10                                                                      $1,408,251.10
Godinez, Erika
764 East E St
Ontario, CA                                    23004    10/2/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00

                                                                                       Page 1463 of 1762
                                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 141 of 439


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Simonson, Pete
3416 Pecos St
Denver, CO 80211                                            23005    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,445.00       $2,445.00                                                           $4,890.00
Hollman, Stephen N.
1443 Floribunda Avenue, Unit B
Burlingame, CA 94010                                        23006    10/2/2020    24 Hour Fitness United States, Inc.                          $1,455.00                                                           $1,455.00
Clinkscales, Paul
11101 Callanish Park Dr
Austin, TX 78750-3532                                       23007    10/2/2020        24 Hour Fitness USA, Inc.                                 $923.91                                                              $923.91
Tweed, Kristie Elaine
38 S Meridith Ave. #7
Pasadena, CA 91106                                          23008    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
WANG, VICTOR
10284 MEADOWVIEW DR
SAN DIEGO, CA 92131                                         23009    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Quintanilla, Fabricio
PO Box 27373
Los Angeles , CA 90027-0373                                 23010    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,230.00                                                                           $1,230.00
The Travelers Idemnity Company and its property casualty
insurance affiliates
Travelers- Account Resolution
One Tower Square 0000-FP 15
Hartford, CT 06183                                          23011    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Berger, Gunter
7356 Juncus Court
San Diego, CA 92129                                         23012    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Garcia, Abram
8633 Westman Ave
Whittier, CA 90606                                          23013    10/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502-6843                                     23014    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Bunetta, Elizabeth
29282 Dean Street
Laguna Niguel, CA 92677                                     23015    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Delgado, Angel Aviles
4103 De Leon Street
Houston, TX 77019                                           23016    10/6/2020    24 Hour Fitness United States, Inc.              $34.00                                                                             $34.00
Kaleohano Sanborn, Dwayne Caleb
914 Valetta Flat Ave
Las Vegas, NV 89183                                         23017    10/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Keeth, Cynthia Lynn
1905 Amado Lane
League City, TX 77573                                       23018    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $739.88                                                              $739.88
Mahrizi, Adam
2614 Lunar Lane Apt 4
Sacramento, CA 95864                                        23019    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $320.00                                                              $320.00
Lippman, Sasha
9760 Date Street
Spring Valley, CA 91977                                     23020    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,133.64                                                                           $1,133.64

                                                                                                      Page 1464 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 142 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cantena, Karen
Golkow Hessel, LLC
Hessel, Daniel
1628 Pine Street
Philadelphia, PA 19103                        23021    10/1/2020       24 Hour Fitness USA, Inc.             $200,000.00                                                                         $200,000.00
Sun, Allen
870 Bergen Street #2RF
Brooklyn, NY 11238                            23022    10/2/2020           24 New York LLC                          $32.00                                                                            $32.00
Piranha, LLC
c/o Guy Humpries, Esq
7761 Shaffer Parkway
Suite 105
Littleton, CO 80127                           23023    10/2/2020       24 Hour Fitness USA, Inc.             $833,878.00                                                                         $833,878.00
Sosnenko, Tatiana
7540 Hampton Ave Apt 105 West
West Hollywood, CA 90046                      23024    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                          23025    10/2/2020       24 Hour Fitness USA, Inc.                               $1,548.00                                                           $1,548.00
Taylor, Travis
3659 4th Ave Unit 1
San Diego, CA 92103                           23026    10/2/2020       24 Hour Fitness USA, Inc.                 $571.93                                                                             $571.93
Williams, Sammy
5461 EAGLE RIDGE ROAD
PENNGROVE, CA 94951                           23027    10/6/2020    24 Hour Fitness Worldwide, Inc.            $1,600.22                                                                           $1,600.22
Custom Locations, LLC
Jason S. Nunnermacker, Esq.
Guaglardi & Meliti, LLP
365 W. Passiac Street, Suite 130
Rochelle Park, NJ 07662                       23028    10/1/2020       24 Hour Fitness USA, Inc.            $7,137,783.36                                                                      $7,137,783.36
Shinjo, Mark M
1365 Hoohui St
Pearl City , HI 96782                         23029    10/2/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                             $350.00
Huey, Anthony
34752 Bowie Common
Fremont, CA 94555                             23030    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $77.86                                                                            $77.86
Puglisi, Angela
1820 W 3rd St
Brooklyn, NY 11223                            23031    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Sharif, Najam
7404 Winding Way Dr
Arlington, TX 76001                           23032    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $858.98                                                              $858.98
Artjuhs, Konstantins
1172 56th Ave NE
Marysville, WA 98271                          23033    10/2/2020       24 Hour Fitness USA, Inc.                                $130.00                                                              $130.00
Brown, Beverly Ann
146-21 220 Street
Rosedale, NY 11413                            23034    10/2/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                             $399.00


                                                                                      Page 1465 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 143 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
HGV Commercial LLC
Fox Rothschild LLP
Christopher J. Dawes, Esq.
1225 17th Street, Suite 2200
Denver, CO 80212                               23035    10/2/2020       24 Hour Fitness USA, Inc.            $230,576.81      $171,727.93                                                         $402,304.74
Grant, Natalie
1635 East 9th Street, Apt 3
Brooklyn, NY 11223                             23036    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $119.88                                                              $119.88
Kerr, Jon
2704 Peach Tree Ln
Irving , TX 75062                              23037    10/2/2020    24 Hour Fitness Worldwide, Inc.             $144.90                                                                              $144.90
Lozano, Lisa Michelle
17081 Ward St.
Fountain Valley, CA 92708                      23038    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Piranha, LLC
c/o Guy Humphries, Esq.
7761 Shaffer Parkway, Suite 105
Littleton, CO 80127                            23039    10/2/2020    24 Hour Fitness Worldwide, Inc.         $833,878.00                                                                          $833,878.00
Dragomir, Alin
2278 Maroel Dr
San Jose , CA 95130                            23040    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Arch Specialty Insurance Company
Francine Petrosino, Legal Assistant
210 Hudson Street, Suite 300
Jersey City, NJ 07311                          23041    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
Daniel, Robin Gay
1502 Cat Mountain Trail
Keller, TX 76248                               23042    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.47                                                                              $150.47
Lewis, Dennis
3314 110th St. SE
Everett, WA 98208                              23043    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $97.21                                                                            $97.21
Royce, Elizabeth J
3007 Ferndale St.
Houston, TX 77098                              23044    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,282.31                                                                           $1,282.31
Brown, Barbara Elaine
146-21 220 Street
Rosedale, NY 11413                             23045    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
BOLANOS, ROSSANNA
525 KIRKLAND AVENUE
VALLEJO, CA 94592                              23046    10/2/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Terrell, David
834 Hayloft Ln
Fountain, CO 80817                             23047    10/2/2020    24 Hour Fitness Worldwide, Inc.             $226.21                                                                              $226.21
Egglestoni, Janet l
5766 Marlatt St
Mira Loma, CA 91752                            23048    10/2/2020       24 Hour Fitness USA, Inc.                               $2,211.00                                                           $2,211.00




                                                                                       Page 1466 of 1762
                                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 144 of 439


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Rand Industries, Inc.
c/o Bast Amron LLP
Attn: Jaime Leggett, Esq.
1 SE 3rd Avenue, Suite 1400
Miami, FL 33131                                             23049    10/2/2020       24 Hour Fitness USA, Inc.            $898,584.82                                                                          $898,584.82
Reyes Egan, Narcisa
13352 Woodland Dr.
Tustin, CA 92780                                            23050    10/2/2020    24 Hour Fitness Worldwide, Inc.             $408.33                                                                              $408.33
Daniel, James Kevin
1502 Cat Mountain Trail
Keller, TX 76248                                            23051    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.47                                                                              $150.47
Aguilar, Jaime B
4902 Dunsmere Street
Houston, TX 77018                                           23052    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Stundahl, Jaleh
PO Box 3122
Rancho Cucamonga, CA 91729                                  23053    10/2/2020             RS FIT CA LLC                          $55.00                                                                            $55.00
Millaan, Marc
11661 Lampson Ave
Garden Grove, CA 92840-5439                                 23054    10/2/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                                         23055    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,909.00                                                                           $1,909.00
O'Shea, Patrick J.
1310 Lexington Parkway
Apopka, FL 32712-2692                                       23056    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.23                                                                              $250.23
Perez Nole, Cristina
1728 Parkway Dr
Folsom, CA 95630                                            23057    10/1/2020       24 Hour Fitness USA, Inc.               $1,500.00                                                                           $1,500.00
Memsic, Brett
6669 S Sherbourne Dr
Los Angeles, CA 90056                                       23058    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Mountain Grove Partners, LLC
Karen Ahearn, Glaser Weil
10250 Constellation Blvd 19th Fl
Los Angeles, CA 90067                                       23059    10/2/2020       24 Hour Fitness USA, Inc.            $210,401.88      $385,434.66                                                         $595,836.54
Thomas, Angela
4650 Summerlinn Way
West Linn,, OR 97068                                        23060    10/2/2020       24 Hour Fitness USA, Inc.                    $75.00                                                                            $75.00
Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver
Exchange LLC
Vikrama S. Chandrashekar
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202                                            23061    10/2/2020     24 Hour Fitness Holdings LLC           $402,245.08                                                                          $402,245.08
Lambie, Julia
1414 SW 3rd Avenue #2404
Portland, OR 97201                                          23062    10/2/2020       24 Hour Fitness USA, Inc.                $383.99                                                                              $383.99




                                                                                                    Page 1467 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 145 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Rafla, Rania
3431 Fairgreen Ln.
Palmdale, Ca 93551                             23063    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $199.00                                                              $199.00
Liu, Joe
3410 Nation Dr.
Frisco, TX 75034                               23064    10/2/2020     24 Hour Fitness Worldwide, Inc.              $612.50                           $87.49                                             $699.99
Chen, Gary
3338 S Hacienda Blvd
Hacienda Hts, CA 91745                         23065    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                           23066    10/2/2020    24 Hour Fitness United States, Inc.                          $1,548.00                                                           $1,548.00
Williams, Andre
2113 Old Hickory Trl
Desoto, TX 75115                               23067    10/2/2020      24 Hour Fitness Holdings LLC            $400,000.00                                                                          $400,000.00
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23068    10/2/2020        24 Hour Fitness USA, Inc.             $602,320.70     $383,515.51                                                          $985,836.21
Spann, Jeff
3408 O St. SE
Auburn, WA 98002                               23069    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $102.46                            $102.46
Fong, Caresse
1552 Sunnyvale Ave
Walnut Creek, CA 94597                         23070    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Maufas, Kim-Shree
3475 26th Street, Apt 3
San Francisco, CA 94110                        23071    10/2/2020    24 Hour Fitness United States, Inc.              $48.00                                                                             $48.00
Padilla, Victor
370 E San Ysidro Blvd
Suite 579
San Ysidro, CA 92173                           23072    10/2/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Vo, Jenny N.
2266 Stokes Street
San Jose, CA 95128                             23073    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Schantz, Justin
15355 SW Greenfield Drive
Tigard, , OR 97224                             23074    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Imrie, Connor
15319 NE 83rd St
Vancouver, WA 98682                            23075    10/2/2020     24 Hour Fitness Worldwide, Inc.              $487.79                                                                              $487.79
Crandall, Scott King
26410 HWY 254 #42
Redcrest, CA 95569                             23076    10/2/2020    24 Hour Fitness United States, Inc.           $131.57                                                                              $131.57
Solano, Janie
3512 Sampson Court #B
Bakersfield , CA 93309                         23077    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                         Page 1468 of 1762
                                                                                 Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 146 of 439


                                                                                                                 Claim Register
                                                                                                              In re RS FIT NW LLC
                                                                                                              Case No. 20-11568

                                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                          Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                                    Amount                                           Amount           Amount
Berg , David G.
2058 Quaker Way, #5
Annapolis, MD 21401                                                   23078    10/2/2020    24 Hour Fitness Worldwide, Inc.             $730.00                                                                              $730.00
SCHUTTE, PATRICK
245 E63rd Street, apt 210
New York, NY 10065                                                    23079    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $87.48                                                                            $87.48
Hayashi, Susan
1459 Onipaa Street
Honolulu,, HI 96819                                                   23080    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,960.21                                                                           $1,960.21
KEY, JONATHAN
520 N KALAHEO AVE APT B
KAILUA, HI 96734                                                      23081    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $43.93                                                                            $43.93
Baker, Bobbie J
PO Box 3275
Redondo Beach, CA 90277                                               23082    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00

Vestar California XXI, L.L.C. an Arizona limited liability company
c/o Gregg M. Ficks
Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, CA 94104                                               23083    10/2/2020       24 Hour Fitness USA, Inc.            $184,140.75      $170,155.94                                                         $354,296.69
Biaggi, Suzanne
240 Keokuk St.
Petaluma, CA 94952                                                    23084    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Lippman, Sasha
9760 Date Street
Spring Valley, CA 91977                                               23085    10/2/2020       24 Hour Fitness USA, Inc.               $1,133.64                                                                           $1,133.64
Dobon, Camay
46 Merril Circle North
Moraga, CA 94556                                                      23086    10/2/2020    24 Hour Fitness Worldwide, Inc.             $126.00                                                                              $126.00
Collins, Cole
54 Ortalon Ave.
Santa Cruz, CA 95060                                                  23087    10/2/2020       24 Hour Fitness USA, Inc.                $606.86                                                                              $606.86
Phan, Jennifer
619 Hermes Ct
San Jose, CA 95111                                                    23088    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Pradhan, Nirzhar
220 N. Curtis Way
Anaheim, CA 92806                                                     23089    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
80-02 Leasehold LLC
McGrail & Bensinger LLP
888-C 8th Avenue #107
New York, NY 10019                                                    23090    10/1/2020           24 New York LLC                  $374,535.78                                                                          $374,535.78
Giles, Richard
14927 Falling Creek Dr
Houston , TX 77068                                                    23091    10/2/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Cai, Wei
10516 Camnito Obra
San Diego, CA 92126                                                   23092    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,005.00                                                           $1,005.00


                                                                                                              Page 1469 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 147 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hayashi, Susan
1459 Onipaa Street
Honolulu, HI 96819                           23093    10/2/2020       24 Hour Fitness USA, Inc.               $1,960.21                                                                           $1,960.21
Hamilton, Michelle J
280 NE Cascade Ave
Chehalis, WA 98532                           23094    10/2/2020    24 Hour Fitness Worldwide, Inc.             $249.00                                                                              $249.00
Medina, Juan M
1420 Garfield Street
Fairfield, CA 94533                          23095    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Lim, Patrina
850 Prospect Ave.
Oakland, CA 94610                            23096    10/2/2020    24 Hour Fitness Worldwide, Inc.             $329.25                                                                              $329.25
Bradford, Letitia
1026 Florin Rd #323
Sacramento,, CA 95831                        23097    10/2/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                              $936.00
Pradhan, Dorje
220 N Curtis Way
Anaheim, CA 92806                            23098    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Gupta, Anil K
30205 De Portola Road
Temecula, CA 92592                           23099    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $68.98                                                                            $68.98
Tahir, Brandon
383 Sunfish Court
Foster City, CA 94404                        23100    10/2/2020    24 Hour Fitness Worldwide, Inc.             $479.63                                                                              $479.63
BHUKHAN, RAJESH K.
613 AMBERSTONE LN.
SAN RAMON, CA 94582                          23101    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Nunes, Joelle
2245 Shiloh Ave.
Milpitas, CA 95035-6641                      23102    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,999.88                                                                           $2,999.88
Furman, Catherine
12839 War Horse Street
San Diego , CA 92129                         23103    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Hill, Gail
3883 S Quinve St
Denver, CO 80237                             23104    10/2/2020            24 Denver LLC                                       $972.00                                                              $972.00
Strong, William J
4770 E. Iliff Ave. Ste 114
Denver, CO 80222                             23105    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Sadiqi, Sayed Edres
4220 Clayton Rd Apt # 1202
Concord, CA 94521                            23106    10/2/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
JANG, DONGMEE
7243 SVL BOX
VICTORVILLE, CA 92395                        23107    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Wise, Angela Jan
1040 SE 56th Ave
Portland, OR 97215                           23108    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $199.00                            $199.00




                                                                                     Page 1470 of 1762
                                                         Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 148 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kwai, Litman
2427 E 16 Street
Flr 2
Brooklyn , NY 11235                           23109    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Marvin, Melanie
1477 Carleton Dr
Concord , CA 94518                            23110    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jones, Cortney
2537 Carpinteria Dr
Antioch, CA 94531                             23111    10/2/2020    24 Hour Fitness Worldwide, Inc.             $301.95                                                                              $301.95
Qazi, Saad
4243 Blewett St
Fremont , CA 94538                            23112    10/6/2020    24 Hour Fitness Worldwide, Inc.                          $1,000,000.00         $0.00                                       $1,000,000.00
LeBlanc, Scott
28007 Harper Creek Lane
Katy, TX 77494                                23113    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,684.06                                                                           $2,684.06
Amburgey, Joe O
2060 Newport Blvd
Spc 1
Costa Mesa, CA 92627                          23114    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $76.00                                                                            $76.00
Moultrie, Robin E
1834 Willis Lane
Keller, TX 76248                              23115    10/2/2020    24 Hour Fitness Worldwide, Inc.             $161.00                                                                              $161.00
Vialpando, Marissa
Elan Zektser, Esquire
Zektser Trial Attorneys
2030 Main Street, Suite 1300
Irvine, California 92614                      23116    10/2/2020    24 Hour Fitness Worldwide, Inc.         $199,999.00                                                                          $199,999.00
Kobayashi, Cassandra
2201 N Eastwood Ave
Santa Ana, CA 92705                           23117    10/2/2020       24 Hour Fitness USA, Inc.                $320.82                                                                              $320.82
Hall, Fenn P
308 Iron Horse Ct
Alamo, CA 94507                               23118    10/2/2020       24 Hour Fitness USA, Inc.                              $423,069.51                                                        $423,069.51
Gasca, Armando
403 W. Pear St.
Compton, CA 90222                             23119    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $400.00                                             $400.00
DLoftus, Jeffery
3672 Ocana Avenue
Long Beach , CA 90808-2755                    23120    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Thompson, Bradley I
851 Village Drive
Milliken, CO 80543                            23121    10/2/2020            24 Denver LLC                      $3,321.36                                                                           $3,321.36
Takayama, Masayo
1750 Lundy Ave #613144,
San Jose, CA 95161                            23122    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                          23123    10/2/2020          RS FIT Holdings LLC                  $1,065.00                                                                           $1,065.00


                                                                                      Page 1471 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 149 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Marneik Chambers / Alphonso Banks
2046 Boardley Road
Annapolis, MD 21401                         23124    10/2/2020    24 Hour Fitness Worldwide, Inc.              $186.56                                                                             $186.56
BP/CGCENTER II, LLC
Goulston & Storrs PC
c/o Douglas B. Rosner
400 Atlantic Avenue
Boston, MA 02110                            23125    10/2/2020    24 Hour Fitness Worldwide, Inc.         $4,248,211.41                                                                      $4,248,211.41
Bravo, Victoria
Zekster Trial Attorneys
Elan Zekster, Esquire
2030 Main Street, Suite 1300
Irvine , CA 92614                           23126    10/2/2020    24 Hour Fitness Worldwide, Inc.         $2,499,999.00                                                                      $2,499,999.00
Crespo, Angel
610 Donald Place
Roselle Park, NJ 07204                      23127    10/6/2020           24 New York LLC                       $132.96                                                                             $132.96
Tirado, Sarah
11805 184th St E
Puyallup, WA 98374                          23128    10/2/2020    24 Hour Fitness Worldwide, Inc.              $524.21                                                                             $524.21
Ngo, Annie
3593 Rue Chene Dor
San Jose, CA 95148                          23129    10/2/2020       24 Hour Fitness USA, Inc.                 $127.96                                                                             $127.96
Bauert, Leslie
7013 Manor Dr.
N. Richland Hills, TX 76180                 23130    10/2/2020    24 Hour Fitness Worldwide, Inc.              $432.98                                                                             $432.98
Gauthier, Karen S.
Pedrick Law Group
Gregory J. Pedrick, Esq., CFLS
15915 Ventura Blvd., Suite 303
Encino, CA 91436                            23131    10/2/2020    24 Hour Fitness Worldwide, Inc.         $1,155,000.00                                                                      $1,155,000.00
Choi, Hwa Yun
1264 Mission Road South
San Francisco, CA 94080                     23132    10/2/2020    24 Hour Fitness Worldwide, Inc.              $487.99                                                                             $487.99
Cannis, Kris
830 Sakura Drive
San Jose, CA 95112                          23133    10/4/2020    24 Hour Fitness Worldwide, Inc.                 $50.30                                                                            $50.30
Lee, David
6414 Elliott Way
Everett, WA 98203                           23134    10/2/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
TA Brentwood L.L.C.
Benjamin Keenan, Attorney
Ashby & Geddes, P.A.
500 Delaware Avenue
P.O. Box 1150
Wilmington, DE 19899                        23135    10/2/2020       24 Hour Fitness USA, Inc.                                                                           $3,888,408.29       $3,888,408.29
Hoogerhyde, Anita Johanna
22416 1st Pl.W.
Bothell, WA 98021                           23136    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $318.18                                                              $318.18




                                                                                    Page 1472 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 150 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Madaen, Bahram
316 Olive Ave
#914
Huntington Beach, CA 92648                   23137    10/5/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Kruze, Uldis
2629 Tamalpais Ave.
El Cerrito, CA 94530                         23138    10/2/2020     24 Hour Fitness Worldwide, Inc.              $577.21                                                                              $577.21
Wilson, Gene
P.O. Box 3955
Redondo Beach, CA 90277                      23139    10/2/2020        24 Hour Fitness USA, Inc.                                 $538.00                                                              $538.00
Medina, Jennifer
7725 Arosia Drive
Fontana, CA 92336                            23140    10/5/2020     24 Hour Fitness Worldwide, Inc.                              $436.00                                                              $436.00
Ebert, Rocio
108 D Compton Circle
San Ramon, CA 94583                          23141    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Sorokin, Vitaliy
1645 San Bernardino Avenue
Spring Valley, CA 91977                      23142    10/2/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Shirreff, David & Stefanie
12420 109th Ave Ct E
Puyallup, WA 98374                           23143    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Nguyen, Christine
31972 Calle Winona
San Juan Capistrano, CA 92675-3075           23144    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $114.00                                             $114.00
Shannon, April
321 S Main St
Sebastopol , CA 95472                        23145    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,294.48                                                                           $1,294.48
Li, Heng
22311 37th Ave SE
Bothell , WA 98021                           23146    10/5/2020    24 Hour Fitness United States, Inc.              $46.19                                                                             $46.19
Rocco, Ailin
2022 Matthews Ave
Bronx, NY 10462                              23147    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Spilotro , Anthony
5913 Cabo San Lucas Ave
Las Vegas, NV 89131-3918                     23148    10/5/2020     24 Hour Fitness Worldwide, Inc.              $156.98                                                                              $156.98
Castellanos, Erik
14516 Kingsdale Ave
Lawndale, CA 90260                           23149    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Sung Boon
3143 Knowland Ave
Oakland, CA 94619                            23150    10/5/2020          24 San Francisco LLC                    $168.00                                                                              $168.00
Peters, Justin
19707 Harlan Ave
Carson, CA 90746                             23151    10/5/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00




                                                                                       Page 1473 of 1762
                                                                 Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 151 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23152    10/2/2020             RS FIT CA LLC                  $298,053.54                                                                          $298,053.54
Dang, Binh
13123 136th Ct NE
Kirkland, WA 98034                                    23153    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $85.78                                                                            $85.78
Sekkat, Adrien M
15956 E 14th Street
Apt 315
San Leandro, CA 94578                                 23154    10/2/2020         24 San Francisco LLC                       $95.00                                                                            $95.00
Powell, Janet S.
3137 SW 23rd Street
Miami, FL 33145                                       23155    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $2,640.00                          $2,640.00
Wang, Zihan
398 Fawn Ct
Fremont , CA 94539                                    23156    10/2/2020       24 Hour Fitness USA, Inc.                $456.77                                                                              $456.77
Hutchens, John E
458 Londondary Dr.
Ballwin, MO 63011                                     23157    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $111.38                            $111.38
Macias, Steven
14610 Scott Cir
Cypress, TX 77429                                     23158    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $67.00                                                                            $67.00
Creno-Whiting, Vickie
12863 So. Maple Spring Rd
Riverton, UT 84096                                    23159    10/1/2020    24 Hour Fitness Worldwide, Inc.          $10,435.30                                                                           $10,435.30
Washington, Sonae
3865 Leilani Lane
Stockton, CA 95206                                    23160    10/2/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Green , Tiffany
659 Stage Coach Dr
Lathrop, CA 95330                                     23161    10/2/2020    24 Hour Fitness Worldwide, Inc.             $380.00                                                                              $380.00
SUBRAMANIAN, PASUPATI
1450 EMERSON AVE APT 210
MCLEAN, VA 22101                                      23162    10/1/2020       24 Hour Fitness USA, Inc.                $585.00                                                                              $585.00
Dobon, David
46 Merrill Circle North
Moraga, CA 94556                                      23163    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $92.00                                                                            $92.00
McDonough, James F.
7 Brower Drive
Brick, NJ 08723                                       23164    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Zamudio, Rigoberto
921 Kyner Ave
Bakersfield, CA 93307                                 23165    10/5/2020       24 Hour Fitness USA, Inc.                $299.99                                                                              $299.99
Raben, Robert
1007 Chimney Rock Dr
Austin, TX 78758                                      23166    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $43.15                                                                            $43.15


                                                                                              Page 1474 of 1762
                                                                             Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 152 of 439


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Griffin, LisaMarie
340 Carriage Ln
Saginaw, TX 76179                                                 23167    10/5/2020       24 Hour Fitness USA, Inc.                 $657.01                                                                             $657.01
Seymour, Sheri
6110 F.M. 723
Richmond, TX 77406                                                23168    10/2/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                             $240.00
Lyons, Roy
1113 SW 15 Avenue
Apt 3
Fort Lauderdale, FL 33312                                         23169    10/2/2020    24 Hour Fitness Worldwide, Inc.              $360.00                                                                             $360.00
Carter, William T
82-907 Vincent Drive
Indio, CA 92203                                                   23170    10/2/2020    24 Hour Fitness Worldwide, Inc.              $398.14                                                                             $398.14
John, Lisa
307 Phoenix Ave SW
Orting, WA 98360                                                  23171    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $94.69                                                                            $94.69
Jorle, Larry
80 Mayfair Road
Yonkers, NY 10710                                                 23172    10/5/2020    24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                          $10,000.00
Microsoft Corporation and Microsoft Licensing GP, a subsidiary
of Microsoft Corporation
Fox Rothschild LLP
Attn: David P. Papiez
1001 4th Ave
Suite 4500
Seattle, WA 98154                                                 23173    10/2/2020       24 Hour Fitness USA, Inc.              $97,512.71                                                                          $97,512.71
Cato, Alexis Michelle
689 Bear Swamp Road
Johns Island, SC 29455                                            23174    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $671.99                                                              $671.99
Hyon, John
116 Driftwood Dr
Cedar Park, TX 78613                                              23175    10/2/2020    24 Hour Fitness Worldwide, Inc.              $106.18                                                                             $106.18
Garcia, Rica
3277 South White Road, PMB 1694
San Jose, CA 95148                                                23176    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Archibeque, Leonard
1244 Coventry Ave
Ventura, CA 93004                                                 23177    10/2/2020    24 Hour Fitness Worldwide, Inc.              $324.50                                                                             $324.50
AVG PARTNERS I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                                           23178    10/2/2020       24 Hour Fitness USA, Inc.            $1,681,240.39    $367,578.06                                                       $2,048,818.45
United States Olympic and Paralympic Committee
Covington & Burling LLP
Attn: Dianne Coffino
620 Eighth Avenue
New York, NY 10018                                                23179    10/2/2020       24 Hour Fitness USA, Inc.            $2,452,803.14                                                                      $2,452,803.14
Canseco, Miranda Corrin
2060 W 17th St.
San Bernardino, CA 92411                                          23180    10/2/2020    24 Hour Fitness Worldwide, Inc.              $891.38                                                                             $891.38

                                                                                                          Page 1475 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 153 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McCauley, Ralph
15400 SE 279th St
Kent , WA 98042                              23181    10/5/2020     24 Hour Fitness Worldwide, Inc.               $578.50                                                                             $578.50
Farnworth, Larry
4766Mocha Drive
Taylorsville, UT 84129                       23182    10/2/2020    24 Hour Fitness United States, Inc.                                                             $937.02                            $937.02
Keyso, Andrew
214 Buxton Road
Falls Church, VA 22046                       23183    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $563.99                                                              $563.99
Acevedo, Ramon
3625 Alcantara Lane
North Las Vegas, NV 89084                    23184    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,847.82                                                                           $1,847.82
Ortega, Armando
1703 Vanderwilt Ln
Katy, TX 77449                               23185    10/6/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Gilpin, Jacklyn
108 Mill Wood Drive
Colleyville,, TX 76034                       23186    10/3/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Geraghty, Brendan
671 Juniper Way
Mahwah, NJ 07430                             23187    10/6/2020    24 Hour Fitness United States, Inc.          $1,137.28                                                                           $1,137.28
Stephens, Ellen
PO Box 732157
Puyallup, WA 98373-0075                      23188    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $43.95                                                                             $43.95
Torres, Alfonso
900 Las Vegas Blvd S
Las Vegas, NV 89101                          23189    10/6/2020    24 Hour Fitness United States, Inc.            $170.00                                                                             $170.00
Watford, William
8515 Brodie Ln #1916
Austin, TX 78745                             23190    10/2/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Custom Locations, LLC
Jason S. Nunnermacker, Esq.
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                      23191    10/1/2020    24 Hour Fitness United States, Inc.       $7,137,783.36                                                                      $7,137,783.36
A-S 117 Shops at the Reserve, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                            23192    10/2/2020        24 Hour Fitness USA, Inc.             $1,873,415.33                                                                      $1,873,415.33
Ellis, Trevor N.
5060 Valley Crest Dr.
Apt. 55
Concord, CA 94521                            23193    9/30/2020        24 Hour Fitness USA, Inc.                  $699.99                                                                             $699.99
Del Carpio, Allison
14520 Stanton Ave.
La Mirada, CA 90638                          23194    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $91.65                                                                             $91.65
Patel, Ankit
4029 Lambert Way
Hayward, CA 94541                            23195    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $880.00                                                              $880.00


                                                                                       Page 1476 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 154 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Williams, Valencia
12584 Atwood Court
1021
Rancho Cucamonga, CA 91739                     23196    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $66.12                                                                            $66.12
Schlesinger, Arnold
AVG Partners
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23197    10/2/2020       24 Hour Fitness USA, Inc.            $1,033,075.91                                                          $0.00       $1,033,075.91
Sisodiya, Sanjit
30 Newport Parkway
Apt 3014
Jersey City, NJ 07310                          23198    10/2/2020     24 Hour Fitness Holdings LLC                $560.00                                                                             $560.00
Olavides, Christian
2289 Norte Vista Drive
Chino Hills, CA 91709                          23199    10/2/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
GERNSHTEYN, SERGE
BURNS & HARRIS
JASON STEINBERG
233 BROADWAY
NEW YORK, NY 10279                             23200    10/2/2020     24 Hour Fitness Holdings LLC           $1,000,000.00                                                                      $1,000,000.00
BARREDO, AL JHON RHAY P.
3595 Santa Fe Avenue Space 281
Long Beach, CA 90810                           23201    10/6/2020    24 Hour Fitness Worldwide, Inc.              $439.98                                                                             $439.98
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23202    10/2/2020     24 Hour Fitness Holdings LLC              $1,800.00                                                                           $1,800.00
True Fitness Technology, Inc
Tom Kurlandski
865 Hoff Road
Ofallon, MO 63366                              23203    10/6/2020       24 Hour Fitness USA, Inc.             $102,079.43                                                                         $102,079.43
Globish, Lauren
3165 S. Cherokee Street
Englewood, CO 80110                            23204    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $150.35                                             $150.35
Forsyth, Herrick
5391 East Brittany Place
Centennial, CO 80121                           23205    10/6/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Mooney, Kyle
95 Argonaut # 105
Aliso Viejo, CA 92656                          23206    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Martin, Phillip
20922 Sharmila
Lake Forest, CA 92630                          23207    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Charles, Laura
1106 Wheatfield Ct
Rosenberg,, Tx 77469                           23208    10/2/2020    24 Hour Fitness Worldwide, Inc.              $179.28                                                                             $179.28
Qu, Xinru
2553 E Temple Ave. Apt E.
West Covina, CA 91792                          23209    10/2/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99

                                                                                       Page 1477 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 155 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Halvarson, Julie
13328 SE 248th Place
Kent, WA 88042                                23210    10/2/2020    24 Hour Fitness Worldwide, Inc.             $508.20                                                                              $508.20
Mooney Jr, John G
95 Argonaut # 105
Aliso Viejo, CA 92656                         23211    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Carniaux, Daniel
1659 Grove Street
San Francisco , CA 94117                      23212    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Hayashi, Susan
1459 Onipaa Street
Honolulu, HI 96819                            23213    10/2/2020       24 Hour Fitness USA, Inc.               $1,960.21                                                                           $1,960.21
Mooney, Sally
95 Argonaut #105
Aliso Viejo, CA 92656                         23214    10/6/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
West, Jacqueline
31040 172nd Ave SE
Auburn, WA 98092                              23215    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $2,032.80                                                           $2,032.80
Matheson, Natalie
2562 Walnut Blvd. Apt. 50
Walnut Creek, CA 94596                        23216    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills , CA 90212                      23217    10/2/2020       24 Hour Fitness USA, Inc.            $312,032.67                                                                          $312,032.67
Rapattoni, Julie
28311 Oceana del Mar
San Juan Capistrano, CA 92675                 23218    10/6/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Timmerman, Margaret
20111 Lawson Ln.
Huntington Beach, CA 92646                    23219    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $67.96                                                                            $67.96
Chintamaneni, Srimanth
4310 Eggers Dr
Fremont, CA 94536                             23220    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $554.00                            $554.00
Santiago, Evelyn
610 Donald Place
Roselle Park, NJ 07204                        23221    10/6/2020           24 New York LLC                          $69.98                                                                            $69.98
Moustapha, Donna
272 85th Street
Brooklyn, NY 11209                            23222    10/6/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Amin, Jigar
32 Halsey Rd
Parsippany , NJ 07054                         23223    10/6/2020    24 Hour Fitness Worldwide, Inc.             $110.86                                                                              $110.86
Ramirez , Rudy
14800 S Berendo Ave
Apt 5
Gardena, CA 90247                             23224    10/2/2020       24 Hour Fitness USA, Inc.                    $99.99                                                                            $99.99
Tix, Katherine Anne
17730 Netherby Lane
RIchmond , Texas 77407                        23225    10/5/2020    24 Hour Fitness Worldwide, Inc.             $599.92                                                                              $599.92

                                                                                      Page 1478 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 156 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Nichols, Kelley M.
1470 Poppy Peak Drive
Pasadena, CA 91105                             23226    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,118.00                                                                           $1,118.00
McLeod, Ian
2116 edam st
Lancaster , CA 93536                           23227    10/6/2020        24 Hour Fitness USA, Inc.                $1,340.00                                                                           $1,340.00
Burks, William
727 Lakeview Way
Emerald Hills, CA 94062                        23228    10/1/2020     24 Hour Fitness Worldwide, Inc.              $438.67                                                                              $438.67
LIN, KRISTEN
19 E. Live Oak Ave. Suite N
Arcadia, CA 91006                              23229    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                                                             $29.99
Gallegos, Deborah
325 Avalon Ave
San Francisco, CA 94112                        23230    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Ortega, Guadalupe
1703 Vanderwilt ln
Katy, TX 77449                                 23231    10/6/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Daniels, Lorene
PO Box 14
Richmond, tx 77406-0001                        23232    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
Culhane, Lorraine M
301 Shadow Walk
Falls Church, VA 22046                         23233    10/2/2020     24 Hour Fitness Worldwide, Inc.              $324.00                                                                              $324.00
St Germain, Nicole
Rosette, LLP
1415 L Street, Suite 450
Sacramento, CA 95814                           23234    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,116.33                                                                           $1,116.33
Vo-Ba, Dai-An
965 Twilight Peak Ave
Henderson, NV 89012                            23235    10/6/2020    24 Hour Fitness United States, Inc.           $629.00                                                                              $629.00
Gill, Grant Carter
PO BOX 79232
Corona, CA 92877-0174                          23236    10/2/2020        24 Hour Fitness USA, Inc.                 $140.22                                                                              $140.22
Morgan-Nance, Kathryn
8800 Hastings Lane
Auburn, CA 95602                               23237    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Fassler, Mark
3215 Oliphant Street
San Diego, CA 92106                            23238    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,750.00                                                                           $2,750.00
Parekh, Reena
4508 Roderigo Ct
Fremont, CA 94555                              23239    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,515.84                                                                           $1,515.84
Kolesnik, Natalia
712 La Grande Blvd
Puyallup, WA 98373                             23240    10/2/2020     24 Hour Fitness Worldwide, Inc.              $141.43                                                                              $141.43
Edgett, Salena
2214 W Dunlop St.
San Diego, CA 92111                            23241    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99


                                                                                         Page 1479 of 1762
                                                        Case 20-11568-KBO        Doc 72-7        Filed 04/19/21     Page 157 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Wiggins, Delorise
11427 Bethnal Green Dr
Houston, TX 77066                            23242    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $41.76                             $41.76
Shakarian, Raffi
3650 Harwich Drive
Carlsbad, CA 92010                           23243    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Hollman, Stephen N.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         23244    10/2/2020         24 San Francisco LLC                                 $1,455.00                                                           $1,455.00
Bradley, Baronda
706 Montclaire Dr
Mansfield, TX 76063                          23245    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $119.03                                                              $119.03
Mentz, Michael
8215 Tommy Drive
San Diego, CA 92119                          23246    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,100.00                                                                           $1,100.00
Clark, Cammie D
PO Box 154
Sunol, CA 94586                              23247    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,204.00                                                                           $1,204.00
Williams, Maurice
3780 Thatcher Dr
Rochester Hills, MI 48309                    23248    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $2,195.00                                                           $2,195.00
Hamilton, Harriet
14312 Eagle Villa Grove
Colorado Springs, CO 80921                   23249    10/1/2020    24 Hour Fitness Worldwide, Inc.           $4,940.00                                                                           $4,940.00
White, Ulli
6904 Redwood Avenue
Sebastopol, CA 95472                         23250    10/2/2020    24 Hour Fitness Worldwide, Inc.            $520.00                                                                              $520.00
Woods, Ron
Ronald F. Woods & Associates
225 Broadway
Suite 1900
San Diego, CA 92101                          23251    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,400.00                                                                           $1,400.00
Gutierrez, Edzna S
21290 Nisqually Rd
Apple Valley, CA 92308                       23252    10/2/2020    24 Hour Fitness Worldwide, Inc.                $50.00                                                                            $50.00
Sykes, Carlton
18219 Norwood Oaks drive
Spring, TX 77379                             23253    10/2/2020        24 Hour Holdings II LLC             $15,000.00                                                                           $15,000.00
Miller, Andrew
96 Edgerton Blvd.
Avenel, NJ 07001                             23254    10/2/2020    24 Hour Fitness Worldwide, Inc.            $160.86                                                                              $160.86
Kuhlman, Armin & Rhea
2568 Albatross St.
Unit 6F
San Diego, CA 92101                          23255    9/30/2020    24 Hour Fitness Worldwide, Inc.            $412.58                                                                              $412.58
McDermott, Amber
11621 Fast Horse Drive
Austin, TX 78759                             23256    10/2/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99


                                                                                     Page 1480 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 158 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schiffman, Scott
1171 Ocean Pkwy
Apt 6J
Brooklyn, NY 11230                             23257    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                           $1,100.00
Gonzales, Mario Fidel
2119 Reed Ave.
San Diego, CA 92109                            23258    10/2/2020       24 Hour Fitness USA, Inc.               $1,244.00                                                                           $1,244.00
Lau, Genie
26703 40th Ave S.
Kent, WA 98032                                 23259    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $95.04                                                                            $95.04
Norton, Nancy A
380 Hilhill Way
El Cajon, CA 92020                             23260    10/2/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Crum, Susan S
167 Redwood Ave
Carlsbad, CA 92008-4052                        23261    10/2/2020    24 Hour Fitness Worldwide, Inc.             $633.97                                                                              $633.97
Sedhom, Selvia
26 Little Falls Rd. Unit 6
Cedar Grove, NJ 07009                          23262    10/7/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Sykes, Carlton
18219 Norwood Oaks Dr
Spring, TX 77379                               23263    10/2/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
Frost, Wendell Haggen
140 W. Dameron St.
Long Beach, CA 90805                           23264    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $5,000.00                                                           $5,000.00
Lelicoff, Nancy
8811 Curragh Downs Dr.
Fair Oaks, CA 95628                            23265    10/2/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Kashtelyan, Regina
4511 Burnhill Drive
Plano, TX 75024                                23266    10/7/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
DiSalvo, Tyler James
3428 Charlemagne Ave
Long Beach, CA 90808                           23267    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Strunk, Jacob
2841 Hollyridge Dr.
Los Angeles, CA 90068                          23268    10/2/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Laborde, Michael
3584 Lake Circle Dr
Fallbrook, CA 92028                            23269    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,300.00                                                                           $2,300.00
Miller, Denise
5712 Willow Wood Lane
Dallas, TX 75252                               23270    10/2/2020       24 Hour Fitness USA, Inc.                                $415.00                                                              $415.00
Trang, Hue
3009 Damico Dr
San Jose, CA 951458                            23271    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Bales, Marianne Julia
10 Middle Road
Lafayette, CA 94549                            23272    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $832.00                                                              $832.00


                                                                                       Page 1481 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 159 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Settipeta, Ramalakshmi
2707 Birchwood Meadow Ct
Katy, TX 77494                                23273    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $46.92                                                                            $46.92
Kushnirsky, Gary
4511 Burnhill Drive
Plano , Tx 75024                              23274    10/7/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
CoPool Sys. Inc.
c/o Guy Humphries, Esq.
7761 Shaffer Parkway, Suite 105
Littleton, CO 80127                           23275    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $861,768.00                                         $861,768.00
Choy, Samantha
No address provided
                                              23276    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Roumila, Karima
136 Blue Ridge Drive, Apt. #A
Martinez, CA 94553                            23277    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Seymour, Kenneth
6110 F.M 723
Richmond, TX 77406                            23278    10/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Huang, Lihua Li
2726 Vista Diablo Ct.
Pleasanton, CA 94566                          23279    10/2/2020    24 Hour Fitness Worldwide, Inc.             $315.20                                                                              $315.20
Danaher, Sean
2604 SE 21st Ave.
Portland, OR 97202                            23280    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $339.94                            $339.94
Manca, Marc
575 W Merle Ct
San Leandro, CA 94577                         23281    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Ford, Doris Goddard
5834 Corinthian Pl
Lancaster, CA 93536                           23282    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Kalaydjian, Narine
c/o Arman Sahakyan & Associates
301 E. Glenoaks Blvd., Ste 6
Glendale, CA 91207                            23283    10/1/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Whiting, Eric J.
12863 So. Maple Springs Rd
Riverton, UT 84096                            23284    10/1/2020    24 Hour Fitness Worldwide, Inc.          $10,413.29                                                                           $10,413.29
Garabedian, Michael
PO Box 93984
Southlake, TX 76092                           23285    10/1/2020    24 Hour Fitness Worldwide, Inc.            $5,820.00                                                                           $5,820.00
Mitchard, Eileen
216 Norwood Road
Annapolis, MD 21401                           23286    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,411.00                                                                           $1,411.00
Rand Industries, Inc.
c/o Bast Amron LLP
Attn: Jaime Leggett, Esq.
1 SE 3rd Avenue, Suite 1400
Miami, FL 33131                               23287    10/2/2020       24 Hour Fitness USA, Inc.                                                                              $32,131.82          $32,131.82


                                                                                      Page 1482 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 160 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vega, Nicholas J
4901 Lincolnshire Ave
Buena Park , CA 90621                         23288    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,132.20                                                                           $1,132.20
Ballweber , Nancy
2004 Tripiano Court
Mountain View , CA 94040                      23289    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $139.00                                                              $139.00
Morrell, Edward
17 Entonar Road
Rancho Mission Viejo, CA 92694                23290    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Villareal, Christopher
P.O. Box 11794
Costa Mesa, CA 92627                          23291    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Crittenden, Barbara
19107 Oatfield Rd
Gladstone, OR 97027                           23292    10/2/2020    24 Hour Fitness Worldwide, Inc.              $143.97                                                                             $143.97
Duncan, Mekeda Gebreheywot
811 San Remo
Irvine, CA 92606                              23293    10/2/2020    24 Hour Fitness Worldwide, Inc.            $4,500.00                                                                           $4,500.00
Seymour, Kyle
6110 F.M 723
Richmond, TX 77406                            23294    10/2/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                             $240.00
Lomboy, Zenaida
3206 Valley Vista Road
Walnut Creek, CA 94598                        23295    10/2/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Yang, Fang
15820 California Street
Omaha, NE 68118                               23296    10/2/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Lofgren, Christopher
9932 Sweepstakes Lane Unit 2
Orlando, FL 32837                             23297    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                              $349.99             $349.99
Heydt, Michael
121 Troy Hills Rd
Whippany, NJ 07981                            23298    10/2/2020       24 Hour Fitness USA, Inc.                 $148.64                                                                             $148.64
16000 Pines Retail Investments LLC
Tobin & Reyes, PA..
Attn: Adrian J. Alvarez, Esq.
225 N.E. Mizner Blvd, Suite 510
Boca Raton, FL 33432                          23299    10/2/2020    24 Hour Fitness Worldwide, Inc.         $1,136,673.00                                                                      $1,136,673.00
Callejo, Gerald
1551 Urban Street
Lakewood, CO 80215                            23300    10/2/2020    24 Hour Fitness Worldwide, Inc.              $890.00                                                                             $890.00
Bunetta, Raymond
24304 Dale Drive
Laguna Hills, CA 92653                        23301    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Singh, Julie
2883 SE Woodward St
Portland, OR 97202                            23302    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $56.00                                                                            $56.00
Estrella, Cristina
2075 Mallard Drive
Walnut Creek, CA 94597                        23303    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99

                                                                                      Page 1483 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 161 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kolesnik , Natalia
712 La Grande Blvd
Puyallup, WA 98373                           23304    10/2/2020     24 Hour Fitness Worldwide, Inc.              $141.43                                                                              $141.43
Waggoner, Jane
151 Ennis Lane
Jupiter, FL 33458                            23305    10/2/2020        24 Hour Fitness USA, Inc.                                $1,019.90                                                           $1,019.90
Dorsett, Darisa A
161-15 120th Ave
Jamaica, NY 11434                            23306    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Spencer, Jeffrey
37055 Bodily Ave
Fremont , CA 94536                           23307    10/2/2020        24 Hour Fitness USA, Inc.                                $2,268.00                                                           $2,268.00
Belmar Mainstreet Holdings I, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                   23308    10/2/2020        24 Hour Fitness USA, Inc.             $912,681.13                                                        $2,012.02         $914,693.15
Kaur, Gurpinder
34906 Limestone Court
Union City, CA 94587                         23309    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Battilana, MaryJo
P.O. Box 397
Wilton, CA 95693                             23310    10/2/2020        24 Hour Fitness USA, Inc.                                $2,433.50                                                           $2,433.50
Bolanos, Roanne
525 Kirkland Avenue
Vallejo, CA 94592                            23311    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Barbetta, John F
194 Garner Avenue
Bloomfield, NJ 07003                         23312    10/2/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Dennis, Robin
841 N Faver Dr.
Castle Rock, CO 80109                        23313    10/2/2020        24 Hour Fitness USA, Inc.                    $89.97                                                                             $89.97
Bonner, Patricia
2500 N Rainbow Blvd
Las Vegas, NV 89198                          23314    10/2/2020    24 Hour Fitness United States, Inc.                                                             $189.95                            $189.95
Williams, Kenneth
1900 North Bayshore Drive Apt 4603
Miami, FL 33132                              23315    9/21/2020    24 Hour Fitness United States, Inc.              $99.18                                                                             $99.18
Tang, Matthew
10524 Johanna Ave
Sunland , CA 91040                           23316    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rush, Wendy
10843 Iona Island Ave.
Las Vegas , NV 89166                         23317    10/6/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Benco, Inc.
Michael R. Herz, Esq.
Fox Rothschild LLP
49 Market Street
Morristown, NJ 07960                         23318    10/2/2020     24 Hour Fitness Worldwide, Inc.           $29,766.01                       $14,708.49                                          $44,474.50


                                                                                       Page 1484 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 162 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Poppulo Inc
Attn: Lauren Linnane
77 Fourth Avenue
Waltham, MA 02451                              23319    10/2/2020    24 Hour Fitness Worldwide, Inc.            $4,375.00                                                                           $4,375.00
Sullivan, Michelle
4708 60th Ave W
University Place, WA 98466                     23320    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,200.00                                                                           $3,200.00
Fingert, Jeffrey
520 County Road 5001
Box 1791
Fraser, CO 80442                               23321    10/7/2020    24 Hour Fitness Worldwide, Inc.              $654.20                                                                             $654.20
Bral, Alan
69651 Old Corral Loop
Sisters, OR 97759                              23322    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $401.00                                                              $401.00
Chang, Geraldine K
98-653 Papalealii St.
Alea , Hawaii 96701                            23323    10/1/2020    24 Hour Fitness Worldwide, Inc.              $162.81                                                                             $162.81
Sarvela, Jacob Neal
PO Box 30432
Austin, Tx 78755-3432                          23324    10/2/2020    24 Hour Fitness Worldwide, Inc.              $389.99                                                                             $389.99
SCHLESINGER, ARNOLD
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23325    10/2/2020       24 Hour Fitness USA, Inc.            $1,033,075.91                                                          $0.00       $1,033,075.91
Bisping, Kevin
225 Barry Drive
Ventura, CA 93001                              23326    10/1/2020    24 Hour Fitness Worldwide, Inc.              $251.80                                                                             $251.80
Wheaton, Jane R.
1831 Rockwood Drive
Sacramento, CA 95864                           23327    10/1/2020       24 Hour Fitness USA, Inc.               $1,141.74                                                                           $1,141.74
Gogol, Volodymyr
380 Fairview Avenue
Colonia, NJ 07067                              23328    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $179.08                           $179.08                            $358.16
Garcia, Vanessa
1171 E Jackson St
Long Beach, CA 90805                           23329    10/3/2020    24 Hour Fitness Worldwide, Inc.              $198.76                                                                             $198.76
Orozco, Gilbert
1006 Dainty Avenue
Brentwood, CA 94513                            23330    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
HSC Lafayette, LLC
Holli Parks
P.O. Box 130
Daphne, AL 36526                               23331    10/2/2020       24 Hour Fitness USA, Inc.              $88,458.50                                                                          $88,458.50
Keeth, Jerry W.
1905 Amado Lane
League City, TX 77573                          23332    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $739.88                                                              $739.88
Bigolin, Viviana
PO Box 928481
San Diego, CA 92192                            23333    10/6/2020    24 Hour Fitness Worldwide, Inc.              $175.93                                                                             $175.93


                                                                                       Page 1485 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 163 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bryand, Darlene
198 Ulupau Circle
Bastrop, TX 78602                            23334    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $56.48                                                                             $56.48
Brixmor Holdings 1 SPE LLC
C/o Ballard Spahr LLP
Att: Leslie C. Heilman, Esq.
919 N. Market Street 11th Floor
Wilmington, DE 19801                         23335    10/2/2020        24 Hour Fitness USA, Inc.             $1,053,459.90                                                     $34,885.64       $1,088,345.54
Coryell, Cynthia Stone
Cynthia Stone-Coryell Trusts
6175 Janice Way
Arvada, CO 80004                             23336    10/2/2020              24 Denver LLC                      $1,715.98                                                                           $1,715.98
Green, Robert
5145 Tortuga Dr. Apt 111
Huntington Beach, CA 92649                   23337    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pillsbury Winthrop Shaw Pittman LLP
Joshua D. Morse
Pillsbury Winthrop Shaw Pittman LLP
Four Embaracdero Center, 22nd Floor
San Francisco, CA 94111-5998                 23338    10/2/2020        24 Hour Fitness USA, Inc.               $25,752.17                                                                          $25,752.17
Hersh, Mark
995 Arlington Blvd
El Cerrito, CA 94530                         23339    10/2/2020     24 Hour Fitness Worldwide, Inc.               $189.58                                                                             $189.58
Scuticchio, Jodie
1305 23rd St., #2
Santa Monica, CA 90404                       23340    10/2/2020        24 Hour Fitness USA, Inc.                  $343.94                                                                             $343.94
Moreno, Patrick
1628 20th st
Sacramento, CA 95811                         23341    10/6/2020        24 Hour Fitness USA, Inc.                    $74.00                                                                             $74.00
Wharton, Cara Barry
104 Hillcrest Blvd. #3
Millbrae, CA 94030                           23342    10/2/2020    24 Hour Fitness United States, Inc.              $74.00                                                                             $74.00
Flanagan, Kelly
13 Eagle Rock Village, Apt. 3B
Budd Lake, NJ 07828                          23343    10/2/2020     24 Hour Fitness Worldwide, Inc.               $550.00                                                                             $550.00
Merchain, Adam
3424 Hathaway Ave #213
Long Beach, CA 90815                         23344    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,401.00                          $2,401.00
Gates, Joel
38043 Cherrywood Dr
Murrieta, CA 92562                           23345    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Martyn, Marvin
2553 E Temple Ave. Apt E
West Covina, CA 91792                        23346    10/2/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Bird, Melissa
6414 Elliott Way
Everett, WA 98203                            23347    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00




                                                                                       Page 1486 of 1762
                                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 164 of 439


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Cooper, John Ira
Law Office of Joseph May
Attorney for Creditor
1388 Sutter St #810
San Francisco, CA 94109                                     23348    10/2/2020        24 Hour Fitness USA, Inc.             $10,000,000.00                                                                    $10,000,000.00
Nichols, Vicky
1095 Linda GLen Dr
Pasadera , CA 91105                                         23349    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $73.48                                                                             $73.48
McPherson, Christina
Endejan Law, LLC
Judith A. Endejan
5109 23rd Ave. West
Everett, WA 98203                                           23350    10/2/2020     24 Hour Fitness Worldwide, Inc.            $250,000.00                                                                        $250,000.00
Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver
Exchange I, LLC
Vikrama S. Chandrashekar
Moye White LLP
1400 16th Street, 6th Floor
Denver, CO 80202                                            23351    10/2/2020        24 Hour Fitness USA, Inc.               $402,245.08                                                                        $402,245.08
MORSE, RICHARD
1406 E DALTON AVE
GLENDORA, CA 91741                                          23352    10/2/2020     24 Hour Fitness Worldwide, Inc.                $131.25                                                                            $131.25
Jones, Christopher L
2708 Village Mills Drive
Pearland, TX 77584                                          23353    10/2/2020     24 Hour Fitness Worldwide, Inc.                $250.00                                                                            $250.00
Bhat, Sonali
60 Urbano Dr
San Francisco, CA 94127                                     23354    10/2/2020        24 Hour Fitness USA, Inc.                                                $1,600.00                                           $1,600.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                                      23355    10/2/2020    24 Hour Fitness United States, Inc.            $1,800.00                                                                         $1,800.00
Charles, Joshua
1212 W. 107th St. Apt. #16
Los Angeles, CA 90044                                       23356    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $300.75                                             $300.75
Jung, Waymond
10347 Tula Lane
Capertino , CA 95014                                        23357    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Tan, Jie
5437 MISTWOOD LANE
CARMICHAEL , CA 95608                                       23358    10/2/2020     24 Hour Fitness Worldwide, Inc.                $429.99                                                                            $429.99
Rodriguez, Catherine
20266 HATHAWAY AVE
HAYWARD, CA 94541                                           23359    10/2/2020     24 Hour Fitness Worldwide, Inc.            $196,975.00      $3,025.00                                                         $200,000.00
FIT (UT) QRS 14-92, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA, 2ND FLOOR
NEW YORK, NY 10020                                          23360    10/2/2020    24 Hour Fitness United States, Inc.                                      $5,142,783.50                                       $5,142,783.50


                                                                                                      Page 1487 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 165 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Santa Susana I, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                    23361    10/2/2020       24 Hour Fitness USA, Inc.            $645,890.26        $1,490.60                                                         $647,380.86
FIT (UT) QRS 14-92, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                            23362    10/2/2020       24 Hour Fitness USA, Inc.                                           $5,142,783.50                                       $5,142,783.50
Mohebbi, Mahsa Camellia
38786 Rosegate Terrace
Fremont, CA 94536                             23363    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Garabedian, Cindy
PO Box 93984
Southlake, TX 76092                           23364    10/1/2020    24 Hour Fitness Worldwide, Inc.            $5,820.00                                                                           $5,820.00
Kuo, Eli
2020 John Muir Parkway
Hercules, CA 94547                            23365    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Anderson, Jennifer E
12805 SW Foothill Dr.
Portland, OR 97225                            23366    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Ranson, Kim E
10019 Baffin Dr
San Diego, CA 92126                           23367    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,640.00                                                                           $1,640.00
Lopez, Christopher
PO Box 2094
Sandy, OR 97055                               23368    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $48.48                                                                            $48.48
JACKSON, ANDREA
PO BOX 1494
SAN PEDRO, CA 90733                           23369    10/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
McMillan, Wendy
73 Sanders Ranch Road
Moraga, CA 94556                              23370    10/2/2020         24 San Francisco LLC                   $191.71                                                                              $191.71
Sun, Fuge
771 Allison Way
Sunnyvale, CA 94087                           23371    10/2/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00
Vega, Chris
4901 Lincolnshire Ave
Buena Park, CA 90621                          23372    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,885.20                                                                           $1,885.20
Reisz, Tasha
10552 Iron Point Circle
Reno, NV 89521                                23373    10/2/2020    24 Hour Fitness Worldwide, Inc.             $469.00                                                                              $469.00
ANWAR, UJANG
9932 Sweepstakes lane Unit 2
Orlando, FL 32837                             23374    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                              $349.99             $349.99
Fastidio, Sheryline
PO Box 280456
San Francisco, CA 94128                       23375    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $94.96                                                                            $94.96


                                                                                      Page 1488 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 166 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Morigi, Linda
45 Montebello Commons Dr
Suffern, NY 10901                           23376    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        23377    10/2/2020             RS FIT CA LLC                     $2,627.00                                                                           $2,627.00
Healy, Kevin J
3555 NE 133rd Ave
Portland, OR 97230                          23378    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Mullins, Janice E.
17822 Bishop Cir.
Villa Park, CA 92861                        23379    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,095.00                                                                           $1,095.00
UPPAL, HIKANSHI
350C LAFAYETTE ROAD APT 3C
METUCHEN , NJ 08840                         23380    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Price, Jacqueline
10733 Astor Dr
Fort Worth, TX 76244                        23381    10/2/2020    24 Hour Fitness Worldwide, Inc.             $152.61                                                                              $152.61
Bishop, Dianne Marie
5861 Wheelhouse Lane
Agoura Hills, CA 91301                      23382    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,440.00                                                           $1,440.00
Rivera, Lidia
227 North Sylvania Avenue
Fort Worth, TX 76111                        23383    10/2/2020    24 Hour Fitness Worldwide, Inc.             $319.46                                                                              $319.46
HAMILTON, JELANI
280 NE CASCADE AVE
CHEHALIS , WA 98532                         23384    10/2/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Hersh, Mark
995 Arlington Blvd
El Cerrito, CA 94530                        23385    10/2/2020       24 Hour Fitness USA, Inc.                $189.58                                                                              $189.58
Stone, Lee Ann
220 Cliff Drive, #3
Laguna Beach, CA 92651                      23386    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Tribble, Chanel H
51 Lime Ave Apt 5
Long Beach, CA 90802                        23387    10/2/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
Zayed, Joudeh
2606 Wichita
Houston, TX 77502                           23388    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
St. John, Allana
6088 fragrans way
woodland hills, ca 91367                    23389    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $700.00                                             $700.00
WALLACE, MARY
1 PINE STREET
NYACK, NY 10960                             23390    10/2/2020           24 New York LLC                      $149.97                                                                              $149.97
Roberson, Noble C.
521 W. Tropical Way
Plantation, FL 33317                        23391    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00




                                                                                    Page 1489 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 167 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Matsubara, Esther
28008 San Nicolas Dr
Rancho Palos Verdes, CA 90275                  23392    10/2/2020    24 Hour Fitness Worldwide, Inc.              $499.98                                                                             $499.98
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23393    10/2/2020         24 San Francisco LLC                  $1,800.00                                                                           $1,800.00
Brown, Colleen
172 Green Rock Place
Monument, CO 80132                             23394    10/2/2020    24 Hour Fitness Worldwide, Inc.              $164.99                                                                             $164.99
Romero, Daniel
1370 E. Acacia Ave.
Glendale, CA 91205                             23395    10/6/2020    24 Hour Fitness Worldwide, Inc.              $262.50                                                                             $262.50
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                     23396    10/2/2020            RS FIT NW LLC                                       $429.99                                                              $429.99
CRICQ PLANO TRUST
ATTN: JACK HYSLIP
PO BOX 1169
CENTER HARBOR, NH 03226                        23397    10/1/2020       24 Hour Fitness USA, Inc.            $2,986,258.95                                                                      $2,986,258.95
Mejia, Carlos
(909) 693-9204
carlmejiaun@icloud.com
                                               23398    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
Monford, Alexzandra
2811 E St #11
Sacramento, CA 95816                           23399    10/2/2020    24 Hour Fitness Worldwide, Inc.              $970.00                                                                             $970.00
Cockrell, Janice
4374 Fellows St.
Union City, CA 94587                           23400    10/2/2020    24 Hour Fitness Worldwide, Inc.              $928.00                                                                             $928.00
Reed, Irma
106 Midwick Drive
Milpitas, CA 95035                             23401    10/2/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00
De Anda, Luisa
7675 Central ave,
Lemon grove,, ca 1945                          23402    10/2/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                           23403    10/2/2020         24 San Francisco LLC                  $1,065.00                                                                           $1,065.00
Oceanview 1, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                     23404    10/2/2020       24 Hour Fitness USA, Inc.            $1,407,809.82                                                      $3,206.27       $1,411,016.09
24 HR–TX (TX) Limited Partnership
c/o W.P. CAREY INC
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                             23405    10/2/2020       24 Hour Fitness USA, Inc.                                           $1,606,814.56                                       $1,606,814.56


                                                                                       Page 1490 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 168 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bui, Crystal Ngoc
3175 W Rome Ave
Anaheim, CA 92804                             23406    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Cleavenger- Artz, Ethel Angela
2019 Ceres Way
Sacramento, CA 95864                          23407    10/2/2020       24 Hour Fitness USA, Inc.               $2,000.00                                                                           $2,000.00
Wiley , James Jonathan
1044 Blue Bird Ln
Brentwood, CA 94513                           23408    10/2/2020       24 Hour Fitness USA, Inc.                              $29,611.60      $29,611.60                                          $59,223.20
AVG PUYALLUP LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                       23409    10/2/2020       24 Hour Fitness USA, Inc.            $629,679.61       $28,548.98                                                         $658,228.59
Calderon, Andrea
2323 Bryant St.
San Francisco, CA 94110                       23410    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $61.83                                                                            $61.83
Jimenez, Lorraine
3858 Almondwood Drive
Las Vegas, NV 89120                           23411    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
DSOUZA, RAJESH
2617 ABERCORN DR
GRAPEVINE, TX 76051                           23412    10/2/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Huang, Yu Shan
4549 14th Ave So.
Seattle, WA 98108                             23413    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Mogin, Michael L.
10 Ninth Avenue, Apt. 201
San Mateo, CA 94401-4347                      23414    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,219.12                                                           $1,219.12
Fukumitsu, Kathleen
2701 Ruby Drive
Oxnard, CA 93030                              23415    10/2/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                              23416    10/2/2020             RS FIT CA LLC                     $6,743.76                                                                           $6,743.76
Creveling, Judy A
5620 Lake Lizzie Dr
St. Cloud, FL 34771                           23417    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $375.00                            $375.00
Gupta, Deepak Kumar
30205 De Portola Road
Temecula, CA 92592                            23418    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Cowper, Cary
784 Lakemont Place, Unit 9
San Ramon, CA 94582                           23419    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,471.36                                                                           $1,471.36
Crittenden, Dale
19107 Oatfield Rd
Gladstone, Oregon 97027                       23420    10/2/2020    24 Hour Fitness Worldwide, Inc.             $138.17                                                                              $138.17
Gonzalez, Jose Alejandro
1345 E 9th St
Long Beach, CA 90813                          23421    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00


                                                                                      Page 1491 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 169 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wald, Sandy
41 Hillshire Dr
Lake Oswego, OR 97034                        23422    10/2/2020              RS FIT NW LLC                      $8,983.70                                                                           $8,983.70
Delianites, Deborah
2775 Shore Parkway
Apt 1B
Brooklyn, NY 11223                           23423    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $640.00                                                              $640.00
Fordham Associates, LLC
Francis M. Giantomasi, Esq.
Chiesa Shahinian & Giantomasi
One Boland Drive
West Orange, NJ 07052                        23424    10/2/2020            24 New York LLC                   $899,302.34                                                                          $899,302.34
Vasko, Kara
51 Bridle Dr.
Barkhamsted, CT 06063                        23425    10/2/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Christensen, Stephanie
1470 El Tejon Way
Sacramento, CA 95864                         23426    10/1/2020    24 Hour Fitness United States, Inc.                           $119.99                                                              $119.99
Czapiewski, Evelyn M
9712 B Hipkins Rd SW
Lakewood, WA 98498-4431                      23427    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Barnes, Thomas F
728A Porter Street
Glendale, CA 91205                           23428    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Redd, Kristin
1088 S. Sycamore Street
Canby, OR 97013                              23429    10/1/2020     24 Hour Fitness Worldwide, Inc.              $269.16                                                                              $269.16
Jones, Antoinette
440 Warburton Ave, Apt 2C
Yonkers, NY 10701                            23430    10/2/2020    24 Hour Fitness United States, Inc.              $95.00                                                                             $95.00
CIRCLE CITY ROOFING INC
ATTN: CINDY KLEPPE
454 SIXTH STREET
NORCO, CA 92860                              23431    10/1/2020    24 Hour Fitness United States, Inc.        $17,991.09                                                                           $17,991.09
Carrillo, Brittney
14059 Bayside Dr.
Norwalk, CA 90650                            23432    10/3/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Glade Inline 2, LLC
Spector & Cox, PLLC
c/o Howard Marc Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                             23433    10/2/2020        24 Hour Fitness USA, Inc.             $199,465.71                                                                          $199,465.71
Mireles, Gabriella (Gabby)
606 Broadway #607
Santa Monica, CA 90401                       23434    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $67.33                                                                             $67.33
Mitchard, Eileen
216 Norwood Rd.
Annapolis, MD 21401                          23435    10/1/2020        24 Hour Fitness USA, Inc.                $1,411.00                                                                           $1,411.00




                                                                                       Page 1492 of 1762
                                                                 Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 170 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Capital Mall Land, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                            23436    10/2/2020       24 Hour Fitness USA, Inc.             $904,232.73                                                       $2,133.94         $906,366.67
Stepanova, Ekaterina
315 West 232 Street, 1C
Bronx, NY 10463                                       23437    10/2/2020           24 New York LLC                       $128.00                                                                             $128.00
Deutsch, Reena
P.O.Box 225
Borrego Springs , CA 92004                            23438    10/1/2020       24 Hour Fitness USA, Inc.                    $15.59                                                                            $15.59
Canchi, Deepak
722 Garden St
Milpitas, CA 95035                                    23439    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                                   23440    10/2/2020       24 Hour Fitness USA, Inc.             $328,250.00       $4,011.83                                                         $332,261.83
Tavira, Fernando
PO BOX 14662
Oakland, CA 94614                                     23441    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cortez, Edward
Burgsimpson Attorneys at Law
40 Inverness Drive
East Englewood, CO 80112                              23442    10/1/2020       24 Hour Fitness USA, Inc.             $150,000.00                                                                         $150,000.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23443    10/2/2020          RS FIT Holdings LLC                $298,053.54                                                                         $298,053.54
Alam, Mohammad Jahangir
12061 Jacaranda Ave. Suite 5
Hesperia, CA 92345                                    23444    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $4,500.00                                                           $4,500.00
Woodmore Towne Centre, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East
Suite 1400
Los Angeles, CA 90067-2915                            23445    10/2/2020       24 Hour Fitness USA, Inc.            $2,014,896.85                                                      $4,413.79       $2,019,310.64
Gotti, Jennifer L
37 Pine Tree Ct
San Rafael, CA 94903                                  23446    10/2/2020    24 Hour Fitness Worldwide, Inc.              $551.53                                                                             $551.53
Bush, Cedell O.
1429 E. Helmick St.
Carson, CA 90746                                      23447    10/2/2020    24 Hour Fitness Worldwide, Inc.            $6,023.99                                                                           $6,023.99
D'Amore, Samantha
96 Edgerton Blvd.
Avenel, NJ 07001                                      23448    10/2/2020    24 Hour Fitness Worldwide, Inc.              $155.22                                                                             $155.22


                                                                                              Page 1493 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 171 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Modha, Chirag
2540 Santa Clara Ave
Fullerton, CA 92831                           23449    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Uribe, Sheryl
16657 Ruby Drive
Chino Hills, CA 91709                         23450    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Trail, Travis Luke
3358 West Bijou St
Colorado Springs, CO 80904                    23451    10/2/2020            24 Denver LLC                      $1,000.00                                                                           $1,000.00
Morgan, Daniel Javier
1924 Kidder Avenue
Fairfield, CA 94533                           23452    10/2/2020       24 Hour Fitness USA, Inc.                $277.80                                                                              $277.80
Haddadou, Saddek
2790 Folsom St #2
San Francisco, CA 94110                       23453    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $79.99                                                                            $79.99
Branded Cities Network, LLC
Attn: Ty Fields, General Counsel
2850 E. Camelback Rd., Ste. 110
Phoenix, AZ 85016                             23454    10/2/2020    24 Hour Fitness Worldwide, Inc.          $35,875.00                                                                           $35,875.00
Nazareno, Meghan
82 Coliseum St
Perris, CA 92571-0807                         23455    10/2/2020    24 Hour Fitness Worldwide, Inc.             $665.00                                                                              $665.00
Vilsoet, Richard
151 Ennis Lane
Jupiter, Florida 33458                        23456    10/2/2020       24 Hour Fitness USA, Inc.                               $1,019.90                                                           $1,019.90
Verghis, Jacob
P.O. Box 2128
Stafford, TX 77497                            23457    10/2/2020       24 Hour Fitness USA, Inc.                $630.00                                                                              $630.00
Browne, Valerie
PO Box 23203
Encinitas, CA 92023                           23458    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Jimbo, Takahiro
16021 S. Denker Ave., #2
Gardena, CA 90247                             23459    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Ephraim, Minnas
2256 Harvest Street
Fort Collins, CO 80528                        23460    10/2/2020            24 Denver LLC                                                        $165.39                                             $165.39
Arnett, Ynekka
934 Chase Park Dr.
                                              23461    10/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Fukumitsu, Kristi
2701 Ruby Drive
Oxnard, CA 93030                              23462    10/2/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
J. Viloria, Camille Ivy
990 Stilwell Avenue
San Diego, CA 92114                           23463    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Van De Casteele, Kristina
4553 W. 160 St.
Lawndale, CA 90260                            23464    10/2/2020    24 Hour Fitness Worldwide, Inc.             $124.21                                                                              $124.21


                                                                                      Page 1494 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 172 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hermansen, Kyle
1377 Sorrel St
Simi Valley, CA 93065                        23465    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Budrow, Chad
26617 NE 3rd St
Camas , WA 98607                             23466    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
LEE, MARYLU
7337 SOUTH YARROW WAY
LITTLETON, CO 80128                          23467    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Hwang, David
163 Louisburg St
San Francisco, CA 94112                      23468    10/2/2020    24 Hour Fitness Worldwide, Inc.             $152.43                                                                              $152.43
Lok, Lauren
3090 Glascock St #416
Oakland, CA 94601                            23469    10/6/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hooks, Karen
1009 CAROLINE COURT
BAKERSFIELD, CA 93307                        23470    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pingol, Jovymon
3845 Farquhar Avenue, Unit 101
Los Alamitos, CA 90720                       23471    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                         23472    10/2/2020       24 Hour Fitness USA, Inc.               $2,627.00                                                                           $2,627.00
Linney, Warren
542 Queens Rd
Alameda, CA 94501                            23473    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Lee, Tony
5473 EL ONTONO WAY
SAN DIEGO, CA 92121                          23474    10/2/2020    24 Hour Fitness Worldwide, Inc.             $554.15                                                                              $554.15
Leichter, Freda
35 SOUTH BROADWAY APT A5
IRVINGTON, NY 10533                          23475    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Belozerova, Iryna
1840 East 13 Str. Apt 4P
Brooklyn, NY 11229                           23476    10/2/2020    24 Hour Fitness Worldwide, Inc.                              $67.50                             $0.00                             $67.50
Zhang, Yinde
10964 Deering St
San Diego, CA 92126                          23477    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Sanchez, Lucia
14048 Leibacher Ave
Norwalk, CA 90650                            23478    10/2/2020    24 Hour Fitness Worldwide, Inc.             $110.87                                                                              $110.87
Dickerson, Mickayla
411 SE 30th Ave
Portland, OR 97214                           23479    10/2/2020       24 Hour Fitness USA, Inc.                $407.03                                                                              $407.03
Eggert, Allyson
310 Mill Rd.
Martinez, CA 94553                           23480    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00




                                                                                     Page 1495 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 173 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
De Casteele, Kristina Van
4553 W. 160th St.
Lawndale, CA 90260                            23481    10/2/2020     24 Hour Fitness Worldwide, Inc.               $124.21                                                                             $124.21
Freeman, Shauna
629 Maple St.
Colorado Springs, CO 80903                    23482    10/2/2020     24 Hour Fitness Worldwide, Inc.               $154.62                                                                             $154.62
Miller, Murl
5712 Willow Wood Lane
Dallas, TX 75252                              23483    10/2/2020        24 Hour Fitness USA, Inc.                                 $441.00                                                              $441.00
Brazos Town Center-Partnership D, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                             23484    10/2/2020        24 Hour Fitness USA, Inc.             $1,924,018.69                                                                      $1,924,018.69
Holloway, Shannon
260 Victoria Apt F3
Costa Mesa, CA 92660                          23485    10/2/2020        24 Hour Fitness USA, Inc.                    $75.38                                                                             $75.38
Walt Disney Parks and Resorts U.S., Inc.
500 South Buena Vista Street
Attn: Bankruptcy Counsel
Burbank, CA 91521-8940                        23486    10/2/2020              RS FIT NW LLC                      $1,800.00                                                                           $1,800.00
THOMAS, HEATHER
31 UNION STREET
HACKENSACK , NJ 07601                         23487    10/2/2020    24 Hour Fitness United States, Inc.            $186.12                                                                             $186.12
Do, Tuan
465 W. MacArthur Blvd
Oakland, CA 94609                             23488    10/2/2020        24 Hour Fitness USA, Inc.                                 $389.99                                                              $389.99
EC TILE AND MARBLE
17050 STEINHAGEN RD.
CYPRESS, TX 77429                             23489    10/1/2020        24 Hour Fitness USA, Inc.                                              $949,335.40                                         $949,335.40
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                        23490    10/2/2020        24 Hour Fitness USA, Inc.                $1,800.00                                                                           $1,800.00
Rios, Maria
739 Van Wig Avenue
La Puente, CA 91746                           23491    10/2/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Umayam, Allen
2654 W Shadow Ln
Anaheim,, CA 92801                            23492    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $90.97                                                                             $90.97
Healy, Douglas
175 Susquehanna Ave
Lincoln, NJ 07035                             23493    10/2/2020     24 Hour Fitness Worldwide, Inc.               $699.74                                                                             $699.74
Jerrick, Margo Keough
5239 El Arbol Drive
Carlsbad, CA 92008                            23494    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $374.98                            $374.98
Navarrete, Kelvin
1385 5 Avenue Apt 8B
New York, NY 10029                            23495    10/2/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00


                                                                                        Page 1496 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 174 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Campos, Wilson
812 Red Leaf Court
San Francisco, CA 94134                      23496    10/1/2020         24 San Francisco LLC                       $73.98                                                                            $73.98
Dewey, Andrew Gardner
4817 Algonquin Ct
San Diego, CA 92130                          23497    10/1/2020       24 Hour Fitness USA, Inc.                             $350,000.00                                                         $350,000.00
Drayton, Kimberly
6412 Crescent Ave Apt 21
Buena Park, CA 90620                         23498    10/5/2020    24 Hour Fitness Worldwide, Inc.             $257.00                                                                              $257.00
Walters, Jayne E
5105 Saddleridge Cove
Austin, TX 78759                             23499    10/2/2020       24 Hour Fitness USA, Inc.                                $781.77                                                              $781.77
Rae, Rhonda
3803 Eclipse Dr.
Palmdale, Ca 93550                           23500    10/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Costas, Becky
18447 Mecca St
Hesperia, CA 92345                           23501    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $900.00            $0.00                                             $900.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                      23502    10/2/2020       24 Hour Fitness USA, Inc.            $199,905.15       $66,635.04                                                         $266,540.19
Bui, Van
23008 Arlington Ave #7
Torrance, CA 90501                           23503    10/2/2020    24 Hour Fitness Worldwide, Inc.             $273.24                                                                              $273.24
Rush, Tanner
10843 Iona Island Ave
Las Vegas, NV 89166                          23504    10/6/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                              $297.00
Manalansan, Janzel
9541 Compass Point Drive South
San Diego, CA 92126                          23505    10/6/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Ludwick, Jason
10112 48th Ave E
Tacoma, WA 98446                             23506    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $46.15                                                                            $46.15
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         23507    10/2/2020            RS FIT NW LLC                      $1,065.00                                                                           $1,065.00
Holcomb Devine, Susan
395 Cross St
Napa, CA 94559                               23508    10/2/2020       24 Hour Fitness USA, Inc.                                   $0.00                                                               $0.00
Hon, Elaine
4077 156th Ave SE
Bellevue, WA 98006                           23509    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $29.76                                                                            $29.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             23510    10/2/2020            RS FIT NW LLC                      $6,743.76                                                                           $6,743.76
OCEAN ICE PALACE
197 CHAMBERS BRIDGE RD
BRICK, NJ 08723-3492                         23511    10/2/2020           24 New York LLC                     $2,925.90                                                                           $2,925.90


                                                                                     Page 1497 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 175 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
BP/CGCENTER II, LLC
c/o Douglas B. Rosner
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                              23512    10/2/2020        24 Hour Fitness USA, Inc.             $4,248,211.41                                                                      $4,248,211.41
24 HR-TX (TX) Limited Partnership
c/o W.P. Carey Inc.
Attn: Christopher Hayes
50 Rockefeller Plaza
2nd Floor
New York, NY 10020                            23513    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00    $1,606,814.56                                       $1,606,814.56
O'Dell, Robert
4471 Labath Ave
Santa Rosa, CA 95407                          23514    10/2/2020     24 Hour Fitness Worldwide, Inc.               $360.00                                                                             $360.00
Boyce, Iesha
23853 Arroyo Park Dr #310
Valencia, CA 91355                            23515    10/2/2020    24 Hour Fitness United States, Inc.            $125.97                                                                             $125.97
Nance, Roin
8800 Hastings Lane
Auburn, CA 95602                              23516    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Larimer, Ruth
26151 Parkside Dr.
Hayward, CA 94542                             23517    10/2/2020        24 Hour Fitness USA, Inc.                  $432.00                                                                             $432.00
Sun, Yan Wei
1490 Clearview Way
San Marcos, CA 92078                          23518    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $54.16                                                                             $54.16
Holmquist, Ted
6655 La Jolla Blvd, Apt 5
La Jolla, CA 92037                            23519    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Crimson 1031 Portfolio, LLC
c/o Katharine Battaia Clark
Thompson Coburn LLP
1919 McKinney, Suite 100
Dallas , TX 75201                             23520    10/2/2020        24 Hour Fitness USA, Inc.                             $152,068.04                                                          $152,068.04
FIT (TX), LP
c/o W.P. Carey Inc.
Attn: Christopher Hayes
50 Rockefeller Plaza
New York, NY 10020                            23521    10/2/2020    24 Hour Fitness United States, Inc.                             $0.00            $0.00                                               $0.00
Rotter, Dana
7954 S. Cedar Cir.
Littleton, CO 80120                           23522    10/2/2020     24 Hour Fitness Worldwide, Inc.               $810.00                                                                             $810.00
Carmichael, Danielle
4623 Sidlaw ct
San Jose, CA 95136                            23523    10/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
FIT (TX) LP
c/o W.P. CAREY INC
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                            23524    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $6,188,819.89                           $0.00       $6,188,819.89

                                                                                        Page 1498 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 176 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ramirez, Carlos
2621 Meeker Ave Apt F
El Monte, CA 91732                             23525    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Laguna Village Investors, LLC
Jamie Dreher
621 Capitol Mall, 18th Floor
Sacramento, CA 95814                           23526    10/2/2020       24 Hour Fitness USA, Inc.            $155,346.99                                                    $5,789,863.56       $5,945,210.55
Abordonado, Avory
95-270 Waikalani Dr. B104
Mililani, HI 96789                             23527    10/2/2020    24 Hour Fitness Worldwide, Inc.             $115.00                                                                              $115.00
Lang, Dawn
1667 Edgecliffe Drive
Los Angeles, CA 90026                          23528    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Burga, Kevin
Dordulian Law Group
550 N. Brand Blvd.
Suite 1990
Glendale, CA 91203                             23529    10/2/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                          $250,000.00
Pietropinto, D
28 Sandstone Trail
New City, NY 10956                             23530    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gil, Angelica
460 B St
Richmond, CA 94801                             23531    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jacome, David F
9470 NW 48th St
Sunrise, FL 33351                              23532    10/2/2020       24 Hour Fitness USA, Inc.                $427.89                                                                              $427.89
Ta, Erik
1709 1/2 S Bonnie Brae St
Los Angeles, CA                                23533    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Gilmore, Kathy
94 Romani Ct
Santa Rosa, CA 95407                           23534    10/2/2020    24 Hour Fitness Worldwide, Inc.             $679.00                                                                              $679.00
Frost, Wendell
140 W. Dameron St.
Long Beach, CA 90805                           23535    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $5,000.00                                                           $5,000.00
Murphy Marketplace Station
Attn: Robert F Myers, COO
11501 Northlake Drive
Cincinnati, OH 45249                           23536    10/2/2020       24 Hour Fitness USA, Inc.            $613,233.04                                                                          $613,233.04
Neria, Alice
1314 NW 14th Place
Cape Coral, FL 33993                           23537    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,080.00                                                                           $1,080.00
Stephens, Dan
PO Box 732157
Puyallup, WA 98373-0075                        23538    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $42.84                                                                            $42.84
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                     23539    10/2/2020           24 New York LLC                                      $429.99                                                              $429.99


                                                                                       Page 1499 of 1762
                                                                 Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 177 of 439


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Chi, Jenny
2661 Pepperdale Dr.
Rowland Heights, CA 91748                             23540    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Williams, Frederick A
13402 SE 57th St
Bellevue, WA 98006-4108                               23541    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Lin, Vickie
19708 SE 4th Way
Camas, WA 98607                                       23542    10/2/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
A-S 108 Friendswood Crossing, LP
NewQuest Properties
c/o Leona Hammill
8827 W Sam Houston Parkway N
Suite 200
Houston, TX 77040                                     23543    10/2/2020        24 Hour Fitness USA, Inc.             $836,569.51                                                                          $836,569.51
Structure- Rite Contracting, Corp.
271 Route 46 West
Suite C107
Fairfield, NJ 07004                                   23544    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $488,931.00                                         $488,931.00
Ocean Ranch II, LLC
c/o Shea Properties, Senior VP
Asset Management
130 Vantis Suite 200
Aliso Viejo, CA 92656                                 23545    10/2/2020     24 Hour Fitness Worldwide, Inc.          $708,378.09                                                                          $708,378.09
Gibson, Jonathan A
P.O.Box 461232
Aurora, CO 80046-1232                                 23546    10/2/2020     24 Hour Fitness Worldwide, Inc.              $254.44                                                                              $254.44
Solano Mall LP
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East
Suite 1400
Los Angeles, CA 90067-2915                            23547    10/2/2020        24 Hour Fitness USA, Inc.             $201,969.41        $2,256.31                                                         $204,225.72
Setter, Bart
8320 Northvale Way
Citrus Heights, CA 95610                              23548    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Perez, Veronica
2704 W Northwood
Santa Ana, CA 92704                                   23549    10/2/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
MOY, CANDY
460 NILE PL NE
RENTON, WA 98059-4887                                 23550    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $31.83                                                                             $31.83
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23551    10/2/2020    24 Hour Fitness United States, Inc.       $298,053.54                                                                          $298,053.54




                                                                                                Page 1500 of 1762
                                                                     Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 178 of 439


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                                    23552    10/2/2020         24 Hour Holdings II LLC                 $1,800.00                                                                           $1,800.00
Perez, Andres
2704 W Northwood
Santa Ana, CA 92704                                       23553    10/2/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Grove At Winter Park, LLC
William L. Thompson
Varnum LLP
160 W. Fort St., 5th Floor
Detroit, MI 48226                                         23554    10/2/2020        24 Hour Fitness USA, Inc.             $139,847.98                                                                          $139,847.98
A-S 86 FM 1960-Veterans Memorial, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                                         23555    10/2/2020        24 Hour Fitness USA, Inc.             $767,487.04                                                                          $767,487.04
Mau, Winston
885 Russet Dr
Sunnyvale, CA 94087                                       23556    10/2/2020          24 San Francisco LLC                    $243.00                                                                              $243.00
Hammond, J Todd
3862 Algonquin Drive Apt. 2
Las Vegas, NV 89119                                       23557    10/2/2020     24 Hour Fitness Worldwide, Inc.              $209.00                                                                              $209.00
HGGA Promenade L.P., a California limited partnership,
successor-in-interest to Hughes Garden Grove
Best Best & Krieger LLP
Caroline R. Djang
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612                                          23558    10/2/2020     24 Hour Fitness Worldwide, Inc.          $225,724.94                                                                          $225,724.94
Hager, Mariah
190 Lincoln Ave
Little Falls, NJ 07424                                    23559    10/2/2020        24 Hour Fitness USA, Inc.                 $124.71                                                                              $124.71
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                                23560    10/2/2020      24 Hour Fitness Holdings LLC                                $429.99                                                              $429.99
Mangoba, Alex
1287 Rimer Dr.
Moraga, CA 94556                                          23561    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
SPORT TECH CORPORATION
ATTN:NANCY SUTTON
12264 BOULDER PASS
MILFORD, MI 48380                                         23562    10/1/2020        24 Hour Fitness USA, Inc.             $122,596.00                                                                          $122,596.00
Goldman, Hailey Alexis
1978 Scotts Crossing Way Apt 304
Annapolis, MD 21401                                       23563    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Jung, Waymond
10347 Tula Lane
Cupertino, CA 95014                                       23564    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                                    Page 1501 of 1762
                                                                     Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 179 of 439


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Ochoa, Andrew
699 Overland Way
San Jose, CA 95111                                        23565    10/2/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Silva, Richard
3384 Briarwood Drive
Broomfield, CO 80020                                      23566    10/2/2020     24 Hour Fitness Worldwide, Inc.               $185.00                                                                             $185.00
LE VIER, LINDA S.
7294 LANTANA TERRACE
CARLSBAD, CA 92011                                        23567    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,542.00                                                                           $3,542.00
Merchain, Frank
PO Box 6843
Santa Fe, NM 87502-6843                                   23568    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,274.00                          $1,274.00
Roth, Connie
2557 Silsby Ave
Union City, CA 94587                                      23569    10/2/2020    24 Hour Fitness United States, Inc.            $292.71                                                                             $292.71
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                      23570    10/2/2020         24 Hour Holdings II LLC               $298,053.54                                                                         $298,053.54
LU, TEH SHENG
821 E CAMINO REAL
ARCADIA, CA 91006                                         23571    10/2/2020     24 Hour Fitness Worldwide, Inc.             $9,999.00                                                                           $9,999.00
HGGA Promenade L.P., a California limited partnership,
successor-in-interest to Hughes Garden Grove
Caroline R. Djang
Best Best & Krieger LLP
18101 Von Karman Avenue 1000
Irvine, CA 92612                                          23572    10/2/2020        24 Hour Fitness USA, Inc.              $225,724.94                                                                         $225,724.94
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502-6843                                   23573    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,421.00                        $1,421.00                          $2,842.00
Sitaram, Mohan Mahadevan
1164 Sandstone Ln
San Jose, CA 95132                                        23574    10/2/2020        24 Hour Fitness USA, Inc.                  $699.99                                                                             $699.99
A-S 93 SH 130-SH 45, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                                         23575    10/2/2020        24 Hour Fitness USA, Inc.             $1,553,771.00                                                                      $1,553,771.00
Miracle Mile Properties LP
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
Johnny White, Esq.
11400 West Olympic Blvd., 9th Floor
Los Angeles, CA 90064-1582                                23576    10/2/2020     24 Hour Fitness Worldwide, Inc.           $653,269.22                                                                         $653,269.22
LoDolce, Joseph
2135 Saint John Court
Santa Rosa , CA 95403                                     23577    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00


                                                                                                    Page 1502 of 1762
                                                                 Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 180 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
LoDolce, Juli
2135 Saint John Court
Santa Rosa, CA 95403                                  23578    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,500.00                                                           $1,500.00
McLain, Darcey
325 SE 35th Ct
Hillsboro, OR 97123                                   23579    10/2/2020       24 Hour Fitness USA, Inc.                $208.26                                                                              $208.26
CANYON, GRACE
280 SAINT KATHERINE DRIVE
LA CANADA, CA 91011                                   23580    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23581    10/2/2020            24 Denver LLC                   $298,053.54                                                                          $298,053.54
Chavez, Roman Fuentes
17151 Saint Andrews Drive
Poway, CA 92064                                       23582    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Foster, Linda
5275 Wise Road
Lincoln, CA 95648                                     23583    10/2/2020    24 Hour Fitness Worldwide, Inc.            $8,816.00                                                                           $8,816.00
Wise, Julian
6150 Sunrise Meadows Loop
Reno, NV 89519                                        23584    10/7/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Guevara, Melody
14447 Corte Lampara
San Diego, CA 92129                                   23585    10/2/2020    24 Hour Fitness Worldwide, Inc.             $659.78                                                                              $659.78
Neria, Veronica M
P.O Box 151988
Cape Coral, FL 33915                                  23586    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Williams, Judy A.
13402 SE 57th St
Bellevue, WA 98006-4108                               23587    10/2/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Krishnan, Meghana
36976 Nichols Avenue
Fremont, CA 94536                                     23588    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,360.00                                                                           $1,360.00
Carter II, Tommy
13043 Abalone Way
Houston, TX 77044                                     23589    10/2/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Gupta, Shyam
16750 Catena Drive
Chino Hills, CA 91709                                 23590    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Biru, Bersabeh
c/o Matern Law Group, PC
Sara B. Tosdal, Esq.
1330 Broadway, Ste. 428
Oakland, CA 90266                                     23591    10/2/2020       24 Hour Fitness USA, Inc.            $250,000.00                                                                          $250,000.00
Wines, Katherine Moore
350 E. Taylor Street #3208
San Jose, CA 95112                                    23592    10/2/2020    24 Hour Fitness Worldwide, Inc.             $127.00                                                                              $127.00

                                                                                              Page 1503 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 181 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zipursky, Jesse
123 Macedon Court
San Ramon, CA 94582                          23593    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Auletta, Victor
608 Marti Lane
Annapolis, MD 21401                          23594    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Raghunathan, Bharath
5313 222nd Ave NE
Redmond, WA 98053                            23595    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $408.00                                                              $408.00
Gutknecht, Mary E
1020 Florida Street
San Francisco, CA 94110                      23596    10/2/2020     24 Hour Fitness Worldwide, Inc.              $152.00                                                                              $152.00
Perey, Malcolm
6957 Tanglewood Rd
San Diego, CA 92111                          23597    10/2/2020        24 Hour Fitness USA, Inc.                                   $0.00          $295.09                                             $295.09
Ruckard, Maritess
PO Box 461232
Aurora, CO 80046-1232                        23598    10/2/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Stephenson, Janice
536 Canton Dr.
San Jose, CA 95123                           23599    10/2/2020        24 Hour Fitness USA, Inc.                                $1,170.00                                                           $1,170.00
Shih, Hsiao Hui
15560 Tetley St.
Hacienda Heights, CA 91745                   23600    10/2/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Kuo, Marie Luise
2020 John Muir Parkway
Hercules, CA 94547                           23601    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Kazmir, Edward
John Kazmir
PO Box 1175
Temple, TX 76503                             23602    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $15.50                                                                             $15.50
Koder, Judith
3946 S Walker Haven Circle
Holladay, UT 84124                           23603    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yonjan, Sweta
6495 Portola Drive
Apt #309
El Cerrito, CA 94530                         23604    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Carlisle, Jean Marie
3312 SE 65th Ave
Portland, OR 97206                           23605    10/2/2020     24 Hour Fitness Worldwide, Inc.              $151.95                                                                              $151.95
Nguyen, Nika
9121 Fermi Ave.
San Diego, CA 92123                          23606    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Muzio, David
46 N Kinderkamack Rd Apt 2F
Montvale, NJ 07645                           23607    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Boland, Daniel
11651 N Arnicas Ct
Hayden, ID 83835                             23608    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18

                                                                                       Page 1504 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 182 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
AVG CHULA VISTA LLC
SCOTT MAYER
TERESA M. THROENLE
9695 WILSHIRE BLVD., SUITE 700
BEVERLY HILLS, CA 90212                      23609    10/2/2020       24 Hour Fitness USA, Inc.            $905,902.11       $25,481.04                                                         $931,383.15
HSC Lafayette, LLC
Holli Parks
P.O. Box 130
Daphne, AL 36526                             23610    10/2/2020       24 Hour Fitness USA, Inc.                                                                              $45,865.17          $45,865.17
Muhammed, Ishmail
437 West Milton Avenue
Rahway, NJ 07065                             23611    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Washington, Dranoel
3306 Athena Court
Missouri City, TX 77459                      23612    10/2/2020    24 Hour Fitness Worldwide, Inc.             $136.03                                                                              $136.03
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   23613    10/2/2020         24 San Francisco LLC                                   $429.99                                                              $429.99
Rust, Karen
5610 Summer Snow DR
Houston, TX 77041                            23614    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      23615    10/2/2020       24 Hour Fitness USA, Inc.            $231,487.36       $45,683.80                                                         $277,171.16
Smith, Terry R
1948 E Ashley Valley Lane
Sandy, UT 84092                              23616    10/2/2020    24 Hour Fitness Worldwide, Inc.          $17,598.00                                                                           $17,598.00
Rodgers, Elizabeth Lynne
8404 SW 61 Ave
Portland, OR 97219                           23617    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Kutsenko, Maksim N
19737 128TH PL NE
WOODINVILLE, WA 98072                        23618    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $81.25                                                                            $81.25
Colone, Edwin
103 Highview Drive
Woodland Park , NJ 07424                     23619    10/2/2020       24 Hour Fitness USA, Inc.                $122.74                                                                              $122.74
Cowherd, Michelle
PO Box 2092
Missouri City, TX 77459                      23620    10/2/2020    24 Hour Fitness Worldwide, Inc.             $107.00                                                                              $107.00
Osuna, Jesus
5131 La Roda Avenue
Los Angeles, CA 90041                        23621    10/2/2020    24 Hour Fitness Worldwide, Inc.             $299.38                                                                              $299.38
Wong, Jeron
14810 Bartlett Ct
San Martin, CA 95046                         23622    10/2/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Joshi, Shilpi
21204 Pintado
Irvine, CA 92618                             23623    10/2/2020       24 Hour Fitness USA, Inc.               $1,013.33                                                                           $1,013.33


                                                                                     Page 1505 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 183 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wong, Laura
248 Wetlands Edge Road
American Canyon, CA 94503                    23624    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,109.97                                                                           $1,109.97
Lomibao II, Edison J.
1250 Santa Cora Avenue Apt #223
Chula Vista, CA 91913                        23625    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Calabrese, Carly
18807 97th Avenue Court East
Puyallup, WA 98375                           23626    10/2/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Griffin, Christon
10848 dogwood drive
laporte, tx 77571                            23627    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Thompson, Helen
3217 NE Holland Court
Portland, OR 97211                           23628    10/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Weaver , Diana
4508 ATLANTIC AVE 182
Long Beach , CA 90807                        23629    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Forsythe, Brett
18291 E Union Dr
Aurora, CO 80015                             23630    10/2/2020     24 Hour Fitness Worldwide, Inc.              $174.93                                                                              $174.93
Agrawal, Rashmi
1128 Luz Del Sol Loop
Milpitas, CA 95035                           23631    10/2/2020     24 Hour Fitness Worldwide, Inc.                $30.89                                                                              $30.89
Giang, Frank
68 Carrizal Street
San Francisco, CA 94134                      23632    10/3/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Robinson, Miranda
1278 SE Marion St. Apt. 301
Portland, OR 97202                           23633    10/2/2020     24 Hour Fitness Worldwide, Inc.              $187.47                                                                              $187.47
Jones, Jennifer
190 Centennial Way #17
Tustin, CA 92780                             23634    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   23635    10/2/2020              24 Denver LLC                                       $429.99                                                              $429.99
Duncan, Tristram
10836 Churchill Pl
Tustin, CA 92782                             23636    10/2/2020     24 Hour Fitness Worldwide, Inc.                $58.98                                                                              $58.98
Wong, Amy
3607 Dawson St
Pittsburgh, PA 15213                         23637    10/2/2020     24 Hour Fitness Worldwide, Inc.                $28.89                                                                              $28.89
Gomez, Mario James
379 W 18th St
San Bernardino, CA 92405                     23638    10/2/2020    24 Hour Fitness United States, Inc.             $84.00                                                                              $84.00
Chang, Nathan
3231 Estado Street
Pasadena, CA 91107                           23639    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                       Page 1506 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 184 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Komasa, Jessica
4460 Narragansett Ave
San Diego, CA 92107                         23640    10/7/2020    24 Hour Fitness United States, Inc.           $728.00                                                                              $728.00
Estes, Eric
PO Box 880570
Pukalani, HI 96788                          23641    10/2/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Tyndall, Matthew
2706 1st Ave W
Seattle, WA 98119                           23642    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cortes, Wilson
1814 East 14th Street
Brooklyn, NY 11229                          23643    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Belcher, Ryan
94 Briarwood
Irvine, CA 92604                            23644    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Yoder, Nancy F.
43 W. Laurel Ave.
Glendora, CA 91741                          23645    10/1/2020     24 Hour Fitness Worldwide, Inc.              $184.00                                                                              $184.00
Minassian, Ronald
12441 Nedra Drive
Granada Hills, CA 91344                     23646    10/2/2020        24 Hour Fitness USA, Inc.              $30,217.30                                                                           $30,217.30
Haas-Winkelman, Tab
PO Box 27373
Los Angeles, CA 90027-0372                  23647    10/2/2020     24 Hour Fitness Worldwide, Inc.              $990.00                                                                              $990.00
FIT (TX) LP
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                          23648    10/2/2020        24 Hour Fitness USA, Inc.                                            $6,188,819.89                           $0.00       $6,188,819.89
24 HR-TX (TX) LIMITED PARTNERSHIP
C/O W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, , NY 10020                        23649    10/2/2020    24 Hour Fitness United States, Inc.                                      $1,606,814.56                           $0.00       $1,606,814.56
Collins, John
7111 Starlight Circle
Huntington Beach, CA 92637                  23650    10/2/2020        24 Hour Fitness USA, Inc.                $1,355.46                                                                           $1,355.46
Tharp, Rachel
11409 Morning Cloud Drive
Pearland, TX 77584                          23651    10/2/2020    24 Hour Fitness United States, Inc.                                                             $450.40                            $450.40
Mcilwaine, Kassandra
1206 W. 15th St.
San Pedro, CA 90731                         23652    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Chan, William
PO Box 61385
Sunnyvale, CA 94088                         23653    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $28.80                                                                             $28.80
Verghis, Jacob
P.O. Box 2128
Stafford , TX 77497                         23654    10/2/2020        24 Hour Fitness USA, Inc.                 $630.00                                                                              $630.00


                                                                                      Page 1507 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 185 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Margolis, llan
355 Circulo Coronado
Chula Vista, CA 91914                         23655    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $38.99                                                               $38.99
CHUNG, DORA
23884 FALCONS VIEW DR
DIAMOND BAR, CA 91765                         23656    10/2/2020        24 Hour Fitness USA, Inc.                 $225.00                                                                              $225.00
Austgen, Jennifer
517 Lilac Ranch Road
Alpine, CA 91901                              23657    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
GAO, MINZHI
1016 S MAGNOLIA AVE
ONTARIO, CA 91762                             23658    10/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Santoro, Marisa
8200 Blvd East #19G
North Bergen, NJ 07047                        23659    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
Welch-Dorsett, Sandra
161-15 120th Avenue
Jamaica, NY 11434                             23660    10/2/2020     24 Hour Fitness Worldwide, Inc.              $712.50                                                                              $712.50
Chae, Derick
95-060 Waikalani Dr 1202
Mililani, HI 96789-3300                       23661    10/2/2020     24 Hour Fitness Worldwide, Inc.              $489.00                                                                              $489.00
Chau, Chi
46 Brindisi
Mission Viejo, CA 92692-5149                  23662    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Brown, Nicholas James
172 Green Rock PI
Monument, CO 80132                            23663    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ulysse, Dora
1535 Bellevue Ave Apt 817
Seattle, WA 98122                             23664    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,467.99                                           $17.00                          $1,484.99
Campos, Lorraine
1288 E. Hillsdale Blvd Apt A102
Foster City, CA 94404                         23665    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
St. Charles, Steve
4719 Elderwood Ct
Orlando, FL 32808                             23666    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Scott, Rita
1755 Trinity Ave. #16
Walnut Creek, CA 94596                        23667    10/2/2020        24 Hour Fitness USA, Inc.                    $64.13                                                                             $64.13
Shomali, Mahir
527 Fordland Ave
La Verne, CA 91750                            23668    10/2/2020    24 Hour Fitness United States, Inc.           $145.96                                                                              $145.96
Haas-Winkelman, Richard
PO Box 27373
Los Angeles, CA 90027-0373                    23669    10/2/2020     24 Hour Fitness Worldwide, Inc.              $910.00                                                                              $910.00
Melean, Miriam
3633 Crow Canyon Road
San Ramon, CA 94582                           23670    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                        Page 1508 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 186 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gallegos, Jonatan
138 Mountain View St
Oak View, CA 93022                            23671    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Chae, Maria
95-060 waikalani dr 1202
Mililani, HI 96789                            23672    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $25.00                                                                            $25.00
Solenberg, Hailey
18203 44th Ave W
Lynnwood, WA 98037                            23673    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,071.57                                                                           $5,071.57
Rueda, Miriam
907 Miraflores Drive
Corona, CA 92882                              23674    10/2/2020       24 Hour Fitness USA, Inc.               $1,558.43                                                                           $1,558.43
Crimson 1031 Portfolio, LLC
Thompson Coburn LLP
c/o Katharine Battaia Clark
1919 McKinney, Suite 100
Dallas, TX 75201                              23675    10/2/2020       24 Hour Fitness USA, Inc.            $1,326,095.32                                                    $152,068.04       $1,478,163.36
Ermis, John
10947 Redstone Ct.
Missouri City, TX 77459                       23676    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $90.90                                                                            $90.90
Ramos, Ana María
1535 Central Park Avenue
Apt D5
Yonkers, NY 10710                             23677    10/2/2020    24 Hour Fitness Worldwide, Inc.              $299.99                                                                             $299.99
HUYNH, VICTORIA K
10404 22ND AVE SW
UNIT B
SEATTLE, WA 98146-1333                        23678    10/2/2020    24 Hour Fitness Worldwide, Inc.              $304.57                                                                             $304.57
Stein, Zachary
4296 24th St #4
San Francisco, CA 94114                       23679    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Chen, Dongling
9163 SW Salmon St.
Portland, OR 97225                            23680    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Fabregon, Jean-Michel
15991 Cambrian Drive
San Leandro, CA 94578                         23681    10/2/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
HAMASHIMA, MIHO
405 ORANGE BLOSSOM
IRVINE, CA 92618                              23682    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Budrow, Sheri
26617 NE 3rd St
Camas, WA 98607                               23683    10/2/2020    24 Hour Fitness Worldwide, Inc.              $268.75                                                                             $268.75
Heshiki, Elias
1015 Luehu St
Pearl City, HI 96782                          23684    10/2/2020    24 Hour Fitness Worldwide, Inc.              $108.87                                                                             $108.87
Guzman, Ana
45 Baltimore Way
San Francisco, CA 94112                       23685    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $68.00                             $68.00


                                                                                      Page 1509 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 187 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Alexander, Jan
426 Laguna Dr
Rohnert Park, CA 94928                         23686    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.74                                                                            $36.74
Pingol, Myla
3845 Farquhar Avenue, Unit 101
Los Alamitos, CA 90720                         23687    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Warren, Kathleen
1710 NE 86th street
Seattle , WA 98115                             23688    10/2/2020    24 Hour Fitness Worldwide, Inc.             $660.58                                                                              $660.58
Sadovnychyy, Oleksandr
4625 Swindon Way
Antelope, CA 95843                             23689    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Tierney, Carol T
PO Box 1314
Rosamond, CA 93560-1314                        23690    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Duong, Loc
3082 Ancrum Ct.
San Jose, CA 95148-4001                        23691    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $150,000.00                                         $150,000.00
Downer, Michael
14137 Coloma Street
Fontana, CA 92336                              23692    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
MADAMANCHI, RAMA KRISHNA
2000 WALNUT AVE APT P303
FREMONT, CA 94538                              23693    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kalisher, Wendy Bern
17042 Knots Landing
Addison, TX 75001                              23694    10/2/2020       24 Hour Fitness USA, Inc.                                $840.00                                                              $840.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23695    10/2/2020           24 New York LLC                     $1,800.00                                                                           $1,800.00
Mangoba, Cecilia
1287 Rimer Drive
Moraga, CA 94556                               23696    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Hawley, Bonnie
11823 Scott Ave.
Whittier, CA 90604                             23697    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Chappel, Glenda Charlene
1404 "E" Street
Hayward, CA 94541                              23698    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Easter, Gary
2071 Cannon Dr
Mansfield, TX 76063                            23699    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $100.00                            $100.00
Iskovic, Dianne
1241 Smithwood Drive
Los Angeles, CA 90035                          23700    10/2/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00
Mendoza, Ashley
65 Spruce Rd
Golden , CO 80401                              23701    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $67.00                             $67.00


                                                                                       Page 1510 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 188 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                    23702    10/2/2020    24 Hour Fitness United States, Inc.                           $429.99                                                              $429.99
Wong, Anthony
2811 Frontera Way
Burlingame, CA 94010                          23703    10/2/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Frei, Kristine
8609 Arminda Circle Unit 16
Santee, CA 92071                              23704    10/2/2020     24 Hour Fitness Worldwide, Inc.               $232.15                                                                             $232.15
Dunlevy, Michael
11830 SW Butte Lane
Beaverton, OR 97008                           23705    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                    23706    10/2/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Kang, Yun Jin
1280 Albion Ln
Sunnyvale, CA 94087                           23707    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $92.38                                                                             $92.38
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                        23708    10/2/2020              RS FIT CA LLC                      $1,800.00                                                                           $1,800.00
Schroeder, James
26585 Amherst CT.
Loma Linda, CA 92354                          23709    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,109.25                                                                           $1,109.25
Green, Sophia
5145 Tortuga Dr. Apt 111
Huntington Beach, CA 92649-5162               23710    10/2/2020     24 Hour Fitness Worldwide, Inc.               $161.25                                                                             $161.25
Stary, Micki
101 E Bozeman Ln
Fort Worth, TX 76108                          23711    10/2/2020        24 Hour Fitness USA, Inc.                                                $4,226.24                                           $4,226.24
TORQUE FITNESS LLC
ATTN: JENNY GERMANN
9365 HOLLY ST NW
COON RAPIDS, MN 55433                         23712    10/2/2020        24 Hour Fitness USA, Inc.               $22,771.48                                                                          $22,771.48
Shirreff, David and Stefanie
12420 109th Ave Ct E
Puyallup, WA 98374                            23713    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Agishian, Marissa
c/o Souther California Labor Law Group, PC
1875 Century Park East, Suite 480
Los Angeles, CA 90067                         23714    10/2/2020     24 Hour Fitness Worldwide, Inc.          $2,000,000.00                                                                      $2,000,000.00
BHATIA, RAVI
15101 CALLE VERANO
CHINO HILLS , CA 91709-5049                   23715    10/2/2020     24 Hour Fitness Worldwide, Inc.               $430.00                                                                             $430.00
Acevedo, Nickolas
14755 Terryknoll Drive
Whittier, CA 90604                            23716    10/2/2020    24 Hour Fitness United States, Inc.            $299.00                                                                             $299.00




                                                                                        Page 1511 of 1762
                                                                 Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 189 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Xie, Jieni
15203 Shining Star Ln
San Leandro, CA 94579                                 23717    10/2/2020       24 Hour Fitness USA, Inc.               $1,207.98                                                                           $1,207.98
Price, Daniel W.
215 Merry Way
Alvin, TX 77511                                       23718    10/2/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Quon, Angela
6508 Certa Drive
Rancho Palos Verdes, CA 90275                         23719    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Law, Eric
2730 Walker Avenue
Camarillo, CA 93010                                   23720    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $36.25                                                                            $36.25
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23721    10/2/2020           24 New York LLC                  $298,053.54                                                                          $298,053.54
Milanato, Francesca
3121 Avenue R
Brooklyn, NY 11234                                    23722    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                            $50,000.00                         $50,000.00
Richmond, Debbie
30 Arrivo Drive
Mission Viejo, CA 92692                               23723    10/6/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Davis, Jada
1406 Berrytree Dr
Sugarland, TX 77479                                   23724    10/2/2020    24 Hour Fitness Worldwide, Inc.             $503.00                                                                              $503.00
Rajan, Chithra
780 Martin Creek Dr
Prosper, TX 75078                                     23725    10/6/2020    24 Hour Fitness Worldwide, Inc.             $116.30                                                                              $116.30
Mendoza, Rolando l.
143 San Tomas Drive
Pittsburg, CA 94565-7609                              23726    10/2/2020    24 Hour Fitness Worldwide, Inc.             $352.65                                                                              $352.65
Toy, Judie
2427 E 16 St
Flr 2
Brooklyn, NY 11235                                    23727    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Tran, Harris Hung Dinh
9 Santa Rosa Court
Manhattan Beach, CA 90266                             23728    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00       $1,187.00                                                           $2,687.00
Ramirez, Jackie
2925 Granite Park Lane
Elk Grove, CA 95758                                   23729    10/2/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Lee, Corliss
1065 Craddock Ct
Walnut Creek, CA 94596                                23730    10/6/2020       24 Hour Fitness USA, Inc.               $2,583.00                                                                           $2,583.00
Alexander, Jason
302 N. Alexandria Avenue #205
Los Angeles, CA 90004                                 23731    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00


                                                                                              Page 1512 of 1762
                                                              Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 190 of 439


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Linda Capozzoli, parent for M.C., a minor child
14609 Loyola Street
Moorpark, CA 93021                                 23732    10/2/2020    24 Hour Fitness Worldwide, Inc.             $299.97                                                                              $299.97
Avalos, Natalia
1286 Sussex Ct
Concord, CA 94521                                  23733    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,638.18                                                                           $1,638.18
Ossai, Joseph A
5577 Wedgewood Court
San Jose, CA 95123                                 23734    10/7/2020    24 Hour Fitness Worldwide, Inc.             $120.99                                                                              $120.99
Bakke, Ingrid
1825 Burnett Ave S
Renton, WA 98055                                   23735    10/2/2020       24 Hour Fitness USA, Inc.                $876.00                                                                              $876.00
CRIMSON RELP SPRINGWOODS 24HFP, LLC
ATTN: DON THOMAS
1980 POST OAK BLVD
SUITE 1600
HOUSTON, TX 77056                                  23736    10/2/2020       24 Hour Fitness USA, Inc.            $117,070.66                                                                          $117,070.66
Mangoba, Leo
1287 Rimer Dr.
Moraga, CA 94556                                   23737    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
A-S 76 HWY 290-Bingle, L.P
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N.
Suite 200
Houston, TX 77040                                  23738    10/2/2020       24 Hour Fitness USA, Inc.            $920,756.26                                                                          $920,756.26
Brown, Norman
114 Los Altos Court
Santa Cruz, CA 95060                               23739    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.71                                                                            $49.71
Taylor, David
613 Kingswood Ct.
Fairfield, CA 94534                                23740    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Phyillaier, Kerry L
3661 Edelmar Terrace 116B
Silver Spring, MD 20906                            23741    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $81.98                                                                            $81.98
SF (TX) LP
Christopher Hayes
Authorized Signatory
50 Rockefeller Plaza, 2nd Floor
New York, NY 10020                                 23742    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                 $5,435,425.49                                       $5,435,425.49
Chavez, Oscar A
502 Anita St Spc #33
Chula Vista, CA 91911                              23743    10/2/2020    24 Hour Fitness Worldwide, Inc.             $110.22                                                                              $110.22
Lemos, Michelle
11719 Meridian Pl SE
Lake Stevens, WA 98258                             23744    10/7/2020    24 Hour Fitness Worldwide, Inc.             $313.85                                                                              $313.85
Lemmons, Tarez
4358 Grafton Circle
Mather, CA 95655                                   23745    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00


                                                                                           Page 1513 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 191 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Strattan, Leila Allison
6852 South Lamar Street
Littleton, CO 80128                          23746    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $87.36                                                                            $87.36
Rangel, Alexander
1257 E Avenue R-4
Palmdale, CA 93550                           23747    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $233.94                                                              $233.94
Moore, Lauren
8888 Citrus Ave Apt F50
Fontana, CA 92335                            23748    10/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ludwick, Kim
10112 48th Ave E
Tacoma, WA 98446                             23749    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $46.15                                                                            $46.15
Zall, Howard
383 S. Ivy St
Denver, CO 80224                             23750    10/7/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Wu, Huayuan
15203 Shining Star Ln
San Leandro, CA 94579                        23751    10/2/2020       24 Hour Fitness USA, Inc.                    $98.68                                                                            $98.68
Gamba, Henrique
3521 Crystal View Ct
Miami, FL 33133                              23752    10/2/2020       24 Hour Fitness USA, Inc.                $575.28                                                                              $575.28
Bruce, Ashley
13 Woodland Ct
Novato, CA 94947                             23753    10/5/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Pickens, Roland
1032 Potero Circle
Suisun City, CA 94585                        23754    10/7/2020         24 San Francisco LLC                  $1,500.00                                                                           $1,500.00
Guillen, Araceli
3010 Associated Rd Unit 131
Fullerton, CA 92835                          23755    10/7/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Sharp, Lorie
135 Peachy Ct
Las Vegas, NV 89183                          23756    10/7/2020       24 Hour Fitness USA, Inc.                $233.80                                                                              $233.80
Wang, Jessica
1378 Lindsay Way
San Jose, CA 95118                           23757    10/2/2020    24 Hour Fitness Worldwide, Inc.             $727.00                                                                              $727.00
Lewis, Shelli
445 2nd Street
Hexmosa Beach, CA 90254                      23758    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $616.00                           $616.00                          $1,232.00
Jones, James Wayne
20704 Windmill Ridge Street
Pflugerville, TX 78660                       23759    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,919.00                                                           $1,919.00
Simon, Barbara
2032 Bavington Dr Unit D
Las Vegas, NV 89108                          23760    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Fukata, Joyce
1634 Nuuanu Ave
210
Honolulu, HI 96817                           23761    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $71.44                                                                            $71.44


                                                                                     Page 1514 of 1762
                                                               Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 192 of 439


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                                  23762    10/2/2020       24 Hour Fitness USA, Inc.                $364.90                                                                              $364.90
Borje, Rendie
4814 Mendota Street
Union City, CA 94587                                23763    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,596.00                                                                           $1,596.00
Satish Varigona (p)/ Akhilesh Vangonda - (child)
5389 Twilight Common
Fremont, CA 94555                                   23764    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Constellation NewEnergy, Inc.
Strategic Credit Solutions
1310 Point Street
12th Floor
Baltimore, MD 21231                                 23765    10/2/2020       24 Hour Fitness USA, Inc.                    $0.00                                           $0.00                              $0.00
Crabtree, Todd W.
PO Box 8132
Mission Hills, CA 91346                             23766    10/2/2020    24 Hour Fitness Worldwide, Inc.             $660.00                                                                              $660.00
Jurkovic, Ruslana
PO Box 3179
San Ramon, CA 94583                                 23767    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Young, Kaye
PO Box 6106
Altadena, CA 91001                                  23768    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Williams, Ruth
PO Box 292902
Sacramento, CA 95829                                23769    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Smith, Phillip C.
9207 Forbes Avenue
Northridge, CA 91343                                23770    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $649.99                                                              $649.99
Shahin, Michael
20160 Majestic Dr.
Apple Valley, CA 92308                              23771    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00
Stovall, Rose
2000 Wanda Way
Arlington, TX 76001                                 23772    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Smith, Edward
5241 Old Redwood Hwy
Santa Rosa, CA 95403                                23773    10/2/2020    24 Hour Fitness Worldwide, Inc.             $479.99                                                                              $479.99
Industry East Land Retail II, LLC
10250 Constellation Blvd
19th Floor
Los Angeles, CA 90067                               23774    10/2/2020       24 Hour Fitness USA, Inc.            $264,747.11     $359,407.59                                                          $624,154.70
Harbeson, Betty
18100 Hambletonian Drive
Tehachapi, CA 93561                                 23775    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,499.96                                                                           $1,499.96
Quilter, Venus
12826 Cantara St.
North Hollywood, CA 91605                           23776    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,560.00                                                                           $1,560.00




                                                                                            Page 1515 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 193 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tosuner, Mustafa
1033 Morning Glory Way
Oakley, CA 94561                             23777    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gammell, Fred
74 E Resaca Dr. Unit B2
Sandy, UT 84070                              23778    10/2/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Saephan, Chaic
7439 Della Cir
Sacramento, CA 95828                         23779    10/5/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Markee, Cassidy
4231 11th Ave
Los Angeles , CA 90008                       23780    10/2/2020    24 Hour Fitness Worldwide, Inc.             $158.97                                                                              $158.97
Continental 1500 Rosecrans LLC
Attn: Director of Property Management
2041 Rosecrans Avenue, Suite 200
El Segundo, CA 90245                         23781    10/2/2020       24 Hour Fitness USA, Inc.            $250,083.97                                                                          $250,083.97
AYala, Steve
12152 Cornuta Ave.
Downey, CA 90242                             23782    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Chance, Susan
P. O. Box 545
Aiea, HI 96701                               23783    10/5/2020    24 Hour Fitness Worldwide, Inc.             $157.08                                                                              $157.08
Williams, Kirk
15 Round Hill Road
Jackson, NJ 08527                            23784    10/6/2020    24 Hour Fitness Worldwide, Inc.             $125.98                                                                              $125.98
Romer, Christine
732 Oceanview Drive
Fullerton, CA 92832-1125                     23785    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,061.82                                                                           $1,061.82
Kongara, Sunaina
6251 Grand Oak Way
San Jose, CA 95135                           23786    10/2/2020    24 Hour Fitness Worldwide, Inc.             $285.00                                                                              $285.00
Pihl, Susan
5472 Meadow Circle
Huntington Beach, CA 92649                   23787    10/3/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wert, Julie Van
                                             23788    10/2/2020       24 Hour Fitness USA, Inc.               $1,380.00                                                                           $1,380.00
Jung, James
570 Aleynna Place
Mountain View, Ca 94040                      23789    10/7/2020             RS FIT CA LLC                          $59.98                                                                            $59.98
Sharma, Nidhi
1164 Sandstone Ln
San Jose, CA 95132                           23790    10/2/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
PERKINS, SCOTT
4821 American River Drive
Carmichael, CA 95608                         23791    10/2/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Thomas, Matthew
551 North Kenmore Ave
Los Angeles, CA 90004                        23792    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00




                                                                                     Page 1516 of 1762
                                                                 Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 194 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Liggons, Yolanda
114-135 229th St
Cambria Heights, NY 11411                             23793    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                               23794    10/2/2020        24 Hour Holdings II LLC             $100,000.00                                                                          $100,000.00
Pronovost, Nicholas
16480 SE 135th Ave
Clackamas, OR 97015                                   23795    10/3/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Cordova , Nicole Marquez
205 Chalet Woods PL
Campbell, CA 95008                                    23796    10/2/2020       24 Hour Fitness USA, Inc.                                                                  $500.00                            $500.00
Furst, Karen
179-05 80th Drive
Jamaica, NY 11432                                     23797    10/2/2020           24 New York LLC                                                                        $544.00                            $544.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmimgton, DE 19801                                  23798    10/2/2020            RS FIT NW LLC                   $298,053.54                                                                          $298,053.54
Wolny, Erika Lee
950 S Lucerne blvd
Los Angeles, CA 90019                                 23799    10/7/2020    24 Hour Fitness Worldwide, Inc.            $2,200.00                                                                           $2,200.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23800    10/2/2020         24 San Francisco LLC               $298,053.54                                                                          $298,053.54
BEDWELL, LACIE
25602 TOWER SIDE LANE
KATY, TX 77494                                        23801    10/5/2020    24 Hour Fitness Worldwide, Inc.            $2,016.00                                                                           $2,016.00
Mastropieri, Joseph Casey
11347 Nebraska Avenue Apt 206
Los Angeles, CA 90025                                 23802    10/2/2020       24 Hour Fitness USA, Inc.                $205.00                                                                              $205.00
Kostrinsky, Jill
12460 Woodhall Way
Tustin, CA 92782                                      23803    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $40.14                                                                            $40.14
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                                    23804    10/2/2020       24 Hour Fitness USA, Inc.                $364.90                                                                              $364.90
Winterrowd, Nell
5318 E. 2nd Street
#391
Long Beach, CA 90803                                  23805    10/2/2020    24 Hour Fitness Worldwide, Inc.             $277.74                                                            $0.00             $277.74
Gipson, Terrance
201W Collins #122
Orange , CA 92867                                     23806    10/5/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00

                                                                                              Page 1517 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 195 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Eliasson, Jeff
6292 S. Miller St.
Littleton, CO 80127                          23807    10/2/2020    24 Hour Fitness Worldwide, Inc.             $105.96                                                                              $105.96
Moon, Hyangjin
7513 Kekaa St.
Honolulu, HI 96825                           23808    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $16.02                                                                            $16.02
RAY, EVELYN
304 S. HEALY AVENUE
SCARSDALE, NY 10583                          23809    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Lugo, Jessica
27 Park Place, Apt 4
Bloomfield, NJ 07003                         23810    10/2/2020    24 Hour Fitness Worldwide, Inc.             $466.99                                                                              $466.99
Liao, Lingrui
8875 Costa Verde Blvd Apt 804
San Diego 92122-6661
CA                                           23811    10/7/2020            RS FIT NW LLC                                                        $920.00                                             $920.00
Kalpathi, Deepa
1361 Merry Loop
Milipitas, CA 95035                          23812    10/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Mirakyan, Arshaluys
6048 Hazelhurst Pl, Apt 25
North Hollywood, CA 91606                    23813    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Cedillo, Luis Christion
14233 W Baltic Avenue
Lakewood, CO 80228                           23814    10/6/2020            24 Denver LLC                       $400.00                                                                              $400.00
Occhiogrosso, Louise A
21141 Canada Rd #18L
Lake Forest, CA 92630                        23815    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $94.90                                                                            $94.90
Hoist Fitness Systems, Inc.
Ann C. Hall, Esq.
Diederich & Associates
655 N. Central Avenue
Suite 2000
Glendale, CA 91302                           23816    9/29/2020       24 Hour Fitness USA, Inc.            $750,000.00                                                                          $750,000.00
Cocks, Andrew
737 Calle Vallarta
San Clemente, CA 92673                       23817    10/2/2020    24 Hour Fitness Worldwide, Inc.             $166.10                                                                              $166.10
Stuart, Judy
165 South Saltair Avenue
Los Angeles, CA 90049-4114                   23818    10/6/2020    24 Hour Fitness Worldwide, Inc.                            $1,548.00                                                           $1,548.00
Eckroth, Rachel
543 La Riviera Dr
Houston, TX 77015                            23819    10/6/2020    24 Hour Fitness Worldwide, Inc.             $336.00                                                                              $336.00
YUH, JIALYN
10653 BELL STREET
STANTON, CA 90680                            23820    10/7/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
CHU, CHUN
981 MOONEY DR
MONTEREY PARK, CA 91755                      23821    10/2/2020    24 Hour Fitness Worldwide, Inc.            $4,300.00                                                                           $4,300.00


                                                                                     Page 1518 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 196 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hazen, Cristelyn
607 Valdez Circle
Placentia, CA 92870                          23822    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Trosvig, Jesse
12931 SW Buckfield Ln
Tigard, OR 97224                             23823    10/2/2020    24 Hour Fitness Worldwide, Inc.             $112.00                                                                              $112.00
Miller, Michael
632 W Garland Terr
Sunnyvale, CA 94086                          23824    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,092.00                                                                           $1,092.00
Klunder, Ann
4500 Cortland Dr
Corona del Mar, CA 92625                     23825    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,007.63                                                           $1,007.63
Tran, Jennifer
1220 Tasman Drive, Space 72
Sunnyvale, CA 94089                          23826    10/6/2020    24 Hour Fitness Worldwide, Inc.            $1,559.80                                                                           $1,559.80
HART, BRYAN
1545 BAILEY DRIVE
FAIRFIELD, CA 94533                          23827    10/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Jamwal, Ela
5240 Wenatchee Way
Riverside, CA 92509                          23828    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                           23829    10/2/2020       24 Hour Fitness USA, Inc.                $364.90                                                                              $364.90
Chin, Ellen
2455 43rd Ave
San Francisco, CA 94116                      23830    10/7/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Radhi, Hussein
244 Northcreek Cir
Walnut Creek, CA 94598                       23831    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Mckinney, Robert
paq5lo@yahoo.com
                                             23832    10/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Sharp, LaMar A
8695 SW Maverick Terr. Apt. 109
Beaverton, OR 97008                          23833    10/3/2020    24 Hour Fitness Worldwide, Inc.                                                                $49.00                             $49.00
Samarin, Julia
5656 E Vista Del Cerro
Anaheim, CA 92807                            23834    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $79.98                                                                            $79.98
Griffin, Debra
10848 Dogwood Drive
LaPorte, TX 77571                            23835    10/2/2020    24 Hour Fitness Worldwide, Inc.            $7,000.00                                                                           $7,000.00
Beard, Barbie
2606 Escobar Way
Sacramento, CA 95827                         23836    10/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Saiz, Jamie
21531 Millbrook
Mission Viejo, CA 92692                      23837    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00




                                                                                     Page 1519 of 1762
                                                                            Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 197 of 439


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Bernier III, Louis
65 Spruce Rd
Golden, CO 80401                                                 23838    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $67.00                             $67.00
Sun, Xiufang
3743 Delaware Dr
Fremont, CA 94538                                                23839    10/2/2020    24 Hour Fitness Worldwide, Inc.              $525.00                                                                             $525.00
Milo, Lynnae
4875 Mt Gaywas Drive
San Diego, CA 92117                                              23840    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Venable LLP
Darek S. Bushnaq
750 E. Pratt St., Ste 900
Baltimore, MD 21202                                              23841    10/2/2020       24 Hour Fitness USA, Inc.              $41,413.11                                                                          $41,413.11
CHU, CHUN
981 MOONEY DR
MONTEREY PARK, CA 91755                                          23842    10/2/2020       24 Hour Fitness USA, Inc.               $4,300.00                                                                           $4,300.00
Ltd, Magna Investments & Development
Magna Investments and developments Ltd. c/o Jeff D. Tuttle 15
West South Temple,. Ste 1200
Salt Lake City, UT 84101                                         23843    10/2/2020       24 Hour Fitness USA, Inc.             $285,059.63                                                                         $285,059.63
Grant, Rodrick
PO Box 321781
New York, NY 10032                                               23844    10/2/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                             $100.00
Mohammed, Nicholas R
2485 Runyon Cir
Orlando, FL 32837                                                23845    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00          $182.81                                             $182.81
LI, MINGHUI
1016 S MAGNOLIA AVE
ONTARIO, CA 91762                                                23846    10/2/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00
Barajas, Maria J.
4095 Mountain Dr.
San Bernardino, CA 92407                                         23847    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,399.98                                                           $1,399.98
Agishian, Marissa
c/o Southern California Labor Law Group, PC
1875 Century Park East, Suite 480
Los Angeles, CA 90067                                            23848    10/2/2020       24 Hour Fitness USA, Inc.            $2,000,000.00                                                                      $2,000,000.00
Ashton, Wannetts
4402 W. 61st ST.
Los Angeles, , CA 90043                                          23849    10/3/2020    24 Hour Fitness Worldwide, Inc.              $249.99                                                                             $249.99
Jacobsen, Christine
4127 NE 32nd Pl
Portland , OR 97211                                              23850    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,440.00                                                                           $1,440.00
Lesa Jr., Victor G.
155 Meheu Circle
Kahului, HI 96732-3617                                           23851    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Oriani, Edward P
805 Grand Blvd
Westbury, NY 11590                                               23852    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00




                                                                                                         Page 1520 of 1762
                                                                 Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 198 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Miller, Ronald
PO Box 30363
Las Vegas , NV 89173                                  23853    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $32.00                                                                            $32.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                                23854    10/2/2020          RS FIT Holdings LLC                  $1,800.00                                                                           $1,800.00
Comcast Cable Communications Management, LLC d/b/a
Effectv
Ballard Spahr LLP
Matthew G. Summers
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  23855    10/2/2020    24 Hour Fitness Worldwide, Inc.         $298,053.54                                                                          $298,053.54
Malyugin, Aleksey
10447 SE 222nd St
Kent , WA 98031                                       23856    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $54.99                                                                            $54.99
Bojorquez, Luz
14847 Cole Dr
San Jose, CA 95124                                    23857    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Crane, Bob
10065 Burchell Rd
Gilroy, CA 95020                                      23858    10/2/2020       24 Hour Fitness USA, Inc.               $1,540.00                                                                           $1,540.00
De Anda, Andrea
7675 Central Ave
Lemon Grove, CA 91945                                 23859    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Torres, David
5648 Vegas Dr #277
Las Vegas, NV 89101                                   23860    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Coons, Tyler
7527 Maple Tree Way
Sacramento, CA 95831                                  23861    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Stoermer, Jeffrey
258 Lancaster Drive Apt 33
Manteca, CA 95336-3272                                23862    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                               $49.50              $49.50
Murray Scholls, LLC
c/o Motschenbacher & Blattner LLP
Attn: Nicholas J. Henderson
117 SW Taylor St., Ste 300
Portland, OR 97204                                    23863    10/2/2020       24 Hour Fitness USA, Inc.                                                                              $51,594.00          $51,594.00
Trammell, R E
608 E Mission St
Crowley, TX 76036                                     23864    10/8/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Kutsenko, Tatyana
19737 128th Pl NE
Woodinville, WA 98072                                 23865    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $81.25                                                                            $81.25
Li, Sally
PO Box 1772
Lodi, CA 95241                                        23866    10/2/2020       24 Hour Fitness USA, Inc.                    $29.00                                                                            $29.00




                                                                                              Page 1521 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 199 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Fuld, Raymond
2065 East 8th St
Apt D1
Brooklyn, NY 11223                             23867    10/2/2020     24 Hour Fitness Worldwide, Inc.              $552.00                                                                              $552.00
Gammell, Ann
74 E. Resaca Dr. Unit B2
Sandy, Utah 84070                              23868    10/2/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Frazier, Bryce
10250 Casa View Drive
Dallas, TX 75228                               23869    10/2/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Colaizzi, Virna
308 Sandhurst St
Redwood CIty, CA 94065                         23870    10/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bianchi, Ruth S
3509 Curley Maple Dr
Pearland, TX 77584                             23871    10/2/2020     24 Hour Fitness Worldwide, Inc.              $141.77                                                                              $141.77
Garibay, Clarissa Maciel
3938 Witter Lane
Salem, OR 97305                                23872    10/2/2020     24 Hour Fitness Worldwide, Inc.              $103.83                                                                              $103.83
Jurkovic, Ruslana
PO Box 3179
San Ramon, CA 94583                            23873    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Ko, Wai Son
835 Cane Palm Ct
San Jose, CA 95133                             23874    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $83.33                                                                             $83.33
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                          23875    10/2/2020        24 Hour Fitness USA, Inc.                                                                              $115,450.79         $115,450.79
A.W. (A Junior, Fei Xu, Parent)
2811 Frontera Way
Burlingame, CA 94010                           23876    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Groce, Lydia S.
965 Grasswood Court
Arlington, TX 76017                            23877    10/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Caraway, Jamila
9102 Ruby Lockhart Blvd
Glenarden, MD 20706                            23878    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $84.32                                                                             $84.32
Purtu, Lena
13327 Golden Valley Ln
Granada Hills, CA 91344                        23879    10/2/2020     24 Hour Fitness Worldwide, Inc.              $322.49                                                                              $322.49
Tam, Charling
1186 Silva Lane
Alameda, CA 94502                              23880    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Bolano, Yvanne
8600 Peach Blossom Way
Antelope, CA 95843                             23881    10/2/2020    24 Hour Fitness United States, Inc.              $82.86                                                                             $82.86




                                                                                         Page 1522 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 200 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Roussel, Rachel
5021 San Marino Circle
Lake Mary, FL 32746                          23882    10/2/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Stoner, Carolyn
92 Cienega
Irvine, CA 92618                             23883    10/2/2020       24 Hour Fitness USA, Inc.               $1,738.00                                                                           $1,738.00
Min, Katie
1836 Leaning Pine Drive
Diamond Bar, CA 91765                        23884    10/7/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Jolley, Anthony
34122 San Sebastian Avenue
Murrieta, , CA 92563-4494                    23885    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
Estes, Sandra L
PO Box 880570
Pukalani, HI 96788                           23886    10/2/2020    24 Hour Fitness Worldwide, Inc.          $30,000.00                                                                           $30,000.00
Hargrove, Linda Vogel
555 E. Claremont Street
Pasadena, CA 91104                           23887    10/2/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                            23888    10/7/2020       24 Hour Fitness USA, Inc.                $224.66                                                                              $224.66
Al Soussi, Bilal H
34764 Bowie Common
Fremont, CA 94555                            23889    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $220.00                                                              $220.00
Saunders, Pamela
908 Wren Dr
San Jose, CA 95125-2952                      23890    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $678.89                                             $678.89
Smith-Benites, Jade
100 S Greenwood Ave.
Apt 7
Pasadena, CA 91107                           23891    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $54.38                                                                            $54.38
Knight, Phuong
2673 Toy Ln
San Jose, CA 95121                           23892    10/2/2020    24 Hour Fitness Worldwide, Inc.             $233.00                                                                              $233.00
Ramirez, Elva M.
510 w. Kendall st.
Corona, CA 92882                             23893    10/2/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Tran, Harris Hung Dinh
9 Santa Rosa Court
Manhattan Beach, CA 90266                    23894    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00       $1,187.00                                                           $2,687.00
JETERS, HAROLD A
2925 GRANITE PARK LANE
ELK GROVE, CA 95758                          23895    10/2/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Glade Inline 2, LLC
Spector & Cox, PLLC
c/o Howard Marc Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                             23896    10/2/2020    24 Hour Fitness Worldwide, Inc.         $199,465.71                                                                          $199,465.71




                                                                                     Page 1523 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 201 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
WANG, JIANJUN
304 S. HEALY AVENJE
SCARSDALE, NY 10583                           23897    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Yen, Angela
3910 Dogwood Canyon Lane
Sugar Land, TX 77479                          23898    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,600.00                                                                           $1,600.00
Segura, Teresa
23137 Schoolcraft St
West Hills, CA                                23899    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Zygmunt-Mathews, Tanya
219 N. Monroe St.
Ridgewood, NJ 07450                           23900    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Baker, Laura
691 Canterbury Place
Milpitas, CA 95035                            23901    10/2/2020    24 Hour Fitness Worldwide, Inc.              $320.83                                                                             $320.83
Farnie, Brad
4010 Addison Ranch Lane
Fulshear, TX 77441                            23902    10/2/2020    24 Hour Fitness Worldwide, Inc.              $108.22                                                                             $108.22
Burleson, James
2323 N Field St, Apt 1634
Dallas, TX 75201                              23903    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $199.93                                                              $199.93
Gadzo, Suzana
3396 Park Blvd.
Palo Alto, CA 94306                           23904    10/2/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Madden, James
26742 Alicante Dr
Mission Viejo, CA 92691                       23905    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $288.00                                                              $288.00
SALFITI, DORIS
82020 RAYMOND DRIVE TWENTYNINE
PALMS, CA 92277                               23906    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $409.88                            $409.88
Penson, Atoyia
14603 Brockwood Dr.
Houston, TX 77047                             23907    10/2/2020    24 Hour Fitness Worldwide, Inc.              $151.09                                                                             $151.09
Ruvalcaba, Jessica Suzanne
536 5th Ave., #206
San Diego, CA 92101                           23908    10/2/2020    24 Hour Fitness Worldwide, Inc.                                               $33.59           $33.59                             $67.18
Perretti, Cindy Higgins
33 Topside Row Dr
The Woodlands, TX 77380-1575                  23909    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $552.00                           $552.00                          $1,104.00
Annapolis Towne Centre at Parole, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                    23910    10/2/2020       24 Hour Fitness USA, Inc.            $3,551,267.47                                                      $8,348.31       $3,559,615.78
Clark, Westin
140 NE Northgate Way
Seattle,, WA 98125-6059                       23911    10/2/2020    24 Hour Fitness Worldwide, Inc.              $567.00                                                                             $567.00
Sahba, Fatima
8528 Ruette Montecarlo
La Jolla, CA 92037                            23912    10/2/2020    24 Hour Fitness Worldwide, Inc.                                            $2,160.00                                           $2,160.00

                                                                                      Page 1524 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 202 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chang, Cara
34170 Brindisi Terrace
Fremont, CA 94555                            23913    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fagan, Gaylin
6302 Hidden Crest Way
Sugar Land, TX 77479                         23914    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Huey, Michael A.
4211 Kingsburg Dr.
Austin, TX 78681                             23915    10/2/2020        24 Hour Fitness USA, Inc.                 $107.17                                                                              $107.17
Lin, Jonathan
1905 Placentia Drive
Hacienda Heights, CA 91745                   23916    10/2/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Guntupally, Ramya
3566 Dickenson Cmn
Fremont , CA 94538                           23917    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $98.97                                                                             $98.97
Yuan, Yuan
1403 Felicia Ave
Rowland Heights, CA 91748                    23918    10/2/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Horvath, Peter
649 N. Rossmore Ave. #304
Los Angeles, CA 90004                        23919    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $46.29                                                                             $46.29
Davis, Deborah
601 N Main St
Unit 15 T
Cotulla , TX 78014                           23920    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Savage, Kimber
22625 N 30th Avenue
Phoenix, AZ 85027                            23921    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
SF (TX) LP
c/o W.P. Carey Inc.
Christopher Hayes
50 Rockefeller Plaza, 2nd Floor
New York, NY 10020                           23922    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                  $5,435,425.49                                       $5,435,425.49
Flores, Twila
27554 Bahama Avenue
Hayward, CA 94545                            23923    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mulvany, Tammy
5354 Castleford Court
Newark, CA 94560                             23924    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $237.84                            $237.84
STEP FITNESS & RECREATION, INC.
ATTN: LOUISE IRWIN
2130 NEWMARKET PARKWAY
MARIETTA, GA 30067                           23925    10/2/2020        24 Hour Fitness USA, Inc.              $11,415.50                                                                           $11,415.50
Kataria, Kanchan
364 Jacob Lane
Fairview, TX 75069                           23926    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,322.00                                                                           $2,322.00
Thomas, Greg & Anh
11200 Gorham Glen Ct
Austin, TX 78739                             23927    10/2/2020     24 Hour Fitness Worldwide, Inc.              $449.71                                                                              $449.71


                                                                                       Page 1525 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 203 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Johnson, Joseph
PO Box 41845
Sacramento, CA 95841                         23928    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $33.60                                                                             $33.60
HIGH, LORI
13962 E STANFORD CIR APT L11
AURORA, CO 80015-1025                        23929    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Sunset Pools & Spas, Inc
Chitkowski Law Offices
c/o Jason Martin Loebach
901 Warrenville Road, Suite 103
Lisle, IL 60532                              23930    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $257,500.00                                         $257,500.00
Davenport, Wanda Renee
PO BOX 41845
SACRAMENTO, CA 95841                         23931    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $44.00                                                                             $44.00
RAMIREZ, KRISTINE
4212 HIDDEN CRICKET
SANTA FE, NM 87507                           23932    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $37.29                                                                             $37.29
DuBois, Kimberlie J
11710 Craw Avenue
Chino, CA 91710                              23933    10/2/2020     24 Hour Fitness Worldwide, Inc.              $644.00                                                                              $644.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           23934    10/2/2020     24 Hour Fitness Worldwide, Inc.          $542,687.16                                                                          $542,687.16
A-S 144 Grand Parkway-W. Airport, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W. Sam Houston Pkwy N., Suite 200
Houston, TX 77040                            23935    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
LaFlesch, Jackie
860 Meridian Bay Lane, #330
Foster City, CA 94404                        23936    10/2/2020    24 Hour Fitness United States, Inc.          $1,084.00                                                                           $1,084.00
DuBose-Roberts, Gwendolyn
8538 Richcroft St.
Houston, TX 77029                            23937    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $360.00                                                              $360.00
Izumi, Gail
95-1009 Paea Street
Mililani, HI 96789                           23938    10/2/2020     24 Hour Fitness Worldwide, Inc.              $103.00                                                                              $103.00
Rodriguez, Mariana
2323 Mossy Oak Road
Spring, TX 77389                             23939    10/2/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Vallentine, Connie
29218 Dalea Court
Katy, TX 77494                               23940    10/2/2020    24 Hour Fitness United States, Inc.           $135.00                                                                              $135.00
CHEN, WEI-TING
63-33 ALDERTON STREET
REGO PARK, NY 11374                          23941    10/2/2020            24 New York LLC                       $700.00                                                                              $700.00
Oates, Kenneth
36 Hudson Canyon St #3
Henderson, NV 89012                          23942    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $702.00                                                              $702.00


                                                                                       Page 1526 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 204 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hudson Met Park North, LLC
c/o Roye Zur
Elkins Kalt Weintraub Reuben Gartside LLP
10345 W. Olympic Blvd.
Los Angeles, CA 90064                         23943    10/2/2020        24 Hour Fitness USA, Inc.             $395,272.08                                                                          $395,272.08
BELTRAN, TREBOR
2951 VIA MILANO UNIT 101
CORONA, CA 92879                              23944    10/2/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Ellis, Jairus Q
1681 Amberwood Dr #104
South Pasadena, CA 91030                      23945    10/2/2020     24 Hour Fitness Worldwide, Inc.             $9,738.20                                                                           $9,738.20
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                    23946    10/2/2020              RS FIT CA LLC                                       $429.99                                                              $429.99
Lemarie, Sonia
1230 Sesame Court
Sunnyvale, CA 94087                           23947    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Duncan, Mekeda
811 San Remo
Irvine, CA 92606                              23948    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Mays, Jordan
8132 Willow Ave
California City, CA 93505                     23949    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bozori, Mehrshad
23035 Madison St. Apt. 21
Torrance, CA 90505                            23950    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Clifton, Bonita
8438 LaSalle Avenue
Cotati, CA 94931                              23951    10/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,691.00                                                           $1,691.00
FANDRICH, CHRISTA
525 11TH AVE
UNIT 1301
SAN DIEGO, CA 92101                           23952    10/2/2020     24 Hour Fitness Worldwide, Inc.              $185.12                                                                              $185.12
Montes, Liliana
8711 SW 97 Ave Apt 121
Miami, FL 33173                               23953    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Cabutage, Richard
PO Box 22994
Sacramento, CA 95822                          23954    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Giancnandani, Eshverya
302 Sequim Common
Fremont , CA 94539                            23955    10/2/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Garcia, Monique
5977 Anzio Way
Yorba Linda, CA 92887                         23956    10/2/2020     24 Hour Fitness Worldwide, Inc.              $118.08                                                                              $118.08
MORRIS, ROBERT L
159 DONATO DRIVE
LITTLE FALLS, NJ 07424                        23957    10/2/2020    24 Hour Fitness United States, Inc.           $201.38                                                                              $201.38




                                                                                        Page 1527 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 205 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gonzalez, Alejandro
1345 E 9th st
Long Beach, CA 90813                         23958    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
KUTSENKO, MAKSIM
19737 128TH PL NE
WOODINVILLE, WA 98072                        23959    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.25                                                                             $81.25
Chang, Ryan
12491 Hudson River Dr
East Vale, CA 91752                          23960    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Philpott, Maria
321Pacific View Drive
Pacifica, CA 94044                           23961    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Nowlen, David
18360 San Antonio Drive
Morgan Hill, CA 95037                        23962    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
MOORE, CAROLYN
1012 LEAGUE RD
LEWISVILLE, TX 75067                         23963    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                            23964    10/7/2020        24 Hour Fitness USA, Inc.                 $200.02                                                                              $200.02
Chlorine Genie Inc.
Kenneth P. Delunas
1610 N. Refugio Rd.
Santa Ynez, CA 93460                         23965    10/2/2020     24 Hour Fitness Worldwide, Inc.           $10,122.00                                                                           $10,122.00
Palmer, Brian
30832 Del Rey Road
Temecula, CA 92591                           23966    10/2/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Mutscheller, Wayne
3510 Carlsbad Blvd
Carlsbad, CA 92008-3226                      23967    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Bie, Lisa
43088 Everglades Park Drive
Fremont, CA 94538                            23968    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $156.00                            $156.00
Blandino, Martha L
8877 Lauderdale Ct Unit 209-G
Huntington Beach, CA 92646                   23969    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,460.00                                                                           $1,460.00
Nowlen, Linda
18360 San Antonio Drive
Morgan Hill, CA 95037                        23970    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Miller, Jennifer
1610 Irving Ave
Glendale, CA 91201                           23971    10/2/2020        24 Hour Fitness USA, Inc.                 $411.36                                                                              $411.36
Shroyer, Andrew
5321 Almont St.
Los Angeles, CA 90032-1710                   23972    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Jin, Nack K.
2626 S. Quarry Ln
Unit C
Walnut, CA 91789                             23973    10/5/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $130.09                            $130.09

                                                                                       Page 1528 of 1762
                                                        Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 206 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
KUNEY, JUSTIN K
6833 HARMON DR
SACRAMENTO, CA 95831                         23974    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Sahme, Madeline
310 Sycamore St
WOODLAND, WA 98674                           23975    10/2/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Habib, Andrew
12246 Sunset Park Way
Los Angeles , CA 90064                       23976    10/2/2020    24 Hour Fitness Worldwide, Inc.           $139.57                                                                              $139.57
Honda, Colette
1811 East West Rd., #931
Honolulu, HI 96848                           23977    10/2/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
LORD, JOHN
8 WOOD SORREL
LITTLETON, CO 80127                          23978    10/2/2020    24 Hour Fitness Worldwide, Inc.           $450.00                                                                              $450.00
Hyczar, Michael
403 Junction Ave
#106
Livermore, CA 94551                          23979    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,937.57                                                                           $1,937.57
Corbett, Felicia
256 Norcia Loop
Liberty Hill, TX 78642                       23980    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,239.00                                                                           $1,239.00
Vuong, Tiffany
18959 Lynridge Drive
Walnut, CA 91789                             23981    10/2/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Sharpe-Orr, Cloretta
1341 SE 20th Road
Homestead, FL 33035                          23982    10/2/2020    24 Hour Fitness Worldwide, Inc.           $449.99                                                                              $449.99
Saepharn, Alexander
1867 Minnesota St
Fairfield, CA 94533                          23983    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $200.00                                                              $200.00
Romano, Maria D
2036 Clark Ave
Long Beach, CA 90815                         23984    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Shigematsu, Shufen
9304 Vista Circle
Irving, TX 75063                             23985    10/2/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Carr, Ryan
123 W 64th Place 4
Inglewood, CA 90302                          23986    10/2/2020    24 Hour Fitness Worldwide, Inc.              $44.93                                                                             $44.93
Soundararajan, Janani Kavanur
5313 222nd Ave NE
Redmond, WA 98053                            23987    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $408.00                                                              $408.00
Knight, Andrew
2673 Toy Ln
San Jose, CA 95121                           23988    10/2/2020    24 Hour Fitness Worldwide, Inc.           $133.00                                                                              $133.00
Saucillo, Pamelia
3284 Mountain View Avenue
Los Angeles, CA 90066                        23989    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,437.27                                                                           $1,437.27


                                                                                     Page 1529 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 207 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
DELANEY, TIMOTHY
351 BARRY DRIVE
VENTURA, CA 93001                            23990    10/2/2020    24 Hour Fitness United States, Inc.          $1,056.00                                                                           $1,056.00
Mays, Toney
8132 Willow Ave
California City, CA 93505                    23991    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Klopovic , Nicole
6717 Risata Way
Elk Grove , CA 95758                         23992    10/2/2020        24 Hour Fitness USA, Inc.                 $600.00         $360.00                                                              $960.00
Ubau, Gerardo
901 Cypress Ave
San Mateo, CA 94401                          23993    10/2/2020        24 Hour Fitness USA, Inc.                                $1,548.00                                                           $1,548.00
Lam, De
3601 Lakeshore Avenue
Oakland, CA 94610                            23994    10/2/2020        24 Hour Fitness USA, Inc.                             $178,443.43            $0.00                                         $178,443.43
AFP ALARM & DETECTION LP
2003 MYKAWA ROAD
PEARLAND, TX 77581                           23995    10/2/2020        24 Hour Fitness USA, Inc.                                                $9,654.70                                           $9,654.70
Juarez, Alejandro
1337 Mcbride Lane
Hayward, CA 94544                            23996    10/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dhaliwal, Shinder K
10008 Humboldt Peak Ct
Bakersfield, CA 93311                        23997    10/3/2020     24 Hour Fitness Worldwide, Inc.              $623.00                                                                              $623.00
Cuellar, Abel
PO Box 1253
Lomita, CA 90717                             23998    10/2/2020     24 Hour Fitness Worldwide, Inc.              $990.00                                                                              $990.00
Fernandez, Elizabeth Malie
637 1/2 Rose Avenue
Venice, CA 90291                             23999    10/2/2020     24 Hour Fitness Worldwide, Inc.              $130.85                                                                              $130.85
Konovalov, Paul
4592 Oceanridge Drive
Huntington Beach, CA 92649                   24000    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gu, Jiong
34 St Georges Ct
Coto de Caza, CA 92679                       24001    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
St John, Lola
6088 Fragrans Way
Woodland Hills, CA 91367                     24002    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Johnson, Susan J
4520 Cousins Court
Shingle Springs, CA 95682-8331               24003    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $25.00                                                                             $25.00
Fu, Yichen
923 Kestral Way
San Jose, CA 95133                           24004    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
SMITH, MARSHALL
PO BOX 60045
PALO ALTO, CA 94306                          24005    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00




                                                                                       Page 1530 of 1762
                                                          Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 208 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Steele, Lynn
4566 Montgomery Dr
Santa Rosa, CA 95409                           24006    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,621.00                                                                           $1,621.00
Hyland, Jon
17402 Calla Dr.
Dallas, TX 75252                               24007    10/2/2020    24 Hour Fitness Worldwide, Inc.           $153.52                                                                              $153.52
Sunset Pools & Spas, Inc
Chitkowski Law Offices c/o Jason M. Loebach
901 Warrenville Road, Suite 103
Lisle, Illinois 60532                          24008    10/2/2020    24 Hour Fitness Worldwide, Inc.                                        $151,100.00                                         $151,100.00
Brockman, Kevin J
3938 Witter Ln
Salem, OR 97305                                24009    10/2/2020    24 Hour Fitness Worldwide, Inc.           $105.83                                                                              $105.83
LITTLETON, DAITOYA
10024 S. VAN NESS AVE
LOS ANGELES, CA 90047                          24010    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Lazaro, Fe
1101 RAINIER AVE
PACIFICA, CA 94044                             24011    10/2/2020    24 Hour Fitness Worldwide, Inc.           $266.00                                                                              $266.00
Farnesi, Darren
3911 Normal Street
San Diego, CA 92103                            24012    10/3/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Wong, Po Chun Lisa
801 South Street #2926
Honolulu, HI 96813                             24013    10/2/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Ware, Jennifer D
74 Parklite Circle
Sacramento, CA 95831                           24014    10/2/2020    24 Hour Fitness Worldwide, Inc.           $720.00                                                                              $720.00
Duncan, LaKeisha
27402 Lise Ln #204
Santa Clarita, CA 91387                        24015    10/2/2020    24 Hour Fitness Worldwide, Inc.           $469.00                                                                              $469.00
Whalen, Richard
4266 Clarissa Road
Bethpage, NY 11714                             24016    10/2/2020    24 Hour Fitness Worldwide, Inc.           $225.00                                                                              $225.00
Hong, Seong Jun
4406 Sunset View Dr
Dublin, CA 94568                               24017    10/2/2020    24 Hour Fitness Worldwide, Inc.          $5,000.00                                                                           $5,000.00
Phillip, Gerrod
14510 Liscomb Drive
Houston, TX 77084                              24018    10/2/2020    24 Hour Fitness Worldwide, Inc.          $3,698.29                                                                           $3,698.29
Mackey, Gale
215 Dean Way
Folsom, CA 95630                               24019    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,260.00                                                                           $1,260.00
Bushnell, Veronica
4505 McGlothen Way
Richmond, CA 94806                             24020    10/4/2020    24 Hour Fitness Worldwide, Inc.              $73.98                                                                             $73.98
Gonzalez, Maria
1345 E 9th St
Long Beach, CA 90813                           24021    10/2/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00


                                                                                       Page 1531 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 209 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bolling-Tosuner, Charitie E
1033 Morning Glory Way
Oakley, CA 94561                              24022    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vora, Sean
24272 Juaneno Drive
Mission Viejo, CA 92691                       24023    10/2/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Eline, Gerry
8 Katlas Ct.
Novato, CA 94945                              24024    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.74                                                                            $36.74
Lacom, Linda Louise
1457 Calle Vaquero
La Jolla, CA 92037-7130                       24025    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Chang, Alma
3231 Estado Street
Pasadena, CA 91107                            24026    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Osborn, Chris B
21531 Millbrook
Mission Viejo, CA 92692                       24027    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
DiBello, Richard
303 Avenida Salvador
San Clemente, CA 92672                        24028    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Juarez, Dalila Yesenia
1337 McBride Lane
Hayward, CA 94544                             24029    10/3/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Talley (Talley Kathy), Johanna Kathleen
235 Hilltop Trial
Rhome, TX 76078                               24030    10/2/2020    24 Hour Fitness Worldwide, Inc.             $120.12                                                                              $120.12
Sahagun, Patricia
699 Oakhaven Ave.
Brea, CA 92823                                24031    10/2/2020    24 Hour Fitness Worldwide, Inc.             $349.99                                                                              $349.99
jhamat, vijay
2475 oregon st
Union City , CA 94587                         24032    10/7/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                              24033    10/2/2020         24 San Francisco LLC                  $6,743.76                                                                           $6,743.76
Mongold, Carrie
2948 East Wardway Drive
Holladay, UT 84124                            24034    10/2/2020       24 Hour Fitness USA, Inc.                    $31.10                                                                            $31.10
Torabi, Saied
458 Ebi Way
Folsom, CA 95630                              24035    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kangas, Jean
610 Grove Place
Glendale, CA 91206                            24036    10/3/2020    24 Hour Fitness Worldwide, Inc.             $244.93                                                                              $244.93
Mata, Hilda
34052 Doheny Park Road Space 131
Capistrano Beach, CA 92624                    24037    10/2/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92




                                                                                      Page 1532 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 210 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
De Dios, Rusel Vergel
5321 Almont St.
Los Anfeles, CA 90032                        24038    10/2/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Meilicke, Carol
203 Morrissey Blvd.
Santa Cruz, CA 95062                         24039    10/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Garcia, Nelly
23137 Schoolcraft St.
West Hills, CA 91307                         24040    10/2/2020    24 Hour Fitness Worldwide, Inc.             $160.00                                                                              $160.00
Funk, George
1439 E Danes Dr.
West Covina, CA 91791                        24041    10/2/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Bucio, Josefina
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                            24042    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Nguyen, Ann
3 Fogl Ct
Redwood City, CA 94061                       24043    10/2/2020    24 Hour Fitness Worldwide, Inc.             $262.50                                                                              $262.50
Raju, Alfred
99 Caribe isle
Novato, CA 94949                             24044    10/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Berry, Mark
74 Alison Ave
Rohnert Park, CA 94928                       24045    10/2/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                              $0.00
Willis, Barbara
3610 Bernwood Place Unit 26
San Diego, CA 92130                          24046    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,874.70                                                           $1,874.70
Debord, Michelle
972 Purple Sage Loop
Castle Rock, CO 80104                        24047    10/2/2020       24 Hour Fitness USA, Inc.               $1,704.00                                                                           $1,704.00
Roberts, Michele
1845 Neale St
San Diego, CA 92103                          24048    10/7/2020    24 Hour Fitness Worldwide, Inc.             $658.00                                                                              $658.00
Wolfe, Marissa
1627 Amberwood Drive Apt C
South Pasadena, CA 91030                     24049    10/2/2020    24 Hour Fitness Worldwide, Inc.             $303.56                                                                              $303.56
Fisher, Laura A.
6005 Rimini Court
Elk Grove, CA 95757                          24050    10/2/2020    24 Hour Fitness Worldwide, Inc.             $145.45                                                                              $145.45
Schubert, Mark
PO Box 479
Surfside, CA 90743                           24051    10/2/2020       24 Hour Fitness USA, Inc.                $438.00                                                                              $438.00
Comstock, Courtney
2005 Clearfield Way
Carmichael, CA 95608                         24052    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Fleisher, Barry
19 9th Ave, #401
San Mateo, CA 94401                          24053    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $2,147.98                                                           $2,147.98




                                                                                     Page 1533 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 211 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Garcia, Edlin
PO BOX 38300
Sacramento, CA 95838                          24054    10/3/2020    24 Hour Fitness Worldwide, Inc.             $119.39                                                                              $119.39
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24055    10/2/2020       24 Hour Fitness USA, Inc.                $364.90                                                                              $364.90
Antoniello, Deana M.
11 Hayes Avenue
Colonia, NJ 07067                             24056    10/2/2020    24 Hour Fitness Worldwide, Inc.             $685.95                                                                              $685.95
Donlin, Rhonda
David H. Ricks & Associates
8600 Utica Ave. Suite 200
Rancho Cucamonga, CA 91730                    24057    10/2/2020    24 Hour Fitness Worldwide, Inc.         $450,000.00                                                                          $450,000.00
ORTIZ, JUAN
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                             24058    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hensley, Mark
2331 Franklin Ave. E, Apt. 302
Seattle, WA 98102                             24059    10/2/2020       24 Hour Fitness USA, Inc.                $306.02                                                                              $306.02
Makhija, Manisha
18604 E Powers LN
Aurora, CO 80015                              24060    10/3/2020            24 Denver LLC                      $1,000.00                                                                           $1,000.00
Chen, Vivian
1410 E Harvest Moon St
West Covina, CA 91792                         24061    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Felix, Daniel
10425 Kibbee Ave
Whittier, CA 90603                            24062    10/2/2020    24 Hour Fitness Worldwide, Inc.             $389.00                                                                              $389.00
Orr, Terrell Lee
1341 SE 20th Road
Homestead , FL 33035                          24063    10/2/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00
Hensley, Mark D
2331 Franklin Ave E
Apt 302
Seattle, WA 98102                             24064    10/2/2020       24 Hour Fitness USA, Inc.                $306.02                                                                              $306.02
Wilson, Niko R.
4383 Nelson Dr.
El Sobrante, CA 94803                         24065    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                         $60.00                            $100.00
FINN, LUKAS
415 S. EARLHAM ST.
ORANGE, CA 92869                              24066    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $136.01                                                              $136.01
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24067    10/2/2020       24 Hour Fitness USA, Inc.                $364.90                                                                              $364.90
Devaughn, Jerry
8230 Ardenness Dr
Sacramento, CA 95829                          24068    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $450.00                                                              $450.00
Goulart, Tony
705 Yosemite Dr.
Livermore, CA 94551                           24069    10/2/2020    24 Hour Fitness Worldwide, Inc.             $123.00                                                                              $123.00

                                                                                      Page 1534 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 212 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Garcia, Alexander
43696 Ortona Street
Temecula, CA 92592                            24070    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $57.50                                                                            $57.50
Tahery, Marmar
10714 Woodbine St. #6
Los Angeles, CA 90034                         24071    10/5/2020    24 Hour Fitness Worldwide, Inc.             $164.16                                                                              $164.16
Khatra, Rocky
3818 Darwin Dr #14
Fremont, CA 94555-3347                        24072    10/2/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Medina, Ronald A.
959 Windom Peak Dr.
Superior, CO 80027                            24073    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
DiSalvo, Palmela K
3428 Charlemagne Ave
Long Beach, CA 90808                          24074    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Taylor, Linda
PO Box 227
Homewood, CA 96141                            24075    10/2/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Padilla, Phillip
8749 Oswego St.
Los Angeles, CA 91040                         24076    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $85.34                                                                            $85.34
Brooks, Giovanni
14447 Corte Lampara
San Diego, California 92129                   24077    10/2/2020    24 Hour Fitness Worldwide, Inc.             $659.78                                                                              $659.78
Winters, Jeanette K
27914 Ingram Rose Ct
Fulshear, TX 77441                            24078    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,320.00                                                                           $1,320.00
Ly, Janet
                                              24079    10/8/2020    24 Hour Fitness Worldwide, Inc.             $159.00                                                                              $159.00
Prusso, Brandon Edward
24 Knoll Drive
Fairfield, CA 94534                           24080    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Lin, Carrie
15 Calle Del Mar
Pomona, CA 91766                              24081    10/2/2020       24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Potts, Tracey
1925 Fall Brook Ct
Merced, CA 95340                              24082    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
WONG, KARRIE
228 PERSIA AVENUE
SAN FRANCISCO, CA 94112                       24083    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Hidalgo, Vanessa
12152 Cornuta Ave
Downey, CA 90242                              24084    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Griffin, Melton
10848 West Dogwood Drive
LaPorte, TX 77571                             24085    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
PHILLIP, STEPHEN
14510 LISCOMB DRIVE
HOUSTON, TX 77084                             24086    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00

                                                                                      Page 1535 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 213 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Garcia, Eduardo Sarabia
247 Gaston Avenue
Garfield, NJ 07026                           24087    10/2/2020     24 Hour Fitness Worldwide, Inc.                $70.00                                                                              $70.00
Giner, Ivette
11080 SW 59th TERRACE
MIAMI , FL 33173                             24088    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Saunders, Pamela
908 Wren Drive
San Jose, CA 95125                           24089    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Barocio, Maria
140 37th ave se
Salem, OR 97317                              24090    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hatcher, Valerie L.
8761 Escondido Ave
Hesperia, CA 92344                           24091    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,352.00                                                                           $1,352.00
Merom, Ron
52946 Timerview Rd.
North Fork, CA 93643                         24092    10/7/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
Kaputkin, Amanda
17 Chimney Ridge Drive
Morristown, NJ 07960                         24093    10/2/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Koclanes, Illona
3101 South High Street
Englewood, CO 80113                          24094    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Martinez, Tania
829 Windwood Dr.
Walnut, CA 91789                             24095    10/2/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
Flores Mireles, Juan M
739 Van Wig Avenue
La Puente, CA 91746                          24096    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Jones, Tiarra
26114 Dracaea Ave, 9
Moreno Valley, CA 92555                      24097    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $80.00                             $80.00
Tarango, Maureen F
2248 Shady Hills Dr
Diamond Bar, CA 91765                        24098    10/2/2020     24 Hour Fitness Worldwide, Inc.                $92.16                                                                              $92.16
Yazdan, Naghmeh
1421 Bellevue Ave
#301
Burlingame, CA 94010                         24099    10/2/2020     24 Hour Fitness Worldwide, Inc.              $286.96                                                                              $286.96
Brooks, Chanda
190 Chambers Street Unit 16
El Cajon, CA 92020                           24100    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Odiye, Odioh
108 Marview Way
San Francisco, CA 94131                      24101    10/5/2020          24 San Francisco LLC                    $500.00                                                                              $500.00
Ho, Wesley
2265 Lynwood Terrace,
Milpitas, , CA, 95035                        24102    10/2/2020     24 Hour Fitness Worldwide, Inc.              $292.22                                                                              $292.22


                                                                                       Page 1536 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 214 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Watson, Timmy
875 Pennsylvania Ave #14P
Brooklyn, NY 11207                            24103    10/2/2020    24 Hour Fitness Worldwide, Inc.              $252.00                                                                             $252.00
Brixmor SPE 2 LLC
c/o Ballard Spahr LLP
Attn: Leslie C. Heilman, Esq.
919 N. Market Street, 11th Floor
Wilmington, DE 19801                          24104    10/2/2020       24 Hour Fitness USA, Inc.            $6,141,236.18                                                                      $6,141,236.18
Dansirimitri, Porntip
8543 SPARTON AVE
ARLETA, CA 91331                              24105    10/2/2020    24 Hour Fitness Worldwide, Inc.              $322.38                                                                             $322.38
Obringer, Rick
11413 Perugino Dr.
Las Vegas, NV 89138-1533                      24106    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,848.00                                                                           $2,848.00
Pena, Irma
32059 Zion Way
Winchester, CA 92596-8781                     24107    10/2/2020    24 Hour Fitness Worldwide, Inc.              $799.91                                                                             $799.91
Schubert, Joke
PO Box 479
Surfside, CA 90743                            24108    10/2/2020       24 Hour Fitness USA, Inc.               $1,393.56                                                                           $1,393.56
Sands, Justin Mark
8315 F Street
Chesapeake Beach, MD 20732                    24109    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,016.97                                                                           $1,016.97
Gruber, Richard
804 Claraday St apt 49
Glendora, CA 91740                            24110    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $100.00                            $100.00
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24111    10/2/2020       24 Hour Fitness USA, Inc.                 $364.90                                                                             $364.90
Peura, Thomas
8415 Byers Drive
Alexandria, VA 22309-4522                     24112    10/2/2020       24 Hour Fitness USA, Inc.                    $37.32                                                                            $37.32
Martinez, Cindy
3715 Tallyho Drive #89
Sacramento, CA 95826                          24113    10/2/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Rodriguez, Sandra
20117 Divino Dr
Walnut, CA 91789                              24114    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $44.00                                                                            $44.00
Thomas Jr, Abraham P
1520 Willow Bend Rd
Folsom, CA 95630                              24115    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,113.00                                                                           $1,113.00
Williams, Alan
PO Box 85
Government Camp, OR 97028                     24116    10/3/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Culp, Rebecca L
1099 Fernwood Pacific Dr
Topanga, CA 90290                             24117    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,823.90                                                                           $1,823.90
Macaisa, Robert
20455 Sorrento Ln #202
Porter Ranch, CA 91326                        24118    10/6/2020    24 Hour Fitness Worldwide, Inc.              $859.98                                                                             $859.98

                                                                                      Page 1537 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 215 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Black, Colin
6292 S. Miller St.
Littleton, CO 80217                          24119    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $98.84                                                                             $98.84
Rodriguez, Michael
297 eastside dr
San Jose, CA 95127                           24120    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
King, Erica
3371 Shadow Tree Dr Apt 313
Sacramento, CA 95834                         24121    10/2/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Patino, Graciela
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                            24122    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sagredo, Victor
1627 E. 68th Street
Long Beach, CA 90805                         24123    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Olson, Henry
2022 13th Street, Apartment 1
Sacramento, CA 95818                         24124    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Colpitts, Scott
5354 Castleford Court
Newark, CA 94560                             24125    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $83.97                             $83.97
Zhou, He
1835 Ewing CT.
Hacienda Heights, CA 91745                   24126    10/2/2020    24 Hour Fitness United States, Inc.                                            $360.00                                             $360.00
Hong, Ju Ae
4406 Sunset View Dr
Dublin, CA 94568                             24127    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,499.99                                                                           $2,499.99
Mathews, Thomas
219 N. Monroe St.
Ridgewood, NJ 07450                          24128    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Moomaw, Paul
4012 Avenue C
Austin, TX 78751                             24129    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00
Anthony, Andrea
2550 Independence Avenue #8T
Bronx, NY 10463                              24130    10/2/2020    24 Hour Fitness United States, Inc.           $624.00                                                                              $624.00
Murray Scholls, LLC
c/o Motschenbacher & Blattner LLP
Attn: Nicholas J. Henderson
117 SW Taylor St., Ste 300
Portland, OR 97204                           24131    10/2/2020        24 Hour Fitness USA, Inc.             $229,858.18                                                                          $229,858.18
Williams, Sarah
PO BOX 292902
Sacramento, CA 95829                         24132    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Bruce, Heather
PO Box 6094
Portland, OR 97228                           24133    10/7/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Tsatsos, Thomas
3396 Park Blvd.
Palo Alto, CA 94306                          24134    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00

                                                                                       Page 1538 of 1762
                                                         Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 216 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Auletta, Laura
608 Marti Lane
Annapolis, MD 21401                           24135    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,231.00                                                                           $2,231.00
Bungato, Tatiana
7445 ETIWANDA AVE
RESEDA, CA 91335                              24136    10/2/2020    24 Hour Fitness Worldwide, Inc.           $850.00                                                                              $850.00
Eliasson, Jennifer L
6292 S. Miller St.
Littleton, CO 80127                           24137    10/2/2020    24 Hour Fitness Worldwide, Inc.              $52.57                                                                             $52.57
Connolly, Dan L.
855 Civic Center Dr #8
Santa Clara, CA 95050-3962                    24138    10/2/2020    24 Hour Fitness Worldwide, Inc.           $170.00                                                                              $170.00
Waworuntu, Robert
8701 Arrow Rte. Apt 115G
Rancho Cucamonga, CA 91730                    24139    10/3/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Miller, Norris Jean
2980 Chestnut Ave.
Long Beach, CA 90806                          24140    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Remedios, Monette
13815 Visions Drive
La Mirada, CA 90638                           24141    10/2/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Solis, Maria Barcenas
3718 s Parton St
Santa Ana, CA 92707                           24142    10/2/2020    24 Hour Fitness Worldwide, Inc.           $651.42                                                                              $651.42
Stevens, Emily
747 E 6895 S Apt A
Midvale, UT 84047                             24143    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $840.00                                                              $840.00
Berber, Jaime
2150 S Monterey Ave
Ontario, CA 91761                             24144    10/2/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Pak, Lin
110 N Mayfair Ave
Daly City, CA 94015                           24145    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $224.97                                                              $224.97
Guity, Victor
                                              24146    10/6/2020    24 Hour Fitness Worldwide, Inc.              $46.99                                                                             $46.99
Ly, David
2514 W. Alhambra Rd
Alhambra, CA 91801                            24147    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Daniel, Allison
1278 SE Marion St. Apt. 301
Portland, OR 97202                            24148    10/2/2020    24 Hour Fitness Worldwide, Inc.           $187.47                                                                              $187.47
Saenz, Deann
2817 Bronzan Rd
Manteca, CA 95337                             24149    10/2/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Maynard, Christy
629 Arguello Blvd #307
San Francisco, CA 94118                       24150    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                              $81.07                             $81.07
Inurreta Jr., Victor Emmanuel
2501 South Douglas Street
Santa Ana, CA 92704                           24151    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                          $50,000.00                         $50,000.00

                                                                                      Page 1539 of 1762
                                                                           Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 217 of 439


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Safai, Sarvenaz
533 Avenida Del Verdor
San Clemente, CA 92672                                          24152    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,500.00                                                                           $3,500.00
Savannah, Dolores
P.O.Box 1127
Alameda, CA 94501                                               24153    10/2/2020    24 Hour Fitness Worldwide, Inc.             $833.00         $910.00                                                            $1,743.00
Troung, Huy
3718 Colleen Woods Cir
Houston , TX 77080                                              24154    10/8/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Shelton, Edwin
115 Mariner Drive
Vallejo, CA 94591                                               24155    10/2/2020       24 Hour Fitness USA, Inc.                    $81.98                                                                            $81.98
Glasser, Charlene
148 Tussel Lane
Scotch Plains, NJ 07076                                         24156    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,512.00                                                                           $1,512.00
Aubrey, Christopher
2458 Scott Street
San Jose, CA 95128                                              24157    10/2/2020    24 Hour Fitness Worldwide, Inc.             $299.94                                                                              $299.94
Jones, Tiarra
26114 Dracaea Ave
Moreno Valley, CA 92555                                         24158    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                            $80.00                             $80.00
VAN VOROUS, PETER D
9611 E ARKANSAS PL
DENVER, CO 80247                                                24159    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Edwards, Kirk
16512 Langfield Ave
Cerritos, CA 90703                                              24160    10/2/2020    24 Hour Fitness Worldwide, Inc.             $291.00                                                                              $291.00
Mathur, Vaibhav
34071 Webfoot Loop
Fremont, CA 94555                                               24161    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Spector, Andrew
14126 Arbolitos Drive
Poway, CA 92064-6438                                            24162    10/2/2020    24 Hour Fitness Worldwide, Inc.             $135.00                                                                              $135.00
Jin, Theresa
12491 Hudson River Dr
East Vale, CA 91752                                             24163    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
1301 East Gladstone Street Investors LLC, a Delaware limited
liability company
Coblentz Patch Duffy & Bass LLP
c/o Gregg M. Ficks, Esq.
One Montgomery Street, Suite 3000
San Francisco, CA 94104                                         24164    10/2/2020       24 Hour Fitness USA, Inc.            $168,260.80                                                      $285,932.17         $454,192.97
Manis, Lauren
4852 Cabana Dr #207
Huntington Beach, CA 92649                                      24165    10/3/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Rygg, Jutta
7034 Rancho Mirage CT
Citrus Heights, CA 95621                                        24166    10/6/2020       24 Hour Fitness USA, Inc.                $572.49                                                                              $572.49




                                                                                                        Page 1540 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 218 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Carr, Ryan
123 W 64th Place
4
Inglewood, CA 90302                            24167    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Interdonato, Michelle
22 Ryan Lane
Lincoln Park, NJ 07035                         24168    10/2/2020        24 Hour Fitness USA, Inc.                    $83.50                                                                             $83.50
Dandridge, Vivinnie and Cassandra
349 Sparrow Drive
Galt, CA 95632                                 24169    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
SF (TX) LP
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA, 2ND FLOOR
NEW YORK, NY 10020                             24170    10/2/2020    24 Hour Fitness United States, Inc.               $0.00                  $5,435,425.49                                       $5,435,425.49
Whiteside, Bettye
1310 Evarg Avenue
Compton, CA 90220                              24171    10/2/2020    24 Hour Fitness United States, Inc.          $6,326.00                                                                           $6,326.00
Chei, Shina
682 Bridgeport Cir.
Fullerton, CA 92833                            24172    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Colaizzi, Franco
308 Sandhurst St
Redwood CIty, CA 94065                         24173    10/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Diaconescu, Florin
32 Colfax Rd
Wayne, NJ 07470                                24174    10/2/2020     24 Hour Fitness Worldwide, Inc.              $179.13                                                                              $179.13
Walt Disney Parks and Resorts U.S., Inc.
500 South Buena Vista Street
Attn: Bankruptcy Counsel
Burbank, CA 91521-8940                         24175    10/2/2020              24 Denver LLC                      $1,800.00                                                                           $1,800.00
Conte, John
c/o Marshall Rosenbach
11430 US Highway 1
N.Palm Beach, FL 33408                         24176    10/2/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Leon, Benjamin
3510 Countryside Way
Antioch, CA 94509                              24177    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Wells, Jennifer
10646 W Walker Place
Littleton, CO 80127                            24178    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $82.92                                                                             $82.92
Choi, Rebecca
404 S. Valley St
Anaheim, CA 92804                              24179    10/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Chen, Joseph
1410 E Harvest Moon St
West Covina, CA 91792                          24180    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Klein, Cami
38 East Gramercy Place
Glen Rock, NJ 07452                            24181    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00

                                                                                         Page 1541 of 1762
                                                                   Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 219 of 439


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address            Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
McDonald, Nicole M.
181 S Pennsylvania St
Lake Elsinore, CA 92530                                 24182    10/2/2020       24 Hour Fitness USA, Inc.                                $935.15                                                              $935.15
SURESHCHANDER, MADHUMATHI
326 N PLACER PRIVADO
ONTARIO, CA 91764                                       24183    10/2/2020    24 Hour Fitness Worldwide, Inc.               $429.99                                                                            $429.99
Gilpin, Walton
108 Mill Wood Drive
Colleyville, TX 76034                                   24184    10/3/2020    24 Hour Fitness Worldwide, Inc.              $3,000.00                                                                         $3,000.00
Allied Fire Protection, LP
2003 Mykawa Road
Pearland, TX 77581                                      24185    10/2/2020       24 Hour Fitness USA, Inc.                                              $16,727.33                                          $16,727.33
Miller , Ronald
5274 Red Pass Ct
Castle Rock , CO 80108                                  24186    9/30/2020       24 Hour Fitness USA, Inc.                  $499.98                                                                            $499.98
Catovic, Mehmed
14245 SW Walker Rd. Apt #118
Beaverton , OR 97006                                    24187    10/7/2020    24 Hour Fitness Worldwide, Inc.               $158.80                                                                            $158.80
BROWN, LARRY
8022 DURHAM RUN LN
RICHMOND, TX 77407                                      24188    10/4/2020    24 Hour Fitness Worldwide, Inc.               $969.00                                                      $1,069.50           $2,038.50
Le, Chau
3273 Mount Vista Dr
San Jose, CA 95127                                      24189    10/2/2020    24 Hour Fitness Worldwide, Inc.               $300.00                                                                            $300.00
Davenport, Amanda
PO Box 41845
Sacramento, CA 95841                                    24190    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $62.48                                                                            $62.48
Gomez, John Harris
Sergio Julian Puche, Attorney for Creditor/Plaintiff
Law Offices of Mauro Fiore Jr.
136 E. Lemon Avenue
Monrovia, CA 91016                                      24191    10/2/2020       24 Hour Fitness USA, Inc.            $10,000,000.00                                                                    $10,000,000.00
Reichardt, Carolyn
5207 E Walkerton St
Long Beach, CA 90808                                    24192    10/2/2020    24 Hour Fitness Worldwide, Inc.               $414.00                                                                            $414.00
Kwan, Louis
141 E Arlight St
Monterey Park, CA 91755                                 24193    10/2/2020    24 Hour Fitness Worldwide, Inc.               $100.00                                                                            $100.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                                    24194    10/2/2020        24 Hour Holdings II LLC                  $2,627.00                                                                         $2,627.00
Phillips, Annie
5914 Damask Ave
Los Angeles, CA 90056                                   24195    10/2/2020    24 Hour Fitness Worldwide, Inc.               $750.00                                                                            $750.00
Rodriguez, Ruben
1100 Bering Dr Apt 324
Houston, TX 77057                                       24196    10/2/2020    24 Hour Fitness Worldwide, Inc.               $322.49                                                                            $322.49
SIMMONS, ERIC
1706 41ST PL SE
PUYALLUP, WA 98372                                      24197    10/2/2020    24 Hour Fitness Worldwide, Inc.               $500.00                                                                            $500.00

                                                                                                Page 1542 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 220 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Paik, Sung
15173 Orion Road
San Leandro, CA 94579                        24198    10/2/2020         24 Hour Holdings II LLC                  $196.64                                                                              $196.64
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   24199    10/2/2020         24 Hour Holdings II LLC                                  $429.99                                                              $429.99
Eilers, Jacqueline L
5274 Red Pass Ct
Castle Rock, CO 80108                        24200    9/30/2020        24 Hour Fitness USA, Inc.                 $599.98                                                                              $599.98
Chen, Wei-Ting
63-33 Alderton Street
Rego Park, NY 11374                          24201    10/2/2020            24 New York LLC                       $700.00                                                                              $700.00
Vargas, Karina
10392 Lampson Avenue Apt. 3
Garden Grove, CA 92840                       24202    10/2/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Tilzer, Jennifer D.
18672 Libra Cir #4
Huntington Beach, CA 92646                   24203    10/7/2020     24 Hour Fitness Worldwide, Inc.                             $6,500.00                                                           $6,500.00
FIT (CO) QRS 15-59, Inc
c/o W.P. Carey Inc.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                           24204    10/2/2020    24 Hour Fitness United States, Inc.               $0.00                  $3,433,033.87                                       $3,433,033.87
Makelemi, Briana
Law Office of Ellen Zwieg PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                      24205    10/2/2020      24 Hour Fitness Holdings LLC            $100,000.00                                                                          $100,000.00
Strange, Cheryl S
5101 Byers Ave.
Fort Worth, TX 76107                         24206    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
MARKOUCHE, HICHAM
4218 W Northgate Dr
#332
Irving , TX 75062                            24207    10/2/2020        24 Hour Fitness USA, Inc.                    $69.26                                                                             $69.26
Grenier, Caroline Lee
21 Winding Lane
Islandia, NY 11749                           24208    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Plaza-Leclerc, Yvette M
179 Pequannock Street
Dover, NJ 07801                              24209    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,010.81                                                                           $1,010.81
Poses, Steve
5055 Avenida Encinas Suite 100
Carlsbad, CA 92008                           24210    10/5/2020     24 Hour Fitness Worldwide, Inc.             $4,495.96                                                                           $4,495.96
Woolfolk, Ernest
PO Box 161112
Sacramento, CA 95816                         24211    10/2/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Clear Channel Outdoor LLC
Brian Tegeler
4830 N Loop 1604W Suite 111
San Antonio, TX 78249                        24212    9/30/2020     24 Hour Fitness Worldwide, Inc.          $492,356.25                                                                          $492,356.25

                                                                                       Page 1543 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 221 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Marte, Miriam
Richard M. Altman Attorney at Law
3201 Grand Concourse Suite 1-F
Bronx, NY 10468                              24213    10/2/2020        24 Hour Fitness USA, Inc.              $100,000.00                                                                         $100,000.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         24214    10/2/2020        24 Hour Fitness USA, Inc.                $1,065.00                                                                           $1,065.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24215    10/2/2020         24 Hour Holdings II LLC                 $6,743.76                                                                           $6,743.76
Neria, Matthew
3511 Durst St
Medford, OR 97504                            24216    10/2/2020     24 Hour Fitness Worldwide, Inc.               $864.00                                                                             $864.00
Ruiz, Mariah Racquel
5612 Bonniemae Way
Sacramento, CA 95824                         24217    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Copeland, Barbara
630 Ocala Dr.
Nashville, TN 37211                          24218    10/2/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Arc Ptschil001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                            24219    10/2/2020     24 Hour Fitness Worldwide, Inc.          $3,914,795.67                                                                      $3,914,795.67
Zhou, He
1835 Ewing Ct.
Hacienda Heights, CA 91745                   24220    10/2/2020    24 Hour Fitness United States, Inc.                                              $0.00          $360.00                            $360.00
Sullivan, Heather-Lise
4918 28th Ave S
Seattle, WA 98108                            24221    10/3/2020              RS FIT NW LLC                        $429.99                                                                             $429.99
Rivera, Alexander
8965 N Broadway #1312
Houston, TE 77034                            24222    10/2/2020    24 Hour Fitness United States, Inc.                            $90.90                                                               $90.90
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   24223    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Consolacion, Garry
2575 Alice Way
Pinole, CA 94564                             24224    10/2/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Fall, Sean
PO Box 2915
Wrightwood, CA 92397                         24225    10/2/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Goodman, Jillian
835 N. Croft Ave. #103
Los Angeles, CA 90069                        24226    10/2/2020     24 Hour Fitness Worldwide, Inc.               $770.00                                                                             $770.00
Lord, Ronald Henry
1558 N Cypress St.
La Habra , CA 90631                          24227    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $800.00                                             $800.00




                                                                                       Page 1544 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 222 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Johnson, Kenneth
209 Hunters Pointe Way
Brunswick, GA 31525                           24228    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Devarajan, Priya
4694 Wildwood Park Ct
Fremont, CA 94538                             24229    10/2/2020    24 Hour Fitness Worldwide, Inc.             $203.00                                                                              $203.00
Stauder, Karen Diane
20346 Anza Ave. #11
Torrance, CA 90503                            24230    10/3/2020       24 Hour Fitness USA, Inc.                     $8.25                                                                             $8.25
Jones, Tiarra
26114 Dracaea Ave
Moreno Valley, CA 92555                       24231    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $80.00         $80.00             $160.00
HENRY, DEVIN
526 VENTURA ST
ALTADENA, CA 91001                            24232    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                 24233    10/4/2020    24 Hour Fitness Worldwide, Inc.          $52,635.76                                                                           $52,635.76
Recology Sunset Scavenger
250 Executive Park Blvd Suite 2100
San Francisco, CA 94134                       24234    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,112.81                                                                           $5,112.81
Taglione, Nicole
737 Calle Vallarta
San Clemente, CA 92673                        24235    10/2/2020    24 Hour Fitness Worldwide, Inc.             $149.49                                                                              $149.49
Zhou, Haixin
134 Church Street
Teaneck, NJ 07666                             24236    10/2/2020       24 Hour Fitness USA, Inc.                $164.16                                                                              $164.16
Prichett, Benjamin Jerome
13112 103rd PL NE
Kirkland, WA 98034                            24237    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $40.51                                                                            $40.51
Schubert, Mark
PO Box 479
Surfside, CA 90743                            24238    10/2/2020       24 Hour Fitness USA, Inc.                $438.00                                                                              $438.00
Anagnost, Karen
17320 Burbank Blvd. #36
Encino, CA 91316                              24239    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Zhang, Wynne
525 Piedmont
Irvine, CA 92620                              24240    10/2/2020       24 Hour Fitness USA, Inc.                                $179.00                                                              $179.00
Kruckenberg, Joesette
8275 Locke Circle
Avon, IN 46123                                24241    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Azizkhani, Anahita
4011 SE 33rd Ave
Portland, OR 97202                            24242    10/2/2020    24 Hour Fitness Worldwide, Inc.             $137.84                                                                              $137.84
Nagler, Shelly
203 1/2 Grand Canal
Newport Beach, CA 92662                       24243    10/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00




                                                                                      Page 1545 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 223 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jones, Jennifer L
190 Centennial Way #17
Tustin, CA 92780                              24244    10/3/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Hamadneh, Mohammed
P.O Box 3443
Hayward , CA                                  24245    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Washington, Dranoel
3306 Athena Court
Missouri City, TX 77459                       24246    10/2/2020     24 Hour Fitness Worldwide, Inc.               $217.01                                                                             $217.01
Enriquez, Ralph
P.O. Box 2515
National City, CA 91951-2515                  24247    10/4/2020     24 Hour Fitness Worldwide, Inc.             $1,650.00                                                                           $1,650.00
De Vaughn, Agnes
8230 Ardenness Dr
Sacramento, CA 95829                          24248    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Hardin, Shaina
5724 NE 17th Ave
Portland, OR 97211                            24249    10/3/2020    24 Hour Fitness United States, Inc.          $1,672.00                                                                           $1,672.00
Sharp, Chris R
8695 SW Maverick Terr. Apt.109
Beaverton, OR 97008                           24250    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $45.00                             $45.00
Nunez, Azalia
26309 108th Ave SE
Kent, WA 98030                                24251    10/2/2020     24 Hour Fitness Worldwide, Inc.               $556.97                                                                             $556.97
Williams, Charrice
345 MacArthur Boulevard, #305
Oakland, CA 94610                             24252    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Partida, Sarasa Sarene
14715 84th NE
Kenmore, WA 98028                             24253    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $713.45                                             $713.45
MM/PG (Bayfair) LLC
Morris, Nichols, Arsht & Tunnell LLP
Attn: Curtis S. Miller, Esq.
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899-1347                     24254    10/2/2020        24 Hour Fitness USA, Inc.             $1,053,105.58                                                                      $1,053,105.58
Rowe, Lawrence
4336 Thorndale Place
Las Vegas, NV 89103                           24255    10/2/2020     24 Hour Fitness Worldwide, Inc.               $820.00                                                                             $820.00
Eichten, Amy
2397 White Drive
Fairfield, CA 94533-8931                      24256    10/2/2020        24 Hour Fitness USA, Inc.                $1,590.99                                                                           $1,590.99
Sanderson-Hart, Michelle S
1278 Stonehenge Dr.
San Dimas, CA 91773                           24257    10/2/2020     24 Hour Fitness Worldwide, Inc.             $6,084.00                                                                           $6,084.00
Mizuno, Toshiko
953 Willowleaf Dr., Apt 1502
San Jose, CA 95128                            24258    10/2/2020     24 Hour Fitness Worldwide, Inc.               $709.96                                                                             $709.96




                                                                                        Page 1546 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 224 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Maxwell, Jeffrey
605 Orlando Way
Vancouver, WA 98664                          24259    10/2/2020        24 Hour Fitness USA, Inc.                 $211.44                                                                              $211.44
Ford, Shane M
8 Saint John Ct
Novato, CA 94947                             24260    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $634.68                                                              $634.68
MONSIVAIS, MILDRED E
28 ORANGE AVE UNIT 2
CHULA VISTA, CA 91911                        24261    10/6/2020     24 Hour Fitness Worldwide, Inc.              $190.75                                                                              $190.75
Leon, Diana
403 W Pear St
Compton, CA 90222                            24262    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Crabtree, Todd A
PO Box 8132
Mission Hills, CA 91346                      24263    10/2/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Boothe, Keira
14447 Corte Lampara
San Diego, CA 92129                          24264    10/2/2020     24 Hour Fitness Worldwide, Inc.              $703.78                                                                              $703.78
Wurzer, Molly K.
3124 Albans Rd.
Houston, TX 77005                            24265    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,743.00                                                           $1,743.00
Lewis, Jackie
625 W. 112th St.
Los Angeles, CA 90044                        24266    10/2/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Exum, Amy
3158 McDonald Street
Miami, FL 33133                              24267    10/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Vang, Carol
9025 Montoya St. #3
Sacramento, CA 95826                         24268    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Wiese, Tracey
PO Box 841
Union City, CA 94587                         24269    10/2/2020    24 Hour Fitness United States, Inc.        $84,000.00                                                                           $84,000.00
Bixenman, Nicole
1305 N Crape Myrtle Drive
Azusa, CA 91702                              24270    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Lo, Gerrold
7560 Bluebrook Way
Sacramento, CA 95823                         24271    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99            $0.00          $429.99                            $859.98
Rivers, Ricky
PO Box 47915
Los Angeles, CA 90047                        24272    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Thomas, Alicia
3485 Fish Avenue Apt. 1A
Bronx , NY 10469                             24273    10/2/2020            24 New York LLC                       $500.00                                                                              $500.00
Clark, Leslie
1075 Bryden Rd 2B
Columbus, OH 43205                           24274    10/8/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00




                                                                                       Page 1547 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 225 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sanders, David
2854 Montair Way
Union City, CA 94587                        24275    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $17.33                                                                             $17.33
Anderson , Donald A.
Mary Ann Anderson
7910 W Byers Ave, Apt 101
Lakewood, CO 80226                          24276    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,026.15                                                                           $2,026.15
Abrams, Paul
24561 Artemia Av
Mission Viejo, CA 92691                     24277    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Thomas, John
736 Sycamore St.
Oakland, CA 94612                           24278    10/2/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
FW CA-Point Loma Plaza, LLC
Regency Centers, L.P.
Attn: Ernst Bell, Esq.
One Independent Drive
Jacksonville, FL 32202                      24279    9/30/2020    24 Hour Fitness United States, Inc.       $1,161,667.76    $85,242.34                                                        $1,246,910.10
RUIZ, CHARLES
195-25 37TH AVENUE
FLUSHING, NY 11358                          24280    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fuller, Shirley
15675 Mesa Verde Dr
Moreno Valley, CA 92555                     24281    10/2/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00
Han, Jonathan
2249 Lerona Avenue
Rowland Heights, CA 91748                   24282    10/2/2020     24 Hour Fitness Worldwide, Inc.               $430.00                                                                             $430.00
Rodgers, George
9502 Sutter Park Ln
Houston, TX 77086                           24283    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,401.00                                                                           $5,401.00
Lomas, Cynthia
100 N. First Street #8
Alhambra, CA 91801                          24284    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                $32.03                                              $32.03
Adair, James Hunter
3241 Innuit Ave
San Diego, CA 92117                         24285    10/8/2020     24 Hour Fitness Worldwide, Inc.               $871.96                                                                             $871.96
KIR Fairfax L.P.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                          24286    10/2/2020        24 Hour Fitness USA, Inc.              $418,978.45                                                     $338,659.21         $757,637.66
BANDARANAIKE, AVANTHI
302 Bonaire Ct
Danville , CA 94506                         24287    10/8/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Mays Sr., Toney
8132 Willow Ave
California City, CA 93505                   24288    10/2/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
GONZALEZ, FERNANDO RUBEN
1445 OAHU STREET
WEST COVINA, CA 91792                       24289    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,150.00                                                                           $2,150.00

                                                                                      Page 1548 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 226 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
COTTON, MERWIN
4690 REFUGIO COURT
CAMARILLO, CA 93012                          24290    10/6/2020    24 Hour Fitness United States, Inc.                                              $0.00          $900.00                            $900.00
Kahn, Linda Parnes
49 Overhill Road
Forest Hills
NY, 11375                                    24291    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,536.00                                                                           $1,536.00
Price, Roseann
215 Merry Way
Alvin, TX 77511                              24292    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $69.26                                                                             $69.26
MIN, JASON
1836 Leaning Pine Drive
Diamond Bar, CA 91765                        24293    10/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Pihl, Christopher
5472 Meadow Circle
Huntington Beach, CA 92649                   24294    10/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kramer, Edward
26027 158th Ave SE
Covington, WA 98042                          24295    9/30/2020     24 Hour Fitness Worldwide, Inc.              $279.00                                                                              $279.00
Sethi, Gaurav
7801 kennard lane
san ramon, CA 94582                          24296    10/2/2020        24 Hour Fitness USA, Inc.                    $51.99                                                                             $51.99
Love-Triggs, Kimberlee
3720 Fruitvale Ave Apt. #10
Oakland, CA 94602                            24297    10/2/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Brady, Carol E.
8051 Sunrise East Way
Apt.139
Citrus Heights, CA 95610                     24298    10/2/2020     24 Hour Fitness Worldwide, Inc.             $6,549.00                                                                           $6,549.00
Gravitt, Kaitlin
490 West Washington Blvd
Pasadena, CA 91103                           24299    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Shah, Jayshree
284 American Legion Drive Apt 2a
Hackensack , NJ 07601                        24300    10/2/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Gonzalez, Desere
9327 Myron Street
Pico Rivera, CA 90660                        24301    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Loscotoff, William
7410 Greenhaven Drive #200
Sacramento, CA 95831                         24302    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
TURNER, VALERIE
10730 CORNISH AVE
LYNWOOD, CA 90262                            24303    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Do, Min J
117 S. Flower Ave
Brea, CA 92821                               24304    10/2/2020     24 Hour Fitness Worldwide, Inc.              $511.98                                                                              $511.98
Gonzalez, Savannah N.
7725 Arosia Drive
Fontana, CA 92336                            24305    10/5/2020     24 Hour Fitness Worldwide, Inc.              $436.00                                                                              $436.00

                                                                                       Page 1549 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 227 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
George, Carolyn
8148 East Hinsdale Drive
Centennial, CO 80112-1906                    24306    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Wagner, Kimberlee
3414 E Empire Ave
Spokane, WA 99217                            24307    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Egmond, Tilly Van
P.O. Box 901916
Sandy, UT 84090                              24308    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $61,500.00                       $61,500.00                        $123,000.00
Vuong, Mai N.
18959 Lynridge Drive
Walnut, CA 91789                             24309    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Madaen, Marla
316 Olive Ave 914
Huntington Beach, CA 92648                   24310    10/5/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Janisz, Krysztof A
10847 Canby Ave.
Northridge, CA 91326                         24311    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Johnson, Adrienne
PO Box 655
Pittsburg, CA 94565                          24312    10/2/2020    24 Hour Fitness Worldwide, Inc.                                $0.00           $0.00            $0.00                              $0.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           24313    10/2/2020    24 Hour Fitness Worldwide, Inc.          $23,006.92                                                                           $23,006.92
Latif, Umair
1517 7th ave #1
San Francisco, CA 94122                      24314    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Simmons, Martha
1033 Morning Glory Way
Oakley, CA 94561                             24315    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
MCWILLIAMS, TODD E
700 GIBSON DR
APT 3114
ROSEVILLE, CA 95678                          24316    10/2/2020    24 Hour Fitness Worldwide, Inc.                          $126,232.00                                                         $126,232.00
Lara, Ricardo
1821 E 59th St
Long Beach, CA 90805                         24317    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
LESA, RICHELE H.S
155 MEHEU CIRCLE
KAHULUI, HI 96732-3617                       24318    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Charles, Arielle J
1111 W Main St #503
League City, TX 77573                        24319    10/2/2020    24 Hour Fitness Worldwide, Inc.             $284.59                                                                              $284.59
EPR Fitness, LLC
Mark Carder of Stinson LLP
1201 Walnut St., Ste 2900
Kansas City, MO 64106                        24320    10/2/2020       24 Hour Fitness USA, Inc.            $169,405.53                                                                          $169,405.53
Brown, La Tonya D
PO Box 4210
Oakland, CA 94614                            24321    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00

                                                                                     Page 1550 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 228 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
PK II Brookvale SC LP
Craig Wolfe, Esq.
Morgal Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                            24322    10/2/2020          24 San Francisco LLC                $802,346.87                                                       $14,717.20         $817,064.07
PK I Gresham Town Fair LLC
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                            24323    10/2/2020              RS FIT NW LLC                   $469,014.32                                                       $11,796.10         $480,810.42
Fudge, Sharon
P.O. Box 130
Laguna Beach, CA 92652-0130                   24324    10/8/2020     24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                           $3,096.00
Townsend, Eric
7958 Morocco Dr.
La Mesa, CA 91942                             24325    10/8/2020     24 Hour Fitness Worldwide, Inc.           $27,820.00                                                                           $27,820.00
Miller, Jean C
PO Box 453
Lomita , CA 90717                             24326    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,679.94                                                           $1,679.94
Shops at Bella Terra Owner, LP
c/o Brent McIlwain
Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, TX 75201                              24327    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                     $277,359.14                                         $277,359.14
PHILLIP, GABRIEL
302 VILLAGE GREEN
PATCHOGUE, NY 11772                           24328    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Stovall, Michael
26114 Dracaea Ave
Moreno Valley, CA 92555                       24329    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $20.00         $20.00              $40.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                       24330    10/2/2020    24 Hour Fitness United States, Inc.       $100,000.00                                                                          $100,000.00
DUNCAN, HARVEST
27402 LISE LANE
#204
SANTA CLARITA, CA 91387                       24331    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,029.00                                                                           $2,029.00
Howard, Michael
248 Tiburon Court
Walnut Creek, CA 94597                        24332    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Perry, David
3904 Casey Ct.
Bakersfield, CA 93309                         24333    10/2/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Bien, Philip Arthur
7255 Calabria Ct 39
San Diego, CA 92122                           24334    10/2/2020     24 Hour Fitness Worldwide, Inc.                $89.97                                                                              $89.97




                                                                                        Page 1551 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 229 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Compean, Carlos
17331 Red Oak Dr.
#43
Houston, TX 77090                            24335    10/2/2020        24 Hour Fitness USA, Inc.                    $43.32                                                                             $43.32
Wismann, Steve V
13962 E Stanford Cir Apt L11
Aurora, CO 80015-1025                        24336    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Zingale, Daniel C.
500 N Street Unit 1605
Sacramento, CA 95814-4332                    24337    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Makelemi, Sriana
Law Office of Ellen Zweig PC
70 Sunrise Highway Suite 500
Valley Stream, NY 11581                      24338    10/2/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Hopper, Orion C.
333 Johnson Ave
Teaneck, NJ 07666                            24339    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $437.50                                                              $437.50
Gill, Japjit S.
3540 Sanddollar Ct.
Union City, CA 94587                         24340    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $700.00                                             $700.00
Williams, Ruth
PO Box 292902
Sacramento, CA 95829                         24341    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Centeno, Rudy
259 Beegum Way
San Jose, CA 95123                           24342    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00           $75.00                             $75.00
Koclanes, Ann P
3101 South High Street
Englewood, CO 80113                          24343    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Ding-Frame, Li Kui
141 Calle Renata
San Dimas, CA 91773                          24344    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Blacano, Jr., Leopoldo O.
550 E Olive Ave. #D
Burbank, CA 91501                            24345    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pinon, Jaime
5071 Bryant St
Denver, CO 80221                             24346    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $27.29                                                                             $27.29
Rich, Lisa
2852 S Sandpiper Ave
Ontario, CA 91761                            24347    10/2/2020    24 Hour Fitness United States, Inc.           $109.00                                                                              $109.00
Columbus Avenue II LLC
5214-F Diamond Heights Blvd.
Suite 828
San Francisco, CA 94131                      24348    10/2/2020        24 Hour Fitness USA, Inc.             $510,068.68                                                                          $510,068.68
Austgen, Mark
517 Lilac Ranch Road
Alpine, CA 91901                             24349    10/2/2020     24 Hour Fitness Worldwide, Inc.              $503.88                                                                              $503.88




                                                                                       Page 1552 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 230 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Binion, Kimberly
1660 Aurora Ave N Apt. B103
Seattle, WA 98109                              24350    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $92.46                             $92.46
Choi, Ah Hyun
17721 Norwalk Blvd #22
Artesia, CA 90701                              24351    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
West, Diane
3415 Cedar Street
Austin , TX 78705                              24352    10/2/2020    24 Hour Fitness Worldwide, Inc.             $291.66                                                                              $291.66
Levison, Jeffrey W.
335 Cherry Dr
Pasadena, CA 91105                             24353    10/2/2020       24 Hour Fitness USA, Inc.                               $2,948.00                                                           $2,948.00
Martinez, Joseph
1330 E O St
Wilmington, CA 90744                           24354    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
STRATA FITNESS CENTER LP
ATTN: ANDREW GORDON
4370 LA JOLLA VILLAGE DRIVE
SUITE 960
SAN DIEGO, CA 92122                            24355    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                         $0.00               $0.00
Triangle Center, LLC
c/o Abigail V. O'Brient, Mintz Levin
2029 Century Park East, Suite 3100
Los Angeles, CA 90067                          24356    10/2/2020       24 Hour Fitness USA, Inc.            $428,182.55                                                       $73,901.40         $502,083.95
Zadeh, Ashton
418 Esther Avenue
Campbell, CA 95008                             24357    10/2/2020       24 Hour Fitness USA, Inc.                $599.92                                                                              $599.92
Wakefield, Steven
8378 Hillsbrook Drive
Antelope, CA 95843                             24358    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,890.00                                                                           $1,890.00
Powe, LaGrande
4231 11th Ave
Los Angeles, CA 90008                          24359    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Medvei, Sebastian
3055 Wilshire Blvd, Ste 900
Los Angeles, CA 90010                          24360    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Lake, Kevin K
2917 Cottingham St.
Oceanside, CA 92054                            24361    10/2/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Tennison, Bisah
1210 S. Lamar St #1444
Dallas, TX 75215                               24362    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $26.90                                                                            $26.90
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                             24363    10/2/2020       24 Hour Fitness USA, Inc.                $364.90                                                                              $364.90




                                                                                       Page 1553 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 231 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lakeshore Land Lessee PT, LLC
Brian Sirower, Esq.
Quarles & Brady LLP
One Renaissance Square
2 N. Central Avenue
Phoenix, AZ 85004                             24364    10/2/2020    24 Hour Fitness Worldwide, Inc.         $3,243,152.83                                                                      $3,243,152.83
Gao, Minzhi
1016 S Magnolia Ave
Ontario, CA 91762                             24365    10/2/2020    24 Hour Fitness Worldwide, Inc.              $199.92                                                                             $199.92
Du, Delun
550 E Weddell Dr
Uni 1304
Sunnyvale, CA 94089                           24366    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,870.00                                                                           $2,870.00
Caballero, Ramune
20141 Fernglen Drive
Yorba Linda, CA 92886                         24367    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
BUCIO, JUAN
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                             24368    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Shigematsu, Koji
9304 Vista Circle
Irving, TX 75063                              24369    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Martinez, Tyler M.
3715 Tallyho Drive #89
Sacramento, CA 95826                          24370    10/2/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Shear, Kenneth Robert
1219 16th Ave East
Seattle, WA 98112                             24371    10/8/2020       24 Hour Fitness USA, Inc.                               $2,034.65                                                           $2,034.65
Eguilos, Bonifacio
13877 Buckhart St
Corona, CA 92880                              24372    10/2/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Ortega, Joseph
14515 Wayne Lee Court
Bakersfield, CA 93314                         24373    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
GN BUCIO, JOSEFINA
PO BOX 14662
OAKLAND,, CA 94614                            24374    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jones, James Wayne
20704 Windmill Ridge Street
Pflugerville, TX 78660                        24375    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,919.00                                                           $1,919.00
Chow, Stanley
331 Halemaumau Place
Honolulu, HI 96821                            24376    10/2/2020       24 Hour Fitness USA, Inc.                 $364.90                                                                             $364.90
Clubb, Camelia
5724 Pebble Rock Dr
Las Vegas, NV 89149                           24377    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,847.82                                                                           $1,847.82
Ayala, Steve
12152 Cornuta Ave
Downey, CA 90242                              24378    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99


                                                                                      Page 1554 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 232 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Woods, Jeanette Farris
Ronald F. Woods & Associates
225 Broadway, Suite 1900
San Diego, CA 92101                          24379    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Lamb-Oueini, Jacquelyn
3330 Country Square Dr.
Apt 606
Carrollton, TX 75006                         24380    10/2/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Wahlberg, Amanda
16930 SE Shadybrook DR
Milwaukie, OR 97267                          24381    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Stoermer, Jan
258 Lancaster Drive Apt 33
Manteca, CA 95336-3272                       24382    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $49.50                                                               $49.50
Donaldson, Sue
1839 Crownsville Road
Annapolis, MD 21401                          24383    10/2/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
GEVORGYAN, VAHE
272 W KENNETH RD
GLENDALE, CA 91202                           24384    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Hsu, Tai Ling
2593 Carlton Pl.
Rowland Heights, CA 91748                    24385    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $720.00                                             $720.00
Kumar, Navin
16750 Catena Drive
Chino Hills, CA 91709                        24386    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Asaad, Faisal
6224 Comfort Dr
Fort Worth, TX 76132                         24387    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Arias, Ana
5111 8th Rd South
Apt 403
Arlington, VA 22204                          24388    10/7/2020    24 Hour Fitness United States, Inc.           $499.99                                                                              $499.99
Lliteras II, Louis
9251 Nautilus Dr.
Cutler Bay, FL 33189                         24389    10/2/2020     24 Hour Fitness Worldwide, Inc.              $501.65                                                                              $501.65
Madaen, Kaywan
316 Olive Ave #914
Huntington Beach, CA 92648                   24390    10/5/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Otey, Maria
2304 Whippanong Way
Whippany, NJ 07981                           24391    10/2/2020     24 Hour Fitness Worldwide, Inc.              $437.49                                                                              $437.49
Reyes, Edgar Arion
921 W St
Sacramento, CA 95818                         24392    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Prieto, Lucia
14515 Wayne Lee Court
Bakersfield, CA 93314                        24393    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 1555 of 1762
                                                                    Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 233 of 439


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Bennett, Eric
17633 Wickman Pl
San Lorenzo, CA 94580                                    24394    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $230.00                            $230.00
Ercolani, Anne
111 N. Emerson St #1461
Denver, CO 80218                                         24395    10/2/2020    24 Hour Fitness Worldwide, Inc.             $166.66                                                                              $166.66
Sather, April
770 N. 161ST PL
Shoreline, WA 98133                                      24396    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,193.37                                                                           $1,193.37
Jin, Jadee
1203 Nassau Way
Fort Collins, CO 80525                                   24397    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $399.00                            $399.00
Cardiel, Viviana
17119 Merit Ave
Gardena, CA 90247                                        24398    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
ANDRONACO, LAURA
2076 ANGEL FALLS DR
HENDERSON, NV 89074                                      24399    10/7/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Young, Maria
8424 White Sands Dr.
Plano, TX 75025                                          24400    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $112.11                            $112.11
Zheng, Lei
1203 Nassau Way
Fort Collins, CO 80525                                   24401    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $399.00                            $399.00
Wood, Joy K
3620 NE 103rd St
Seattle, WA 98125                                        24402    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Reed, Chris
106 Midwick Drive
Milpitas, CA 95035                                       24403    10/2/2020    24 Hour Fitness Worldwide, Inc.             $330.00                                                                              $330.00
Nevada Investment Holdings a/k/a Mann Enterprises Inc
Attn: Stacey Hudson
Sunbelt Investment Holdings, Inc.
8095 Othello Avenue
San Diego, CA 92111                                      24404    10/2/2020       24 Hour Fitness USA, Inc.                                                            $1,679,330.50                      $1,679,330.50
Tan, Leigh
4628 Faulkner Dr
Plano, TX 75024                                          24405    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Fahimi, Shahla
333 Fay Way
Mountain View, CA 94043                                  24406    10/2/2020    24 Hour Fitness Worldwide, Inc.             $166.43                                                                              $166.43
Crowley, Caitlin
40970 Alton Ct.
Temecula, CA 92591                                       24407    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $33.59                                                                            $33.59
Hockman, Joel
671 Southgate Rd
Sacramento , CA 95815                                    24408    10/2/2020          RS FIT Holdings LLC                  $2,627.00                                                                           $2,627.00
Fukudome, Yasuko
3059 Shasta Circle North
Los Angeles, CA 90065                                    24409    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99

                                                                                                 Page 1556 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 234 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
VanVoorhis, Amelia
14445 127th Ln NE Unit S-15
Kirkland, WA 98034                            24410    10/2/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Turner, Micheal
1115 Bradbourne Ave
Duarte, CA 91010-2062                         24411    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Kim, Gina
2645 55th Street
San Diego, CA 92105                           24412    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mara, Marlis Heidrun
2044 Prado Vista
Lincoln, CA 95648                             24413    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,189.80                                                           $1,189.80
Santana, Desiree
28 Austin St.
Sewaren, NJ 07077                             24414    10/2/2020    24 Hour Fitness Worldwide, Inc.             $330.00                                                                              $330.00
Dixon, Sedef
12 Adelante
Irvine, CA 92614                              24415    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,760.68                                                           $1,760.68
Barriere, Ondranetta
14702 County Cress Drive
Houston, TX 77047                             24416    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $66.04                                                                            $66.04
Chadwell, Linda
4040 Cortez way
Spring Valley , CA 91977                      24417    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Oquendo, Heidi
1971 sunnybrook dr
Heartland, TX 75126                           24418    10/2/2020    24 Hour Fitness Worldwide, Inc.             $152.61                                                                              $152.61
Truong, UT
15034 Andover Street
San Leandro, CA 94579                         24419    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $900.00                                             $900.00
Chan, Connie
600 59th Street
Suite 4304
Galveston, TX 77551-4198                      24420    10/2/2020    24 Hour Fitness Worldwide, Inc.             $107.74                                                                              $107.74
Tsao, Jeremy
716 Country Place Drive Apt. #C
Houston, TX 77079                             24421    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $859.98                                                              $859.98
SHARPE-ORR, CLORETTA
1341 SE 20TH ROAD
HOMESTEAD, FL 33035                           24422    10/6/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                          24423    10/2/2020             RS FIT CA LLC                     $1,065.00                                                                           $1,065.00
Chesser, Debbie
15468 Ranchero Road
Hesperia, CA 92345                            24424    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
King, Jeffrey & Susan
30 Cumbrian Dr
Bella Vista, AR 72714                         24425    10/2/2020    24 Hour Fitness Worldwide, Inc.             $127.96                                                                              $127.96


                                                                                      Page 1557 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 235 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wells, Brian
12021 Wilshire BL.
Suite 442
Los Angeles , CA 90025                        24426    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $72.73                                                                             $72.73
Hyde, Richard N.
606 Johnson Lane
Sugar Land, TX 77479                          24427    10/2/2020     24 Hour Fitness Worldwide, Inc.               $122.21                                                                             $122.21
Tomajic, Paul
5609 Lancelot Drive
Sacramento, CA 95842                          24428    10/2/2020     24 Hour Fitness Worldwide, Inc.               $240.00                                                                             $240.00
Goe, Steven J
1217 Via Viento Suave
San Marcos, CA 92078                          24429    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
EFSTATHIOU, TEDDI
1425 ORLANDO DR.
ARCADIA, CA 91006-2108                        24430    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
Funderburgh, Ann-Marie
PO Box 15664
Sacramento, CA 95852                          24431    10/2/2020     24 Hour Fitness Worldwide, Inc.               $499.00                                                                             $499.00
Lakeshore Land Lessee PT, LLC
Brian Sirower, Esq
Quarles & Brady LLP
One Renaissance Square
2 N. Central Avenue
Phoenix, AZ 85004                             24432    10/2/2020        24 Hour Fitness USA, Inc.             $3,243,152.83                                                                      $3,243,152.83
Blair, Joanne D.
605 Silverado Way
Eagle Point, OR 97524                         24433    10/2/2020     24 Hour Fitness Worldwide, Inc.               $171.68                                                                             $171.68
Tauber, Richard
11531 Green Oaks Drive
Houston , TX 77024                            24434    10/2/2020        24 Hour Fitness USA, Inc.                                $1,053.00                                                           $1,053.00
Acevedo, Manuel
104 N.16th St.
Prospect Park, NJ 07508                       24435    10/2/2020     24 Hour Fitness Worldwide, Inc.                                             $1,000.00                                           $1,000.00
Karkada, Swapna
42822 Ravensbourne Park St
Fremont, CA 94538                             24436    10/6/2020     24 Hour Fitness Worldwide, Inc.               $649.99                                                                             $649.99
Chadwell, Mark
4040 Cortez Way
Spring Valley, CA 91977                       24437    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Moore, Bruce B
PO Box 351
Kihei , HI 96753                              24438    10/2/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
INGRAM, DONALD
5911 OWL CREEK DRIVE
BAKERSFIELD , CA 93311                        24439    10/6/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Baca, Steve
1435 Marlin Ave
Foster City , CA 94404                        24440    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00


                                                                                        Page 1558 of 1762
                                                                           Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 236 of 439


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Yick, Donna
251 Francisco St. #2
San Francisco, CA 94133                                         24441    10/5/2020          24 San Francisco LLC                    $560.75                                                                              $560.75
Siller, Kenneth
1105 70th Ave
Oakland, CA 94621                                               24442    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
PG&E
c/o Bankruptcy
PO Box 8329
Stockton, CA 95208                                              24443    10/2/2020        24 Hour Fitness USA, Inc.             $141,520.65                                                                          $141,520.65
Elliot, James E.
8 W 118th St Apt 7D
New York, NY 10026-1939                                         24444    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Reed, Terrance
860 Main St, Apt 5a
Hackensack, NJ 07601                                            24445    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $3,500.00                        $3,500.00                          $7,000.00
Chou, Jennie
1745 NE 150th St
Shoreline, WA 98155                                             24446    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.41                                                                              $135.41
Delahanty, Richard
48 Estates Ave
Ventura, CA 93003-3835                                          24447    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,299.88                                                                           $1,299.88
Sims, Elma
1213 Crest Ridge Dr
Glenn Heights, TX 75154                                         24448    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stovall, Andrea
Moreno Valley, CA 92555                                         24449    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $40.00                             $40.00
Michael Menacho on behalf of members of 24 Hour Fitness that
were charged membership fees when gyms
Bursor & Fisher, P.A.
1990 North California Blvd, Suite 940
Walnut Creek, CA 94546                                          24450    10/2/2020        24 Hour Fitness USA, Inc.         $120,000,000.00                                                                      $120,000,000.00
Lindenmayer, Beverly
21097 E Calora St.
Covina, CA 91724                                                24451    10/2/2020    24 Hour Fitness United States, Inc.          $6,000.00                                                                           $6,000.00
Landy, Cindy
PO Box 112
West Sacramento, CA 95691                                       24452    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Williams, Dave
6331 Angels Peak Drive
San Bernardino, CA 92407                                        24453    10/2/2020     24 Hour Fitness Worldwide, Inc.              $245.82                                                                              $245.82
Tang, Huiting
8015 Delage Way
Sacramento, CA 95828                                            24454    10/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
COFFREY, CHERYL
2010 N FUNSTON AVE
STOCKTON, CA 95205                                              24455    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00        $1,500.00                                           $1,500.00
Raskin, Julie
1585 El Dorado Ave
Santa Cruz , CA 95062                                           24456    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00

                                                                                                          Page 1559 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 237 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Daysog, Anthony Honda
709 Haight Avenue
Alameda, CA 94501                            24457    10/2/2020       24 Hour Fitness USA, Inc.                                                  $24.00                                              $24.00
Oliver, Stephanie
8708 WestWood Dr .
Vienna, VA 22182                             24458    10/3/2020    24 Hour Fitness Worldwide, Inc.                                                                $49.00                             $49.00
Paoletti, Rosa G.
31 Schweid Ct
Fair Lawn, NJ 07410                          24459    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $89.57                                                                            $89.57
Jang, Ellie
832 S Knott Ave
Anaheim, CA 92804                            24460    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Pihl, Scott
5472 Meadow Circle
Huntington Beach, CA 92649                   24461    10/3/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                             $100.00
MacRi, Maria Laura
3585 Sandpebble Dr
Apt 606
San Jose, CA 95136-4091                      24462    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Teich, Melodie Pam
9 Ethan Allen Court
Orangeburg, NY 10962-2705                    24463    10/7/2020       24 Hour Fitness USA, Inc.                                $129.97                                                              $129.97
Radioli, Paul G.
2016 Gerritsen Av.
Brooklyn, NY 11225                           24464    10/2/2020    24 Hour Fitness Worldwide, Inc.              $180.00                                                                             $180.00
Mulens, Ashley
PO Box 171551
Hialeah, FL 33017-1551                       24465    10/7/2020    24 Hour Fitness Worldwide, Inc.              $211.11                                                                             $211.11
Weisstein, Larry S.
1149 Hampton Rd.
Sacramento, CA 95864-3841                    24466    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Coffey, Dylan Joshua
2010 N Funston Ave
Stockton, CA 95205                           24467    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00            $0.00                              $0.00
ARC PTSCHIL001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                            24468    10/2/2020       24 Hour Fitness USA, Inc.            $3,084,290.74                                                                      $3,084,290.74
Davies, Kelvin J.A.
1237 Rancheros Rd
Pasadena, CA 91103                           24469    10/2/2020    24 Hour Fitness Worldwide, Inc.              $128.00                                                                             $128.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                         24470    10/2/2020            RS FIT NW LLC                      $2,627.00                                                                           $2,627.00
Bhukhan, Rajesh Kumar
613 Amberstone Ln.
San Ramon, CA 94582                          24471    10/2/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99




                                                                                     Page 1560 of 1762
                                                      Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 238 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lien, George G.
35 Folly Rd. Blvd
Unit 218
Charleston, SC 29407                       24472    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Duenas, Oscar
17103 Rolando Ave
Castro Valley , CA 94546                   24473    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Botah, Brandon F.
901 Carter Rd
Jonesboro , GA 30238                       24474    10/8/2020     24 Hour Fitness Worldwide, Inc.                $80.88                                                                              $80.88
Cole, Carolyn
2420 N Catalina St
Los Angeles, CA 90027                      24475    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $770.00                                                              $770.00
De Leon, Esterly
225 S. Rio Vista Apt.89
Anaheim, CA 92806                          24476    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $299.00                            $299.00
Wasko, Lester W
5766 Dexter Circle
Rohnert Park, CA 94928                     24477    10/5/2020     24 Hour Fitness Worldwide, Inc.             $2,099.97                                                                           $2,099.97
Flynn, Brett
13375 Samantha Ave
San Diego, CA 92129                        24478    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Williams, Mary
300 Palos Verdes Blvd, #17
Redondo Beach, CA 90277                    24479    10/2/2020     24 Hour Fitness Worldwide, Inc.              $524.00                                                                              $524.00
Washington, Elaine Sajulan
25649 Spring Drive
Hayward, CA 94542                          24480    10/2/2020          24 San Francisco LLC                    $900.00                                                                              $900.00
Unadkat, Hima
1800 Armand Dr
Milpitas, CA 95035                         24481    10/3/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Holland, Antoinette
296 Malcolm Drive
Richmond, CA 94801                         24482    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,794.70                        $1,794.70                          $3,589.40
HELLMAN, DEBBIE
1327 N. CASCADE AVE
COLORADO SPRINGS, CO 80903                 24483    10/6/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Tang, Samuel
2270 Minnie Street
Hayward, CA 94541                          24484    10/2/2020          24 San Francisco LLC                    $135.00                                                                              $135.00
Ferrell, Carmen D.
3446 Narragansett Ave
Annapolis, MD 21403                        24485    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,931.64                                                                           $1,931.64
Slater, Susan
185 Medina Drive
Pacheco, CA 94553                          24486    10/5/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Nichols, Tiffany
17465 Redwood Rd
Castro Valley, CA 94546                    24487    10/3/2020     24 Hour Fitness Worldwide, Inc.                $72.37                                                                              $72.37


                                                                                     Page 1561 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 239 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
CPTC 24HF LLC
Ronald J. Sommers, Nathan Sommers Jacobs
2800 Post Oak Blvd. #6100
Houston, TX 77056                            24488    10/2/2020       24 Hour Fitness USA, Inc.            $407,594.06                                                                          $407,594.06
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq
845 Third Avenue
New York, NY 10022                           24489    10/2/2020    24 Hour Fitness Worldwide, Inc.         $296,255.70                                                                          $296,255.70
Baxter, Darlene
1101 North Camino Alto
Unit 22
Vallejo, CA 94689                            24490    10/2/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Lengel, Janet
1051 Castlegate Lane
Santa Ana, CA 92705                          24491    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,998.90                                                                           $2,998.90
Sawyer, Michael
51 NE 194th Ave
Portland, OR 97230                           24492    10/6/2020    24 Hour Fitness Worldwide, Inc.             $503.99                                                                              $503.99
Kruckenberg, Crystal
8275 Locke Circle
Avon, IN 46123                               24493    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Bhuptani, Mihir
43977 Beretta Dr
Fremont, CA 94539                            24494    10/4/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
De Anda, Luisa Fernanda
7675 Central Ave
Lemon Grove, CA 91945                        24495    10/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Lee, Ronald K.
55 Japala Ct.
Fremont, CA 94539                            24496    10/2/2020    24 Hour Fitness Worldwide, Inc.             $581.88                                                                              $581.88
Duarte, Erika
12109 172nd Ct E
Puyallup, WA 98374                           24497    10/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Lopresti, Beatriz
                                             24498    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wong, Geraldine
165 Lunado Way
San Francisco, CA 94127                      24499    10/2/2020         24 San Francisco LLC                       $57.75                                                                            $57.75
Plumb, Donald E
26228 SE 192nd St
Maple Valley, WA 98038                       24500    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,863.40                                                                           $1,863.40
DeCristofaro, Dawn
1 Poplar Street
Dumont, NJ 07628                             24501    10/2/2020    24 Hour Fitness Worldwide, Inc.            $4,495.96                                                                           $4,495.96
Chappell, Kathryn M.
30011 Saddleridge Drive
San Juan Capistrano, CA 92675                24502    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,941.20                                                                           $2,941.20




                                                                                     Page 1562 of 1762
                                                                  Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 240 of 439


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Thomas, Pamela Susan
7124 Carana Wy
Citrus Heights, CA 95621                               24503    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,089.96                                                                           $1,089.96
Burke, Anne F.
P.O. BOX 170544
Boston, MA 02117                                       24504    10/2/2020    24 Hour Fitness United States, Inc.              $57.73                                                                             $57.73
Kruge, Penilyn H.
296 Parkside Dr
Suffern, NY 10901                                      24505    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $45.84                          $0.00                                              $45.84
Allen, Anna Michelle
3286 Rushing Waters Place
Las Vegas, NV 89135                                    24506    10/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Perez-Quesada, Maria Luisa
3573 Glasgow Ct
San Jose, CA 95127                                     24507    10/2/2020     24 Hour Fitness Worldwide, Inc.              $354.00                                                                              $354.00
Ruback, Charles
6720 Johnny Love Lane
North Las Vegas, NV 89086                              24508    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Kaushik, Arpita
755 E Capitol Ave APT O-301
Milpitas, CA 95035                                     24509    10/3/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Jung, Jane
510 Pomona Ave.
Albany, CA 94706                                       24510    10/3/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Towers Jr., Roy L.
3069 Horseshoe Ct.
Hayward, CA 94541                                      24511    10/6/2020        24 Hour Fitness USA, Inc.                $1,080.00                                                                           $1,080.00
Santos, Danilo G
202 Prospect St
Englewood, NJ 07631                                    24512    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.90                                                                              $135.90
McMahon, Brian
6788 Paseo San Leon
Pleasanton, CA 94566                                   24513    10/4/2020        24 Hour Fitness USA, Inc.                 $680.00                                                                              $680.00
Flynn, Matthew D.
13375 Samantha Ave
San Diego, CA 92129                                    24514    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Palladino, Chris
4757 El Caballero Drive
Tarzana, CA 91356                                      24515    10/8/2020     24 Hour Fitness Worldwide, Inc.              $159.98                                                                              $159.98
Creach, Ulrike
38787 Almaden Place
Fremont, CA 94536                                      24516    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,008.00                                                                           $1,008.00
Elaine Rahman, fka Syeda Elaine Nahar DeShaw Rahman
23755 NW Skyline Blvd
North Plains, OR 97133                                 24517    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Carbajal, Susana
2906 E Marywood LN
Orange, CA 92867                                       24518    10/3/2020        24 Hour Fitness USA, Inc.                $1,399.98                                                                           $1,399.98




                                                                                                 Page 1563 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 241 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tumasov, George
12455 San Fernando Rd
Apt. 316
Sylmar, CA 91342                              24519    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $82.50                                                                             $82.50
Hunter, Tara Burlingame
13580 Quartz Way
Lathrop, CA 95330                             24520    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Kelley, Olinda Anne
73 West Mahi Pua Place
Lahaina, HI 96761                             24521    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,759.00                                                                           $1,759.00
LI, SALLY
PO BOX 1772
LODI, CA 95242                                24522    10/6/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
STEINERT, MELINDA
8216 GRISHAM WAY
ELK GROVE, CA 95758                           24523    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $34.71                                                                             $34.71
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              24524    8/20/2020        24 Hour Fitness USA, Inc.             $1,148,500.56                                                                      $1,148,500.56
Slabaugh, Craig Robert
6752 Cibola Rd
San Diego , CA 92120                          24525    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                          24526    10/2/2020    24 Hour Fitness United States, Inc.          $1,065.00                                                                           $1,065.00
Leon, Alice
119 Galen Drive
Walnut Creek, CA 94597                        24527    10/2/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Outerstuff LLC
Feder Kaszovitz LLP
Attn: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                            24528    10/2/2020        24 Hour Fitness USA, Inc.              $296,255.70                                                                         $296,255.70
Lee, Jeong Mi
1556 Faraday Circle
Fort Collins, CO 80525                        24529    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
IGHANI , NAVA,HOUMAN
7373 AMBROSIA RD
RANCHO CUCAMONGA, CA 91730                    24530    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
507 Northgate LLC
Wallace Properties
c/o Kevin Wallace, Authorized
Representative of 507 Northgate LLC
330 112th Ave NE, Suite 200
Bellevue, WA 98004                            24531    10/2/2020        24 Hour Fitness USA, Inc.                $2,000.00                                                     $210,504.89         $212,504.89




                                                                                        Page 1564 of 1762
                                                                 Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 242 of 439


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmington, DE 19801                                  24532    10/2/2020      24 Hour Fitness Holdings LLC            $298,053.54                                                                          $298,053.54
Hopkins, Jeffrey Clint
671 Southgate Rd
Sacramento, CA 95815                                  24533    10/2/2020         24 Hour Holdings II LLC                 $1,065.00                                                                           $1,065.00
Noah, Ruth A.
5252 W. 140th St.
Hawthorne, CA 90250                                   24534    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,275.00                                                           $1,275.00
Chuk, Kay
10455 San Fernando Ave
Cupertino, CA 95014-2834                              24535    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ghika-Budesti, Joanne
3725 Vista Point Way
Palmdale, CA 93551                                    24536    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Lincoln, James
4016 Cresta Way
Sacramento, CA 95864                                  24537    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,241.00                                                           $1,241.00
Tran, Harris Hung
9 Santa Rosa Court
Manhattan Beach, CA 90266                             24538    10/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Craft, Ruth
1132 Severnview Drive
Crownsville, MD 21032                                 24539    10/2/2020    24 Hour Fitness United States, Inc.           $819.00                                                                              $819.00
Ghasemi, Hamta
1725 154th Pl SW
Lynnwood, WA 98087                                    24540    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Boyd, Elizabeth Ann
P.O. Box 1345
Milton, WA 98354                                      24541    10/2/2020     24 Hour Fitness Worldwide, Inc.             $8,501.75                                                                           $8,501.75
Langford, Al
2921 Westridge Rd,
Riverside, CA 92506                                   24542    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $69.34                                                                             $69.34
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                                      24543    10/2/2020     24 Hour Fitness Worldwide, Inc.             $6,743.76                                                                           $6,743.76
CHENAL, EDWARD
42383 DUSTY TRAIL
MURRIETA, CA 92562                                    24544    10/2/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Klein, Sandra
P.O. Box 2288
Manhattan beach, CA 90267                             24545    10/6/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Dhaliwal, Hardeep Singh
10008 Humbodt peak ct
Bakersfield, CA 93311                                 24546    10/3/2020     24 Hour Fitness Worldwide, Inc.              $623.00                                                                              $623.00




                                                                                                Page 1565 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 243 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Buchanan, Josephine
PO Box 9719
Long Beach, CA 90810                         24547    10/2/2020    24 Hour Fitness Worldwide, Inc.             $369.99                                                                              $369.99
Katz, Richard A.
1015 Madden Lane, Apt. 123
Roseville, CA 95661                          24548    10/2/2020    24 Hour Fitness Worldwide, Inc.             $238.80                                                                              $238.80
Lin, Shaoyun
1326 Mountain Ave, Apt G
Duarte, CA 91010                             24549    10/2/2020    24 Hour Fitness Worldwide, Inc.             $276.25                                                                              $276.25
BRADY, PATTI ANN
233 E 17 ST APT 69
SAN BERNARDINO, CA 92404                     24550    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $67.60                                                                            $67.60
Cypis, Dorit
8417 Waring Ave
Los Angeles, CA 90069                        24551    10/2/2020       24 Hour Fitness USA, Inc.               $1,032.00                                                                           $1,032.00
Ranga, Venkata
5401 Fulham Lane
Mckinney, TX 75071                           24552    10/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Velton, Andrea Antonelli
12424 Via Diego
Lakeside, CA 92040                           24553    10/2/2020    24 Hour Fitness Worldwide, Inc.             $979.92                                                                              $979.92
Khan, Theresa A.
224-11 Fairbury Avenue
Queens Village, NY 11428-1927                24554    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Brandow, Kathy KC
6319 Centralia Street
Lakewood, CA 90713                           24555    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
LLovet, Florencia
1920 Lambeth Way
Carmichael, CA 95608                         24556    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $504.00                                                              $504.00
Guirao, Felicidad
761 Kingston Ave Apt 2
Oakland, CA 94611                            24557    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Staniland, Richard
761 Kingston Ave
Apt. 2
Oakland, CA 94611                            24558    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Bodhiprasart, Malee
1309 Amethyst Street
Apt D
Redondo Beach, CA 90277                      24559    10/2/2020    24 Hour Fitness Worldwide, Inc.             $131.55                                                                              $131.55
Kidwell, Katerina L.
7526 Monet Place
Rohnert Park, CA 94928                       24560    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,224.00                                                                           $1,224.00
Marquardt, Arlene E
19334 Wellingford Av N
Shoreline, WA 98133                          24561    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,772.02                                                                           $1,772.02
Tulenew, Gigi
1501 Larkin Street, Apt 108
San Francisco, CA 94109                      24562    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99

                                                                                     Page 1566 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 244 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Clement, Edwin David
4904 Sparks Avenue
San Diego, CA 92110                        24563    10/6/2020     24 Hour Fitness Worldwide, Inc.              $184.95                                                                              $184.95
Employment Development Department
Bankruptcy Group MIC 92E
PO Box 826880
Sacramento , CA 94280-0001                 24564    10/1/2020        24 Hour Fitness USA, Inc.                 $134.47         $261.31                                                              $395.78
Calinog, Kevin
346 Sparrow Dr.
Hercules, CA 94547                         24565    10/6/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Kline, Rondalyn
14452 Holt Ave
Unit A
Tustin, CA 92780                           24566    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,108.00                                                                           $1,108.00
Cooper, Georgia Louise
530 NW 23RD AVE
APT 202
PORTLAND, OR 97210                         24567    10/3/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
Roybal, Mark Shawn
1435 Rivercrest Rd.
San Marcos , CA 92078                      24568    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Krause, Deanna
42019 Southern Hills Dr.
Temecula, CA 92591                         24569    10/2/2020    24 Hour Fitness United States, Inc.          $1,400.00                                                                           $1,400.00
Johansen, Kennedy
1727 S Myers St
Oceanside, CA 92054                        24570    10/2/2020    24 Hour Fitness United States, Inc.           $155.54                                                                              $155.54
Terry, Sharon
10 Granada Crescsent Apt #6
White Plains, NY 10603                     24571    10/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,310.00                                                           $1,310.00
Riner, James
9902 N Heather Dr.
Castle Rock, CO 80108                      24572    10/5/2020        24 Hour Fitness USA, Inc.                    $83.57                                                                             $83.57
Takayama, Masayo
1750 Lundy Ave #613144
San Jose, CA 95161                         24573    10/3/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
TANIGUCHI, CHIN YEN
4063 KEANU STREET
HONOLULU, HI 96816                         24574    10/3/2020     24 Hour Fitness Worldwide, Inc.              $465.36                                                                              $465.36
Trezza, Donna M.
405 Rosewood Dr
Union, NJ 07083                            24575    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.21                                                                              $100.21
Radioli, Alcira Ramirez
2016 Gerritsen Av.
Brooklyn, NY 11229                         24576    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00




                                                                                     Page 1567 of 1762
                                                                 Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 245 of 439


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Comcast Cable Communications Management, LLC d/b/a
Effectv
Matthew G. Summers
Ballard Spahr LLP
919 N. Market Street, 11th Floor
Wilmintgon, DE 19801                                  24577    10/2/2020        24 Hour Fitness USA, Inc.             $298,053.54                                                                          $298,053.54
DAVIDSON, RICHARD P.
13408 HERITAGE WAY #166
TUSTIN, CA 92782                                      24578    10/5/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Butler, Lura
5127 Chesley Ave.
Los Angeles, CA 90043                                 24579    10/2/2020              RS FIT NW LLC                                      $1,000.00                                                           $1,000.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                                  24580    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,065.00                                                                           $1,065.00
Kamenik , Mei
5182 Silver Birch Drive
Castro Valley, CA 94552                               24581    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nietor, Andrew
750 B St., Ste. 2330
San Diego, CA 92101                                   24582    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $68.00                                                                             $68.00
Fall, Pegi
POBOX 2915
Wrightwood, CA 92397                                  24583    10/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Delgado, Maria D
4103 De Leon Street
Houston, TX 77087                                     24584    10/6/2020     24 Hour Fitness Worldwide, Inc.              $264.00                                                                              $264.00
De Young, Rita
3233 Devonshire Dr
Plano, TX 75075                                       24585    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bosch, MIchael
P.O. Box 9381
Vallejo, CA 94591                                     24586    10/6/2020      24 Hour Fitness Holdings LLC                    $0.00                                                                              $0.00
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                         24587    10/4/2020         24 Hour Holdings II LLC               $52,635.76                                                                           $52,635.76
Woodford, Charles
1711 Caroline St Apt 302
Houston, TX 77002                                     24588    10/3/2020    24 Hour Fitness United States, Inc.                                                             $277.04                            $277.04
Iskovic, Leopold Joseph
1241 Smithwood Drive
Los Angeles, CA 90035                                 24589    10/2/2020        24 Hour Fitness USA, Inc.                    $50.00                                                                             $50.00
Babelis, Yanni
79799 Shadwell Cir
La Quinta, CA 92253                                   24590    10/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Structure-Rite Contracting, Corp.
271 Route 46 West
Suite C107
Fairfield, NJ 07004                                   24591    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $488,931.00                                         $488,931.00


                                                                                                Page 1568 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 246 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hodgson, Victoria
4131 Old Trace Rd
Palo Alto, CA 93406                           24592    10/3/2020        24 Hour Fitness USA, Inc.                  $279.99                                                                             $279.99
Buzhduga, Petr
PO Box 2785
Clackamas , OR 97015                          24593    10/3/2020     24 Hour Fitness Worldwide, Inc.                             $4,000.00                                                           $4,000.00
Dao, Joseph
P O Box 1361
El Cerrito, CA 94530                          24594    10/2/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Stevenson, Lance C
2250 Queensland Court
Thousand Oaks, CA 91360-1954                  24595    10/5/2020        24 Hour Fitness USA, Inc.                  $199.08                                                                             $199.08
Estrada, Maggie
57 Demarest Rd
Paramus, NJ 07652                             24596    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,584.00                                                                           $1,584.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                          24597    10/2/2020      24 Hour Fitness Holdings LLC               $2,627.00                                                                           $2,627.00
Geringer, Crystal
7605 Mexico Way
Buena Park, CA 90620                          24598    10/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Roberson, Barbara
1814 Arapaho Trail
Mesquite, TX 75149                            24599    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00
Bohde, Laura
55 Appert Terrace
Mahwah, NJ 07430                              24600    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $649.00                                                              $649.00
Moffitt, Candace
4656 St. Francis Ave. #213
Dallas , TX 75227                             24601    10/8/2020        24 Hour Fitness USA, Inc.                  $382.84                                                                             $382.84
Berndt, Dorothy Jeanne
636 24th Place
Hermosa Beach, CA 90254                       24602    10/2/2020     24 Hour Fitness Worldwide, Inc.               $920.00                                                                             $920.00
Williams, Melinda
4904 Yuba Ct.
Carmichael , CA 95608                         24603    10/2/2020    24 Hour Fitness United States, Inc.            $950.00                                                                             $950.00
Wilson, Claire
106 Maxine Drive
Pleasant Hill, CA 94523                       24604    10/5/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Haughin, Darlene B
2800 American River Dr.
Sacramento, CA 95864                          24605    10/5/2020     24 Hour Fitness Worldwide, Inc.            $10,000.00                                                                          $10,000.00
Hurley, Seyson C.
5628 Broadway
Sacramento, CA 95820                          24606    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hines Interests Limited Partnership
c/o Kari Aycock
2033 N. Main Street, Suite 210
Walnut Creek, CA 94596                        24607    10/2/2020        24 Hour Fitness USA, Inc.             $1,360,154.49                                                                      $1,360,154.49


                                                                                        Page 1569 of 1762
                                                           Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 247 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Huang, Yaping
4000 Barranca Parkway #250
Irvine , CA 92604                               24608    10/2/2020      24 Hour Fitness Holdings LLC               $6,743.76                                                                           $6,743.76
Eiser, Tiana
7001 Old Redmond Rd #G327
Redmond, WA 98052                               24609    10/6/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Ko, Mi Hwa
350 S. Via El Modena #4
Orange, CA 92869                                24610    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $69.43                                                                             $69.43
Yu, Angie
310 Santa Ynez Way
Sacramento, CA 95816                            24611    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,235.00                                                                           $1,235.00
CSRA 5901 Golden Triangle Master Lessee, LLC
Munsch Hardt Kopf & Harr, P.C.
Kevin M. Lippman, Esq.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                24612    10/2/2020    24 Hour Fitness United States, Inc.       $1,419,767.30                                                                      $1,419,767.30
De Anda, Cruz Alicia Leyva
7675 Central Ave
Lemon Grove, CA 91945                           24613    10/2/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
Cecil, Bill
4816 NE 65th
Seattle , WA 98115                              24614    10/5/2020              RS FIT NW LLC                        $500.00                                                                             $500.00
225 5th Avenue (NY), LLC
c/o Kutak Rock LLP
Attn: Lisa M. Peters, Esq.
1650 Farnam Street
Omaha, NE 68102                                 24615    10/2/2020        24 Hour Fitness USA, Inc.             $4,804,049.19                                                    $162,489.57       $4,966,538.76
Pihl, Alexandra
5472 Meadow Circle
Huntington Beach, CA 92649                      24616    10/3/2020     24 Hour Fitness Worldwide, Inc.               $425.00                                                                             $425.00
Wong, Ashley
7646 Palmilla Drive #17
San Diego, CA 92122                             24617    10/3/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Mannar, Sharendran
3566 Dickenson Cmn.
Fremont, CA 94538                               24618    10/3/2020     24 Hour Fitness Worldwide, Inc.               $187.96                                                                             $187.96
Ramirez, Frank
709 Moby Dick Lane
Oxnard, CA 93030                                24619    10/6/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Kostrinsky, Robert
12460 Woodhall Way
Tustin, CA 92782                                24620    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Fife, Meghan
10 Cottonwood Lane
Seal Beach, CA 90740                            24621    10/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Pallasch, Tina Louise
223 105th ST SE, Apt. 2
Everett, WA 98208                               24622    10/2/2020    24 Hour Fitness United States, Inc.              $43.91                                                                             $43.91


                                                                                          Page 1570 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 248 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Lin, Jimmy
15 Calle Del Mar
Pomona, CA 91766                               24623    10/3/2020    24 Hour Fitness United States, Inc.            $429.00                                                                             $429.00
Macias, Angeles
1936 Colt Dr.
Stockton, CA 95209                             24624    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,512.00                                                                           $1,512.00
Wisniewski, Michael
307 Waterford Oak Drive
Lake Dallas, TX 75065                          24625    10/5/2020        24 Hour Fitness USA, Inc.                  $350.00                         $349.99                                             $699.99
Burke , Anne F.
P.O. Box 170544
Boston, MA 02117                               24626    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $57.73                                                                             $57.73
Porter, James B.
4041 Soquel Dr. 162
Soquel, CA 95073                               24627    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Vora, Harshit
1800 Armand Dr
Milpitas,, CA 95035                            24628    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Liu, Fang
397 Rudyard Dr.
Milpitas, CA 95035                             24629    10/3/2020     24 Hour Fitness Worldwide, Inc.               $799.00                                                                             $799.00
Foley, Jane
308 Kaikea St
Kihei , HI 96753                               24630    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,470.00                                                                           $1,470.00
McGihon, Phyllis
2901 Heather Rd.
Long Beach, CA 90815                           24631    10/5/2020     24 Hour Fitness Worldwide, Inc.               $125.00                                                                             $125.00
RHET Florin, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                     24632    10/2/2020        24 Hour Fitness USA, Inc.             $1,715,696.75                                                     $98,807.93       $1,814,504.68
BUCHMAN, JOEL
2179 TULANE AVE
LONG BEACH, CA 90815                           24633    10/4/2020    24 Hour Fitness United States, Inc.          $1,560.00                                                                           $1,560.00
Brazos TC South - Partnership D, L.P.
NewQuest Properties
c/o Leona Hammill
8827 W Sam Houston Pkwy N
Suite 200
Houston, TX 77040                              24634    10/5/2020        24 Hour Fitness USA, Inc.             $1,924,018.69                                                                      $1,924,018.69
Crawford, Charles W
4262 Nando Ct
Castro Valley, CA 94546                        24635    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
FU, JAY
40454 SEVILLE CT.
FREMONT, CA 94539                              24636    10/7/2020     24 Hour Fitness Worldwide, Inc.               $333.49                                                                             $333.49
Valencia, Gabriela
1021 Sibley St. Apt. C
Folsom, CA 95630                               24637    10/3/2020        24 Hour Fitness USA, Inc.                  $499.87                                                                             $499.87

                                                                                         Page 1571 of 1762
                                                        Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 249 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Torabi, Sahmon
1920 Ocean Ave Apt 3G
San Francisco, CA 94127                      24638    10/4/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Fowler, Shawn
                                             24639    10/3/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Huang, Yaping
4000 Barrana Parkway #250
Irvine, CA 92604                             24640    10/2/2020          RS FIT Holdings LLC                  $6,743.76                                                                           $6,743.76
Albee Properties, LLC
4533 Macarthur Blvd, #926
Newport Beach, CA 92660                      24641    10/3/2020    24 Hour Fitness Worldwide, Inc.          $58,783.39                                                                           $58,783.39
Ramoran, Leilani
114 Eulu St
Wailuku, HI 96793                            24642    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $52.04                                                                            $52.04
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                            24643    10/5/2020     24 Hour Fitness Holdings LLC               $636.35                                                                              $636.35
Crane, Bruce
2920 Ave R #267
Brooklyn, NY 11229                           24644    10/5/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Frazier, Denise
1837 Willowhurst Road
Cleveland, OH 44112                          24645    10/5/2020       24 Hour Fitness USA, Inc.            $913,949.76       $13,650.00                                                         $927,599.76
Carrillo, Susan
223 Dawnridge Rd.
Roseville, CA 95678                          24646    10/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
LoCoco, Pamela
2209 Sunlit Ann Drive
Santa Rosa, CA 95403                         24647    10/7/2020       24 Hour Fitness USA, Inc.                $634.69                                                                              $634.69
Guitron, Ramon
775 6th Ave.
Redwood City, CA 94063                       24648    10/5/2020    24 Hour Fitness Worldwide, Inc.             $796.96                                                                              $796.96
Jemison, Jessica
303 Kenyon St NW
Apt 2A
Olympia, WA 98502                            24649    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $55.43                                                                            $55.43
Ayyalasomayajula, Venkata S
1434 Fallen Leaf Dr
Livermore, CA 94551                          24650    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Freeman, Joann
625 Oak Street
Laguna Beach, CA 92651                       24651    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Garg, Dinesh
1261 Moulton Drive
Milpitas, CA 95035                           24652    10/8/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Houman, Nova
2807 Prairie Ct
Wylie, TX 75098                              24653    10/2/2020    24 Hour Fitness Worldwide, Inc.            $7,200.00                                                                           $7,200.00


                                                                                     Page 1572 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 250 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
FIT (CO) QRS 15-59, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                           24654    10/2/2020        24 Hour Fitness USA, Inc.                                            $3,433,033.87                                       $3,433,033.87
LAKHA Properties - Temecula TC, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles,, CA 90067-2915                  24655    10/2/2020        24 Hour Fitness USA, Inc.             $1,402,445.15                                                      $3,186.51       $1,405,631.66
Tri Cities Harriman LLC
Jeff Carruth
Weycer Kaplan Pulaski Zuber PC
11 Greenway Plaza Suite 1100
Houston, TX 77046                            24656    10/2/2020        24 Hour Fitness USA, Inc.               $34,812.00                                                      $84,337.81         $119,149.81
Pavillion West, Ltd.
Ms. Lou B. Cagle
1221 West Campbell Rd., Ste. 221
Richardson, TX 75080                         24657    10/2/2020        24 Hour Fitness USA, Inc.              $796,299.20                                                                         $796,299.20
Yamada, Miyuki
2039 Lynbrook Ave
Hacienda Heights, CA 91745                   24658    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Ocean Ranch II, LLC
c/o Shea Properties, Senior VP
Asset Management
130 Vantis, Suite 200
Aliso Viejo, CA 92656                        24659    10/2/2020        24 Hour Fitness USA, Inc.              $708,378.09                                                                         $708,378.09
Hyper Ince, Inc.
Rutan & Tucker, LLP
c/o Ashley M. Teesdale
18575 Jamboree Rd., Ste. 900
Irvine, CA 92612                             24660    10/2/2020        24 Hour Fitness USA, Inc.              $550,307.50                                                                         $550,307.50
Lee, Chia-Ning
19412 SE 9th Cir
Camas, WA 98607                              24661    10/2/2020        24 Hour Fitness USA, Inc.                  $180.00                                                                             $180.00
Jain, Manish
1252 Columbus Drive
Milpitas, CA 95035                           24662    10/2/2020        24 Hour Fitness USA, Inc.                  $137.96                                                                             $137.96
Medvei, Adrien
3055 Wilshire Blvd.
Ste 900
Los Angeles, CA 90010                        24663    10/2/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Thompson, Bradley I
851 Village Drive
Milliken, CO 80543                           24664    10/2/2020    24 Hour Fitness United States, Inc.                          $3,321.36                                                           $3,321.36
Skillman, Charmaine
11304 Bellows Falls Ave
Austin, TX 78748                             24665    10/2/2020    24 Hour Fitness United States, Inc.            $900.00                                                                             $900.00




                                                                                       Page 1573 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 251 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Kannan, Shivasankari
34125 Chamberlain Ter
Fremont, CA 94555                              24666    10/2/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Lane, Christine E and James
22874 Teil Glen Road
Wildomar, CA 92595                             24667    10/2/2020    24 Hour Fitness United States, Inc.            $267.00                                                                             $267.00
Aghishian, Marissa
c/o Southern California Labor Law Group, PC
1875 Century Park East
Suite 480
Los Angeles, CA 90067                          24668    10/2/2020    24 Hour Fitness United States, Inc.       $2,000,000.00                                                                      $2,000,000.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                           24669    10/2/2020    24 Hour Fitness United States, Inc.          $2,627.00                                                                           $2,627.00
Zhang, Yawen
981 Mooney Dr.
Monterey Park, CA 91755                        24670    10/2/2020        24 Hour Fitness USA, Inc.                $4,300.00                                                                           $4,300.00
Southglenn Property Holdings, LLC
Brownstein Hyatt Farber Schreck, LLP
Attn: Amalia Sax-Bolder
410 Seventeenth Street, Suite 2200
Denver, CO 80202                               24671    10/2/2020        24 Hour Fitness USA, Inc.             $2,126,239.00                                                                      $2,126,239.00
Jingwen Li
1774 Palmerston Circle
Ocoee, FL 34761                                24672    10/2/2020        24 Hour Fitness USA, Inc.                  $313.04                                                                             $313.04
Kimco Lake Prairie TC, L.P.
Craig Wolfe, Esq
Morgan Lewis & Bockius LLP
101 Park Avenue
New Hyde Park, NY 10178                        24673    10/2/2020        24 Hour Fitness USA, Inc.              $291,257.83                                                      $74,116.89         $365,374.72
Kimco East Bank 689, Inc.
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10178                             24674    10/2/2020        24 Hour Fitness USA, Inc.              $619,765.32                                                      $18,361.67         $638,126.99
Kimco Riverview LLC
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10179                             24675    10/2/2020        24 Hour Fitness USA, Inc.              $298,338.67                                                     $128,995.92         $427,334.59
Kimzay of Florida, Inc.
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10178                             24676    10/2/2020        24 Hour Fitness USA, Inc.             $2,592,529.87                                                     $39,663.33       $2,632,193.20
KIR Vista Balboa L.P.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                             24677    10/2/2020        24 Hour Fitness USA, Inc.              $437,501.75                                                     $391,457.94         $828,959.69

                                                                                         Page 1574 of 1762
                                                           Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 252 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Shubh Solutions LLC
10225 Barnes Canyon Rd., Ste A206
San Diego , CA 92121                            24678    10/2/2020        24 Hour Fitness USA, Inc.               $67,064.00                                                                          $67,064.00
Urbanczyk, Brian
19 Poplar Hill Pl
Spring, TX 77381                                24679    10/6/2020     24 Hour Fitness Worldwide, Inc.               $204.61                                                                             $204.61
Pan Pacific (Bel Air Village) LLC
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24680    10/2/2020        24 Hour Fitness USA, Inc.              $198,667.36                                                     $126,843.27         $325,510.63
Santee Trolley Square 991 LP
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                              24681    10/2/2020        24 Hour Fitness USA, Inc.              $362,117.71                                                     $351,846.13         $713,963.84
Scheingold, Edward
1949 Meadow Road
Walnut Creek, CA 94595                          24682    10/5/2020    24 Hour Fitness United States, Inc.            $149.00                                                                             $149.00
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                                24683    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                    $277,359.14                                         $277,359.14
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                         24684    10/2/2020        24 Hour Fitness USA, Inc.              $100,000.00                                                                         $100,000.00
Lee, Jenny
771 Arguello Drive
San Leandro, CA 94578                           24685    10/2/2020        24 Hour Fitness USA, Inc.                  $390.00                                                                             $390.00
Lane, Carole
474 Hillway Drive
Vista, CA 92084-6342                            24686    10/6/2020     24 Hour Fitness Worldwide, Inc.             $7,129.77                                                                           $7,129.77
Hubbard, John
1989 S 2100 E Unit B
Salt Lake City, UT 84108                        24687    10/2/2020        24 Hour Fitness USA, Inc.                  $108.00                                                                             $108.00
CSRA 5901 Golden Triangle Master Lessee, LLC
Kevin M. Lippman, Esq.
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                24688    10/2/2020        24 Hour Fitness USA, Inc.             $1,419,767.30                                                                      $1,419,767.30
Hulbert, Robin
115 Mariner Driver
Vallejo, CA 94591                               24689    10/2/2020        24 Hour Fitness USA, Inc.                    $81.98                                                                             $81.98
Mann Enterprises, Inc
Procopio, Hargreaves & Savitch LLP
c/o Gerald P. Kennedy
525 B Street, Suite 2200
San Diego, CA 92101                             24690    10/2/2020        24 Hour Fitness USA, Inc.              $344,232.87                                                                         $344,232.87

                                                                                          Page 1575 of 1762
                                                                  Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 253 of 439


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Whitwood 1768, Inc.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                                     24691    10/2/2020       24 Hour Fitness USA, Inc.             $181,933.75                                                     $195,315.59         $377,249.34
ABP Pearl Highlands LLC and A&B Pearl Highlands LLC
Cades Schutte LLP
Attn: Theodore D.C. Young
1000 Bishop Street
Suite 1200
Honolulu, HI 96813                                     24692    10/2/2020       24 Hour Fitness USA, Inc.                                                                             $125,909.36         $125,909.36
Spring Shopping Center, LLC
Ernie Zachary Park
c/o Bewley Lassleben & Miller
13215 E. Penn St. Suite 510
Whittier, CA 90602                                     24693    10/2/2020       24 Hour Fitness USA, Inc.             $483,025.96                                                                         $483,025.96
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles,, CA 90013                                 24694    10/2/2020       24 Hour Fitness USA, Inc.             $250,413.65                                                                         $250,413.65
Metroplex Plaza, L.P.
Ian S. Landsberg/Sklar Kirsh, LLP
1880 Century Park East
Suite 300
Los Angeles, CA 90067                                  24695    10/2/2020       24 Hour Fitness USA, Inc.            $1,232,572.80                                                                      $1,232,572.80
Adkins, Gerald
6114 Tenton Park Ln
Houston, TX 77092                                      24696    10/2/2020       24 Hour Fitness USA, Inc.                 $101.74                                                                             $101.74
Ye, Qing
2 Forshee Circle
Montvale, NJ 07645                                     24697    10/2/2020       24 Hour Fitness USA, Inc.                 $249.96                                                                             $249.96
Rogers, Therese L.
Gary Lowell Rogers
107 Cottonwood Circle
Rolling Hills Estates, CA 90274                        24698    10/2/2020       24 Hour Fitness USA, Inc.                    $53.00                                                                            $53.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                                   24699    10/2/2020       24 Hour Fitness USA, Inc.               $2,627.00                                                                           $2,627.00
Yogel, Shachar
4773 Longshot Dr.
Las Vegas, NV 89122                                    24700    10/2/2020       24 Hour Fitness USA, Inc.               $3,696.00                                                                           $3,696.00
Lahooti, Mary
22269 Erwin St
Woodland Hills, CA 91367                               24701    10/2/2020       24 Hour Fitness USA, Inc.                                $500.00                                                              $500.00
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                                      24702    10/2/2020    24 Hour Fitness Worldwide, Inc.           $10,137.02                                                                          $10,137.02




                                                                                               Page 1576 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 254 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jenkins, Russ C
PO Box 120486
San Diego, CA 92112                          24703    10/2/2020       24 Hour Fitness USA, Inc.                               $1,639.00                                                           $1,639.00
Long, Kenneth
606 Narcissus Ave
Corona del Mar, CA 92625-2417                24704    10/2/2020       24 Hour Fitness USA, Inc.               $3,079.89                                                                           $3,079.89
MGP XI-GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
David M. Guess
18565 Jamboree Road, Suite 500
Irvine, CA 92612                             24705    10/2/2020       24 Hour Fitness USA, Inc.            $705,893.50                                                      $246,710.15         $952,603.65
Altenau, Jane H.
840 Margaret Lane
Walnut, CA 91789                             24706    10/2/2020       24 Hour Fitness USA, Inc.               $1,120.00                                                                           $1,120.00
Wells, Barbara
5505 SE Malden Street
Portland, OR 97206                           24707    10/2/2020       24 Hour Fitness USA, Inc.                    $42.99                                                                            $42.99
Felton-Edwards, Angel
365 East Grand Ave. Unit #10
Rahway, NJ 07065                             24708    10/2/2020       24 Hour Fitness USA, Inc.                $437.10                                                                              $437.10
Posey, Cheryl
P.O. Box 7953
Redlands , CA 92375                          24709    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $65.64                                                                            $65.64
Nguyen, Helen
3484 Lisbon Dr
San Jose, CA 95132                           24710    10/2/2020       24 Hour Fitness USA, Inc.               $3,042.71                                                                           $3,042.71
Yoshino, Rhoda M.
1495 Ala Aolani St.
Honolulu, HI 96819                           24711    10/2/2020       24 Hour Fitness USA, Inc.                $628.18                                                                              $628.18
Burgess, Benjamin F.
2805 Lariat Lane
Walnut Creek, CA 94596-6614                  24712    10/2/2020       24 Hour Fitness USA, Inc.                    $94.00                                                                            $94.00
Sutorius, Andrew
19121 112th Ave NE Apt. 102
Bothell , WA 98011                           24713    10/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00        $0.00                                                                $0.00
Johnson, Gwendolyn
1400 N.W. 54th Street Apt 722
Miami, FL 33142                              24714    10/2/2020       24 Hour Fitness USA, Inc.            $366,523.68                                                                          $366,523.68
DELGADO, ARACELI
10987 COCHRAN AVE
RIVERSIDE, CA 92505                          24715    10/9/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Beaupierre, Elsie
550 Hart Street Apt 2R
Brooklyn, NY 11221                           24716    10/8/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24717    10/2/2020       24 Hour Fitness USA, Inc.               $6,743.76                                                                           $6,743.76




                                                                                     Page 1577 of 1762
                                                         Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 255 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Antelope Marketplace Station LLC
c/o Robert F. Myers, COO
11501 Northlake Drive
Cincinnati, OH 45249                          24718    10/2/2020       24 Hour Fitness USA, Inc.            $510,671.40                                                                          $510,671.40
Freitas, Kathleen
1572 Surrey Drive
Santa Rosa, CA 95401-6033                     24719    10/5/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
LoCoco, John
7721 Melody Drive
Rohnert Park, CA 94928                        24720    10/2/2020       24 Hour Fitness USA, Inc.                $510.00                                                                              $510.00
Labib, Brenda
Bursor & Fisher, P.A.
1990 North California Blvd. Suite 940
Walnut Creek, CA 94596                        24721    10/2/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Jarrett, Ryan o/b/o Aiyanna
Zebersky Payne Shaw Lewenz, LLP
c/o Michael Lewenz, Esq.
110 SE 6th Street, Suite 2150
Fort Lauderdale, FL 33301                     24722    10/2/2020       24 Hour Fitness USA, Inc.            $300,000.00                                                                          $300,000.00
Collicott II, Roger
4760 Northmore Place
Oceanside, CA 92056                           24723    10/5/2020    24 Hour Fitness Worldwide, Inc.                                                               $150.00                            $150.00
Han, Yun
637 Hildebrand Cir
Folsom, CA 95630                              24724    10/2/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Levitan, Michael
34 Hillside Ave Apt 2E
New York, NY 10040                            24725    10/2/2020           24 New York LLC                   $17,160.00                                                                           $17,160.00
Simmons, Natalie
793 Cedar Lane
Apt A
Teaneck, NJ 07666                             24726    10/2/2020       24 Hour Fitness USA, Inc.                    $45.00                                                                            $45.00
Lin, Katheryne
2301 Humboldt St Apt. 326
Los Angeles, CA 90031                         24727    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
ZHANG, XUAN
939 W MABLE AVE #B
MONTEREY PARK, CA 91754                       24728    10/2/2020    24 Hour Fitness Worldwide, Inc.             $369.00                                                                              $369.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway, Ste 500
Valley Stream, NY 11581                       24729    10/2/2020           24 New York LLC                  $100,000.00                                                                          $100,000.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                    24730    10/2/2020          RS FIT Holdings LLC                                   $429.99                                                              $429.99
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                          24731    10/2/2020     24 Hour Fitness Holdings LLC              $1,065.00                                                                           $1,065.00




                                                                                      Page 1578 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 256 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Inglett, Ann Hue
8265 Johnson Lane
Granite Bay, CA 95746                        24732    10/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Smith, Stephen
414 29th Ave E
Seattle, WA 98112                            24733    10/6/2020    24 Hour Fitness Worldwide, Inc.             $616.56                                                                              $616.56
Villafuerte, Jonathan
3349 43rd St.
San Diego, CA 92105                          24734    10/8/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Hudson, Jens
17791 Norwood Park Pl
Tustin, CA 92780-2125                        24735    10/6/2020       24 Hour Fitness USA, Inc.             $32,049.00                                                                           $32,049.00
Orange Center Tower Owner LLC
c/o Sheppard Mullin Richter & Hampton LLP
Attn: Pam Westhoff
333 South Hope Street
Los Angeles, CA 90071                        24736    10/2/2020       24 Hour Fitness USA, Inc.            $285,109.56                                                      $318,537.88         $603,647.44
Hodge, Lateese
908 Royal St. Apt. D
Annapolis, MD 21401                          24737    10/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Gibbons, Jennifer
56 Hazel Court
Brooklyn, NY 11229                           24738    10/2/2020           24 New York LLC                     $2,300.00                                                                           $2,300.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24739    10/2/2020           24 New York LLC                     $6,743.76                                                                           $6,743.76
Rzempoluch, Lindsey
84 Crestwood Blvd
Farmingdale, NY 11735                        24740    10/2/2020           24 New York LLC                      $131.97                                                                              $131.97
Bilett, Jane L.
1011 S. Valentia St.
Unit 150
Denver , CO 80247                            24741    10/2/2020            24 Denver LLC                           $15.15                                                                            $15.15
Ma, Diya
707 Continental Cir, Apt 1113
Mountain View, CA 94040                      24742    10/3/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Dooley Jr., Richard N
977 Country Glen Ln
Brentwood, CA 94513                          24743    10/3/2020       24 Hour Fitness USA, Inc.                               $4,900.00                                                           $4,900.00
Singh, Amritpal
1799 S. Dayton St
Apt #314
Denver, CO 80247                             24744    10/2/2020            24 Denver LLC                    $35,000.00                                                                           $35,000.00
Taniguchi, Kirk H.
4063 Keanu Street
Honolulu, HI 96816                           24745    10/3/2020    24 Hour Fitness Worldwide, Inc.             $102.48                                                                              $102.48
Wong, Ashley
7646 Palmilla Drive #17
San Diego, CA 92122                          24746    10/3/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99


                                                                                     Page 1579 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 257 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              24747    8/20/2020    24 Hour Fitness United States, Inc.       $1,146,500.55                                                                      $1,146,500.55
Kron, Mark
1886 San Pedro Ave.
Berkeley, CA 94707                            24748    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Chou, Abby
9105 Broadway
Temple City, CA 91780                         24749    10/5/2020     24 Hour Fitness Worldwide, Inc.                $99.99                                                                              $99.99
Tonge, Rashmi
1595 Stilson Ave SE
North Bend, WA 98045                          24750    10/3/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Magallano, Remulus
21006 Reynolds Dr. #7
Torrance, CA 90503                            24751    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Vali, Nadeah I.
601 Aquarius Lane
Foster City, CA 94404                         24752    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kang, Jeniffer
11302 Lucas Street
Cerritos, CA 90703                            24753    10/3/2020     24 Hour Fitness Worldwide, Inc.               $750.00                                                                             $750.00
Washington, William Terry
25649 Spring Drive
Hayward, CA 94542                             24754    10/2/2020          24 San Francisco LLC                   $3,600.00                                                                           $3,600.00
Ryan, Kristine
No Address Provided
                                              24755    10/3/2020     24 Hour Fitness Worldwide, Inc.                $48.00                                                                              $48.00
Robles, Jack
1400 Mathias Place
Rohnert Park, CA 94928                        24756    10/3/2020     24 Hour Fitness Worldwide, Inc.               $120.00                                                                             $120.00
Nauage, Tonu
2008 Miracle Lane
Falls Church, VA 22043                        24757    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $385.70                           $385.70                            $771.40
Jackson, Nichelle
12 Dalehurst Court
Sacramento, CA 95835                          24758    10/6/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Garber, Judy
26210 Paolino Place
Valencia, CA 91355                            24759    10/6/2020     24 Hour Fitness Worldwide, Inc.               $144.00                                                                             $144.00
Gilpin, Ashley
                                              24760    10/3/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Ross, Marilyn
6500 E Russell Rd #309
Las Vegas, NV 89122                           24761    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Cordell, Audrey
4855 Bella Pacific Row #123
San Diego, CA 92109                           24762    10/7/2020     24 Hour Fitness Worldwide, Inc.               $645.00                                                                             $645.00




                                                                                        Page 1580 of 1762
                                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 258 of 439


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Danich, Michael S
1870 27th Ave.
San Francisco, CA 94122                                     24763    10/3/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hakimi, Parwana
1227 GWERDER ST.
Tracy, CA 95377                                             24764    10/3/2020     24 Hour Fitness Worldwide, Inc.              $214.50                                                                              $214.50
Lim, Daisy
13656 Ramona Parkway
Baldwin Park, CA 91706                                      24765    10/7/2020    24 Hour Fitness United States, Inc.                                                              $88.04                             $88.04
Moniz, Craig
610 Grove Place
Glendale, CA 91206                                          24766    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $20.52                                                                             $20.52
Rae, Rochelle
3803 Eclipse Dr.
Palmdale, CA 93550                                          24767    10/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Burgess, Brian
2292 Adrienne Drive
Corona, CA 92882                                            24768    10/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
(Reginald Boatwright, father, 21201 Kittridge St. #10410
Woodland Hills, CA 91303); R.B.J. a minor c, Reginald
Boatwright; M.B. a minor child
Anthony J. Crawford, Esq.
Anthony Crawford & Associates
2945 Townsgate Road, Suite 200
Westlake Village, CA 91361                                  24769    10/7/2020        24 Hour Fitness USA, Inc.             $300,000.00                                                                          $300,000.00
JOYNER, MARIA
1239 Temple Drive
Pacheco, CA 94553                                           24770    10/3/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Verdeja, Melissa
mels.email@yahoo.com
                                                            24771    10/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
COFFEY, PAMELA B.
15 PLUMERIA
IRVINE, CA 92620                                            24772    10/7/2020     24 Hour Fitness Worldwide, Inc.                              $860.00                                                              $860.00
FERNANDEZ, CHRISTINA C.
298 MERRITT AVENUE
BERGENFIELD, NJ 07621                                       24773    10/7/2020        24 Hour Fitness USA, Inc.                    $52.89                                                                             $52.89
EDCO WASTE & RECYCLING SERVICES, INC.
P.O. BOX 5488
BUENA PARK, CA 90622-5488                                   24774    10/6/2020     24 Hour Fitness Worldwide, Inc.              $282.67                                                                              $282.67
Browe, Jeffrey
6218 Cordoba Court
Long Beach, CA 90803                                        24775    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $65.50                                                                             $65.50
allen, judy
3286 rushing waters place
las vegas, nv 89135                                         24776    10/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Suniga, Michael
2213 Sandpiper Rd
Bakersfield, CA 93309                                       24777    10/2/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99


                                                                                                      Page 1581 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 259 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kang, Brian
11302 Lucas Street
Cerritos, CA 90703                            24778    10/3/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Fife, Meghan
10 Cottonwood Lane
Seal Beach, CA 90740                          24779    10/4/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Carpenter, Vincent D.
Unit 8000, Box 5184
DPO, AP 96521                                 24780    10/4/2020       24 Hour Fitness USA, Inc.             $52,635.76                                                                           $52,635.76
Gist, Gail
775 Lafayette Avenue, Apt 5F
Brooklyn, NY 11221                            24781    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Westrich, Karen
24452 Overlake Dr
Lake Forest, CA 92639                         24782    10/7/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Hunter, Ronda
2211 Silver Holly Ln
Richardson, TX 75082                          24783    10/4/2020    24 Hour Fitness Worldwide, Inc.                 $79.43                                                                            $79.43
DuBow, Hannah
11020 Hesby St. #117
North Hollywood, CA 91601                     24784    10/4/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Lekeleh, Getachew
12215 Walter Vaughn Dr.
Manor, TX 78653                               24785    10/5/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Manyam, Vijay
6800 Chalk Hill Dr
Austin, TX 78759                              24786    10/5/2020    24 Hour Fitness Worldwide, Inc.             $241.30                                                                              $241.30
Parekh, Seema
6800 Chalk Hill Dr
Austin, TX 78759                              24787    10/5/2020    24 Hour Fitness Worldwide, Inc.             $175.32                                                                              $175.32
Xu, Michael
19 E. Live Oak Ave. Suite N
Arcadia, CA 91006                             24788    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
NARAYAN, VINAY
1361 MERRY LOOP
MILPITAS, CA 95035                            24789    10/5/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Villarroel, Luis
1270 E 18th Street
Apt 2H
Brooklyn, NY 11230                            24790    10/4/2020    24 Hour Fitness Worldwide, Inc.             $287.38                                                                              $287.38
Chafe, Heidi
7141 Sleeping Bear Trail
Littleton, CO 80125                           24791    10/5/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Siapno, Jacqueline
P.O. Box 371133
Montara, CA 94037                             24792    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Ebert, John
108 D Compton Circle
San Ramon, CA 94583                           24793    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $41.00                                                                            $41.00


                                                                                      Page 1582 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 260 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
MAISONET, OMARA
2126 BENSON AVE APT 1E
BROOKLYN, NY 11214                          24794    10/7/2020     24 Hour Fitness Worldwide, Inc.                              $380.00                                                              $380.00
Brogdon, Joshua
736 E Meadowbrook Ave.
Orange, CA 92865                            24795    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $58.88                                                                             $58.88
Allen, Dezerae
42097 Humber Dr.
Temecula , CA 92591                         24796    10/5/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Law, Shae
2730 Walker Avenue
Camarillo, CA 93010                         24797    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $36.25                                                                             $36.25
Ortega, Miguel
26869 Gaither Way
Hayward, CA 94544                           24798    10/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Kostrinsky, Robert
12460 Woodhall Way
Tustin, CA 92782                            24799    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Ross, Mitchell
27 Rockridge Road
Mount Vernon, NY 10552-1207                 24800    10/5/2020     24 Hour Fitness Worldwide, Inc.              $672.00                                                                              $672.00
Surface, Jamie
14295 SW Patricia Ave
Hillsboro, OR 97123                         24801    10/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Gordon, Ariel
52946 Timberview Road
North Fork, CA 93643                        24802    10/7/2020     24 Hour Fitness Worldwide, Inc.              $996.00                                                                              $996.00
Ross, Barbara
27 Rockridge Road
Mount Vernon, NY 10552-1207                 24803    10/5/2020     24 Hour Fitness Worldwide, Inc.              $672.00                                                                              $672.00
Ayar, Marlin
712 Shard Ct.
Fremont, CA 94539                           24804    10/7/2020        24 Hour Fitness USA, Inc.                 $224.66                                                                              $224.66
Serdio, Alfonso
15375 Lotus Cir
Chino Hills, CA 91709-5868                  24805    10/7/2020        24 Hour Fitness USA, Inc.                 $720.00                                                                              $720.00
Morrison, Melissa
7992 Maiden Lane
Frisco, TX 75035                            24806    10/5/2020     24 Hour Fitness Worldwide, Inc.              $244.51                                                                              $244.51
Zong, Norman
13123 136th Ct NE
Kirkland, WA 98034                          24807    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $85.78                                                                             $85.78
Kassab, Christina
10202 Challenge Blvd
La Mesa, CA 91941                           24808    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Campbell, Dunbar
5029 Savio Drive
Round Rock, TX 78665                        24809    10/7/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                      Page 1583 of 1762
                                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 261 of 439


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Shawn M. Christianson, Esq.
Buchalter PC
55 2nd St., 17th Fl.
San Francisco, CA 94105                                      24810    10/5/2020        24 Hour Fitness USA, Inc.             $732,307.00                                                                          $732,307.00
Bennett, Ann
296 16th Place #A
Costa Mesa, CA 92617                                         24811    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,205.00                        $1,205.00                          $2,410.00
Salter, Erik
50 Austin Ave Apt 537
Hayward, CA 94544                                            24812    10/8/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Shin, Joon Won
1 W Palisades Blvd. APT A53
Palisades Park, NJ 07650                                     24813    10/7/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Pham, Quynh
351 N Mountain View
Santa Ana, CA 92704                                          24814    10/7/2020    24 Hour Fitness United States, Inc.              $40.00                                                                             $40.00
Ferneau, Justin
15114 Hornell St
Whittier, CA 90604                                           24815    10/5/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Romero, Javier
1965 e. 114th St.
Los Angeles, CA 90059                                        24816    10/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McCurry, Kathryn
6816 NE 153rd Place B
Kenmore, WA 98028                                            24817    10/5/2020     24 Hour Fitness Worldwide, Inc.              $106.43                                                                              $106.43
Kurimoto, Kevin
2968 E Walking Beam Place
Brea, CA 92821                                               24818    10/8/2020     24 Hour Fitness Worldwide, Inc.             $2,470.00                                                                           $2,470.00
Spoone, Samuel Mark
4833 Front Street
B405
Castle Rock, CO 80104                                        24819    10/7/2020              24 Denver LLC                                       $408.00                                                              $408.00
FERNANDEZ, BRIAN
298 MERRITT AVENUE
BERGENFIELD, NJ 07621                                        24820    10/7/2020        24 Hour Fitness USA, Inc.                    $52.89                                                                             $52.89
Seaman, Beverly
19725 48th Ave W
APT. I-1
Lynnwood, WA 98036                                           24821    10/5/2020     24 Hour Fitness Worldwide, Inc.                               $55.24                                                               $55.24
Fong, Henry
3468 Lisbon Drive
San Jose, CA 95132                                           24822    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
City of Sunrise, a Florida municipal corporation
City of Sunrise
Attn: Dep. City Attorney Thomas P. Moss
10770 W. Oakland Park Boulevard
Sunrise, FL 33351                                            24823    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,875.35                                                                           $1,875.35


                                                                                                       Page 1584 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 262 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
TINAJERO, JULIO
7541 MAGNOLIA ST
COMMERCE CITY, CO 80022                      24824    10/7/2020              24 Denver LLC                    $10,000.00                                                                           $10,000.00
Bernard, Elizabeth
1565 Wessex Avenue
Los Altos, CA 94024                          24825    10/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Verizon Business Global LLC
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                            24826    10/9/2020     24 Hour Fitness Worldwide, Inc.          $214,816.57                                                                          $214,816.57
Ruan, Karen Aguirre
22038 Newkirk Ave
Carson, CA 90745                             24827    10/8/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Blacano, Jr., Leopoldo O.
550 E Olive Ave. #D
Burbank, CA 91501                            24828    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Galletta, Richard
917 Orchard Terrace
Linden,, NJ 07036                            24829    10/8/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Gas, Mohamed
7501 24th Ave SW Apt 7, 20E
Seattle, WA 98106                            24830    10/7/2020        24 Hour Fitness USA, Inc.                    $40.00                                                                             $40.00
Husnani, Shehzad
2314 S Corning St Apt 5
Los Angeles, CA 90034                        24831    10/8/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Thompson, Joan T.
5628 Fieldston Rd.
Bronx, NY 10471                              24832    10/5/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Feinblatt, Stephen
1535 East 14 Street
Apt. 5K
Brooklyn, NY 11230                           24833    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Green, Sara J.
6073 Golf View Crossing
Locust Grove, GA 30248                       24834    10/5/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Lung, Shan-Fan, Yin & Megan
11525 Marissa Way
Gold River, CA 95670                         24835    10/5/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Koenig, Michael
2917 Castle Creek Dr
Little Elm, TX 75068                         24836    10/7/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Hirano, Gordon
P.O. Box 182
Kahului, HI 96733                            24837    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,749.99                                                                           $1,749.99
SAENGDARA, SOUPHAVADY
9942 50TH STREET
JURUPA VALLEY, CA 92509                      24838    10/5/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Dear, Marshall
1730 Arkell Road
Walnut Creek, CA 94598                       24839    10/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                       Page 1585 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 263 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Crumrine, Christopher David
11020 W. 65th Way
Arvada, CO 80004                             24840    10/5/2020            24 Denver LLC                                      $1,655.94                                                           $1,655.94
Maldonado, Enrique
727 Pumehana St
Apt 301
Honolulu, HI 96826                           24841    10/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Meade, John Francis
2253 Lake Crest Ct
Martinez, CA 94553                           24842    10/5/2020       24 Hour Fitness USA, Inc.                                                                  $228.00                            $228.00
Pence, Marc L.
5823 Woodrose Way
Livermore, CA 94551                          24843    10/5/2020    24 Hour Fitness Worldwide, Inc.             $228.00                                                                              $228.00
Verizon Business Global LLC
William M Vermett
22001 Loudoun County PKWY
Ashburn, VA 20147                            24844    10/9/2020    24 Hour Fitness Worldwide, Inc.         $216,435.84                                                                          $216,435.84
Marte, Kayla
85-15 139th, Apt 3k
Briarwood, NY 11345                          24845    10/5/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hickey, Tim C
151 Blaisdell Way
Fremont, CA 94536                            24846    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
GOTTFRIED, ARNOLD
5900 ARLINGTON AVENUE
APT 6K
BRONX, NY 10471                              24847    10/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Garces, Carlos Daniel
60-12 53 St
Maspeth, Queens, NY 11378                    24848    10/5/2020    24 Hour Fitness Worldwide, Inc.                                              $800.00                                             $800.00
Sirko, Timothy
7021 Lyric Ave
Lancaster, CA 93536                          24849    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Zueger, Misato
5697 S. Idaliast
Centennial, CO 80015                         24850    10/5/2020    24 Hour Fitness Worldwide, Inc.             $372.74                                                                              $372.74
Weinblatt, Allan
3903 Nostrand Ave. 4L
Brooklyn, NY 11235                           24851    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Parks, Dennis
608 Sheri Lane
Danville, CA 94526                           24852    10/8/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Zarco, Eduardo
1700 Gateway Drive
Vallejo, CA 94589                            24853    10/5/2020    24 Hour Fitness Worldwide, Inc.             $365.00                                                                              $365.00
Przybyla, Dennis
26 Blue Hill Road
Clifton, NJ 07013                            24854    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,288.53                                                                           $1,288.53




                                                                                     Page 1586 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 264 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
VILLEGAS, SONYIA
15388 LANTERN LN
FONTANA, CA 92336                           24855    10/8/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Lewis, Jestine
245 So. Serrano Ave. #117
Los Angeles, CA 90004                       24856    10/5/2020     24 Hour Fitness Worldwide, Inc.                          $100,000.00                                                          $100,000.00
Brown, Gail
712 West Mariposa Street
Altadena, CA 91001                          24857    10/5/2020     24 Hour Fitness Worldwide, Inc.             $7,200.00                                                                           $7,200.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24858    10/5/2020     24 Hour Fitness Worldwide, Inc.              $636.35                                                                              $636.35
Safar, Rosemary
5070 Clifton Way
Buena Park, CA 90621                        24859    10/5/2020     24 Hour Fitness Worldwide, Inc.              $730.00                          $730.00          $730.00                          $2,190.00
Caigoy, Geraldine
961 Bayfield Dr
San Dimas, CA 91773                         24860    10/5/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Parks, Maria Teresa
608 Sheri Lane
Danville, CA 94526                          24861    10/8/2020        24 Hour Fitness USA, Inc.                                 $300.00                                                              $300.00
Damerji, Nader
10509 Caminito Rimini
San Diego, CA 92129                         24862    10/5/2020        24 Hour Fitness USA, Inc.                    $40.14                                                                             $40.14
Serdio, Alfonso
15375 Lotus Cir
Chino Hills, CA 91709                       24863    10/7/2020        24 Hour Fitness USA, Inc.                 $720.00                                                                              $720.00
Josefson, Ilya
177 E Der Mar Blvd
Apt 402
Pasadena, CA 91105                          24864    10/7/2020     24 Hour Fitness Worldwide, Inc.              $112.97                                                                              $112.97
Spiller, Sierra
921 N Taft Hill Rd
Fort Collins, CO 80521                      24865    10/8/2020        24 Hour Fitness USA, Inc.                 $239.92                                                                              $239.92
Perry, Tiwana
2101 Garden Grove Lane
Mitchellville, MD 20721                     24866    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Caigoy, Butch
961 Bayfield Dr
San Dimas, CA 91773                         24867    10/5/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
CAMPOS, HENRY D
11256 SW 160 CT
MIAMI, FL 33196                             24868    10/8/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Kwa, Karina
2112 W Cherrywood Lane
Anaheim, CA 92804                           24869    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kong, David
18010 Hidden View Place
Castro Valley, CA 94546                     24870    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00


                                                                                      Page 1587 of 1762
                                                     Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 265 of 439


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Sweet, Michael
4611 Operetta Drive
Huntington Beach, CA 92649                24871    10/5/2020    24 Hour Fitness Worldwide, Inc.             $910.00                                                                              $910.00
Ma, Xihong
15916 Bayberry Lane
San Lorenzo, CA 94580                     24872    10/5/2020    24 Hour Fitness Worldwide, Inc.             $144.99                                                                              $144.99
Li, Dong
15916 Bayberry Lane
San Lorenzo, CA 94580                     24873    10/5/2020    24 Hour Fitness Worldwide, Inc.             $144.99                                                                              $144.99
Doukas, George
25621 Aragon Way
Yorba Linda, CA 92887                     24874    10/9/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Delaterre, Norman
4849 Dogwood Avenue
Seal Beach, CA 90740                      24875    10/5/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Knudson, Meghan
322 Wood St
Wheaton, IL 60187                         24876    10/5/2020    24 Hour Fitness Worldwide, Inc.                            $3,200.00                                                           $3,200.00
Zimmerman, Gary
2701 Avenue J
Brooklyn, NY 11210-3754                   24877    10/8/2020    24 Hour Fitness Worldwide, Inc.             $555.00                                                                              $555.00
Stoller, Melissa Ann
11430 Kingsland St.
Los Angeles, CA 90066                     24878    10/8/2020    24 Hour Fitness Worldwide, Inc.            $1,306.15                                                                           $1,306.15
Addison, Natalee
49 Voorhees St
Teaneck, NJ 07666                         24879    10/5/2020    24 Hour Fitness Worldwide, Inc.             $702.98                                                                              $702.98
HELEN COFFMAN AND OR KATE COFFMAN
3106 S. PLYMOUTH PASEO
ONTARIO, CA 91761                         24880    10/5/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Alimorong, Rebecca
50 Austin Ave
Apt 537
Hayward, CA 94544                         24881    10/8/2020    24 Hour Fitness Worldwide, Inc.             $545.00                                                                              $545.00
Robey, Ashley
4455 Fountainview Lane, Apt. 624
Orlando, FL 32808                         24882    10/5/2020    24 Hour Fitness Worldwide, Inc.                                              $300.03          $300.03                            $600.06
Paskor, Ann M.
243 Toronto Avenue
Massapequa, NY 11758                      24883    10/9/2020    24 Hour Fitness Worldwide, Inc.             $339.00                                                                              $339.00
Nobari, Mehdi
2327 North Orchard Drive
Burbank, CA 91504                         24884    10/5/2020    24 Hour Fitness Worldwide, Inc.             $695.00                                                                              $695.00
Stodolsky, Matthew
1309 N. Beverly Glen Blvd
Los Angeles, CA 90077                     24885    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $60.50                                                                            $60.50
Chou, Lilian
21093 Willow Heights Dr
Diamond Bar, CA 91765                     24886    10/8/2020       24 Hour Fitness USA, Inc.                $399.99                                                                              $399.99


                                                                                  Page 1588 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 266 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rivera, Julius
5930 Barbosa Dr
Unit 12
North Las Vegas, NV 89031                    24887    10/8/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Stodel, Jeffrey
2643 N. Upshur Street
Arlington, VA 22207                          24888    10/5/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Petkin, Janet Peri
950 N Kings Rd #352
West Hollywood, CA 90069                     24889    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,260.00                                                                           $1,260.00
Paglilla, Janis
7958 Morocco Dr.
La Mesa, CA 91942                            24890    10/8/2020     24 Hour Fitness Worldwide, Inc.           $27,820.00                                                                           $27,820.00
Caigoy, Isabelle
961 Bayfield Dr
San Dimas, CA 91773                          24891    10/5/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Thomas, Natasha
3312 Balboa Street
San Francisco, CA 94121                      24892    10/8/2020          24 San Francisco LLC                      $73.98                                                                              $73.98
Pence, Marc L.
5823 Woodrose Way
Livermore, CA 94551                          24893    10/5/2020     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Wong, Jennifer
94-216 Kikepa Place
Apt B
Waipahu, HI 96797                            24894    10/5/2020     24 Hour Fitness Worldwide, Inc.              $125.65                                                                              $125.65
Hildebrand, Barbara
1018 Malone Road
San Jose, CA 95125                           24895    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,309.00                        $1,309.00                          $2,618.00
Min, Jason
1836 Leaning Pine Drive
Diamond Bar, CA 91765                        24896    10/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Wormley, Mazie
972 W. 6th St.
Plainfield, NJ 07063                         24897    10/5/2020     24 Hour Fitness Worldwide, Inc.                              $300.60                           $300.60                            $601.20
McGihon, Michael (Mickey)
2901 Heather Rd.
Long Beach , CA 90815                        24898    10/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Dorsey, Sr., Lafayette
3742 Grayburn Avenue
Los Angeles, CA 90018                        24899    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gomez, Gabriel
1307 N Pearl Ave
Compton, CA 90221                            24900    10/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Storaasli, Christopher R.
87-1980 Pakeke St APT S
Waianae , HI 96792-3497                      24901    10/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dupree, Esther
1155 W 66th St
Los Angeles, CA 90044                        24902    10/8/2020     24 Hour Fitness Worldwide, Inc.              $118.97                                                                              $118.97

                                                                                       Page 1589 of 1762
                                                            Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 267 of 439


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Patterson, Scott M
2626 S Quarry Ln
Unit C
Walnut, CA 91789                                 24903    10/5/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                           $429.99                            $859.98
Repac, Jennifer
700 SW 62nd Blvd Apt 0183
Gainesville, FL 32607                            24904    10/8/2020    24 Hour Fitness United States, Inc.           $163.98                                                                              $163.98
Addison, Raymond
49 Voorhees St
Teaneck, NJ 07666                                24905    10/5/2020     24 Hour Fitness Worldwide, Inc.              $702.98                                                                              $702.98
Rai, Geetima
1261 Moulton Drive
Milpitas, CA 95035                               24906    10/8/2020     24 Hour Fitness Worldwide, Inc.              $475.00                                                                              $475.00
La Frenais, Megan
2091 Weston Circle
Camarillo, CA 93010                              24907    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00
DIRECTV, LLC by American InforSource as agent
4515 N SANTA FE AVE
OKLAHOMA CITY, OK 73118                          24908    10/5/2020     24 Hour Fitness Worldwide, Inc.           $41,881.02                                                                           $41,881.02
Fernando, Chandima Janaka
302 Bonaire Ct
Danville, CA 94506                               24909    10/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Sanders, Joy
2854 Montair Way
Union City, CA 94587                             24910    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.71                                                                             $49.71
Loi, Delaney
285 W. Pebble Creek Ln
Orange, CA 92865                                 24911    10/8/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Williams, Chad
5276 Drifting Swos Ct
Las Vegas , NV 89149                             24912    10/5/2020        24 Hour Fitness USA, Inc.                 $149.97                                                                              $149.97
Evans, Andre N
448 Washington Avenue
Hackensack, NJ 07601                             24913    10/5/2020    24 Hour Fitness United States, Inc.          $1,020.00                                                                           $1,020.00
ZOUBKOV, SERGE
14514 SE 27TH CIRCLE
VANCOUVER, WA 98683                              24914    10/9/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Hinojo, Juan
10550 N Central Expy 404
Dallas, TX 75231                                 24915    10/5/2020        24 Hour Fitness USA, Inc.                 $576.00                                                                              $576.00
Reed, Aileen
1114 Amelia Pl.
Escondido, CA 92026                              24916    10/5/2020     24 Hour Fitness Worldwide, Inc.              $214.92                                                                              $214.92
HAMPTON FITNESS PRODUCTS LTD
ATTN: PHIL LOPIANO
1913 PORTOLA ROAD
VENTURA, CA 93003                                24917    10/5/2020        24 Hour Fitness USA, Inc.                                               $63,775.25                                          $63,775.25
Jones Barrera, Jennifer
2817 Somerset Drive
Los Angeles, CA 90016                            24918    10/5/2020         24 Hour Holdings II LLC                  $462.00                                                                              $462.00

                                                                                           Page 1590 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 268 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Monzon, Marite
88 Temple St
Paterson, NJ 07522                          24919    10/5/2020            24 New York LLC                           $2.26                                         $260.00                            $262.26
Williams, Charlotte
520 Evergreen St #4
Inglewood, CA 90302                         24920    10/5/2020        24 Hour Fitness USA, Inc.                $5,000.00                                                                           $5,000.00
Maurer, Stephen K
5708 Caroline Court
Plano, TX 75093                             24921    10/5/2020        24 Hour Fitness USA, Inc.                                $1,216.00                                                           $1,216.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           24922    10/5/2020    24 Hour Fitness United States, Inc.           $636.35                                                                              $636.35
Riel, Rich
9848 Apple Tree Drive #D
San Diego, CA 92124                         24923    10/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Green, Ronald
2626 Kings Highway #2A
Brooklyn, NY 11229                          24924    10/5/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
EFSTATHIOU, DEAN
1425 ORLANDO DR.
ARCADIA, CA 91006-2108                      24925    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
Lee, Hojeong
6610 Tombstone Ridge Road
Timnath, CO 80547                           24926    10/8/2020     24 Hour Fitness Worldwide, Inc.                                               $383.99                                             $383.99
STEPPES, CONNIE
PO BOX 223
MALIBU, CA 90265                            24927    10/8/2020     24 Hour Fitness Worldwide, Inc.             $1,238.00                                                                           $1,238.00
CHAVEZ, MARGARITA T.
13226 TRIPOLI AVE
SYLMAR, CA 91342                            24928    10/8/2020     24 Hour Fitness Worldwide, Inc.             $1,220.00                                                                           $1,220.00
Amarkarian, Roy
601 N. Kenwood St #307
Glendale, CA 91206                          24929    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,999.68                                                                           $1,999.68
FIRETROL PROTECTION SYSTEMS
3696 WEST 900 SOUTH SUITE A
SALT LAKE CITY, UT 84104                    24930    10/9/2020     24 Hour Fitness Worldwide, Inc.              $550.50                                                                              $550.50
Fox, Fredda M
6431 Archer Street
Jurupa Valley, CA 92509                     24931    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,005.00                                                                           $1,005.00
Sayadinejad, Kambiz
11190 Poblado Road
San Diego, CA 92127                         24932    10/5/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Torres, Edwin
P.O. Box 136
Monterey Park, CA 91754                     24933    10/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hahn, Julie
2009 Raphael Court
Walnut Creek , CA 94598                     24934    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $34.96                                                                             $34.96


                                                                                      Page 1591 of 1762
                                                           Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 269 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                               24935    10/5/2020            24 New York LLC                       $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                               24936    10/5/2020           RS FIT Holdings LLC                    $636.35                                                                              $636.35
French, Perrin
1240 Waverley bSt.
Palo Alto , CA 94301                            24937    10/7/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Barnes, Debra Joan
6123 Jordan Avenue
El Cerrito, CA 94530                            24938    10/5/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Beigarten, Denise
896 Folsom Court
Livermore , CA 94551                            24939    10/7/2020        24 Hour Fitness USA, Inc.                 $228.00                                                                              $228.00
Jain, Rasika
2552 Corbel Way
San Marcos , CA 92078                           24940    10/5/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
WILLIAMS, CHARLOTTE
520 EVERGREEN ST #4
INGLEWOOD, CA 90302                             24941    10/5/2020      24 Hour Fitness Holdings LLC             $20,000.00                                                                           $20,000.00
Pence, Loretta
5823 Woodrose Way
Livermore, CA 94551                             24942    10/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Secilia, Michele
173 Wapello Street
Altadena, CA 91001                              24943    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $2,800.00                                                           $2,800.00
DIRECTV, LLC by American InfoSource as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118                         24944    10/5/2020     24 Hour Fitness Worldwide, Inc.           $27,543.47                                                                           $27,543.47
Solis, Esteban
1601 S Ventura Rd.
Oxnard, CA 93033-3017                           24945    10/5/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Spurr, Robert
11 Meadowlake Drive
Danville, CA 94506                              24946    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $63.25                                                                             $63.25
Gregory Scott Hoover for Pouyan Lu
Hoover Law Group
1805 136th Pl NE #203
Bellevue, WA 98005                              24947    10/5/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Blakley, Gale
55 West Minster Road
Scarsdale, NY 10583                             24948    10/5/2020            24 New York LLC                       $688.00                                                                              $688.00
LUNDY, JANICE L.
12308 ASHENTREE LANE
BAKERSFIELD , CA 93312                          24949    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                               24950    10/5/2020              RS FIT NW LLC                       $636.35                                                                              $636.35

                                                                                          Page 1592 of 1762
                                                          Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 270 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Grewal Parampal (Pam)
1619 Lake Ave S
Renton, WA 98055                               24951    10/5/2020       24 Hour Fitness USA, Inc.                                                                   $48.34                             $48.34
Ciobanasiu, Jennifer B
2341 SW Willlowbrook Ave.
Gresham, OR 97080                              24952    10/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patel, Lialhbhai and Savitaben
120 Hickey Blv
So. San Francisco, CA 94080-1144               24953    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wu, Sean Yuxiang
1620 Norvell Street
El Cerrito, CA 94530                           24954    10/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Trevino, Jackie
13903 Hawes St.
Whittier, CA 90605-2627                        24955    10/5/2020    24 Hour Fitness Worldwide, Inc.             $179.16                                                                              $179.16
Ruth, Elyse
645 Westmount Dr. Apt 206
West Hollywood, CA 90069-5130                  24956    10/5/2020    24 Hour Fitness Worldwide, Inc.                              $80.00                                                               $80.00
McIrvin, Allen E
2361 Spanish Bay Rd.
Chula Vista, CA 91915                          24957    10/5/2020    24 Hour Fitness Worldwide, Inc.            $4,500.00                                                                           $4,500.00
Dobrick-Harwell, Katharina
8306 Cherry Leaf Court
Citrus Heights, CA 95610                       24958    10/5/2020       24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
Hom, Randolph
POB 2681
Castro Valley, CA 94546                        24959    10/5/2020    24 Hour Fitness Worldwide, Inc.             $128.00                                                                              $128.00
Sakai, Betty, Gene, Karri, & Kevin
1741 Willcox Way
San Jose, CA 92125-3960                        24960    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
DAVIS, LINDA
8515 COSTA VERDE BLVD #1702
SAN DIEGO, CA 92122                            24961    10/6/2020    24 Hour Fitness Worldwide, Inc.            $1,440.00                                                                           $1,440.00
Robinson, Gerard J.
2211 4th St. #209
Santa Monica, CA 90405                         24962    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Pence, Loretta
5823 Woodrose Way
Livermore, CA 94551                            24963    10/5/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
FOLZMAN, JILL
1807 SAN JOSE STREET
FRIENDS WOOD, TX 77546                         24964    10/6/2020    24 Hour Fitness Worldwide, Inc.                             $137.16                                                              $137.16
Efstathiou, James
1425 Orlando Dr.
Arcadia, CA 91006-2108                         24965    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $76.00                                                                            $76.00
Johnson, Cassandra J.
80 Hungtington St. Spc 203
Hungtington Beach, CA 92648                    24966    10/5/2020    24 Hour Fitness Worldwide, Inc.             $359.99                                                                              $359.99




                                                                                       Page 1593 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 271 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Meyer, Brandon
6333 Glenhollow Dr
Plano, TX 75093                             24967    10/5/2020        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
RUBIO, DEBORAH JOY
7955 E AVENUE
HESPERIA, CA 92345                          24968    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Tejani, Nasir & Sabira
711 Pepper Tree Ln
Long Beach, CA 90815                        24969    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Laurant, Keith
1 Penrith Court
Rockwall, TX 75032                          24970    10/5/2020        24 Hour Fitness USA, Inc.                  $850.00                                                                             $850.00
Berry, Dale
3633 Centralia Street
Lakewood, CA 90712                          24971    10/5/2020     24 Hour Fitness Worldwide, Inc.             $2,697.28                                                                           $2,697.28
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24972    10/5/2020              RS FIT CA LLC                        $636.35                                                                             $636.35
Hudson, Rhonda
909 Third Avenue #7912
New York, NY 10150                          24973    10/1/2020     24 Hour Fitness Worldwide, Inc.           $283,728.96     $13,650.00                                                          $297,378.96
Frost, Holyce
4673 Regalo Bello Street
Las Vegas, NV 89135                         24974    10/5/2020     24 Hour Fitness Worldwide, Inc.               $199.00                                                                             $199.00
Hooks, Charles James
1936 Crepe Myrtle Dr.
7441 Mary Dan Dr.
Lancaster, TX 75146                         24975    10/5/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
MOBASSER, AJ
19 HOLLYLEAF
ALISO VIEJO, CA 92656                       24976    10/7/2020     24 Hour Fitness Worldwide, Inc.             $2,825.88                                                                           $2,825.88
Skeen, Kathryn A
515 P St
Apt 1205
Sacramento, CA 95814                        24977    10/5/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24978    10/5/2020         24 Hour Holdings II LLC                   $636.35                                                                             $636.35
Lau, Kurtis Matthew
31886 Corte Portensa
Temecula, CA 92592                          24979    10/7/2020     24 Hour Fitness Worldwide, Inc.                              $168.00                                                              $168.00
DYKSTRA, ROBERT & ELEANOR
10320 HACIENDA STREET
BELLFLOWER, CA 90706                        24980    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,066.96                                                                           $1,066.96
Prystupa, Jeffrey
7804 Ingalls St
Arvada, CO 80003                            24981    10/5/2020              24 Denver LLC                   $5,000,000.00                                                                      $5,000,000.00
Nguyen, Nikki
61 Diamante
Irvine, CA 92620                            24982    10/9/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00

                                                                                      Page 1594 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 272 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24983    10/5/2020       24 Hour Fitness USA, Inc.                $636.35                                                                              $636.35
Cotton, Elizabeth
713 S. Cherry Grove Ave
Apartment #204
Annapolis, MD 21401                         24984    10/5/2020       24 Hour Fitness USA, Inc.                               $1,225.00                                                           $1,225.00
Curtis, Peggy
11 Macbeth Pl
Sequim, WA 98382                            24985    10/8/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Freeman, Tammie
16022 Arapaho Bend Ln.
Cypress, TX 77429                           24986    10/6/2020    24 Hour Fitness Worldwide, Inc.             $102.58                                                                              $102.58
Flynn, Melanie
13375 Samantha Ave.
San Diego, CA 92129                         24987    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Condon, Linda A.
1051 Cascade Dr.
Sunnyvale, CA 94087-4003                    24988    10/7/2020    24 Hour Fitness Worldwide, Inc.                             $599.00                                                              $599.00
MARTIN, TERRIE
216 HOLIDAY HILLS DR.
MARTINEZ, CA 94553-4214                     24989    10/5/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gibson, Gay
4214 W Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24990    10/5/2020            24 Denver LLC                       $636.35                                                                              $636.35
Condon, Richard
1051 Cascade Dr.
Sunnyvale, CA 94087-4003                    24991    10/7/2020    24 Hour Fitness Worldwide, Inc.                             $599.00                                                              $599.00
MARTINEZ, HORTENCIA
848 BARRI DRIVE
SAN LEANDRO, CA 94578                       24992    10/6/2020    24 Hour Fitness Worldwide, Inc.             $239.14                                                                              $239.14
Frank, Carolynn
1120 Bluebell Dr
Livermore, CA 94551                         24993    10/5/2020       24 Hour Fitness USA, Inc.                $650.00                                                                              $650.00
Andersen, Robert
119 Hop Ranch Rd
Santa Rosa, CA 95403                        24994    10/5/2020    24 Hour Fitness Worldwide, Inc.            $8,000.00                                                                           $8,000.00
Miller, Robert L
414 Enclave Circle
Apt 101
Costa Mesa, CA 92626                        24995    10/5/2020             RS FIT CA LLC                      $176.00                                                                              $176.00
Hakobyan, Sedrak
1808 Snow Spring Ln
Las Vegas, NV 89134                         24996    10/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
BURRY, WILLIAM
301 WEST BROAD ST.
FLAT 538#
FALLS CHURCH, VA 22046                      24997    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,762.82                                                                           $1,762.82




                                                                                    Page 1595 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 273 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Callahan, Dr. Kate M.
2111 Tigertail Ave.
Miami, FL 33133                             24998    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,848.08       $1,848.08        $1,848.08                          $5,544.24
Bosch, Michael
P.O. Box 9381
Vallejo, CA 94591                           24999    10/6/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           25000    10/5/2020          24 San Francisco LLC                    $636.35                                                                              $636.35
Horstman, Lee
24471 Glenwood Dr
Los Gatos, CA 95033                         25001    10/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Chinakul, Nikorn
35 Journal Sq.
4th Floor
Suite 492
Jersey City, NJ 07306                       25002    10/5/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Goodman, Felice A.
21650 Burbank Blvd
Unit 322
Woodland Hills, CA 91367                    25003    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
OPPENHEIMER, MELISSA A.
87-201 HELELUA ST. #3
WAIANAE, HI 96792                           25004    10/5/2020     24 Hour Fitness Worldwide, Inc.              $278.96                                                                              $278.96
Kline, Rondalyn
14452 Holt Ave
Unit A
Tustin, CA 92780                            25005    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Caampued, Jerome
3970 The Woods Drive
Apt. 1322
San Jose, CA 95136                          25006    10/5/2020     24 Hour Fitness Worldwide, Inc.           $17,470.00                                                                           $17,470.00
Maurer, Steve
5708 Caroline Ct
Plano , TX 75093                            25007    10/5/2020    24 Hour Fitness United States, Inc.                          $1,216.00                                                           $1,216.00
Zikratch, Hedy
5550 Montero Rd.
Riverside, CA 92509                         25008    10/5/2020    24 Hour Fitness United States, Inc.                                          $2,091.00                                           $2,091.00
Leekim, Suson
511 Rockcrest Circle
San Ramon , CA 94582                        25009    10/5/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Luttner-Jossen, Galina
P.O. Box 3192
Manhattan Beach, CA 90266                   25010    10/5/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Seaman, Jeff
19725 48th W. Apt. I-1
Lynnwood, WA 98036                          25011    10/5/2020        24 Hour Fitness USA, Inc.                                  $55.24                                                               $55.24




                                                                                      Page 1596 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 274 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Melo, Romar
2621 S Moorkind Place
West Covina, CA 91792                      25012    10/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
ALPHA GLASS AND MIRROR COMPANY INC
ATTN: MICKEY
8901 SOVEREIGN ROW
DALLAS, TX 75247                           25013    10/5/2020        24 Hour Fitness USA, Inc.                 $761.08                                                                              $761.08
Liang, Ming
1402 Via Coralla
San Lorenzo, CA 94580                      25014    10/5/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Wisniewski, Rusanna
307 Waterford Oak Drive
Lake Dallas, TX 75065                      25015    10/5/2020        24 Hour Fitness USA, Inc.                 $350.00                          $349.99                                             $699.99
Ciambriello, Allesa
6045 Lexington Park
Orlando, FL 32819                          25016    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Resella, Rhodalyne Joy
27371 Parklane Way
Valencia, CA 91354                         25017    10/5/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Croom, Zsaquez
Law Offices of Joseph Ryan
3055 Wilshire Blvd. Ste 1120
Los Angeles, CA 90010                      25018    10/5/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Cutler, Conner Reo
8857 Ildica Street
Spring Valley, CA 91977                    25019    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Nolan, Agnes T
42 Kumulaau Ohia Loop
Wailuku, HI 96793                          25020    10/5/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                           25021    10/5/2020              24 Denver LLC                      $6,743.76                                                                           $6,743.76
Sosa, Andrew & Manda
2518 Ocean Pass Ln
Richmond, TX 77469                         25022    10/5/2020        24 Hour Fitness USA, Inc.                 $282.54                                                                              $282.54
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                    25023    10/6/2020        24 Hour Fitness USA, Inc.             $290,830.19                                                                          $290,830.19
Lucero, Joy
PO Box 98
Rancho Cordova, CA 95741                   25024    10/6/2020    24 Hour Fitness United States, Inc.          $7,000.00                                                                           $7,000.00
Lesser, Brian
28868 N 127th Ave
Peoria, AZ 85383                           25025    10/6/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
Roberts, Bruce
38607 Logan Drive
Fremont , CA 94536                         25026    10/6/2020          24 San Francisco LLC                    $700.00                                                                              $700.00


                                                                                     Page 1597 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 275 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Monzon, Ernesto A
1526 Amador St
Chula Vista, CA 91913                      25027    10/6/2020    24 Hour Fitness United States, Inc.           $190.31                                                                              $190.31
Shtivelman, Yefim
9801 Shore Rd Apt 2F
Brooklyn, NY 11209                         25028    10/6/2020            24 New York LLC                          $34.20                                                                             $34.20
Zuniga, Gladys
4180 Mission St. Apt 5
San Francisco, CA 94112-1537               25029    10/6/2020          24 San Francisco LLC                                      $0.00                                                                $0.00
DAVIS, CHRIS
82 BATESBROOK CT
WOODLANDS, TX 77381                        25030    10/6/2020     24 Hour Fitness Worldwide, Inc.              $174.37                                                                              $174.37
Davis, Taryn
82 Batesbrook Ct
Woodlands, TX 77381                        25031    10/6/2020     24 Hour Fitness Worldwide, Inc.              $174.23                                                                              $174.23
DB Dippert
Attn: Dustin Dippert
8262 Beehive Ct
Fair Oaks, CA 95628                        25032    10/6/2020     24 Hour Fitness Worldwide, Inc.           $18,768.89                                                                           $18,768.89
TAHBAZ, ASH
6386 RANCHO MISSION RD UNIT 307
SAN DIEGO, CA 92108                        25033    10/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
BOSCH, MICHAEL
P.O. BOX 9381
VALLEJO, CA 94591                          25034    10/6/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Lucero, Carmen
P.O. Box 98
Rancho Cordova, CA 95741                   25035    10/6/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Vu, MyLoan T
5875 Ciudad Leon Ct
San Diego, CA 92120                        25036    10/6/2020    24 Hour Fitness United States, Inc.          $1,899.92                                                                           $1,899.92
WOOLEY, KELSEY R.
8410 RIVERGREEN DRIVE
ELVERTA, CA 95626                          25037    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $55.06                                                                             $55.06
Galido, Merlinda
7161 East Ave.
Unit 100
Rancho Cucamonga, CA 91739                 25038    10/6/2020     24 Hour Fitness Worldwide, Inc.              $167.01                                                                              $167.01
Mohareb, Hannah
27561 Cabeza
Mission Viejo, CA 92691                    25039    10/6/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Ingram, Richard W.
5911 Owl Creek Dr
Bakersfield, CA 93311                      25040    10/6/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Davis, Kaley
19 Poplar Hill Place
Spring, TX 77381                           25041    10/6/2020     24 Hour Fitness Worldwide, Inc.              $174.23                                                                              $174.23




                                                                                     Page 1598 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 276 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Donlin, Rhonda
David H. Ricks & Associates
8600 Utica Ave. Suite 200
Rancho Cucamonga, CA 91730                   25042    10/6/2020    24 Hour Fitness Worldwide, Inc.         $450,000.00                                                                          $450,000.00
Goudiaby, Moussa Balla
1186 NE 106th Ave
Portland, OR 97220-3931                      25043    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
KIRTLEY ROOFING & SHEET METAL, INC.
18902 HAMISH ROAD
TOMBALL, TX 77377                            25044    10/1/2020    24 Hour Fitness Worldwide, Inc.                                           $27,203.50                                          $27,203.50
Chung, Niann
2082 NE Nelson Lane
Issaquah, WA 98029                           25045    10/6/2020       24 Hour Fitness USA, Inc.                $108.90                                                                              $108.90
Chung, Richard
2082 NE Nelson Lane
Issaquah, WA 98029                           25046    10/6/2020       24 Hour Fitness USA, Inc.                $108.90                                                                              $108.90
Continental 1500 Rosecrans LLC
Attn: Director of Property Management
2041 Rosecrans Ave, Suite 200
El Segundo, CA 90245                         25047    10/5/2020       24 Hour Fitness USA, Inc.            $250,083.97                                                                          $250,083.97
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                          25048    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
(Nava, Houman) Ighani
Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                              25049    10/6/2020    24 Hour Fitness Worldwide, Inc.            $7,200.00                                                                           $7,200.00
Davis, Jayla
82 Batesbrook ct
Woodlands,, TX 77381                         25050    10/6/2020    24 Hour Fitness Worldwide, Inc.             $204.61                                                                              $204.61
GIBLIN, JAMES PATRICK
147-31 24TH AVENUE
WHITESTONE, NY 11357                         25051    10/6/2020           24 New York LLC                          $45.00                                                                            $45.00
Winters, Darla
1510 Daffodil Ave NE
Orting, WA 98360-7476                        25052    10/6/2020    24 Hour Fitness Worldwide, Inc.             $206.03                                                                              $206.03
Alarmco Inc
2007 Las Vegas Blvd. South
Las Vegas, NV 89104-2555                     25053    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ohlson, Randall C
11452 West Saratoga Drive
Littleton, CO 80127                          25054    10/6/2020    24 Hour Fitness Worldwide, Inc.             $112.95                                                                              $112.95
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                          25055    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
PHILLIPS, ANNIE
5914 DAMASK AVE
LOS ANGELES, CA 90056                        25056    10/6/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00

                                                                                     Page 1599 of 1762
                                                       Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 277 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
NIELSON JR, WALTER
4425 TROPAZ LANE
TRACY, CA 95377                             25057    10/6/2020     24 Hour Fitness Worldwide, Inc.              $186.52                                                                              $186.52
McKay, Michelle
411 Brighton Springs
Costa Mesa, CA 92627                        25058    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Grogan III, James Lincoln
2655 Clarellen St.
Torrance, CA 90505                          25059    10/6/2020     24 Hour Fitness Worldwide, Inc.                              $120.00                                                              $120.00
Finno, Francesco
25 Chestnut St
Islip, NY 11751                             25060    10/7/2020    24 Hour Fitness United States, Inc.                                          $1,920.00                                           $1,920.00
Pliego , Jennifer Del
1309 N Beverly Glen Blvd
Los Angeles, CA 90077                       25061    10/6/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Candelari, Patricia
3809 Kellner Rd.
Dickinson, TX 77539                         25062    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00
GOODWYN, CHARLES A.
1455 FALCON AVE.
SUNNYVALE, CA 94087-3446                    25063    10/6/2020     24 Hour Fitness Worldwide, Inc.              $548.00                                                                              $548.00
EDCO WASTE & RECYCLING SERVICES, INC.
P.O. BOX 5488
BUENA PARK, CA 90622-5488                   25064    10/6/2020     24 Hour Fitness Worldwide, Inc.              $187.58                                                                              $187.58
MANASYAN, HELEN
4939 LAUREL CANYON BLVD UNIT E
VALLEY VILLAGE, CA 91607                    25065    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,710.00                                                                           $1,710.00
Cox, Cindi Ann
11862 Holyoak ln
Garden Grove, CA 92840                      25066    10/6/2020     24 Hour Fitness Worldwide, Inc.              $222.00                                                                              $222.00
Cabunilas, Mary Grace
2621 S Moorland Place
West Covina, CA 91792                       25067    10/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Edco Waste & Recycling Services, Inc.
P.O. Box 5488
Buena Park, CA 90622-5488                   25068    10/6/2020     24 Hour Fitness Worldwide, Inc.                $41.90                                                                              $41.90
Bornacelli, Alexis
2600 San Leandro Blvd Apt 113
San Leandro, CA 94578                       25069    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Almeda, Roy
4510 San Sebastian Wy
Sacramento , CA 95823                       25070    10/6/2020     24 Hour Fitness Worldwide, Inc.              $358.00                                                                              $358.00
Kanjouri, Fariba
177 W Wilbur
Lake Mary, FL 32746                         25071    10/6/2020     24 Hour Fitness Worldwide, Inc.          $236,000.00                                                                          $236,000.00
LEMM, KEITH
2364 KINSELLA WAY
ROSEVELLA, CA 95747                         25072    10/6/2020    24 Hour Fitness United States, Inc.           $799.98                                                                              $799.98




                                                                                      Page 1600 of 1762
                                                         Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 278 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Maria Contreras & Robert Schiefer
17700 Avalon Blvd Spc 276
Carson, CA 90746-0426                         25073    10/6/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Austin, Charlotte Christy
2220 C Street Apt. 404
San Diego, CA 92102-1986                      25074    10/6/2020    24 Hour Fitness Worldwide, Inc.              $36.99                                                                             $36.99
Misawa, Harold
45-063 Malulani St.
Kaneohe, HI 96744                             25075    10/6/2020    24 Hour Fitness Worldwide, Inc.           $518.68                                                                              $518.68
Reid, Irma M.
3611 Highpoint Dr.
Rockwall, TX 75087                            25076    10/6/2020    24 Hour Fitness Worldwide, Inc.          $4,750.00                                                                           $4,750.00
Reid, Thomas Anthony
3611 Highpoint Dr
Rockwall, TX 75087                            25077    10/6/2020    24 Hour Fitness Worldwide, Inc.          $3,950.00                                                                           $3,950.00
Akom, Mba
13307 Trompilla Lane
Houston, TX 77083                             25078    10/6/2020    24 Hour Fitness Worldwide, Inc.           $324.74                                                                              $324.74
Rios, Jasmine
2863 Hereford LN
Tracy, CA 95377                               25079    10/6/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
BAKER, DIANE
706 1/2 BEGONIA AVE.
CORONA DEL MAR, CA 92625                      25080    10/6/2020    24 Hour Fitness Worldwide, Inc.              $48.00                                                                             $48.00
Armstead, Sheila
8857 Ildica St.
Spring Valley, CA 91977                       25081    10/6/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Leahy, Constance
604 Hobart Ave.
San Mateo, CA 94402                           25082    10/6/2020    24 Hour Fitness Worldwide, Inc.                            $74.97                                                               $74.97
De Anda Navarro, Andrew Joe
2250 Vanguard Way, Apt a102
Costa Mesa, CA 92626                          25083    10/7/2020    24 Hour Fitness Worldwide, Inc.                          $3,000.00                                                           $3,000.00
Young, Marilyn
9500 Sunset Ave.
La Mesa, CA 91941-4220                        25084    10/6/2020    24 Hour Fitness Worldwide, Inc.                          $1,494.00                                                           $1,494.00
Leahy, Alexandra
604 Hobart Ave
San Mateo, CA 94402                           25085    10/6/2020    24 Hour Fitness Worldwide, Inc.                           $481.14                                                              $481.14
Gall, Michael J.
9979 Bourbon Court
San Diego, CA 92131                           25086    10/6/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
CHENG, PETER
2042 BRAGG STREET
BROOKLYN, NY 11229                            25087    10/6/2020           24 New York LLC                    $264.00                                                                              $264.00
LIPSCOMB, LAWRENCE
419 SHASTA STR
VALLEJO, CA 94590                             25088    10/6/2020    24 Hour Fitness Worldwide, Inc.           $900.00                                                                              $900.00




                                                                                      Page 1601 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 279 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lucht, Austin A
11013 Madrigal St
San Diego, CA 92129                           25089    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Lucht, Todd J
11013 Madrigal St
San Diego, CA 92129                           25090    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Rowe, Helena
2031 Dracena Dr.
Apt 217
Los Angeles, CA 90027                         25091    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Cook, Charles
14444 Terra Bella Street unit #112
Panorama City, CA 91402                       25092    10/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99         $300.00          $649.99                                           $1,599.98
Rosenberg, Sherri
989 Fassler Avenue
Pacifica, CA 94044                            25093    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Monzon, Guadalupe
1526 Amador St
Chula Vista, CA 91913                         25094    10/6/2020    24 Hour Fitness United States, Inc.           $140.97                                                                              $140.97
Zitola, Giuseppe
406 N Kenwood Unit D
Orange , CA 92869                             25095    10/6/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
GARTHE, MICHELLE DE GUZMAN
7085 STERLING POINT CT
RENO, NV 89523-6862                           25096    10/6/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
ORR, TERRELL LEE
1341 SE 20TH ROAD
HOMESTEAD, FL 33035                           25097    10/6/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Topete, Maria
473 Almanza Drive
Oakland, CA 94603                             25098    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rattu, Kathy-Kuldip S.
161 Cape Elizabeth Ct.
Vallejo, CA 94591                             25099    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $74.61                                                                             $74.61
Larrabee, Rosemary L.
602 San Michel Drive North
Unit #E
Costa Mesa, CA 92627                          25100    10/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
HAYES, CHARLES F.
4695 WILDWOOD CT.
FAIRFIELD, CA 94534                           25101    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $203.00                            $203.00
Miller, Gerald
6093 Paseo Carreta
Carlsbad, CA 92009                            25102    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
MCHALE ENGINEERING INC
ATTN: TERESA MCHALE
2000 AVE G
SUITE 800
PLANO, TX 75074                               25103    10/6/2020        24 Hour Fitness USA, Inc.                $2,112.80                                                                           $2,112.80


                                                                                        Page 1602 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 280 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Taylor, Crystal Ann
10861 Moorpark St # 209
North Hollywood, CA 91602                     25104    10/8/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Wong, Stephanie
94-216B Kikepa Pl
Waipahu, HI 96797                             25105    10/8/2020    24 Hour Fitness Worldwide, Inc.             $103.66                                                                              $103.66
Jacks, Richard O.
PO Box 5984
Playa Del Rey, CA 90296                       25106    10/5/2020    24 Hour Fitness Worldwide, Inc.             $888.00                                                                              $888.00
Rosenberg, Craig
989 Fassier Avenue
Pacifica, CA 94044                            25107    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
MCKINNON, CYNTHIA
3611 ARCADIAN CT.
CASTRO VALLEY, CA 94546                       25108    10/6/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
Duenas, Candelaria
473 Almanza Drive
Oakland, CA 94603                             25109    10/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bielma, Marisol
PO Box 1591
Santa Monica, CA 90406                        25110    10/6/2020       24 Hour Fitness USA, Inc.               $1,199.00                                                                           $1,199.00
CLARK III, JAMES THOMAS
4102 COL. VANDERHORST CIR.
MOUNT PLEASANT, SC 29466                      25111    10/7/2020       24 Hour Fitness USA, Inc.                    $79.98                                                                            $79.98
Mahusay, Baby
15449 Nordhoff St #9
North Hills, CA 91343                         25112    10/7/2020    24 Hour Fitness Worldwide, Inc.                                              $700.00                                             $700.00
Melville, Tyler
18309 73rd Ave CT E
Puyallup, WA 98375                            25113    10/6/2020       24 Hour Fitness USA, Inc.                $276.90                                                                              $276.90
Ahuja, Seema
2040 W. Middlefield Rd.
Apt. 24
Mountain View, GA 94043                       25114    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $49.60                                                                            $49.60
Jackson, Andrea
PO Box 1494
San Pedro, CA 90733                           25115    10/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Buckner, Raili K
P.O. Box 91772
Austin, TX 78709                              25116    10/6/2020       24 Hour Fitness USA, Inc.                $903.24                                                                              $903.24
Preston, Monica M
546 Concerto Dr.
Colorado Springs, CO 80906                    25117    10/7/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                             25118    10/6/2020    24 Hour Fitness Worldwide, Inc.          $10,137.02                                                                           $10,137.02
Martin, Kathleen M.
2112 E Street
Sacramento, CA 95816                          25119    10/7/2020    24 Hour Fitness Worldwide, Inc.             $994.00                                                                              $994.00


                                                                                      Page 1603 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 281 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
CRAWFORD, DOROTHY J.
2075 NAVARRO AVENUE
PASADENA, CA 91103                            25120    10/7/2020     24 Hour Fitness Worldwide, Inc.              $272.70                                                                              $272.70
April, Karen
1266 Horizon Ridge
El Cajon, CA 92020                            25121    10/7/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
NOJIMA, EILEEN LEE
12138 NE FREMONT ST#19
PORTLAND, OR 97220                            25122    10/7/2020    24 Hour Fitness United States, Inc.                          $3,000.00                                                           $3,000.00
LORENZANA, MARIA C.
1516 RIVERVIEW CIRCLE EAST
RIPON, CA 95366                               25123    10/7/2020        24 Hour Fitness USA, Inc.                 $649.81                                                                              $649.81
Vidaurri, Sapphira
4310 35th St
Apt B
San Diego, CA 92104                           25124    10/6/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Davis, Gail C.
4932 Westbriar Drive
Fort Worth, TX 76109                          25125    10/6/2020    24 Hour Fitness United States, Inc.           $104.22                                                                              $104.22
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                           25126    10/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                          $0.00               $0.00
Robinson, Samuel Bryant
10515 Byron AVe
94603, CA                                     25127    10/6/2020     24 Hour Fitness Worldwide, Inc.                              $790.00                                                              $790.00
Valdez, Raymond
80182 Montgomery Drive
Indio, CA 92203                               25128    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Donald Posey, Lilian Lenleen Ardell
20431 Anita Ave
Castro Valley, CA 94546                       25129    10/6/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
GOTAUCO, MARIE LYNN
1726 FLOWER AVENUE
TORRANCE, CA 90503                            25130    10/7/2020     24 Hour Fitness Worldwide, Inc.             $1,379.84                                                                           $1,379.84
O'Connell, Michiko
430 Lewers St Apt 23A
Honolulu, HI 96815-2421                       25131    10/7/2020     24 Hour Fitness Worldwide, Inc.              $578.28                                                                              $578.28
Goodwyn, Marian D.
1455 Falcon Ave
Sunnyvale, CA 94087-3446                      25132    10/8/2020     24 Hour Fitness Worldwide, Inc.              $647.00                                                                              $647.00
DEBERRY, PHILLIP
730 LILLY AVE
HAYWARD, CA 94544                             25133    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
BURKE, JING
4363 GOLDFINCH ST
SAN DIEGO, CA 92103                           25134    10/9/2020     24 Hour Fitness Worldwide, Inc.              $377.10                                                                              $377.10
Bentley, Patricia
369 Paseo de Playa #409
Ventura, CA 93001                             25135    10/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                        Page 1604 of 1762
                                                                  Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 282 of 439


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Jones, Fabius R
638 16th St
Oakland, Ca 94612-1205                                 25136    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Herndon, Ansley E
27427 Sierra Madre Drive
Murrieta, CA 92563                                     25137    10/8/2020         24 Hour Holdings II LLC                      $0.00                                                                              $0.00
Doshi, Bhaumik
53 Cottage St, Apt 2
Jersey city, NJ 07306                                  25138    10/9/2020     24 Hour Fitness Worldwide, Inc.              $896.00                                                                              $896.00
YHARO, SYLVIA
GEIGER GRADE RD #712
RENO, NV 89521                                         25139    10/9/2020        24 Hour Fitness USA, Inc.                 $810.31                                                                              $810.31
Lin, Kevin
2148 Kipling St
Apt A
Houston, TX 77098                                      25140    10/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Santos, Cynthia Delos
40 Morrow Ave APT 3AN
Scarsdale, NY 10583                                    25141    10/9/2020    24 Hour Fitness United States, Inc.              $89.98                                                                             $89.98
Liu, Julie
27 Peach Blossom
Irvine, CA 92618                                       25142    10/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
TN Dept of Labor - Bureau of Unemployment Insurance
c/o TN Attorney General Office
Bankruptcy Division
PO Box 20207
Nashville, TN 37202-0207                               25143    10/9/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Ammen, Catherine
140 West Hill Ave #4
Fullerton, CA 92832                                    25144    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $66.58                                                                             $66.58
Murillo, Noemi
10531 Buford Ave
Inglewood, CA 90304                                    25145    10/10/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Martone, Robert
2655 Jamaica Dr.
Miramar, FL 33023                                      25146    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $99.04                                                                             $99.04
Carow, Bradley
6558 Beck Ave.
North Hollywood, CA 91606                              25147    10/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dylan, Lucio
Christopher V. Markarian, Esq.
250 East Rowland Street
Covina, CA 91723                                       25148    10/9/2020     24 Hour Fitness Worldwide, Inc.           $80,000.00                                                                           $80,000.00
Abensur, Brenda
8611 Carriage Creek Drive
Houston, TX 77064                                      25149    10/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Howe, Cajun L.
906 E 3rd Ave
Salt Lake City, UT 84103                               25150    10/9/2020    24 Hour Fitness United States, Inc.                           $828.00                                                              $828.00


                                                                                                 Page 1605 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 283 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
UPPAL, JASPREET
45024 COUGAR CIRCLE
FREMONT, CA 94539                             25151    10/9/2020       24 Hour Fitness USA, Inc.                    $40.00                                                                            $40.00
Harper, Dana
455 Hillside Ave
Palisades Park, NJ 07650                      25152    10/9/2020       24 Hour Fitness USA, Inc.                    $47.97                                                                            $47.97
O'Sullivan, Catherine
6415 Steer Trail
Austin, TX 78749                              25153    10/9/2020       24 Hour Fitness USA, Inc.                    $68.18                                                                            $68.18
HARPER, DANA
455 HILLSIDE AVE
PALISADES PARK, NJ 07650                      25154    10/9/2020       24 Hour Fitness USA, Inc.                    $47.97                                                                            $47.97
Munajj-Brown, Joy Jamile
6761 N Augusta Dr.
Hialeah, FL 33015                             25155    10/10/2020      24 Hour Fitness USA, Inc.                    $95.68                                                                            $95.68
Felder, James
11740 National Blvd. #4
Los Angeles, CA 90064                         25156    10/9/2020    24 Hour Fitness Worldwide, Inc.             $374.50                                                                              $374.50
Luna, John
32 Admiral Ave
San Francisco, CA 94112                       25157    10/9/2020             RS FIT CA LLC                      $500.00                                                                              $500.00
Nooryshokry, Navid
6204 Agee Street #136
San Diego, CA 92122                           25158    10/10/2020   24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Lockwood, Heather
13342 Twin Circle Ct.
Poway, CA 92064                               25159    10/9/2020    24 Hour Fitness Worldwide, Inc.             $173.28                                                                              $173.28
Han, Jun
10101 Grosvenor Pl, Suite 2010
North Bethesda, MD 20852                      25160    10/11/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Wolkowicz, Robert
6922 E. Country Club Lane
Anaheim, CA 92807                             25161    10/11/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Alfonzo, Gary
16 Via Calandria
San Clemente, CA 92672                        25162    10/11/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ancira, Alice
10723 Shire Place Apt A
Whittier, CA 90601                            25163    10/9/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Tsujimoto, Mark K
                                              25164    10/9/2020    24 Hour Fitness Worldwide, Inc.            $1,380.00                                                                           $1,380.00
Wallis, Jasmine
2450 Valdez St, Apt 643
Oakland, CA 94612                             25165    10/9/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98
Johnson, Katrice
17100 Bear Valley Rd 179
Victorville, CA 92395                         25166    10/11/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Albuainain, Mubark
6619 Freedom Hills
San Antonio, TX 78242                         25167    10/11/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00

                                                                                      Page 1606 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 284 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Marcus, Lorrie
1475 S. Beverly Dr. #206
Los Angeles, CA 90035                       25168    10/11/2020   24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Cobb, Lavone
1961 BrandyWine Rd APT 202
West Palm Beach, FL 33409                   25169    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ngo, Dong
2613 Apollo Court
San Jose, CA 95121                          25170    10/9/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Cline, Jeanette
7515 S. Cove Cir.
Centennial, CO 80122                        25171    10/11/2020   24 Hour Fitness Worldwide, Inc.          $42,720.00                                                                           $42,720.00
Zou, Jingwei
2021 Goshawk St.
San Diego, CA 92123                         25172    10/11/2020      24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Khanna, Prerna
44220 Elkhorn Trail
Indian Wells, CA 92210                      25173    10/11/2020   24 Hour Fitness Worldwide, Inc.                             $525.00                                                              $525.00
Salvadon, James
68 Cedar Drive
Tuxedo Park, NY 10987                       25174    10/11/2020          24 New York LLC                                                                        $699.99                            $699.99
Reed, Ransom
2908 NE 102nd Court
Vancouver, WA 98662                         25175    10/9/2020       24 Hour Fitness USA, Inc.                $215.85                                                                              $215.85
Rasekhi, Bijan
1012 E Yale Ave
Salt Lake City, UT 84105                    25176    10/11/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Medina, Lauryn
821 Joliet Place
Oxnard, CA 93030                            25177    10/9/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
MACIAS, DELMA
8285 SVL BOX
VICTORVILLE, CA 92395                       25178    10/11/2020   24 Hour Fitness Worldwide, Inc.                             $644.00                                                              $644.00
Sanders, Dylan Valentino
40 Nevada St
Redwood City, CA 94062                      25179    10/9/2020         24 San Francisco LLC                   $100.00                                                                              $100.00
Pritchard, Rumi
8715 Lake Murray Blvd
Unit 7
San Diego, CA 92119                         25180    10/11/2020   24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Anderson, Christina Arana
22151 Wayside
Mission Viejo, CA 92692                     25181    10/10/2020   24 Hour Fitness Worldwide, Inc.            $3,354.00                                                                           $3,354.00
Natividad, Silvia
5514 Makati Circle
San Jose, CA 95123                          25182    10/10/2020      24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Barrera, Lucy
2925 E Pearl Ave
Orange, CA 92869                            25183    10/11/2020   24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00


                                                                                    Page 1607 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 285 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Einsiedler, Nathan
8601 Rudnick Ave
West Hills, CA 91304                        25184    10/10/2020    24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Price, Jerome Marcus M
3401 Ocee St Apt 900
Houston, TX 77063                           25185    10/11/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Natividad, Maria
3108 Oakgate Way
San Jose, CA 95148                          25186    10/10/2020       24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Meyering, Patrick
310 W. Duane
Sunnyvale, CA 94085                         25187    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $822.00                                                              $822.00
Salman, Maureen A.
3940 Cocina Lane
Palmdale, CA 93551                          25188    10/9/2020    24 Hour Fitness United States, Inc.           $370.00                                                                              $370.00
Robinson, Tamela L
1255 Hays Street Apt 17
San Leandro, CA 94577                       25189    10/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Meier, Michael
13024 S. Mcnally Rd
La Mirada, CA 90638                         25190    10/10/2020       24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Simpkins, Philip
126 Whitethorne Dr.
Moraga, CA 94556                            25191    10/10/2020    24 Hour Fitness Worldwide, Inc.             $1,106.00                                                                           $1,106.00
Allen, Jeri
1811 NE 91 Ave.
Portland, OR 97220                          25192    10/11/2020 24 Hour Fitness United States, Inc.             $600.00                                                                              $600.00
Smith, Sandy
1146 Marlys Cmn.
Livermore, CA 94550                         25193    10/10/2020       24 Hour Fitness USA, Inc.                 $204.00                                                                              $204.00
Beres, Dennis
152 Cameray Heights
Laguna Niguel, CA 92677                     25194    10/9/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Hebert, Wesley
12916 27th Dr SE
Everett, WA 98208                           25195    10/11/2020    24 Hour Fitness Worldwide, Inc.                              $876.00                                                              $876.00
Blumenthal, Bradley
85 S. Union Blvd #330
Lakewood, CO 80228                          25196    10/10/2020    24 Hour Fitness Worldwide, Inc.              $191.94                                                                              $191.94
Frohock, Brian
3113 Debra Court
Garland, TX 75044                           25197    10/11/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
LEE, ANDREW
532 CONCORD ST. APT 104
GLENDALE, CA 91203                          25198    10/9/2020        24 Hour Fitness USA, Inc.                                 $412.07                                                              $412.07
Bishop, Carol Anne
5519 NE 43rd Way
Vancouver, WA 98661                         25199    10/10/2020 24 Hour Fitness United States, Inc.            $1,560.00                                                                           $1,560.00




                                                                                      Page 1608 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 286 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Cruz, Ray
11101 Eton Ave
Chatsworth, CA 91311                          25200    10/9/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Esparza, Daniel
231 Acalanes Dr. Apt 03
Sunnyvale, CA 94086                           25201    10/10/2020   24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Berterretche, Jeanne M
303 W. Merrill Ave, # 912
Rialto, CA 92376                              25202    10/10/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ayala, Alondra
762 Lakeville Circle
Petaluma, CA 94954                            25203    10/10/2020   24 Hour Fitness Worldwide, Inc.                 $92.38                                                                            $92.38
Lim, Andrew
10752 Ashworth Circle
Cerritos, CA 90703                            25204    10/10/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Bishop, Carol
5519 NE 43rd Way
Vancouver, WA 98661                           25205    10/10/2020   24 Hour Fitness Worldwide, Inc.            $1,560.00                                                                           $1,560.00
Fung, Raymond
126 Dennis Drive
Daly City, CA 94015                           25206    10/10/2020    24 Hour Fitness Holdings LLC                               $290.52                                                              $290.52
Orso, Karen Denise
2328 Stonegate Drive N
Bedford, TX 76021                             25207    10/10/2020      24 Hour Fitness USA, Inc.                $199.00                                                                              $199.00
Moreno, Robert
                                              25208    10/9/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Moore, Ted W
8766 Tulare Drive Unit 403B
Huntington Beach, CA 92646                    25209    10/10/2020   24 Hour Fitness Worldwide, Inc.             $289.99                                                                              $289.99
Barry, Willard
8944 Odessa Ave
North Hills, CA 91343                         25210    10/12/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vasquez-Cabral, Jacob
1656 Encarta Street
Las Vegas, NV 89117                           25211    10/11/2020   24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Raudez, Aurora
663 Baden Ave Unit K
South Francisco, CA 94080                     25212    10/11/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Park, Pyung
2105 Alameda Ave C
Alameda, CA 94501                             25213    10/10/2020   24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Yin, Paulette
11121 Sagittarius Rd
San Diego, CA 92126                           25214    10/10/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Natividad, Jose
3108 Oakgate Way
San Jose, CA 95148                            25215    10/10/2020      24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99




                                                                                      Page 1609 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 287 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Allen, Rachel
937 N Peach Ave
BLG 85 Apt 114
Fresno, CA 93727                            25216    10/10/2020        24 San Francisco LLC                   $190.31                                                                              $190.31
Casey, Michael
1675 South Birch St #802
Denver, CO 80222                            25217    10/11/2020   24 Hour Fitness Worldwide, Inc.             $863.94                                                                              $863.94
Welty, Steven
11376 Ocean Ridge Way
San Diego, CA 92130                         25218    10/10/2020   24 Hour Fitness Worldwide, Inc.            $8,900.00                                                                           $8,900.00
Wright-Price, Kelli
3401 Ocee St Apt 900
Houston, TX 77063                           25219    10/11/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lee, Ming
675 Blinn Court 3167
Los Altos, CA 94024                         25220    10/10/2020   24 Hour Fitness Worldwide, Inc.                                            $2,059.00                                           $2,059.00
Garvinqueen, Laura
3730 Miramesa Court Apt 123
Santa Clara, CA 95051                       25221    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Castillo, Jennifer
510 West 150th Street, Apt 1B
New York, NY 10031                          25222    10/9/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Delva, Marie-Michelle
2285 SW 80th Terrace
Miramar, FL 33025                           25223    10/10/2020   24 Hour Fitness Worldwide, Inc.             $171.15                                                                              $171.15
Le, Linh Thuy
13152 Vener Drive
Garden Grove, CA 92844                      25224    10/9/2020    24 Hour Fitness Worldwide, Inc.                                              $120.00                                             $120.00
Zgutnitski, Liliya
6134 Passiflora LN
Orangevale, CA 95662                        25225    10/10/2020   24 Hour Fitness Worldwide, Inc.             $935.23                                                                              $935.23
Ngo, Hue
215 Callan Street
Milpitas, CA 95035                          25226    10/11/2020      24 Hour Fitness USA, Inc.                    $33.59                                                                            $33.59
Singh, Gurpreet
10853 Firestone Blvd Apt 42B
Norwalk, CA 90650                           25227    10/11/2020   24 Hour Fitness Worldwide, Inc.                                                               $699.00                            $699.00
Gaston, Miki
15512 Borges Dr.
Moorpark, CA 93021                          25228    10/10/2020   24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Hardeman, Krystal C
2161 W. Wellington Cir.
Anaheim, CA 92804-4313                      25229    10/10/2020   24 Hour Fitness Worldwide, Inc.                                                               $131.31                            $131.31
STELLWAY, GEORGE
5516 SUSAN LEE LANE
NORTH RICHLAND HILLS, TX 76180-6734         25230    10/12/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Richter, Paul
654 Vista San Rafael
San Diego, CA 92154                         25231    10/10/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00


                                                                                    Page 1610 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 288 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Taylor, C. Leigh
200 Elm St. apt 105
San Mateo, CA 94401                        25232    10/10/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Burnett, Laura
634 Lucille Circle
Moorpark, CA 93021                         25233    10/11/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Garnaas, Darrell
1299 E. Green St. Unit# 209
Pasadena, CA 91106                         25234    10/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cervera, Lluno
15704 Rosehaven Lane
Canyon Country, CA 91387                   25235    10/11/2020    24 Hour Fitness Worldwide, Inc.                 $83.13                                                                            $83.13
Orso, Vince
2328 Stonegate Drive N
Bedford, TX 76021                          25236    10/10/2020       24 Hour Fitness USA, Inc.                $199.00                                                                              $199.00
RULA, DUSAN
95 LANCASTER AVENUE #2
BROOKLYN, NY 11223                         25237    10/12/2020           24 New York LLC                      $100.00                                                                              $100.00
Chon, David
18030 Brookhurst St. #2
Fountain Valley, CA 92708                  25238    10/9/2020        24 Hour Fitness USA, Inc.                $249.99                                                                              $249.99
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402-5603                      25239    10/12/2020       24 Hour Fitness USA, Inc.                                              $17,640.65                                          $17,640.65
Xu, Zhengbin
4 151st Pl SE
Bellevue, WA 98007                         25240    10/11/2020 24 Hour Fitness United States, Inc.            $569.00                                                                              $569.00
Taylor, Jermel
5919 Petaluma Ct
Sacramento, CA 95841                       25241    10/11/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
Ibarra, Ana
543 Miller Ave
SSF, CA 94080                              25242    10/9/2020     24 Hour Fitness Worldwide, Inc.             $588.00                                                                              $588.00
Dufrene, Berthilde
68 Cedar Drive
Tuxedo Park, NY 10987                      25243    10/11/2020           24 New York LLC                      $699.99                                                                              $699.99
Mataya, Rena
                                           25244    10/9/2020     24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Coello, Carmen
990 Magnolia Ave. Apt # 3.
Millbrae , CA 94030                        25245    10/9/2020     24 Hour Fitness Worldwide, Inc.                             $600.00                           $600.00                          $1,200.00
Yu, Qiai
18339 Senteno Street
Rowland Heights, CA 91748                  25246    10/10/2020 24 Hour Fitness United States, Inc.            $429.99                                                                              $429.99
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402-5603                      25247    10/12/2020       24 Hour Fitness USA, Inc.                                                 $325.19                                             $325.19


                                                                                    Page 1611 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 289 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
HYON, DONG S
1130 N. ELLIE ST.
LA HABRA, CA 90631                         25248    10/12/2020         24 San Francisco LLC                       $90.00                                                                            $90.00
Grell, Courtney
10275 W Fetlock Trl.
Peoria, AZ 85383                           25249    10/11/2020    24 Hour Fitness Worldwide, Inc.                            $1,800.00                                                           $1,800.00
Kaniewski, Greg
48 Haver Farm Rd
Clinton, NJ 08809                          25250    10/12/2020       24 Hour Fitness USA, Inc.                    $55.43                                                                            $55.43
Bolat, Deniz
14020 32nd Ave NE Unit B
Seattle, WA 98125                          25251    10/11/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402-5603                      25252    10/12/2020       24 Hour Fitness USA, Inc.                                              $17,870.00                                          $17,870.00
Lass, Barry
6 Midland Drive
Morristown, NJ 07960                       25253    10/12/2020 24 Hour Fitness United States, Inc.                $38.79                                                                            $38.79
Nguyen, Trung Tan
13152 Vener Drive
Garden Grove, CA 92844                     25254    10/5/2020     24 Hour Fitness Worldwide, Inc.                                           $24,760.00                                          $24,760.00
Ford, Shayla
3119 Southampton Ct K35
Richmond, CA 94806                         25255    10/9/2020     24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Murphy, Matthew
2231 Pacific Ave, APT C2
Costa Mesa, CA 92627-3940                  25256    10/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Klatch, Maurice
2642 Tuller Ave
El Cerrito, CA 94530                       25257    10/10/2020    24 Hour Fitness Worldwide, Inc.                  $4.04                                                                             $4.04
Ahrens, Aurora
3113 Debra Court
Garland, TX 75044                          25258    10/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Bieber, Kristine
25081 Morro Court
Laguna Hills, CA 92653                     25259    10/11/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Moreno, Elizabeth
2307 Hughes Rd
Dickinson, TX 77539                        25260    10/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Allmon, Michael
c/o Allmon, Dibernardo, CPAs
1230 Rosecrans Ave #102
Manhattan Beach, CA 90266                  25261    10/12/2020 24 Hour Fitness United States, Inc.         $10,000.00                                                                           $10,000.00
Velez, Francisco J
4132 NE 26th St
Homestead, FL 33033                        25262    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $79.18                                                                            $79.18
Thompson, Mark Allen
8406 Glider Ln.
Los Angeles, CA 90045                      25263    10/9/2020     24 Hour Fitness Worldwide, Inc.            $8,325.00      $16,675.00                                                          $25,000.00

                                                                                    Page 1612 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 290 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Devoy, Theresa
1141 Sturbridge Dr.
La Habra, CA 90631                           25264    10/10/2020 24 Hour Fitness United States, Inc.             $871.00                                                                              $871.00
Vrudhula, Sanjay
10515 Weller Drive
Austin, TX 78750                             25265    10/12/2020 24 Hour Fitness United States, Inc.                                                             $2,500.00                          $2,500.00
Anderson, Linda Pylman
38320 South River Road
Clarksburg, CA 95612                         25266    10/9/2020    24 Hour Fitness United States, Inc.                          $1,754.00                                                           $1,754.00
Valos, Nicholas T
11618 Vinery Way
Bakersfield, CA 93311                        25267    10/9/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Larson, Linda J
24112 Country View Dr.
Coto de Caza, CA 92679                       25268    10/9/2020     24 Hour Fitness Worldwide, Inc.              $439.98                                                                              $439.98
Yi, Charles
1329 Jamaica Ln
Oxnard, CA 93030                             25269    10/12/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Hecht, Margaret
3626 Kings Highway Apt.3E
Brooklyn, NY 11234-2732                      25270    10/12/2020           24 New York LLC                                                        $430.00                                             $430.00
Gutierrez, Carlos
2067 Julian Ave
San Diego, CA 92113                          25271    10/9/2020     24 Hour Fitness Worldwide, Inc.                               $50.00                           $300.00                            $350.00
Fridley, Lacy
210 W Greenwood Ave
La Habra, CA 90631                           25272    10/10/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lopez, Juan
309 S Gardner St
Los Angeles, CA 90036                        25273    10/9/2020     24 Hour Fitness Worldwide, Inc.                $97.00                                                                              $97.00
Toor, Anoop
3961 Aristotle Circle
Rancho Cordova, CA 95742                     25274    10/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
ISRAEL, MELISSA L.
24 SMALLBROOK CIRCLE
RANDOLPH, NJ 07869                           25275    10/9/2020     24 Hour Fitness Worldwide, Inc.                $99.98                                                                              $99.98
Mizuno, Ayako
4412 S. 110th St
Greenfield, WI 53228                         25276    10/11/2020    24 Hour Fitness Worldwide, Inc.              $101.78                                                                              $101.78
O'Connor, Pat
P.O. Box 330333
Pacoima, CA 91333-0333                       25277    10/9/2020     24 Hour Fitness Worldwide, Inc.              $320.38                                                                              $320.38
Pillai, Sandhya
2573 Basswood Drive
San Ramon, CA 94582                          25278    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Moore, Cheryl
8766 Tulare Drive, Unit 403 B
Huntington Beach, CA 92646-6273              25279    10/10/2020    24 Hour Fitness Worldwide, Inc.                $10.00                                                                              $10.00




                                                                                       Page 1613 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 291 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bersted, Laura
11770 S. Pine St
Olathe, KS 66061                            25280    10/9/2020    24 Hour Fitness United States, Inc.           $553.99                                                                              $553.99
Nguyen, Ha
12545 Elmview Dr
Riverside, CA 92503                         25281    10/11/2020    24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
LOGAN, KENNETH R
732 WOOD DUCK LANE
SLIDELL, LA 70461                           25282    10/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
IM SOOK. CHUNG & JIN W. JUNG
18827 E. YALE CIR #D
AURORA, CO 80013                            25283    10/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lokeni, Kare'l
1622 E. Califon St.
Carson, CA 90745                            25284    10/12/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Morris, Brandon E.
817 S. Huron Dr.
Santa Ana, CA 92704                         25285    10/9/2020     24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00
Yarbrough, Charles
4919 Raley Boulevard
Sacramento, CA 95838                        25286    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Coccimiglio, Jacqueline
6612 Highpoint Drive
Austin, TX 78723                            25287    10/9/2020        24 Hour Fitness USA, Inc.                 $635.00                                                                              $635.00
Yarbrough, Sandra
4919 Raley Boulevard
Sacramento, CA 95838                        25288    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Dubey, Tushar
2557 Park Blvd Apt L200
Palo Alto, CA 94306                         25289    10/12/2020       24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Tarabocchia, Brittany
18 Forest Avenue
Old Tappan, NJ 07675                        25290    10/12/2020    24 Hour Fitness Worldwide, Inc.              $150.30                                                                              $150.30
Moore, Sonya Gail
5322 North Pkwy
Sacramento, CA 95823                        25291    10/12/2020    24 Hour Fitness Worldwide, Inc.              $162.54                                                                              $162.54
Frederick, Susan R
217 Spruce # 104-C
Denver, CO 80230                            25292    10/12/2020    24 Hour Fitness Worldwide, Inc.                             $2,267.16                                                           $2,267.16
Naim, Karim
3661 Chateau Ct
Riverside, CA 92505                         25293    10/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Hern, John Anthony
1729 Boylston Ave Apt 304
Seattle, WA 98122                           25294    10/12/2020    24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Kravchuk, Oleg
1036 Elmwood Court
El Dorado Hills, CA 95762                   25295    10/12/2020    24 Hour Fitness Worldwide, Inc.           $15,200.00                                                                           $15,200.00




                                                                                      Page 1614 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 292 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Moore, Danielle Adrienne
202 E 67th Way
Long Beach, CA 90805                          25296    10/12/2020    24 Hour Fitness Worldwide, Inc.             $279.99                                                                              $279.99
Levy, Bryan Aric
1547 Palos Verdes Mall #312
Walnut Creek, CA 94597                        25297    10/12/2020       24 Hour Fitness USA, Inc.               $1,535.00       $3,025.00                                                           $4,560.00
Moore, Danielle Adrienne
202 E 67th Way
Long Beach, CA 90805                          25298    10/12/2020    24 Hour Fitness Worldwide, Inc.             $279.99                                                                              $279.99
Perez, Isaac
315 S. Coast Hwy 101, STE U 55
Encinitas, CA 92024                           25299    10/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Dash, Neeta
8105 Tin Cup Dr.
Arlington, TX 76001                           25300    10/12/2020 24 Hour Fitness United States, Inc.            $329.99                                                                              $329.99
Chacon, Daniela
1208 NE 185th St
Shoreline, WA 98155                           25301    10/12/2020 24 Hour Fitness United States, Inc.            $179.24                                                                              $179.24
Johnson, Robert Joseph
115 Rustic Oaks Dr.
League City, TX 77573                         25302    10/12/2020 24 Hour Fitness United States, Inc.            $172.72                                                                              $172.72
Kravchuk, Lyudmila
1036 Elmwood Court
El Dorado Hills, CA 95762                     25303    10/12/2020    24 Hour Fitness Worldwide, Inc.          $10,500.00                                                                           $10,500.00
Asher, Lance
323 Bicknell Ave - 105
Santa Monica, CA 90405                        25304    10/12/2020    24 Hour Fitness Worldwide, Inc.             $189.30                                                                              $189.30
Huynh, Henry
2602 GlenField Manor Ln
Houston, TX 77014                             25305    10/12/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Quacchia, Brian
12311 Westwood Dr
Auburn, CA 95603                              25306    10/12/2020    24 Hour Fitness Worldwide, Inc.            $1,250.00                                                                           $1,250.00
Jayaprakash, Devakumar
3718 Central Pkwy
Dublin, CA 94568                              25307    10/12/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Cantu Jr, Robert M
1800 Tranquility Ln
Pflugerville, TX 78660                        25308    10/12/2020    24 Hour Fitness Worldwide, Inc.             $497.34                                                                              $497.34
Nam, Samuel Y.
90 Tracey Place, Apt A2
Englewood, NJ 07631                           25309    10/12/2020       24 Hour Fitness USA, Inc.                    $55.43                                                                            $55.43
Goode, Precious
713 S 40th St.
Tacoma, WA 98418                              25310    10/13/2020    24 Hour Fitness Worldwide, Inc.             $134.20                                                                              $134.20
Saito, Kay
217 Westlake Drive, Unit 7
San Marcos, CA 92069                          25311    10/13/2020 24 Hour Fitness United States, Inc.            $243.14                                                                              $243.14




                                                                                       Page 1615 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 293 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Singh, Sonia
2902 Montair Way
Union City, CA 94587                         25312    10/12/2020    24 Hour Fitness Worldwide, Inc.            $1,460.00                                                                           $1,460.00
Nguyen, Huy Eric
Po Box 612561
San Jose, CA 95161                           25313    10/12/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Pang, Evelyn
38 Lycett Cir
Daly City, CA 94015                          25314    10/12/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Lima, Adriana
20455 Anza Ave 46
Torrance, CA 90503                           25315    10/13/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Kent, Judy K
257 E. Del Mar Blvd
Pasadena, CA 91101                           25316    10/12/2020    24 Hour Fitness Worldwide, Inc.            $2,948.00                                                                           $2,948.00
Twohy, Rob
4123 N Willow Rd
Spokane, WA 99206                            25317    10/13/2020    24 Hour Fitness Worldwide, Inc.            $2,200.00                                                                           $2,200.00
Trowbridge, Elliot
3715 78th Ave Ct W Apt N301
University Place, SW 98466                   25318    10/12/2020       24 Hour Fitness USA, Inc.                $257.72                                                                              $257.72
Simon, Robert
2204 Eastern Avenue
Sacramento, CA 95864                         25319    10/13/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Karczewski, Gerald
19 Lily Court
Danville, CA 94506                           25320    10/13/2020 24 Hour Fitness United States, Inc.            $384.00                                                                              $384.00
Hsu, Sabrina
43350 Banda Terrace
Fremont, CA 94539                            25321    10/12/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Krasnick, Jean
514 N Pageant Drive Unit C
Orange, CA 92869                             25322    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $68.18                                                                            $68.18
Corona, Christian
15078 Norton Street
San Leandro, CA 94579                        25323    10/13/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Seanez Jr, John
16626 Mulvane Street
La Puente, CA 91744                          25324    10/13/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Frye, Tricia
7677 Chestnut way
Pleasanton, CA 94588                         25325    10/12/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Corona, Nicholas
15078 Norton Street
San Leandro, CA 94579                        25326    10/13/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Greenfield, Michael
PO Box 286644
New York, NY 10128                           25327    10/12/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00




                                                                                      Page 1616 of 1762
                                                       Case 20-11568-KBO        Doc 72-7      Filed 04/19/21      Page 294 of 439


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Fung, Christy
1103 Woodland Ave
Menlo Park, CA 94025                        25328    10/12/2020   24 Hour Fitness Worldwide, Inc.               $99.00                                                                            $99.00
Runnels, Stacy
10554 Huntington Way Dr
Houston, TX 77099                           25329    10/12/2020   24 Hour Fitness Worldwide, Inc.                $0.00                                                                             $0.00
Sai, Brian
206 Marbella Lane
San Bruno, CA 94066                         25330    10/13/2020   24 Hour Fitness Worldwide, Inc.              $400.00                                                                           $400.00
Hynes, Don
2846 NE Glisan St.
Portland, OR 97232                          25331    10/12/2020   24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                        $2,500.00
LOPEZ, SERGIO
1226 GRANGER STREET
IMPERIAL BEACH, CA 91932                    25332    10/12/2020   24 Hour Fitness Worldwide, Inc.              $319.99                                                                           $319.99
Arnone, Erika
144 Corabelle Avenue
Lodi, NJ 07644                              25333    10/12/2020   24 Hour Fitness Worldwide, Inc.              $102.96                                                                           $102.96
Enberg, Craig
227 E Maple Ave.
Orange, CA 92866                            25334    10/12/2020   24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                        $3,096.00
Siu, Radford
3009 Ralston Way
Hayward, CA 94541                           25335    10/13/2020   24 Hour Fitness Worldwide, Inc.             $3,598.20                                                                        $3,598.20
Callahan, Torin
426 N Washington St
Denver, CO 80203                            25336    10/12/2020           24 Denver LLC                                       $0.00                                                                $0.00
Hurt, Essie
809 Toldeo Court
Poinciana, FL 34758                         25337    10/12/2020   24 Hour Fitness Worldwide, Inc.        $12,000,000.00                                                                   $12,000,000.00
Shaw, Herbert
63 Ramsey Ave
Yonkers, NY 10701                           25338    10/12/2020          24 New York LLC                       $126.00                                                                           $126.00
Parkinson, Bruce P.
6127 Bernhard Avenue
Richmond, CA 94805                          25339    10/12/2020   24 Hour Fitness Worldwide, Inc.              $647.00                                                                           $647.00
Katsnelson, Zinoviy
1813 Stratton Circle
Walnut Creek, CA 94598                      25340    10/12/2020   24 Hour Fitness Worldwide, Inc.              $699.99                                                                           $699.99
Wager, Sharon
8940 SW Edgewood St.
Portland, OR 97223                          25341    10/12/2020   24 Hour Fitness Worldwide, Inc.              $255.92                                                                           $255.92
Kloor, Henry
P.O. Box 6551
Woodland Hills, CA 91365                    25342    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                             $699.00                            $699.00
Cedillo, Saphire
466 N 13th St., #7
San Jose, CA 95112                          25343    10/12/2020   24 Hour Fitness Worldwide, Inc.              $500.00                                                                           $500.00




                                                                                    Page 1617 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 295 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Perez, Albert
920 Sycamore Ave. Apt. 26
Vista, CA 92081                              25344    10/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Elashmawy, Tom
640 Kenwood Road
Ridgewood, NJ 07450                          25345    10/12/2020    24 Hour Fitness Worldwide, Inc.                 $73.77                                                                            $73.77
Randhawa, Upinder
700 S Abel St
Unit 400
Milpitas, CA 95035                           25346    10/12/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
SOLIS, ESTEBAN
1601 S. VENTURA RD.
OXNARD, CA 93033-3017                        25347    10/5/2020     24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Song, Davis
43350 Banda Terrace
Fremont, CA 94539                            25348    10/12/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Mannelli, Sandra
506 Quail Cir
Dickinson, TX 77539                          25349    10/12/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00
Mousavi, Seyed
350 Broadway St
Laguna Beach, CA 92651                       25350    10/12/2020 24 Hour Fitness United States, Inc.                $99.75                                                                            $99.75
Kimball, Camey
2615 Q St Apt 1
Sacramento, CA 95816                         25351    10/13/2020    24 Hour Fitness Worldwide, Inc.          $21,600.00                                                                           $21,600.00
Paliwal, Saurabh
1375 Montecito Avenue, Apt 43
Mountain View, CA 94043                      25352    10/12/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                      25353    10/6/2020        24 Hour Fitness USA, Inc.            $290,830.19                                                                          $290,830.19
Dodaro, James F
35505 Byron Trl
Beaumont, CA 92223-6217                      25354    10/13/2020       24 Hour Fitness USA, Inc.                               $1,000.00                                                           $1,000.00
Guo, Lichao
2428 Brisa Ln
Rowland Heights, CA 91748                    25355    10/13/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lipton, Barry
1327 Harmony Court
Thousand Oaks, CA 91362                      25356    10/13/2020       24 Hour Fitness USA, Inc.                    $65.59                                                                            $65.59
Chase, Candace
Transpacific Mortgage Group LLC
99-1115 A Aiea Heights Drive
AIEA, HI 96701                               25357    10/13/2020    24 Hour Fitness Worldwide, Inc.             $398.00                                                                              $398.00
Miyoko, Ron
6421 Cottle Rd
San Jose, CA 95123                           25358    10/13/2020    24 Hour Fitness Worldwide, Inc.                              $50.00                             $0.00                             $50.00


                                                                                      Page 1618 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 296 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yokooji, Jon S
7114 Fountain Lilly Dr
Humble, TX 77346                             25359    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $79.54                                                                            $79.54
Cole, Blanca
15109 Ramona Rd
Apple Valley, CA 92307                       25360    10/12/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gripe, Brett
PO Box 415
Fulton, CA 95439                             25361    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                                $19.00                             $19.00
Tudman, Shontel
3505 College Ave
San Diego, CA 92115                          25362    10/12/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Borth, Kiana
2550 Blase Rd
Rosenberg, tx 77471                          25363    10/12/2020   24 Hour Fitness Worldwide, Inc.             $338.73                                                                              $338.73
Mclver, Jean
380 Grundy Ave
Holbrook, NY 11741                           25364    10/13/2020      24 Hour Fitness USA, Inc.                    $72.00                                                                            $72.00
Cosgrove, Bradley
739 Golden Gate Ave.
Point Richmond, CA 94801                     25365    10/13/2020   24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Ginsberg, Michelle
7888 Howard Dade Ave
Las Vegas, NV 89129                          25366    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $99.16                                                                            $99.16
Sawyer, Desiree
18106 Castle Rain Dr
Humble, TX 77346                             25367    10/12/2020   24 Hour Fitness Worldwide, Inc.             $280.72                                                                              $280.72
Carter, Sholante
P O Box 1413
San Pedro, CA 90733                          25368    10/12/2020   24 Hour Fitness Worldwide, Inc.                             $766.49            $0.00            $0.00                            $766.49
Martin, Rayne
5861 Sandoval Ave
Riverside, CA 92509                          25369    10/13/2020   24 Hour Fitness Worldwide, Inc.             $329.99                                                                              $329.99
Kompella, Ramana
10691 Minette Place
Cupertino, CA 95014                          25370    10/13/2020      24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
WILSON, ROBERT P
637 N DOHENY DRIVE
BEVERLY HILLS, CA 90210                      25371    10/13/2020   24 Hour Fitness Worldwide, Inc.            $1,588.50                                                                           $1,588.50
Young, John Taylor
PO Box 720186
Dallas, TX 75372                             25372    10/13/2020   24 Hour Fitness Worldwide, Inc.             $131.64                                                                              $131.64
Umubyeyi, Claire
415 Argyle Road Apt 7C
Brooklyn, NY 11218                           25373    10/12/2020   24 Hour Fitness Worldwide, Inc.                             $252.00            $0.00                                             $252.00
Cottle, Evelyn Heidi
4506 Wildroot Court
Colorado Springs, CO 80908                   25374    10/13/2020   24 Hour Fitness Worldwide, Inc.             $633.52                                                                              $633.52




                                                                                     Page 1619 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 297 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schenkman, Jennifer
4775 Pascal Ct
Colorado Springs, CO 80920                    25375    10/13/2020    24 Hour Fitness Worldwide, Inc.             $100.97                                                                              $100.97
Navarro, Maria V.
9311 Elizabeth Lake Road
Palmdale, CA 93551                            25376    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Cruz, Silvia Contreras
4612 N. Trujillo Dr.
Covina, CA 91722                              25377    10/12/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Serrano, Jonathan
6208 Rodman Ridge Ct.
Las Vegas, NV 89130                           25378    10/12/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Waldron, John B.
1848 Port Taggart Place
Newport Beach, CA 92660                       25379    10/13/2020       24 Hour Fitness USA, Inc.                $608.00                                                                              $608.00
Stone, Ben
9914 Thompson Way
Stockton, CA 95209                            25380    10/13/2020    24 Hour Fitness Worldwide, Inc.             $840.00                                                                              $840.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                       25381    10/5/2020        24 Hour Fitness USA, Inc.            $199,905.15       $66,635.04                                                         $266,540.19
Gripe, Cheryl
PO Box 415
Fulton, CA 95439                              25382    10/12/2020    24 Hour Fitness Worldwide, Inc.                                                                $14.00                             $14.00
Olson, Deborah
587 Crawford Dr
Sunnyvale, CA 94087                           25383    10/12/2020    24 Hour Fitness Worldwide, Inc.             $498.00                                                                              $498.00
Willard, Geoffrey
729 De La Vina Street
Santa Barbara, CA 93101                       25384    10/13/2020 24 Hour Fitness United States, Inc.                             $44.09                                                               $44.09
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                         25385    10/13/2020    24 Hour Fitness Worldwide, Inc.                            $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr
Los Angeles, CA 90068                         25386    10/13/2020        24 Hour Holdings II LLC                                $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                         25387    10/13/2020 24 Hour Fitness United States, Inc.                           $3,500.00                                                           $3,500.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                         25388    10/13/2020       24 Hour Fitness USA, Inc.                               $3,500.00                                                           $3,500.00
Kozlovski, Kristina
1245 Avenue X, Apt. 4D
Brooklyn, NY 11235                            25389    10/13/2020    24 Hour Fitness Worldwide, Inc.            $1,929.96                                                                           $1,929.96
Baumgartner, Frank W
9979 E Wyoming Place
Apt# 2005
Denver, CO 80249                              25390    10/13/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00

                                                                                       Page 1620 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 298 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Krow, Jeffrey
3651 SE Nehalem St
Portland, OR 97202                           25391    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Sagastume, Roberto
5908 Willow Crest Dr.
Arlington, TX 76017                          25392    10/13/2020    24 Hour Fitness Worldwide, Inc.                              $160.00                                                              $160.00
Gulden, Terry D
1201 Virginia Way
La Jolla, CA 92037                           25393    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Anderson, D'Artra
2809 West 155th Street
Gardena, CA 90249                            25394    10/13/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Galvez II, Daniel Gan
4957 Pacific Avenue
Long Beach, CA 90805                         25395    10/9/2020    24 Hour Fitness United States, Inc.           $524.99                                                                              $524.99
Hasson, Nancy
13951 Moorpark St #103
Sherman Oaks, CA 91423                       25396    10/12/2020    24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Ross, Tiffany J.
7663 Picton Dr
Irving, TX 75063                             25397    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,068.00                                                                           $1,068.00
Douglass, Mark
26449 137th Ave SE
Kent, WA 98042                               25398    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $239.24                                                              $239.24
Matello, Stephanie
931 Edmondson Dr
Copper Canyon, TX 75077                      25399    10/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Murphy, Kathleen
4010 Trieste Dr.
Carlsbad, CA 92010                           25400    10/13/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                              $0.00
Kogan, Sherri
1650 Ocean Parkway, Apt. 5E
Brooklyn, NY 11223                           25401    10/13/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Nguyne, Anh
814 Tyler Run
Sugarland, TX 77479                          25402    10/13/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Lan, Frank
420 S San Pedro St Apt 616
Los Angeles, CA 90013                        25403    10/13/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Wilson, Diane
7701 NW 20 Street
Margate, FL 33063                            25404    10/13/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                              $0.00
Bautista, Rummel Mor
6410 Innsdale Dr.
Los Angeles, CA 90068                        25405    10/13/2020      24 Hour Fitness Holdings LLC                              $3,500.00                                                           $3,500.00
Martinez, Jovanny
601 Alexander Ave
Las Vegas, NV 89106                          25406    10/13/2020           24 New York LLC                          $81.88                                                                             $81.88




                                                                                       Page 1621 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 299 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dimitrova, Iglika
1220 Rahway Ave
Avenel, NJ 07001                             25407    10/9/2020    24 Hour Fitness Worldwide, Inc.                                                               $533.11                            $533.11
Ginsberg, Michelle
7888 Howard Dade Ave
Las Vegas, NV 89129                          25408    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $99.16                                                                            $99.16
Comeau, Lynne Renée
1201 Virginia Way
La Jolla, CA 92037                           25409    10/13/2020   24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Roberts, Yahneece
730 E 236 Street
Bronx, NY 10466                              25410    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Butler, Kali
17035 Yukon Ave 3# 301
Torrance, CA 90504                           25411    10/13/2020   24 Hour Fitness Worldwide, Inc.             $553.99                                                                              $553.99
Fine, Doug
637 Glencoe Street
Denver, CO 80220                             25412    10/13/2020      24 Hour Fitness USA, Inc.               $1,458.00                                                                           $1,458.00
Campbell, Keith
251 Grayson Place
Teaneck, NJ 07666                            25413    10/13/2020   24 Hour Fitness Worldwide, Inc.                                                               $215.00                            $215.00
Lopez, David
13139 Oberlin Ave
Victorville, CA 92395                        25414    10/13/2020   24 Hour Fitness Worldwide, Inc.             $124.96                                                                              $124.96
Collins, Yolanda
1 Rue Brittany
Foothill Ranch, CA 92610                     25415    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Morning III, Talmadge
2147 S. Sycamore Avenue
Los Angeles, CA 90016                        25416    10/13/2020            RS FIT CA LLC                           $0.00                                                                             $0.00
Sidlowski, John T.
9925 Scripps Westview Way, 124
San Diego, CA 92131                          25417    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $18.00                                                                            $18.00
Anderson, Karilyn
457 Sand Ridge Dr.
Valrico, FL 33594                            25418    10/13/2020      24 Hour Fitness USA, Inc.                               $1,700.00                                                           $1,700.00
Perez, Edith
1821 W 2nd St Unit A
Santa Ana, CA 92703                          25419    10/13/2020      24 Hour Fitness USA, Inc.               $1,161.00                                                                           $1,161.00
Aoki, Alexandra
3376 Lorraine Circle
Millcreek, UT 84106                          25420    10/13/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Terry, Betsv
19714 Vintage St
Chatsworth, CA 91311                         25421    10/9/2020    24 Hour Fitness Worldwide, Inc.             $776.00                                                                              $776.00
Silva, Amy
4712 James Ave
Castro Valley, CA 94546                      25422    10/13/2020   24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99




                                                                                     Page 1622 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 300 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Barroga, Kristin
c/o Catherine Barroga
1085 Puolo Drive
Honolulu, HI 96818                           25423    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $46.90                                                                            $46.90
Moreno, Elizabeth
2307 Hughes Rd
Dickinson, TX 77539                          25424    10/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Florio, Donald
2705 Voorhies Ave.
Brooklyn, NY 11235                           25425    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Boppudi, Mounika
6372B Buena Vista Dr
Newark, CA 94560                             25426    10/13/2020       24 Hour Fitness USA, Inc.                $375.00                                                                              $375.00
Herrera, Eliazer
1276 Dorothy Ave
San Leandro, CA 94578                        25427    10/13/2020         24 San Francisco LLC                   $200.00                                                                              $200.00
Archibald, Kevin
3750 MALBERRY LANE
MIRAMAR, FL 33025                            25428    10/13/2020 24 Hour Fitness United States, Inc.            $600.00                                                                              $600.00
Gao, Zhonghu
35718 Chaplin Dr
Fremont, CA 94536                            25429    10/13/2020 24 Hour Fitness United States, Inc.                $47.40                                                                            $47.40
Le, Thuy
6701 Country Circle
Huntington Beach, CA 92648                   25430    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Yu, Timothy
2227 San Jose Avenue
San Francisco, CA 94112                      25431    10/13/2020         24 San Francisco LLC                   $358.32                                                                              $358.32
Batirev, Nadia
277 Golden Gate Ave #213
San Francisco, CA 94102                      25432    10/13/2020    24 Hour Fitness Worldwide, Inc.                  $4.00     $1,424.00                                                           $1,428.00
Voronchikhin, Andrey
5323 Avenue J
Houston, TX 77011                            25433    10/13/2020 24 Hour Fitness United States, Inc.         $25,000.00                                                                           $25,000.00
Quinn, Paul G
951 Holly Ave
Rohnert Park, CA 94928                       25434    10/13/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Askeland, Rhonda
48648 Paseo Tarazo
La Quinta, CA 92253                          25435    10/13/2020    24 Hour Fitness Worldwide, Inc.             $470.00                                                                              $470.00
Edey, Colin
40 Jefferson St.
Apt 3D
Hackensack, NJ 07601                         25436    10/13/2020       24 Hour Fitness USA, Inc.                $110.86                                                                              $110.86
Jackson, Ashley
57 Dell Glen Ave
Lodi, NJ 07644                               25437    10/13/2020    24 Hour Fitness Worldwide, Inc.             $107.92                                                                              $107.92
Perez, Beatriz
628 Estate Ct.
Daly City, CA 94014                          25438    10/13/2020         24 San Francisco LLC                   $600.00                                                                              $600.00

                                                                                      Page 1623 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 301 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Samoilova, Ekaterina
5323 Avenue J
Houston, TX 77011                            25439    10/13/2020 24 Hour Fitness United States, Inc.         $10,000.00                                                                           $10,000.00
Goodman-Leibof, Jolie
949 Everett St
El Cerrito, CA 94530                         25440    10/13/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Perez, Beatriz
628 Estate Ct.
Daly City, CA 94014                          25441    10/13/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Wu, Charles
98 Discovery
Irvine, CA 92618                             25442    10/13/2020       24 Hour Fitness USA, Inc.               $1,937.50                                                                           $1,937.50
Dean, Kenneth
26702 Peajay Way
Santa Clarita, CA 91351                      25443    10/13/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Rojas, Joyce
PO Box 7838
Jersey City, NJ 07307                        25444    10/13/2020      24 Hour Fitness Holdings LLC              $599.98                                                                              $599.98
Goldberg, Miriam
3422 Upper Street
Honolulu, HI 96815                           25445    10/13/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Berg, Ashley
342 Hargrave Street
Inglewood, CA 90302                          25446    10/13/2020         24 San Francisco LLC                   $550.00                                                                              $550.00
Kathke, Claudia
5313 Collins Avenue # 1004
Miami Beach, FL 33140                        25447    10/13/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Durand, Molly
1035 N Stanley Ave. #209
West Hollywood, CA 90046                     25448    10/13/2020 24 Hour Fitness United States, Inc.                                                              $360.00                            $360.00
Villa, April
1621 Hotel Cir S
Unit E319
San Diego, CA 92108                          25449    10/13/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Boppudi, Mounika
6372B Buena Vista Dr
Newark, CA 94560                             25450    10/13/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
Collum, Justin
5624 NE Sandycrest Terrace
Portland, OR 97213                           25451    10/13/2020    24 Hour Fitness Worldwide, Inc.            $6,960.00                                                                           $6,960.00
Danglar, Diandra
14467 Oro Grande St
Sylmar, CA 91342                             25452    10/14/2020       24 Hour Fitness USA, Inc.                    $99.38                                                                            $99.38
Valdivia, Rafael
4112 W. 101st St.
Inglewood, CA 90304                          25453    10/13/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Nielsen, Annette
565 Minton Ln
Mountain View, CA 94041                      25454    10/13/2020    24 Hour Fitness Worldwide, Inc.             $910.00                                                                              $910.00


                                                                                      Page 1624 of 1762
                                                                      Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 302 of 439


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Lee, Youngsook
6710 Payne Road
Pleasanton, CA 94588                                       25455    10/14/2020   24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Perez, Hilda
628 Estate Ct.
Daly City, CA 94014                                        25456    10/13/2020        24 San Francisco LLC                    $500.00                                                                             $500.00
Tang, Sophia
355 Aoloa St. #J-104
Kailua, HI 96734                                           25457    10/13/2020   24 Hour Fitness Worldwide, Inc.              $128.00                                                                             $128.00
Miller, Joyce S
2426 Legacy Island Circle
Henderson, NV 89074                                        25458    10/12/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Palacios, Fernando
201 Backus Ave
Pasadena, CA 91107                                         25459    10/13/2020   24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Wada, Noriko
PO Box 37465
Honolulu, HI 96837                                         25460    10/14/2020      24 Hour Fitness USA, Inc.                 $227.70                                                                             $227.70
Zgonc, Kornelija
7042 Ruidoso dr
Windsor, CO 80550                                          25461    10/14/2020   24 Hour Fitness Worldwide, Inc.              $558.00                                                                             $558.00
Aguilar, Robert
2945 California Ave
Carmichael, CA 95608                                       25462    10/14/2020   24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Martinez, Yasanni
883 Windmeadows Drive
Brentwood, CA 94513                                        25463    10/13/2020   24 Hour Fitness Worldwide, Inc.                             $150.00          $150.00                                             $300.00
Daniels, Valencia
16608 Stillhouse Hollow Court
Prosper, TX 75078                                          25464    10/14/2020   24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
ARC PTSCHIL001, LLC
Greenberg Traurig, LLP
Attn: Michael Baum
77 West Wacker Drive, Suite 3100
Chicago, IL 60601                                          25465    10/13/2020      24 Hour Fitness USA, Inc.            $3,604,105.74                                                                      $3,604,105.74
Tran, Diane
504 S Monterey St., Apt. 5
Alhambra, CA 91801                                         25466    10/13/2020   24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Pinger, LaVonne
4731 Minaret Way
Carmichael, CA 95608                                       25467    10/13/2020   24 Hour Fitness Worldwide, Inc.              $170.00                                                                             $170.00
Kositch Enterprises, Inc. DBA: Mission Electric Company
5700 Boscell Common
Fremont, CA 94538                                          25468    10/13/2020   24 Hour Fitness Worldwide, Inc.            $6,305.74                                                                           $6,305.74
Williams, Sr., David
15816 Crest Lane
Gardena, CA 90249                                          25469    10/13/2020   24 Hour Fitness Worldwide, Inc.              $412.00                                                                             $412.00
Le, Trung
6701 Country Circle
Huntington Beach, CA 92648                                 25470    10/13/2020   24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00

                                                                                                   Page 1625 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 303 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ramirez, Sally Mercedes
P.O. Box 623
Riverside, CA 92502                           25471    10/13/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Sparks, Kimberly
40 Jefferson St
Apt 3D
Hackensack, NJ 07601                          25472    10/13/2020       24 Hour Fitness USA, Inc.                    $55.43                                                                            $55.43
Connor, Fallon
2601 La Frontera Blvd
Apt 3310
Round Rock, TX 78681                          25473    10/13/2020    24 Hour Fitness Worldwide, Inc.             $153.97                                                                              $153.97
McLaughlin, Patricia A
6100 Rain Creek Pkwy
Austin, TX 78759                              25474    10/13/2020    24 Hour Fitness Worldwide, Inc.             $878.78                                                                              $878.78
Reyna, Jimmy
20 Canyon Dr.
San Francisco, CA 94112                       25475    10/13/2020         24 San Francisco LLC                   $600.00                                                                              $600.00
Gill, Catherine
815 Wilshire Blvd
Unit C
Santa Monica, CA 90401                        25476    10/13/2020    24 Hour Fitness Worldwide, Inc.             $232.00                                                                              $232.00
Kafantaris, Elias G
60 Quentin Rd
Brooklyn, NY 11223                            25477    10/13/2020           24 New York LLC                      $383.99                                                                              $383.99
Mayweather, Jeff
3343 Pasadena Ave.
Long Beach, CA 90807                          25478    10/13/2020    24 Hour Fitness Worldwide, Inc.         $200,000.00                                                                          $200,000.00
Hernandez, Enrique Casillas
2148 Staghorn Way
Livermore, CA 94550                           25479    10/13/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Garcia, Carlos Alberto
                                              25480    10/13/2020    24 Hour Fitness Worldwide, Inc.            $1,600.00                                                                           $1,600.00
Qiu, Ying
6611 Avenida De Las Pescas
La Jolla, CA 92037                            25481    10/13/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Marks, Lisa Ann
247 De Montfort Avenue
San Francisco, CA 94112-1709                  25482    10/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Santiago, Jeannine
27715 Wilderness Place
Castaic, CA 91384                             25483    10/13/2020       24 Hour Fitness USA, Inc.                $315.00                                                                              $315.00
Raturi, Minakshi S
11107 Travis Gulch
Charlotte, NC 28277                           25484    10/14/2020       24 Hour Fitness USA, Inc.             $10,000.00                                                                           $10,000.00
Connolly, Julie
1678 E Jamison Pl
Centennial, CO 80122                          25485    10/13/2020 24 Hour Fitness United States, Inc.            $374.32                                                                              $374.32
Krubl, Thomas B
1880 S. Saint Paul St.
Denver, CO 80210                              25486    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00

                                                                                       Page 1626 of 1762
                                                        Case 20-11568-KBO          Doc 72-7     Filed 04/19/21     Page 304 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gaspar, Melanie
539 Beach 129th Street
Rockaway Park, NY 11694                      25487    10/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Laxa, Rhonna Rae
8676 Nagle Ave.
Panorama City, CA 91402                      25488    10/14/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Zheng, Wei
9336 37th Ave S
Seattle, WA 98118                            25489    10/14/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Shon, Chris
2300 Harwood St.
Los Angeles, CA 90031                        25490    10/14/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Mays-Walton, Beatrice Renee
3769 Elm Ave
Long Beach, CA 90807                         25491    10/13/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Kosanke, Ardeth
425 Emerson Street
Chula Vista, CA 91911                        25492    10/13/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Miller, Gloria Marie
200 Paris Lane
Unit 104
Newport Beach, CA 92663                      25493    10/13/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                              $99.00
Metcalf, Amy K
2201 SE 173rd CT
Vancouver, WA 98683                          25494    10/14/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Crowley, Jeffrey
1399 Ninth Ave
Apt 308
San Diego, CA 92101                          25495    10/13/2020    24 Hour Fitness Worldwide, Inc.           $1,085.00                                                                           $1,085.00
Goodmann, Danielle
227 26th Ave
Apt B
San Francisco, CA 94121                      25496    10/13/2020    24 Hour Fitness Worldwide, Inc.              $63.13                                                                              $63.13
Miller, Erica
1761 Woodland Ave. #206
East Palo Alto, CA 94303                     25497    10/13/2020 24 Hour Fitness United States, Inc.              $1.00                           $1.00                                               $2.00
Benitez, Jose L
639 Marston Ave.
La Puente, CA 91744                          25498    10/13/2020    24 Hour Fitness Worldwide, Inc.                                                              $300.00                            $300.00
Faulk, Lesli
P.O. Box 221508 (2325-25th Ave.)
Sacramento, CA 95822                         25499    10/13/2020    24 Hour Fitness Worldwide, Inc.           $1,720.00                                                                           $1,720.00
Fogelman, Judy
920 E 17 St
Apt 614
Brooklyn, NY 11230                           25500    10/13/2020    24 Hour Fitness Worldwide, Inc.            $175.00                                                                              $175.00
Buchanan, Lorie
19427 E Colorado Dr
Aurora, CO 80017                             25501    10/13/2020    24 Hour Fitness Worldwide, Inc.           $1,624.00                                                                           $1,624.00


                                                                                      Page 1627 of 1762
                                                                  Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 305 of 439


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address            Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
California Department of Tax and Fee Administration
(functional successor to Board of Equalization 7
Collections Support Bureau, MIC:55
PO Box 942879
Sacramento, CA 94279-0055                              25502    10/13/2020       24 Hour Fitness USA, Inc.                              $16,681.00                                                          $16,681.00
Sheibani, Said M
1109 Marlene Lane
Great Falls, VA 22066                                  25503    10/13/2020 24 Hour Fitness United States, Inc.            $700.00                                                                              $700.00
Wood, Kelly J
2401 E 14th St. #A
Austin, TX 78702                                       25504    10/13/2020 24 Hour Fitness United States, Inc.                            $907.77                                                              $907.77
Stein, Darrell
4011 Fir Forest Drive
Spring, TX 77388                                       25505    10/13/2020       24 Hour Fitness USA, Inc.                $295.00                                                                              $295.00
Vanegas, Joyce
203 E Saint Johns Ave
Austin, TX 78752                                       25506    10/13/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
FINLANDIA SAUNA - PORTLAND
ATTN: TERRI TARKIAINEN
14010-B S.W. 72ND AVENUE
PORTLAND, OR 97224-0088                                25507    10/13/2020       24 Hour Fitness USA, Inc.             $21,735.96                                                                           $21,735.96
Thin, Thin
13622 SE 273rd Ct
Kent, WA 98042                                         25508    10/14/2020       24 Hour Fitness USA, Inc.                $185.00                                                                              $185.00
Chen, Irene
10374 Wateridge Circle #333
San Diego, CA 92121                                    25509    10/14/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00
Baxter, Andrew Douglas
6161 Fairmount Ave
Apt 209
San Diego, CA 92120                                    25510    10/14/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gonzalez, Stephany
29332 Aspen way
San Juan Capistrano, CA 92675                          25511    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $71.92                                                                            $71.92
Lee, Yeonjoo
6710 Payne Road
Pleasanton, CA 94588                                   25512    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Morone, Kyle P.
1114 Bonanza Ct.
Arlington, TX 76001                                    25513    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $40.23                                                                            $40.23
Houshangi, Khosro
25585 La Mirada St
Laguna Hills, CA 92653                                 25514    10/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pasillas, Adrian
3136 Meadow Oaks Dr
Haltom City, TX 76117                                  25515    10/14/2020    24 Hour Fitness Worldwide, Inc.             $374.50                                                                              $374.50
Norton, Katie
408 NW 12th Ave #403
Portland, OR 97209                                     25516    10/14/2020    24 Hour Fitness Worldwide, Inc.            $1,608.00                                                                           $1,608.00


                                                                                                Page 1628 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 306 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jerez Jr, Elder
12 Channel Island St
Aliso Viejo, CA 92656                          25517    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $94.54                                                                            $94.54
Justus, Stephen
848 N. Rainbow Blvd. #3770
Las Vegas, NV 89107                            25518    10/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sendero, Elias
P.O. Box 4096
Everett, WA 98204                              25519    10/14/2020    24 Hour Fitness Worldwide, Inc.         $500,000.00                                                                          $500,000.00
Epperson, Matt
6319 Dowling Drive
La Jolla, CA 92037                             25520    10/14/2020    24 Hour Fitness Worldwide, Inc.                             $150.00                                                              $150.00
Friedman, James
1414 Pebblecreek Drive
Glenview, IL 60025                             25521    10/14/2020    24 Hour Fitness Worldwide, Inc.             $255.31                                                                              $255.31
Montell, Dawna
910 S Nueva Vista Dr
Palm Springs, CA 92264                         25522    10/14/2020    24 Hour Fitness Worldwide, Inc.            $1,634.98                                                                           $1,634.98
Spivey, Reuben
5659 W. 62nd St
Los Angeles, CA 90056                          25523    10/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wallace, Dana R
10213 108th St SW
Lakewood, WA 98498-2915                        25524    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            25525    10/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
Vellara, Nikhil
35111 Cabrillo Dr
Fremont, CA 94536                              25526    10/14/2020 24 Hour Fitness United States, Inc.            $524.00                                                                              $524.00
Traviesco, Elizabeth
7 Ramblewood, No 589
Aliso Viejo, CA 92656                          25527    10/14/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Khoy, Charlie
4215 E Q St
Tacoma, WA 98404                               25528    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $92.54                                                                            $92.54
Duffy, Melissa
4216 Woodside Circle
Lake Oswego , OR 97035                         25529    10/14/2020    24 Hour Fitness Worldwide, Inc.            $1,063.00                                                                           $1,063.00
Jones, Marshall
948 La Palma Place
Milpitas, CA 95035                             25530    10/14/2020       24 Hour Fitness USA, Inc.                $325.00                                                                              $325.00
Solomon, Emmanuel
1500 164th Avenue, Apt 207
San Leandro, CA 94578                          25531    10/14/2020 24 Hour Fitness United States, Inc.                $67.00                                                                            $67.00
Taylor, Dennis
2210 Lavon Creek Lane
Arlington, TX 76006                            25532    10/14/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00


                                                                                        Page 1629 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 307 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Redmond, Leigh
1800 Fuller Wiser Rd. Apt. 711
Euless, TX 76039                              25533    10/14/2020      24 Hour Fitness USA, Inc.                $190.70                                                                              $190.70
Lively, Adam
11311 Hatteras St. Apt. 2 North
Hollywood, CA 91601                           25534    10/14/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Abanilla, Rolando
2025 Nordic Ave
Middleton, ID 83644                           25535    10/14/2020   24 Hour Fitness Worldwide, Inc.            $2,700.00                                                                           $2,700.00
Tran, Dan
20247 McGill Drive
Walnut, CA 91789                              25536    10/14/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Fu, Luke
1243 Clayton St
San Francisco, CA 94114                       25537    10/14/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
ALTAI, ZAINAB
950 N SAN ANTONIO RD
APT 8A
LOS ALTOS, CA 94022                           25538    10/14/2020   24 Hour Fitness Worldwide, Inc.                 $89.98                                                                            $89.98
Carney, Garrett
150 Pearl St., Apt 101
Oakland, CA 94611                             25539    10/14/2020        24 San Francisco LLC                   $329.00                                                                              $329.00
Flynn, Thomas
13342 SE Taggart Street
Portland, OR 97236                            25540    10/14/2020   24 Hour Fitness Worldwide, Inc.                 $77.50                                                                            $77.50
Tripathi, Sunil
388 E Ocean Blvd, Unit 1204
Long Beach, CA 90802                          25541    10/14/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Tsien, Dawen
1927 Bridgepoint Cir., K224
San Mateo, CA 94404                           25542    10/14/2020   24 Hour Fitness Worldwide, Inc.             $207.96                                                                              $207.96
Dola, Kuljeet
839 Cedar Ln
Livingston, CA 95334                          25543    10/14/2020   24 Hour Fitness Worldwide, Inc.             $146.70                                                                              $146.70
Sanchez, Maria
333 N. Market St
Inglewood, CA 90302                           25544    10/13/2020   24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Johnson, Tricia
4299 Fair Avenue
Toluca Lake, CA 91602                         25545    10/14/2020   24 Hour Fitness Worldwide, Inc.             $237.04                                                                              $237.04
Chang, Eileen
628 Chestnut Street
Apt H
San Carlos, CA 94070                          25546    10/14/2020   24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Munguia, Maricela
15316 Glen Ridge Dr
Chinohills, CA 91709                          25547    10/15/2020   24 Hour Fitness Worldwide, Inc.             $395.00                                                                              $395.00
LOPEZ, MATTHEW
2074 PHEASANT DRIVE
HERCULES, CA 94547                            25548    10/15/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00

                                                                                      Page 1630 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 308 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Carcano, Jesus
878 S Linden Ave
Bloomington, CA 92316                       25549    10/15/2020       24 Hour Fitness USA, Inc.                $840.00                                                                              $840.00
PRISM ELECTRIC
ATTN: CAROLINE GUERRERO
2985 MARKET STREET
GARLAND, TX 75041                           25550    10/13/2020    24 Hour Fitness Worldwide, Inc.          $37,309.29                                                                           $37,309.29
Lau, Sandy
102 Ridge Valley, Apt 104
Irvine, CA 92618                            25551    10/14/2020 24 Hour Fitness United States, Inc.           $1,520.00                                                                           $1,520.00
Maldonado, Derek
20 Ash Street
Piermont, NY 10968                          25552    10/14/2020 24 Hour Fitness United States, Inc.                $94.98                                                                            $94.98
GUAN, GUIZHEN
80 AVENUE P
APT E8
Brooklyn, NY 11204                          25553    10/14/2020    24 Hour Fitness Worldwide, Inc.             $119.88                                                                              $119.88
Karimi, Shabnam
6215 Cowles Mtn. Blvd
La Mesa, CA 91942                           25554    10/14/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Gurick, Eugene
37 Rea Avenue
Hawthorne, NJ 07506                         25555    10/14/2020    24 Hour Fitness Worldwide, Inc.            $2,471.79                                                                           $2,471.79
Cearley, Susan
712 Bradford Way
Pacifica, CA 94044                          25556    10/14/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Casey, Shun
16024 Plum Court
Prosper, TX 75078                           25557    10/14/2020    24 Hour Fitness Worldwide, Inc.             $242.41                                                                              $242.41
Neff, Robert
2146 Las Lunas St
Pasadena, CA 91107                          25558    10/14/2020       24 Hour Fitness USA, Inc.                $408.33                                                                              $408.33
Macias, Johnny
272 Corning Ave
Milpitas, CA 95035                          25559    10/14/2020    24 Hour Fitness Worldwide, Inc.             $648.00                                                                              $648.00
Jones, Esther
948 La Palma Place
Milpitas, CA 95035                          25560    10/14/2020 24 Hour Fitness United States, Inc.            $325.00                                                                              $325.00
Gray, Anne
1912 West 109th Street
Los Angeles, CA 90047                       25561    10/14/2020    24 Hour Fitness Worldwide, Inc.             $820.81          $29.00                                                              $849.81
Lewis, Sarina
4558 Willis Ave
Unit #130
Sherman Oaks, CA 91403                      25562    10/14/2020 24 Hour Fitness United States, Inc.            $500.00                                                                              $500.00
Rutherford, Scott
4603 Finley Ave, Apt 4
Los Angeles, CA 90027                       25563    10/15/2020    24 Hour Fitness Worldwide, Inc.                             $380.00                                                              $380.00




                                                                                     Page 1631 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 309 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sukhdorj, Munkhbat
1962 253 St
Unit #6
Lomita, CA 90717                            25564    10/14/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Millhou, Stacy
2916 Chestnut Ave
Costa Mesa, CA 92626                        25565    10/14/2020 24 Hour Fitness United States, Inc.                $16.50                                                                            $16.50
Bui, Henry
2520 Vanderbilt Ln
Apt 1
Redondo Beach, CA 90278-3237                25566    10/15/2020 24 Hour Fitness United States, Inc.                                                              $500.00                            $500.00
Musante, Kevin
3210 Danville Blvd
Alamo, CA 94507                             25567    10/15/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Solze, Barbara Jeanne
5445 Wittenberg Court
Colorado Springs, CO 80918                  25568    10/15/2020    24 Hour Fitness Worldwide, Inc.          $34,560.00                                                                           $34,560.00
Antolin, Joanne
29235 Chutney Rd
Hayward, CA 94544                           25569    10/15/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Price, Joseph
2333 Tinsley Ct.
Las Vegas, NV 89134                         25570    10/15/2020       24 Hour Fitness USA, Inc.                    $92.94                                                                            $92.94
Galutia, Donna
5601 Monticello Ave.
Buena Park, CA 90621                        25571    10/15/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Nguyen, Nicholas
8624 Alegre Circle
Orlando, FL 32836                           25572    10/15/2020       24 Hour Fitness USA, Inc.               $2,799.72                                                                           $2,799.72
Penn, Wanda
311 W 41st Street
Austin, TX 78751                            25573    10/15/2020    24 Hour Fitness Worldwide, Inc.            $1,694.00                                                                           $1,694.00
Fairweather, Cristoffer
5544 Camber Dr
San Diego, CA 92117                         25574    10/15/2020       24 Hour Fitness USA, Inc.               $1,620.00                                                                           $1,620.00
Perez, Monica
6936 Overhill Rd
Fort Worth, TX 76116                        25575    10/15/2020    24 Hour Fitness Worldwide, Inc.             $160.12                                                                              $160.12
Rahmonov, Boburjon
5125 Geary Blvd Apt 6
San Francisco, CA 94118                     25576    10/15/2020         24 San Francisco LLC                       $55.49                                                                            $55.49
Nguyen, Michael
8823 Inglebrook Ln
Houston, TX 77083                           25577    10/15/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Warden, Sharon
734 W. 34th St. # 4
San Pedro, CA 90731                         25578    10/15/2020    24 Hour Fitness Worldwide, Inc.             $244.00                                                                              $244.00
KING COUNTY TREASURY
500 4TH AVENUE, #600
SEATTLE, WA 98104-2340                      25579    10/14/2020       24 Hour Fitness USA, Inc.                                              $55,462.29                                          $55,462.29

                                                                                     Page 1632 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 310 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Morrar, Akram F
397 Woodland Park
San Leandro, CA 94577                        25580    10/14/2020 24 Hour Fitness United States, Inc.                           $1,500.00                                                           $1,500.00
Quarry, Michael
38166 Chestnut Ridge Road
Elyria, OH 44035                             25581    10/15/2020         24 San Francisco LLC                    $400.00                                                                             $400.00
Biela, Richard V.
10832 Ballantrae Way
Rancho Cordova, CA 95670                     25582    10/15/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Lockhart, Daniel
2726 Lincoln Ct. Apt.1
National City, CA 91950                      25583    10/15/2020    24 Hour Fitness Worldwide, Inc.                             $217.57                                                              $217.57
Patnana, Sri
1125 Calle Oriente
Milpitas, CA 95035                           25584    10/15/2020       24 Hour Fitness USA, Inc.                                $249.96                                                              $249.96
Patnana, Sri
1125 Calle Oriente
Milpitas, CA 95035                           25585    10/15/2020       24 Hour Fitness USA, Inc.                                $249.96                                                              $249.96
RSD Partners, LLC
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                             25586    10/15/2020       24 Hour Fitness USA, Inc.            $1,147,561.32                                                                      $1,147,561.32
Smith, Sheryl N.
2729 Dashwood St
Lakewood, CA 90712                           25587    10/14/2020    24 Hour Fitness Worldwide, Inc.              $306.67                                                                             $306.67
Custer, Erin
1093 Locust Ave
Manteca, CA 95337                            25588    10/15/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,541.00                          $1,541.00
Kofa, George
4274 S. Fundy Way
Aurora, CO 80013                             25589    10/13/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Hua, Ye
7 POINSETTIA
Irvine, CA 92604                             25590    10/15/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                             $399.00
Boggs, Mary K.
100 Simms Drive
Annapolis, MD 21401                          25591    10/15/2020       24 Hour Fitness USA, Inc.               $1,470.99                                                                           $1,470.99
Moore, Robin
P.O. BOX 90281
Los Angeles, CA 90009                        25592    10/15/2020    24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                          $50,000.00
Davis, Ashley
9225 W. Charleston Blvd Apt 1040
Las Vegas, NV 89117                          25593    10/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Silva, Angelica
130 Excelsior Ave
San Francisco, CA 94112                      25594    10/15/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                             $215.00
Vu, Tommy
                                             25595    10/15/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                             $400.00




                                                                                      Page 1633 of 1762
                                                                Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 311 of 439


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Hopkins, Shawn
4377 Via Largo
Cypress, CA 90630                                    25596    10/16/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Joseph, Chantal
27 Drexel Ct
New City, NY 10956                                   25597    10/15/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Azizi, Abdullah
18 Meadowgrass
Irvine, CA 92604                                     25598    10/15/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Sanchez, Carlos
10431 N Kendall Drive Apt D314
Miami, FL 33176                                      25599    10/14/2020 24 Hour Fitness United States, Inc.            $401.86                                                                              $401.86
Gomez, Veronica
4673 Alhambra Dr.
Fremont, CA 94536                                    25600    10/15/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
City of San Diego
Office of the City Treasurer - Delinquent Account
PO Box 129039
San Diego, CA 92112                                  25601    10/15/2020       24 Hour Fitness USA, Inc.               $2,412.77                                                                           $2,412.77
Luu, Hoang
3674 Ivy Canyon Ct
San Jose, CA 95121                                   25602    10/15/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Tahriri, Mark
2812 Newlands Avenue
Belmont, CA 94002                                    25603    10/15/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Malmstrom, Lena
14728 Saturn Dr
San Leandro, CA 94578                                25604    10/15/2020 24 Hour Fitness United States, Inc.                                             $699.99                                             $699.99
Malvolti, Luigino
Via Cairoli 7
Fontanetto Po (VC), IT 13040
Italy                                                25605    10/16/2020    24 Hour Fitness Worldwide, Inc.                                           $25,000.00                                          $25,000.00
Ruales, Maurice
197 Walnut Ave
Clark, NJ 07066                                      25606    10/16/2020    24 Hour Fitness Worldwide, Inc.            $1,620.00                                                                           $1,620.00
Halimov, Abdukarim
1629 W 10th St
Apt C1
Brooklyn, NY 11223                                   25607    10/16/2020       24 Hour Fitness USA, Inc.                    $81.98                                                                            $81.98
Dilone, Johanna
2185 Valentine Ave apt.3D
Bronx, NY 10457                                      25608    10/16/2020 24 Hour Fitness United States, Inc.            $854.00                                                                              $854.00
Dotson, Todd W
2009 Ketch Court
Seabrook, TX 77586                                   25609    10/16/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Randlette, Lisa
3424 Overhulse Road NW
Olympia, WA 98502                                    25610    10/16/2020    24 Hour Fitness Worldwide, Inc.             $218.51                                                                              $218.51




                                                                                              Page 1634 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 312 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Garcia, Denise
23242 Gallanda Dr
Magnolia, TX 77354                           25611    10/16/2020        24 Hour Holdings II LLC                $1,540.00                                                                           $1,540.00
Healy, Kristina
1550 Rory Ln. #91
Sim Valley, CA 93063                         25612    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Fidarova, Alla
535 Neptune Ave, apt 9F
Brooklyn, NY 11224                           25613    10/16/2020       24 Hour Fitness USA, Inc.                $827.96                                                                              $827.96
Wong, Andrew
1540 152nd Ave
San Leandro, CA 94578                        25614    10/16/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Greeley, Erin
1388 Almond Ave
Livermore, CA 94550                          25615    10/16/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00
Oliver, Veronica
1005 S. Dwight Ave.
Compton, CA 90220-4446                       25616    10/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Combs-Hurtado, Athena Virginia
4307 Caswell Ave
Unit F
Austin, TX 78751                             25617    10/15/2020    24 Hour Fitness Worldwide, Inc.             $108.22         $204.00                                                              $312.22
Mayer, Howell
340 9th St.
Saddle Brook, NJ 07663                       25618    10/16/2020    24 Hour Fitness Worldwide, Inc.             $157.46                                                                              $157.46
Black, Carrie
154 American River Canyon
Folsom, CA 95630                             25619    10/16/2020    24 Hour Fitness Worldwide, Inc.            $2,129.76                                                                           $2,129.76
Westpoint, Joanne
620 W. 52nd Street
Los Angeles, CA 90037                        25620    10/16/2020    24 Hour Fitness Worldwide, Inc.             $152.00                                            $48.00                            $200.00
Pangan, Jeno
4631 Norwalk Street
Union City, CA 94587                         25621    10/16/2020       24 Hour Fitness USA, Inc.                $234.75                                                                              $234.75
Woodson, Adrian
39926 Westcliff St
Palmdale, CA 93551                           25622    10/17/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Isaiants, Liana
1063 E. Cypress Avenue
Burbank, CA 91501                            25623    10/17/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gu, Ming
31 W Bayview Ave
Englewood Cliffs, NJ 07632                   25624    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                            $50.10
Shikowitz, Hillary
214 Hubert Humphrey Drive
Chestnut Ridge, NY 10977                     25625    10/16/2020    24 Hour Fitness Worldwide, Inc.                            $1,079.96                                                           $1,079.96
Toledo, Melisa
756 Calla Dr Apartment 4
Sunnyvale, CA 94086                          25626    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $47.00                                                                            $47.00


                                                                                      Page 1635 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 313 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Toake, Ryoko
31 W Bayview Ave
Englewood Cliffs, NJ 07632                    25627    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                            $50.10
Hill, Ronald
PO Box 4167
Torrance, CA 90510                            25628    10/16/2020       24 Hour Fitness USA, Inc.                $178.56                                                                              $178.56
Bruce, Felicia
1140 E Ocean Blvd
Unit 305
Long Beach, CA 90802                          25629    10/16/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Banzon, Pauline
815 E Chevy Chase Dr
Glendale, CA 91205                            25630    10/19/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Ha, Phillip
1836 Pinnacle Way
Upland, CA 91784                              25631    10/18/2020 24 Hour Fitness United States, Inc.            $300.00                                                                              $300.00
Martin, David R.
1477 Glencrest Dr
San Marcos, CA 92078                          25632    10/17/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Clymer, Esperanza
2915 NE 196th Street
Shoreline, WA 98155                           25633    10/18/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Morton, Sharon
2071 Sun Valley Drive
St Louis, MO 63136                            25634    10/18/2020 24 Hour Fitness United States, Inc.                              $0.00                         $2,000.00                          $2,000.00
Orozco, Jennifere
576 Chadwick Pl
Ventura, CA 93003                             25635    10/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bhagat, Shalinui
925 Culebra Road
Hillsborough, CA 94010                        25636    10/19/2020    24 Hour Fitness Worldwide, Inc.            $2,300.00                                                                           $2,300.00
Penmetcha, Prudhvi
755 5th Ave NW, Apt C201
Issaquah, WA 98027                            25637    10/17/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Battaglino, Lisa
4A Foxwood Drive Apt C
Morris Plains, NJ 07950                       25638    10/16/2020    24 Hour Fitness Worldwide, Inc.             $924.00                                                                              $924.00
Sahari, Amir Karimi
1594 Morhan Ln
Apt D
Walnut Creek, CA 94597                        25639    10/18/2020 24 Hour Fitness United States, Inc.            $281.94                                                                              $281.94
Woo, Joseph
2024 Raphael Ct
Walnut Creek, CA 94598                        25640    10/17/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Gu, Ming
31 W Bayview Ave
Englewood Cliffs, NJ 07632                    25641    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                            $50.10
Chavez, Noe C
1416 Nadina Street
San Mateo, CA 94402                           25642    10/17/2020    24 Hour Fitness Worldwide, Inc.                                               $75.00                                              $75.00

                                                                                       Page 1636 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 314 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Toake, Ryoko
31 W Bayview Ave
Englewood Cliffs, NJ 07632                    25643    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Stodden, Kent
8413 Corona Vista Way
Fair Oaks, CA 95628                           25644    8/31/2020    24 Hour Fitness United States, Inc.              $29.00                                                                             $29.00
Barrios, Nelson
14956 Giordano St
La Puente, CA 91744                           25645    10/16/2020    24 Hour Fitness Worldwide, Inc.                                                                $399.00                            $399.00
Nguyen, Quyen
c/o Crim & Villalpando, PC
2122 E Governors Circle
Houston, TX 77092                             25646    10/16/2020    24 Hour Fitness Worldwide, Inc.            $60,000.00                                                                          $60,000.00
Pedro, Kerlene
617 South 6th Ave
Mt Vernon, NY 10550                           25647    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Baker, Vanessa
5860 Sunny Meadow Lane
Grand Prairie, TX 75052                       25648    10/18/2020    24 Hour Fitness Worldwide, Inc.                                $0.00          $400.00          $400.00                            $800.00
Harris, Farrell
2801 Oliver Ave.
Oakland, CA 94605                             25649    10/16/2020    24 Hour Fitness Worldwide, Inc.                                $0.00          $961.00          $961.00                          $1,922.00
Hurley, Joann M
20224 106th Ave SE
Kent, WA 98031                                25650    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $46.19                                                                             $46.19
Martinez, Ana
Scott Baron & Associates, P.C.
1750 Central Park Avenue
Yonkers, New York 10710                       25651    10/16/2020    24 Hour Fitness Worldwide, Inc.          $1,500,000.00                                                                      $1,500,000.00
Cabrera, Frank
5029 Hawkstone Drive
Sanford, FL 32771                             25652    10/16/2020 24 Hour Fitness United States, Inc.              $258.77                                                                             $258.77
Arcuri, Judy L
1341 N 65 Way
Hollywood, FL 33024                           25653    10/16/2020    24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Lewis, Catrin
2075 Via Las Cumbres Apt 8
San Diego, CA 92111                           25654    10/16/2020    24 Hour Fitness Worldwide, Inc.               $287.30                                                                             $287.30
NAEOLE, TITUS A
5502 W. 142ND PLACE
HAWTHORNE, CA 90250                           25655    10/16/2020    24 Hour Fitness Worldwide, Inc.               $649.99                                                                             $649.99
Zhang, Chidong
809 Tolman Drive
Stanford, CA 94305                            25656    10/16/2020    24 Hour Fitness Worldwide, Inc.             $5,179.98                                                                           $5,179.98
Williams, Ida
11552 Hesby Street
North Hollywood, CA 91601                     25657    10/16/2020       24 Hour Fitness USA, Inc.                                $1,092.00                                                           $1,092.00
COPELAND, USELL
667 VILLA STREET APT 3
Daly City, CA 94014                           25658    10/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                        Page 1637 of 1762
                                                        Case 20-11568-KBO          Doc 72-7     Filed 04/19/21     Page 315 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Roppenecker, Stephen
PO Box 197
Cedar Knolls, NJ 07927                       25659    10/16/2020    24 Hour Fitness Worldwide, Inc.            $500.98                                                                              $500.98
Villacres, Jimmy
83635 Waterford Lane
Indio, CA 92203                              25660    10/16/2020    24 Hour Fitness Worldwide, Inc.            $396.00                                                                              $396.00
Flores, Imelda
83635 Waterford Lane
Indio, CA 92203                              25661    10/16/2020    24 Hour Fitness Worldwide, Inc.            $396.00                                                                              $396.00
Grinde, Jennifer Desiree
2769 Harrison St
Long Beach, CA 90810                         25662    10/16/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Schmidt, Barbara M.
2615 Homecrest Avenue 4H
Brooklyn, NY 11235                           25663    10/16/2020    24 Hour Fitness Worldwide, Inc.              $80.00                                                                              $80.00
Ralph & Digna Linares
854 Felter Ave.
Maywood, NJ 07607                            25664    10/16/2020    24 Hour Fitness Worldwide, Inc.            $565.00                                                                              $565.00
Scharaga, York
38 Cleveland Ave #B
Highland Park, NJ 08904-1801                 25665    10/16/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Ruocco, Roberto
3888 Genesee Anenue, 303
San Diego, CA 92111                          25666    10/16/2020    24 Hour Fitness Worldwide, Inc.           $2,250.00                                                                           $2,250.00
Hamaker, Norman D.
7 Camino Lienzo
San Clemente, CA 92673                       25667    10/16/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Villacres, Jayme
83635 Waterford Lane
Indio, CA 92203                              25668    10/16/2020    24 Hour Fitness Worldwide, Inc.            $396.00                                                                              $396.00
Leung, Allen
1916 85th Street
Brooklyn, NY 11214                           25669    10/19/2020           24 New York LLC                       $50.00                                                                              $50.00
Ruderman, Josh
8328 Feather Grass Ct
Parker, CO 80134                             25670    10/19/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Worden, Anna Lou
3998 Edgemoor Place
Oakland, CA 94605                            25671    10/15/2020    24 Hour Fitness Worldwide, Inc.            $210.00                                                                              $210.00
Solis, Esteban
1601 S. Ventura Rd.
Oxnard, CA 93033-3017                        25672    10/13/2020    24 Hour Fitness Worldwide, Inc.         $10,000.00                                                                           $10,000.00
John + Rocca Nardine
186 Cedrus Avenue
East Newport, NY 11731                       25673    10/16/2020    24 Hour Fitness Worldwide, Inc.                                             $500.00                                             $500.00
Lee, Christina
1023 La Bonita Terrace
Union City, CA 94587                         25674    10/20/2020 24 Hour Fitness United States, Inc.             $38.25                                                                              $38.25




                                                                                      Page 1638 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 316 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Perkins, Cyrus
16423 Lanesborough Dr
Houston, TX 77084                             25675    10/19/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Slaughter, Jamie
300 Parsippany Rd, APT 17B
Parsippany, NJ 07053                          25676    10/19/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Okudera, Junko
1356 Charmwood Square
San Jose, CA 95117                            25677    10/19/2020       24 Hour Fitness USA, Inc.                $299.96                                                                              $299.96
Abbott, Paul
153 Gibbs Street
Santa Paula, Ca 93060                         25678    10/19/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Mann, Wilma
53 Birchwood Lane
Hartsdale, NY 10530                           25679    10/16/2020    24 Hour Fitness Worldwide, Inc.            $1,116.00                                                                           $1,116.00
Starr, Rebecca
6244 Kiernan Dr
Carmichael, CA 95608                          25680    10/20/2020    24 Hour Fitness Worldwide, Inc.             $456.00                                                                              $456.00
Weinblatt, Allan
3903 Nostrand Ave 4L
Brooklyn, NY 11235                            25681    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Johnson, Katherine
138 Beachview Avenue
Pacifica, CA 94044-1512                       25682    10/19/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Kwan, Helen Christy
630 King Street
Monrovia, CA 91016                            25683    10/19/2020       24 Hour Fitness USA, Inc.                $363.99                                                                              $363.99
GRITZ, LYNN
1675 E. 18TH ST. APT D5 (D5)
BROOKLYN, NY 11229                            25684    10/16/2020    24 Hour Fitness Worldwide, Inc.                                               $72.00                                              $72.00
Nartea, Makaila
2242 Gateway Oaks Dr
Sacramento, CA 95833                          25685    10/19/2020    24 Hour Fitness Worldwide, Inc.            $1,560.00                                                                           $1,560.00
Recinos, Edgar D
2114 Bellevue Ranch
Santa Rosa, CA 95407                          25686    10/16/2020    24 Hour Fitness Worldwide, Inc.            $1,038.08                                                                           $1,038.08
Kos, Mark F.
3276 Continental Dr. S.E
Turner, OR 97392                              25687    10/16/2020    24 Hour Fitness Worldwide, Inc.            $2,066.00                                                                           $2,066.00
Choo, Monika
1031 S Mayfair Ave
Daly City, CA 94015-3550                      25688    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Jubelier-Light, Diane Gay
1226 S. Beverly Green Dr.
Los Angeles, CA 90035                         25689    10/16/2020    24 Hour Fitness Worldwide, Inc.            $1,460.00                                                                           $1,460.00
Condit, Chris E
237 W Montrose Ave
Salt Lake City, UT 84101                      25690    10/17/2020 24 Hour Fitness United States, Inc.                                                              $105.95                            $105.95




                                                                                       Page 1639 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 317 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Castillo, Karen
13317 Crocker St
Los Angeles, CA 90061                        25691    10/19/2020       24 Hour Fitness USA, Inc.                                                 $150.00                                             $150.00
Wang, Lilliana
13220 Robleda Road
Los Altos Hills, CA 94022                    25692    10/19/2020 24 Hour Fitness United States, Inc.            $699.99                                                                              $699.99
Lopez, Yerlin N
685 E 183rd St
Bronx, NY 10458                              25693    10/17/2020    24 Hour Fitness Worldwide, Inc.             $327.00                                                                              $327.00
Penmetcha, Prudhvi
755 5th Ave NW, C201
Issaquah, WA 98027                           25694    10/17/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Isaiants, Anna
1063 E. Cypress Avenue
Burbank, CA 91501                            25695    10/17/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pulatov, Golib
5125 Geary Blvd Apt #6
San Francisco, CA 94118                      25696    10/17/2020         24 San Francisco LLC                   $107.28                                                                              $107.28
Miller, Galen
406 S Harrison Ave
Lafayette, CO 80026                          25697    10/20/2020       24 Hour Fitness USA, Inc.                $361.97                                                                              $361.97
Millman, Yocheved
3 Michael St
Spring Valley, NY 10977                      25698    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Malanga, Sue
2 Seneca Trail
Wayne, NJ 07470                              25699    10/20/2020    24 Hour Fitness Worldwide, Inc.             $301.48                                                                              $301.48
AMAYA, CARLOS E
8013 NW 73 AVE
TAMARAC, FL 33321                            25700    10/17/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Ortiz, Jennifer
8214 204th Street Ct E
Spanaway, WA 98387                           25701    10/19/2020       24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
VICTOR, RUTH & TOM
144943 AMBER GROVE DR
FOLSOM, CA 95630                             25702    10/20/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Chanthapaseuth, Betsy
1263 E. 100th Place
Thornton, CO 80229                           25703    10/17/2020    24 Hour Fitness Worldwide, Inc.                                                                $73.48                             $73.48
Courts, Michelle
2015 Burbank Avenue NW
Olympia, WA 98502                            25704    10/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Cueto, Maria
9349 Bocina Ln, Apt. A
Atascadero, CA 93422                         25705    10/17/2020    24 Hour Fitness Worldwide, Inc.                 $95.97                                                                            $95.97
Gorgin, Abbas
27751 Calle Valdes
Mission Viejo, CA 92692                      25706    10/19/2020 24 Hour Fitness United States, Inc.            $180.00                                                                              $180.00
Haidari, Walaa Al
                                             25707    10/18/2020 24 Hour Fitness United States, Inc.                $94.69                                                                            $94.69

                                                                                      Page 1640 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 318 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Joseph, Kim
9812 Pipit Way
Elk Grove, CA 95757                           25708    10/18/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
Baker, Donald
5860 Sunny Meadow Ln
Grand Prairie, TX 75052                       25709    10/18/2020    24 Hour Fitness Worldwide, Inc.                                              $400.00                                             $400.00
Juan, Daniel
1304 W 7th St. #503
Los Angeles, CA 90017                         25710    10/18/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Sponseller, Aryel
1706 11th St
Apt 10
Sacramento, CA 95811                          25711    10/18/2020 24 Hour Fitness United States, Inc.                $13.32                                                                            $13.32
Olsen, Jadene
378 Arcade dr
Ventura, CA 93003                             25712    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Fein, Wanda Baker
1231 Winterwood Dr
Lewisville, TX 75067                          25713    10/19/2020 24 Hour Fitness United States, Inc.            $450.00                                                                              $450.00
D.C. a minor (Kimberly Baker, parent)
7861 La Tour Ct.
Ranch Cucamonga, CA 91739                     25714    10/19/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Hedyastuti, Lucia
1416 Oak Avenue
Redwood City, CA 94061                        25715    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $59.99                                                                            $59.99
Gorgin, Abbas
27751 Calle Valdes
Mission Viejo, CA 92692                       25716    10/19/2020 24 Hour Fitness United States, Inc.            $180.00                                                                              $180.00
Thomas, Premila
551 Las Colinas St.
Tehachapi, CA 93561                           25717    10/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bhattacharya, Deblina
406 E 30th St.
Apt 103
Austin, TX 78410                              25718    10/19/2020       24 Hour Fitness USA, Inc.                $249.99                                                                              $249.99
Lewis, Kevin
1737 20th Ave SE Apt 105
aberdeen, SD 57401                            25719    10/19/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Donadio, Anthony
74 Post Ave
Apt 1A
NYC, NY 10034                                 25720    10/19/2020           24 New York LLC                      $212.52                                                                              $212.52
Leutzinger, Lance
4241 Ferguson Ct
Riverside, CA 92505                           25721    10/13/2020             RS FIT CA LLC                      $400.00                                                                              $400.00
Kouch, Kimleng
11602 Offley Ave
Norwalk, CA 90650                             25722    10/19/2020    24 Hour Fitness Worldwide, Inc.                             $650.00          $650.00          $650.00                          $1,950.00




                                                                                       Page 1641 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 319 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tran, Cam
19 Sunview Drive
San Francisco, CA 94131                      25723    10/19/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Ramos, Edgar
6139 Tampa Ave
Tarzana, CA 91335                            25724    10/20/2020 24 Hour Fitness United States, Inc.            $185.00                                                                              $185.00
Stewart, Melane A
2101 Aberdeen Ave NE
Renton, WA 98056                             25725    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $40.41                                                                            $40.41
Clark, Collin
1445 Green Oak Rd
Vista, CA 92081                              25726    10/20/2020 24 Hour Fitness United States, Inc.                             $83.98                                                               $83.98
Nakama, Andrea
1610 Mohawk St
Los Angeles, CA 90026                        25727    10/20/2020    24 Hour Fitness Worldwide, Inc.             $880.00                                                                              $880.00
Garcia, Steve
1424 Hummel Ln
Fort Collins, CO 80525                       25728    10/19/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Bokhari, Syed
2497 Parkside Dr
Fremont, CA 94536                            25729    10/19/2020    24 Hour Fitness Worldwide, Inc.             $139.96                                                                              $139.96
King, Kim
2145 Pierce Street
#417
Hollywood, FL 33020                          25730    10/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Azar, Hanna J
1185 Hillcrest Blvd
Millbrae, CA 94030                           25731    10/20/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Truong, Dat
8241 Summer Sunset Drive
Sacramento, CA 95828                         25732    10/19/2020       24 Hour Fitness USA, Inc.                    $25.08                                                                            $25.08
Tran, Zane
104 Captain Nurse Cir
Novato, CA 94949                             25733    10/20/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Kyaw, Mie Mie
6614 Cadogan Court
Sugar Land, TX 77479                         25734    10/19/2020 24 Hour Fitness United States, Inc.                              $0.00        $1,967.94                                           $1,967.94
Esparza, Aaron
P.O. Box 781
Huntington Beach, CA 92648                   25735    10/19/2020       24 Hour Fitness USA, Inc.                    $30.00                                                                            $30.00
Wright, Monica
46 Forest Brook Rd
Nanuet, NY 10954                             25736    10/20/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Larson, Nels
13895 Shiloh Dr.
Conifer, CO 80433                            25737    10/20/2020    24 Hour Fitness Worldwide, Inc.                                               $27.08                                              $27.08
Milsap, Myisha R
300 Saint Lucia Way
Lincoln, CA 95648                            25738    10/19/2020 24 Hour Fitness United States, Inc.            $600.00                                                                              $600.00


                                                                                      Page 1642 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 320 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Duong, Bella
9851 Bolsa Ave. Spc 109
Westminster, CA 92683                        25739    10/20/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Hogan, Kameron
301 N 4th St.
Wortham, TX 76693                            25740    10/20/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Benoit, David
395 Dare Rd
Selden, NY 11784                             25741    10/20/2020    24 Hour Fitness Worldwide, Inc.                             $950.00                                                              $950.00
Lopez, Margarita C
2713 Chinook Ct
Union City, CA 94587                         25742    10/20/2020    24 Hour Fitness Worldwide, Inc.            $1,259.97                                                                           $1,259.97
Carlos, Indra
7441 Carnoustie Ct
Gilroy, CA 95020                             25743    10/19/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Phoumiphat, Jonny Sithisack
968 Ribbon Grass Ave
Las Vegas, NV                                25744    10/19/2020 24 Hour Fitness United States, Inc.                             $50.00            $0.00                                              $50.00
Amparan, Virginia
130 E 20th Street Apt# 7
Costa Mesa, CA 92627                         25745    10/20/2020 24 Hour Fitness United States, Inc.                $22.70                                                                            $22.70
Zhang, Flora
4295 Via Arbolada #311
Los Angeles, CA 90042                        25746    10/20/2020    24 Hour Fitness Worldwide, Inc.                 $19.96                                                                            $19.96
Courteau, Nicolette
18374 Mount Lassen Drive
Castro Valley, CA 94552                      25747    10/20/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Beinhauer, James
Po Box 7050
Bonney Lake, WA 98391                        25748    10/20/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Huynh, Kimyen
1424 Charlotte Way
Carrollton, TX 75007                         25749    10/21/2020    24 Hour Fitness Worldwide, Inc.            $1,299.98                                                                           $1,299.98
King, Mark A
502 Freeman St.
Longwood, FL 32750                           25750    10/20/2020    24 Hour Fitness Worldwide, Inc.             $197.72                                                                              $197.72
Puschell, Jeffery
985 College Canyon Road
Solvang, CA 93463                            25751    10/20/2020       24 Hour Fitness USA, Inc.                               $1,404.00                                                           $1,404.00
Signature Glass and Mirror
Attn: Hartmut Lecner
12750 N Kendall Drive
Miami, FL 33186                              25752    10/19/2020       24 Hour Fitness USA, Inc.               $3,085.88                                                                           $3,085.88
Kellam, Dominique
1205 Brendan Dr.
Little Elm, TX 75068                         25753    10/20/2020    24 Hour Fitness Worldwide, Inc.                                                               $645.00                            $645.00
Evans, Eva C
2700 Falk Rd
Vancouver, WA 98661                          25754    10/19/2020 24 Hour Fitness United States, Inc.                             $91.04                                                               $91.04


                                                                                      Page 1643 of 1762
                                                              Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 321 of 439


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Carroll, Patrick
2038 S. Loara St.
Anaheim, CA 92802                                  25755    10/19/2020      24 Hour Fitness USA, Inc.               $2,388.96                                                                           $2,388.96
Dressel, Haley
1467 Tyndall Way
Gardnerville, NV 89460                             25756    10/21/2020   24 Hour Fitness Worldwide, Inc.             $143.96                                                                              $143.96
Khan, Mumtaz
3507 University Park Ln
Irving, TX 75062                                   25757    10/21/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Betts, Gregory & Debra
PO BOX 856
Katy, TX 77493                                     25758    10/19/2020   24 Hour Fitness Worldwide, Inc.                                              $145.00                                             $145.00
Hookano, Damon
PO Box 861681
Wahiawa, HI 96786                                  25759    10/20/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Chiang, Bonny
1816 W Sherway St
West Covina, CA 91790                              25760    10/19/2020   24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
REINA, RENATE
225 St. Paul's Ave, Apt. 12M
Jersey City, NJ 07306                              25761    10/21/2020   24 Hour Fitness Worldwide, Inc.                 $39.00                                                                            $39.00
Bushey, Valarie
36 Ivy Cove Road
Fairview, NC 28730                                 25762    10/19/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cheng, Vivian
2656 N Buffalo Dr Unit 1201
Las Vegas, NV 89128-4811                           25763    10/19/2020   24 Hour Fitness Worldwide, Inc.             $297.00                                                                              $297.00
Teich, Melodie Pam
9 Ethan Allen Court
Orangeburg, NY 10962-2705                          25764    10/19/2020      24 Hour Fitness USA, Inc.                                $129.97                                                              $129.97
Curduleuk, Arnold
3660 Inverrary Dr, Apt. 732
Lauderhill, FL 33319                               25765    10/19/2020   24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Pak, Alexander
10919 Stonebrook Drive
Los Altos Hills, CA 94024                          25766    10/20/2020      24 Hour Fitness USA, Inc.                $240.85                                                                              $240.85
United Rentals (North America), Inc.
Attn: Shannon Harris
10330 David Taylor Drive
Charlotte, NC 28262                                25767    10/15/2020   24 Hour Fitness Worldwide, Inc.            $9,685.28                                                                           $9,685.28
City of San Diego
Office of the City Treasurer-Delinquent Account
PO Box 129039
San Diego, Ca 92112                                25768    10/15/2020      24 Hour Fitness USA, Inc.               $2,412.77                                                                           $2,412.77
Kyaw, Mie Mie
6614 CADOGAN COURT
SUGARLAND, TX 77479                                25769    10/19/2020   24 Hour Fitness Worldwide, Inc.                               $0.00        $1,967.94            $0.00                          $1,967.94
Cervantes, Arlene
6607 Rimridge Way
Bakersfield, CA 93313                              25770    10/19/2020   24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99

                                                                                           Page 1644 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 322 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Johnson, Patrick H
2241 Lake Miramar Way
Miramar, FL 33025                            25771    10/19/2020   24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Myers, Diane
1875 E. Helmick St
Carson, CA 90746                             25772    10/19/2020   24 Hour Fitness Worldwide, Inc.              $160.00                                                                             $160.00
Bocage, Charlotte
P.O. Box 291792
Los Angeles, CA 90029                        25773    10/19/2020   24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Gowin, Sara
5416 Apache Creek Cv
Austin, TX 78735                             25774    10/19/2020   24 Hour Fitness Worldwide, Inc.              $204.59                                                                             $204.59
UK 2 CONSTRUCTION CORP
ATTN: SURJIT SINGH
130-43 135TH RD
S. OZONE PARK, NY 11420                      25775    10/19/2020   24 Hour Fitness Worldwide, Inc.           $10,016.51                                                                          $10,016.51
Adams, Nikki
1243 Lake Street
Millbrae, CA 94060                           25776    10/19/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Seng, Tongly
11602 Offley Ave
Norwalk, CA 90650                            25777    10/19/2020   24 Hour Fitness Worldwide, Inc.                                              $500.00                                             $500.00
Jezewski, Suzanne
10850 W Roanoke Ave
Avondale, AZ 85392-5811                      25778    10/19/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Howard, Donnie
1562 San Altos Pl
Lemon Grove, CA 91945                        25779    10/19/2020   24 Hour Fitness Worldwide, Inc.                                                             $3,900.00                          $3,900.00
Gonzalez, Saul C
22629 Woodroe Ave
Hayward, CA 94541                            25780    10/19/2020   24 Hour Fitness Worldwide, Inc.                               $0.00                           $150.00                            $150.00
Kuroda, Mark
Kuroda, Mark
Kuroda Studios/ Mark Kuroda Photography
110 6th Avenue #2
San Francisco, CA 99118                      25781    10/19/2020   24 Hour Fitness Worldwide, Inc.                            $3,599.65                        $3,599.65                          $7,199.30
Chen, James
3869 Vale Ave.
Oakland, CA 94619                            25782    10/19/2020        24 San Francisco LLC                        $0.00                                                                             $0.00
Sylvia, Alicia
791 S Park Ave
Pomona, CA 91766-3130                        25783    10/19/2020   24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Lenora, Suzanne
1186 Broadway, Apt 401
New York, NY 10001                           25784    10/20/2020          24 New York LLC                                                                         $80.00                             $80.00
Rhame, Nenita
Littlepage Booth Leckman
1912 W. Main St.
Houston, TX 77098                            25785    10/20/2020      24 Hour Fitness USA, Inc.            $2,500,000.00                                                                      $2,500,000.00


                                                                                     Page 1645 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 323 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wylde, Andrew
5405 Suffolk Circle
Castle Rock, CO 80104                       25786    10/20/2020    24 Hour Fitness Worldwide, Inc.                             $911.64                                                              $911.64
Gebremicel, Helen
3420 Cadillac Dr
San Jose, CA 95117                          25787    10/20/2020       24 Hour Fitness USA, Inc.               $1,309.00                                                                           $1,309.00
Earl, Errick
204 Hill Ave.
Oakley, CA 94561                            25788    10/20/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Dang, Hoa Vu
7207 Brookville Ln
Houston, TX 77083                           25789    10/21/2020 24 Hour Fitness United States, Inc.            $380.00                                                                              $380.00
Faccone, Erica
1445 Green Oak Rd
Vista, CA 92081                             25790    10/20/2020 24 Hour Fitness United States, Inc.                             $83.98                                                               $83.98
Harris, Stephanie
1010 N. Prairie Lane
Raymore, MO 64083                           25791    10/21/2020    24 Hour Fitness Worldwide, Inc.          $21,000.00                                                                           $21,000.00
Ingersoll, Joshua A.
1524 Westcreek Drive
Azle, TX 76020                              25792    10/21/2020 24 Hour Fitness United States, Inc.            $382.54                                                                              $382.54
Stearns, Cole
13265 W Cloquallum Road
Elma, WA 98541                              25793    10/20/2020    24 Hour Fitness Worldwide, Inc.                 $80.90                                                                            $80.90
Arias, Carlos
837 South B Street
Oxnard, CA 93030                            25794    10/20/2020    24 Hour Fitness Worldwide, Inc.             $105.00                                                                              $105.00
Thuniljinda, Pat
                                            25795    10/19/2020    24 Hour Fitness Worldwide, Inc.             $191.88                                                                              $191.88
Valenzuela, Mary
2551 Olympic View Drive
Chino Hills, CA 91709                       25796    10/20/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Shah, Paulomi
1858 Orangetree Lane
Mountain View, CA 94040                     25797    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
De Alba, Antonio
320 Carousel Drive
Vallejo, CA 94589                           25798    10/21/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Hudson, Jeff
4803 Dry Oak Trail
Austin, TX 78749                            25799    10/22/2020       24 Hour Fitness USA, Inc.                    $74.69                                                                            $74.69
Sahgiller, Eda
97 Roosevelt Avenue
2nd Floor
Lodi, NJ 07644                              25800    10/21/2020       24 Hour Fitness USA, Inc.                $279.99                                                                              $279.99
Albrich, Anthony
P.O. Box 871
Gaston, OR 97119                            25801    10/21/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99




                                                                                     Page 1646 of 1762
                                                          Case 20-11568-KBO        Doc 72-7      Filed 04/19/21     Page 324 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dealba, Enrique
320 Carousel Drive
Vallejo, CA 94589                              25802    10/21/2020   24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Meneses, Cesar
17667 SW 135th Court
Miami, FL 33177                                25803    10/22/2020   24 Hour Fitness Worldwide, Inc.                           $100.00                           $100.00                            $200.00
Graham, Kirkland
824 East 900 South
Salt Lake City, UT 84105                       25804    10/21/2020   24 Hour Fitness Worldwide, Inc.           $528.00                                                                              $528.00
Marshall, Treyon
835 Hyde Street
San Francisco, CA 94109                        25805    10/22/2020   24 Hour Fitness Worldwide, Inc.        $196,975.00       $3,025.00                                                         $200,000.00
Sharma, Deepti
34800 11th St, Apt 368
Union City, CA 94587                           25806    10/21/2020   24 Hour Fitness Worldwide, Inc.           $183.28                                                                              $183.28
Dixit, Kedar
43817 Dubal Ct
Fremont, CA 94539                              25807    10/21/2020   24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Parker Jr, Robert H
511 South 900 East
Salt Lake City, UT 84102                       25808    10/21/2020   24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Alvarez, Brittany Caitlin
2922 N Orange Ave
Rialto, CA 92377                               25809    10/21/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Kong, Nancy
6132 Encinita Avenue
Temple City, CA 91780                          25810    10/21/2020   24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Shah, Ravi
26876 Park Terrace Lane
Mission Viejo, CA 92692                        25811    10/21/2020   24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Davis, Betty R
2050 E Gonzales Rd
Apt 360
Oxnard, CA 93036                               25812    10/21/2020   24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Oliva, Rachel J
6291 Lewis Ave
Long Beach, CA 90805                           25813    10/21/2020   24 Hour Fitness Worldwide, Inc.           $193.33                                                                              $193.33
Lowe, Trelanda R.
6731 Leland Way
Suite 203
Los Angeles, CA 90028                          25814    10/21/2020   24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Park, Irene
4094 Bell Terrace
Fremont , CA 94536                             25815    10/21/2020   24 Hour Fitness Worldwide, Inc.              $94.48                                                                             $94.48
Ku, Liangyi
4701 Preston Park Blvd
#1928
Plano, TX 75093                                25816    10/22/2020   24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00




                                                                                       Page 1647 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 325 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Webster, Philip
124 Calle Nogales
Walnut Creek, CA 94597                       25817    10/21/2020    24 Hour Fitness Worldwide, Inc.                             $101.59                                                              $101.59
Elliott, Aaron
1938 NE Weidler St.
Portland, OR 97232                           25818    10/21/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Davila, Lorraine
201 Chandler W
Highland, CA 92346                           25819    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Ku, Tom
4701 Preston Park Blvd #1928
Plano, TX 75093                              25820    10/22/2020    24 Hour Fitness Worldwide, Inc.                 $21.65                                                                            $21.65
Mas, Richard
10229 SW Denney Rd.
Beaverton, OR 97008                          25821    10/21/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Venegas, Teresita L
381 Spindrift Way
Vacaville, CA 95687                          25822    10/21/2020 24 Hour Fitness United States, Inc.            $696.00                                                                              $696.00
Santillan, Jose A
6936 Overhill Rd
Forth Worth, TX 76116                        25823    10/21/2020 24 Hour Fitness United States, Inc.                $60.00                                                                            $60.00
Laman, Kathleen
1496 East Valley Road
Montecito, CA 93108                          25824    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Santiago, Thomas
6381 NW Paddington Court
Silverdale, WA 98383                         25825    10/22/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ramirez, Fernando
3025 Deakin St
Berkeley, CA 94705                           25826    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $87.86                                                                            $87.86
Anapalli, Sucharitha
34077 Paseo Padre Parkway
Apt 148
Fremont, CA 94555                            25827    10/21/2020       24 Hour Fitness USA, Inc.                $190.00                                                                              $190.00
Lynch, Paula
4706 Park Granada #186
Calabasas, CA 91302                          25828    10/21/2020    24 Hour Fitness Worldwide, Inc.            $1,296.00                                                                           $1,296.00
Rosales, Daniel Alejandro
5045 Woodman Ave.
Apartment 212
Sherman Oaks, CA 91423                       25829    10/21/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Amuluru, Naga Jyothi Swaroop
34077 Paseo Padre Parkway Apt 148
Fremont, CA 94555                            25830    10/21/2020       24 Hour Fitness USA, Inc.                $190.00                                                                              $190.00
Johnson, Todd
10136 S Hickory Point Dr
Sandy, UT 84092                              25831    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00




                                                                                      Page 1648 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 326 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Motion Picture Licensing Corporation
Attn: Gabriel Segal
5455 S. Centinela Ave
Los Angeles, CA 90066                         25832    10/21/2020      24 Hour Fitness USA, Inc.             $57,856.68                                                                           $57,856.68
Singh, Jaspreet
12530 SE 295th St
Auburn, WA 98092                              25833    10/21/2020   24 Hour Fitness Worldwide, Inc.                 $84.20                                                                            $84.20
Gutierrez, Tina
5497 Carlson Drive
Apt 101
Sacramento, CA 95819                          25834    10/20/2020   24 Hour Fitness Worldwide, Inc.             $621.96                                                                              $621.96
Chang, Sandra
2500 Kalakaua Ave.
Ste. 2105
Honolulu, HI 96815                            25835    10/20/2020   24 Hour Fitness Worldwide, Inc.             $980.10                                                                              $980.10
Bustamante, Cody X
9088 SW Rystadt Ln
Portland, OR 97225                            25836    10/21/2020      24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Chang, Sandra
2500 Kala Kaua Ave
Ste 2105
Honolulu, HI 96815                            25837    10/20/2020   24 Hour Fitness Worldwide, Inc.             $980.10                                                                              $980.10
Gottam, Sudha
9002 Bottlebrush Ln
Irving, TX 75063                              25838    10/21/2020   24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Ying, Virginia
17908 Pires Ave
Cerritos, CA 90703                            25839    10/21/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Finch, Florine
10626 Meadow Lake Ln
Houston, TX 77042                             25840    10/21/2020   24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Amaral, Hailey Jean
3263 Greenwood Drive
Fremont, CA 94536                             25841    10/21/2020   24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Shamsieva, Luba
141-22 71st Rd
Flushing, NY 11367                            25842    10/21/2020   24 Hour Fitness Worldwide, Inc.             $245.52                                                                              $245.52
Demiguel, Denise M.
3752 Trenery Dr
Pleasanton, CA 94588                          25843    10/20/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Welfl, JoAnn
8610 Alcott
Houston, TX 77080                             25844    10/20/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Harley, Otis
6599 Solitary Ave
Las Vegas, NV 89110                           25845    10/21/2020      24 Hour Fitness USA, Inc.                    $28.99                                                                            $28.99
Pascual, Svetlana
1405 Alpine Dr
Pittsburg, CA 94565                           25846    10/20/2020   24 Hour Fitness Worldwide, Inc.            $1,447.60                                                                           $1,447.60


                                                                                      Page 1649 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 327 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Matheus, Alexis
26311 Katy Springs Lane
Katy, TX 77494                               25847    10/22/2020 24 Hour Fitness United States, Inc.            $787.55                                                                              $787.55
Singh, Harvinder
18173 Broadwell Ct
Lathrop, CA 95330                            25848    10/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99           $0.00          $429.99                                             $859.98
Marks, James E.
15078 S.E. Del Rey Ave.
Milwaukie, OR 97267                          25849    10/19/2020    24 Hour Fitness Worldwide, Inc.             $112.00                                                                              $112.00
Espejo, Dally
136 Parsippany Road
Whippany, NJ 07981                           25850    10/22/2020            RS FIT NW LLC                      $1,847.82                                                                           $1,847.82
Mishra, Arun Kumar
770 N Eldridge Pkwy
Apt 109
Houston, TX 77079                            25851    10/22/2020 24 Hour Fitness United States, Inc.                $40.04                                                                            $40.04
Moschella, Diane
33 East St.
West Nyack, NY 10994                         25852    10/22/2020       24 Hour Fitness USA, Inc.                $233.98                                                                              $233.98
Feintuch, Dawn
3125 Tibbett Avenue 4B
Bronx, NY 10463                              25853    10/22/2020           24 New York LLC                      $299.00                                                                              $299.00
Borenstein, Raphael
10141 Birchwood Dr.
Huntington Beach, CA 92646                   25854    10/22/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Mills, Travis
1310 Leister Dr.
Silver Spring, MD 20904                      25855    10/21/2020    24 Hour Fitness Worldwide, Inc.            $1,114.90                                                                           $1,114.90
Baria, Nicolle
45 Poncetta Drive Apt 329
Daly City, CA 94015                          25856    10/22/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
Doescher, Leanne
9901 sharpcrest st.
apt A-3
Houston, TX 77036                            25857    10/22/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Housley, Nathaniel L
1501 16th St
Apt. 415
Sacramento, CA 95814                         25858    10/22/2020       24 Hour Fitness USA, Inc.                $608.00                                                                              $608.00
Thomas, Shelomith
2163 SAN JOSE AVE APT C
Alameda, CA 94501                            25859    10/22/2020 24 Hour Fitness United States, Inc.            $200.00                                                                              $200.00
Royal Pump Service Inc
Attn: Paul Pachai
104 Jamaica Ave
Brooklyn, NY 11207                           25860    10/22/2020    24 Hour Fitness Worldwide, Inc.          $21,616.65                                                                           $21,616.65
Medeiros, David
485-A Kaialu Loop
Makawad, HI 96768                            25861    10/22/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00


                                                                                      Page 1650 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 328 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Anderson, Dora Alicia
PO Box 90315
Los Angeles, CA 90009                         25862    10/22/2020    24 Hour Fitness Worldwide, Inc.            $1,024.00                                                                           $1,024.00
Chester
10108 Fraywood St
Bellflower, CA 90706                          25863    10/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Borenstein, Jozann
10141 Birchwood Dr
Huntington Beach, CA 92646                    25864    10/22/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Thomas, Aaron
2163 San Jose Ave Apt C
Alameda, CA 94501                             25865    10/22/2020 24 Hour Fitness United States, Inc.            $200.00                                                                              $200.00
Pak, Sarah
411 Callendar St. NW
Orting, WA 98360                              25866    10/22/2020    24 Hour Fitness Worldwide, Inc.             $624.23                                                                              $624.23
Alcala, Brenda
7541 Serapis Ave Apt. 2
Pico Rivera, CA 90660                         25867    10/23/2020       24 Hour Fitness USA, Inc.                                                                  $982.00                            $982.00
Kim, Yoon
Turley Law Firm
Attn: T Nguyen
6440 North Central Expressway, 10th Floor
Dallas, TX 75206                              25868    10/22/2020    24 Hour Fitness Worldwide, Inc.                          $2,000,000.00                                                     $2,000,000.00
Kim, Yoon
Turley Law Firm
Attn: T Nguyen
6440 North Central Expressway, 10th Floor
Dallas, TX 75206                              25869    10/22/2020       24 Hour Fitness USA, Inc.                     $0.00                                                  $2,000,000.00      $2,000,000.00
Williams, James
2693 Eucalyptus Drive
El Cajon, CA 92021                            25870    10/23/2020    24 Hour Fitness Worldwide, Inc.                                                                $30.00                             $30.00
Grinchis, Gerald
PO Box 61
Dana Point, CA 92629                          25871    10/23/2020    24 Hour Fitness Worldwide, Inc.             $429.00             $0.00                                                            $429.00
Napier, Mark
2677 Vernazza Dr
Livermore, CA 94550                           25872    10/22/2020       24 Hour Fitness USA, Inc.                $752.00                                                                              $752.00
Camarena, Leasha
3233 Grimshaw Way
Elk Grove, CA 95758                           25873    10/23/2020       24 Hour Fitness USA, Inc.                    $31.99                                                                            $31.99
Karp, Leonard
350 Shady Glen Road
Walnut Creek, CA 94596-5464                   25874    10/21/2020       24 Hour Fitness USA, Inc.                                $3,891.00                                                          $3,891.00
Yin, Gang
2742 Oak Rd, Apt #205
Walnut Creek, CA 94597                        25875    10/22/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Chinn, Henry R.
1906 Magdalena Cir Apt. 51
Santa Clara, CA 95051                         25876    10/22/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99


                                                                                       Page 1651 of 1762
                                                        Case 20-11568-KBO          Doc 72-7     Filed 04/19/21     Page 329 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Foster, Yolanda
915 East El Camino Real Ap# A4
Sunnyvale, CA 94087-3785                     25877    10/22/2020    24 Hour Fitness Worldwide, Inc.                                              $83.98           $83.98                            $167.96
Matteson, Betty
2415 Amity Street
San Diego, CA 92109                          25878    10/22/2020    24 Hour Fitness Worldwide, Inc.           $1,650.00                                                                           $1,650.00
Aradhya, Vinod
5064 23rd Ave S
Fargo, ND 58104                              25879    10/22/2020         24 San Francisco LLC                    $41.99                                                                              $41.99
Devaraj, Ambu
550 Fall River Ter
Apt 3
Sunnyvale, CA 94087                          25880    10/22/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Bolter, Paula
3312 Azahar Place
Carlsbad, CA 92009                           25881    10/22/2020    24 Hour Fitness Worldwide, Inc.                           $1,136.00                                                           $1,136.00
Garcia, Larry Gil
11 Stuyvesant Court
Clifton, NJ 07013                            25882    10/22/2020    24 Hour Fitness Worldwide, Inc.            $108.32                                                                              $108.32
Kim, Charles
3993 Starview Drive Apt2
San Jose, CA 95124                           25883    10/22/2020    24 Hour Fitness Worldwide, Inc.              $48.00                                                                              $48.00
King, Patricia A.
49 East 19th Street
Apt. 45
Brooklyn, NY 11226                           25884    10/21/2020           24 New York LLC                        $0.00                                                                               $0.00
Vidal, Bruna
509 Starboard Drive
San Mateo, CA 94404                          25885    10/22/2020    24 Hour Fitness Worldwide, Inc.              $36.99                                                                              $36.99
Hamilton, Richard
1180 Fulton Street
San Francisco, CA 94117                      25886    10/22/2020 24 Hour Fitness United States, Inc.          $1,247.00                                                                           $1,247.00
Chan, Patrick
1212 Cameron Lane
Daly City, CA 94014                          25887    10/23/2020    24 Hour Fitness Worldwide, Inc.              $39.99                                                                              $39.99
Drake, Tashuna
5241 S Acres Dr.
Houston, TX 77048                            25888    10/23/2020    24 Hour Fitness Worldwide, Inc.            $159.08                                                                              $159.08
Li, Daisy Xin
9415 Gregory St.
Cypress, CA 90630                            25889    10/16/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                           25890    10/23/2020    24 Hour Fitness Worldwide, Inc.           $2,300.00                                                                           $2,300.00
Lazzara, Trina
3399 Sutton Loop
Fremont, CA 94536                            25891    10/23/2020    24 Hour Fitness Worldwide, Inc.            $220.00                                                                              $220.00
Wamai, Nancy
3512 Knoll Crest Ave.
View Park, CA 90043                          25892    10/23/2020    24 Hour Fitness Worldwide, Inc.              $15.43                                          $200.40                            $215.83

                                                                                      Page 1652 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 330 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chang, Sook Hee
8361 Santa Margarita Ln.
La Palma, CA 90623                            25893    10/23/2020    24 Hour Fitness Worldwide, Inc.            $2,300.00                                                                           $2,300.00
Wyatt, Laura L
6010 Lido Ct SW
Olympia, WA 98512                             25894    10/23/2020    24 Hour Fitness Worldwide, Inc.                             $546.48                                                              $546.48
Jackson, Winston
8747 Verlane Drive
San Diego, CA 92119                           25895    10/24/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Kottapalli, Pravin
                                              25896    10/24/2020 24 Hour Fitness United States, Inc.            $370.00                                                                              $370.00
Babl, James D
213 4th Ave.
Venice, CA 90291                              25897    10/24/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
NJ Unclaimed Property Administration
PO Box 214
Trenton, NJ 08625-0214                        25898    10/26/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
City of Fairview
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                              25899    10/26/2020       24 Hour Fitness USA, Inc.                                               $3,324.90                                           $3,324.90
Irving ISD
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                              25900    10/26/2020       24 Hour Fitness USA, Inc.                                               $5,398.71                                           $5,398.71
Duenas, Cynthia Karina
17103 Rolando Ave
Castro Valley, CA 94546                       25901    10/2/2020     24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Black, Jamie
7 Quiet Yearling Pl
Tomball, TX 77375                             25902    10/26/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Willard, Bryce
9872 Star Dr.
Huntington Beach, CA 92646                    25903    10/23/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                              $460.00
Desper, Dominique
1335 W. Pointe Villas Blvd., #204
Winter Garden, FL 34787                       25904    10/23/2020    24 Hour Fitness Worldwide, Inc.                 $44.72                                                                            $44.72
DeMarco, Ronald
Florida Advocates
Attn: Susan Brown
45 E. Sheridan Street
Dania Beach, FL 33004                         25905    10/23/2020       24 Hour Fitness USA, Inc.            $250,000.00                                                                          $250,000.00
Chang, Hosuk
8361 Santa Margarita Ln.
La Palma, CA 90623                            25906    10/23/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Lyster, Jamey S. & Sally
2801 Carriage Street
Bakersfield, CA 93314                         25907    10/23/2020    24 Hour Fitness Worldwide, Inc.             $204.00                                                                              $204.00




                                                                                       Page 1653 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 331 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                           25908    10/23/2020    24 Hour Fitness Worldwide, Inc.            $2,300.00                                                                           $2,300.00
Wesseldine, Jennifer L.
100 Fern Lane
Highlands, TX 77562                          25909    10/23/2020    24 Hour Fitness Worldwide, Inc.                             $178.95                                                              $178.95
Okuda, Adella
94-1097 Hanauna St
Waipahu, HI 96797                            25910    10/23/2020    24 Hour Fitness Worldwide, Inc.            $2,257.51                                                                           $2,257.51
Morales-Perez, Elvin Emanuel
4147 SW Amelia Terrace
Beaverton, OR 97078                          25911    10/23/2020    24 Hour Fitness Worldwide, Inc.             $687.50                                                                              $687.50
Robles, Veronica
2913 Crisp Wind Court
North Las Vegas, NV 89030                    25912    10/23/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99
Davis, Jenifer
9026 Inverness Road
Santee, CA 92071                             25913    10/23/2020    24 Hour Fitness Worldwide, Inc.             $127.96                                                                              $127.96
Derose, Tone E.
15333 Jupiter St.
Whittier, CA 90603                           25914    10/23/2020             RS FIT CA LLC                      $150.00                                                                              $150.00
Desai, Arvind
6133 Ibbetson Ave
Lakewood, CA 90713                           25915    10/23/2020 24 Hour Fitness United States, Inc.           $5,000.00                                                                           $5,000.00
Chang, Hosuk
8361 Santa Margarita Ln.
La Palma, CA 90623                           25916    10/23/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Moran, Andres
36932 Locus Street
Newark, CA 94560                             25917    10/23/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Gupta, Archit
3685 Sandalford Way
San Ramon, CA 94582                          25918    10/24/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Kras, Lyuda
7610 Auburn Blvd. # 3
Citrus Heights, CA 95610                     25919    10/24/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Distler, Josh
121 Old Littleton Road
Harvard, MA 01451                            25920    10/24/2020       24 Hour Fitness USA, Inc.                               $2,116.80                                                           $2,116.80
Vo, Anaira
5102 Ernst Ct.
Orlando, FL 32819                            25921    10/24/2020    24 Hour Fitness Worldwide, Inc.                                                                $88.18                             $88.18
Romero, Ed
746 Suncreek Dr.
Chula Vista, CA 91913                        25922    10/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
RAMSAROOP, ROGER
12 MUHLEBACH CT
FAR ROCKAWAY, NY 11691                       25923    10/24/2020           24 New York LLC                      $999.74                                                                              $999.74




                                                                                      Page 1654 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 332 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Friedl, John
610 Laurel Berry Ct.
Apex, NC 27523                               25924    10/24/2020   24 Hour Fitness Worldwide, Inc.                                                               $500.00                            $500.00
Calderon, Fern
1822 S 50th Place
Ridgefield, WA 98642                         25925    10/24/2020   24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Chapple, Timothy K
6444 Red Garnet Way
Mira Loma, CA 91752                          25926    10/24/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
DeNoma, Natha
826 Mahaya Ct. SE
Salem, OR 97317                              25927    10/24/2020   24 Hour Fitness Worldwide, Inc.             $349.96                                                                              $349.96
McGee, Michael
3015 Country Square Dr.
#1054
Carrollton, TX 75006                         25928    10/24/2020   24 Hour Fitness Worldwide, Inc.             $478.00                                                                              $478.00
Lento, Gregory
680 NW Willow Glen Place
Beaverton, OR 97006                          25929    10/24/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Black, Jamie
7 Quiet Yearling Pl
Tomball, TX 77375                            25930    10/25/2020   24 Hour Fitness Worldwide, Inc.             $599.92                                                                              $599.92
Burch, Eden
1251 Sepulveda Ave
San Bernardino, CA 92404                     25931    10/25/2020      24 Hour Fitness USA, Inc.                    $10.00                                                                            $10.00
Peterson, Phil
15910 Torry Pines Rd
Houston, TX 77062                            25932    10/25/2020   24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Rodriguez, Roger
406 Old Peak Rd.
Georgetown, TX 78626                         25933    10/25/2020      24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Edick, Rena J
704 Parkview Dr.
Pflugerville, TX 78660                       25934    10/26/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Rockwall CAD
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25935    10/26/2020      24 Hour Fitness USA, Inc.                                               $8,711.64                                           $8,711.64
Dallas County
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25936    10/26/2020      24 Hour Fitness USA, Inc.                                              $83,632.42                                          $83,632.42
Tarrant County
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25937    10/26/2020      24 Hour Fitness USA, Inc.                                             $109,281.64                                         $109,281.64
Lewisville ISD
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25938    10/26/2020      24 Hour Fitness USA, Inc.                                              $11,308.41                                          $11,308.41

                                                                                     Page 1655 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 333 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tate Jr, Albert
1221 E 222nd Street
Carson, CA 90745                            25939    10/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Etkin, Martin
1460 Monterey Blvd.
San Francisco, CA 94127                     25940    10/26/2020    24 Hour Fitness Worldwide, Inc.             $369.00                                                                              $369.00
Tajbakhsh, Hooman
3050 Rue Dorleans
Unit 103
San Diego, CA 92110                         25941    10/26/2020    24 Hour Fitness Worldwide, Inc.             $696.66                                                                              $696.66
Hamidi, Eric
405 W. Surrey Drive
Castle Rock, CO 80108                       25942    10/26/2020 24 Hour Fitness United States, Inc.                            $852.00                                                              $852.00
Wright, Alexander
1407 Chilean Lane
Winter Park, FL 32792                       25943    10/26/2020    24 Hour Fitness Worldwide, Inc.             $105.69                                                                              $105.69
Lee, Lynda Beth
1578 Beechwood Circle
Taylorsville, UT 84123                      25944    10/26/2020    24 Hour Fitness Worldwide, Inc.                 $84.73                                                                            $84.73
Bell, Christine
32 Baroness
Laguna Niguel, CA 92677                     25945    10/26/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Ceja, Precilla Ramirez
5055 Collwood Blvd. Unit 101
San Diego, CA 92115                         25946    10/26/2020    24 Hour Fitness Worldwide, Inc.             $126.96                                                                              $126.96
Trebbe, Kristen
61 Leghorn Ave
Bridgewater, NJ 08807                       25947    10/26/2020    24 Hour Fitness Worldwide, Inc.             $118.00                                                                              $118.00
Weaver, Tandelyn Atkinson
3705 Parkwood Dr
Houston, TX 77021-1509                      25948    10/26/2020    24 Hour Fitness Worldwide, Inc.             $450.69                                                                              $450.69
Rousselet, Romane
5913A Gannet Ave
Ewa Beach, HI 96706                         25949    10/26/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
ORTEGA, CHRIS
15630 SW 75TH AVENUE
PALMETTO BAY, FL 33157-2412                 25950    10/26/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
GHEVONDYAN, JANETA
630 E. OLIVE AVE APT #105
BURBANK, CA 91501                           25951    10/26/2020       24 Hour Fitness USA, Inc.                $349.27         $190.00                                                              $539.27
Sanchez, Elizabeth
2608 Grant St
Vancouver, WA 98660                         25952    10/26/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
TSAO, LICHUNG
709 COTTONWOOD AVE
SO. SAN FRANCISCO, CA 94080                 25953    10/27/2020    24 Hour Fitness Worldwide, Inc.             $229.00                                                                              $229.00
Hardin, Marianne
5 Clear River Ct
Sacramento, CA 95831                        25954    10/26/2020    24 Hour Fitness Worldwide, Inc.            $1,964.33                                                                           $1,964.33


                                                                                     Page 1656 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 334 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Loi, Christine
1722 Harriman Lane #B
Redondo Beach, CA 90278                      25955    10/27/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Dmattus, Logan
191 L Street
Chula Vista, CA 91911                        25956    10/26/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Rosas, Ana K.
158 Broadway
Passaic, NJ 07055                            25957    10/20/2020       24 Hour Fitness USA, Inc.                $150.30                                                                              $150.30
Purganan, Melissa F
16835 Algonquin St.
Suite 317
Huntington Beach, CA 92649                   25958    10/27/2020 24 Hour Fitness United States, Inc.                                                              $699.99                            $699.99
Glenn, Dwight Elain
5925 Como Dr.
Fort Worth, TX 76107                         25959    10/26/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Koulikova, Ioulia
38 Chester Cir
Los Altos, CA 94022                          25960    10/27/2020 24 Hour Fitness United States, Inc.                $73.98                                                                            $73.98
Turtenwald, Zachary
27801 Tirante
Mission Viejo, CA 92692                      25961    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $93.79                                                                            $93.79
Furutani, Terrance
802 24th St NW
Auburn, WA 98002                             25962    10/26/2020    24 Hour Fitness Worldwide, Inc.                             $369.52                             $0.00                            $369.52
Matheney, Christine
604 Burrows Ave
San Bruno, CA 94066                          25963    10/26/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hochman, David
525 E Seaside Way #705
Long Beach, CA 90802                         25964    10/26/2020    24 Hour Fitness Worldwide, Inc.                             $499.92                                                              $499.92
Arango, Alejandra
10955 SW 177 Ter
Miami, FL 33157                              25965    10/26/2020 24 Hour Fitness United States, Inc.            $400.00                                                                              $400.00
Ghevondyan, Janeta
630 E. Olive Ave Apt #105
Burbank, CA 91501                            25966    10/26/2020       24 Hour Fitness USA, Inc.                $696.15         $190.00                                                              $886.15
Wen, Guo T
709 Cottonwood Ave
So. San Francisco, CA 94080                  25967    10/26/2020    24 Hour Fitness Worldwide, Inc.             $179.00                                                                              $179.00
Goregaonkar, Shilpesh
1922 2nd Ave.
Unit 21
San Diego, CA 92101                          25968    10/26/2020        24 Hour Holdings II LLC                     $69.53                                                                            $69.53
Hirota, Allison
7725 Cason Lane
Gladstone, OR 97027                          25969    10/26/2020    24 Hour Fitness Worldwide, Inc.                                              $184.00                                             $184.00
Cebrian, Javier
4462 Mines Rd.
Livermore, CA 94550                          25970    10/26/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98

                                                                                      Page 1657 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 335 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ambaw, Yonas
1303 South Gramercy Place #102
Los Angeles, CA 90019                        25971    10/26/2020    24 Hour Fitness Worldwide, Inc.                 $68.90                                                                            $68.90
Fahl, Gaven
1160 River Rock Lane
Danville, CA 94526                           25972    10/26/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Esparza, Jaqueline
West Coast Employment Lawyers
350 South Grand Avenue, Suite 3325
Los Angeles, CA 90071                        25973    10/26/2020    24 Hour Fitness Worldwide, Inc.         $500,000.00                                                                          $500,000.00
City of Frisco
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25974    10/26/2020       24 Hour Fitness USA, Inc.                                               $1,435.69                                           $1,435.69
Faulk, Lesli
P.O. Box 221508
2325 - 25th Ave
Sacramento, CA 95822                         25975    10/19/2020    24 Hour Fitness Worldwide, Inc.            $1,720.00                                                                           $1,720.00
Thompson, Carrie
9130 Todos Santos Drive
Santee, CA 92071                             25976    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                            $95.00
Yanes, Daniel Richard
11 Meadow Lane
Saddle River, NJ 07258                       25977    10/27/2020    24 Hour Fitness Worldwide, Inc.                             $100.20                                                              $100.20
Vang, Andrew
8914 Caminito Vera
San Diego, CA 92126                          25978    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Fencil, Kelvin
5735 San Jose Avenue
Richmond, CA 94804                           25979    10/27/2020    24 Hour Fitness Worldwide, Inc.             $134.97                                                                              $134.97
Ogawa, Vivian
1404 McCart Ave.
Brea, CA 92821                               25980    10/27/2020    24 Hour Fitness Worldwide, Inc.             $109.97                                                                              $109.97
CHARAYA, ASHISH
9865 FALL VALLEY WAY
SACRAMENTO, CA 95829                         25981    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $81.87                                                                            $81.87
Stokes, Damon
13310 Newmire Avenue
Norwalk, CA 90650                            25982    10/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Krishnamurthy, Ranjna
439 Westcliffe Circle
Walnut Creek, CA 94597                       25983    10/27/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00
Rodriguez, Annette
447 N 17th St. Unit 2
San Jose, CA 95112                           25984    10/27/2020    24 Hour Fitness Worldwide, Inc.             $197.96                                                                              $197.96
Rodriguez, Angelica Maria
447 N 17th St. Unit 2
San Jose, CA 95112                           25985    10/27/2020    24 Hour Fitness Worldwide, Inc.             $197.96                                                                              $197.96




                                                                                      Page 1658 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 336 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Onwere, Chibueze
2950 Old Spanish Trl, Apt 128
Houston, TX 77054                          25986    10/27/2020    24 Hour Fitness Worldwide, Inc.             $101.74                                                                              $101.74
Diamond, Billy D
3409 20th Street SE
Auburn, WA 98092                           25987    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $30.34                                                                            $30.34
Croom, Jordan
1653 W Tudor St
Rialto, CA 92377                           25988    10/26/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                           25989    10/26/2020    24 Hour Fitness Worldwide, Inc.             $559.00                                                                              $559.00
English, Larry
29310 Harpoon Way
Hayward, CA 94544                          25990    10/26/2020       24 Hour Fitness USA, Inc.               $3,619.96                                                                           $3,619.96
Williams, Kadia
8001 Winpine Ct
Orlando, FL 32819                          25991    10/27/2020 24 Hour Fitness United States, Inc.            $200.00                                                                              $200.00
John's, Alexis D
5111 Telegragh Ave
PO.Box 154
Oakland, CA 94609                          25992    10/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Cloudt, Jim
8404 Appalachian Dr.
Austin, TX 78759                           25993    10/27/2020    24 Hour Fitness Worldwide, Inc.                            $1,800.00                                                           $1,800.00
Fleury, Patricia
7749 Grassland Drive
Fort Worth, TX 76133                       25994    10/28/2020    24 Hour Fitness Worldwide, Inc.                             $294.00          $294.00          $294.00                            $882.00
Cardinale, Anthony
1420 81st Street
Brooklyn, NY 11228                         25995    10/28/2020           24 New York LLC                      $170.61                                                                              $170.61
Nguyen, Jonathan
3905 Cook St.
Alexandria, VA 22311                       25996    10/28/2020    24 Hour Fitness Worldwide, Inc.             $529.96                                                                              $529.96
Roberts, Frances Darlene
6189 Wright St.
Arvada, CO 80004                           25997    10/28/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Khalifa, Deena
907 Woodlake Dr
Santa Rosa, CA 95405                       25998    10/28/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
CHENG, TONY SUN
2781 W. MACARTHUR BLVD #B321
SANTA ANA, CA 92704                        25999    10/28/2020    24 Hour Fitness Worldwide, Inc.                           $10,000.00                                                          $10,000.00
Dancourt, Vanessa V
3 Joanna Place
Colonia, NJ 07067                          26000    10/28/2020 24 Hour Fitness United States, Inc.            $394.00                                                                              $394.00
Jara, Jyll
3697 Highland Road
Lafayette, CA 94549                        26001    10/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00


                                                                                    Page 1659 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 337 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kaur, Navdeep
35 East 2nd St
Port Reading, NJ 07064                     26002    10/28/2020    24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
DOUGLAS COUNTY TREASURER
100 THIRD ST STE 120
CASTLE ROCK, CO 80104                      26003    10/27/2020       24 Hour Fitness USA, Inc.                                   $0.00       $42,550.64                                          $42,550.64
Thompson, Leilani
3812 E 17th Ave
#5
Denver, CO 80206                           26004    10/28/2020    24 Hour Fitness Worldwide, Inc.              $184.00                                                                              $184.00
Haag, Sonia
4130 Helene Street
Simi Valley, CA 93063                      26005    10/29/2020    24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Ensign, Sarah
664 S 300 W
Salt Lake City, UT 84101                   26006    10/28/2020    24 Hour Fitness Worldwide, Inc.                 $68.62                                                                             $68.62
Kang, Saman
5504 Sienna Hills way
Antelope, CA 95843                         26007    10/28/2020       24 Hour Fitness USA, Inc.                 $449.00         $449.00                                                              $898.00
Miles, Marcelle
3434 Pinetree Terrace
Falls Church, VA 22041                     26008    10/5/2020    24 Hour Fitness United States, Inc.                          $1,399.98                                                           $1,399.98
Muse, Christina
701 Country Breeze Circle
Draper, UT 84020                           26009    10/28/2020       24 Hour Fitness USA, Inc.                 $107.24                                                                              $107.24
PALM BEACH COUNTY TAX COLLECTOR
PO BOX 3353
WEST PALM BEACH, FL 33402-3353             26010    10/29/2020       24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Segal, David
3145 Hermosa Ave
La Crescenta, CA 91214                     26011    10/29/2020    24 Hour Fitness Worldwide, Inc.             $1,143.84                                                                           $1,143.84
DeVeaux, Jean
312 Surrey Dr.
New Rochelle, NY 10804                     26012    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                                                              $180.00
Rice, Elizabeth
9483 W Alemeda Ave
Lakewood, CO 80226                         26013    10/5/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Bautista, James M.
2005 Stonewood Court
San Pedro, CA 90732                        26014    10/26/2020    24 Hour Fitness Worldwide, Inc.              $108.98                                                                              $108.98
BOULDER COUNTY TREASURER
P.O. BOX 471
BOULDER, CO 80306                          26015    10/26/2020             RS FIT NW LLC                                    $12,758.29                                                           $12,758.29
Standford, Jr., James N.
84-265 Farrington, Hwy.
Apt #217
Waianae, HI 96792                          26016    10/27/2020    24 Hour Fitness Worldwide, Inc.              $494.83                                                                              $494.83
Ashlock, Kristy
10325 Rockbush Road
Apple Valley, CA 92308                     26017    10/27/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99

                                                                                     Page 1660 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21   Page 338 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Krishnamurty, K. S.
439 Westcliffe Circle
Walnut Creek, CA 94597                       26018    10/27/2020 24 Hour Fitness United States, Inc.           $1,000.00                                                                           $1,000.00
Brooks, Paul
610 Rutland Street
Houston, TX 77007                            26019    10/27/2020       24 Hour Fitness USA, Inc.                $242.07                                                                              $242.07
Taylor, Chad
4101 Sam Bass Rd
Round Rock, TX 78681                         26020    10/27/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00
CRUZ, IGNACIO
550 ORANGE AVE
UNIT 316
LONG BEACH, CA 90802                         26021    10/27/2020    24 Hour Fitness Worldwide, Inc.            $1,379.84                                                                           $1,379.84
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                        26022    10/27/2020       24 Hour Fitness USA, Inc.                                  $0.00       $17,031.50                                          $17,031.50
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                        26023    10/27/2020       24 Hour Fitness USA, Inc.                                  $0.00       $18,727.71                                          $18,727.71
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                        26024    10/27/2020       24 Hour Fitness USA, Inc.                                  $0.00       $36,746.02                                          $36,746.02
Douglas County Treasurer
100 Third St Ste 120
Castle Rock, CO 80104                        26025    10/27/2020       24 Hour Fitness USA, Inc.                                               $8,109.01                                           $8,109.01
Noel, Sara
1300 Emporia St
Aurora, CO 80010                             26026    10/27/2020    24 Hour Fitness Worldwide, Inc.            $1,300.00                                                                           $1,300.00
Rogers, David
3429 N Mt View Dr
San Diego, CA 92116                          26027    10/27/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Powell, Janet S.
3137 SW 23rd St
Miami, FL 33145                              26028    10/27/2020    24 Hour Fitness Worldwide, Inc.                                                             $2,640.00                          $2,640.00
Bonaby, Agnes
5715 NW 81st Terr
Tamarac, FL 33321                            26029    10/27/2020    24 Hour Fitness Worldwide, Inc.                            $5,550.00                                                           $5,550.00
Kyaw, Mie Mie
6614 Cadogan Court
Sugarland, TX 77479                          26030    10/27/2020    24 Hour Fitness Worldwide, Inc.                               $0.00        $1,967.94                                           $1,967.94
Adeyemi, Abiola
8234 138th Street Apt 6E
Briarwood, NY 11435                          26031    10/27/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Adams, Benjamin
1140 Petree St. Apt 161
El Cajon, CA 92020                           26032    10/27/2020    24 Hour Fitness Worldwide, Inc.             $578.52                                                                              $578.52
Austin, LaNea
11709 S. Crenshaw Blvd.
Inglewood, CA 90303                          26033    10/27/2020    24 Hour Fitness Worldwide, Inc.                                              $300.00                                             $300.00


                                                                                      Page 1661 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 339 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jones, Danielle
807 Dove Meadows Dr.
Arlington, TX 76002                           26034    10/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Salamon, Vivien
5735 San Jose Avenue
Richmond, CA 94804                            26035    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $43.99                                                                            $43.99
Dacanay, Lorenzo
4431 S 220th St
Kent, WA 98032                                26036    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $85.78                                                                            $85.78
Culhaci, Irem
37 Monstad Street
Aliso Viejo, CA 92656                         26037    10/27/2020    24 Hour Fitness Worldwide, Inc.             $437.43                                                                              $437.43
Ka, Haer
2371 Bay Meadows Cir
Pleasanton, CA 94566                          26038    10/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Beyer, Judith E
11209 Montgall Ave, Apt 303
Kansas City, MO 64137                         26039    10/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Dhaliwal, Anoop (Harry) Singh
281 Menard Circle
Sacramento, CA 95835                          26040    10/27/2020    24 Hour Fitness Worldwide, Inc.            $1,559.80                                                                           $1,559.80
Zhang, Cheng Ran
                                              26041    10/27/2020    24 Hour Fitness Worldwide, Inc.             $539.98                                                                              $539.98
Sineatra Ray NRCMA
PO Box 535192
Grand Prairie, TX 75053                       26042    10/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Cherukuri, Madhavi
4079 Saffron Ter
Fremont, CA 94528                             26043    10/28/2020 24 Hour Fitness United States, Inc.            $399.99                                                                              $399.99
Ball, Elizabeth Hernandez
21113 Ladeene Ave Apt B
Torrance, CA 90503                            26044    10/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mondo, Sasha
42-705 Saragoza Ct.
Indio, CA 92203                               26045    10/28/2020    24 Hour Fitness Worldwide, Inc.             $316.00                                                                              $316.00
Spinowitz, Gabriella & Noam
474 Rutand Ave
Teaneck, NJ 07666                             26046    10/28/2020    24 Hour Fitness Worldwide, Inc.            $1,116.00                                                                           $1,116.00
Travis County
c/o Jason A. Starks
P.O. Box 1748
Austin, TX 78767                              26047    10/28/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Tapia, Bruno
3242 Rowena Ave Apt 1
Los Angeles, CA 90027                         26048    10/28/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Greene-Coward, Dana
7405a Greenback Lane #215
Citrus Heights, CA 95610                      26049    10/28/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00




                                                                                       Page 1662 of 1762
                                                                     Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 340 of 439


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
Jackman, Robert
664 S 300 W
Salt Lake City, UT 84101                                  26050    10/28/2020   24 Hour Fitness Worldwide, Inc.                 $45.02                                                                            $45.02
Boriwala, Hozefa
4010 Linkwood Drive
Apt 1078
Houston, TX 77025                                         26051    10/28/2020   24 Hour Fitness Worldwide, Inc.                 $85.49                                                                            $85.49
Sylvia, Jarrod
16633 Carob Ave.
Chino Hills, CA 91709                                     26052    10/30/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
White, Bonnie
1365 Jasper Avenue
Mentone, CA 92359                                         26053    10/28/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Chandler, Chad D.
1365 Jasper Avenue
Mentone, CA 92359                                         26054    10/28/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McFalls, Dean
P O. Box 1000
French Camp, CA 95231-1000                                26055    10/28/2020      24 Hour Fitness USA, Inc.                    $41.00                                                                            $41.00
Bellinger, Cortney
1365 Jasper Avenue
Mentone, CA 92359                                         26056    10/28/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Francisco, Rafael V
311 Redwood Avenue G8
Paterson, NJ 07522                                        26057    10/28/2020      24 Hour Fitness USA, Inc.                $179.00                                                                              $179.00
Hugoo, Catherine
260 W. Dunne Ave
Unit # 44
Morgan Hill, CA 95037                                     26058    10/28/2020   24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Green, Garcia
1464 E. 46 St
Brooklyn, NY 11234                                        26059    10/28/2020   24 Hour Fitness Worldwide, Inc.             $222.10                                                                              $222.10
DeSanctis, Joseph
115A Grove St
Bergenfield, NJ 07621-2418                                26060    10/28/2020   24 Hour Fitness Worldwide, Inc.                 $89.57                                                                            $89.57
The Harry & Jeanette Weinberg Foundation, Incorporated
3660 Waialae Avenue
Suite 400
Honolulu, HI 96816                                        26061    10/28/2020      24 Hour Fitness USA, Inc.            $134,005.03                                                                          $134,005.03
Pezantes, Maria A
7 Fifth Avenue
Avenel, NJ 07001                                          26062    10/28/2020      24 Hour Fitness USA, Inc.                                $100.20                                                              $100.20
Concepcion, Jadiye
3473 NE 4 St
Homestead, FL 33033                                       26063    10/29/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Montecinos, Lisseth Y
99 West Hanover Ave.
Morris Plains, NJ 07950                                   26064    10/29/2020   24 Hour Fitness Worldwide, Inc.             $700.13                                                                              $700.13




                                                                                                  Page 1663 of 1762
                                                       Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 341 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105                     26065    10/29/2020      24 Hour Fitness USA, Inc.               $8,176.50                                                                           $8,176.50
Estrada, Ayde
10414 Croesus Ave
Los Angeles, CA 90002                       26066    10/29/2020      24 Hour Fitness USA, Inc.                                $736.00                                                              $736.00
Komorous, Scott
10875 Kimball Place
Tustin, CA 92782                            26067    10/29/2020      24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Durand, Mel
4557 Culbertson Ave
La Mesa, CA 91942                           26068    10/29/2020   24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Hershman, Brett
11620 Wannacut Pl
San Diego, CA 92131                         26069    10/30/2020      24 Hour Fitness USA, Inc.                $451.76                                                                              $451.76
Yoon, Kenneth J
5150 E Asbury Ave.
APT 205
Denver, CO 80222                            26070    10/29/2020   24 Hour Fitness Worldwide, Inc.             $170.72                                                                              $170.72
Takahashi, Shiroaki
142 W PEBBLE CREEK LN
ORANGE, CA 92865                            26071    10/29/2020      24 Hour Fitness USA, Inc.                    $43.22                                                                            $43.22
Bond, Kirsten
118 1/2 Rockleigh Pl., Apt. B
Houston, TX 77017                           26072    10/29/2020   24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Saade, Chrysa
15443 Saranac Drive
Whittier, CA 90604                          26073    10/29/2020      24 Hour Fitness USA, Inc.                $888.00                                                                              $888.00
Veeturi, Navya
3320 Montgomery Drive, Apt 345
Santa Clara, CA 95054                       26074    10/29/2020      24 Hour Fitness USA, Inc.                $852.00                                                                              $852.00
Rios, Daisy
46 Grove St.
Bergenfield, NJ 07621                       26075    10/29/2020        24 San Francisco LLC                   $300.00                                                                              $300.00
Morales Aguila, Alan E
128 Shadow Mountain Ct.
Pleasant Hill, CA 94523                     26076    10/29/2020   24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Briggs, Sophia
17658 S. Unity Lane
Oregon City, OR 97045                       26077    10/29/2020   24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Abdulle, Hassan
25623 98 Ave S
Kent, WA 98030                              26078    10/29/2020          24 New York LLC                      $140.88                                                                              $140.88
Olsen, Annette
2176 TIBER RIVER DRIVE
RANCHO CORDOVA, CA 95670                    26079    10/29/2020   24 Hour Fitness Worldwide, Inc.             $245.00                                                                              $245.00
Kicinski, Mike
16502 N.E. 5th St
Bellevue, WA 98008                          26080    10/29/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                    Page 1664 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 342 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zamora, Arlenne
501 Simpson Rd
Princeton, TX 75407                           26081    10/29/2020    24 Hour Fitness Worldwide, Inc.                 $89.00                                                                            $89.00
Manusos, Mary
4557 Culbertson Ave
La Mesa , CA 91942                            26082    10/29/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
Morelan, Rick A
23605 156th AVE SE
Kent, WA 98042                                26083    10/29/2020    24 Hour Fitness Worldwide, Inc.            $4,720.48                                                                           $4,720.48
Earhart, Melissa
6511 S G St
Tacoma, WA 98408                              26084    10/29/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Kwiatkowski, Keith
8233 E. Blackwillow Cir. 206
Anaheim, CA 92808                             26085    10/29/2020 24 Hour Fitness United States, Inc.            $869.18                                                                              $869.18
Pritchard, Brandon
5055 Business Center Dr. Ste 108 #428
Fairfield, CA 94534                           26086    10/29/2020         24 San Francisco LLC                   $600.00                                                                              $600.00
Bernardini, Sharon M.
1600 Las Trampas Rd.
Alamo, CA 94507                               26087    10/29/2020 24 Hour Fitness United States, Inc.            $499.00                                                                              $499.00
Shin, Thomas
1971 Anaheim Ave
Apt B2
Costa Mesa, CA 92627                          26088    10/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Yanes, Lori
11 Meadow Lane
Saddle River, NJ 07458                        26089    10/29/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                            $50.10
Sanders, Travis
6511 S G St
Tacoma, WA 98408                              26090    10/29/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Lozada, Jennifer
7842 Winter Song Dr
Orlando, FL 32825                             26091    10/30/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
COCHINWALA, SHARIK
3258 TRABUCO CT
SAN JOSE, CA 95135                            26092    10/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Walker, James
3861 Balsa St
Irvine, CA 92606-2639                         26093    10/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Powers, Eweami
11356 Coralwood Ct.
Wellington, FL 33414                          26094    10/30/2020       24 Hour Fitness USA, Inc.                $109.36                                                                              $109.36
Reyes, Andy
785 E. 4th St. # C2
Brooklyn, NY 11218                            26095    10/29/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Larsen, Pierce
4640 W 63rd Ave
Arvada, CO 80003                              26096    10/29/2020            24 Denver LLC                           $33.59                                                                            $33.59


                                                                                       Page 1665 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 343 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Harutyunyan, Maria
24334 Sage Ct #238
Laguna Hills, CA 92653                       26097    10/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Perez, Jose
2929 W Sugar Hill Ter
Dublin, CA 94568                             26098    10/29/2020    24 Hour Fitness Worldwide, Inc.                             $850.00                                                              $850.00
LUDEWIG, STEVE
100 CALIFORNIA AVE
SAN MARTIN, CA 95046                         26099    10/29/2020       24 Hour Fitness USA, Inc.                    $98.00                                                                            $98.00
SLOAN, MICHAEL
6711 MULLINS DRIVE
APT 17
HOUSTON, TX 77081                            26100    10/29/2020       24 Hour Fitness USA, Inc.                    $34.63                                                                            $34.63
Miron Enold, Cynthia A
806 Birch St.
Steilacoom, WA 98388                         26101    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Engel, Terri
10205 Kabar Trl
Austin, TX 78759                             26102    10/30/2020    24 Hour Fitness Worldwide, Inc.             $272.76                                                                              $272.76
Blauer, Shoshana
2005 NE 56th Avenue
Portland, OR 97213                           26103    10/30/2020    24 Hour Fitness Worldwide, Inc.             $264.00                                                                              $264.00
Ingram, Chris
15030 Ventura Blvd
Suite #651
Sherman Oaks, CA 91403                       26104    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $24.30                                                                            $24.30
Croll, Julie
4182 Wells St.
Pleasanton, CA 94566                         26105    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $33.00                                                                            $33.00
Mauldin, Kristina
1701 Clinton St. #401
Los Angeles, CA 90026                        26106    10/30/2020 24 Hour Fitness United States, Inc.            $134.24                                                                              $134.24
Benson, Lena
5674 Clemson Street
Los Angeles , Ca 90016                       26107    10/30/2020    24 Hour Fitness Worldwide, Inc.             $679.98                                                                              $679.98
Ison, Lloyd Weston
1043 Eve Ln
Livermore, CA 94550                          26108    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Ison, Justin Lloyd
1043 Eve Ln
Livermore, CA 94550                          26109    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Contee, Caen
507 Haight Street
Apartment A
San Francisco, CA 94117                      26110    10/30/2020 24 Hour Fitness United States, Inc.            $133.97                                                                              $133.97
Harris, Melita
P.O. Box 5981
Buena Park, CA 90622                         26111    11/1/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00




                                                                                      Page 1666 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 344 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Canzone, Joseph Paul
4771 James Circle Unit B
Huntington Beach, CA 92649                   26112    11/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Murai, Mari Alicia
9815 24th Ave SE
Everett, WA 98208                            26113    11/1/2020     24 Hour Fitness Worldwide, Inc.              $123.45                                                                              $123.45
Mo, Jianbin
2999 Renwick Way
Santa Cruz, CA 95062                         26114    11/2/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
Ison, Dylan Grant
1043 Eve Ln
Livermore, CA 94550                          26115    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Burks, Stephanie Marie
4702 FM 2917
Alvin, TX 77511                              26116    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Darling, Shan Mike
451 S. Westridge Circle
Anaheim Hills, CA 92807                      26117    10/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McKinnon, Dallas
519 San Bernardino Ave
Newport Beach, CA 92663                      26118    11/2/2020        24 Hour Fitness USA, Inc.                    $88.98                                                                             $88.98
Mamon, Elior
5202 Lubao Ave
Woodland Hills, CA 91364                     26119    11/2/2020     24 Hour Fitness Worldwide, Inc.             $4,060.00                                                                           $4,060.00
Calderon, Melida
20221 Gilmore St.
Winnetka, CA 91306                           26120    11/2/2020     24 Hour Fitness Worldwide, Inc.             $1,720.00                                                                           $1,720.00
Curl III, Joseph Nicholas
2384 Post Street
San Francisco, CA 94115                      26121    11/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Troncoso, Jaime
51 Britt Court
Alameda, CA 94502                            26122    11/2/2020          24 San Francisco LLC                    $500.00                                                                              $500.00
Low, Karen
501 N Idaho St, #B
San Mateo, CA 94401                          26123    11/2/2020    24 Hour Fitness United States, Inc.          $4,564.04                                                                           $4,564.04
Poole, Barbara
6500 White ln. # 20
Bakersfield, CA 93309                        26124    11/2/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Anderson, Scott
13516 SW 62nd Ave
Portland, OR 97219                           26125    11/2/2020     24 Hour Fitness Worldwide, Inc.             $1,115.72                                                                           $1,115.72
Aslanyan, Suren
8438 San Fernando Rd.
Sun Valley, CA 91352                         26126    11/2/2020     24 Hour Fitness Worldwide, Inc.             $3,230.00                                                                           $3,230.00
Ong, Thong
10611 Lake Riata Ln.
Cypress, TX 77433                            26127    11/2/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00




                                                                                       Page 1667 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21   Page 345 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sammer, Steven A.
16422 SE HIGH MEADOW LOOP
PORTLAND, OR 97236                            26128    10/30/2020   24 Hour Fitness Worldwide, Inc.             $836.88                                                                              $836.88
Loh, Ram
3932 Capri Avenue
Irvine, CA 92606                              26129    10/30/2020      24 Hour Fitness USA, Inc.                $251.96                                                                              $251.96
Schnirman, Vreni
234 Simon Drive
Petaluma, CA 94952                            26130    11/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Edwards, Bridget
20221 Gilmore St.
Winnetka, CA 91306                            26131    11/2/2020    24 Hour Fitness Worldwide, Inc.                                            $2,480.00                                           $2,480.00
Suarez, Mechelle
4651 NW 9th Dr
Plantation, FL 33317                          26132    11/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Amir, Hazim
640 Henry St
Vallejo, CA 94591                             26133    11/1/2020         24 San Francisco LLC                   $429.99                                                                              $429.99
Nwosu, Bradley
310 E 19th Street Unit 2
Long Beach, CA 90806                          26134    11/1/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Pan, Alexander
15052 Glass Circle
Irvine, CA 92604                              26135    10/30/2020   24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Huang, Vivian
462 Athol Avenue
Oakland, CA 94606                             26136    10/31/2020   24 Hour Fitness Worldwide, Inc.             $357.50                                                                              $357.50
Balik, Richard
97 Rose Hill Ave
New Rochelle, NY 10804                        26137    10/31/2020          24 New York LLC                      $147.00                                                                              $147.00
Carren, Andrew
520 Pinehurst Ave
Placentia, CA 92870                           26138    10/31/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Roby, Rhonda
946 Contra Costa Drive
El Cerrito, CA 94530                          26139    11/1/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Harrison, Geoffrey
3205 Los Feliz Blvd. Apt 11-111
Los Angeles, CA 90039                         26140    11/1/2020       24 Hour Fitness USA, Inc.               $1,155.00                                                                           $1,155.00
Cruz Palacios, Roberto M
5700 Carissa ave
Bakersfield, CA 93309                         26141    11/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Tsaur, Nancy
407 Vista Rambla
Walnut, CA 91789                              26142    11/2/2020       24 Hour Fitness USA, Inc.                $299.92                                                                              $299.92
Miller, Mireille
754 Pier Avenue
Santa Monica, CA 90405                        26143    11/2/2020    24 Hour Fitness Worldwide, Inc.             $243.94                                                                              $243.94




                                                                                      Page 1668 of 1762
                                                       Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 346 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sindhi, Zuberkhan
9316 Babauta Rd 71
San Diego, CA 92129                         26144    10/30/2020 24 Hour Fitness United States, Inc.               $67.18                                                                              $67.18
Kim, Eunkyu
158-02 45th Avenue
2nd FL
Flushing, NY 11358                          26145    10/30/2020    24 Hour Fitness Worldwide, Inc.                $40.69                                                                              $40.69
SPIKES, SHANAE
12612 S HOOVER ST
LOS ANGELES, CA 90044                       26146    11/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Malsbary, Carey
4039 Citradora Dr.
Spring Valley, CA 91977                     26147    11/1/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Sherman, Chaiya Beth
21904 64th Ave W #4
Mountlake Terrace, WA 98043                 26148    11/1/2020     24 Hour Fitness Worldwide, Inc.              $270.83                                                                              $270.83
Pereda, Ramon
114 Claremont Ave
Long Beach, CA 90803                        26149    11/1/2020    24 Hour Fitness United States, Inc.          $1,600.00                                                                           $1,600.00
Patton, Gregory
3441 Glen Ave
Carlsbad, CA 92010                          26150    11/2/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Kilani, Mehdi
12 Deerborn Drive
Aliso Viejo, CA 92656                       26151    11/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Moeininia, Tahereh
12 Deerborn Drive
Aliso Viejo, CA 92656                       26152    11/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Schieber, Madeleine
729 E Market St.
Daly City, CA 94014                         26153    11/2/2020     24 Hour Fitness Worldwide, Inc.              $143.96                                                                              $143.96
Veisel, Steve
884 Palm Avenue
Apt #103
West Hollywood, CA 90069                    26154    11/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
SFPUC - Water Dept
525 Golden Gate, 2nd FL
San Francisco, CA 94102                     26155    10/19/2020    24 Hour Fitness Worldwide, Inc.              $142.62                                                                              $142.62
Griswold, Savannah
720 Seneca St. Apt.1003
Seattle, WA 98101                           26156    10/19/2020             RS FIT NW LLC                                      $1,796.83                                                           $1,796.83
Hart, Rhonda
1737 W Ave k9
Lancaster , CA 93534                        26157    11/2/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Miller, Bryan Scott
129 SE County Road 3010
Corsicana, TX 75109                         26158    11/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Ruffino, Samuel A
12502 Wildwood Bend Lane
Cypress, TX 77433                           26159    10/29/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00

                                                                                      Page 1669 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 347 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gonzalez, Celia
1808 South Sullivan Street
Santa Ana, CA 92704                           26160    11/2/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Richman, Michael Steven
424 Broadmoor Dr.
Friendswood, TX 77546                         26161    11/3/2020     24 Hour Fitness Worldwide, Inc.              $132.49                                                                              $132.49
Dinh, Vi
P.O. Box 2165
Arlington, TX 76004                           26162    10/30/2020    24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Prezioso, Maria T
2912 Pedernales Falls Drive
Pflugerville, TX 78660                        26163    11/2/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Kotha, Akther
7110 Lajolla Scenic Drive South
La Jolla, CA 92037                            26164    11/2/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Hartenstein, Harvey
47-455 Lulani St
Kaneohe , HI 96744                            26165    11/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,985.00                                                           $1,985.00
Oflaherty, Joseph W
1620 Skyline Drive
Auburn, CA 95602                              26166    11/2/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
He, Ning
20058 Gem Ct
Castro Valley, CA 94546                       26167    11/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Werner, Ann
PO Box 837
Palmer Lake, CO 80133                         26168    11/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Nelsen, Jennifer Louise
608 SE Linn St.
Portland, OR 97202                            26169    11/3/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
CITY OF ESCONDIDO
UTILITY BILLING
PO BOX 460009
ESCONDIDO, CA 92046                           26170    10/30/2020       24 Hour Fitness USA, Inc.                 $542.74                                                                              $542.74
Henderson, Shay
2159 21st Ave
San Francisco, CA 94116                       26171    11/3/2020          24 San Francisco LLC                    $364.67                                                                              $364.67
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                             26172    10/26/2020 24 Hour Fitness United States, Inc.            $1,053.37                                                                           $1,053.37
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                             26173    10/26/2020 24 Hour Fitness United States, Inc.             $609.14                                                                              $609.14
Decker, Clarisse Lopez
15749 Via Teresa
San Lorenzo, CA 94580                         26174    11/3/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00




                                                                                        Page 1670 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 348 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                           26175    10/26/2020 24 Hour Fitness United States, Inc.            $1,304.12                                                                           $1,304.12
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                           26176    10/26/2020 24 Hour Fitness United States, Inc.             $301.76                                                                              $301.76
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                           26177    10/26/2020 24 Hour Fitness United States, Inc.             $181.45                                                                              $181.45
Booker, Donyelle
236 Malcolm X Blvd
Apt 2
Brooklyn, NY 11221                          26178    11/3/2020     24 Hour Fitness Worldwide, Inc.                 $75.23                                                                             $75.23
Sada, Veronica
15626 Flagstone Walk Way
Houston, TX 77049                           26179    10/29/2020    24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Pinares, Yolanda
15626 Flagstone Walk Way
Houston, TX 77049                           26180    10/29/2020    24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Multnomah County - DART
P.O. Box 2716
Portland, OR 97208                          26181    10/30/2020    24 Hour Fitness Worldwide, Inc.                                            $68,591.21                                          $68,591.21
Calderon, Armando
215 W. 4th St
Antioch, CA 94509                           26182    10/30/2020    24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Spalding, Emebet
1415 Via Balboa
Placentia, CA 92870                         26183    11/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Cuadrado, Ana M.
119 Cumberland Rd
Glendale, CA 91202                          26184    11/2/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Hartenstein, Rohna G.
47-455 Lulani St
Kaneohe, HI 96744                           26185    11/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
EDMOND, CHISTOPHER CHARLES
5756 SKINNER WAY
GRAND PRAIRIE, TX 75052                     26186    11/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Edmond, Stephanie Marie
5756 Skinner Way
Grand Prairie, TX 75052                     26187    11/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
LAN, YA
5704 EDGEMOOR DR APT 49
HOUSTON, TX 77081                           26188    11/3/2020        24 Hour Fitness USA, Inc.                                 $299.99                                                              $299.99
Avedian, Krsytianne
3721 38th Ave South
Seattle, WA 98144                           26189    11/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00


                                                                                      Page 1671 of 1762
                                                        Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 349 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Basith, Masood and Momin
3015 Pecan Point Dr
Sugarland, TX 77478                          26190    11/2/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Gonci, Robin
254 Karen Way
Tiburon, CA 94920                            26191    11/3/2020          24 San Francisco LLC                    $161.33                                                                              $161.33
Johnson, Keedra
44042 25th Street West, #C5
Lancaster, CA 93536                          26192    11/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,800.00                                                           $2,800.00
Wilkinson, Najuma
1401 Greycourt Way
San Diego, CA 92114                          26193    11/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00                                               $0.00
Prince, Grace A
4828 Sw Oleson Rd
Portland, OR 97225                           26194    11/3/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Leon, Jose
1314 S Westridge Ave
Glendora, CA 91740                           26195    11/3/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Arnold, Audrey
14 Hearthstone Circle
Scarsdale, NY 10583                          26196    11/3/2020     24 Hour Fitness Worldwide, Inc.                              $479.95                                                              $479.95
Hansen, Cristian
548 N. Hayes Ave.
Oxnard, CA 93030                             26197    11/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Reflexis System's Inc
3 Allied Drive Suite 220
Dedham, MA 02026                             26198    11/4/2020     24 Hour Fitness Worldwide, Inc.           $73,987.91                                                                           $73,987.91
Holmboe, Caitlyn
12400 SW 127th Ave
Tigard, OR 97223                             26199    11/4/2020    24 Hour Fitness United States, Inc.           $730.00                                                                              $730.00
Nguyen, Jenny
1173 Midpine Ave
San Jose, CA 95122                           26200    11/4/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Kyeong, Sangsick
Andrew Park, PC
David Wasserman
450 7th Ave, Suite 1805
New York, NY 10123                           26201    11/4/2020     24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Lin, Erika
2825 Larkfield Ave
Arcadia, CA 91006                            26202    11/4/2020     24 Hour Fitness Worldwide, Inc.              $169.67                                                                              $169.67
Bakkedahl, James B
3308 Shipmate Drive
Las Vegas, NV 89117                          26203    11/4/2020     24 Hour Fitness Worldwide, Inc.                $38.00                                                                              $38.00
Clarke, Winter Vincent
8614 Menkar Rd
San Diego, CA 92126                          26204    11/4/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00




                                                                                       Page 1672 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 350 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Treasurer of Virginia
Virginia Dept. of the Treasury
Unclaimed Property Division
P.O. Box 2478
Richmond, VA 23218-2478                      26205    11/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mendez, Alyssia
140 Bottbrush Circle
Oxnard, CA 93030                             26206    11/4/2020     24 Hour Fitness Worldwide, Inc.              $167.96                                                                              $167.96
Kwon, Heejae
3050 Staples Ranch Dr.
Pleasanton, CA 94588                         26207    11/4/2020        24 Hour Fitness USA, Inc.                 $101.98                                                                              $101.98
CASTILLO, MITZI BEATRIZ
515 SUNNYVIEW DR APT 301
PINOLE, CA 94564                             26208    11/4/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Corrigan, Bethany
431 Winslow Dr
Corona, CA 92879                             26209    11/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Fernandez-Ettelson, Gabriel
5934 Hummingbird St
Houston, TX 77096                            26210    11/5/2020    24 Hour Fitness United States, Inc.          $1,700.00                                                                           $1,700.00
Kavalekar, Rajeshwari
14815 Fall Creek View Dr
Humble, TX 77396                             26211    11/4/2020     24 Hour Fitness Worldwide, Inc.              $899.92                                                                              $899.92
Trawick, John
120 Phoebe Street Apt 1
Encinitas, CA 92024                          26212    11/4/2020    24 Hour Fitness United States, Inc.          $1,199.70                                                                           $1,199.70
Austin, Beverly
17225 Bollinger Canyon Road, Apt. #B319
San Ramon, CA 94582                          26213    11/3/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Phillip, Linda D
2096 Pitman Ave
Bronx, NY 10466                              26214    11/4/2020        24 Hour Fitness USA, Inc.                    $79.98                                                                             $79.98
Berube, Melissa
6715 Jerno Drive Unit B
Bakersfield, CA 93313                        26215    11/4/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Dixon, Joyce
19212 Radlett Ave
Carson, CA 90746                             26216    11/4/2020     24 Hour Fitness Worldwide, Inc.                 $87.10                                                                             $87.10
Brazao, Arthur
604 Sonoma Aisle
Irvine, CA 92618                             26217    11/5/2020        24 Hour Fitness USA, Inc.                    $81.96                                                                             $81.96
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26218    10/26/2020 24 Hour Fitness United States, Inc.                $49.17                                                                             $49.17
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                            26219    10/26/2020 24 Hour Fitness United States, Inc.            $2,833.29                                                                           $2,833.29


                                                                                       Page 1673 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 351 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                             26220    10/26/2020 24 Hour Fitness United States, Inc.            $162.74                                                                              $162.74
City of Houston Public Works
Attn: Effie Green
4200 Leeland
Houston, TX 77023                             26221    10/26/2020 24 Hour Fitness United States, Inc.                $89.12                                                                            $89.12
CITY OF CORONA
400 S. VICENTIA AVE
CORONA, CA 92882                              26222    11/3/2020        24 Hour Fitness USA, Inc.                $780.95                                                                              $780.95
Nour-Eldin, Sophia
17225 Bollinger Canyon Road
Apt. #B319
San Ramon, CA 94582                           26223    11/3/2020     24 Hour Fitness Worldwide, Inc.            $1,600.00                                                                           $1,600.00
Byrne, John
8306 Fox Haven Drive
McLean, VA 22102                              26224    11/4/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
McLean, Bryan
16 Zander Lane
Randolph, NJ 07879                            26225    11/4/2020     24 Hour Fitness Worldwide, Inc.             $595.00                                                                              $595.00
Hellen, Olof
3457 Maplethorpe Ln.
Soquel, CA 95073-2918                         26226    11/4/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Lowry, Ashley Nicole
4630 Tamworth Ct.
Orlando, FL 32839                             26227    11/5/2020     24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Shah, Lalit S
5918 Gentlewood Lane
Sugar Land, TX 77479                          26228    11/5/2020        24 Hour Fitness USA, Inc.               $1,200.00                                                                           $1,200.00
Manosov, Ronen
773 Haverhill Drive
Sunnyvale, CA 94087                           26229    11/5/2020     24 Hour Fitness Worldwide, Inc.                                              $120.00                                             $120.00
Oh, Yae Nah
604 Piccolo
Irvine, CA 92620                              26230    11/5/2020     24 Hour Fitness Worldwide, Inc.             $296.96                                                                              $296.96
Machado, Adrianna
3940 NW 207th Dr
Miami Gardens, FL 33055                       26231    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $43.81                                                                            $43.81
Siwapinyoyos, Michael
17418 Martha Ave.
Cerritos, CA 90703                            26232    11/5/2020     24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Baikie, John
6 Antares
Irvine, CA 92603                              26233    11/5/2020        24 Hour Fitness USA, Inc.               $1,039.96                                                                           $1,039.96
Kettler, Glenn
P.O. Box 911
Lakeside, CA 92040                            26234    11/6/2020     24 Hour Fitness Worldwide, Inc.             $270.95                                                                              $270.95




                                                                                       Page 1674 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 352 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sylvester, Jason
[Address Unknown]
                                             26235    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Connell, Hunter
646 Greenwich Street
San Francisco, CA 94133                      26236    11/6/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Garcia, Steven O
53 Platinum Circle
Ladera Ranch, CA 92694                       26237    11/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Merlin, Carlos Burnet
55 E Lincoln Ave
Valley Stream, NY 11580                      26238    11/6/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Lopeman, Lindsey
1047 Esparto Court
Windsor, CA 95492                            26239    11/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sylvester, Josephine
201 Lauren Court
San Francisco, CA 94134                      26240    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Gleason, Patricia A.
8655 Poplar Glen Ct.
Vienna, VA 22182                             26241    11/6/2020     24 Hour Fitness Worldwide, Inc.             $1,647.66                                                                           $1,647.66
de Campos, H. Martin
6659 Sunset Circle
Riverside, CA 92505                          26242    11/5/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
Bareka, Debra Kay
2316 Covered Wagon Cir
Elverta, CA 95626                            26243    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Buss, Michael P
1403 Vino Blanc Court
Southlake, TX 76092                          26244    11/6/2020     24 Hour Fitness Worldwide, Inc.             $1,019.00                                                                           $1,019.00
Sommer, Dan R
23987 E Hinsdale Place
Aurora, CO 80016                             26245    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Lopeman, Deb
1047 Esparto Court
Windsor, CA 95492                            26246    11/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Shore, Alex M
4403 31st Ave. SE
Everett, WA 98203                            26247    11/6/2020     24 Hour Fitness Worldwide, Inc.              $567.00                                                                              $567.00
Salas, Nancy
12639 Garfield St
Victorville, CA 92392                        26248    11/8/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Klein, Gittie
1231 E 27 St
Brooklyn, NY 11210-4622                      26249    11/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Klein, Gary
1231 E 27th St
Brooklyn, NY 11210-4622                      26250    11/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                       Page 1675 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 353 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wiggins, William J
12809 E Cornell Avenue
Aurora, CO 80014                           26251    11/5/2020              24 Denver LLC                       $200.00                                                                              $200.00
Rehberg, Chris
6920 Vera Cruz Court
Citrus Heights, CA 95621-4329              26252    11/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Caywood, John
3719 Deedham Dr.
San Jose, CA 95148                         26253    11/5/2020        24 Hour Fitness USA, Inc.                    $75.00                                                                             $75.00
Liu, Tina
627 Naples Street
San Francisco, CA 94112                    26254    11/5/2020          24 San Francisco LLC                       $49.00                                                                             $49.00
Garza, Sonia Ginnette
26330 Richwood Oaks Drive
Katy, TX 77494                             26255    11/5/2020     24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Greene, Andrew
14146 Redondo Court
Fontana, CA 92336                          26256    11/6/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Jacobson, Eric B.
112 Harvard Avenue #314
Claremont, CA 91711                        26257    11/6/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Galicia Michel, Martha Mireya
1973 Tate Street, Apt F 110
East Palo Alto, CA 94303                   26258    11/8/2020        24 Hour Fitness USA, Inc.             $350,000.00                                                                          $350,000.00
Villafuerte, Sara Belinda
5107 Norma Way Apt #2
Livermore, CA 94550                        26259    11/5/2020    24 Hour Fitness United States, Inc.                           $500.00                                                              $500.00
Tarrac, Amber
769 Avenida Codorniz
San Marcos, CA 92069                       26260    11/6/2020     24 Hour Fitness Worldwide, Inc.                              $279.00                                                              $279.00
Abdulle, Hassan
25623 98 Ave S
Kent, WA 98030                             26261    11/6/2020            24 New York LLC                       $140.88                                                                              $140.88
Hsieh, Cathy
837 San Nicholas Drive
Walnut, CA 91789                           26262    11/8/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Lichtenstein, Mendy
100 Rock Road, Apartament 178
Hawthorne, NJ 07506                        26263    11/7/2020        24 Hour Fitness USA, Inc.                 $560.00                                                                              $560.00
Danysh, Laura
4808 Rutherglen Drive
Austin, TX 78749                           26264    11/8/2020    24 Hour Fitness United States, Inc.              $53.04                                                                             $53.04
Coburn, Charles
PO Box 121743
San Diego, CA 92112                        26265    11/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
ADIL, MOHAMMAD
737 INGLEWOOD DRIVE
WEST SACRAMENTO, CA 95605-2108             26266    11/6/2020     24 Hour Fitness Worldwide, Inc.              $699.87                                                                              $699.87




                                                                                     Page 1676 of 1762
                                                                             Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 354 of 439


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Karel, Jennifer
7671 Mission Gorge Rd #120
San Diego, CA 92120                                               26267    11/7/2020    24 Hour Fitness United States, Inc.           $498.00                                                                              $498.00
Martinez, Gerardo
12337 212th St
Hawaiian Gardens, CA 90716                                        26268    11/8/2020        24 Hour Fitness USA, Inc.                 $940.00                                                                              $940.00
Moody, James
2491 Freitas Wy
Fairfield, CA 94533                                               26269    11/6/2020     24 Hour Fitness Worldwide, Inc.              $569.98                                                                              $569.98
Zhang, Xiong
912 Beach Park Blvd Apt 91
Foster City, CA 94404                                             26270    11/9/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
DHANOA, HARPREET
17003 TIMBER RIDGE DRIVE
GRANADA HILLS, CA 91344                                           26271    11/9/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Texas Comptroller of Public Accounts on Behalf of the State of
Texas and Local Sales Taxes Jurisdict
Office of the Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC-008
Austin, TX 78711                                                  26272    11/5/2020        24 Hour Fitness USA, Inc.              $11,059.30     $125,203.65                                                          $136,262.95
Black, Robert A
P.O. Box 901022
Portland, OR 97290                                                26273    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $93.48                                                                             $93.48
Ward, John
1300 Princeton Dr
Walnut, CA 91789                                                  26274    11/6/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Kent, Alan M
659 Poppy Rd
San Marcos, CA 92078                                              26275    11/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
DHANOA, HARPREET
17003 TIMBER RIDGE DRIVE
GRANADA HILLS, CA 91344                                           26276    11/9/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Gabhi, Manisha
32915 Bluebird Ct
Fremont, CA 94555                                                 26277    11/9/2020     24 Hour Fitness Worldwide, Inc.              $510.00                                                                              $510.00
Gabhi, Manisha
32915 Bluebird Ct
Fremont, CA 94555                                                 26278    11/9/2020     24 Hour Fitness Worldwide, Inc.              $510.00                                                                              $510.00
Wahidi, Sahar
110 Clear Fls
Irvine, CA 92602                                                  26279    11/9/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Cui, Dongmiao
338 Main Street, Unit 12F
San Francisco, CA 94105                                           26280    11/9/2020      24 Hour Fitness Holdings LLC                               $1,380.00                                                           $1,380.00
Suarez, Cinthia
813 Monarch Dr
Corona, CA 92879                                                  26281    11/9/2020     24 Hour Fitness Worldwide, Inc.              $386.00                                                                              $386.00




                                                                                                            Page 1677 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 355 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wroblewski, David
11396 Swan Lake Drive
San Diego, CA 92131                          26282    11/9/2020        24 Hour Fitness USA, Inc.                $1,349.98                                                                           $1,349.98
Ma, Manlai
123-25 82nd Ave., Apt 6J
Kew Gardens, NY 11415                        26283    11/9/2020     24 Hour Fitness Worldwide, Inc.                              $126.00                                                              $126.00
Ray Chambers, Dennis Leonard
8709B Rockingham Terr.
Kissimmee, FL 34747                          26284    11/9/2020     24 Hour Fitness Worldwide, Inc.                 $62.94                                                                             $62.94
Metropulos, Jim P
1478 51st Street
Sacramento, CA 95819                         26285    11/9/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                                                             $29.99
Wright, Erica
825 Canyon View Dr
Laguna Beach, CA 92651                       26286    11/9/2020     24 Hour Fitness Worldwide, Inc.              $121.09                                                                              $121.09
Wahidi, Sahar
110 Clear Fls
Irvine, CA 92602                             26287    11/9/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Ramos, Vanessa C.
4046 N. Goldenrod Rd #198
Winter Park, FL 32792                        26288    11/9/2020     24 Hour Fitness Worldwide, Inc.             $1,259.99                                                                           $1,259.99
Spitzer, Michael Brandt
2377 North Beverly Glen
Los Angeles, CA 90077                        26289    11/9/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Kwon, JinKyong
28 Herold Drive
Glen Rock, NJ 07452                          26290    11/9/2020        24 Hour Fitness USA, Inc.                                 $153.09                                                              $153.09
Zhang, Xiong
912 Beach Park Blvd Apt 91
Foster City, CA 94404                        26291    11/9/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Yamamoto, Justin
1489 webster st #804
San Francisco, CA 94115                      26292    11/9/2020          24 San Francisco LLC                       $66.44                                                                             $66.44
Hwang, Helen Dunhwei
741 Woodstock Ln
Los Altos, CA 94022                          26293    11/10/2020 24 Hour Fitness United States, Inc.             $960.00                                                                              $960.00
Gingrich, Darilyne K
6666 King St
Chino, CA 91710                              26294    11/10/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mendez, Enrique
2857 W Lincoln Ave
Apt 144
Anaheim, CA 92801                            26295    11/10/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Meza, Antonio
1214 Pedroncelli Dr.
Windsor, CA 95492                            26296    11/9/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
DePole, Janice
59 Fox Court
Martinez, CA 94553                           26297    11/9/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00


                                                                                       Page 1678 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 356 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
CITY OF OLYMPIA
CITY TREASURER
PO BOX 2009
OLYMPIA, WA 98507                             26298    11/9/2020     24 Hour Fitness Worldwide, Inc.             $1,896.27                                                                           $1,896.27
By, Julienne
8081 Lampson Ave. Unit 62
Garden Grove, CA 92841                        26299    11/9/2020     24 Hour Fitness Worldwide, Inc.                                               $696.60                                             $696.60
Institute of Motion, Inc
371 Longden Ln
Solana Beach, CA 92075                        26300    11/9/2020    24 Hour Fitness United States, Inc.                        $40,000.00                                                           $40,000.00
PEPPER, DENZEL
1975 OSWEGO ST.
AURORA, CO 80010                              26301    11/10/2020    24 Hour Fitness Worldwide, Inc.             $9,999.00                                                                           $9,999.00
Delotsang, Amber
806 N Tioga Street
Ithaca, NY 14850                              26302    11/9/2020          24 San Francisco LLC                    $155.96                                                                              $155.96
Poulson, Lucy
3737 SE 36th Pl.
Unit 20
Portland, OR 97202                            26303    11/10/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Berhane, Sirac
208 Fern St
Newport Beach, CA 92663                       26304    11/10/2020    24 Hour Fitness Worldwide, Inc.                 $79.36                                                                             $79.36
Balanay, Fe Victoria V
50 Aura De Blanco St
Unit 11 101
Henderson, NV 89074                           26305    11/10/2020    24 Hour Fitness Worldwide, Inc.              $695.49                                                                              $695.49
Tsukiyama, Betty
1014 Kikeke Avenue
Honolulu, HI 96816                            26306    11/10/2020       24 Hour Fitness USA, Inc.                $1,042.93                                                                           $1,042.93
Samir Jaluria and Jenna Hudson
40 Knollwood Drive
San Rafael, CA 94901-1517                     26307    11/10/2020    24 Hour Fitness Worldwide, Inc.              $287.94                                                                              $287.94
Disén, Kira
7180 N Leavitt Ave
Apt 102
Portland, OR 97203                            26308    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,072.00                                                                           $1,072.00
Quashie, Earlene
160 Fenimore Street
#1N
Brooklyn, NY 11225                            26309    11/9/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Tavares, Fernanda Xavier
10910 W 16th Drive, Apt 217
Lakewood, CO 80215                            26310    11/10/2020    24 Hour Fitness Worldwide, Inc.                              $283.96                                                              $283.96
Huang, Jinglin
1511 E17th St
Oakland, CA 94606                             26311    11/10/2020       24 Hour Fitness USA, Inc.                    $36.99                                                                             $36.99
Wirta, Kate
517 Emerald Bay
Laguna Beach, CA 92651                        26312    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00

                                                                                        Page 1679 of 1762
                                                                           Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 357 of 439


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Cress, Christopher
17330 NE 195th St
Woodinville, WA 98072                                           26313    11/10/2020    24 Hour Fitness Worldwide, Inc.                $86.00                                                                              $86.00
Fischer, Melinda
517 Emerald Bay
Laguna Beach, CA 92651                                          26314    11/10/2020    24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Unguez, Blanca
74 E Sierra Way
Chula Vista, CA 91911                                           26315    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Williams, Caleb Andrew
6634 Steamer Dr SE
Lacey, WA 98513                                                 26316    11/10/2020    24 Hour Fitness Worldwide, Inc.              $184.60                                                                              $184.60
Haly, Madison
517 Emerald Bay
Laguna Beach, CA 92651                                          26317    11/10/2020    24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Yu, Joanna S
5112 Silver Reef Drive
Fremont, CA 94538                                               26318    11/11/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Blondeau-Heglin, Sonja
5660 SW 6th Ave.
Camas, WA 98607-2573                                            26319    11/11/2020    24 Hour Fitness Worldwide, Inc.              $322.49                                                                              $322.49
McTague, Lisa
519 Jansen Ave.
Avenel, NJ 07001                                                26320    11/10/2020    24 Hour Fitness Worldwide, Inc.                $89.00                                                                              $89.00
Verizon Business Global LLC, on behalf of its affiliates and
subsidiaries
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                                               26321    11/11/2020    24 Hour Fitness Worldwide, Inc.          $258,915.40                                                                          $258,915.40
Caldarera, Annette
65 Bay 19 St Apt 4A
Brooklyn, NY 11214                                              26322    11/9/2020    24 Hour Fitness United States, Inc.                           $150.00                                                              $150.00
Johnston, Mark
35634 Desert Rose Way
Lake Elsinore, CA 92532                                         26323    11/10/2020    24 Hour Fitness Worldwide, Inc.                $39.79                                                                              $39.79
Juarez, Jazmina
2133 San Jose Avenue
San Francisco, CA 94112                                         26324    11/10/2020    24 Hour Fitness Worldwide, Inc.                                                                 $93.98                             $93.98
Cole, Jarrett D
3114 NE 57th Ave
Apt 46
Vancouver , WA 98661                                            26325    11/10/2020    24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Lao, Arvie
4030 East Morada Ln #6106
Stockton, CA 95212                                              26326    11/10/2020 24 Hour Fitness United States, Inc.             $499.99                                                                              $499.99
Wirta, Linda
517 Emerald Bay
Laguna Beach, CA 92651                                          26327    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00




                                                                                                          Page 1680 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 358 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hulvey, Jessica McAfee
13244 Columbine Circle
Thornton, CO 80241                           26328    11/11/2020    24 Hour Fitness Worldwide, Inc.          $60,000.00                                                                           $60,000.00
MRKULIC, AVDULJ
478 TULANE COURT
PARAMUS, NJ 07652                            26329    11/11/2020    24 Hour Fitness Worldwide, Inc.             $311.88                                                                              $311.88
Highland Shopping Center, LLC
Teruyuki S. Olsen
Oseran Hahn P.S.
929 108th Avenue NE, Suite 1200
Bellevue, WA 98004                           26330    11/11/2020       24 Hour Fitness USA, Inc.            $543,901.35                                                                          $543,901.35
Nallam, Srikanth
1614 Colonial Gardens Drive
Avenel, NJ 07001                             26331    11/11/2020 24 Hour Fitness United States, Inc.                $53.29                                                                            $53.29
Narez, Ivan
9798 Gene St.
Cypress, CA 90630                            26332    11/11/2020    24 Hour Fitness Worldwide, Inc.                 $61.06                                                                            $61.06
Wirta, David
517 Emerald Bay
Laguna Beach, CA 92651                       26333    11/10/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Shields-Hamper, Jessica
23413 Balmoral Lane
West Hills, CA 91307                         26334    11/11/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Williamceau, Ambrosia
1731 Hollister St. Unit 17
San Diego, CA 92154                          26335    11/10/2020    24 Hour Fitness Worldwide, Inc.             $536.00                                                                              $536.00
Clarence, Kenneth T
6753 Lonicera Street
Carlsbad, CA 92011                           26336    11/10/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Mahoney, Deanna
633 Stewart St., #14
Manteca, CA 95336                            26337    11/10/2020    24 Hour Fitness Worldwide, Inc.            $3,500.00                                                                           $3,500.00
Dragomir, Alin
2278 Maroel Dr.
San Jose, CA 95130                           26338    11/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Smith, Keenen
2621 Truxel Road Apt 86
Sacramento, CA 95833                         26339    11/11/2020    24 Hour Fitness Worldwide, Inc.             $138.00                                                                              $138.00
Greenacre, Jordan
5121 Madison Creek Dr.
Fort Collins, CO 80528                       26340    11/11/2020    24 Hour Fitness Worldwide, Inc.             $390.00                                                                              $390.00
Ellerman, Lori
344 Richard Ct.
Pomona, NY 10970                             26341    11/11/2020      24 Hour Fitness Holdings LLC             $1,310.00                                                                           $1,310.00
McKenna, Cecilia
22551 Norwood Drive
Hayward, CA 94541                            26342    11/11/2020    24 Hour Fitness Worldwide, Inc.             $196.54                                                                              $196.54
CHANTRE, DANIEL
P.O. Box 3372
South Pasadena, CA 91031                     26343    11/12/2020    24 Hour Fitness Worldwide, Inc.             $345.00                                                                              $345.00

                                                                                      Page 1681 of 1762
                                                               Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 359 of 439


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Zakaria, Abul H
9122 43rd Ave, Apt 3
Elmhurst, NY 11373                                  26344    11/11/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Tambunan, Obed
                                                    26345    11/11/2020   24 Hour Fitness Worldwide, Inc.                 $58.33                                                                            $58.33
Ige, Adegboyega
1545 Jackson Street, APT 304
Oakland, CA 94612                                   26346    11/11/2020   24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Shmurak, Igor Joseph
19542 Sierra Soto
Irvine, CA 92603                                    26347    11/11/2020   24 Hour Fitness Worldwide, Inc.             $567.00                                                                              $567.00
Limjuco Jr., Antonio
43240 33rd St West
Lancaster, CA 93536                                 26348    11/12/2020   24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Harmon, Debi
7364 Tooma Street #183
San Diego, CA 92139                                 26349    11/11/2020   24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Countee, Stacy
3582 Cedar Ridge Lane
Corona, CA 92881                                    26350    11/11/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Bracy, DaRice L.
341 Rio Verde Pl #1
Milpitas, CA 95035                                  26351    11/11/2020   24 Hour Fitness Worldwide, Inc.             $288.00                                                                              $288.00
City of Friendswood
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                                   26352    11/12/2020      24 Hour Fitness USA, Inc.                                               $1,273.59                                           $1,273.59
Friendswood Independent School District
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                                   26353    11/12/2020      24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
City of Katy
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                   26354    11/12/2020      24 Hour Fitness USA, Inc.                                               $5,450.96                                           $5,450.96
City of Rosenberg
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                                   26355    11/12/2020      24 Hour Fitness USA, Inc.                                               $5,195.56                                           $5,195.56
Grant Mackay Company, Inc.
Joseph A. Garnett
Sheehy Ware & Pappas, P.C.
909 Fannin, Suite 2500
Houston, TX 77010                                   26356    11/12/2020   24 Hour Fitness Worldwide, Inc.          $10,278.57                                                                           $10,278.57
Fort Bend County Municipal Utility District #167
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                   26357    11/12/2020      24 Hour Fitness USA, Inc.                                               $5,280.75                                           $5,280.75




                                                                                            Page 1682 of 1762
                                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 360 of 439


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Montgomery County Municipal Utility District #60
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                            26358    11/12/2020       24 Hour Fitness USA, Inc.                                                 $421.16                                             $421.16
The Woodlands Road Utility District #1
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                            26359    11/12/2020       24 Hour Fitness USA, Inc.                                                 $832.73                                             $832.73
Allen, Dezerae Lee
42097 Humber Dr
Temecula, CA 92591                                           26360    11/12/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00
Fort Bend County Levee Improvement District #12
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                            26361    11/12/2020       24 Hour Fitness USA, Inc.                                                 $381.82                                             $381.82
Fort Bend Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                            26362    11/12/2020       24 Hour Fitness USA, Inc.                                              $10,164.43                                          $10,164.43
Danysh, Laura
4808 Rutherglen Dr.
Austin, TX 78749                                             26363    11/12/2020       24 Hour Fitness USA, Inc.                    $53.04                                                                            $53.04
Fort Bend County Municipal Utility District #50
Carl O. Sandin
Perdue, Brandon, Fielder, Collins and Mott, LLP
1235 North Loop West Suite 600
Houston, TX 77008                                            26364    11/12/2020       24 Hour Fitness USA, Inc.                                               $4,343.16                                           $4,343.16
Fort Bend County Municipal Utility District #161
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                            26365    11/12/2020       24 Hour Fitness USA, Inc.                                               $6,777.27                                           $6,777.27
The Woodlands Metro Center MUD
Melissa E Valdez
1235 North Loop West, Suite 600
Houston, TX 77008                                            26366    11/12/2020       24 Hour Fitness USA, Inc.                                                 $394.45                                             $394.45
Harris County Water Control and Improvement District #145
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                            26367    11/12/2020       24 Hour Fitness USA, Inc.                                                 $107.93                                             $107.93
Alief Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                            26368    11/12/2020       24 Hour Fitness USA, Inc.                                               $8,731.04                                           $8,731.04
Spring Independent School District
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                                            26369    11/12/2020       24 Hour Fitness USA, Inc.                                              $10,069.52                                          $10,069.52
McRae, Brent
4218 Miners Candle Place
Castle Rock, CO 80109                                        26370    11/12/2020            24 Denver LLC                       $100.00                                                                              $100.00

                                                                                                      Page 1683 of 1762
                                                             Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 361 of 439


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address      Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Spring Branch Independent School District
Owen M. Sonik
1235 North Loop West Suite 600
Houston, TX 77008                                 26371    11/12/2020       24 Hour Fitness USA, Inc.                                               $1,208.44                                           $1,208.44
Brazoria County Municipal Utility District #17
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                 26372    11/12/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Mazel, Sandra
245 Carlton Terrace
Teaneck, NJ 07666                                 26373    11/12/2020 24 Hour Fitness United States, Inc.            $104.00                                                                              $104.00
Harris County Improvement District #18
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                 26374    11/12/2020       24 Hour Fitness USA, Inc.                                               $9,024.75                                           $9,024.75
Humble Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                 26375    11/12/2020       24 Hour Fitness USA, Inc.                                               $2,688.89                                           $2,688.89
Carrera, Elyse N
20032 Shamrock Glen
Lake Forest, CA 92630                             26376    11/12/2020    24 Hour Fitness Worldwide, Inc.             $996.00                                                                              $996.00
Harris County Municipal Utility District #186
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                 26377    11/12/2020       24 Hour Fitness USA, Inc.                                                 $416.57                                             $416.57
Hidalgo, Francisco
285 40th Street
Copigue, NY 11726                                 26378    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $42.29                                                                            $42.29
Chapman, Jade M
4013 Freel Peak Ct.
Las Vegas, NV 89129                               26379    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $37.64                                                                            $37.64
Guzman, Ilse
255 Rancho Dr unit B
Chula Vista, CA 91911                             26380    11/12/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00          $0.00                                                            $1,500.00
RUIZ, ANA
328 NOVA WAY
CHULA VISTA, CA 91911                             26381    11/12/2020    24 Hour Fitness Worldwide, Inc.             $329.15                                                                              $329.15
Clear Creek Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                 26382    11/12/2020       24 Hour Fitness USA, Inc.                                               $5,494.36                                           $5,494.36
Pasadena Independent School District
Owen M. Sonik
1235 North Loop West Suite 600
Houston, TX 77008                                 26383    11/12/2020       24 Hour Fitness USA, Inc.                                               $9,454.55                                           $9,454.55
Vargas, Roxana
11209 111th ave
South Ozone Park, NY 11420                        26384    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $87.98                                                                            $87.98


                                                                                           Page 1684 of 1762
                                                            Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 362 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Clear Lake City Water Authority
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                26385    11/12/2020       24 Hour Fitness USA, Inc.                                                 $454.66                                             $454.66
Harris County Municipal Utility District #132
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                26386    11/12/2020       24 Hour Fitness USA, Inc.                                                 $170.96                                             $170.96
Schiefelbein, Erik
2634 Dalton Ave
Unit 1
Los Angeles, CA 90018                            26387    11/12/2020       24 Hour Fitness USA, Inc.                    $41.88                                                                            $41.88
Klein Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                26388    11/12/2020       24 Hour Fitness USA, Inc.                                               $5,596.62                                           $5,596.62
Gerber, Kimberly
25525 Spectrum
Irvine, CA 92618                                 26389    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $86.08                                                                            $86.08
Patrick, Teresa
640 The Village
Unit 315
Redondo Beach, CA 90277                          26390    11/12/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Huynh, Baohan
9591 Swallow Lane
Garden Grove, CA 92841                           26391    11/12/2020       24 Hour Fitness USA, Inc.                $639.97                                                                              $639.97
Evans, Jamar
1693 Harvest Ln
Manteca, CA 95337                                26392    11/12/2020       24 Hour Fitness USA, Inc.                $389.95                                                                              $389.95
Mosquera, Martha Cristina
204 Broadway
Massapequa Park, NY 11762                        26393    11/12/2020           24 New York LLC                          $83.98                                                                            $83.98
CITY OF CHINO
P.O. BOX 667
CHINO, CA 91708-0667                             26394    11/12/2020 24 Hour Fitness United States, Inc.            $311.26                                                                              $311.26
Mckenna, Cecilia
22551 Norwood Drive
Hayward, CA 94541                                26395    11/12/2020       24 Hour Fitness USA, Inc.                $196.54                                                                              $196.54
Hiroto, Russell
39529 Benavente Place
Fremont, CA 94539                                26396    11/12/2020    24 Hour Fitness Worldwide, Inc.            $2,016.00                                                                           $2,016.00
Fernandez, Salvador
194 Garcia Avenue
San Leandro, CA 94577                            26397    11/12/2020       24 Hour Fitness USA, Inc.                    $64.00                                                                            $64.00
Kerry, Alex
1390 N. Simpson St.
Portland, OR 97217                               26398    11/12/2020    24 Hour Fitness Worldwide, Inc.            $2,300.00                                                                           $2,300.00
Peters, Jermica
8282 Calvine Road #2086
Sacramento, CA 95828                             26399    11/12/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00

                                                                                          Page 1685 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 363 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
City of Houston
Michael J. Darlow
1235 North Loop West Suite 600
Houston, TX 77008                            26400    11/12/2020       24 Hour Fitness USA, Inc.                                               $7,861.34                                           $7,861.34
CITY OF CHINO
P.O. BOX 667
CHINO, CA 91708-0667                         26401    11/12/2020       24 Hour Fitness USA, Inc.                $311.26                                                                              $311.26
Warren, Allen
927 Dixieanne Avenue
Sacramento, CA 95815                         26402    11/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Guzman, Elizabeth
255 Rancho Dr Unit C
Chula Vista, CA 91911                        26403    11/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hart, Jamison
1318 Alpine Lane
Huntington Beach, CA 92648                   26404    11/12/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Thomas, Shalini
13410 Schumann Trail
Sugar Land, TX 77498                         26405    11/12/2020    24 Hour Fitness Worldwide, Inc.             $999.00                                                                              $999.00
Thomas, Elson
13410 Schumann Trail
Sugar Land, TX 77498                         26406    11/12/2020    24 Hour Fitness Worldwide, Inc.             $999.00                                                                              $999.00
Sample, Jennifer
7850 Iroquois St.
Fontana, CA 92336                            26407    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Sharp, Melvinna
7411 Putnam Way
Sacramento, CA 95822                         26408    11/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bebek, John
John and Kayla Bebek
31921 Calle WInona
San Juan Capistrano, CA 92675                26409    11/12/2020       24 Hour Fitness USA, Inc.                $172.81                                                                              $172.81
Perry, Rachael
5214 44th Street E
Tacoma, WA 98443                             26410    11/12/2020    24 Hour Fitness Worldwide, Inc.                             $495.89                                                              $495.89
Qu, Jean
3727 Honeysuckle Dr
Chino Hills, CA 91709                        26411    11/12/2020    24 Hour Fitness Worldwide, Inc.             $876.00                                                                              $876.00
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26412    11/12/2020       24 Hour Fitness USA, Inc.                               $1,654.06                                                           $1,654.06
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26413    11/12/2020 24 Hour Fitness United States, Inc.                           $1,654.06                                                           $1,654.06
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26414    11/12/2020             RS FIT CA LLC                                        $0.00                                                                $0.00

                                                                                      Page 1686 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 364 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26415    11/12/2020         24 San Francisco LLC                                     $0.00                                                                $0.00
Franchise Tax Board
Banruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26416    11/12/2020      24 Hour Fitness Holdings LLC                                $0.00                                                                $0.00
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26417    11/12/2020          RS FIT Holdings LLC                                     $0.00                                                                $0.00
Advani, Neel
26 Laurel Drive
Corte Madera, CA 94925                       26418    11/12/2020       24 Hour Fitness USA, Inc.                $276.92                                                                              $276.92
Miranda, Nathan
1911 S Haster St. Apt 18
Anaheim, CA 92802                            26419    11/13/2020    24 Hour Fitness Worldwide, Inc.                 $81.48                                                                            $81.48
Meeks, Aundrea
26604 188th Ave SE
Covington, WA 98042                          26420    11/13/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Adame, Bennie
5063 SE CASCADE CT
HILLSBORO, OR 97123                          26421    11/13/2020 24 Hour Fitness United States, Inc.                $83.98                                                                            $83.98
Paul, Mehak
1764 211th Ave SE
Sammamish, WA 98075                          26422    11/13/2020    24 Hour Fitness Worldwide, Inc.             $329.99                                                                              $329.99
Friendswood Consolidated Tax Office
Michael J. Darlow
1235 North Loop West Suite 600
Houston, TX 77008                            26423    11/13/2020       24 Hour Fitness USA, Inc.                                               $3,587.03                                           $3,587.03
Seminole County Tax Collector
PO Box 630
Sanford, FL 32772                            26424    11/13/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Irkulla, Animesh Kumar
3220 Ridgefield Way
Dublin, CA 94568                             26425    11/13/2020    24 Hour Fitness Worldwide, Inc.             $390.93                                                                              $390.93
Seminole County Tax Collector
PO Box 630
Sanford, FL 32772                            26426    11/13/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Hernandez, Winston
3201 Oxford Ave
Bronx, NY 10463                              26427    11/13/2020       24 Hour Fitness USA, Inc.                $128.31                                                                              $128.31
Eiss, Kerry
2060 Eucalyptus Ave
Long Beach, CA 90806                         26428    11/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Webb, Leland F.
7300 Dos Rios Way
Bakersfield, CA 93309                        26429    11/13/2020    24 Hour Fitness Worldwide, Inc.             $216.00                                                                              $216.00


                                                                                      Page 1687 of 1762
                                                                 Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 365 of 439


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Musalman, Miles
925 Pepper Street
Apt. B
El Segundo, CA 90245                                  26430    11/13/2020    24 Hour Fitness Worldwide, Inc.                            $1,399.98                                                           $1,399.98
Montoya, Alfonso
150 Ramona Ave. South
San Francisco, CA 94080                               26431    11/13/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
FEBBO, ANTOINETTE
32 WOODROW DR
YONKERS, NY 10710                                     26432    11/13/2020 24 Hour Fitness United States, Inc.                $47.99                                                                            $47.99
Yun, Jing Wen
550 Carroll St
Sunnyvale, CA 94086                                   26433    11/13/2020       24 Hour Fitness USA, Inc.               $1,092.00                                                                           $1,092.00
Ellis, Michelle
6170 Canterbury Drive Apartment #124
Culver City, CA 90230                                 26434    11/15/2020    24 Hour Fitness Worldwide, Inc.                 $38.18                                                                            $38.18
Moore, Deana
500 Chelmsford Rd
Hillsborough, CA 94010                                26435    11/14/2020       24 Hour Fitness USA, Inc.               $2,249.64                                                                           $2,249.64
Lawton, Karley
4340 S Thompson Ave
Tacoma, WA 98418                                      26436    11/13/2020    24 Hour Fitness Worldwide, Inc.                 $85.94                                                                            $85.94
Helfand, Taylor
2126 E. Burnside St. Apt 2
Portland, OR 97214                                    26437    11/13/2020 24 Hour Fitness United States, Inc.                            $553.04                                                              $553.04
Department of Water and Power, City of Los Angeles
Attn: Bankruptcy
P.O. Box 51111
Los Angeles, CA 90051-5700                            26438    11/13/2020       24 Hour Fitness USA, Inc.             $46,377.53                                                                           $46,377.53
Robinson, Demetria
3815 Pecan Valley Dr.
Missouri City, TX 77459                               26439    11/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Guerrero, Carlos
1819 N. Division St.
Carson City, NV 89703                                 26440    11/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Mejia, Haydee G
23 Amber Drive
Croton on Hudson, NY 10520                            26441    11/14/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Dam, Stephen
1930 11th Ave
Oakland, CA 94606                                     26442    11/16/2020    24 Hour Fitness Worldwide, Inc.             $470.00                                                                              $470.00
Tollen, Bramby A
2818 107th Pl SE
Everett, WA 98208                                     26443    11/14/2020       24 Hour Fitness USA, Inc.                $660.00                                                                              $660.00
Hoff, Christina
Benjamin Guigui
1725 Van Ness Ave., Apt 503
San Francisco, CA 94109                               26444    11/15/2020    24 Hour Fitness Worldwide, Inc.             $385.00                                                                              $385.00




                                                                                               Page 1688 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 366 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Martinez, Evelyn
1588 San Luis Rd, Apt 8
Walnut Creek, CA 94597                       26445    11/15/2020    24 Hour Fitness Worldwide, Inc.                                                                $73.98                             $73.98
Reeves, Benny B
PO Box 97
Montgomery, LA 71454                         26446    11/15/2020    24 Hour Fitness Worldwide, Inc.          $15,000.00                                                                           $15,000.00
Reese, Whitney D
2293 Casitas Avenue
Altadena, CA 91001                           26447    11/16/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Barone, Krysten
41 Lydia Lane
Edison, NJ 08817                             26448    11/16/2020    24 Hour Fitness Worldwide, Inc.             $162.85                                                                              $162.85
Duggineni, Bhavani
6183 spires drive
Loveland, OH 45140                           26449    11/16/2020    24 Hour Fitness Worldwide, Inc.             $437.43                                                                              $437.43
Florek, John
11 Knollwood Dr.
North Caldwell, NJ 07006-4107                26450    11/16/2020    24 Hour Fitness Worldwide, Inc.             $302.19                                                                              $302.19
Huang, MuChuan
269B Born St.
Secaucus, NJ 07094                           26451    11/16/2020    24 Hour Fitness Worldwide, Inc.             $406.25                                                                              $406.25
Hayashi, Sandra A
648 Preakness Drive
Walnut Creek, CA 94597                       26452    11/16/2020       24 Hour Fitness USA, Inc.                    $12.00                                                                            $12.00
Hepburn, Clarence A
7763 NW 14th pl
Miami, FL 33147                              26453    11/16/2020    24 Hour Fitness Worldwide, Inc.            $1,221.00                                                                           $1,221.00
Ekmekjian, Eileen
3706 San Pablo Ave. #325
Emeryville, CA 94608                         26454    11/16/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Presley, Vera E.
208 East 24th Street
Los Angeles, CA 90011                        26455    11/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Watson, Gary Zachary
16424 Foothill Blvd., Apt. 12
San Leandro, CA 94578                        26456    11/16/2020    24 Hour Fitness Worldwide, Inc.             $453.90                                                                              $453.90
Chong, Norman T.S.
1826 Alaweo St.
Honolulu, HI 96821                           26457    11/16/2020 24 Hour Fitness United States, Inc.           $1,737.17                                                                           $1,737.17
McGibbon, Lance
723 Bryant Street
Rahway, NJ 07065                             26458    11/16/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Lesler, Jarmila
54 Warren St.
Clifton, NJ 07013                            26459    11/16/2020    24 Hour Fitness Worldwide, Inc.                 $55.43                                                                            $55.43
Hindagolla, Sunithi
1400 NW Marshall Street, Unit 225
Portland, OR 97209                           26460    11/16/2020       24 Hour Fitness USA, Inc.               $1,437.00                                                                           $1,437.00




                                                                                      Page 1689 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 367 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stencil, Karen M.
1739 Jackson Street
Chula Vista, CA 91913                        26461    11/16/2020    24 Hour Fitness Worldwide, Inc.              $955.00                                                                             $955.00
Gonzalez, Jorge
1560 Guerrero St.
San Francisco, CA 94110                      26462    11/16/2020 24 Hour Fitness United States, Inc.           $1,728.00                                                                           $1,728.00
Sanchez, Emmanuel
401 Gross Street
Milpitas, CA 95035                           26463    11/16/2020 24 Hour Fitness United States, Inc.             $249.96                                                                             $249.96
Brazoria County Tax Office
Michael J. Darlow
1235 North Loop West Suite 600
Houston, TX 77008                            26464    11/16/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
McGibbon, Lance
723 Bryant Street
Rahway, NJ 07065                             26465    11/16/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Correa, Nubia
8348 Fiske Drive
Eastvale, CA 92880                           26466    11/16/2020    24 Hour Fitness Worldwide, Inc.              $125.97                                                                             $125.97
Prince, Jeremy
6313 Lake Shore Drive
San Diego, CA 92119                          26467    11/16/2020       24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
Miller, Brad
4066 Holly Dr
San Jose, CA 95127                           26468    11/16/2020    24 Hour Fitness Worldwide, Inc.              $275.00                                                                             $275.00
Zinter, Greg
21520 SE 37th St
Sammamish, WA 98075                          26469    11/16/2020       24 Hour Fitness USA, Inc.                 $307.99                                                                             $307.99
Chong, Laura
1826 Alaweo St.
Honolulu, HI 96821                           26470    11/16/2020 24 Hour Fitness United States, Inc.             $827.23                                                                             $827.23
Mathew, Nisha E
1636 Santa Nita Blvd
Irving, TX 75060                             26471    11/16/2020       24 Hour Fitness USA, Inc.                                                 $399.00                                             $399.00
Stamm, Taelor
4034 Norton Way
Sacramento, CA 95820                         26472    11/16/2020    24 Hour Fitness Worldwide, Inc.              $536.00                                                                             $536.00
Ramos, Melvin
415 Pr 4732
Rhome, TX 76078                              26473    11/16/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Drachnik, Kenneth J
92 Santos Ct
Fremont, CA 94536                            26474    11/16/2020       24 Hour Fitness USA, Inc.               $1,368.00                                                                           $1,368.00
Jamiana, Gabriel
752 LInda Vista St.
San Jose, CA 95127                           26475    11/17/2020 24 Hour Fitness United States, Inc.                $73.98                                                                            $73.98
Zuora, Inc.
Attn: An Nguyen
101 Redwood Shores Parkway
Redwood City, CA 94065                       26476    11/16/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                     $100,000.00                      $1,100,000.00

                                                                                      Page 1690 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21   Page 368 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhang, He
2325 Madrugada Dr
Chino Hills, CA 91709                        26477    11/16/2020 24 Hour Fitness United States, Inc.           $1,249.95                                                                           $1,249.95
Grzadziel, Maria
2515 NE 1st Court #314
Boynton Beach, FL 33435                      26478    11/16/2020       24 Hour Fitness USA, Inc.                $347.50                                                                              $347.50
Montel, Nick
8496 SW 186th Ave
Beaverton, OR 97007                          26479    11/17/2020      24 Hour Fitness Holdings LLC              $291.00                                                                              $291.00
Heldman, Tonina
8 Belaire
Laguna Niguel, CA 92677                      26480    11/16/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Connors, Rena
627 Rockhurst Trail
Keller, TX 76248                             26481    11/17/2020    24 Hour Fitness Worldwide, Inc.             $396.00                                                                              $396.00
Heldman, Alyssa
8 Belaire
Laguna Niguel, CA 92677                      26482    11/16/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Murayama, Glenn
2040-A California Avenue
Wahiawa, HI 96786                            26483    11/16/2020       24 Hour Fitness USA, Inc.                                                 $980.10          $980.10                          $1,960.20
Westlake MUD #1
Ted A. Cox
2855 Mangum, Suite 100
Houston, TX 77092                            26484    11/16/2020    24 Hour Fitness Worldwide, Inc.                                              $621.01                                             $621.01
Mathew, Nisha E
1636 Santa Anita Blvd
Irving, TX 75060                             26485    11/16/2020       24 Hour Fitness USA, Inc.                                                 $864.00                                             $864.00
Galveston County
Linebarger Goggan Blair & Sampson, LLP
PO BOX 3064
Houston, TX 77253-3064                       26486    11/13/2020       24 Hour Fitness USA, Inc.                                               $5,085.38                                           $5,085.38
Harris County, et al
Lineberger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                       26487    11/13/2020       24 Hour Fitness USA, Inc.                                             $111,515.93                                         $111,515.93
Cypress-Fairbanks ISD
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                       26488    11/13/2020       24 Hour Fitness USA, Inc.                                               $9,229.04                                           $9,229.04
Fort Bend County
Linerbarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                       26489    11/13/2020       24 Hour Fitness USA, Inc.                                              $38,021.00                                          $38,021.00
Montgomery County
Linebarger Goggan Blair & Sampson, LLP
Attn: John P. Dillman
PO Box 3064
Houston, TX 77253-3064                       26490    11/13/2020       24 Hour Fitness USA, Inc.                                              $14,102.26                                          $14,102.26


                                                                                      Page 1691 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 369 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Barriera-Renfrow, Melida
2923 Firewalk Trace
Katy, TX 77494                               26491    11/17/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Townes, Danny
6701 Windrock Rd
Dallas, TX 75252                             26492    11/17/2020    24 Hour Fitness Worldwide, Inc.                               $0.00        $3,500.00                                           $3,500.00
Engelberg, Mark
10721 45th Ave SE
Everett, WA 98208                            26493    11/17/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Avalos, Erica Uribe
1319 N Eastwood Ave
Santa Ana, CA 92701                          26494    11/16/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                           $500.00                          $1,000.00
Yu, Xiaomin
P.O. Box 2088
Cupertino, CA 95015                          26495    11/17/2020         24 San Francisco LLC                   $400.00                                                                              $400.00
Sammis, Anne
197 Locust Ave.
San Rafael, CA 94901                         26496    11/17/2020       24 Hour Fitness USA, Inc.                $960.00                                                                              $960.00
Kloor, Rayna Papali
P.O. Box 6551
Woodland Hills, CA 91365                     26497    11/17/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                            $0.00             $699.99
Villamor, Edgar
2827 Marsh St
Los Angeles, CA 90039                        26498    11/17/2020    24 Hour Fitness Worldwide, Inc.                 $67.77                                                                            $67.77
Ramsingh, Ishwar
17135 NW 23rd St
Pembroke Pines, FL 33028                     26499    11/17/2020    24 Hour Fitness Worldwide, Inc.             $125.57                                                                              $125.57
Shan, Ray
30 Tidal Way
San Mateo, CA 94401                          26500    11/17/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Wang, Yayun
30 Tidal Way
San Mateo, CA 94401                          26501    11/18/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Cui, Anthony
4124 Larkspur St
Lake Elsinore, CA 92530                      26502    11/18/2020 24 Hour Fitness United States, Inc.            $179.94                                                                              $179.94
Sloan, Dana Christina
3600 Arden Creek Road
Sacramento, CA 95864                         26503    11/17/2020       24 Hour Fitness USA, Inc.                               $1,105.00                                                           $1,105.00
Tripodi, Andrea L
6224 Keokea Pl
Honolulu, HI 96825                           26504    11/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                            $52.00
Fernandez, Kelly Darrin
41626 47th Street West
Quartz Hill, CA 93536                        26505    11/17/2020    24 Hour Fitness Worldwide, Inc.             $584.11                                                                              $584.11
Tobias, Douglas
30 Lancaster road
Colonia, NJ 07067                            26506    11/17/2020       24 Hour Fitness USA, Inc.                $110.86                                                                              $110.86




                                                                                      Page 1692 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 370 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kim, Myung Za
2156 Linwood Ave
Fort Lee, NJ 07024                           26507    11/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.89                                                                            $52.89
Budshaw, Scott
2141 Appaloosa Rd
Henderson, NV 89002                          26508    11/17/2020    24 Hour Fitness Worldwide, Inc.                 $33.06                                                                            $33.06
Im, Joseph
476 N 130th St
Seattle, WA 98133                            26509    11/17/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Digital Envoy, Inc.
6525 The Corners Parkway, Suite 400
Peachtree Corners, GA 30092                  26510    11/18/2020       24 Hour Fitness USA, Inc.               $8,000.00                                                                           $8,000.00
Williams, Kendall
3610 Banbury Dr.
Apt 1K
Riverside, CA 92505                          26511    11/18/2020    24 Hour Fitness Worldwide, Inc.            $1,290.00                                                                           $1,290.00
Moya-Soto, Antonio
707 Sunset Blvd.
Hayward, CA 94541                            26512    11/18/2020 24 Hour Fitness United States, Inc.            $188.00                                                                              $188.00
Shakely, Thomas
565 Chickasaw St.
Ventura, CA 93001                            26513    11/18/2020       24 Hour Fitness USA, Inc.                $103.04                                                                              $103.04
Hales, Jorden
2477 Kinsella Way
Roseville, CA 95747-9179                     26514    11/18/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Stahl, Allegra
5046 Collwood Way, Unit 59
San Diego, CA 92115                          26515    11/18/2020    24 Hour Fitness Worldwide, Inc.                              $59.30                                                               $59.30
Hales, Leigh
2477 Kinsella Way
Roseville, CA 95747-9179                     26516    11/18/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Pizano, Homar
10320 Singleton Rd
San Jose, CA 95111                           26517    11/18/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Norton, Anne
1514 Richmond St
El Cerrito, CA 94530                         26518    11/19/2020    24 Hour Fitness Worldwide, Inc.             $789.55                                                                              $789.55
Asanad, Marriet
1824 Greenfiled Ave
apt 202
Los Angeles, CA 90025                        26519    11/18/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
fujita, kazuo
650 Second St.
Encinitas, CA 92024                          26520    11/18/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Hales, Cameron
2477 Kinsella Way
Roseville, CA 95747-9179                     26521    11/18/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hernandez, Jennifer M.
12339 Springview Dr
Whittier, CA 90604                           26522    11/16/2020       24 Hour Fitness USA, Inc.                $828.00                                                                              $828.00

                                                                                      Page 1693 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 371 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Newman, Carol R
7521 Edinjer Ave #3616
Huntington Beach, CA 92647                   26523    11/17/2020       24 Hour Fitness USA, Inc.                                $399.98                                                              $399.98
BANKS, KIEU
9 DUNCAN HILL CT
SAN RAMON, CA 94583                          26524    11/18/2020    24 Hour Fitness Worldwide, Inc.                             $649.99                                                              $649.99
Esquivel, Janessa
218 Danccroft Ave
San Dimas, CA 91773                          26525    11/18/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Yo Jing LLC
3519 Cottage Manor Lane
Katy, TX 77494                               26526    11/18/2020       24 Hour Fitness USA, Inc.                               $6,375.56                                                           $6,375.56
Chaplin, Rodney
811 29th Ave SE
Puyallup, WA 98374                           26527    11/19/2020    24 Hour Fitness Worldwide, Inc.             $147.62                                                                              $147.62
GUTIERREZ, KRISTINAMARIA
2183 42nd Ave
Oakland, CA 94601                            26528    11/19/2020    24 Hour Fitness Worldwide, Inc.                              $57.32                                                               $57.32
Clayton, Cordis
9342 Rolling Glen Ct
Orangevale, CA 95662                         26529    11/19/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
WONG, JENNIFER H
1233 S 3RD ST
ALHAMBRA, CA 91801-5031                      26530    11/19/2020    24 Hour Fitness Worldwide, Inc.            $1,481.00                                                                           $1,481.00
Gupta, Ashish
545 Tyrella Avenue, #101
Mountain View, CA 94043                      26531    11/19/2020       24 Hour Fitness USA, Inc.                $800.00                                                                              $800.00
Bush, Alice Jackson
5355 Ridge Trail
Bow Mar, CO 80123                            26532    11/19/2020       24 Hour Fitness USA, Inc.               $1,400.00                                                                           $1,400.00
Ignatova, Anastasiia
12105 SE Holgate Blvd, #146
Portland, OR 97266                           26533    11/19/2020 24 Hour Fitness United States, Inc.            $137.12                                                                              $137.12
Demorcy, Stevenson
227 Woodlawn Avenue
Jersey City, NJ 07305                        26534    11/20/2020 24 Hour Fitness United States, Inc.           $1,007.96                                                                           $1,007.96
Lewis, William E.
12902 Piscataway Landing Drive
Clinton, MD 20735                            26535    11/20/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Priolo, Bob
14 vine terrace way
American Canyon, CA 94503                    26536    11/20/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Blumenthal, Traci
P.O. Box 570995
Tarzana, CA 91357                            26537    11/20/2020    24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
Duckworth, Leo
P.O. Box 56282
Windsor Hills, CA 90056                      26538    11/20/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00




                                                                                      Page 1694 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 372 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fortugno, John
3423 32nd way nw
Olympia, WA 98502                              26539    11/20/2020    24 Hour Fitness Worldwide, Inc.                             $328.00                                                              $328.00
Madrid, Kimberly
3117 ferngrove way
Antioch, CA 94521                              26540    11/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Agrawal, Surabhi
545 Tyrella Avenue
Mountain View, CA 94043                        26541    11/19/2020 24 Hour Fitness United States, Inc.            $400.00                                                                              $400.00
Gupta, Ash
545 Tyrella Avenue, #102
Mountain View, CA 94043                        26542    11/19/2020      24 Hour Fitness Holdings LLC              $800.00                                                                              $800.00
Olmeda, Amy
407 11th Street
Apt F
Greeley, CO 80631                              26543    11/19/2020    24 Hour Fitness Worldwide, Inc.             $190.99                                                                              $190.99
Channell, Angela
10798 La Vine St. Rancho
Cucamonga, CA 91701                            26544    11/19/2020       24 Hour Fitness USA, Inc.                                $429.00                                                              $429.00
Gonzales, Audreyanna
777 S Mathilda Ave, Apt 105
Sunnyvale, CA 94087                            26545    11/19/2020       24 Hour Fitness USA, Inc.                    $51.99                                                                            $51.99
Allen, Kia
6520 Riverside Blvd
Sacramento, CA 95831                           26546    11/19/2020       24 Hour Fitness USA, Inc.                $173.94                                                                              $173.94
Rutherford, Don W
19619 Sweetgum Forest Drive
Humble, TX 77346                               26547    11/19/2020 24 Hour Fitness United States, Inc.                            $400.00                                                              $400.00
Seals, Audrey
12307 Silo Lane
Houston, TX 77071                              26548    11/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Isaacson, Randi
2475 West 16 Street - Apt 9E
Brooklyn, NY 11214                             26549    11/19/2020    24 Hour Fitness Worldwide, Inc.             $191.00                                                                              $191.00
Arnao, Cesar
1859 16th Ave.
Seattle, WA 98122                              26550    11/20/2020       24 Hour Fitness USA, Inc.                    $70.00                                                                            $70.00
Lewis, Jessica
818 East Ave K4
Lancaster, CA 93535                            26551    11/20/2020       24 Hour Fitness USA, Inc.             $10,000.00                                                                           $10,000.00
Stolz, Lauren
3301 S. Bellaire St.
Denver, CO 80222                               26552    11/20/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Sheth, Vaibhav K
239 4th Street, 2nd Floor, 2nd fl.
Saddle Brook, NJ 07663                         26553    11/20/2020    24 Hour Fitness Worldwide, Inc.                                              $126.00                                             $126.00
Wilson, Bettie L
2367 Santa Rosa Avenue
Altadena, CA 91001                             26554    11/20/2020 24 Hour Fitness United States, Inc.            $360.00                                                                              $360.00


                                                                                        Page 1695 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 373 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hanna, Rania
4207 Ferrelo Ct.
Dublin, CA 94568                              26555    11/20/2020   24 Hour Fitness Worldwide, Inc.             $138.10                                                                              $138.10
Diaz, Giovanna
456 South Hill Blvd
Daly City, CA 94014                           26556    11/20/2020      24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Chen, Paul
10121 Oakmoor Pl
Las Vegas, NV 89144                           26557    11/20/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
SAHNI, KATIE
5000 ENGLENOOK DRIVE
PARKER, TX 75002                              26558    11/20/2020   24 Hour Fitness Worldwide, Inc.             $936.00                                                                              $936.00
Brown, Kimberly
4801 Boulder Falls Court
Knightdale, NC 27545                          26559    11/20/2020      24 Hour Fitness USA, Inc.             $10,000.00                                                                           $10,000.00
Lee, Vang Sandy
8086 Ryland Dr.
El Dorado Hills, CA 95762                     26560    11/20/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Augustin, Melissa
3044 NW 29th Terrace
Oakland Park, FL 33311                        26561    11/20/2020   24 Hour Fitness Worldwide, Inc.            $1,080.00                                                                           $1,080.00
Arevalo, Cassandra
735 Shalimar Drive #C
Costa Mesa, CA 92627                          26562    11/20/2020   24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Singh, Tarminder
3313 San Carlos Way
Union City, CA 94587                          26563    11/20/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Miller, Tadd C
360 W Fairfield Street
Gladstone, OR 97027                           26564    11/20/2020   24 Hour Fitness Worldwide, Inc.             $194.95                                                                              $194.95
Dewolfe, Linda
101 Brookwood Drive
Mahwah, NJ 07430                              26565    11/20/2020   24 Hour Fitness Worldwide, Inc.             $749.97                                                                              $749.97
Lu, Kerrie
27 Venus St
San Francisco, CA 94124                       26566    11/20/2020        24 San Francisco LLC                       $49.00                                                                            $49.00
Ryals, Beau A
1050 E. Cactus Avenue
Las Vegas, NV 89183                           26567    11/20/2020   24 Hour Fitness Worldwide, Inc.             $411.87                                                                              $411.87
Hacker, Melissa
439 Broadway
Massapequa Park, NY 11762                     26568    11/20/2020          24 New York LLC                          $50.00                                                                            $50.00
Chong, Joseph
27 Venus St.
San Francisco, CA 94124                       26569    11/20/2020        24 San Francisco LLC                   $129.00                                                                              $129.00
McArdle, Lori
1050 E. Cactus Ave Unit 2093
Las Vegas, NV 89183                           26570    11/20/2020   24 Hour Fitness Worldwide, Inc.             $411.87                                                                              $411.87




                                                                                      Page 1696 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 374 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Landrum, Miranda
1117 Heron Creek Drive
Sycamore, IL 60178                           26571    11/20/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Murdock, Ian
4013 SE Liebe St.
Portland, OR 97202-4037                      26572    11/22/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Alexander, George
21 Ocaso Street
Rancho Mission Viejo, CA 92694               26573    11/20/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Rusinova, Virginia
21 Ocaso Street
Rancho Mission Viejo, CA 92694               26574    11/20/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Cook, Joshua
2461 Highland Drive
Salt Lake City, UT 84106                     26575    11/20/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99
Butts, Sheri
56 Willow Avenue
Wallington, NJ 07057                         26576    11/22/2020       24 Hour Fitness USA, Inc.                $214.06                                                                              $214.06
Dimmock, Jonathan E.
2551 Diamond Street
San Francisco, CA 94131                      26577    11/20/2020         24 San Francisco LLC                   $399.00                                                                              $399.00
Robinson, Michael
921 W Palmer Street
Compton, CA 90220                            26578    11/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lohrey, Terrence
94-801 Lumi Place
Waipahu, HI 96797                            26579    11/21/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                       $5,000.00                                          $10,000.00
Combs, Joseph
210 Hillside Ave
Rochester, NY 14610                          26580    11/20/2020       24 Hour Fitness USA, Inc.                $449.99                                                                              $449.99
Le, Van
8920 49th Ave E
Palmetto, FL 34221                           26581    11/22/2020    24 Hour Fitness Worldwide, Inc.            $3,500.00                                                                           $3,500.00
Shockome, Yevgenia
414 Cluck Creek Trl
Cedar Park, TX 78613                         26582    11/22/2020 24 Hour Fitness United States, Inc.                $36.99                                                                            $36.99
Hayes, Gabrielle
1715 High Street, Apt. 307
Oakland, CA 94601                            26583    11/21/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Shubbie, Darrell Lator
25339 E. 87th St. S.
Broken Arrow, OK 74014-0029                  26584    11/22/2020    24 Hour Fitness Worldwide, Inc.             $256.14                                                                              $256.14
Davis, Quin
1341 South 500 East
Salt Lake City, UT 84105                     26585    11/21/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00          $200.00                            $200.00
Pogue, Mary
4911 Lake Wichita Lane
Richmond, TX 77407                           26586    11/19/2020    24 Hour Fitness Worldwide, Inc.             $409.08                                                                              $409.08




                                                                                      Page 1697 of 1762
                                                        Case 20-11568-KBO          Doc 72-7     Filed 04/19/21     Page 375 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Claudio, Brandon
303 22nd St.
Costa Mesa, CA 92627                         26587    11/21/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Wesson, Laseanda
13202 Myford Rd #100
Tustin, CA 92782                             26588    11/22/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Xu, Bin
52 Skytop St Apt 310
San Jose, CA 95134                           26589    11/20/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
King, Steve
859 Ivy Trace
Ballwin, MO 63021                            26590    11/22/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Macias, Perla
16007 Leadwell St.
Van Nuys, CA 91406                           26591    11/23/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Ritter, Alice
6429 Ichabod Pl.
Falls Church, VA 22042                       26592    11/22/2020    24 Hour Fitness Worldwide, Inc.           $1,652.99                                                                           $1,652.99
Tran, Montana
111 Barnard Ave Spc 9
San Jose, CA 95112                           26593    11/21/2020    24 Hour Fitness Worldwide, Inc.                                                                             $699.99             $699.99
Miller, Ricky John
222 SW pine Street #411
Portland, OR 97204                           26594    11/20/2020 24 Hour Fitness United States, Inc.                           $800.00                                                              $800.00
Emmons, Andrew
204 Tyson Drive
Falls Church, VA 22046                       26595    11/22/2020 24 Hour Fitness United States, Inc.                            $99.20                                                               $99.20
Marcus, Susan
Z Marcus
4625 32nd St.
San Diego, CA 92116                          26596    11/21/2020    24 Hour Fitness Worldwide, Inc.                             $24.00                                                               $24.00
De Villa, Reynald
5538 Autumn Cliffs Way
Las Vegas, NV 89118                          26597    11/23/2020 24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Ontiveros, Irene A
192 N Grant Pl
Orange, CA 92868                             26598    11/20/2020    24 Hour Fitness Worldwide, Inc.                           $1,340.00                                                           $1,340.00
Ojeda, Krystal M
2770 Bardin Road, Apt 10209
Grand Prairie, TX 75052                      26599    11/20/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Burkhead, Jennifer A
3420 Hasty Street
San Diego, CA 92115                          26600    11/20/2020 24 Hour Fitness United States, Inc.                          $7,643.00                                                           $7,643.00
Para, Sariah
15219 Calverton Way
Tustin, CA 92782                             26601    11/20/2020    24 Hour Fitness Worldwide, Inc.           $1,795.46                                                                           $1,795.46
Dozudic, Alan Milos
5665 S Fallwood Dr Apt #10
Taylorsville, UT 84129                       26602    11/22/2020 24 Hour Fitness United States, Inc.             $33.77                                                                              $33.77


                                                                                      Page 1698 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 376 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Saeparn, Bridget
2527 Humboldt Ave
Oakland, CA 94601                            26603    11/21/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Sweet, Jessica
13096 Blackbird ST SPC 31
GardenGrove, CA 92843                        26604    11/22/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Joseph, Stacey Renay
15000 Downey Ave. 234
Paramount, CA 90712                          26605    11/21/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Stuhr, Daniel
5485 Maryland Ave.
La Mesa, CA 91942                            26606    11/20/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Forward, Terry
1775 Cottonwood Drive
Vista, CA 92081                              26607    11/20/2020    24 Hour Fitness Worldwide, Inc.             $250.25                                                                              $250.25
Manderscheid, Carole
2409 Golden Rain Rd. #2
Walnut Creek, CA 94595                       26608    11/20/2020    24 Hour Fitness Worldwide, Inc.             $101.33                                                                              $101.33
Rosario, Lourdes
20 Janice ln
Central Islip, NY 11722                      26609    11/21/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Rosenberg, Michael
3155 bedford ave
Brooklyn, NY 11210                           26610    11/22/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Little, Aimee
900 Liberty Street
El Cerrito, CA 94530                         26611    11/22/2020         24 San Francisco LLC                   $959.58                                                                              $959.58
Burton, Laura L
449 W Ellis Ave
Inglewood, CA 90302                          26612    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
De Villa, Angelita
5538 Autumn Cliffs Way
Las Vegas, NV 89118                          26613    11/23/2020 24 Hour Fitness United States, Inc.            $100.00                                                                              $100.00
Torres, April
1124 Ruby Street
Redwood City, CA 94061                       26614    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $78.32                                                                            $78.32
Washington, Miles David
12319 Wrenthorpe
Houston, TX 77031                            26615    11/20/2020       24 Hour Fitness USA, Inc.                                $190.00                                                              $190.00
Mollot, Roberta
286 Corbin Place, 2E
Brooklyn, NY 11235                           26616    11/19/2020    24 Hour Fitness Worldwide, Inc.                              $39.60                                                               $39.60
Quidore, Kevin
1141 Dilworth Crescent Row
Charlotte, NC 28203                          26617    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Kavalos, Panagiotis
9 Jocine Drive
Fairfield, NJ 07004                          26618    11/19/2020    24 Hour Fitness Worldwide, Inc.             $238.19                                                                              $238.19




                                                                                      Page 1699 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 377 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
MAZZINI, PEARL
27 E. COUNTRY CLUB DRIVE
BRENTWOOD, CA 94513                          26619    11/20/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Larson, Christopher
2867 Syracuse St #3
Denver, CO 80238                             26620    11/20/2020            24 Denver LLC                      $6,000.00                                                                           $6,000.00
BALAZS FITNESS
ATTN: BRIAN DEMARIS
625 TODD ROAD
HONEY BROOK, PA 19344                        26621    11/23/2020    24 Hour Fitness Worldwide, Inc.            $9,252.23                                                                           $9,252.23
Jones, Robert
3152 New Jersey Avenue
Lemon Grove, CA 91945                        26622    11/20/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Sudol, Lorraine K
321 Warwick Ave
South Orange, NJ 07079                       26623    11/21/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Scala, Thomas G
3235 Emmoms Ave
Booklyn, NY 11235                            26624    11/21/2020           24 New York LLC                                      $120.00                                                              $120.00
Anderson, Elisha
1801 Crystal Drive
Arlington, VA 22202                          26625    11/21/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Farrish, Antoine D
9014 Thermal Street
Oakland, CA 94605                            26626    11/21/2020    24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
Clark, James
7575 Frankford Rd #1316
Dallas, TX 75252                             26627    11/21/2020       24 Hour Fitness USA, Inc.                                 $77.69                                                               $77.69
Krotova, Evgenia
1527 NE 64th Ave
Portland, OR 97213                           26628    11/21/2020    24 Hour Fitness Worldwide, Inc.             $456.00                                                                              $456.00
Tymes, Lekisha
2611 NW 56 Ave., Apt 508
Lauderhill, FL 33313                         26629    11/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Melton, Larry
653 Tumbelweed Cir.
Incline Village, NV 89451                    26630    11/22/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Thi Pham, Thanh Nhan
15182 Hunter Lane
Westminster, CA 92683                        26631    11/22/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Valencia, Christina
1615 S. STONEACRE AVE
COMPTON, CA 90221-5249                       26632    11/22/2020 24 Hour Fitness United States, Inc.                           $1,397.00                                                           $1,397.00
Toles, Koree K
155 Midfield Road
Colonia, NJ 07067                            26633    11/23/2020    24 Hour Fitness Worldwide, Inc.             $173.45                                                                              $173.45
Dulcio, Rosemene
7175 Ivy Crossing Lane
Boynton Beach, FL 33436                      26634    11/23/2020 24 Hour Fitness United States, Inc.                $27.99                                                                            $27.99


                                                                                      Page 1700 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 378 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Barajas, Carissa
13601 Kay Jay Court
Lakeside, CA 92040                           26635    11/23/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
Shanaberger, Mark
20921 SE 138th Pl
Issaquah, WA 98027                           26636    11/23/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Mozelle, Terman Ashanti
911 Edgewood Street, APT 8
Inglewood, CA 90302                          26637    11/23/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Zaharee, Bradley J
126 San Pablo Cir
Davenport, FL 33837                          26638    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Chamberlin, Hannah
95 S Ann Street, Unit 5
Ventura, CA 93001                            26639    11/23/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Laugel, Geoffrey Peter
1907 Cannon Pl
Walnut Creek, CA 94597                       26640    11/23/2020         24 San Francisco LLC                   $100.00                                                                              $100.00
Dhabalia, Vinit D
11602 Mighty redwood Dr
Houston, TX 77059                            26641    11/23/2020    24 Hour Fitness Worldwide, Inc.             $702.56                                                                              $702.56
Heron, Anneliese
9750 Atlantic Drive
Miramar, FL 33025                            26642    11/23/2020       24 Hour Fitness USA, Inc.                $592.77                                                                              $592.77
Karr, Vicki
9 softwind
Aliso Viejo, CA 92656                        26643    11/23/2020 24 Hour Fitness United States, Inc.           $4,320.00                                                                           $4,320.00
Lee, Joseph
1801 Daltrey Way
San Jose, CA 95132                           26644    11/23/2020       24 Hour Fitness USA, Inc.                $600.00                                                                              $600.00
Baba, Trevor
98-208 Hekaha Street
Aiea, HI 96701                               26645    11/19/2020    24 Hour Fitness Worldwide, Inc.             $104.70                                                                              $104.70
Rogers-King, Alice
3930 SE Steele Street
Portland, OR 97202-4264                      26646    11/19/2020    24 Hour Fitness Worldwide, Inc.             $640.00                                                                              $640.00
Matarrita, Lorena
939 Hedges Dr
Corona, CA 92878                             26647    11/23/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Steele, Cheryl
92 Kings Circle
Cloverdale, CA 95425                         26648    11/23/2020       24 Hour Fitness USA, Inc.                $105.00                                                                              $105.00
Laugel, Geoffrey Peter
1907 Cannon Pl
Walnut Creek, CA 94597                       26649    11/23/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Polanco, Sobeida
1208 Ogden Ave Apt 1
Bronx , NY 10452                             26650    11/23/2020    24 Hour Fitness Worldwide, Inc.             $167.88                                                                              $167.88




                                                                                      Page 1701 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 379 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Keo, Pany
24935 Pine Mountain Ter
Corona, CA 92883                               26651    11/23/2020    24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Paraskun, Maria
16012 Legacy Rd #206
Tustin, CA 92782                               26652    11/23/2020 24 Hour Fitness United States, Inc.                $97.98                                                                             $97.98
Guimont, Ashley
46-E Peninsula Dr #113
Rolling Hills Estates, CA 90274                26653    11/23/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Zeraat, Pejman
22315 Hart St
Canoga Park, CA 91303                          26654    11/23/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Gallegos, Chad
230 S Meade St
Denver, CO 80219                               26655    11/23/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bryan, Lisa
428 North Grand Avenue West
Springfield, IL 62702                          26656    11/24/2020       24 Hour Fitness USA, Inc.                                 $550.00                                                              $550.00
Hernandez, Alfie Joy
6706 Catoctin Ave
Las Vegas, NV 89139                            26657    11/23/2020 24 Hour Fitness United States, Inc.             $199.00                                                                              $199.00
Bal, Rajbir
1013 Rankin Dr
Milpitas, CA 95035                             26658    11/23/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lim, Nelson
32 Shelburne Rd.
Yonkers, NY 10710                              26659    11/23/2020           24 New York LLC                                        $71.73                                                               $71.73
Hermes, Lisa
1205 Wilderness PInes Dr
Friendswood, TX 77546                          26660    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hermes, Claire
1205 Wilderness Pines Dr
Friendswood, TX 77546                          26661    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hernandez, Adan
2481 Grove Way #20
Castro Valley, CA 94546                        26662     8/7/2020    24 Hour Fitness United States, Inc.              $98.98                                                                             $98.98
Houk, Robert Martin
8302 Twining Trail Ln
Sugar Land, TX 77479                           26663    11/24/2020       24 Hour Fitness USA, Inc.                    $78.93                                                                             $78.93
Padilla, Freddy
18231 Leafwood Lane
Santa Ana, CA 92705                            26664    11/23/2020    24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Hermes, Tom
1205 Wilderness Pines Dr
Friendswood, TX 77546                          26665    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Futrell, Ron
11229 Revelry Lane
Las Vegas, NV 89138                            26666    11/24/2020 24 Hour Fitness United States, Inc.            $6,000.00                                                                           $6,000.00




                                                                                         Page 1702 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 380 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
George, Stephen
25015 Azalea Ranch Drive
Katy, TX 77494                               26667    11/24/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Taylor, Kari
23421 Caminito Lazaro
Laguna Hills, CA 92653                       26668    11/24/2020    24 Hour Fitness Worldwide, Inc.                             $333.28                                                              $333.28
Trudeau, Devin
860 Calle Cedro
Thousand Oaks, CA 91360                      26669    11/24/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Trudeau, Mary
860 Calle Cedro
Thousand Oaks, CA 91360                      26670    11/24/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Maarouf, Mohamad
12470 Briar Forest Dr.
Houston, TX 77077                            26671    11/25/2020    24 Hour Fitness Worldwide, Inc.             $925.00                                                                              $925.00
McKinney, Twyia
8473 Cedarview Ct.
Cypress, CA 90630                            26672    11/25/2020 24 Hour Fitness United States, Inc.            $264.00                                                                              $264.00
Wins, Aaron
500 N. Rainbow Blvd #300
Las Vegas, NV 89107                          26673    11/24/2020       24 Hour Fitness USA, Inc.                    $26.03                                                                            $26.03
Lister, Regina
8811 Lottsford Road Apt 442
Upper Marlboro, MD 20774                     26674    11/24/2020 24 Hour Fitness United States, Inc.                $49.99                                                                            $49.99
Semler, Michael H
362 Old Quarry Rd. N
Larkspur, CA 94939-2226                      26675    11/23/2020       24 Hour Fitness USA, Inc.                $242.50                                                                              $242.50
Turner, Gregory
8820 West Washburn Rd
Las Vegas, Nevada 89149                      26676    11/23/2020    24 Hour Fitness Worldwide, Inc.             $355.92                                                                              $355.92
Hernandez, Antonio
206 Chester Dr.
Friendswood, TX 77546                        26677    11/24/2020    24 Hour Fitness Worldwide, Inc.             $147.71                                                                              $147.71
Greenwood, Nakeem
192 Garden Drive South
Plainfield, NJ 07080                         26678    11/23/2020 24 Hour Fitness United States, Inc.            $406.00                                                                              $406.00
Bebee, Ann
10 De Sabla Rd #301
San Mateo, CA 94402                          26679    11/24/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Tucker, Cindee L
PO Box 814
Ventura, CA 93002                            26680    11/25/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Hermes, Ava
1205 Wilderness Pines Dr
Friendswood, TX 77546                        26681    11/24/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,000.00                          $1,000.00
Muhammad, Abdullah
7200 E Evans Ave
Apt 111
Denver, CO 80224                             26682    11/24/2020    24 Hour Fitness Worldwide, Inc.                            $3,500.00                        $3,500.00                          $7,000.00


                                                                                      Page 1703 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 381 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Furney, Joseph
4360 Sandelring Cir Unit 58
Las Vegas, NV 89103                           26683    11/24/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Coslet, Jennifer
207 Old Forge Road
Millington, NJ 07946                          26684    11/25/2020    24 Hour Fitness Worldwide, Inc.              $435.75                                                                              $435.75
Mejia, Marlon Martin
10587 Steerhead Drive
Bloomington, CA 92316                         26685    11/24/2020    24 Hour Fitness Worldwide, Inc.                 $0.00          $0.00            $0.00                                               $0.00
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                         26686    11/24/2020    24 Hour Fitness Worldwide, Inc.              $800.00        $6,050.00         $800.00          $800.00                          $8,450.00
Mejia, Maria E.
10587 Steerhead Drive
Bloomington, CA 92316                         26687    11/24/2020    24 Hour Fitness Worldwide, Inc.                 $0.00          $0.00            $0.00                                               $0.00
Mejia, Marlon Alois
10587 Steerhead Drive
Bloomington, CA 92316                         26688    11/24/2020    24 Hour Fitness Worldwide, Inc.              $800.00        $3,825.00         $800.00          $800.00                          $6,225.00
Terrazas, Kathleen Marie
16217 Grand Ave
Bellflower, CA 90706                          26689    11/24/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Yanes, Daniel Richard
11 Meadow Lane
Saddle River, NJ 07458                        26690    11/25/2020    24 Hour Fitness Worldwide, Inc.                              $100.20                                                              $100.20
Cramer, Amy J
1420 Agape Way
Lafayette, CO 80026                           26691    11/25/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Boetsch, Hilary
310 Burnside St
Annapolis, MD 21403                           26692    11/25/2020    24 Hour Fitness Worldwide, Inc.                $51.99                                                                              $51.99
Anderson, Carl E
621 N Mountain View Pl
Fullerton, CA 92831                           26693    11/25/2020    24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Hune, Patricia
5300 NE 73rd Ave.
Portland, OR 97218                            26694    11/25/2020    24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Wade, Peggy J
17009 91st Drive NE
Arlington, WA 98223                           26695    8/24/2020    24 Hour Fitness United States, Inc.           $248.16                                                                              $248.16
Flores, Luis
8125 Mills Rd Apt 4302
Houston, TX 77064                             26696    11/25/2020    24 Hour Fitness Worldwide, Inc.                $45.00                                                                              $45.00
Zhou, Dexing
8670 adamstown way
Elk Grove, CA 95624                           26697    8/28/2020     24 Hour Fitness Worldwide, Inc.                $83.12                                                                              $83.12
Macias, Magda
470 Moss St.
Chula Vista, CA 91911                         26698    8/24/2020     24 Hour Fitness Worldwide, Inc.                $91.85                                                                              $91.85




                                                                                        Page 1704 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 382 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Dang, Michael
13611 Portsmouth Circle
Westminster, CA 92683                        26699    11/26/2020   24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ramirez, Regina
1526 Higate Dr
San Jose, CA 95122                           26700    11/26/2020   24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Blaimert, Richard
547 N Kings RD #101
West Hollywood, CA 90048                     26701     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Hinson, Darise
4914 Cutler St
Orlando, FL 32811                            26702     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $20.76                                                                            $20.76
Hirschhorn, Meyer
14 Stoneham Lane
New City, NY 10956                           26703    8/31/2020           24 New York LLC                      $146.97                                                                              $146.97
Shi, Wenyan
1162 Park Ave
Alameda, CA 94501                            26704     9/4/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Fernandez, Lidia
1101 E. Ventura Blvd #173
Oxnard, CA 93036                             26705     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Negron, Alberto J
2701 Macarthur Blvd
Apt 501
Lewisville, TX 75067                         26706    11/25/2020   24 Hour Fitness Worldwide, Inc.                 $24.95                                                                            $24.95
Francois, Zarinah
6610 Crow Canyon Rd
Castro Valley, CA 94552                      26707    11/26/2020   24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Ramos, Nestor
1911 Morro Dr
Pittsburg, CA 94565                          26708    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Francois, Talaya
6610 Crow Canyon Rd
Castro Valley, CA 94552                      26709    11/26/2020   24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Romero, Matilde
1630 Ohio St
Vallejo, CA 94590                            26710    9/28/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Ornelas, Jesus
5565 Portsmouth ave
newark, CA 94560                             26711    11/25/2020   24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Romero, Pedro
1630 Ohio St
Vallejo, CA 94590                            26712    9/28/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Thomas, Katy J
4300 Sonoma Blvd
Vallejo, CA 94589                            26713    11/9/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Hermes, Mike
1205 Wilderness PInes Dr
Friendswood, TX 77546                        26714    11/24/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00


                                                                                     Page 1705 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 383 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Romero, Selena
1630 Ohio St
Vallejo, CA 94590                             26715    9/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Estrada, Araceli
1731 Ohio St
Vallejo, CA 94590                             26716    9/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Gonzalez, Mary H
18620 Mingo Rd
Apple Valley, CA 92307                        26717    11/25/2020    24 Hour Fitness Worldwide, Inc.                             $3,500.00                                                           $3,500.00
Hernandez, Karla
1731 Ohio St
Vallejo, CA 94590                             26718    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gupta, Anu
15563 Jasmine Pl
Tustin, CA 92782                              26719    11/27/2020    24 Hour Fitness Worldwide, Inc.              $239.56                                                                              $239.56
Ruiz, Elsy
4536 Big Ben Lane
Greenacres, FL 33463                          26720    11/27/2020    24 Hour Fitness Worldwide, Inc.                $85.00                                                                              $85.00
Abramowitz, Aaron
501 Surf Ave Apt 12N
Brooklyn, NY 11224-3537                       26721    10/2/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Dortom, Maha
1102 S. State College Blvd
Anaheim, CA 92806                             26722    9/28/2020     24 Hour Fitness Worldwide, Inc.                $63.89                                                                              $63.89
Francois, Kalina
6610 Crow Canyon Rd
Castro Valley, CA 94552                       26723    11/26/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Dyson, Christian
3202 W Gilmore Ave
North Las Vegas, NV 89032                     26724    11/26/2020    24 Hour Fitness Worldwide, Inc.              $139.96                                                                              $139.96
Kneass, Dewitt
512 Post Oak Road
Annapolis, MD 21401                           26725    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Dorton, Maha
1102 S. State College Blvd
Anaheim, CA 92806                             26726    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
James, Jessica
6610 Crow Canyon Rd.
Castro Valley, CA 94552                       26727    11/26/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Murphy, Markesia
19208 S. Grandee Ave
Carson, CA 90746                              26728    10/22/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Peralta, Raymond
2059 Camden Ave #340
San Jose, CA 95124                            26729    11/26/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Murray, Doreen
12908 159th St. E.
Puyallup, WA 98374                            26730    11/5/2020    24 Hour Fitness United States, Inc.             $46.15                                                                              $46.15




                                                                                        Page 1706 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 384 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Haro, Sylvia
600 Geiger Grade Rd 712#
Reno, NV 89521                                26731    11/19/2020       24 Hour Fitness USA, Inc.                                $895.65                                                              $895.65
Francois, Pierre
6610 Crow Canyon Rd
Castro Valley, CA 94552                       26732    11/26/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Marin Country Mart, LLC
Hanson Bridgett LLP
Jordan Lavinsky
425 Market Street, 26th Floor
San Francisco, CA 94105                       26733    11/23/2020       24 Hour Fitness USA, Inc.            $804,301.30                                                      $533,978.14       $1,338,279.44
Mrkacek, John J
801 Arnold Way, Apt. 111
Half Moon Bay, CA 94019                       26734    11/23/2020    24 Hour Fitness Worldwide, Inc.             $342.75                                                                              $342.75
Yang, Zhongmin
13592 Van Horn Circle West
Chino, CA 91710                               26735    11/25/2020 24 Hour Fitness United States, Inc.            $350.00                                                                              $350.00
LoTurco, Jacob P
255 Union blvd Suite 330
Lakewood, CO 80228                            26736    11/23/2020            24 Denver LLC                       $400.00                                                                              $400.00
Venrtura, Rosalia Adriana
1576 166th Ave Apt 1
San Leandro, CA 94578                         26737    11/23/2020 24 Hour Fitness United States, Inc.            $550.00                                                                              $550.00
James, Cornell
6610 Crow Canyon Rd
Castro Valley, CA 94552                       26738    11/26/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collection Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                             26739    11/23/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Vaca, Joselyn
8125 Mills Rd Apt 4302
Houston, TX 77064                             26740    11/25/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Wilson, Kevin S
430 S Simpson Ave
Hemet, CA 92543                               26741    11/25/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Busby, Bruce
B. E. Busby
1518 24th Ave
San Francisco, CA 94122                       26742    11/24/2020 24 Hour Fitness United States, Inc.            $200.00                                                                              $200.00
Arizona Department of Revenue
Office of the Arizona Attorney General
c/o Tax, Bankruptcy and Collections Sct
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                             26743    11/23/2020        24 Hour Holdings II LLC                                 $100.00                                                              $100.00
NASSAU COUNTY DISTRICT COURT
99 MAIN STREET
HEMPSTEAD, NY 11550                           26744    11/23/2020       24 Hour Fitness USA, Inc.                                $500.00                                                              $500.00


                                                                                       Page 1707 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 385 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Baraki, Alia
11242 Pavonia Creek Court
Richmond, TX 77406                           26745    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $89.57                                                                            $89.57
Chung, Ewen
445 Mount Vernon Ave
San Francisco, CA 94112                      26746    11/24/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kegler, Don
7962 Birmingham
Houston, TX 77028                            26747    11/23/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Fazio, Bryan Anthony
115 Greenmoor
Irvine, CA 92614                             26748    11/25/2020         24 San Francisco LLC                  $1,200.00                                                                           $1,200.00
Kang, Anna
5195 Parkhurst Dr APT #4
Santa Rosa, CA 95409                         26749    11/24/2020 24 Hour Fitness United States, Inc.            $500.00        $3,056.00         $500.00        $3,056.00                          $7,112.00
Meneve, Xanthi
12 Oratam Road
Upper Saddle River, NJ 07458                 26750    11/24/2020       24 Hour Fitness USA, Inc.                $166.29                                                                              $166.29
Sohn, Simon W.
2 Meadow Ln
Norwood, NJ 07648                            26751    11/24/2020    24 Hour Fitness Worldwide, Inc.             $300.07                                                                              $300.07
Salaski, Anthony
4619 Brunswick St #314
Daly City, CA 94014                          26752    11/24/2020 24 Hour Fitness United States, Inc.                $93.00                                                                            $93.00
Fleury, Denise
303 Avenida Salvador
San Clemente, CA 92672                       26753    11/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,548.00                                                           $1,548.00
Spigner, Marcus
521 E Collamer Dr
Carson, CA 90746                             26754    11/27/2020 24 Hour Fitness United States, Inc.            $300.00                                                                              $300.00
Jefferies, Lan
PO Box 610293
Dallas, TX 75261                             26755    11/27/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Saathoff, Ashlee
10695 Atrium Drive
San Diego, CA 92131                          26756    11/27/2020       24 Hour Fitness USA, Inc.                                                                  $924.00                            $924.00
Rosenbaum, Justin
880 Virginia Ave.
Campbell, CA 95008                           26757    11/27/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Partida, Alexis Dejesus
4109 White Ln
Bakersfield, CA 93309                        26758    11/27/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Aluya, Bibiana
1243 N. Jefferson Street
Placentia, CA 92870                          26759    11/27/2020    24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Han, Jen
11437 Hanover Ct
Cerritos, CA 90703                           26760    11/27/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00




                                                                                      Page 1708 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 386 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Aluya, Justin
1243 N. Jefferson Street
Placentia, CA 92870                          26761    11/27/2020   24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Smith, Tatiana
8310 Tamarind Lane
Jurupa Valley, Ca 92509                      26762    11/28/2020   24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Balakuntala, Venkat
1348 Las Palmas Dr
Santa Clara, CA 95051                        26763    11/30/2020        24 San Francisco LLC                   $217.32                                                                              $217.32
Jackson, Merial
PO Box 9063
San Pedro, CA 90734-9063                     26764    11/29/2020   24 Hour Fitness Worldwide, Inc.                  $9.07                                                                             $9.07
RETIWALA, ARIF
935 GEARY ST
#510
SAN FRANCISCO, CA 94109                      26765    11/29/2020        24 San Francisco LLC                       $82.98                                                                            $82.98
Strieter, Christopher
PO BOX 171
Occidental, Ca 95465                         26766    11/29/2020   24 Hour Fitness Worldwide, Inc.             $234.98                                                                              $234.98
Guerrero, Juan
23654 Fuller Ave
Hayward, Ca 94541                            26767    11/29/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Reynolds, Vanessa
730 Holloway Ave
San Francisco, CA 94112                      26768    11/29/2020        24 San Francisco LLC                       $26.24                                                                            $26.24
Maldonado, Kathryn
11558 Willake Street
Santa Fe Springs, CA 90670                   26769    11/29/2020   24 Hour Fitness Worldwide, Inc.             $479.88                                                                              $479.88
Chan, Becky
15401 NE 10th Street, E104
Bellevue, WA 98007                           26770    11/28/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Aluya, Joe
1243 N. Jefferson Street.
Placentia, CA 92870                          26771    11/27/2020   24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Aluya, Brianna
1243 N. Jefferson Street
Placentia, CA 92870                          26772    11/27/2020   24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Moffitt, Donald
723 Windsor Road
Uniondale, NY 11553                          26773    11/30/2020   24 Hour Fitness Worldwide, Inc.                                                                $84.00                             $84.00
Andreaggi, Ashley
191 Frederick St
Cortlandt Manor, NY 10567                    26774    11/27/2020      24 Hour Fitness USA, Inc.                    $75.79                                                                            $75.79
Aluya, Bibiana
1243 N. Jefferson Street
Placentia, Ca 92870                          26775    11/27/2020   24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Parker, Jason LaMar
23787 Mark Twain
Moreno Valley, CA 92557                      26776    11/27/2020   24 Hour Fitness Worldwide, Inc.            $1,080.00                                                                           $1,080.00


                                                                                     Page 1709 of 1762
                                                             Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 387 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Cocozzella, Cathy
11954 W. 75th Pl.
Arvada, CO 80005                                  26777    11/27/2020      24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
BURRTEC WASTE INDUSTRIES
P.O. BOX 5550
BUENA PARK, CA 90622                              26778    11/27/2020   24 Hour Fitness Worldwide, Inc.             $212.65                                                                              $212.65
Carey, Christopher
1076 N Coast Hwy 101
Apt #5
Encinitas, CA 92024                               26779    11/27/2020      24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Lefkowitz, Joan B.
13 Brookwood Rd.
New Rochelle, NY 10804-1841                       26780    11/27/2020   24 Hour Fitness Worldwide, Inc.             $578.90                                                                              $578.90
Carlson, Jack
1780 Grain Mill Road
San Marcos, CA 92078                              26781    11/30/2020   24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Garland, Karen Yvonne
3733 Aurora Loop
Rocklin, CA 95677                                 26782    11/27/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Portes, Jose Gabino
5128 Morrison Rd
Brownsville, TX 78526                             26783    11/30/2020   24 Hour Fitness Worldwide, Inc.             $385.56                                                                              $385.56
Desai, Suchi
12071 E Becker Drive
Vail, AZ 85641                                    26784    11/30/2020          24 New York LLC                          $46.99                                                                            $46.99
Arnold, Lee Patrick
3966 Lake Park Street
Fallbrook, CA 92028                               26785    11/30/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Carmen-Marina Horn
Bilingual Childcare and Preschool My New World
2226 202nd Pl SW
Lynnwood, WA 98036                                26786    11/30/2020   24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Miami Dade Water and Sewer Department
Attn: Collection Branch/Bankruptcy Unit
P.O. Box 149089
Coral Gables, FL 33114                            26787    11/27/2020   24 Hour Fitness Worldwide, Inc.            $2,038.76                                                                           $2,038.76
Antigua, Jazmin
2277 Bathgate Ave
Apt 12A
Bronx, NY 10457                                   26788    11/30/2020          24 New York LLC                      $399.99                                                                              $399.99
Pyle, Amy
8379 Terrance Drive
El Cerrito, CA 94530                              26789    11/30/2020   24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
DiBello, Richard
303 Avenida Salvador
San Clemente, CA 92672                            26790    11/25/2020   24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Gillespie, Austin J
710 Williams St NW
Orting, WA 98360                                  26791    11/30/2020   24 Hour Fitness Worldwide, Inc.             $989.08                                                                              $989.08


                                                                                          Page 1710 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 388 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fregia, Merie
10604 Valley Spring Lane
#301
Toluca Lake, CA 91602                        26792    11/30/2020    24 Hour Fitness Worldwide, Inc.            $1,596.51                                                                           $1,596.51
Mitro, Cristina "Tina"
1659 Ocean Front Walk, #304
Santa Monica, CA 90401                       26793    11/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vigil, Alexandria
Erik Camacho
18071 Monterey Rd.
Morgan Hill, CA 95037                        26794    11/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Blackwell, Lee
16152 Beach Blvd
Suite 166
Huntington Beach, CA 92647                   26795    11/30/2020       24 Hour Fitness USA, Inc.                $938.00                                                                              $938.00
Matthews, Laverne
PO Box 1865
Walnut, CA 91788                             26796    11/27/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Veroba, Jessica T.
510 Fairidge Terrace
Teaneck, NJ 07666                            26797    11/29/2020    24 Hour Fitness Worldwide, Inc.            $1,385.82                                                                           $1,385.82
Lutich, Linda
13219 Lakeside Terrace Dr.
Houston, TX 77044                            26798    11/30/2020       24 Hour Fitness USA, Inc.                $999.00                                                                              $999.00
Fernandez, Caroline
1221 North Kings road, #207
West Hollywood, CA 90069                     26799    11/30/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Koumjian, Michael
106 Hill Street Apt 9
Stoneham, MA 02180                           26800    11/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Wing, Luk
1633 S Norfolk St
San Mateo, CA 94401                          26801    11/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Dorton, Maha
1102 S State College Blvd
Anaheim, CA 92806                            26802    11/30/2020    24 Hour Fitness Worldwide, Inc.                 $63.89                                                                            $63.89
Whalen, Thomas Robert
46 Westwood Court
St. Louis, MO 63131                          26803    11/30/2020    24 Hour Fitness Worldwide, Inc.                                              $435.00                                             $435.00
Frisbie, Craig
3611 Kingsley Sts
San Diego, CA 92106                          26804    12/1/2020     24 Hour Fitness Worldwide, Inc.                 $71.16                                                                            $71.16
Jacobs, Lisa
14933 Huntington Gate Dr.
Poway, CA 92064                              26805    12/1/2020     24 Hour Fitness Worldwide, Inc.             $445.48                                                                              $445.48
Frech, Peter
2020 E Laird Drive
Salt Lake City, Utah 84108                   26806    11/30/2020 24 Hour Fitness United States, Inc.           $1,000.00                                                                           $1,000.00




                                                                                      Page 1711 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 389 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Tay, Joyce
4835 Bannister Ave
El Monte, CA 91732                             26807    12/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tay, Patrick
4835 Bannister Ave
El Monte, CA 91732                             26808    12/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Heitz, Jo
3535 Fair Oaks Ave
Altadena, CA 91001                             26809    12/1/2020     24 Hour Fitness Worldwide, Inc.             $1,858.08                                                                           $1,858.08
Nolan, Jane
11374 Lorena Lane
El Cajon, CA 92020                             26810    12/1/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Pellegrino, Tim
1106 second St
#129
Encinitas, CA 92024                            26811    12/1/2020        24 Hour Fitness USA, Inc.                                 $177.00                                                              $177.00
Rankin, Kenda K.
38120 Via Taffia
Murrieta, CA 92563                             26812    12/1/2020     24 Hour Fitness Worldwide, Inc.                 $26.56                                                                             $26.56
Tay, Bryant
4835 Bannister Ave
El Monte, CA 91732                             26813    12/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mohammadi, Iman
2100 Lee HWY
Apt# 514
Arlington, VA 22201                            26814    12/1/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Chiang, Stanley
2620 Pine Meadow Place
Taylorsville, UT 84129                         26815    12/1/2020    24 Hour Fitness United States, Inc.              $25.96                                                                             $25.96
Harms, Ginger
318 S 2nd Ave
Mount Vernon, NY 10550                         26816    12/1/2020        24 Hour Fitness USA, Inc.                    $87.98                                                                             $87.98
Corona III, Alfonso Gabriel
15078 Norton Street
San Leandro, CA 94579                          26817    12/2/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Trinh, Kim
10416 Roy Butler Dr
Austin, TX 78717                               26818    12/1/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Huang, Johnson
756 Glen Mead Ct
San Jose, CA 95133                             26819    12/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,274.98                                                           $1,274.98
Shirley, Felisa E.
14106 Cerise Ave. #D211
Hawthorne, CA 90250                            26820    12/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Fusco, Joseph
20 Massapequa Ave
Massapequa, NY 11758                           26821    12/2/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Fusco, Doreen
20 Massapequa Ave.
Massapequa, NY 11758                           26822    12/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00

                                                                                         Page 1712 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 390 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hsia, Max
1022 Chamomile Walkway
San Jose, CA 95133                           26823    12/2/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Fusco, Doreen
20 Massapequa Ave.
Massapequa, NY 11758                         26824    12/2/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Dorton, Maha
1102 S. State College Blvd.
Anaheim, CA 92806                            26825    12/1/2020     24 Hour Fitness Worldwide, Inc.                 $63.89                                                                             $63.89
Harbin, Joshua
13681 S Annie Lace Way
Draper, UT 84020                             26826    12/2/2020     24 Hour Fitness Worldwide, Inc.             $1,150.00                                                                           $1,150.00
Fuller, Kate
8402 Washita Dr
Austin, TX 78749                             26827    12/2/2020     24 Hour Fitness Worldwide, Inc.              $164.17                                                                              $164.17
Kartus, Corine
6114 Cahuenga Blvd. Apt 3 North
Hollywood, CA 91606                          26828    12/2/2020    24 Hour Fitness United States, Inc.          $1,577.00                                                                           $1,577.00
Zeraat, Erfan
22315 Hart St
Canoga Park, CA 91303                        26829    12/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Culajay, Heidy J
6631 Wilbur Ave #30
Reseda, CA 91335                             26830    12/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Heckman, Jerry
16116 E Easter Circle #303
Aurora, CO 80016                             26831    12/2/2020              24 Denver LLC                                        $49.00                                                               $49.00
Townsend, Nicky
8201 Camino Colegio Apt 214
Rohnert Park, CA 94928                       26832    12/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
SHIVERS, JOSHUA
15235 SANTA GERTRUDES
UNIT: U211
LA MIRADA, CA 90638                          26833    12/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
Verkhovsky, Lev
55A Gardner Ave
Jersey City, NJ 07304                        26834    12/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Frohling, Nancy
26 John Street Apt. 3D
Bloomfield, NJ 07003                         26835    12/2/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
OSHANA, TREVOR
336 ARNOLD ST
LAS VEGAS, NV 89106                          26836    12/2/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Frohling, Nancy
26 John Street Apt. 3D
Bloomfield, NJ 07003                         26837    12/2/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Jasmine, Tanya
2467 Delamere Ave
Santa Rosa, CA 95403                         26838    12/2/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00


                                                                                       Page 1713 of 1762
                                                      Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 391 of 439


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Carrera, Catherine Marie
24635 Kings Pointe
Laguna Niguel, CA 92677                    26839    12/3/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Ly, Ada
16175 Saggio Ln.
Chino Hills, CA 91709                      26840    12/3/2020       24 Hour Fitness USA, Inc.                $113.97                                                                              $113.97
Gonzalez, Hugo
2669 Worden St
San Diego, CA 92110                        26841    12/2/2020    24 Hour Fitness Worldwide, Inc.             $159.96                                                                              $159.96
Bilello, Kathleen
5 Mansfield Lane South
East Northport, NY 11731                   26842    12/2/2020    24 Hour Fitness Worldwide, Inc.             $187.47                                                                              $187.47
Gonzalez, Robert J
11409 Hawthorne Avenue
Hesperia, CA 92345                         26843    12/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Gorman, Nathan Thomas
6405 Putnam Road
Madison, WI 53711                          26844    12/2/2020       24 Hour Fitness USA, Inc.                    $78.98                                                                            $78.98
Mao, Yi
88 Hillside Blvd
Apt 306
Daly City, CA 94014                        26845    12/2/2020         24 San Francisco LLC                   $599.92                                                                              $599.92
Brown, Marcia
835 E. Lamar Blvd, #372
Arlington, TX 76011                        26846    12/2/2020    24 Hour Fitness Worldwide, Inc.                 $98.50                                                                            $98.50
TELECOMMUNICATION SYSTEMS, INC.
ATTN: LINDA HEATH
275 WEST ST
SUITE 200
ANNAPOLIS, MD 21401-3463                   26847    12/2/2020       24 Hour Fitness USA, Inc.             $16,328.22                                                                           $16,328.22
SHIVERS, JOSHUA
15235 SANTA GERTRUDES
UNIT: U211
LA MIRADA, CA 90638                        26848    12/2/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                                                           $2,000.00
Kneass, Dewitt
512 Post Oak Road
Annapolis, MD 21401                        26849    12/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,500.00                                                           $1,500.00
Price, Susan
5 Rico Way #104
San Francisco, CA 94123                    26850    12/3/2020    24 Hour Fitness Worldwide, Inc.            $1,080.00                                                                           $1,080.00
Wolkowicz, Robert
6922 E. Country Club Lane
Anaheim, CA 92807                          26851    12/3/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Thompson, Nitra
1638 E 2nd St
Apt 309
Austin, TX 78702                           26852    12/3/2020    24 Hour Fitness Worldwide, Inc.            $1,902.76                                                                           $1,902.76
Hsu, Ting Ting
12656 Caminito Radiante
San Diego, CA 92130                        26853    12/3/2020    24 Hour Fitness Worldwide, Inc.                             $108.80                           $108.80                            $217.60

                                                                                   Page 1714 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 392 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Alegria, Bet-birai
608 Fremont St
Delano, CA 93215                             26854    12/3/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Pursell, Suzi
15428 Lakeside Drive
Weed, CA 96094                               26855    12/3/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Roston, Eva
8811 2nd Ave B3
North Bergen , NJ 07047                      26856    12/3/2020       24 Hour Fitness USA, Inc.                               $3,845.70                        $3,845.70                          $7,691.40
Kawediya, Anaita
18944 Vickie Avenue #6
Cerritos, CA 90703                           26857    12/3/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Kimbrough, Kyle B.
3737 West Blvd
Los Angeles, CA 90016                        26858    12/3/2020    24 Hour Fitness Worldwide, Inc.             $236.00                                                                              $236.00
Reed, Gina
11393 Newland St
Westminster, CO 80020                        26859    12/3/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Smith, Daryn J
c/o Lucy Young
1085 Tasman Drive
#424
Sunnyvale, CA 94089                          26860    12/3/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Thomas, Paul
2868 Wimbledon Lane
Friendswood, TX 77546                        26861    12/3/2020    24 Hour Fitness Worldwide, Inc.                 $54.11                                                                            $54.11
Kirk, Joseph J
715 N Coronado
Apt 3
Los Angeles, CA 90026                        26862    12/3/2020       24 Hour Fitness USA, Inc.                    $31.00                                                                            $31.00
Singh, Amritpal
1799 S. Dayton St, Apt #314
Denver, CO 80247                             26863    11/30/2020   24 Hour Fitness Worldwide, Inc.                               $0.00       $99,000.00       $99,000.00                        $198,000.00
Roston, Eva
8811 2nd Ave B3
North Bergen, NJ 07047-5282                  26864    12/3/2020       24 Hour Fitness USA, Inc.                               $2,584.48                        $2,584.48                          $5,168.96
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                            26865    12/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                         $0.00                                               $0.00
Singh, Amritpal
1799 S. Dayton St. Apt # 314
Denver, CO 80247                             26866    12/3/2020    24 Hour Fitness Worldwide, Inc.                               $0.00       $99,000.00       $99,000.00                        $198,000.00
Vanukuri, Yaswanth Reddy
1176 Woodbury Ln
Mentone, CA 92359                            26867    12/4/2020       24 Hour Fitness USA, Inc.                $531.91                                                                              $531.91
David, Jenna
639 Niantic Ave
Daly City, CA 94014                          26868    12/4/2020    24 Hour Fitness Worldwide, Inc.                                                               $237.11                            $237.11




                                                                                     Page 1715 of 1762
                                                                               Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 393 of 439


                                                                                                                 Claim Register
                                                                                                              In re RS FIT NW LLC
                                                                                                              Case No. 20-11568

                                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                                    Amount                                           Amount           Amount
Sendero, Elias
P.O. Box 4096
Everett, WA 98204                                                   26869    12/3/2020     24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Stewart, Eric
5229 Clinging Vine St.
North Las Vegas, NV 89031                                           26870    12/3/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Gallivan, Aileen
190 Garth Road 4Q
Scarsdale, NY 10583                                                 26871    12/4/2020        24 Hour Fitness USA, Inc.                $1,020.00                                                                           $1,020.00
tremitiere, kevin
6315 Battlement Way
Alexandria, VA 22312                                                26872    12/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ghioni, Katia
1203 Agate Street
San Diego, CA 92109                                                 26873    12/4/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Nichols, Christine
25 Fairmayden Lane
Danville, CA 94526                                                  26874    12/4/2020     24 Hour Fitness Worldwide, Inc.             $4,999.00                                                                           $4,999.00
Dusatko, Larry
4466 Sunflower Way
Chino, CA 91710                                                     26875    12/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Bhat, Poornima
9203 Lily Glen Ct
Katy, TX 77494                                                      26876    12/4/2020     24 Hour Fitness Worldwide, Inc.              $102.27                                                                              $102.27

U.S. Electrical Services, Inc., d/b/a Wiedenbach-Brown Co., Inc.
Daniel C. Kerrick, Esq.
Hogan McDaniel
1311 Delaware Avenue
Wilmington, DE 19806                                                26877    12/4/2020     24 Hour Fitness Worldwide, Inc.          $215,962.08                      $591,519.31       $17,048.40                        $824,529.79
Kenney, Annette
6382 S Coventry Ln
Littleton, CO 80123                                                 26878    12/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
O'Brien, Colm
2 Mildenhall Street
Novato, CA 94949                                                    26879    12/4/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Alsofrom, Jessica
40249 Blacow Road
Fremont, CA 94538                                                   26880    12/4/2020        24 Hour Fitness USA, Inc.                                $1,702.00                                                           $1,702.00
Alsofrom, Jessica
40249 Blacow Road
Fremont, CA 94538                                                   26881    12/4/2020        24 Hour Fitness USA, Inc.                                  $65.65                                                               $65.65
Khauli, Nicole
1188 Mission Street 1310
San Francisco, CA 94103                                             26882    12/4/2020    24 Hour Fitness United States, Inc.              $46.99                                                                             $46.99
Trino, Karla
1255 Nuuanu Ave
Apt E708
Honolulu, HI 96817                                                  26883    12/4/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00


                                                                                                              Page 1716 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 394 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yates, Courtney
660 Yorktown St.
Apt 3413
Dallas, TX 75208                             26884    12/4/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Singh, Amritpal
1799 S Dayton St
Apt 314
Denver, CO 80247                             26885    12/4/2020     24 Hour Fitness Worldwide, Inc.           $99,000.00                      $150,000.00                                         $249,000.00
Aguilar, Angela Daniela
12801 Brookhurst St
Apt 1305
Garden Grove, CA 92840                       26886    12/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Houts, Margo
26 Via Latigo
Rancho Santa Margarita, CA 92688             26887    12/4/2020    24 Hour Fitness United States, Inc.           $115.57                                                                              $115.57
Alsofrom, Jessica
40249 Blacow Road
Fremont, CA 94538                            26888    12/4/2020        24 Hour Fitness USA, Inc.                                  $75.35                                                               $75.35
Davis, Kayla
20431 Campaign Dr. Apt 12G
Carson, CA 90746                             26889    12/4/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Tran, David H.
342 Myrtle Street Unit 202
Glendale, CA 91203-3177                      26890    12/5/2020     24 Hour Fitness Worldwide, Inc.             $6,970.00                                                                           $6,970.00
Meier, Sara
1356 Rosemont Rd
West Linn, OR 97068                          26891    12/5/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Fuller, Lori
29730 SE OLD RANCH DR
ESTACADA, OR 97023                           26892    12/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Peters, James
62 Maegan Pl. #8
Thousand Oaks, CA 91362                      26893    12/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Baird, Rand
830 San Carlos Circle
Corona, CA 82979                             26894    12/6/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Richardson, Eric
7012 SW 54th Ave
Portland, OR 97219                           26895    12/6/2020    24 Hour Fitness United States, Inc.           $875.00                                                                              $875.00
Walker, William
143 Louisburg St
San Francisco, CA 94112                      26896    12/6/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Bennett, Karen
1010 N. Kings Rd.
#312
West Hollywood, CA 90069                     26897    12/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Flum, Sheryl B
3063 Hazelton St
Falls Church, VA 22044                       26898    12/6/2020     24 Hour Fitness Worldwide, Inc.             $4,831.00                                                                           $4,831.00


                                                                                       Page 1717 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 395 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Oliver, Veronica
1005 S. Dwight Ave.
Compton, CA 90220-4446                       26899    12/4/2020     24 Hour Fitness Worldwide, Inc.                 $1.00                                                                               $1.00
Shadid, Baha
495 N Wolf Rd, Unit # 211
Sunnyvale, CA 94085                          26900    12/6/2020    24 Hour Fitness United States, Inc.          $1,027.00                                                                           $1,027.00
RINCON, EVA GARCIA
3609 192nd St Sw
Lynnwood , WA 98036                          26901    12/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Sorbello, Anthony
3609 192nd St SW
Lynnwood, WA 98036                           26902    12/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Lovitt, Nicole
2639 E 9th St. STE 3
Oakland, CA 94601                            26903    12/7/2020     24 Hour Fitness Worldwide, Inc.              $191.98                                                                              $191.98
City of New York Department of Finance
Audit and Enforcement Division
Attn: Bankruptcy Unit
375 Pearl Street
New York, NY 10038                           26904    12/4/2020        24 Hour Fitness USA, Inc.                             $810,232.48                                                          $810,232.48
Sandler, Albert
Al Sandler
1 Cliffside Drive
Livingston, NJ 07039                         26905    12/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Hernandez, Renata
                                             26906    12/6/2020     24 Hour Fitness Worldwide, Inc.              $209.94                                                                              $209.94
Flum, Sheryl B
3063 Hazelton St
Falls Church, VA 22044                       26907    12/6/2020     24 Hour Fitness Worldwide, Inc.             $4,831.00                                                                           $4,831.00
SINGH, AMRITPAL
1799 S DAYTON ST
APT#314
DENVER, CO 80247                             26908    12/5/2020     24 Hour Fitness Worldwide, Inc.          $130,000.00                      $100,000.00                                         $230,000.00
Galo, Jennifer
4503 N Rockwell St Unit 2
Chicago, IL 60625                            26909    12/7/2020        24 Hour Fitness USA, Inc.                 $435.92                                                                              $435.92
Chowdhury, Prosanti
7601 Meadowside Rd
Fort Worth, TX 76132-3525                    26910    12/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tobias, Ricky
18311 Tuscana Shored Dr.
Cypress, TX 77433                            26911    12/7/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Terrell, David
834 Hayloft Ln
Fountain, CO 80817                           26912    12/7/2020     24 Hour Fitness Worldwide, Inc.              $251.20                                                                              $251.20
Springer, Linda A
843 W. Spain St
Sonoma, CA 95476                             26913    12/7/2020     24 Hour Fitness Worldwide, Inc.                              $811.00                                                              $811.00




                                                                                       Page 1718 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 396 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Heidenreich, Richard
1420 Timber Ridge Drive
Allen, TX 75002                              26914    12/7/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Azariah, Ramesh
644 Towle Pl
Palo Alto, CA 94306                          26915    12/7/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Bradford, Anthony
1947 Winding Ridge Trail
Grand Prairie, TX 75052                      26916    12/7/2020     24 Hour Fitness Worldwide, Inc.             $1,106.68                                                                           $1,106.68
Yin, Li
815 Tennessee St
Unit 107
San Francisco, CA 94107                      26917    12/7/2020    24 Hour Fitness United States, Inc.                           $524.98                                                              $524.98
Galindo, Bridget Perez
1755 Tustin Dr.
San Jose, CA 95122                           26918    12/7/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Chung, Kwan-Ho
6507 Machodoc Ct
Falls Church, VA 22043                       26919    12/6/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
ARAPAHOE COUNTY TREASURER
P.O. BOX 571
LITTLETON, CO 80160-0571                     26920    12/7/2020     24 Hour Fitness Worldwide, Inc.                           $85,123.85      $784,024.00                                         $869,147.85
Jain, Shalini
2272 Latham St, Apt 1
Mountain View, CA 94040                      26921    12/7/2020     24 Hour Fitness Worldwide, Inc.              $176.94                                                                              $176.94
Aggarwal, Shevali
120 S. Chester Ave. APT #1
Pasadena, CA 91106                           26922    12/7/2020        24 Hour Fitness USA, Inc.                $1,049.00                                                                           $1,049.00
Patrice, Marcellin
21114 Grandin Wood CT
Humble, TX 77338                             26923    12/7/2020    24 Hour Fitness United States, Inc.              $11.66                                                                             $11.66
Garcia, Calvin
3360 Hill Street
San Diego, CA 92106                          26924    12/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Abramowitz, Aaron
501 Surf Ave. Apt 12N
Brooklyn, NY 11224-3537                      26925    12/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hernandez, Tom F. & Valerie R.
9652 Dewey Dr
Garden Grove, CA 92841                       26926    12/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Marcic, Kaitlyn Leigh
230 St. Catherine Drive
Daly City, CA 94015                          26927    12/7/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Sahabu, Jusuf
3024 Birchwood Court
Fullerton, CA 92835                          26928    12/7/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Sahabu, Jusuf
3024 Birchwood Court
Fullerton, CA 92835                          26929    12/7/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99


                                                                                       Page 1719 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 397 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ostroff, Angela
2711 N. Sepulveda Blvd
Suite 451
Manhattan Beach, CA 90266                   26930    12/7/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
SAHABU, JUSUF
3024 Birchwood Court
Fullerton, CA 92835                         26931    12/7/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
ROBINSON, ROBERT
15342 HAWTHORNE BLVD, STE 410
LAWNDALE, CA 90260                          26932    12/8/2020     24 Hour Fitness Worldwide, Inc.                                               $850.00                                             $850.00
Krishnamurthy, Ranjna
439 Westcliffe Circle
Walnut Creek, CA 94597                      26933    12/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $659.98                            $659.98
Johnson, Muntricia
408 Masa View trl
Fort Worth, TX 76131                        26934    12/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Meek, James
15811 SE 14th st
Vancouver, WA 98683                         26935    12/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Earl, Scott
2017 Belmont Lane Unit A
Redondo Beach, CA 90278                     26936    12/8/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Yewa-Michel, Pauline
17 Clinton Pl.
Suffern, NY 10901                           26937    12/8/2020        24 Hour Fitness USA, Inc.                $2,558.52                                                                           $2,558.52
Kodosky, Jennifer
2739 NE Magnolia St
Issaquah, WA 98029                          26938    12/8/2020     24 Hour Fitness Worldwide, Inc.              $976.67                                                                              $976.67
Houston, Christine E
2933 Ascot Drive
San Ramon, CA 94583                         26939    12/8/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Kuiper, Greg
2520 Lake Bend Terrace
Carrollton, TX 75006                        26940    12/8/2020        24 Hour Fitness USA, Inc.                    $81.19                                                                             $81.19
Hamilton, Kenan J
2151 Sandbur Drive
Fort Collins, CO 80525                      26941    12/8/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Witte, Tom
13823 Menasco Ct
Houston, TX 77077                           26942    12/8/2020     24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
Swede, Meagan
3005 Foothill Drive
Westlake Village, CA 91361-4926             26943    12/8/2020     24 Hour Fitness Worldwide, Inc.              $107.50                                                                              $107.50
Dallin, Courtney
3233 Kemper St Apt 128
San Diego, CA 92110                         26944    12/8/2020     24 Hour Fitness Worldwide, Inc.              $415.00                                                                              $415.00
Zambrano, Yireth Jaquelin
25540 River Bend Dr. Apt D
Yorba Linda, CA 92887                       26945    12/8/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00


                                                                                      Page 1720 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 398 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Qiai, Yu
448 S. Garfield Ave #F
Monterey Park, CA 91754                       26946    12/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Montagnon, Juliet
1201 Sunset Loop
Lafayette, CA 94549                           26947    12/8/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Escate, Max
48 South Grove Ave.
Perth Amboy, NJ 08861                         26948    12/8/2020        24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Escate, Max
48 South Grove Ave.
Perth Amboy, NJ 08861                         26949    12/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.10                                                                             $50.10
Sekar, Rohini
29 Linden St #204
Hackensack, NJ 07601                          26950    12/8/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Escate, Max
48 South Grove Ave.
Perth Amboy, NJ 08861                         26951    12/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.10                                                                             $50.10
McMonagle, Kevin
150 4th St #645
Oakland, CA 94607                             26952    12/8/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Kuiper, Janie
2520 Lake Bend Terrace
Carrollton, TX 75006                          26953    12/8/2020        24 Hour Fitness USA, Inc.                    $81.19                                                                             $81.19
Escate, Max J
48 South Grove Ave.
Perth Amboy, NJ 08861                         26954    12/8/2020        24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Ying, Ting
1366 Sioux Ct
Fremont, CA 94539                             26955    12/8/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Campbell, James A.
13091 Choco Road
Apple Valley, CA 92308                        26956    12/8/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Popal, Zarpana
12 East Mount Diablo Ave
Tracy, CA 95376                               26957    12/9/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Resultay, Erika
922 Holly Place
East Palo Alto, CA 94303                      26958    12/9/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Proctor, Scott
130 Sharene Lane Apt 48
Walnut Creek, CA 94596                        26959    12/9/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Jiang, Zhi
8803 Willow Wind ln
Houston, TX 77083                             26960    12/8/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Sotelo, Ruben Jesse
3033 E. Valley Blvd. Spc. 29 West
Covina, CA 91792                              26961    12/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                        Page 1721 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 399 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Miller, AJ
3053 Freeport Blvd. # 322
Sacramento, CA 95818                          26962    12/9/2020        24 Hour Fitness USA, Inc.              $75,000.00                                                                           $75,000.00
JIANG, ZHI
8803 WILLOW WIND
HOUSTON, TX 77083                             26963    12/8/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Corcoran, Candace
1036 Koko Uka Pla
Honolulu, HI 96825                            26964    12/9/2020          24 San Francisco LLC                   $1,768.62                                                                           $1,768.62
Odhav, Sean
2017 Huntington Lane Unit B
Redondo Beach, CA 90278                       26965    12/9/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Kim, Soojin
2109 16th Ave
Sacramento, CA 95822                          26966    12/9/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Madriz, Sylvia T
253 Sunol Street
San Jose, CA 95126                            26967    12/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Brody, Sandra K.
6308 22nd Street North
Arlington, VA 22205                           26968    12/9/2020     24 Hour Fitness Worldwide, Inc.                 $67.63                                                                             $67.63
Bayat, Ahmad
                                              26969    12/9/2020     24 Hour Fitness Worldwide, Inc.                 $41.46                                                                             $41.46
Aguirre, Adam
111 Camino de las Colinas
Redondo Beach, CA 90277                       26970    12/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kao, Katie S
98-1637 Hoolauae St
Aiea, HI 96701                                26971    12/9/2020     24 Hour Fitness Worldwide, Inc.              $523.54                                                                              $523.54
Saddler, Sunshine
4170 Canyon Crest Road
Altadena, CA 91001                            26972    12/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Williams, Mishka
1035 North Fairview Street
Burbank, CA 91505                             26973    12/9/2020     24 Hour Fitness Worldwide, Inc.             $1,118.00                                                                           $1,118.00
Onate, Aaron
206 North Locust Ave
Compton, CA 90221                             26974    12/9/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Travis County
Travis County Attorney's Office
c/o Jason Starks
P.O. Box 1748
Austin, TX 78767                              26975    12/9/2020        24 Hour Fitness USA, Inc.                                               $39,177.96                                          $39,177.96
Blizzard, Tierre
6530 Independence Ave
Apt #336
Canoga Park, CA 91303                         26976    12/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Federman, Jane
348 Hungry Harbor Road
Valley Stream, NY 11581                       26977    12/8/2020            24 New York LLC                       $924.00                                                                              $924.00

                                                                                        Page 1722 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 400 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kidd-Campbell, Lakeisha Davon
13091 Choco Road
Apple Valley , CA 92308                      26978    12/8/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Torres, Diane
8211 SW 122nd Avenue
Miami, FL 33183                              26979    12/9/2020        24 Hour Fitness USA, Inc.                 $199.98                                                                              $199.98
Mishchuk, Daniel
9297 Rose Parade Way
Sacramento, CA 95826                         26980    12/9/2020    24 Hour Fitness United States, Inc.           $330.00                                                                              $330.00
Katthi, Shatty
437 Fort Hill
Scarsdale, NY 10583                          26981    12/9/2020        24 Hour Fitness USA, Inc.                                 $103.98                                                              $103.98
Oganova, Jeannette
4721 Kester Ave #2
Sherman Oaks, CA 91403                       26982    12/10/2020       24 Hour Fitness USA, Inc.                    $83.09                                                                             $83.09
Katthi, Edwin
437 Fort Hill Rd
Scarsdale, NY 10583                          26983    12/9/2020        24 Hour Fitness USA, Inc.                     $3.00        $93.33                                                               $96.33
Tsuha, Toshiro
3601 S River Pkwy
Unit 914
Portland, OR 97239                           26984    12/9/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Apodaca, Kelly
8051 Laurel Park Cir
Riverside, CA 92509                          26985    12/9/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,444.00                          $1,444.00
Curran, Elizabeth (Liz)
21429 Oak Way
Brier, WA 98036                              26986    12/9/2020        24 Hour Fitness USA, Inc.                 $770.00                                                                              $770.00
Wong, Lindy
1401 Westminster Ave
Alhambra, CA 91803                           26987    12/9/2020    24 Hour Fitness United States, Inc.           $473.00                                                                              $473.00
Moore, Ramon
818 Bridleridge Drive
Fairfield, CA 94534                          26988    12/10/2020    24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Almonte, Wanda
3300 W Rolling Hills Circle
Apt 207
Davie, FL 33328                              26989    12/9/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Batson, Arielle Gabrielle
1634 Bork Ave
Hacienda Heights , CA 91745                  26990    12/9/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Yegiyan, Zhanna
4721 Kester Ave #2
Sherman Oaks, CA 91403                       26991    12/10/2020       24 Hour Fitness USA, Inc.                    $67.42                                                                             $67.42
Krishnamurthy, K.S.
439 Westcliffe Circle
Walnut Creek, CA 94597                       26992    12/9/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,500.00                          $1,500.00
Garcia, Krystal A
4032 E F St
Tacoma , WA 98404                            26993    12/9/2020        24 Hour Fitness USA, Inc.                 $590.15                                                                              $590.15

                                                                                       Page 1723 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 401 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wiltshire, Lynn
23869 S. Blount Rd.
Canby, OR 97013                             26994    12/10/2020       24 Hour Fitness USA, Inc.                $160.00                                                                              $160.00
Kelly, Shannon Elizabeth
5459 94th PL SW
Mukilteo, WA 98275                          26995    12/10/2020      24 Hour Fitness Holdings LLC              $200.00                                                                              $200.00
Hofstetter, Carolyn
7123 Torrey Mesa Court
San Diego, CA 92129                         26996    12/10/2020 24 Hour Fitness United States, Inc.            $157.88                                                                              $157.88
Kerekes, Paul
1770 Derbyshire St
Colorado Springs, CO 80910                  26997    12/10/2020             24 Denver LLC                     $1,216.00                                                                           $1,216.00
Appelt, Peter
1 Oakridge Place, 5k
Eastchester, NY 10709                       26998    12/10/2020    24 Hour Fitness Worldwide, Inc.             $994.00                                                                              $994.00
Jayaram, Dwarakesh
10045 Ignacio Circle
Reno, NV 89521                              26999    12/10/2020 24 Hour Fitness United States, Inc.            $299.00                                                                              $299.00
Burks, Marva
14855 Bancroft Av. Apt. #9
San Leandro, CA 94578                       27000    12/10/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Schneider, Joe
4189 East Road
Placerville, CA 95667                       27001    12/10/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Williams, Nicolette
1680 Halekoa Drive
Honolulu, HI 96821                          27002    12/10/2020 24 Hour Fitness United States, Inc.           $1,440.00                                                                           $1,440.00
Bergeron, Shannon
906 Sea Park Drive
Imperial Beach, CA 91932                    27003    12/10/2020    24 Hour Fitness Worldwide, Inc.            $1,079.71                                                                           $1,079.71
Easton, Sakeena
7107 Donnell Place, Apt# C1
District Heights, MD 20747                  27004    12/11/2020    24 Hour Fitness Worldwide, Inc.             $769.93                                                                              $769.93
Viljak, Esther
1248 N Lighthouse Lane
Anaheim, CA 92801                           27005    12/10/2020    24 Hour Fitness Worldwide, Inc.                            $1,290.00                                                           $1,290.00
Peterson, Joshua H
18463 Seaton Ave
Perris, CA 92570                            27006    12/10/2020    24 Hour Fitness Worldwide, Inc.             $301.00                                                                              $301.00
Kozlova, Ekaterina
1422 N Curson Avenue Apt 19
Los Angeles, CA 90046                       27007    12/10/2020    24 Hour Fitness Worldwide, Inc.             $175.46                                                                              $175.46
Hasrat, Mirwais
5856 Owens Dr
Apt 516
Pleasanton, CA 94588                        27008    12/10/2020       24 Hour Fitness USA, Inc.                    $43.99                                                                            $43.99
AIR PERFORMANCE HVAC INC.
RICHARD JAMES STRLE
38625 6TH STREET EAST
PALMDALE, CA 93550                          27009    12/10/2020         24 San Francisco LLC               $217,304.29                                                                          $217,304.29

                                                                                     Page 1724 of 1762
                                                             Case 20-11568-KBO          Doc 72-7        Filed 04/19/21   Page 402 of 439


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address      Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
City of Houston
City of Houston Legal Department
c/o M. Lucille Anderson
900 Bagby St.
4th Floor
Houston, TX 77002                                 27010    12/10/2020    24 Hour Fitness Worldwide, Inc.            $1,758.88                                                                           $1,758.88
Riley, JoAnn Renee
PO Box 2225
Victorville, CA 92393-2225                        27011    12/10/2020    24 Hour Fitness Worldwide, Inc.            $5,980.00                                           $20.00                          $6,000.00
Brazoria County Municipal Utility District #17
Attn: Melissa E. Valdez
1235 North Loop West
Suite 600
Houston, TX 77008                                 27012    12/10/2020       24 Hour Fitness USA, Inc.                                                 $919.39                                             $919.39
Cardenas, David
91 Shellbark Dr.
San Jose, CA 95136                                27013    12/10/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Riley, JoAnn Renee
PO Box 2225
Victorville, CA 92393-2225                        27014    12/10/2020 24 Hour Fitness United States, Inc.           $5,980.00                                           $20.00                          $6,000.00
Gahrahmat Family Limited Partnership II, L.P.
Binder & Malter, LLP
Attn: Julie H. Rome-Banks
2775 Park Avenue
Santa Clara, CA 95050                             27015    12/10/2020       24 Hour Fitness USA, Inc.            $207,933.91                                                      $248,698.08         $456,631.99
Brazoria County Tax Office
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                 27016    12/10/2020       24 Hour Fitness USA, Inc.                                               $7,075.33                                           $7,075.33
City of Carlsbad
Office of the City Attorney
1200 Carlsbad Village Drive
Carlsbad, CA 92008                                27017    12/10/2020    24 Hour Fitness Worldwide, Inc.            $3,225.10                                                                           $3,225.10
Riley, JoAnn Renee
PO Box 2225
Victorville, CA 92393-2225                        27018    12/10/2020       24 Hour Fitness USA, Inc.               $5,980.00                                           $20.00                          $6,000.00
Chrisman, Debbie
4824 Kingbrook Drive
San Jose, CA 95124                                27019    12/10/2020    24 Hour Fitness Worldwide, Inc.                            $2,235.00                                                           $2,235.00
Chen, Irene
10374 Wateridge Circle #333
San Diego, CA 92121                               27020    12/10/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
City of Orange
Attn: Tabitha Maciel
Finance Dept
PO Box 11024
Orange, CA 92866                                  27021    12/10/2020    24 Hour Fitness Worldwide, Inc.             $135.12         $700.00                                                              $835.12
Adams County Treasurer & Public Trustee
4430 S. Adams County Parkway
Brighton, CO 80601                                27022    12/11/2020       24 Hour Fitness USA, Inc.                                              $16,467.85                                          $16,467.85

                                                                                           Page 1725 of 1762
                                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 403 of 439


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
Texas Comptroller of Public Accounts, Unclaimed Property
Division
AAG Jason B. Binford
Texas Attorney General's Office
P.O. Box 12548 MC008
Austin, TX 78711                                            27023    12/11/2020       24 Hour Fitness USA, Inc.            $195,901.16                                                                          $195,901.16
The State of Texas
Attn: J. Casey Roy
The Office of the Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC-008
Austin, TX 78711-2548                                       27024    12/11/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                              $0.00
Clanton, Janet
95-180 Ihuku Place
Mililani, HI 96789                                          27025    12/11/2020    24 Hour Fitness Worldwide, Inc.                            $1,985.34                                                           $1,985.34
Cruz, Guido
16200 Arrow Blvd APT 110D
Fontana, CA 92335                                           27026    12/11/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
Hasbrouck, Michael
7623 Lone Tree Peak Street
Las Vegas, NV 89166                                         27027    12/11/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Barilli, Elena
16418 Willingham Way
Houston, TX 77095                                           27028    12/11/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
Stanton, Patrick
3304 Wintergreen Terrace
Grapevine, TX 76051                                         27029    12/11/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                              $0.00
Gentry, Adam
2309 30th Street
San Diego, CA 92104                                         27030    12/11/2020    24 Hour Fitness Worldwide, Inc.             $479.88                                                                              $479.88
COLLIN COUNTY TAX ASSESSOR/COLLECTOR
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                          27031    12/11/2020    24 Hour Fitness Worldwide, Inc.                                           $23,646.90                                          $23,646.90
COLLIN COUNTY TAX ASSESSOR/COLLECTOR (Plano
Independent School District)
Abernathy, Roeder, Boyd & Hullett, P.C.
1700 Redbud Blvd., Suite 300
McKinney, TX 75069                                          27032    12/11/2020    24 Hour Fitness Worldwide, Inc.                                           $13,375.24                                          $13,375.24
Wilson, Kyle
27231 Carlisle Bend Ct
Katy, TX 77494                                              27033    12/11/2020       24 Hour Fitness USA, Inc.               $1,704.00                                                                           $1,704.00
Lawson, Anne
25572 Sarita Drive
Laguna Hills, CA 92653                                      27034    12/11/2020 24 Hour Fitness United States, Inc.           $1,100.00                                                                           $1,100.00
Pacheco, Zarian
450 East Drive
Miami, FL 33162                                             27035    12/11/2020    24 Hour Fitness Worldwide, Inc.             $359.44                                                                              $359.44




                                                                                                     Page 1726 of 1762
                                                                    Case 20-11568-KBO        Doc 72-7         Filed 04/19/21    Page 404 of 439


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27036    12/11/2020    24 Hour Fitness Holdings LLC           $81,389,286.00   $694,382.00                                                      $82,083,668.00
New York State Department of Labor
Suzanne Fay
State Office Campus
Building # 12, Room # 256
Albany, NY 12240                                         27037    12/9/2020       24 Hour Fitness USA, Inc.                                   $0.00                                                               $0.00
Bryant, Delamar
42154 Veneto Drive
Temecula, CA 92591                                       27038    12/11/2020   24 Hour Fitness Worldwide, Inc.                            $5,648.32                                                           $5,648.32
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27039    12/11/2020      24 Hour Fitness USA, Inc.            $81,389,286.00   $694,382.00                                                      $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27040    12/11/2020   24 Hour Fitness Worldwide, Inc.         $81,389,286.00   $694,382.00                                                      $82,083,668.00
Bernard, Carlos
206 Wrightwood Ln
Greer, SC 29650                                          27041    12/11/2020          24 New York LLC                        $874.00                                                                            $874.00
Guerra, Ashley
374 Redwood Ave
Sacramento, CA 95815                                     27042    12/11/2020   24 Hour Fitness Worldwide, Inc.               $450.00                                                                            $450.00
Lam, Le
24936 Mohr Drive
Hayward, CA 94545                                        27043    12/11/2020   24 Hour Fitness Worldwide, Inc.               $649.99                                                                            $649.99
City of Sugar Land
Angelie Thomas
Assistant City Attorney
2700 Town Center Blvd. North
Sugar Land, TX 77479                                     27044    12/11/2020   24 Hour Fitness Worldwide, Inc.               $100.00                                                                            $100.00
City of Portland
Office of the City Attorney
1221 SW Fourth Ave., Room 430
Portland, OR 97204                                       27045    12/11/2020   24 Hour Fitness Worldwide, Inc.              $8,755.34                                                                         $8,755.34




                                                                                                 Page 1727 of 1762
                                                                    Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 405 of 439


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27046    12/11/2020        24 Hour Holdings II LLC             $81,389,286.00   $694,382.00                                                      $82,083,668.00
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                            27047    12/12/2020       24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                            27048    12/12/2020       24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                            27049    12/12/2020       24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
Teng, Kenny
799 Mollie Terrace
Fremont, CA 94536                                        27050    12/12/2020    24 Hour Fitness Worldwide, Inc.               $437.96                                                                            $437.96
Riley, Patrick
826 S Hobart Blvd Apt 207
Los Angeles, CA 90005-2711                               27051    12/12/2020    24 Hour Fitness Worldwide, Inc.                 $36.74                                                                            $36.74
Agarwal, Anupam
965 de Soto Ln
Foster City, CA 94404                                    27052    12/11/2020       24 Hour Fitness USA, Inc.                  $699.00                                                                            $699.00
Garcia, Rafael
6073 Mohler Street
San Diego, CA 92120                                      27053    12/13/2020 24 Hour Fitness United States, Inc.              $117.17                                                                            $117.17
Garcia, Nohely
2202 Soundings Court
Greenacres, FL 33413                                     27054    12/12/2020       24 Hour Fitness USA, Inc.                    $99.06                                                                            $99.06
Magee, Necole
250 Mill Ct
Simi Valley, CA 93065                                    27055    12/12/2020    24 Hour Fitness Worldwide, Inc.               $100.00                                                                            $100.00
Johnson, Warren
2009 212th PL NE
Sammamish, WA 98074                                      27056    12/12/2020    24 Hour Fitness Worldwide, Inc.              $1,247.40                                                                         $1,247.40


                                                                                                  Page 1728 of 1762
                                                                    Case 20-11568-KBO          Doc 72-7     Filed 04/19/21       Page 406 of 439


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Rooves, Coyote
2534 4th Ave
Los Angeles, CA 90018                                    27057    12/12/2020 24 Hour Fitness United States, Inc.             $1,000.00                                                                        $1,000.00
Gomez, Magdalena
15121 Red Sox Circle
Fontana, CA 92336                                        27058    12/12/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                          $429.99                            $859.98
Venkataraman, Sita Priya
3401 Balboa St, Apt 6
San Francisco, CA 94121                                  27059    12/12/2020 24 Hour Fitness United States, Inc.               $36.04                                                                            $36.04
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27060    12/11/2020         24 San Francisco LLC               $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27061    12/11/2020 24 Hour Fitness United States, Inc.        $81,389,286.00   $694,382.00                                                     $82,083,668.00
Palacio, Maria
PO Box 91803
City of Industry, CA 91715-1803                          27062    12/13/2020 24 Hour Fitness United States, Inc.             $1,725.00                                                                        $1,725.00
Steiner, Glenn C.
1568 Arbor Ave
Los Altos, CA 94024                                      27063    12/14/2020    24 Hour Fitness Worldwide, Inc.               $250.00                                                                           $250.00
S.L.I Systems Inc
401 Congress Ave
Suite 2650
Austin, TX 78701                                         27064    12/13/2020 24 Hour Fitness United States, Inc.                                                          $22,371.45                         $22,371.45
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27065    12/11/2020            24 Denver LLC                   $81,389,286.00   $694,382.00                                                     $82,083,668.00
Dyok, Christina
3713 Mackenzie Lane
Carmichael, CA 95608                                     27066    12/13/2020    24 Hour Fitness Worldwide, Inc.               $154.05                                                                           $154.05
Llanos, Nayeli
1703 Evans Rd Apt 10207
San Antonio, TX 78258                                    27067    12/13/2020    24 Hour Fitness Worldwide, Inc.                $54.19                                                                            $54.19
Godinez, Jose
1703 Evans Rd Apt 10207
San Antonio, TX 78258                                    27068    12/12/2020    24 Hour Fitness Worldwide, Inc.               $211.37                                                                           $211.37


                                                                                                  Page 1729 of 1762
                                                                    Case 20-11568-KBO         Doc 72-7        Filed 04/19/21     Page 407 of 439


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Garcia, Nohely
2202 Soundings Court
Greenacres, FL 33413                                     27069    12/12/2020      24 Hour Fitness USA, Inc.                    $99.06                                                                            $99.06
Sen, Mondip
630 Bergen Ave
Apt 301
Jersey City, NJ 07304                                    27070    12/12/2020   24 Hour Fitness Worldwide, Inc.                                                                $68.22                             $68.22
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27071    12/11/2020         RS FIT Holdings LLC               $81,389,286.00   $694,382.00                                                      $82,083,668.00
Loukes-Johnson, Brenda
2009 212th Pl NE
Sammamish, WA 98074                                      27072    12/12/2020   24 Hour Fitness Worldwide, Inc.              $1,158.30                                                                         $1,158.30
Legacy Mechanical & Energy Services, Inc.
3130 Crow Canyon Place
Suite 410
San Ramon, CA 94583                                      27073    12/12/2020      24 Hour Fitness USA, Inc.                  $970.86                                                                            $970.86
Patterson, Mary
23016 Lake Forest Dr Ste D # 143
Laguna Hills, CA 92653                                   27074    12/12/2020   24 Hour Fitness Worldwide, Inc.                                $0.00                                                               $0.00
Elliby, Julian
220 Forestridge Dr.
Mansfield, TX 76063                                      27075    12/12/2020   24 Hour Fitness Worldwide, Inc.              $1,200.00                                                                         $1,200.00
Vidal Cazessus, Richard
14919 S. Frailey Ave.
Compton, CA 90221                                        27076    12/11/2020      24 Hour Fitness USA, Inc.                    $79.98                                                                            $79.98
CITY OF ARVADA
8101 RALSTON ROAD
ARVADA, CO 80002                                         27077    12/12/2020   24 Hour Fitness Worldwide, Inc.              $1,215.02                                                                         $1,215.02
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                            27078    12/12/2020      24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27079    12/11/2020            RS FIT CA LLC                  $81,389,286.00   $694,382.00                                                      $82,083,668.00




                                                                                                 Page 1730 of 1762
                                                                    Case 20-11568-KBO          Doc 72-7     Filed 04/19/21       Page 408 of 439


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27080    12/11/2020           24 New York LLC                  $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27081    12/11/2020            RS FIT NW LLC                   $81,389,286.00   $694,382.00                                                     $82,083,668.00
Browne, Steve
272 Farmingdale Rd
Wayne, NJ 07470                                          27082    12/14/2020    24 Hour Fitness Worldwide, Inc.                $81.02                                                                            $81.02
Antoshak, Christina
335 High Street
Closter, NJ 07624                                        27083    12/14/2020    24 Hour Fitness Worldwide, Inc.              $1,000.00                                                                        $1,000.00
Read, Peggy
10711 Chevy Chase Dr
Houston, TX 77042                                        27084    12/14/2020    24 Hour Fitness Worldwide, Inc.               $225.00                                                                           $225.00
Fahmy, Waseem
1047 Longfellow Ave
Campbell, CA 95008                                       27085    12/14/2020    24 Hour Fitness Worldwide, Inc.              $1,000.00                                                                        $1,000.00
Antoshak, Thomas G
335 High Street
Closter, NJ 07624                                        27086    12/14/2020    24 Hour Fitness Worldwide, Inc.              $1,000.00                                                                        $1,000.00
Fahmy, Erica
1047 Longfellow Ave
Campbell, CA 95008                                       27087    12/14/2020    24 Hour Fitness Worldwide, Inc.              $1,000.00                                                                        $1,000.00
THURSTON COUNTY TREASURER
2000 LAKERIDGE DRIVE SW
OLYMPIA, WA 98502-6080                                   27088    12/12/2020 24 Hour Fitness United States, Inc.                               $0.00      $3,568.22                                           $3,568.22
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                                    27089    12/14/2020    24 Hour Fitness Worldwide, Inc.               $800.00     $16,675.00        $800.00          $800.00                         $19,075.00
Majia, Maria Emma
10587 Steerhead Drive
Bloomington, CA 92316                                    27090    12/14/2020    24 Hour Fitness Worldwide, Inc.               $800.00     $16,675.00        $800.00          $800.00                         $19,075.00
Mejia, Marlon Martin
10587 Steerhead Drive
Bloomington, CA 92316                                    27091    12/14/2020    24 Hour Fitness Worldwide, Inc.               $800.00     $16,675.00        $800.00          $800.00                         $19,075.00
Mejia, Marlon Alois
Mother Maria Mejia
10587 Steerhead Dr
Bloomington, CA 92316                                    27092    12/14/2020    24 Hour Fitness Worldwide, Inc.               $800.00     $16,675.00        $800.00          $800.00                         $19,075.00




                                                                                                  Page 1731 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 409 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ondracek, Cheree R
4327 S 291st
Auburn , WA 98001                             27093    12/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sezavarmanesh, Amir
Michael A. Waskul, Esq
6454 Van Nuys Blvd, Suite 212
Van Nuys, CA 91401                            27094    12/14/2020    24 Hour Fitness Worldwide, Inc.         $394,443.32                                                                          $394,443.32
Gorman, Tara
2123 Iroquois Lane
Falls Church, VA 22043                        27095    12/15/2020    24 Hour Fitness Worldwide, Inc.                 $32.93                                                                            $32.93
Plews, Jordan
141 I street
Apt B
Fremont, CA 94536                             27096    12/15/2020    24 Hour Fitness Worldwide, Inc.             $165.00                                                                              $165.00
Werk, Regina
Reva Abramson
36 Union Avenue
Passaic, NJ 07055                             27097    12/16/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Parvini, Parisa
23809 110th Place West
Woodway, WA 98020                             27098    12/15/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Martin, Johanna
111 West 99th St Apt. 1
Los Angeles, CA 90003                         27099    12/15/2020    24 Hour Fitness Worldwide, Inc.            $7,800.00                                                                           $7,800.00
Wells, Jon-David
4125 Volk Court
Ft. Worth, TX 76244                           27100    12/16/2020    24 Hour Fitness Worldwide, Inc.             $108.22                                                                              $108.22
Waite, Jill F
316 Bethany Ct
Naperville, IL 60565-1254                     27101    12/15/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Briones, Darlaine A
1225 E. Juanita Ave
Glendora, CA 91740-6108                       27102    12/15/2020    24 Hour Fitness Worldwide, Inc.            $1,290.00                                                                           $1,290.00
Cheuk, Kay
10455 San Fernando Ave
Cupertino, CA 95014                           27103    12/15/2020       24 Hour Fitness USA, Inc.                    $20.00                                                                            $20.00
Park, Victoria
2909 Charing Cross Rd, Apt 8
Falls Church, VA 22042                        27104    12/16/2020 24 Hour Fitness United States, Inc.                $87.48                                                                            $87.48
Norsworthy, Jeanne
417 Brazil St
Sonoma, CA 95476                              27105    12/16/2020    24 Hour Fitness Worldwide, Inc.                 $33.64                                                                            $33.64
Silva, Michael
7 Roma Court
Sacramento, CA 95831                          27106    12/16/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00




                                                                                       Page 1732 of 1762
                                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 410 of 439


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Texas Comptroller of Public Accounts on behalf of State of
Texas and local jurisdictions
Office of the Attorney General
Bankruptcy & Collection Division
P.O. Box 12548 MC-008
Austin, TX 78711-2548                                         27107    12/16/2020       24 Hour Fitness USA, Inc.             $11,059.29      $125,203.65                                                         $136,262.94
Radi, Joseph
30 Fletcher Road
Apt G
Monsey, NY 10952                                              27108    12/16/2020    24 Hour Fitness Worldwide, Inc.                 $39.04                                                                            $39.04
Simpson, Christian
340 S Lemon Ave, #2767N
Walnut, CA 91789-2706                                         27109    12/16/2020 24 Hour Fitness United States, Inc.                            $150.00                                                              $150.00
So, Stanley
1132 Apollo Gardens Street
Henderson, NV 89052                                           27110    12/17/2020       24 Hour Fitness USA, Inc.                                                                $2,762.00                          $2,762.00
McDowell, Greg
189 Chestnut Ridge Road
Woodcliff Lake, NJ 07677                                      27111    12/17/2020    24 Hour Fitness Worldwide, Inc.             $100.74                                                                              $100.74
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                                           27112    12/16/2020    24 Hour Fitness Worldwide, Inc.         $205,738.45                                                      $212,753.96         $418,492.41
Purewal, Harninder
5401 Greco Lane
Salida, CA 95368                                              27113    12/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Zambrio, Joanne
2067 Bragg St
Brooklyn, NY 11229                                            27114    12/17/2020           24 New York LLC                      $150.00         $150.00          $150.00          $150.00                            $600.00
Singer, Jacklyn
3311 Harbor Blvd
Oxnard, CA 93035                                              27115    12/17/2020    24 Hour Fitness Worldwide, Inc.             $560.00                                                                              $560.00
Taylor, Andrew
120 124th St SW
Apt D4
Everett, WA 98204                                             27116    12/16/2020    24 Hour Fitness Worldwide, Inc.                 $35.00                                                                            $35.00
Harger, Wenda
96 Meadows Park Lane
Boynton Beach, FL 33436                                       27117    12/18/2020    24 Hour Fitness Worldwide, Inc.                 $40.44                                                                            $40.44
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                                           27118    12/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Schlosser, Ariel
1929 Beethoven Dr
Virginia Beach, VA 23454                                      27119    12/18/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
George Phillips and Mary Phillips
30 WOLFFE ST
YONKERS, NY 10705                                             27120    12/18/2020 24 Hour Fitness United States, Inc.            $400.00                                                                              $400.00

                                                                                                       Page 1733 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 411 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Schaul, Lucy
1608 So Mayflower Ave
Unit E
Monrovia, CA 91016                         27121    12/18/2020 24 Hour Fitness United States, Inc.           $1,050.00                                                                           $1,050.00
Albanese, Dustin
520 S Kingsley Dr
Apt 301
Los Angeles, CA 90020                      27122    12/18/2020 24 Hour Fitness United States, Inc.                $0.00                                                                              $0.00
McMullen, Henry
8306 Wilshire Blvd
#798
Beverly Hills , CA 90211                   27123    12/17/2020    24 Hour Fitness Worldwide, Inc.              $140.97                                                                             $140.97
Feldman, Aaron
Fuicelli & Lee
1731 Gilpin Street
Denver , CO 80218                          27124    12/17/2020    24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                          $30,000.00
Carey, Lawrence
17 Doe Run
Stockholm, NJ 07460                        27125    12/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Prochnow, Charles D
2711 Benton St
Santa Clara, CA 95051                      27126    12/19/2020    24 Hour Fitness Worldwide, Inc.              $190.00                                                                             $190.00
Kossow, Mikenna
Hogue & Belong
Jeffrey Hogue
170 Laurel Street
San Diego, CA 92101                        27127    12/18/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                              $0.00
Hudson, Rhonda
909 Third Avenue # 7912
New York, NY 10150                         27128    12/14/2020    24 Hour Fitness Worldwide, Inc.         $8,000,000.00                                                                      $8,000,000.00
Tehrani, Saeed Sharifi
12198 Middlebrook Square
San Diego, CA 92128                        27129    12/18/2020       24 Hour Fitness USA, Inc.                 $699.99                                                                             $699.99
Oshode, Gregory
511 Seven Oaks Rd
Orange, NJ 07050                           27130    12/18/2020       24 Hour Fitness USA, Inc.               $1,030.75                                                                           $1,030.75
City of Plano
Legal Dept
1520 K Avenue
Suite 340
Plano, TX 75074                            27131    12/18/2020    24 Hour Fitness Worldwide, Inc.            $2,045.07                                                                           $2,045.07
Derby, W Blake
3298 Little Applegate Rd
Jacksonville, OR 97530                     27132    12/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Prideaux, Karen K
PO Box 396
Larkspur, CO 80118-0396                    27133    12/18/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
BAHL, VIKAS
4656 KETCHWOOD CIRCLE
HIGHLANDS RANCH, CO 80130                  27134    12/19/2020            24 Denver LLC                      $4,908.00                                                                           $4,908.00

                                                                                    Page 1734 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 412 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
HURTADO, PAULA MICHELLE
ALLCOR STAFFING
4209 BROADWAY AVE
SUITE 104
HALTOM CITY, TX 76117                        27135    12/20/2020    24 Hour Fitness Worldwide, Inc.             $234.63                                                                              $234.63
Mitro, Cristina "Tina"
1659 Ocean Front Walk
Unit 304
Santa Monica, CA 90401                       27136    12/18/2020    24 Hour Fitness Worldwide, Inc.            $1,008.00                                                                           $1,008.00
Herbert, Sharonne
2032 E. Bermuda St
Unit 105
Long Beach, CA 90814                         27137    12/20/2020    24 Hour Fitness Worldwide, Inc.                 $38.99                                                                            $38.99
Glorioso, Tammie
36057 Tozier St
Newark, CA 94560                             27138    12/21/2020    24 Hour Fitness Worldwide, Inc.            $1,296.00                                                                           $1,296.00
Garbouzov, Ivan
IVG Properties LLC
13440 Moorpark St
Apt 103
Sherman Oaks, CA 91423                       27139    12/21/2020 24 Hour Fitness United States, Inc.                                           $1,000.00                                           $1,000.00
Dudonsky, Nicole
8600 25th Ave SW A204
Seattle, WA 98106                            27140    12/21/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00
Lee, David
14395 Columbet Ave.
San Martin, CA 95046                         27141    12/21/2020       24 Hour Fitness USA, Inc.                $666.00                                                                              $666.00
Sezavarmanesh, Amir
Michael A. Waskul & Associates
Michael A. Waskul, Esq.
6454 Van Nuys Blvd, Suite 212
Van Nuys, CA 91401                           27142    12/17/2020    24 Hour Fitness Worldwide, Inc.         $394,443.32                                                                          $394,443.32
Garcia, Samantha
P.O. Box 1318 #2413
Sacramento, CA 95812                         27143    12/21/2020    24 Hour Fitness Worldwide, Inc.                            $3,000.00                                                           $3,000.00
Joiyah, Faizah R
39867 Fremont Blvd #303
Fremont, CA 94538                            27144    12/21/2020       24 Hour Fitness USA, Inc.                    $77.70                                                                            $77.70
Rodney, Joy
4234 Hill Ave
Bronx, NY 10466                              27145    12/21/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Njoroge, Stephen Kironji
1124 Ohio Street 101
Vallejo, CA 94590                            27146    12/21/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Njoroge, Alexander
1124 Ohio St.
Vallejo, CA 94590                            27147    12/22/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Santana, Felix
525 West 52nd Street #7bs
New York, NY 10019                           27148    12/22/2020    24 Hour Fitness Worldwide, Inc.            $1,587.90                                                                           $1,587.90

                                                                                      Page 1735 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 413 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Orozco, Rita Lee
561 Victor Ave #B
Barstow, CA 92311                              27149    12/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cythia, Edwards
Law Offices of Bradley Bostick
1300 Clay Street
Suite 600
Oakland, CA 94612                              27150    12/21/2020       24 Hour Fitness USA, Inc.             $15,000.00                                                                           $15,000.00
Santana, Felix
525 West 52nd Street
#7BS
New York, NY 10019                             27151    12/22/2020 24 Hour Fitness United States, Inc.           $1,587.00                                                                           $1,587.00
Chivington, Leah Ann
15820 Saint Clement Way
Bakersfield, CA 93314                          27152    12/22/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00
VALENTINO, VASSYA
4209 SHOREPOINTE WAY
SAN DIEGO, CA 92130                            27153    12/22/2020       24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
Sangpo, Tenzin J
7605 salem rd
falls church, va 22043                         27154    12/22/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Sangpo, Tenzin J
7605 Salem Rd
Falls Church, VA 22043                         27155    12/22/2020       24 Hour Fitness USA, Inc.                    $51.99                                                                            $51.99
Schaaff, Rachel
35318 Brown Galloway Lane
Fallbrook, CA 92028                            27156    12/23/2020    24 Hour Fitness Worldwide, Inc.             $534.91                                                                              $534.91
Hodge, Jr., Melvin
4309 Maize Drive
Plano, TX 75093                                27157    12/23/2020    24 Hour Fitness Worldwide, Inc.             $261.07                                                                              $261.07
Silva, Yolanda
2609 Jacaranda Avenue
Carlsbad , CA 92009                            27158    12/23/2020       24 Hour Fitness USA, Inc.                $399.84                                                                              $399.84
Cromer, Lina
1616 SW Elmgrove St
Seattle, WA 98106                              27159    12/23/2020       24 Hour Fitness USA, Inc.               $1,506.16                                                                           $1,506.16
Dang, Nicholas
2410 Nina St Apt. 2
West Covina, CA 91792                          27160    12/23/2020 24 Hour Fitness United States, Inc.                $82.00                                                                            $82.00
Les Mill United States Trading, Inc.
Greenberg Traurig, LLP
c/o John D. Elrod
3333 Piedmont Road, NE
Suite 2500
Atlanta, GA 30305                              27161    12/23/2020    24 Hour Fitness Worldwide, Inc.         $132,631.65                                                                          $132,631.65
Miles, Shawndra
P.O. Box 167
Sacramento, CA 95812                           27162    12/23/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                        Page 1736 of 1762
                                                                     Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 414 of 439


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address              Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
H&A Properties, L.P., a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Gracia
2603 Main Street, Suite 210
Irvine, CA 92614                                          27163    12/23/2020      24 Hour Fitness USA, Inc.            $132,974.50                                                      $231,331.96         $364,306.46
Van Parys, Jacob
2029 North Kenmore St
Arlington, VA 22207                                       27164    12/23/2020   24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Mauro, Mark
8709 Augusta Ct
Dublin , CA 94568                                         27165    12/24/2020        24 San Francisco LLC                       $41.00                                                                            $41.00
Byrne, Jake
PO Box 615
Hayward, CA 94543                                         27166    12/26/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kibbee, Yvonne
24538 Gardenstone Lane
West Hills, CA 91307                                      27167    12/27/2020   24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Croft, Jonathan
29337 Harpoon Way
Hayward, CA 94544                                         27168    12/28/2020        24 San Francisco LLC                                  $1,030.00                                                           $1,030.00
Gutierrez, Gabriela
927 N. School St.
Santa Maria, CA 93454                                     27169    12/28/2020   24 Hour Fitness Worldwide, Inc.                 $56.68                                                                            $56.68
Brown, Eric
3153 Hollypark Dr Apt 1
Inglewood , CA 90305                                      27170    12/27/2020   24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                           $1,100.00
Floyd, Gina
1608 Toyon Glen
Escondido , CA 92026                                      27171    12/28/2020   24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Magid, David
805 Stagecoach Dr
Lafayette, CO 80026                                       27172    12/28/2020      24 Hour Fitness USA, Inc.                $186.75                                                                              $186.75
Moore, Cassandra
52 Country Mile Road
Pomona, CA 91766                                          27173    12/28/2020   24 Hour Fitness Worldwide, Inc.             $860.00                                                                              $860.00
Lee, Hong
9631 Fannin STA E
Houston, TX 77045                                         27174    12/28/2020   24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Murray, Tyrone
1127 Bancroft Way
Berkeley , CA 94702                                       27175    12/24/2020   24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Nguyen, Quynh Luu
1141 Navarro St
Santa Rosa, CA 95401                                      27176    12/26/2020   24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Montgomery, Jack
2360 SW 70 Terriace
Davie , FL 33317                                          27177    12/28/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Wallace, Lindsey
310 Jefferson St Apt 43D
Placentia , CA 92870                                      27178    12/28/2020   24 Hour Fitness Worldwide, Inc.            $1,580.62                                                                           $1,580.62

                                                                                                  Page 1737 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 415 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
White, Christine
11200 Broadway Street
Apt. 4106
Pearland, TX 77584                           27179    12/28/2020 24 Hour Fitness United States, Inc.                             $43.85                                                               $43.85
Clayton, Twila
6550 Delmonico Dr. # 203
Colorado Springs, CO 80919                   27180    12/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Claim docketed in error
                                             27181    12/28/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Ayala, Angeline
15050 Copper Grove Blvd Apt 609
Houston, TX 77095                            27182    12/29/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Moon, Rita
31486 West Nine Drive
Laguna Niguel, CA 92677                      27183    12/29/2020    24 Hour Fitness Worldwide, Inc.             $880.00                                                                              $880.00
Acuna, Jessica
760 S Hill Road Apt 57
Ventura, CA 93003                            27184    12/29/2020    24 Hour Fitness Worldwide, Inc.                 $42.67                                                                            $42.67
LaViola, David
1017 Aiken Dr.
Leander, TX 78641                            27185    12/29/2020    24 Hour Fitness Worldwide, Inc.             $544.01                                                                              $544.01
Polonitza Reilly, Beri Lynn
2364 Ranch Drive
Denver, CO 80234                             27186    12/29/2020       24 Hour Fitness USA, Inc.                $966.00                                                                              $966.00
Botros, Naima
10922 Quest Dr
Frisco, TX 75035                             27187    12/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Sinden, Anna
12 Via Calandria
San Clemente, CA 92672                       27188    12/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                          27189    12/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                         $0.00               $0.00
Azzawi, Ahmed
9939 Barclay St
Riverside, CA 92503                          27190    12/30/2020 24 Hour Fitness United States, Inc.           $1,500.00                                                                           $1,500.00
Novoa, Maria
7563 Liberation Drive
Rancho Cucamonga , CA 91730                  27191    12/30/2020 24 Hour Fitness United States, Inc.            $234.00                                                                              $234.00
Brown, Roderick
6175 S. Jasmine St
Centennial, CO 80111-4230                    27192    12/31/2020            24 Denver LLC                       $600.00                                                                              $600.00
Alkolombra, Judith
423 1st Street
East Northport, NY 11731                     27193    12/31/2020       24 Hour Fitness USA, Inc.                $499.99                                                                              $499.99
Guardia, Katherin
358 Lancaster Ct
Piscataway, NJ 08854                         27194    12/30/2020 24 Hour Fitness United States, Inc.            $250.00                                                                              $250.00


                                                                                      Page 1738 of 1762
                                                     Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 416 of 439


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Zeitlin, Pauline Mu
2275 Huntington Dr, 150
San Marino, CA 91108                      27195    12/31/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Ryan, Joseph
2205 34th Ave
San Francisco, CA 94116                   27196    12/31/2020       24 Hour Fitness USA, Inc.                    $73.98                                                                             $73.98
The Irvine Company LLC
Ernie Zachary Park
13215 E. Penn St.
Suite 510
Whittier , CA 90602                       27197    12/28/2020       24 Hour Fitness USA, Inc.             $713,658.31                                                                          $713,658.31
Choi, Nayeon
3341 Blacktail Drive
Eugene, OR 97405                          27198     1/1/2021    24 Hour Fitness United States, Inc.              $44.09                                                                             $44.09
Choi, Nayeon
3341 Blacktail Drive
Eugene, OR 97405                          27199     1/1/2021    24 Hour Fitness United States, Inc.              $44.09                                                                             $44.09
Peterman, Irene
5359 Territorial St
Parker, CO 80134                          27200     1/2/2021              24 Denver LLC                                      $1,216.00                                                           $1,216.00
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                         27201     1/3/2021     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Delurgio, James E
209 Via el Toro
Redondo Beach, CA 90277                   27202     1/4/2021     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Ham, Andrew
12 Bella Lane
Unionville, CT 06085                      27203     1/4/2021    24 Hour Fitness United States, Inc.           $187.96                                                                              $187.96
Rivera, Joseph
1371 Gretel Lane
Mountain View, CA 94040                   27204     1/4/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gee, Alicia B
7426 Cherry Avenue 210-322
Fontana, CA 92336                         27205     1/4/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Gibson, DaMondre D
7426 Cherry Avenue 210-322
Fontana, CA 92336                         27206     1/4/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Paniagua, John
4736 Bartlett Ave
Rosemead, CA 91770                        27207     1/4/2021    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Egle, Larry
1551 Chantilly Lane
Houston, TX 77018                         27208     1/4/2021     24 Hour Fitness Worldwide, Inc.              $546.00                                                                              $546.00
SNOHOMISH COUNTY TREASURER
P.O. BOX 34171
SEATTLE, WA 98124-1171                    27209     1/4/2021     24 Hour Fitness Worldwide, Inc.                             $8,127.17       $8,127.17                                          $16,254.34
Cromosini, Joseph
107 Roadrunner Lane
Fountain Valley, CA 92708                 27210     1/5/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                    Page 1739 of 1762
                                                         Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 417 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lozano, Elsa
83190 Shadow Hills Way
Indio, CA 92203                               27211     1/5/2021       24 Hour Fitness USA, Inc.                    $99.18                                                                            $99.18
Athalis, Christopher
c/o Alan Grinberg, Esq.
12 S.E. 7th Street, Suite 701
Fort Lauderdale, FL 33301                     27212    12/28/2020   24 Hour Fitness Worldwide, Inc.          $40,000.00                                                                           $40,000.00
Guerra, Carolina
277 Pomo Street
Ventura, CA 93001                             27213     1/5/2021    24 Hour Fitness Worldwide, Inc.                 $54.17                                                                            $54.17
Gendron, Daniel J
5575 S Lowell Blvd.
Littleton, CO 80123                           27214     1/5/2021    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Callahan, Erin
1502 Valleyridge Dr # A
Austin, TX 78704-6048                         27215     1/5/2021    24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Vargas, Jessica
4947 Enchanted View St.
Las Vegas, NV 89149                           27216     1/5/2021    24 Hour Fitness Worldwide, Inc.                                                               $840.00                            $840.00
Sharma, Shagun
3060 Sweetviolet Drive
San Ramon, CA 94582                           27217     1/5/2021         24 San Francisco LLC                       $49.34                                                                            $49.34
Liggio, Joseph Steven
252 Lauren Ave
Pacifica, CA 94044                            27218     1/6/2021    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Cisneros, Jansy
4480 Yerba Buena Ave
San Jose, CA 95121                            27219     1/6/2021    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Brueck, Paul
1 Elm Street, Apt. 5D
Tuckahoe, NY 10707                            27220     1/6/2021           24 New York LLC                          $61.76                                                                            $61.76
Mercer (US) Inc.
PO BOX 730212
Dallas, TX 75373-0212                         27221     1/6/2021    24 Hour Fitness Worldwide, Inc.            $3,800.00                                                                           $3,800.00
Liaghat, Kimya
1469 Caminito Halago
La Jolla, CA 92037                            27222     1/6/2021    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Jones, Jamie
10201 Wisner Ave
Mission Hills, CA 91607                       27223     1/6/2021    24 Hour Fitness Worldwide, Inc.             $541.00                                                                              $541.00
Rodrigues, Lynn
1020 Tarlo Court
El Cajon, CA 92019                            27224     1/6/2021    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Rivalan, Gregory
5727 Honors Drive
San Diego, CA 92122                           27225     1/6/2021       24 Hour Fitness USA, Inc.                                $449.99                                                              $449.99
Vogel, Rowena Louise
13114 Courbet Lane
Granada Hills, CA 91344-1111                  27226     1/7/2021    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00


                                                                                      Page 1740 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 418 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Liaghat, Arash John
1469 Caminito Halago
La Jolla, CA 92037                           27227     1/6/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                           $100.00                            $100.00
Virk, Satyugjit S
6231 Bridlewood Drive South
East Amherst, NY 14051                       27228     1/7/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Singh, Jonathan R
832 Grand Regency Point Unit 202
Altamonte Springs, FL 32714                  27229     1/7/2021    24 Hour Fitness United States, Inc.           $617.10                                                                              $617.10
Zhang, Rui Lin
1114 Scholarship
Irvine , CA 92612                            27230     1/7/2021        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Stanisel, Florin
13703 SE Gannon Dr.
Clackamas, OR 97015                          27231     1/8/2021     24 Hour Fitness Worldwide, Inc.                              $600.00          $600.00          $600.00                          $1,800.00
Stanisel, Florin
13703 SE Gannon Dr
Clackamas, OR 97015                          27232     1/8/2021     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
King, Susan W
3333 Hunnicutt Ln
Sacramento, CA 95821                         27233     1/8/2021     24 Hour Fitness Worldwide, Inc.              $234.00                                                                              $234.00
Galvez, Herminia
Fernald Law Group APC
Adam Zaffos
15910 Ventura Blvd., Suite 1702
Encino, CA 91436                             27234     1/8/2021        24 Hour Fitness USA, Inc.              $50,000.00                                                                           $50,000.00
Parr, Scott
1179 E Dove Rd
Southlake, TX 76092                          27235     1/8/2021     24 Hour Fitness Worldwide, Inc.             $1,360.00                                                                           $1,360.00
Pitt, Erica Levine
21 Peach Hill Court
Ramsey, NJ 07446                             27236    1/10/2021    24 Hour Fitness United States, Inc.                                                             $499.98                            $499.98
Alexandre, Michaelle
969 East 80th Street
Brooklyn, NY 11236                           27237     1/9/2021     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Santiago, Jassmin
1204 E Division Street Apt. A
National City, CA 91950                      27238    1/10/2021        24 Hour Fitness USA, Inc.                                                                   $299.99                            $299.99
Schenk, Jeanette M
14815 NW Kyle Place
Portland, OR 97229                           27239     1/8/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Andrade, Andrew
5540 W. 123rd Place
Hawthorne, CA 90250                          27240    1/10/2021     24 Hour Fitness Worldwide, Inc.              $111.69                                                                              $111.69
Sagi, Bharat
1990 Lantana ln
Irving, TX 75063                             27241    1/11/2021        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Krasnoprov, Vladislav
7610 Auburn Blvd. # 3
Citrus Heights, CA 95610                     27242    1/11/2021     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00

                                                                                       Page 1741 of 1762
                                                             Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 419 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Kuzmenko, Nikolai
7610 Auburn Blvd # 3
Citrus Heights, CA 95610                          27243    1/11/2021    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Barrow, Cynthia
1003 Ice Castle Ct.
Gambrills, MD 21054                               27244    1/11/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
MGP XI-GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
Attn: David M. Guess
18565 Jamboree Road
Suite 500
Irvine , CA 92612                                 27245    1/11/2021       24 Hour Fitness USA, Inc.            $8,101,348.48                                                    $377,076.31       $8,478,424.79
Ogletree, Deakins, Nash, Smoak, & Stewart, P.C
50 International Drive, Ste 300
Patewood Building 4
Greenville, SC 29615                              27246    1/12/2021       24 Hour Fitness USA, Inc.              $16,195.48                                                                          $16,195.48
Padilla, Bethany
2000 E Arapaho Rd Apt 5142
Richardson, TX 75081                              27247    1/12/2021    24 Hour Fitness Worldwide, Inc.                 $90.90                                                                            $90.90
Green, Saundra L
26314 Fairview Ave
Hayward, CA 94542                                 27248    1/12/2021    24 Hour Fitness Worldwide, Inc.                 $70.33                                                                            $70.33
Farassati, Ashraf
1401 Superior Ave. Apt H
Newport Beach, CA 92663                           27249    1/12/2021    24 Hour Fitness Worldwide, Inc.                                              $361.90        $1,158.08                          $1,519.98
Ross, Thomas David
520 1/2 N. Spaulding Ave.
Los Angeles, CA 90036                             27250    1/12/2021       24 Hour Fitness USA, Inc.                 $640.55                                                                             $640.55
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                           27251    1/12/2021       24 Hour Fitness USA, Inc.             $706,445.70     $383,515.51                                           $0.00       $1,089,961.21
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                           27252    1/12/2021       24 Hour Fitness USA, Inc.            $2,644,500.43    $367,578.06                                           $0.00       $3,012,078.49
AVG Partners I LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                           27253    1/12/2021       24 Hour Fitness USA, Inc.            $4,702,710.68    $723,163.34                                           $0.00       $5,425,874.02
AVG Partners I, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                           27254    1/12/2021       24 Hour Fitness USA, Inc.            $1,281,382.76    $138,288.63                                           $0.00       $1,419,671.39
Trierweiler, Danielle
9343 31st Pl. SW
Seattle, WA 98126                                 27255    1/12/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Krug, Caitlyn
5 Westgate Road
Massapequa Park, NY 11762                         27256    1/12/2021    24 Hour Fitness Worldwide, Inc.                 $90.18                                                                            $90.18

                                                                                          Page 1742 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 420 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Love, Mark
813 Wilcox Avenue Apt #105
Los Angeles, CA 90038                        27257    1/12/2021    24 Hour Fitness United States, Inc.            $440.00                                                                             $440.00
Johnson, Sansannah
PO Box 231
Baring, WA 98224                             27258    1/12/2021     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Moreno, Jonathan Alexander
438 Princeton Dr
Costa Mesa, CA 92626                         27259    1/13/2021     24 Hour Fitness Worldwide, Inc.                 $82.00                                                                             $82.00
Wiggins, Jamahl
1404 Albert Drive
Mitchellville, MD 20721                      27260    1/13/2021     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
MGP Fund X Laguna Hills, LLC
David M. Guess
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, CA 92612                             27261    1/13/2021        24 Hour Fitness USA, Inc.             $3,253,274.91                                                                      $3,253,274.91
Namalata, Julia
5502 Byrne Dr
La Palma, CA 90623                           27262    1/13/2021        24 Hour Fitness USA, Inc.                $1,776.00                                                                           $1,776.00
Sadangsal, Carlin Mae
2848 Juniper Drive
Palmdale, CA 93550                           27263    1/13/2021     24 Hour Fitness Worldwide, Inc.                           $50,000.00                       $100,000.00                        $150,000.00
Grabill, Gloria Charlene
1180 Elm Street NW
Salem, OR 97304                              27264    1/13/2021     24 Hour Fitness Worldwide, Inc.                          $106,025.00                                                          $106,025.00
Coppola, Sophia
29 Apple Lane
Commack, NY 11725                            27265    1/13/2021     24 Hour Fitness Worldwide, Inc.               $225.00                                                                             $225.00
Marquetant, Anahita
29731 Ivy Glenn Drive
Laguna Niguel, CA 92677                      27266    1/13/2021     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Ortega, Steven Charles
1115 Madison Street NE
Salem, CA 97301                              27267    1/13/2021     24 Hour Fitness Worldwide, Inc.                          $110,025.00                                                          $110,025.00
Marquetant, Robert
29731 Ivy Glenn Drive
Laguna Niguel, CA 92677                      27268    1/13/2021     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Pang, Corilyn
1213 Komo Mai Dr
Pearl City, HI 96782                         27269    1/14/2021     24 Hour Fitness Worldwide, Inc.             $1,551.83                                                                           $1,551.83
Aguayo, Denisia
7646 Milton Ave Apt B
Whittier, CA 90602                           27270    1/14/2021     24 Hour Fitness Worldwide, Inc.               $289.99                                                                             $289.99
Andrade, Maribel
10535 Lindley Ave., #43
Northridge, CA 91326                         27271    1/14/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
ISSAI, JILBERT
10050 LA CANADA WAY
SUNLAND, CA 91040                            27272    1/14/2021     24 Hour Fitness Worldwide, Inc.                                                                $924.00                            $924.00

                                                                                       Page 1743 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 421 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bell, Nathaniel D.
8428 Steamline CIR
Austin, TX 78745                            27273    1/14/2021     24 Hour Fitness Worldwide, Inc.              $138.52                                                                              $138.52
Guzman, Diego
1581 Gibson st
San Diego , CA 92114                        27274    1/14/2021     24 Hour Fitness Worldwide, Inc.                 $82.00                                                                             $82.00
Lara, John
Po box 2212
Beverly Hills, CA 90213                     27275    1/14/2021        24 Hour Fitness USA, Inc.                                $1,200.00                                                           $1,200.00
Garduno, Lawrence Michael
12235 Alondra Blvd.
Apt.8
Norwalk, CA 90650-6703                      27276    1/14/2021     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Weaver, Danny
21171 S. Western Ave
Suite 2812
Torrance, CA 90501                          27277    1/15/2021        24 Hour Fitness USA, Inc.             $100,000.00                                                                          $100,000.00
Kim, Jessica
1747 McNeil Circle
Dupont, WA 98327                            27278    1/15/2021    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Anoushiravani, Yasmin
225 Pierce St. Apt 8
San Francisco, CA 94117                     27279    1/19/2021     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ernst, Eula
820 Moline St.
Aurora, CO 80010                            27280    1/17/2021     24 Hour Fitness Worldwide, Inc.                 $40.00         $0.00                                                               $40.00
Won, Arnold
4615 Sidlaw Court
San Jose, CA 95136                          27281    1/19/2021     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Claim docketed in error
                                            27282    1/15/2021     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Jeudy, Fabiola
2421 SW 84th ter
Miramar, FL 33025                           27283    1/19/2021     24 Hour Fitness Worldwide, Inc.              $481.49                                                                              $481.49
Polidore, Christina D.
1905 Kingsbridge Lane
Keller, TX 76262                            27284    1/19/2021     24 Hour Fitness Worldwide, Inc.                           $11,346.00                                                           $11,346.00
Hayashi, Sandra
648 Preakness Drive
Walnut Creek, CA 94597                      27285    1/19/2021     24 Hour Fitness Worldwide, Inc.              $364.00                                                                              $364.00
Boose, Mike
19021 Wandering Vine Cove
Pflugerville, TX 78660                      27286    1/21/2021    24 Hour Fitness United States, Inc.              $77.00                                                                             $77.00
Agelucci, Tony
1957 N Bronson Ave. #111
Los Angeles, CA 90068                       27287    1/20/2021     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dieckman, Sally
P.O. Box 619
Bronx, NY 10465                             27288    1/19/2021        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99


                                                                                      Page 1744 of 1762
                                                           Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 422 of 439


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Kinsella, Kathleen
4430 Upland Street
La Mesa, CA 91941                               27289    1/19/2021        24 Hour Fitness USA, Inc.                  $400.00                                                                             $400.00
Village Hillcrest Partners, LP
6 Venture, Suite 100
Irvine, CA 92618                                27290    1/21/2021     24 Hour Fitness Worldwide, Inc.          $1,284,194.89                                                                      $1,284,194.89
Garrett, Jordan B.
121 Playa Del Rey Ave
Oceanside, CA 92058                             27291    1/21/2021     24 Hour Fitness Worldwide, Inc.             $1,420.00                                                                           $1,420.00
Art Place at Ft. Totten, LLC
Holland & Knight LLP
c/o Barbra R. Parlin, Esq.
31 West 52nd Street, 12th Floor
New York, NY 10019                              27292    1/21/2021        24 Hour Fitness USA, Inc.             $4,142,447.57                                                                      $4,142,447.57
Ortiz, Carolina
15608 Mulvane St
La Puente, CA 91744                             27293    1/21/2021     24 Hour Fitness Worldwide, Inc.               $425.00                                                                             $425.00
Ortiz, Carolina
15608 Mulvane St
La Puente, CA 91744                             27294    1/21/2021     24 Hour Fitness Worldwide, Inc.               $425.00                                                                             $425.00
Janis Lococo and Gary Miller
5762 Shadown Ridge Drive
Castro Valley, CA 94552                         27295    12/15/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Busby, Jr., Tom
14700 Washington Ave #201
San Leandro, CA 94578-4266                      27296    1/21/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
MLT Station, LLC
Thomas Lerner
Stokes Lawrence, P.S.
1420 Fifth Ave, Suite 3000
Seattle, WA 98101                               27297    1/21/2021     24 Hour Fitness Worldwide, Inc.           $671,268.00                                                                         $671,268.00
Ortiz, Abraham
15608 Mulvane St
La Puente, CA 91744                             27298    1/21/2021     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ortiz, Abraham
15608 Mulvane St
La Puente, CA 91744                             27299    1/21/2021     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kaplan, Susan
23 Berrybush Lane
Hastings on Hudson, NY 10706                    27300    1/22/2021     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99
La Costa Town Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                               27301    1/22/2021        24 Hour Fitness USA, Inc.             $2,814,263.31                                                                      $2,814,263.31
Luu, Hannah
1207 Philip Dr.
Allen, TX 75013                                 27302    1/22/2021    24 Hour Fitness United States, Inc.            $500.00                                                                             $500.00




                                                                                          Page 1745 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 423 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ko-Dalzell, Jessica
21213 SE 40th PL
Sammamish, WA 98075                           27303    1/23/2021        24 Hour Fitness USA, Inc.                $1,973.40                                                                           $1,973.40
Hooper, Karen
8051 Laurel Park Circle
Riverside, CA 92509                           27304    1/23/2021     24 Hour Fitness Worldwide, Inc.              $962.47                                                                              $962.47
Odikadze, Dmitiy
2513 Barnes Ave, Apt 1
Bronx, NY 10467                               27305    1/24/2021     24 Hour Fitness Worldwide, Inc.                             $3,500.00                                                           $3,500.00
Garcia, Alirio
5459 Tampa Ave
Tarzana, CA 91356                             27306    1/24/2021     24 Hour Fitness Worldwide, Inc.           $85,000.00                                                                           $85,000.00
Wright, Katherine
2952 Crownview Drive
Rancho Palos Verdes, CA 90275                 27307    1/24/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wright, James
2952 Crownview Dr
Rancho Palos Verdes, CA 90275                 27308    1/24/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
MEPT Westwood Village, LLC
C/O Chase Alvord
Tousley Brain Stephens PLLC
1700 Seventh Ave., #2200
Seattle, WA 98101                             27309    1/22/2021        24 Hour Fitness USA, Inc.             $409,689.91                                                      $121,613.57         $531,303.48
Arias, Altagracia
1915 Billingsley Terrace Apt 34
Bronx, NY 10453                               27310    1/24/2021        24 Hour Fitness USA, Inc.                 $319.90                                                                              $319.90
McIntyre, Jennifer
2819 Chatswood Dr.
Trophy Club, TX 76262                         27311    1/25/2021     24 Hour Fitness Worldwide, Inc.              $749.97                                                                              $749.97
Diaz, Shaun Paul
1210 Linden Ave Apt B
Boulder, CO 80304                             27312    1/25/2021     24 Hour Fitness Worldwide, Inc.              $336.00                                                                              $336.00
Viszneki, Jazelle
925 Larchwood Dr
Brea, CA 92821                                27313    1/25/2021     24 Hour Fitness Worldwide, Inc.              $398.16                                                                              $398.16
Orozco, Rita
561 Victor Ave #B
Barstow, CA 92311                             27314    1/25/2021     24 Hour Fitness Worldwide, Inc.                                         $24,000,000.00                                     $24,000,000.00
Seraphin, Alain-Christian
14905 79th Avenue
Apt 312
Flushing, NY 11367                            27315    1/26/2021            24 New York LLC                                      $1,152.00                                                           $1,152.00
P.F. Birdsall, Mariella
15305 Andorra Way
San Diego, CA 92129                           27316    1/25/2021          24 San Francisco LLC                                    $481.25                                                              $481.25
Banayat, Ed
4021 Ashgrove Way
Sacramento, CA 95826                          27317    1/26/2021    24 Hour Fitness United States, Inc.          $1,800.00                                                                           $1,800.00




                                                                                        Page 1746 of 1762
                                                                               Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 424 of 439


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                         Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Biradavolu, Kal
93 Boston Ave
North Arlington, NJ 07031                                           27318    1/26/2021    24 Hour Fitness Worldwide, Inc.              $166.29                                                                             $166.29
Kondakindi, Mahipal
36163 Fremont Blvd, Apt#143
Fremont, CA 94536                                                   27319    1/26/2021       24 Hour Fitness USA, Inc.                    $53.98                                                                            $53.98
Mastre, Michael
1742 Herrin St
Redondo Beach, CA 90278                                             27320    1/26/2021    24 Hour Fitness Worldwide, Inc.              $412.00                                                                             $412.00
Guillory, Ashley and Derek
K&K Healthcare Consulting LLC
2014 Upland Plover Ct
Rosenberg , TX 77471                                                27321    1/26/2021    24 Hour Fitness Worldwide, Inc.          $100,000.00          $0.00                                                          $100,000.00
The County of Denton TX collecting property taxes for itself and
for The Town of Little Elm TX The C
McCreary, Veselka, Bragg & Allen, P.C.
Attn: Tara LeDay
PO Box 1269
Round Rock , TX 78680-1269                                          27322    1/26/2021    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
The County of Williamson, Texas, collecting property taxes for
itself and for The City of Round Rock
McCreary, Veselka, Bragg & Allen, P.C.
Attn: Tara LeDay
PO Box 1269
Round Rock , TX 78680-1269                                          27323    1/26/2021    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
Glade Inline 2, LLC
c/o Howard Marc Spector
Spector & Cox, PLLC
12770 Coit Road, Suite 1100
Dallas, TX 75251                                                    27324    1/27/2021       24 Hour Fitness USA, Inc.            $2,049,232.10                                                                      $2,049,232.10
Dome Center, LLC
J. Ellsworth Summers, Jr., Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                                              27325    1/27/2021       24 Hour Fitness USA, Inc.            $2,542,973.56                                                                      $2,542,973.56
Poonawala, Azima
11328 Caminito Aclara
San Diego, CA 92126                                                 27326    1/27/2021       24 Hour Fitness USA, Inc.                 $763.64                                                                             $763.64
Glade Inline 2, LLC
c/o Howard Marc Spector
Spector & Cox, PLLC
12770 Coit Road, Suite 1100
Dallas, TX 75251                                                    27327    1/27/2021    24 Hour Fitness Worldwide, Inc.         $2,049,232.10                                                                      $2,049,232.10
Gaston, Gary A
2251 Collett Avenue, Unit 101
Corona, CA 92879                                                    27328    1/27/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gaston, Christian
2251 Collett Avenue, Unit 101
Corona, CA 92879                                                    27329    1/27/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                                            Page 1747 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 425 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
NTT America, Inc.
11006 Rushmore Dr. Suite 300
Charlotte, NC 28277                            27330    1/27/2021        24 Hour Fitness USA, Inc.              $255,406.91                                                                         $255,406.91
Newhouse, Harold Wayne
5618 Overton Park
Katy, TX 77450                                 27331    1/27/2021     24 Hour Fitness Worldwide, Inc.             $2,015.78                                                                           $2,015.78
Chung, Yu Jeannie
10262 Angel Lane
Pacoima, CA 91331                              27332    1/27/2021              RS FIT CA LLC                        $269.96                                                                             $269.96
Miller, Christine L
1222 SE 57th Ave.
Portland, OR 97215                             27333    1/27/2021     24 Hour Fitness Worldwide, Inc.               $975.00                                                                             $975.00
Utrup, Thomas
30175 Mickelson Way
Murrieta, CA 92563                             27334    1/27/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
GONZALEZ, JOSE L.
1617 COSMO ST STE 213
LOS ANGELES, CA 90028-6347                     27335    1/27/2021     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Nugent, Denise
609 Admiral Dr. #107
Annapolis, MD 21401                            27336    1/27/2021        24 Hour Fitness USA, Inc.                  $118.97                                                                             $118.97
Hayes, Reed
1320 Auburn Pl
Plano, TX 75093                                27337    1/27/2021     24 Hour Fitness Worldwide, Inc.                 $35.79                                                                             $35.79
Flamini, Emilia
15 Sage Terrace
Scarsdale, NY 10583                            27338    1/28/2021    24 Hour Fitness United States, Inc.         $36,000.00                                                                          $36,000.00
SDC7, LLC
Audrey L. Hornisher, Clark Hill Strasburger
901 Main Street, Suite 6000
Dallas, TX 75202                               27339    1/28/2021        24 Hour Fitness USA, Inc.              $966,494.94                                                                         $966,494.94
A-S 144 Grand Parkway-W. Airport, L.P.
Leona Hammill
c/o NewQuest Properties
8827 W Sam Houston Pkwy N
Suite 200
Houston, TX 77040                              27340    1/28/2021        24 Hour Fitness USA, Inc.             $1,810,673.36                                                                      $1,810,673.36
Pandit, Devang
101 Prospect Ave
Apt No 6N
Hackensack, NJ 07601                           27341    1/28/2021    24 Hour Fitness United States, Inc.            $200.00                                                                             $200.00
Burke, Robert
18684 SW 100 Ave
Miami, FL 33157                                27342    1/28/2021    24 Hour Fitness United States, Inc.                          $3,000.00                                                           $3,000.00
Pineiro, Carlos
PMB #1932 416 W San Ysidro Blvd #L
San Ysidro, CA 92173                           27343    1/28/2021        24 Hour Fitness USA, Inc.                  $117.45                                                                             $117.45
Schoonmaker, Karen
PO Box 72
Alameda, CA 94501                              27344    1/28/2021     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00

                                                                                         Page 1748 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 426 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
North Natomas Town Center East, LLC
Brian T. Harvey
Buchalter, A Professional Corporation
1000 Wilshire Blvd., Suite 1500
Los Angeles, CA 90017                         27345    1/28/2021        24 Hour Fitness USA, Inc.             $223,407.27                                                                          $223,407.27
Shore, Teresa M
501 Beale St
16-D
San Francisco, CA 94105                       27346    1/28/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
WADA, STPEHEN KENJI
17891 BRIENZ CT
TEHACHAPI, CA 93561-5048                      27347    1/28/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shore, Teresa M
501 Beale St
16-D
San Francisco, CA 94105                       27348    1/28/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shore, Teresa M
501 Beale St
16-D
San Francisco, CA 94105                       27349    1/28/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Galvez, Luis
9202 Haledon Ave
Downey, CA 90240                              27350    1/29/2021     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Sappal, Tina
2 Greene Place
Lafayette, CA 94549                           27351    1/29/2021     24 Hour Fitness Worldwide, Inc.                 $73.42                                                                             $73.42
Sappal, Manjit
2 Greene Place
Lafayette, CA 94549                           27352    1/29/2021     24 Hour Fitness Worldwide, Inc.                 $59.48                                                                             $59.48
Ellis, Olivia
1821 Tipperary Lane
Newbury Park, CA 91320                        27353    1/30/2021     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wardell, Adrian
1274 San Lucas Street
Seaside, CA 93955                             27354    1/31/2021     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Angus, Jan L
2466 Starlight Glen
Escondido, CA 92026                           27355    1/29/2021     24 Hour Fitness Worldwide, Inc.                 $26.00                                                                             $26.00
Ryan, Laura G.
2820 N. Underwood St.
Arlington, VA 22213                           27356    1/29/2021     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Bryan Emmert
1766 Heron Avenue
Sunnyvale, CA 94087                           27357     2/1/2021        24 Hour Fitness USA, Inc.                 $946.00                                                                              $946.00
Reynoso, Carlos
737 E Sanderling Street
Ontario, Ca 91761                             27358     2/1/2021    24 Hour Fitness United States, Inc.              $45.99                                                                             $45.99
HUANG, SIJIA
16427 SAINT ANDREWS PLACE
GARDENA, CA 90247                             27359     2/1/2021        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96

                                                                                        Page 1749 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 427 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
BUILDING TECHNOLOGY SYSTEMS INC
ATTN: JACK LANN
P.O. BOX 29609
DENVER, CO 80229                           27360     2/1/2021        24 Hour Fitness USA, Inc.              $22,900.52                                                                           $22,900.52
Schmidt, Linda
16612 Withers Way
Moreno Valley, CA 92555                    27361     2/2/2021     24 Hour Fitness Worldwide, Inc.                              $781.00                           $781.00                          $1,562.00
Quaiotti, Thiago Vitor
29N 28th St Apt 23A
Las Vegas, NV 89101                        27362     2/2/2021     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Blue, Zuarel
6502 100th St SW
Lakewood, WA 98499                         27363     2/2/2021     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Pittman, Ahmad
6010 34th Street
North Highlands, CA 95660                  27364     2/3/2021     24 Hour Fitness Worldwide, Inc.                               $75.69                                                               $75.69
Castagna, JoAnne
2940 Ocean Avenue, Apt D1
Brooklyn, NY 11235                         27365     2/3/2021    24 Hour Fitness United States, Inc.           $276.00                                                                              $276.00
Kasianchuk, Sheryn
2208 Colonial Ct.
Discovery Bay, CA 94505-9216               27366     2/3/2021     24 Hour Fitness Worldwide, Inc.                 $27.00                                                                             $27.00
Egan, Blaine
104 Molimo Dr.
San Francisco, CA 94127                    27367     2/4/2021     24 Hour Fitness Worldwide, Inc.              $243.75                                                                              $243.75
Johnson, Judy L
8000 Michigan Avenue
Oakland, CA 94605                          27368     2/3/2021     24 Hour Fitness Worldwide, Inc.              $427.00                                                                              $427.00
Beason, Jerich
3315 Emerald Valley Drive
Katy, TX 77494                             27369     2/3/2021    24 Hour Fitness United States, Inc.          $3,200.00                                                                           $3,200.00
Wisely, Carol
2429 Elite Terrace
Colorado Springs, CO 80920                 27370     2/3/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wilson, Renee Triselle
451 Palisade Ave, Apt 3R
Jersey City, NJ 07307                      27371     2/4/2021    24 Hour Fitness United States, Inc.          $1,152.00                                                                           $1,152.00
Rojas, Laura
1241 Birch St.
San Bernardino, CA 92410                   27372     2/4/2021        24 Hour Fitness USA, Inc.                $2,309.88                                                                           $2,309.88
Kosmalski, Linda
212 E Ave I
San Manuel, AZ 85631                       27373     2/5/2021    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Bernard, Sebastien
3820 Shafter Aver
Oakland, CA 94609                          27374     2/7/2021        24 Hour Fitness USA, Inc.                                 $966.00                                                              $966.00
Khan, Saif
64 N Greenwich Road
Armonk, NY 10504                           27375     2/8/2021        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98


                                                                                     Page 1750 of 1762
                                                      Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 428 of 439


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Phillips, Mark
14 Camino Lozano
San Clemente, CA 92673                     27376     2/8/2021    24 Hour Fitness Worldwide, Inc.                             $519.49                                                              $519.49
Kakar, Willy
10357 Sandlewood Ln
Northridge, CA 91326                       27377     2/5/2021    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Kerr, Ashley
12413 Lamar St.
Santa Fe, TX 77510                         27378     2/8/2021       24 Hour Fitness USA, Inc.                 $173.16                                                                             $173.16
Avetisyan, Takush
Stephan Filip PC
100 W. Broadway, Suite 1040
Glendale, CA 91210                         27379     2/8/2021    24 Hour Fitness Worldwide, Inc.         $1,000,000.00                                                                      $1,000,000.00
Govindaswamy, Vijayakumar
3039 Kaiser Dr Unit A
Santa Clara, CA 95051                      27380     2/8/2021       24 Hour Fitness USA, Inc.                 $776.00                                                                             $776.00
Samuels, Scott
18210 NE 159th Ave
Brush Prairie, WA 98606-8737               27381     2/8/2021    24 Hour Fitness Worldwide, Inc.                            $2,816.00                                                           $2,816.00
Ridge, Gregory William
18210 NE 159th Ave
Brush Prairie, WA 98606-8737               27382     2/8/2021    24 Hour Fitness Worldwide, Inc.                            $2,816.00                                                           $2,816.00
VENTURA COUNTY TAX COLLECTOR
ATTN: BANKRUPTCY
800 S VICTORIA AVE
VENTURA, CA 93009-1290                     27383     2/8/2021       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Avetisyan, Takush
Stephan Filip PC
100 W. Broadway, Suite 1040
Glendale, CA 91210                         27384     2/8/2021    24 Hour Fitness Worldwide, Inc.         $1,000,000.00                                                                      $1,000,000.00
Galicia Michel, Martha Mireya
1973 Tate Street, Apt. F 110
East Palo Alto, CA 94303                   27385     2/8/2021       24 Hour Fitness USA, Inc.             $350,000.00                                                                         $350,000.00
Byrne, Catherine
242A Bowne St
Bronx, NY 10464                            27386     2/9/2021    24 Hour Fitness Worldwide, Inc.                 $43.99                                                                            $43.99
Rangel, Savannah M
4514 Wild Rose Hill Lane
Richmond, TX 77469                         27387     2/9/2021    24 Hour Fitness Worldwide, Inc.                             $135.00            $0.00                                             $135.00
Stack, Robert
4445 Eastgate Mall, Suite 200
San Diego, CA 92121                        27388     2/9/2021    24 Hour Fitness Worldwide, Inc.           $42,720.00                                                                          $42,720.00
McLeod, Kayla
2710 Washington St.
Lemon Grove, CA 91945                      27389     2/9/2021    24 Hour Fitness Worldwide, Inc.              $800.00                                                                             $800.00
Liu, Yang
26 Marchesi Dr
Lawrenceville, NJ 08648-1306               27390     2/9/2021    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00




                                                                                   Page 1751 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 429 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nickerson, Kerrilyn
935 E Payson St
Glendora, CA 91740                           27391    2/10/2021     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Boinus, Ronald
6101 Cahalan Ave.
San Jose, CA 95123-4503                      27392    2/10/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Deni, Lara
3408 Annandale Rd
Falls Church, VA 22042                       27393    2/10/2021    24 Hour Fitness United States, Inc.                           $780.00                           $780.00                          $1,560.00
Larson, Ashley
4674 E. Weaver Circle
Centennial, CO 80121                         27394    2/10/2021     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Frigillana, Jubilee
1145 Linden Ave Apt 2
Glendale, CA 91201                           27395    2/10/2021     24 Hour Fitness Worldwide, Inc.                                               $805.58          $805.58                          $1,611.16
Byland, Erik
24127 57th Ave Se
Woodinville, WA 98072                        27396    2/10/2021     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Roberts, Jeremy
2221 E Arapahoe Rd, #3855
Littleton, CO 80122                          27397    2/11/2021    24 Hour Fitness United States, Inc.              $36.50                                                                             $36.50
Roberts, Jodi
2221 E Arapahoe Rd, #3855
Centennial, CO 80122                         27398    2/11/2021    24 Hour Fitness United States, Inc.              $36.50                                                                             $36.50
Ram charan theja Yamparala
7101 Rolling Bend Road, Apt C
Windsor Mill, MD 21244                       27399    2/12/2021    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Wishniak, Jennifer
6 Cord Avenue
West Babylon, NY 11704                       27400    2/12/2021            24 New York LLC                       $225.00                                                                              $225.00
Tafa, Fa'amavaega
17423 19th Ave. E
Spanaway, WA 98387-7644                      27401    2/12/2021        24 Hour Fitness USA, Inc.                 $189.23                                                                              $189.23
Fedorovych, Serhiy
3055 231 Ln SE Apt. E 205
Sammamish, WA 98075                          27402    2/12/2021     24 Hour Fitness Worldwide, Inc.              $494.99                                                                              $494.99
BAJANA, RUBEN
85-50 FOREST PARKWAY, APT 5J
WOODHAVEN, NY 11421                          27403    2/15/2021            24 New York LLC                          $42.00                                                                             $42.00
Wong, Lindy
1554 Echo Park Ave
Los Angeles, CA 90026                        27404    2/16/2021        24 Hour Fitness USA, Inc.                 $535.50                                                                              $535.50
Signal Fire, Inc
6160 Transverse Dr.
Las Vegas, NV 89146                          27405    2/17/2021        24 Hour Fitness USA, Inc.                 $247.50                                                                              $247.50
CAMMARATA, MARY
1117 BLAKE COURT
BROOKLYN, NY 11235                           27406    2/16/2021        24 Hour Fitness USA, Inc.                    $84.00                                                                             $84.00




                                                                                       Page 1752 of 1762
                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 430 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
VENTURA COUNTY TAX COLLECTOR
ATTN: BANKRUPTCY
800 S VICTORIA AVE
VENTURA, CA 93009-1290                       27407    2/16/2021       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Alexander, Christopher
7745 Laurel Canyon Blvd., Apt. 21
North Hollywood, CA 91605                    27408    2/17/2021    24 Hour Fitness Worldwide, Inc.             $175.96                                                                              $175.96
Mansi, Matthew E
591 S Brent St.
Ventura, CA 93003                            27409    2/17/2021    24 Hour Fitness Worldwide, Inc.             $752.00                                                                              $752.00
Lahanas, Kenneth J.
3301 Rivercrest Drive
Austin, TX 78746                             27410    2/17/2021       24 Hour Fitness USA, Inc.                    $22.00                                                                            $22.00
Aguilera, Armando
5651 Windsor Way #309
Culver City, CA 90230                        27411    2/18/2021    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Fontes, Cecilia
5651 Windsor Way
#309
Culver City, CA 90230                        27412    2/18/2021    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Trino, Karla
1255 Nuuanu Ave, Apt E708
Honolulu, HI 96817                           27413    2/18/2021    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Sayeed, Hamza
8063 E. Snowberry Ln.
Anaheim, CA 92808                            27414    2/18/2021    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
DeFalco, Jeffrey
27909 Walnut Springs Avenue
Canyon Country, CA 91351                     27415    2/19/2021    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Alvarenga, Rebecca
3181 S 3200 W
West Valley City, UT 84119                   27416    2/20/2021    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Smith, Marvelyn
5402 Westover
Houston, TX 77033                            27417    2/20/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Douglas County Treasurer
100 Third St
Castle Rock, CO 80104                        27418    2/18/2021       24 Hour Fitness USA, Inc.                                  $0.00       $42,443.07                                          $42,443.07
Douglas County Treasurer
100 Third St
Castle Rock , CO 80104                       27419    2/18/2021       24 Hour Fitness USA, Inc.                                  $0.00       $36,526.89                                          $36,526.89
Douglas County Treasurer
David Gill
Treasurer
100 Third St
Castle Rock, CO 80104                        27420    2/18/2021       24 Hour Fitness USA, Inc.                                  $0.00        $8,091.66                                           $8,091.66
Feki, Atef
1190 Mission St
Apt # 2221
San Francisco, CA 94103                      27421    2/20/2021       24 Hour Fitness USA, Inc.                $800.00                                                                              $800.00

                                                                                     Page 1753 of 1762
                                                      Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 431 of 439


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
DOUGLAS COUNTY TREASURER
David Gill
Treasurer
100 Third St
Castle Rock, CO 80104                      27422    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00       $18,459.09                                          $18,459.09
Perez, Daleah
582 Seventh Avenue, Apt 1
Pelham, NY 10803                           27423    2/22/2021     24 Hour Fitness Worldwide, Inc.              $149.19                                                                              $149.19
Gomez, Sandra
1610 Fermoore Dr.
San Fernando, CA 91340                     27424    2/22/2021    24 Hour Fitness United States, Inc.                           $449.99                                                              $449.99
Douglas County Treasurer
David Gill
Treasurer
100 Third St
Castle Rock, CO 80104                      27425    2/18/2021        24 Hour Fitness USA, Inc.                                   $0.00       $16,981.26                                          $16,981.26
Pippert, Eric
60060 Lake Shore Rd
Joseph, OR 97846                           27426    2/22/2021        24 Hour Fitness USA, Inc.                                $1,560.00                                                           $1,560.00
Farraye, Darius
967 Morgan Ranch Drive
Grass Valley, CA 95945                     27427    2/23/2021        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Hemphill, Rachel
3739 Park Blvd Way
Oakland, CA 94610                          27428    2/23/2021     24 Hour Fitness Worldwide, Inc.              $696.60                                                                              $696.60
Merando, Monica
3601 Strang Blvd Apt F
Yorktown Heights, NY 10598                 27429    2/23/2021    24 Hour Fitness United States, Inc.           $499.92                                                                              $499.92
Warnes, Cody Alan
804 NE 71st Ave
Portland, OR 97213                         27430    2/24/2021    24 Hour Fitness United States, Inc.           $190.99                                                                              $190.99
Hawkins, Connor
9720 Danbury Ct.
Peyton, CO 80831                           27431    2/24/2021     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Brown, Stephanie
9268 Lev Avenue
Arleta, CA 91331                           27432    2/24/2021    24 Hour Fitness United States, Inc.          $1,549.68                                                                           $1,549.68
Kretchmer, Orna
40521 Ambar Place
Fremont, CA 94539                          27433    2/23/2021        24 Hour Fitness USA, Inc.                 $168.00                                                                              $168.00
Mueller, Alyssa
21210 E Arrow Hwy #105
Covina , CA 91724                          27434    2/24/2021    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Weber, Peggy
3062 Volk Ave
Long Beach, CA 90808                       27435    2/25/2021    24 Hour Fitness United States, Inc.           $472.50                                                                              $472.50
Rebolledo, Lisa
7124 Ohio River Dr
Eastvale, CA 91752                         27436    2/25/2021        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96


                                                                                     Page 1754 of 1762
                                                                        Case 20-11568-KBO        Doc 72-7         Filed 04/19/21     Page 432 of 439


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
Allen, Jonathan
19791 Chesapeake Lane
Huntington Beach, CA 92646                                   27437    2/25/2021    24 Hour Fitness Worldwide, Inc.                 $92.90                                                                            $92.90
Kuo, James
9837 Val St
Temple City, CA 91780                                        27438    2/27/2021    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                                             27439    2/26/2021       24 Hour Fitness USA, Inc.                                             $112,656.90                                         $112,656.90
MGP XI-GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
David M. Guess
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                             27440    2/26/2021       24 Hour Fitness USA, Inc.                                                            $8,101,348.48    $377,076.31       $8,478,424.79
Johns, Linda
12394 Darkwood Road
San Diego, CA 92129                                          27441    2/27/2021    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Engel, Dean
DJE Enterprises
1750 Prairie City Rd. Ste.#130
Folsom, CA 95630                                             27442     3/1/2021    24 Hour Fitness Worldwide, Inc.                             $750.00                                                              $750.00
Bertram, William J.
26 Perch Drive
Mahopac, NY 19541-1938                                       27443     3/1/2021           24 New York LLC                      $150.00                                                                              $150.00
Schulz, Donald P.
2722 Mainway Dr.
Los Alamitos, CA 90720                                       27444     3/1/2021    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Kerber, Rebecca
12957 W. McKinley Ave.
Kerman, CA 93630                                             27445     3/1/2021    24 Hour Fitness Worldwide, Inc.             $492.00                                                                              $492.00
Nakama, Andrea
1610 Mohawk St.
Los Angeles, CA 90026                                        27446     3/1/2021    24 Hour Fitness Worldwide, Inc.             $770.00                                                                              $770.00
Krell, Adam
7429 Solano St.
Carlsbad, CA 92009                                           27447     3/1/2021    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Rosales, Catherine Escobar
614 S Brighton Ave
Dallas, TX 75208                                             27448     3/2/2021    24 Hour Fitness Worldwide, Inc.             $680.00                                                                              $680.00
City of Mesquite and Mesquite Independent School District
Gary Allmon Grimes
Law Office of Gary A. Grimes, P.C.
120 West Main, Suite 201
Mesquite, TX 75149                                           27449     3/1/2021    24 Hour Fitness Worldwide, Inc.                                                                           $13,195.62          $13,195.62
Gomez, Omar
3352 NE 11th Dr
Homestead, FL 33033                                          27450     3/3/2021    24 Hour Fitness Worldwide, Inc.             $187.18                                                                              $187.18




                                                                                                     Page 1755 of 1762
                                                        Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 433 of 439


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Obi, Chiamaka
22 Westwood Drive South
West Orange, NJ 07052                        27451     3/3/2021     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Hoot, Todd
576 Pinedale Dr
Annapolis, MD 21401                          27452     3/4/2021    24 Hour Fitness United States, Inc.          $1,751.88                                                                           $1,751.88
Coleman, Nicholas
3508 NE 151st CT
Vancouver, WA 98682                          27453     3/4/2021     24 Hour Fitness Worldwide, Inc.              $245.15                                                                              $245.15
Soon Kim, Yun Kim, and Yun Hee Kim
Turley Law Firm
Attn: T Nguyen, Esq.
6440 N. Central Epy, Ste 1000
Dallas, TX 75206                             27454     3/4/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Soon Kim, Yun Kim, and Yun Hee Kim
Turley Law Firm
Attn: T Nguyen, Esq.
6440 N. Central Epy, Ste 1000
Dallas, TX 75206                             27455     3/4/2021        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Obi, Chiamaka
22 Westwood Drive South
West Orange, NJ 07052                        27456     3/5/2021     24 Hour Fitness Worldwide, Inc.                 $45.09                                                                             $45.09
Mohapatra, Neelam
333 Main Street Apt 210
Redwood City, CA 94063                       27457     3/8/2021     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Perez-Dunehew, Marisela
3219 Avenida La Cima
Carlsbad , CA 92009                          27458     3/8/2021     24 Hour Fitness Worldwide, Inc.             $4,898.59                                                                           $4,898.59
UKOMADU, CHIMEREMEZE
16703 PRESTONWOOD DRIVE
RICHMOND, TX 77407                           27459     3/9/2021     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
Exil, Luc
55 kingsley st apt 1
west orange, NJ 07052                        27460    3/10/2021        24 Hour Fitness USA, Inc.                 $550.00                                                                              $550.00
Looney, Christian
4044 Hawthorne Ave
Dallas, TX 75219                             27461    3/10/2021     24 Hour Fitness Worldwide, Inc.                              $170.00                                                              $170.00
Tucker, Desirae
3305 Austin Bluffs Pkwy, Apt 1
Colorado Springs, CO 80918                   27462     3/9/2021     24 Hour Fitness Worldwide, Inc.              $512.48                                                                              $512.48
Johnson, Tim
1189 Treat Avenue
San Francisco, CA 94110                      27463    3/10/2021          24 San Francisco LLC                       $65.62                                                                             $65.62
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                             27464    3/10/2021        24 Hour Fitness USA, Inc.                                               $65,109.00                                          $65,109.00
Ghanem, Zaid
5799 El Cajon Blvd
San Diego, CA 92115                          27465    3/10/2021     24 Hour Fitness Worldwide, Inc.              $166.08                                                                              $166.08

                                                                                       Page 1756 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21    Page 434 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Grefrath, Lisa H
16045 Olive St
Brighton, CO 80602                            27466    3/10/2021              24 Denver LLC                                       $430.00                                                              $430.00
Bakir, Shatha
1606 Thorpe Trail
Oxnard, CA 93036                              27467    3/11/2021    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Liu, Xiumei
8917 Abbey Ter
Potomac, MD 20854                             27468    3/11/2021        24 Hour Fitness USA, Inc.                 $489.42                                                                              $489.42
Lyman, Constance
302 Betty Lane
Mine Hill, NJ 07803                           27469    3/12/2021     24 Hour Fitness Worldwide, Inc.             $1,958.68                                                                           $1,958.68
1211 E. ARQUES LP
c/o James S. Lindsey, manager
18 Cypress Ave.
Kentfield, CA 94904                           27470    3/12/2021        24 Hour Fitness USA, Inc.                                                                               $34,865.62          $34,865.62
Haas, Susan A
7796 Essex Drive Unit 202
Huntington Beach , CA 92648                   27471    3/12/2021    24 Hour Fitness United States, Inc.                          $1,128.18                                                           $1,128.18
Wilkerson-Bell, Shilian
2908 w el segundo blvd apt. c
Gardena, CA 90249                             27472    3/15/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Estrada, Alan
9003 B Parkfield Dr
Austin, TX 78758                              27473    3/15/2021     24 Hour Fitness Worldwide, Inc.             $2,108.16                                                                           $2,108.16
Natalie
Attn: Julia Zaragoza
10522 Artesia Blvd Apt 30
Bellflower , CA 90706                         27474    3/15/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Garrett, Empriss Alexandra
305 North 2nd Ave
342
Upland, CA 91786                              27475    3/11/2021         24 Hour Holdings II LLC                               $11,500.00                                                           $11,500.00
Akiyama, Karen
2921 Barrington court
Fullerton, CA 92831                           27476    3/16/2021    24 Hour Fitness United States, Inc.           $331.80                                                                              $331.80
Prieto, Sonia
6460 Strongbow Dr
Las Vegas, NV 89156                           27477    3/17/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                           $500.00                            $500.00
Pigue, Phyllis
793 Elm St #6
San Carlos, CA 94070                          27478    3/17/2021     24 Hour Fitness Worldwide, Inc.              $155.97                                                                              $155.97
Arvi, Ari
1340 E Windsor Rd
Glendale, CA 91205                            27479    3/17/2021     24 Hour Fitness Worldwide, Inc.              $938.00                                                                              $938.00
Sadik, Zina Nicole
6460 Strongbow Dr
Las Vegas, NV 89156                           27480    3/17/2021     24 Hour Fitness Worldwide, Inc.                                                                $650.00                            $650.00




                                                                                        Page 1757 of 1762
                                                         Case 20-11568-KBO          Doc 72-7       Filed 04/19/21     Page 435 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Danielyan, Varuzman
The Law Offices of Armen Artinyan
119 West Los Feliz Rd
Glendale, CA 91204                            27481    3/16/2021     24 Hour Fitness Worldwide, Inc.           $85,000.00                                                                           $85,000.00
Purpuro, Sandra
20318 Coulson St.
Woodland Hills, CA 91367                      27482    3/16/2021     24 Hour Fitness Worldwide, Inc.                $25.00                                                                              $25.00
CHOI, ALEX
15055 GOODHUE STREET
WHITTIER, CA 90604                            27483    3/17/2021     24 Hour Fitness Worldwide, Inc.                $89.02                                                                              $89.02
Mauriello, Lurdes
24 Aspen Way
Morristown, NJ 07960                          27484    3/17/2021     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Smith, Laura A
5 Roxbury Drive East Apt 2
Yonkers, NY 10710                             27485    3/21/2021    24 Hour Fitness United States, Inc.                                        $150,000.00      $150,000.00                        $300,000.00
Goicochea, Shirley
75-52 Gran Central Parkway, 2th Floor
Forest Hills, NY 11375                        27486    3/23/2021     24 Hour Fitness Worldwide, Inc.             $1,176.92                                                                           $1,176.92
Parsanian, Edward
1045 Eilinita Ave
Glendale, CA 91208                            27487    3/23/2021     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Subhas, Jagan
17007 114TH Ave SE
Renton, WA 98055                              27488    3/23/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hernandez, Elvira
41652 Chardonnay Avenue
Palmdale, CA 93551                            27489    3/23/2021     24 Hour Fitness Worldwide, Inc.              $384.00                                                                              $384.00
Thrall, Gloria D.
13532 Delaware Rd
Apple Valley, CA 92308                        27490    3/23/2021     24 Hour Fitness Worldwide, Inc.              $490.00                                                                              $490.00
Hepler, Danielle
1721 E Belt Line Rd, Apt 1111
Coppell, TX 75019                             27491    3/24/2021    24 Hour Fitness United States, Inc.             $52.00                                                                              $52.00
Mateen, Kareemah
714 South Pearl
Compton, CA 90221                             27492    3/24/2021     24 Hour Fitness Worldwide, Inc.                              $850.00                                                              $850.00
Hakobyan, Grigor
9960 Owensmouth Ave. Unit 10
Chatsworth, CA 91311                          27493    3/25/2021     24 Hour Fitness Worldwide, Inc.                $83.98                                                                              $83.98
Berry, Barbara
601 E. Micheltorena St Unit 45
Santa Barbara, CA 93103                       27494    3/26/2021     24 Hour Fitness Worldwide, Inc.                $14.00                                                                              $14.00
Vijayakar, Sejal
1162 Crandano Court
Sunnyvale, CA 94087                           27495    3/27/2021          24 San Francisco LLC                                   $1,290.00                                                           $1,290.00
BORER, BONNIE
19 AMARANTH DR
LITTLETON, CO 80127                           27496    3/27/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                        Page 1758 of 1762
                                                          Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 436 of 439


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Berger, Jacqueline
1232 North Brand Blvd Apt 5
Glendale, CA 91202                             27497    3/29/2021    24 Hour Fitness United States, Inc.           $470.00                                                                              $470.00
Hernandez, Adilson
                                               27498    3/29/2021        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                          27499    3/29/2021        24 Hour Fitness USA, Inc.                                                                              $238,170.31         $238,170.31
Halyalkar, Hope
6443 Graves Ave.
Van Nuys, CA 91406                             27500    3/29/2021     24 Hour Fitness Worldwide, Inc.              $196.44                                                                              $196.44
Valente-Pigato, Elizabeth M
PO BOX 2504
El Granada, CA 94018                           27501    3/29/2021     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
LaBoone, Juanita
1435 Stanley Ter
Hillside, NJ 07205                             27502    3/29/2021     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Truitt, Stefan
1848 Schenectady Avenue
Brooklyn, NY 11234                             27503    3/29/2021      24 Hour Fitness Holdings LLC               $1,800.00                                                                           $1,800.00
Min-Stonebraker, Kyonghui
1500 Story Rd.
San Jose, CA 95122                             27504     4/1/2021     24 Hour Fitness Worldwide, Inc.                 $12.00                                                                             $12.00
Metzger, Nancy
7716 Svl Box
Victorville, CA 92395                          27505     4/1/2021        24 Hour Fitness USA, Inc.                 $335.17                                                                              $335.17
Metzger, Nancy
7716 Svl Box
Victorville, CA 92395                          27506     4/1/2021        24 Hour Fitness USA, Inc.                 $335.17                                                                              $335.17
Patterson, Alyssa
15777 Quorum Dr.
Apt 1237
Addison, TX 75001                              27507     4/4/2021     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Oberg, Lori Ann
2350 Gerz Ct
Pinole, CA 94564                               27508     4/2/2021     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Bailey, Jennifer
4374 S Main St., Unit 612
Murray, UT 84107                               27509     4/5/2021        24 Hour Fitness USA, Inc.                    $91.32                                                                             $91.32
Bailey, Jennifer
4374 S. Main St., Unit 612
Salt Lake City, UT 84107                       27510     4/5/2021        24 Hour Fitness USA, Inc.                    $91.32                                                                             $91.32
Xu, Jia
18902 Patton Dr
Castro Valley, CA 94546                        27511     4/5/2021        24 Hour Fitness USA, Inc.                                $1,541.00                                                           $1,541.00
Albronda, Michael
76 Boling Springs Ave
East Rutherford, NJ 07073                      27512     4/5/2021        24 Hour Fitness USA, Inc.                 $395.16                                                                              $395.16

                                                                                         Page 1759 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 437 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sardal, Ravin
1194 West Remington Drive
Sunnyvale, CA 94087                           27513     4/5/2021     24 Hour Fitness Worldwide, Inc.              $319.14                                                                              $319.14
Sardal, Ravin
1194 West Remington Drive
Sunnyvale, CA 94087                           27514     4/5/2021     24 Hour Fitness Worldwide, Inc.              $736.49                                                                              $736.49
Talwar, Sukhdeep
11169 traditions Ct.
Riverside, CA 92503                           27515     4/6/2021        24 Hour Fitness USA, Inc.                $1,460.00                                                                           $1,460.00
Romero, Don
541 N. Elkwood Ct
Brea, CA 92821                                27516     4/5/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hutchinson, Lori
850 N Center ave Apt 4-L
Ontario , CA 91764                            27517     4/6/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Cruz, Ervin
636 East Mowry Ct.
Homestead , FL 33030                          27518     4/6/2021     24 Hour Fitness Worldwide, Inc.                 $89.00                                                                             $89.00
Rodriguez, William Nicholas
210 Hubbard St
Santa Cruz, CA 95060                          27519     4/6/2021     24 Hour Fitness Worldwide, Inc.                 $44.99                                                                             $44.99
Yarbrough, Shannon
516 W. Hunt St
McKinney, TX 75069                            27520     4/6/2021        24 Hour Fitness USA, Inc.                $1,914.00                                                                           $1,914.00
Bruu, Bob
516 W. Hunt St
McKinney, TX 75069                            27521     4/6/2021        24 Hour Fitness USA, Inc.                 $990.00                                                                              $990.00
Lopez, Natanael Lopez
2542 Ganzan Way
Rancho Cordova, CA 95670                      27522     4/7/2021    24 Hour Fitness United States, Inc.          $7,726.00                                                                           $7,726.00
Monim, Fatma
267 27th ave apt 6
San Francisco, CA 94121                       27523     4/7/2021    24 Hour Fitness United States, Inc.              $69.98                                                                             $69.98
Volcy, Taneisha
2603 Marvin Ave
Dallas, TX 75211                              27524     4/8/2021        24 Hour Fitness USA, Inc.                 $412.49                                                                              $412.49
Gonzalez, Denisse
7249 Baird Ave #103
Reseda, CA 91335                              27525     4/9/2021        24 Hour Fitness USA, Inc.                $1,241.00                                                                           $1,241.00
Loo, Cherisse
211 Camille Way
Vista, CA 92083                               27526     4/9/2021     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Avendano, Michelle
52165 Avenida Juarez
La Quinta, CA 92253                           27527    4/11/2021     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Rose, Carole
7177 Fountaine Avenue
Newark, CA 94560                              27528     4/9/2021    24 Hour Fitness United States, Inc.                           $440.56                                                              $440.56




                                                                                        Page 1760 of 1762
                                                         Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 438 of 439


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rose, Carole
7177 Fountaine Ave
Newark, CA 94560                              27529     4/9/2021    24 Hour Fitness United States, Inc.                           $440.56                                                              $440.56
Vera, Kevin
1601 India St Unit 512
San Diego, CA 92101                           27530    4/12/2021     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Sturman, Michele
4328 Ocean View Dr.
Malibu, CA 90265                              27531    4/12/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Brown, Carney
52 Empty Saddle Lane
Rolling Hills Estates, CA 90274-4118          27532    4/12/2021     24 Hour Fitness Worldwide, Inc.              $553.99                                                                              $553.99
Sturman, Tom A
4328 Ocean View Dr.
Malibu, CA 90265                              27533    4/12/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sturman, Thomas
4328 Ocean View Dr.
Malibu, CA 90265                              27534    4/12/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Alnaemi, Mubarak
8305 Greensboro Dr
McLean, VA 22102                              27535    4/13/2021     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Rajendran, Anandha
15044 NW Blakely Lane
Portland, OR 97229                            27536    4/13/2021    24 Hour Fitness United States, Inc.              $83.97                                                                             $83.97
Carroll, Lewis
5308 Ruthelen St.
Los Angeles, CA 90062                         27537    4/13/2021     24 Hour Fitness Worldwide, Inc.                 $80.10                                                                             $80.10
Hom, Linda
555 W. Wilson Ave., Unit # 16
Glendale, CA 91203                            27538    4/13/2021    24 Hour Fitness United States, Inc.           $989.00                                                                              $989.00
Marquez, Matthew J.
2512 Cornell Ave
McAllen, TX 78504                             27539    4/14/2021        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
Powell, Jenna
2939 Cowley Way, Unit A
San Diego, CA 92117                           27540    4/14/2021        24 Hour Fitness USA, Inc.                 $316.91                                                                              $316.91
Jones, Anetra
4640 Ridgeley Ave Unit 102 North
Las Vegas, NV 89084                           27541    4/15/2021              RS FIT NW LLC                       $288.99                                                                              $288.99
Riebling, Christopher
4 Cromwell Dr.
Chester, NJ 07930                             27542    4/15/2021        24 Hour Fitness USA, Inc.                $1,847.82                                                                           $1,847.82
Karen Ratcliff (member #5M21335)
1607 Schooner Pt
Willis, TX 77318                              27543    4/15/2021      24 Hour Fitness Holdings LLC                                $938.50                                                              $938.50
Kyme, Pierre
4712 Admiralty Way #488
Marina del Rey , CA 90292                     27544    4/15/2021        24 Hour Fitness USA, Inc.                 $134.97                                                                              $134.97




                                                                                        Page 1761 of 1762
                                                       Case 20-11568-KBO          Doc 72-7        Filed 04/19/21     Page 439 of 439


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Orosco, Michelle Alexis
15682 S Myrtle Ave
Tustin, CA 92780                            27545    4/15/2021     24 Hour Fitness Worldwide, Inc.              $167.96                                                                              $167.96
Keles, Derya
118 Wildes Court
Bay Point , CA 94565                        27546    4/16/2021    24 Hour Fitness United States, Inc.          $1,622.00                                                                           $1,622.00
habib, ubaid
805 tully rd unit 31
modesto, CA 95350                           27547    4/16/2021     24 Hour Fitness Worldwide, Inc.              $124.98                                                                              $124.98
Button, Terry
609 Industrial Blvd.
Grapevine, TX 76051                         27548    4/16/2021     24 Hour Fitness Worldwide, Inc.             $4,527.00                                                                           $4,527.00
Zeillemaker, Lea
1315 Chignahuapan Way
Roseville, CA 95747                         27549    4/16/2021        24 Hour Fitness USA, Inc.                 $495.23                                                                              $495.23
El Medkour, Mohamed
16505 Vanowen St Apt 238
Van Nuys, CA 91406                          27550    4/18/2021        24 Hour Fitness USA, Inc.                    $92.58                                                                             $92.58




                                                                                      Page 1762 of 1762
